
	
		I
		112th CONGRESS
		1st Session
		H. R. 3671
		IN THE HOUSE OF REPRESENTATIVES
		
			December 14, 2011
			Mr. Rogers of
			 Kentucky introduced the following bill; which was referred to the
			 Committee on
			 Appropriations, and in addition to the
			 Committee on the Budget,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		Making consolidated appropriations for the
		  fiscal year ending September 30, 2012, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Consolidated Appropriations Act,
			 2012.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. References.
				Sec. 4. Explanatory statement.
				Sec. 5. Statement of appropriations.
				Sec. 6. Availability of funds.
				DIVISION A—DEPARTMENT OF DEFENSE APPROPRIATIONS ACT,
				2012
				Title I—Military Personnel, Army
				Title II—Operation and Maintenance
				Title III—Procurement
				Title IV—Research, Development, Test and Evaluation
				Title V—Revolving and Management Funds
				Title VI—Other Department of Defense Programs
				Title VII—Related agencies
				Title VIII—General provisions
				Title IX—Overseas contingency operations
				DIVISION B—ENERGY AND WATER DEVELOPMENT APPROPRIATIONS ACT,
				2012
				Title I—Corps of Engineers—Civil
				Title II—Department of the Interior
				Title III—Department of Energy
				Title IV—Independent agencies
				Title V—General provisions
				DIVISION C—FINANCIAL SERVICES AND GENERAL GOVERNMENT
				APPROPRIATIONS ACT, 2012
				Title I—Department of the Treasury
				Title II—Executive Office of the President and Funds
				Appropriated to the President
				Title III—The Judiciary
				Title IV—District of Columbia
				Title V—Independent agencies
				Title VI—General provisions—This Act
				Title VII—General provisions—Government-wide
				Title VIII—General provisions—District of Columbia
				DIVISION D—DEPARTMENT OF HOMELAND SECURITY APPROPRIATIONS ACT,
				2012
				Title I—Departmental management and operations
				Title II—Security, enforcement, and investigations
				Title III—Protection, preparedness, response, and
				recovery
				Title IV—Research and development, training, and
				services
				Title V—General provisions
				DIVISION E—DEPARTMENT OF THE INTERIOR, ENVIRONMENT, AND
				RELATED AGENCIES APPROPRIATIONS ACT, 2012
				Title I—Department of the Interior
				Title II—Environmental Protection Agency
				Title III—Related agencies
				Title IV—General provisions
				DIVISION F—DEPARTMENTS OF LABOR, HEALTH AND HUMAN SERVICES,
				EDUCATION, AND RELATED AGENCIES APPROPRIATIONS ACT, 2012
				Title I—Department of Labor
				Title II—Department of Health and Human Services
				Title III—Department of Education
				Title IV—Related agencies
				Title V—General provisions
				DIVISION G—LEGISLATIVE BRANCH APPROPRIATIONS ACT,
				2012
				Title I—Legislative Branch 
				Title II—General provisions
				DIVISION H—MILITARY CONSTRUCTION AND VETERANS AFFAIRS AND
				RELATED AGENCIES APPROPRIATIONS ACT, 2012
				Title I—Department of Defense
				Title II—Department of Veterans Affairs
				Title III—Related agencies
				Title IV—Overseas contingency operations
				Title V—General provisions
				DIVISION I—DEPARTMENT OF STATE, FOREIGN OPERATIONS, AND
				RELATED PROGRAMS APPROPRIATIONS ACT, 2012
				Title I—Department of State and related agency
				Title II—United States Agency for International
				Development
				Title III—Bilateral economic assistance
				Title IV—International security assistance
				Title V—Multilateral assistance
				Title VI—Export and investment assistance
				Title VII—General provisions
				Title VIII—Overseas contingency operations
			
		3.ReferencesExcept as expressly provided otherwise, any
			 reference to this Act contained in any division of this Act shall
			 be treated as referring only to the provisions of that division.
		4.Explanatory
			 statementThe explanatory
			 statement regarding this Act printed in the House of Representatives section of
			 the Congressional Record on or about December 16, 2011 by the Chairman of the
			 Committee of Appropriations of the House shall have the same effect with
			 respect to the allocation of funds and implementation of this Act as if it were
			 a joint explanatory statement of a committee of conference.
		5.Statement of
			 appropriationsThe following
			 sums in this Act are appropriated, out of any money in the Treasury not
			 otherwise appropriated, for the fiscal year ending September 30, 2012.
		6.Availability of
			 fundsEach amount designated
			 in this Act by the Congress for Overseas Contingency Operations/Global War on
			 Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 shall be available (or rescinded, if applicable)
			 only if the President subsequently so designates all such amounts and transmits
			 such designations to the Congress.
		
	
		ADEPARTMENT OF
			 DEFENSE APPROPRIATIONS ACT, 2012
			IMilitary Personnel, Army
				For pay, allowances, individual clothing,
		  subsistence, interest on deposits, gratuities, permanent change of station
		  travel (including all expenses thereof for organizational movements), and
		  expenses of temporary duty travel between permanent duty stations, for members
		  of the Army on active duty, (except members of reserve components provided for
		  elsewhere), cadets, and aviation cadets; for members of the Reserve Officers'
		  Training Corps; and for payments pursuant to section 156 of Public Law 97–377,
		  as amended (42 U.S.C. 402 note), and to the Department of Defense Military
		  Retirement Fund, $43,298,409,000.
				Military personnel, navyFor pay, allowances, individual clothing,
		  subsistence, interest on deposits, gratuities, permanent change of station
		  travel (including all expenses thereof for organizational movements), and
		  expenses of temporary duty travel between permanent duty stations, for members
		  of the Navy on active duty (except members of the Reserve provided for
		  elsewhere), midshipmen, and aviation cadets; for members of the Reserve
		  Officers' Training Corps; and for payments pursuant to section 156 of Public
		  Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense
		  Military Retirement Fund, $26,803,334,000.
				Military personnel, marine
		  corpsFor pay, allowances,
		  individual clothing, subsistence, interest on deposits, gratuities, permanent
		  change of station travel (including all expenses thereof for organizational
		  movements), and expenses of temporary duty travel between permanent duty
		  stations, for members of the Marine Corps on active duty (except members of the
		  Reserve provided for elsewhere); and for payments pursuant to section 156 of
		  Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of
		  Defense Military Retirement Fund,
		  $13,635,136,000.
				Military personnel, air forceFor pay, allowances, individual clothing,
		  subsistence, interest on deposits, gratuities, permanent change of station
		  travel (including all expenses thereof for organizational movements), and
		  expenses of temporary duty travel between permanent duty stations, for members
		  of the Air Force on active duty (except members of reserve components provided
		  for elsewhere), cadets, and aviation cadets; for members of the Reserve
		  Officers' Training Corps; and for payments pursuant to section 156 of Public
		  Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense
		  Military Retirement Fund, $28,096,708,000.
				Reserve personnel, armyFor pay, allowances, clothing, subsistence,
		  gratuities, travel, and related expenses for personnel of the Army Reserve on
		  active duty under sections 10211, 10302, and 3038 of title 10, United States
		  Code, or while serving on active duty under section 12301(d) of title 10,
		  United States Code, in connection with performing duty specified in section
		  12310(a) of title 10, United States Code, or while undergoing reserve training,
		  or while performing drills or equivalent duty or other duty, and expenses
		  authorized by section 16131 of title 10, United States Code; and for payments
		  to the Department of Defense Military Retirement Fund,
		  $4,289,407,000.
				Reserve personnel, navyFor pay, allowances, clothing, subsistence,
		  gratuities, travel, and related expenses for personnel of the Navy Reserve on
		  active duty under section 10211 of title 10, United States Code, or while
		  serving on active duty under section 12301(d) of title 10, United States Code,
		  in connection with performing duty specified in section 12310(a) of title 10,
		  United States Code, or while undergoing reserve training, or while performing
		  drills or equivalent duty, and expenses authorized by section 16131 of title
		  10, United States Code; and for payments to the Department of Defense Military
		  Retirement Fund, $1,935,544,000.
				Reserve personnel, marine
		  corpsFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Marine Corps Reserve on active duty under section 10211 of title 10,
		  United States Code, or while serving on active duty under section 12301(d) of
		  title 10, United States Code, in connection with performing duty specified in
		  section 12310(a) of title 10, United States Code, or while undergoing reserve
		  training, or while performing drills or equivalent duty, and for members of the
		  Marine Corps platoon leaders class, and expenses authorized by section 16131 of
		  title 10, United States Code; and for payments to the Department of Defense
		  Military Retirement Fund, $644,722,000.
				Reserve personnel, air forceFor pay, allowances, clothing, subsistence,
		  gratuities, travel, and related expenses for personnel of the Air Force Reserve
		  on active duty under sections 10211, 10305, and 8038 of title 10, United States
		  Code, or while serving on active duty under section 12301(d) of title 10,
		  United States Code, in connection with performing duty specified in section
		  12310(a) of title 10, United States Code, or while undergoing reserve training,
		  or while performing drills or equivalent duty or other duty, and expenses
		  authorized by section 16131 of title 10, United States Code; and for payments
		  to the Department of Defense Military Retirement Fund,
		  $1,712,705,000.
				National guard personnel,
		  armyFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Army National Guard while on duty under section 10211, 10302, or 12402
		  of title 10 or section 708 of title 32, United States Code, or while serving on
		  duty under section 12301(d) of title 10 or section 502(f) of title 32, United
		  States Code, in connection with performing duty specified in section 12310(a)
		  of title 10, United States Code, or while undergoing training, or while
		  performing drills or equivalent duty or other duty, and expenses authorized by
		  section 16131 of title 10, United States Code; and for payments to the
		  Department of Defense Military Retirement Fund,
		  $7,585,645,000.
				National guard personnel, air
		  forceFor pay, allowances,
		  clothing, subsistence, gratuities, travel, and related expenses for personnel
		  of the Air National Guard on duty under section 10211, 10305, or 12402 of title
		  10 or section 708 of title 32, United States Code, or while serving on duty
		  under section 12301(d) of title 10 or section 502(f) of title 32, United States
		  Code, in connection with performing duty specified in section 12310(a) of title
		  10, United States Code, or while undergoing training, or while performing
		  drills or equivalent duty or other duty, and expenses authorized by section
		  16131 of title 10, United States Code; and for payments to the Department of
		  Defense Military Retirement Fund,
		  $3,088,929,000.
				IIOperation and Maintenance
				Operation and maintenance,
		  armyFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance of the
		  Army, as authorized by law; and not to exceed $12,478,000 can be used for
		  emergencies and extraordinary expenses, to be expended on the approval or
		  authority of the Secretary of the Army, and payments may be made on his
		  certificate of necessity for confidential military purposes,
		  $31,072,902,000.
				Operation and Maintenance,
		  NavyFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance of the Navy
		  and the Marine Corps, as authorized by law; and not to exceed $14,804,000 can
		  be used for emergencies and extraordinary expenses, to be expended on the
		  approval or authority of the Secretary of the Navy, and payments may be made on
		  his certificate of necessity for confidential military purposes,
		  $38,120,821,000.
				Operation and maintenance, marine
		  corpsFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance of the
		  Marine Corps, as authorized by law,
		  $5,542,937,000.
				Operation and maintenance, air
		  forceFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance of the Air
		  Force, as authorized by law; and not to exceed $7,699,000 can be used for
		  emergencies and extraordinary expenses, to be expended on the approval or
		  authority of the Secretary of the Air Force, and payments may be made on his
		  certificate of necessity for confidential military purposes,
		  $34,985,486,000.
				Operation and maintenance,
		  defense-Wide
				(including transfer of funds)For expenses, not otherwise provided for,
		  necessary for the operation and maintenance of activities and agencies of the
		  Department of Defense (other than the military departments), as authorized by
		  law, $30,152,008,000: 
		  Provided, That not more than
		  $47,026,000 may be used for the Combatant Commander Initiative Fund authorized
		  under section 166a of title 10, United States Code: 
		  Provided further, That not to
		  exceed $36,000,000 can be used for emergencies and extraordinary expenses, to
		  be expended on the approval or authority of the Secretary of Defense, and
		  payments may be made on his certificate of necessity for confidential military
		  purposes: 
		  Provided further, That of the funds
		  provided under this heading, not less than $34,311,000 shall be made available
		  for the Procurement Technical Assistance Cooperative Agreement Program, of
		  which not less than $3,600,000 shall be available for centers defined in 10
		  U.S.C. 2411(1)(D): 
		  Provided further, That none of the
		  funds appropriated or otherwise made available by this Act may be used to plan
		  or implement the consolidation of a budget or appropriations liaison office of
		  the Office of the Secretary of Defense, the office of the Secretary of a
		  military department, or the service headquarters of one of the Armed Forces
		  into a legislative affairs or legislative liaison office: 
		  Provided further, That $8,420,000,
		  to remain available until expended, is available only for expenses relating to
		  certain classified activities, and may be transferred as necessary by the
		  Secretary of Defense to operation and maintenance appropriations or research,
		  development, test and evaluation appropriations, to be merged with and to be
		  available for the same time period as the appropriations to which transferred: 
		  Provided further, That any ceiling
		  on the investment item unit cost of items that may be purchased with operation
		  and maintenance funds shall not apply to the funds described in the preceding
		  proviso: 
		  Provided further, That the transfer
		  authority provided under this heading is in addition to any other transfer
		  authority provided elsewhere in this Act.
				Operation and maintenance, army
		  reserveFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance, including
		  training, organization, and administration, of the Army Reserve; repair of
		  facilities and equipment; hire of passenger motor vehicles; travel and
		  transportation; care of the dead; recruiting; procurement of services,
		  supplies, and equipment; and communications,
		  $3,071,733,000.
				Operation and maintenance, navy
		  reserveFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance, including
		  training, organization, and administration, of the Navy Reserve; repair of
		  facilities and equipment; hire of passenger motor vehicles; travel and
		  transportation; care of the dead; recruiting; procurement of services,
		  supplies, and equipment; and communications,
		  $1,305,134,000.
				Operation and maintenance, marine corps
		  reserveFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance, including
		  training, organization, and administration, of the Marine Corps Reserve; repair
		  of facilities and equipment; hire of passenger motor vehicles; travel and
		  transportation; care of the dead; recruiting; procurement of services,
		  supplies, and equipment; and communications,
		  $271,443,000.
				Operation and maintenance, air force
		  reserveFor expenses, not
		  otherwise provided for, necessary for the operation and maintenance, including
		  training, organization, and administration, of the Air Force Reserve; repair of
		  facilities and equipment; hire of passenger motor vehicles; travel and
		  transportation; care of the dead; recruiting; procurement of services,
		  supplies, and equipment; and communications,
		  $3,274,359,000.
				Operation and maintenance, army national
		  guardFor expenses of
		  training, organizing, and administering the Army National Guard, including
		  medical and hospital treatment and related expenses in non-Federal hospitals;
		  maintenance, operation, and repairs to structures and facilities; hire of
		  passenger motor vehicles; personnel services in the National Guard Bureau;
		  travel expenses (other than mileage), as authorized by law for Army personnel
		  on active duty, for Army National Guard division, regimental, and battalion
		  commanders while inspecting units in compliance with National Guard Bureau
		  regulations when specifically authorized by the Chief, National Guard Bureau;
		  supplying and equipping the Army National Guard as authorized by law; and
		  expenses of repair, modification, maintenance, and issue of supplies and
		  equipment (including aircraft),
		  $6,924,932,000.
				Operation and maintenance, air national
		  guardFor expenses of
		  training, organizing, and administering the Air National Guard, including
		  medical and hospital treatment and related expenses in non-Federal hospitals;
		  maintenance, operation, and repairs to structures and facilities;
		  transportation of things, hire of passenger motor vehicles; supplying and
		  equipping the Air National Guard, as authorized by law; expenses for repair,
		  modification, maintenance, and issue of supplies and equipment, including those
		  furnished from stocks under the control of agencies of the Department of
		  Defense; travel expenses (other than mileage) on the same basis as authorized
		  by law for Air National Guard personnel on active Federal duty, for Air
		  National Guard commanders while inspecting units in compliance with National
		  Guard Bureau regulations when specifically authorized by the Chief, National
		  Guard Bureau, $6,098,780,000.
				United states court of appeals for the
		  armed forcesFor salaries and
		  expenses necessary for the United States Court of Appeals for the Armed Forces,
		  $13,861,000, of which not to exceed $5,000 may be used for official
		  representation purposes.
				Environmental restoration,
		  army
				(including transfer of funds)For the Department of the Army,
		  $346,031,000, to remain available until transferred: 
		  Provided, That the Secretary of the
		  Army shall, upon determining that such funds are required for environmental
		  restoration, reduction and recycling of hazardous waste, removal of unsafe
		  buildings and debris of the Department of the Army, or for similar purposes,
		  transfer the funds made available by this appropriation to other appropriations
		  made available to the Department of the Army, to be merged with and to be
		  available for the same purposes and for the same time period as the
		  appropriations to which transferred: 
		  Provided further, That upon a
		  determination that all or part of the funds transferred from this appropriation
		  are not necessary for the purposes provided herein, such amounts may be
		  transferred back to this appropriation: 
		  Provided further, That the transfer
		  authority provided under this heading is in addition to any other transfer
		  authority provided elsewhere in this Act.
				Environmental restoration,
		  navy
				(including transfer of funds)For the Department of the Navy,
		  $308,668,000, to remain available until transferred: 
		  Provided, That the Secretary of the
		  Navy shall, upon determining that such funds are required for environmental
		  restoration, reduction and recycling of hazardous waste, removal of unsafe
		  buildings and debris of the Department of the Navy, or for similar purposes,
		  transfer the funds made available by this appropriation to other appropriations
		  made available to the Department of the Navy, to be merged with and to be
		  available for the same purposes and for the same time period as the
		  appropriations to which transferred: 
		  Provided further, That upon a
		  determination that all or part of the funds transferred from this appropriation
		  are not necessary for the purposes provided herein, such amounts may be
		  transferred back to this appropriation: 
		  Provided further, That the transfer
		  authority provided under this heading is in addition to any other transfer
		  authority provided elsewhere in this Act.
				Environmental restoration, air
		  force
				(including transfer of funds)For the Department of the Air Force,
		  $525,453,000, to remain available until transferred: 
		  Provided, That the Secretary of the
		  Air Force shall, upon determining that such funds are required for
		  environmental restoration, reduction and recycling of hazardous waste, removal
		  of unsafe buildings and debris of the Department of the Air Force, or for
		  similar purposes, transfer the funds made available by this appropriation to
		  other appropriations made available to the Department of the Air Force, to be
		  merged with and to be available for the same purposes and for the same time
		  period as the appropriations to which transferred: 
		  Provided further, That upon a
		  determination that all or part of the funds transferred from this appropriation
		  are not necessary for the purposes provided herein, such amounts may be
		  transferred back to this appropriation: 
		  Provided further, That the transfer
		  authority provided under this heading is in addition to any other transfer
		  authority provided elsewhere in this Act.
				Environmental restoration,
		  defense-Wide
				(including transfer of funds)For the Department of Defense, $10,716,000,
		  to remain available until transferred: 
		  Provided, That the Secretary of
		  Defense shall, upon determining that such funds are required for environmental
		  restoration, reduction and recycling of hazardous waste, removal of unsafe
		  buildings and debris of the Department of Defense, or for similar purposes,
		  transfer the funds made available by this appropriation to other appropriations
		  made available to the Department of Defense, to be merged with and to be
		  available for the same purposes and for the same time period as the
		  appropriations to which transferred: 
		  Provided further, That upon a
		  determination that all or part of the funds transferred from this appropriation
		  are not necessary for the purposes provided herein, such amounts may be
		  transferred back to this appropriation: 
		  Provided further, That the transfer
		  authority provided under this heading is in addition to any other transfer
		  authority provided elsewhere in this Act.
				Environmental restoration, formerly used
		  defense sites
				(including transfer of funds)For the Department of the Army,
		  $326,495,000, to remain available until transferred: 
		  Provided, That the Secretary of the
		  Army shall, upon determining that such funds are required for environmental
		  restoration, reduction and recycling of hazardous waste, removal of unsafe
		  buildings and debris at sites formerly used by the Department of Defense,
		  transfer the funds made available by this appropriation to other appropriations
		  made available to the Department of the Army, to be merged with and to be
		  available for the same purposes and for the same time period as the
		  appropriations to which transferred: 
		  Provided further, That upon a
		  determination that all or part of the funds transferred from this appropriation
		  are not necessary for the purposes provided herein, such amounts may be
		  transferred back to this appropriation: 
		  Provided further, That the transfer
		  authority provided under this heading is in addition to any other transfer
		  authority provided elsewhere in this Act.
				Overseas humanitarian, disaster, and civic
		  aidFor expenses relating to
		  the Overseas Humanitarian, Disaster, and Civic Aid programs of the Department
		  of Defense (consisting of the programs provided under sections 401, 402, 404,
		  407, 2557, and 2561 of title 10, United States Code), $107,662,000, to remain
		  available until September 30, 2013.
				Cooperative threat reduction
		  accountFor assistance to the
		  republics of the former Soviet Union and, with appropriate authorization by the
		  Department of Defense and Department of State, to countries outside of the
		  former Soviet Union, including assistance provided by contract or by grants,
		  for facilitating the elimination and the safe and secure transportation and
		  storage of nuclear, chemical and other weapons; for establishing programs to
		  prevent the proliferation of weapons, weapons components, and weapon-related
		  technology and expertise; for programs relating to the training and support of
		  defense and military personnel for demilitarization and protection of weapons,
		  weapons components and weapons technology and expertise, and for defense and
		  military contacts, $508,219,000, to remain available until September 30, 2014: 
		  Provided, That of the amounts
		  provided under this heading, not less than $13,500,000 shall be available only
		  to support the dismantling and disposal of nuclear submarines, submarine
		  reactor components, and security enhancements for transport and storage of
		  nuclear warheads in the Russian Far East and
		  North.
				Department of defense acquisition workforce
		  development fundFor the
		  Department of Defense Acquisition Workforce Development Fund,
		  $105,501,000.
				IIIProcurement
				Aircraft procurement, armyFor construction, procurement, production,
		  modification, and modernization of aircraft, equipment, including ordnance,
		  ground handling equipment, spare parts, and accessories therefor; specialized
		  equipment and training devices; expansion of public and private plants,
		  including the land necessary therefor, for the foregoing purposes, and such
		  lands and interests therein, may be acquired, and construction prosecuted
		  thereon prior to approval of title; and procurement and installation of
		  equipment, appliances, and machine tools in public and private plants; reserve
		  plant and Government and contractor-owned equipment layaway; and other expenses
		  necessary for the foregoing purposes, $5,360,334,000, to remain available for
		  obligation until September 30, 2014.
				Missile procurement, armyFor construction, procurement, production,
		  modification, and modernization of missiles, equipment, including ordnance,
		  ground handling equipment, spare parts, and accessories therefor; specialized
		  equipment and training devices; expansion of public and private plants,
		  including the land necessary therefor, for the foregoing purposes, and such
		  lands and interests therein, may be acquired, and construction prosecuted
		  thereon prior to approval of title; and procurement and installation of
		  equipment, appliances, and machine tools in public and private plants; reserve
		  plant and Government and contractor-owned equipment layaway; and other expenses
		  necessary for the foregoing purposes, $1,461,223,000, to remain available for
		  obligation until September 30, 2014.
				Procurement of weapons and tracked combat
		  vehicles, armyFor
		  construction, procurement, production, and modification of weapons and tracked
		  combat vehicles, equipment, including ordnance, spare parts, and accessories
		  therefor; specialized equipment and training devices; expansion of public and
		  private plants, including the land necessary therefor, for the foregoing
		  purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway;
		  and other expenses necessary for the foregoing purposes, $2,070,405,000, to
		  remain available for obligation until September 30,
		  2014.
				Procurement of ammunition,
		  armyFor construction,
		  procurement, production, and modification of ammunition, and accessories
		  therefor; specialized equipment and training devices; expansion of public and
		  private plants, including ammunition facilities, authorized by section 2854 of
		  title 10, United States Code, and the land necessary therefor, for the
		  foregoing purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway;
		  and other expenses necessary for the foregoing purposes, $1,884,424,000, to
		  remain available for obligation until September 30,
		  2014.
				Other Procurement,
		  Army
				For construction, procurement, production,
		  and modification of vehicles, including tactical, support, and non-tracked
		  combat vehicles; the purchase of passenger motor vehicles for replacement only;
		  communications and electronic equipment; other support equipment; spare parts,
		  ordnance, and accessories therefor; specialized equipment and training devices;
		  expansion of public and private plants, including the land necessary therefor,
		  for the foregoing purposes, and such lands and interests therein, may be
		  acquired, and construction prosecuted thereon prior to approval of title; and
		  procurement and installation of equipment, appliances, and machine tools in
		  public and private plants; reserve plant and Government and contractor-owned
		  equipment layaway; and other expenses necessary for the foregoing purposes,
		  $7,924,214,000, to remain available for obligation until September 30,
		  2014.
				Aircraft procurement, navyFor construction, procurement, production,
		  modification, and modernization of aircraft, equipment, including ordnance,
		  spare parts, and accessories therefor; specialized equipment; expansion of
		  public and private plants, including the land necessary therefor, and such
		  lands and interests therein, may be acquired, and construction prosecuted
		  thereon prior to approval of title; and procurement and installation of
		  equipment, appliances, and machine tools in public and private plants; reserve
		  plant and Government and contractor-owned equipment layaway, $17,675,734,000,
		  to remain available for obligation until September 30,
		  2014.
				Weapons procurement, navyFor construction, procurement, production,
		  modification, and modernization of missiles, torpedoes, other weapons, and
		  related support equipment including spare parts, and accessories therefor;
		  expansion of public and private plants, including the land necessary therefor,
		  and such lands and interests therein, may be acquired, and construction
		  prosecuted thereon prior to approval of title; and procurement and installation
		  of equipment, appliances, and machine tools in public and private plants;
		  reserve plant and Government and contractor-owned equipment layaway,
		  $3,224,432,000, to remain available for obligation until September 30,
		  2014.
				Procurement of ammunition, navy and marine
		  corpsFor construction,
		  procurement, production, and modification of ammunition, and accessories
		  therefor; specialized equipment and training devices; expansion of public and
		  private plants, including ammunition facilities, authorized by section 2854 of
		  title 10, United States Code, and the land necessary therefor, for the
		  foregoing purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway;
		  and other expenses necessary for the foregoing purposes, $626,848,000, to
		  remain available for obligation until September 30,
		  2014.
				Shipbuilding and conversion,
		  navyFor expenses necessary
		  for the construction, acquisition, or conversion of vessels as authorized by
		  law, including armor and armament thereof, plant equipment, appliances, and
		  machine tools and installation thereof in public and private plants; reserve
		  plant and Government and contractor-owned equipment layaway; procurement of
		  critical, long lead time components and designs for vessels to be constructed
		  or converted in the future; and expansion of public and private plants,
		  including land necessary therefor, and such lands and interests therein, may be
		  acquired, and construction prosecuted thereon prior to approval of title, as
		  follows:
					Carrier Replacement Program (AP),
			 $554,798,000;
					Virginia Class Submarine,
			 $3,221,314,000;
					Virginia Class Submarine (AP),
			 $1,461,361,000;
					CVN Refuelings (AP), $529,652,000;
					DDG–1000 Program, $453,727,000;
					DDG–51 Destroyer, $1,980,709,000;
					DDG–51 Destroyer (AP), $100,723,000;
					Littoral Combat Ship,
			 $1,755,093,000;
					LPD–17, $1,837,444,000;
					LHA–Replacement, $1,999,191,000;
					Joint High Speed Vessel,
			 $372,332,000;
					Oceanographic Ships, $89,000,000;
					Moored Training Ship, $131,200,000;
					LCAC Service Life Extension Program,
			 $84,076,000;
					Service Craft, $3,863,000; and
					For outfitting, post delivery, conversions,
			 and first destination transportation, $270,639,000.
					Completion of Prior Year Shipbuilding
			 Programs, $73,992,000.
					In all: $14,919,114,000, to remain available
		  for obligation until September 30, 2016: 
		  Provided, That additional
		  obligations may be incurred after September 30, 2016, for engineering services,
		  tests, evaluations, and other such budgeted work that must be performed in the
		  final stage of ship construction: 
		  Provided further, That none of the
		  funds provided under this heading for the construction or conversion of any
		  naval vessel to be constructed in shipyards in the United States shall be
		  expended in foreign facilities for the construction of major components of such
		  vessel: 
		  Provided further, That none of the
		  funds provided under this heading shall be used for the construction of any
		  naval vessel in foreign shipyards.
				Other procurement,
		  navy
				For procurement, production, and
		  modernization of support equipment and materials not otherwise provided for,
		  Navy ordnance (except ordnance for new aircraft, new ships, and ships
		  authorized for conversion); the purchase of passenger motor vehicles for
		  replacement only; expansion of public and private plants, including the land
		  necessary therefor, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway,
		  $6,013,385,000, to remain available for obligation until September 30,
		  2014.
				Procurement, marine corpsFor expenses necessary for the procurement,
		  manufacture, and modification of missiles, armament, military equipment, spare
		  parts, and accessories therefor; plant equipment, appliances, and machine
		  tools, and installation thereof in public and private plants; reserve plant and
		  Government and contractor-owned equipment layaway; vehicles for the Marine
		  Corps, including the purchase of passenger motor vehicles for replacement only;
		  and expansion of public and private plants, including land necessary therefor,
		  and such lands and interests therein, may be acquired, and construction
		  prosecuted thereon prior to approval of title, $1,422,570,000, to remain
		  available for obligation until September 30,
		  2014.
				Aircraft Procurement, Air
		  Force
				(including transfer of
		  funds)For construction,
		  procurement, and modification of aircraft and equipment, including armor and
		  armament, specialized ground handling equipment, and training devices, spare
		  parts, and accessories therefor; specialized equipment; expansion of public and
		  private plants, Government-owned equipment and installation thereof in such
		  plants, erection of structures, and acquisition of land, for the foregoing
		  purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; reserve plant and
		  Government and contractor-owned equipment layaway; and other expenses necessary
		  for the foregoing purposes including rents and transportation of things,
		  $12,950,000,000, to remain available for obligation until September 30, 2014: 
		  Provided, That of the amount made
		  available under this heading, $63,500,000 made available for C–130J aircraft
		  shall be transferred to the Department of Homeland Security, Coast Guard,
		  Acquisition, Construction, and Improvements: 
		   Provided further, That the
		  transfer authority provided under this heading is in addition to any other
		  transfer authority provided elsewhere in this
		  Act.
				Missile procurement, air
		  forceFor construction,
		  procurement, and modification of missiles, spacecraft, rockets, and related
		  equipment, including spare parts and accessories therefor, ground handling
		  equipment, and training devices; expansion of public and private plants,
		  Government-owned equipment and installation thereof in such plants, erection of
		  structures, and acquisition of land, for the foregoing purposes, and such lands
		  and interests therein, may be acquired, and construction prosecuted thereon
		  prior to approval of title; reserve plant and Government and contractor-owned
		  equipment layaway; and other expenses necessary for the foregoing purposes
		  including rents and transportation of things, $6,080,877,000, to remain
		  available for obligation until September 30,
		  2014.
				Procurement of ammunition, air
		  forceFor construction,
		  procurement, production, and modification of ammunition, and accessories
		  therefor; specialized equipment and training devices; expansion of public and
		  private plants, including ammunition facilities, authorized by section 2854 of
		  title 10, United States Code, and the land necessary therefor, for the
		  foregoing purposes, and such lands and interests therein, may be acquired, and
		  construction prosecuted thereon prior to approval of title; and procurement and
		  installation of equipment, appliances, and machine tools in public and private
		  plants; reserve plant and Government and contractor-owned equipment layaway;
		  and other expenses necessary for the foregoing purposes, $499,185,000, to
		  remain available for obligation until September 30,
		  2014.
				Other procurement, air
		  force
				For procurement and modification of
		  equipment (including ground guidance and electronic control equipment, and
		  ground electronic and communication equipment), and supplies, materials, and
		  spare parts therefor, not otherwise provided for; the purchase of passenger
		  motor vehicles for replacement only; lease of passenger motor vehicles; and
		  expansion of public and private plants, Government-owned equipment and
		  installation thereof in such plants, erection of structures, and acquisition of
		  land, for the foregoing purposes, and such lands and interests therein, may be
		  acquired, and construction prosecuted thereon, prior to approval of title;
		  reserve plant and Government and contractor-owned equipment layaway,
		  $17,403,564,000, to remain available for obligation until September 30,
		  2014.
				Procurement,
		  Defense-Wide
				For expenses of activities and agencies of
		  the Department of Defense (other than the military departments) necessary for
		  procurement, production, and modification of equipment, supplies, materials,
		  and spare parts therefor, not otherwise provided for; the purchase of passenger
		  motor vehicles for replacement only; expansion of public and private plants,
		  equipment, and installation thereof in such plants, erection of structures, and
		  acquisition of land for the foregoing purposes, and such lands and interests
		  therein, may be acquired, and construction prosecuted thereon prior to approval
		  of title; reserve plant and Government and contractor-owned equipment layaway,
		  $4,893,428,000, to remain available for obligation until September 30,
		  2014.
				Defense production act
		  purchasesFor activities by
		  the Department of Defense pursuant to sections 108, 301, 302, and 303 of the
		  Defense Production Act of 1950 (50 U.S.C. App. 2078, 2091, 2092, and 2093),
		  $169,964,000, to remain available until
		  expended.
				IVResearch, Development, Test and
			 Evaluation
				Research, development, test and evaluation,
		  armyFor expenses necessary
		  for basic and applied scientific research, development, test and evaluation,
		  including maintenance, rehabilitation, lease, and operation of facilities and
		  equipment, $8,745,492,000, to remain available for obligation until September
		  30, 2013.
				Research, development, test and evaluation,
		  navyFor expenses necessary
		  for basic and applied scientific research, development, test and evaluation,
		  including maintenance, rehabilitation, lease, and operation of facilities and
		  equipment, $17,753,940,000, to remain available for obligation until September
		  30, 2013: 
		  Provided, That funds appropriated
		  in this paragraph which are available for the V–22 may be used to meet unique
		  operational requirements of the Special Operations Forces: 
		  Provided further, That funds
		  appropriated in this paragraph shall be available for the Cobra Judy
		  program.
				Research, development, test and evaluation,
		  air forceFor expenses
		  necessary for basic and applied scientific research, development, test and
		  evaluation, including maintenance, rehabilitation, lease, and operation of
		  facilities and equipment, $26,535,996,000, to remain available for obligation
		  until September 30, 2013.
				Research, Development, Test and
		  Evaluation, Defense-Wide
				(including transfer of
		  funds)For expenses of
		  activities and agencies of the Department of Defense (other than the military
		  departments), necessary for basic and applied scientific research, development,
		  test and evaluation; advanced research projects as may be designated and
		  determined by the Secretary of Defense, pursuant to law; maintenance,
		  rehabilitation, lease, and operation of facilities and equipment,
		  $19,193,955,000, to remain available for obligation until September 30, 2013: 
		  Provided, That of the funds made
		  available in this paragraph, $200,000,000 for the Defense Rapid Innovation
		  Program shall only be available for expenses, not otherwise provided for, to
		  include program management and oversight, to conduct research, development,
		  test and evaluation to include proof of concept demonstration; engineering,
		  testing, and validation; and transition to full-scale production: 
		  Provided further, That the
		  Secretary of Defense may transfer funds provided herein for the Defense Rapid
		  Innovation Program to appropriations for research, development, test and
		  evaluation to accomplish the purpose provided herein: 
		  Provided further, That this
		  transfer authority is in addition to any other transfer authority available to
		  the Department of Defense: 
		  Provided further, That the
		  Secretary of Defense shall, not fewer than 30 days prior to making transfers
		  from this appropriation, notify the congressional defense committees in writing
		  of the details of any such transfer.
				Operational test and evaluation,
		  defenseFor expenses, not
		  otherwise provided for, necessary for the independent activities of the
		  Director, Operational Test and Evaluation, in the direction and supervision of
		  operational test and evaluation, including initial operational test and
		  evaluation which is conducted prior to, and in support of, production
		  decisions; joint operational testing and evaluation; and administrative
		  expenses in connection therewith, $191,292,000, to remain available for
		  obligation until September 30,
		  2013.
				VRevolving and Management Funds
				Defense working capital fundsFor the Defense Working Capital Funds,
		  $1,575,010,000.
				National Defense Sealift
		  FundFor National Defense
		  Sealift Fund programs, projects, and activities, and for expenses of the
		  National Defense Reserve Fleet, as established by section 11 of the Merchant
		  Ship Sales Act of 1946 (50 U.S.C. App. 1744), and for the necessary expenses to
		  maintain and preserve a U.S.-flag merchant fleet to serve the national security
		  needs of the United States, $1,100,519,000, to remain available until expended:
		  
		  Provided, That none of the funds
		  provided in this paragraph shall be used to award a new contract that provides
		  for the acquisition of any of the following major components unless such
		  components are manufactured in the United States: auxiliary equipment,
		  including pumps, for all shipboard services; propulsion system components
		  (engines, reduction gears, and propellers); shipboard cranes; and spreaders for
		  shipboard cranes: 
		  Provided further, That the exercise
		  of an option in a contract awarded through the obligation of previously
		  appropriated funds shall not be considered to be the award of a new contract: 
		  Provided further, That the
		  Secretary of the military department responsible for such procurement may waive
		  the restrictions in the first proviso on a case-by-case basis by certifying in
		  writing to the Committees on Appropriations of the House of Representatives and
		  the Senate that adequate domestic supplies are not available to meet Department
		  of Defense requirements on a timely basis and that such an acquisition must be
		  made in order to acquire capability for national security
		  purposes.
				VIOther Department of Defense
			 Programs
				Defense health programFor expenses, not otherwise provided for,
		  for medical and health care programs of the Department of Defense as authorized
		  by law, $32,482,059,000; of which $30,582,235,000 shall be for operation and
		  maintenance, of which not to exceed 1 percent shall remain available until
		  September 30, 2013, and of which up to $16,512,141,000 may be available for
		  contracts entered into under the TRICARE program; of which $632,518,000, to
		  remain available for obligation until September 30, 2014, shall be for
		  procurement; and of which $1,267,306,000, to remain available for obligation
		  until September 30, 2013, shall be for research, development, test and
		  evaluation: 
		  Provided, That, notwithstanding any
		  other provision of law, of the amount made available under this heading for
		  research, development, test and evaluation, not less than $8,000,000 shall be
		  available for HIV prevention educational activities undertaken in connection
		  with United States military training, exercises, and humanitarian assistance
		  activities conducted primarily in African
		  nations.
				Chemical agents and munitions destruction,
		  defenseFor expenses, not
		  otherwise provided for, necessary for the destruction of the United States
		  stockpile of lethal chemical agents and munitions in accordance with the
		  provisions of section 1412 of the Department of Defense Authorization Act, 1986
		  (50 U.S.C. 1521), and for the destruction of other chemical warfare materials
		  that are not in the chemical weapon stockpile, $1,554,422,000, of which
		  $1,147,691,000 shall be for operation and maintenance, of which no less than
		  $71,211,000, shall be for the Chemical Stockpile Emergency Preparedness
		  Program, consisting of $19,211,000 for activities on military installations and
		  $52,000,000, to remain available until September 30, 2013, to assist State and
		  local governments and $406,731,000, to remain available until September 30,
		  2013, shall be for research, development, test and evaluation, of which
		  $401,768,000 shall only be for the Assembled Chemical Weapons Alternatives
		  (ACWA) program.
				Drug Interdiction and
		  Counter-Drug Activities, Defense
				(including transfer of
		  funds)For drug interdiction
		  and counter-drug activities of the Department of Defense, for transfer to
		  appropriations available to the Department of Defense for military personnel of
		  the reserve components serving under the provisions of title 10 and title 32,
		  United States Code; for operation and maintenance; for procurement; and for
		  research, development, test and evaluation, $1,209,620,000: 
		  Provided, That the funds
		  appropriated under this heading shall be available for obligation for the same
		  time period and for the same purpose as the appropriation to which transferred:
		  
		  Provided further, That upon a
		  determination that all or part of the funds transferred from this appropriation
		  are not necessary for the purposes provided herein, such amounts may be
		  transferred back to this appropriation: 
		  Provided further, That the transfer
		  authority provided under this heading is in addition to any other transfer
		  authority contained elsewhere in this Act: 
		  Provided further, That $23,000,000
		  may not be obligated or expended until the Secretary of Defense submits an
		  implementation plan for the expansion of prescription drug testing to the
		  congressional defense committees.
				Office of the inspector
		  generalFor expenses and
		  activities of the Office of the Inspector General in carrying out the
		  provisions of the Inspector General Act of 1978, as amended, $346,919,000, of
		  which $341,419,000 shall be for operation and maintenance, of which not to
		  exceed $700,000 is available for emergencies and extraordinary expenses to be
		  expended on the approval or authority of the Inspector General, and payments
		  may be made on the Inspector General's certificate of necessity for
		  confidential military purposes; of which $1,000,000, to remain available until
		  September 30, 2014, shall be for procurement; and of which $4,500,000, to
		  remain available until September 30, 2013, shall be for research, development,
		  testing, and evaluation.
				VIIRelated agencies
				Central intelligence agency retirement and
		  disability system fundFor
		  payment to the Central Intelligence Agency Retirement and Disability System
		  Fund, to maintain the proper funding level for continuing the operation of the
		  Central Intelligence Agency Retirement and Disability System,
		  $513,700,000.
				Intelligence community management
		  accountFor necessary expenses
		  of the Intelligence Community Management Account,
		  $547,891,000.
				VIIIGeneral provisions
				8001.No part of any appropriation contained in
			 this Act shall be used for publicity or propaganda purposes not authorized by
			 the Congress.
				8002.During the current fiscal year, provisions
			 of law prohibiting the payment of compensation to, or employment of, any person
			 not a citizen of the United States shall not apply to personnel of the
			 Department of Defense: 
			 Provided, That salary increases
			 granted to direct and indirect hire foreign national employees of the
			 Department of Defense funded by this Act shall not be at a rate in excess of
			 the percentage increase authorized by law for civilian employees of the
			 Department of Defense whose pay is computed under the provisions of section
			 5332 of title 5, United States Code, or at a rate in excess of the percentage
			 increase provided by the appropriate host nation to its own employees,
			 whichever is higher: 
			 Provided further, That this
			 section shall not apply to Department of Defense foreign service national
			 employees serving at United States diplomatic missions whose pay is set by the
			 Department of State under the Foreign Service Act of 1980: 
			 Provided further, That the
			 limitations of this provision shall not apply to foreign national employees of
			 the Department of Defense in the Republic of Turkey.
				8003.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal year,
			 unless expressly so provided herein.
				8004.No more than 20 percent of the
			 appropriations in this Act which are limited for obligation during the current
			 fiscal year shall be obligated during the last 2 months of the fiscal year: 
			 Provided, That this section shall
			 not apply to obligations for support of active duty training of reserve
			 components or summer camp training of the Reserve Officers' Training
			 Corps.
					(transfer of
		  funds)
					8005.Upon determination by the Secretary of
			 Defense that such action is necessary in the national interest, he may, with
			 the approval of the Office of Management and Budget, transfer not to exceed
			 $3,750,000,000 of working capital funds of the Department of Defense or funds
			 made available in this Act to the Department of Defense for military functions
			 (except military construction) between such appropriations or funds or any
			 subdivision thereof, to be merged with and to be available for the same
			 purposes, and for the same time period, as the appropriation or fund to which
			 transferred: 
			 Provided, That such authority to
			 transfer may not be used unless for higher priority items, based on unforeseen
			 military requirements, than those for which originally appropriated and in no
			 case where the item for which funds are requested has been denied by the
			 Congress: 
			 Provided further, That the
			 Secretary of Defense shall notify the Congress promptly of all transfers made
			 pursuant to this authority or any other authority in this Act: 
			 Provided further, That no part of
			 the funds in this Act shall be available to prepare or present a request to the
			 Committees on Appropriations for reprogramming of funds, unless for higher
			 priority items, based on unforeseen military requirements, than those for which
			 originally appropriated and in no case where the item for which reprogramming
			 is requested has been denied by the Congress: 
			 Provided further, That a request
			 for multiple reprogrammings of funds using authority provided in this section
			 shall be made prior to June 30, 2012: 
			 Provided further, That transfers
			 among military personnel appropriations shall not be taken into account for
			 purposes of the limitation on the amount of funds that may be transferred under
			 this section.
				8006.(a)With regard to the list of specific
			 programs, projects, and activities (and the dollar amounts and adjustments to
			 budget activities corresponding to such programs, projects, and activities)
			 contained in the tables titled Explanation of Project Level
			 Adjustments in the explanatory statement described in section 4 (in the
			 matter preceding division A of this consolidated Act), the obligation and
			 expenditure of amounts appropriated or otherwise made available in this Act for
			 those programs, projects, and activities for which the amounts appropriated
			 exceed the amounts requested are hereby required by law to be carried out in
			 the manner provided by such tables to the same extent as if the tables were
			 included in the text of this Act.
					(b)Amounts specified in the referenced tables
			 described in subsection (a) shall not be treated as subdivisions of
			 appropriations for purposes of section 8005 of this Act: 
			 Provided, That section 8005 shall
			 apply when transfers of the amounts described in subsection (a) occur between
			 appropriation accounts.
					8007.(a)Not later than 60 days after enactment of
			 this Act, the Department of Defense shall submit a report to the congressional
			 defense committees to establish the baseline for application of reprogramming
			 and transfer authorities for fiscal year 2012: 
			 Provided, That the report shall
			 include—
						(1)a table for each appropriation with a
			 separate column to display the President's budget request, adjustments made by
			 Congress, adjustments due to enacted rescissions, if appropriate, and the
			 fiscal year enacted level;
						(2)a delineation in the table for each
			 appropriation both by budget activity and program, project, and activity as
			 detailed in the Budget Appendix; and
						(3)an identification of items of special
			 congressional interest.
						(b)Notwithstanding section 8005 of this Act,
			 none of the funds provided in this Act shall be available for reprogramming or
			 transfer until the report identified in subsection (a) is submitted to the
			 congressional defense committees, unless the Secretary of Defense certifies in
			 writing to the congressional defense committees that such reprogramming or
			 transfer is necessary as an emergency requirement.
					(TRANSFER OF
		  FUNDS)
				8008.During the current fiscal year, cash
			 balances in working capital funds of the Department of Defense established
			 pursuant to section 2208 of title 10, United States Code, may be maintained in
			 only such amounts as are necessary at any time for cash disbursements to be
			 made from such funds: 
			 Provided, That transfers may be
			 made between such funds: 
			 Provided further, That transfers
			 may be made between working capital funds and the Foreign Currency
			 Fluctuations, Defense appropriation and the Operation and
			 Maintenance appropriation accounts in such amounts as may be determined
			 by the Secretary of Defense, with the approval of the Office of Management and
			 Budget, except that such transfers may not be made unless the Secretary of
			 Defense has notified the Congress of the proposed transfer. Except in amounts
			 equal to the amounts appropriated to working capital funds in this Act, no
			 obligations may be made against a working capital fund to procure or increase
			 the value of war reserve material inventory, unless the Secretary of Defense
			 has notified the Congress prior to any such obligation.
				8009.Funds appropriated by this Act may not be
			 used to initiate a special access program without prior notification 30
			 calendar days in advance to the congressional defense committees.
				8010.None of the funds provided in this Act
			 shall be available to initiate: (1) a multiyear contract that employs economic
			 order quantity procurement in excess of $20,000,000 in any one year of the
			 contract or that includes an unfunded contingent liability in excess of
			 $20,000,000; or (2) a contract for advance procurement leading to a multiyear
			 contract that employs economic order quantity procurement in excess of
			 $20,000,000 in any one year, unless the congressional defense committees have
			 been notified at least 30 days in advance of the proposed contract award: 
			 Provided, That no part of any
			 appropriation contained in this Act shall be available to initiate a multiyear
			 contract for which the economic order quantity advance procurement is not
			 funded at least to the limits of the Government's liability: 
			 Provided further, That no part of
			 any appropriation contained in this Act shall be available to initiate
			 multiyear procurement contracts for any systems or component thereof if the
			 value of the multiyear contract would exceed $500,000,000 unless specifically
			 provided in this Act: 
			 Provided further, That no
			 multiyear procurement contract can be terminated without 10-day prior
			 notification to the congressional defense committees: 
			 Provided further, That the
			 execution of multiyear authority shall require the use of a present value
			 analysis to determine lowest cost compared to an annual procurement: 
			 Provided further, That none of
			 the funds provided in this Act may be used for a multiyear contract executed
			 after the date of the enactment of this Act unless in the case of any such
			 contract—
					(1)the Secretary of Defense has submitted to
			 Congress a budget request for full funding of units to be procured through the
			 contract and, in the case of a contract for procurement of aircraft, that
			 includes, for any aircraft unit to be procured through the contract for which
			 procurement funds are requested in that budget request for production beyond
			 advance procurement activities in the fiscal year covered by the budget, full
			 funding of procurement of such unit in that fiscal year;
					(2)cancellation provisions in the contract do
			 not include consideration of recurring manufacturing costs of the contractor
			 associated with the production of unfunded units to be delivered under the
			 contract;
					(3)the contract
			 provides that payments to the contractor under the contract shall not be made
			 in advance of incurred costs on funded units; and
					(4)the contract does
			 not provide for a price adjustment based on a failure to award a follow-on
			 contract.
					Funds appropriated in title III of this Act
			 may be used for a multiyear procurement contract as follows:
				UH–60M/HH–60M and MH–60R/MH–60S Helicopter
			 Airframes; and MH–60R/S Mission Avionics and Common Cockpits.
				8011.Within the funds appropriated for the
			 operation and maintenance of the Armed Forces, funds are hereby appropriated
			 pursuant to section 401 of title 10, United States Code, for humanitarian and
			 civic assistance costs under chapter 20 of title 10, United States Code. Such
			 funds may also be obligated for humanitarian and civic assistance costs
			 incidental to authorized operations and pursuant to authority granted in
			 section 401 of chapter 20 of title 10, United States Code, and these
			 obligations shall be reported as required by section 401(d) of title 10, United
			 States Code: 
			 Provided, That funds available
			 for operation and maintenance shall be available for providing humanitarian and
			 similar assistance by using Civic Action Teams in the Trust Territories of the
			 Pacific Islands and freely associated states of Micronesia, pursuant to the
			 Compact of Free Association as authorized by Public Law 99–239: 
			 Provided further, That upon a
			 determination by the Secretary of the Army that such action is beneficial for
			 graduate medical education programs conducted at Army medical facilities
			 located in Hawaii, the Secretary of the Army may authorize the provision of
			 medical services at such facilities and transportation to such facilities, on a
			 nonreimbursable basis, for civilian patients from American Samoa, the
			 Commonwealth of the Northern Mariana Islands, the Marshall Islands, the
			 Federated States of Micronesia, Palau, and Guam.
				8012.(a)During fiscal year 2012, the civilian
			 personnel of the Department of Defense may not be managed on the basis of any
			 end-strength, and the management of such personnel during that fiscal year
			 shall not be subject to any constraint or limitation (known as an end-strength)
			 on the number of such personnel who may be employed on the last day of such
			 fiscal year.
					(b)The fiscal year 2013 budget request for the
			 Department of Defense as well as all justification material and other
			 documentation supporting the fiscal year 2013 Department of Defense budget
			 request shall be prepared and submitted to the Congress as if subsections (a)
			 and (b) of this provision were effective with regard to fiscal year
			 2013.
					(c)Nothing in this section shall be construed
			 to apply to military (civilian) technicians.
					8013.None of the funds made available by this
			 Act shall be used in any way, directly or indirectly, to influence
			 congressional action on any legislation or appropriation matters pending before
			 the Congress.
				8014.None of the funds appropriated by this Act
			 shall be available for the basic pay and allowances of any member of the Army
			 participating as a full-time student and receiving benefits paid by the
			 Secretary of Veterans Affairs from the Department of Defense Education Benefits
			 Fund when time spent as a full-time student is credited toward completion of a
			 service commitment: 
			 Provided, That this section shall
			 not apply to those members who have reenlisted with this option prior to
			 October 1, 1987: 
			 Provided further, That this
			 section applies only to active components of the Army.
					(TRANSFER OF
		  FUNDS)
					8015.Funds appropriated in title III of this Act
			 for the Department of Defense Pilot Mentor-Protege Program may be transferred
			 to any other appropriation contained in this Act solely for the purpose of
			 implementing a Mentor-Protege Program developmental assistance agreement
			 pursuant to section 831 of the National Defense Authorization Act for Fiscal
			 Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), as amended, under the
			 authority of this provision or any other transfer authority contained in this
			 Act.
				8016.None of the funds in this Act may be
			 available for the purchase by the Department of Defense (and its departments
			 and agencies) of welded shipboard anchor and mooring chain 4 inches in diameter
			 and under unless the anchor and mooring chain are manufactured in the United
			 States from components which are substantially manufactured in the United
			 States: 
			 Provided, That for the purpose of
			 this section, the term manufactured shall include cutting, heat
			 treating, quality control, testing of chain and welding (including the forging
			 and shot blasting process): 
			 Provided further, That for the
			 purpose of this section substantially all of the components of anchor and
			 mooring chain shall be considered to be produced or manufactured in the United
			 States if the aggregate cost of the components produced or manufactured in the
			 United States exceeds the aggregate cost of the components produced or
			 manufactured outside the United States: 
			 Provided further, That when
			 adequate domestic supplies are not available to meet Department of Defense
			 requirements on a timely basis, the Secretary of the service responsible for
			 the procurement may waive this restriction on a case-by-case basis by
			 certifying in writing to the Committees on Appropriations that such an
			 acquisition must be made in order to acquire capability for national security
			 purposes.
				8017.None of the funds available to the
			 Department of Defense may be used to demilitarize or dispose of M–1 Carbines,
			 M–1 Garand rifles, M–14 rifles, .22 caliber rifles, .30 caliber rifles, or
			 M–1911 pistols, or to demilitarize or destroy small arms ammunition or
			 ammunition components that are not otherwise prohibited from commercial sale
			 under Federal law, unless the small arms ammunition or ammunition components
			 are certified by the Secretary of the Army or designee as unserviceable or
			 unsafe for further use.
				8018.No more than $500,000 of the funds
			 appropriated or made available in this Act shall be used during a single fiscal
			 year for any single relocation of an organization, unit, activity or function
			 of the Department of Defense into or within the National Capital Region: 
			 Provided, That the Secretary of
			 Defense may waive this restriction on a case-by-case basis by certifying in
			 writing to the congressional defense committees that such a relocation is
			 required in the best interest of the Government.
				8019.In addition to the funds provided elsewhere
			 in this Act, $15,000,000 is appropriated only for incentive payments authorized
			 by section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544): 
			 Provided, That a prime contractor
			 or a subcontractor at any tier that makes a subcontract award to any
			 subcontractor or supplier as defined in section 1544 of title 25, United States
			 Code, or a small business owned and controlled by an individual or individuals
			 defined under section 4221(9) of title 25, United States Code, shall be
			 considered a contractor for the purposes of being allowed additional
			 compensation under section 504 of the Indian Financing Act of 1974 (25 U.S.C.
			 1544) whenever the prime contract or subcontract amount is over $500,000 and
			 involves the expenditure of funds appropriated by an Act making Appropriations
			 for the Department of Defense with respect to any fiscal year: 
			 Provided further, That
			 notwithstanding section 1906 of title 41, United States Code, this section
			 shall be applicable to any Department of Defense acquisition of supplies or
			 services, including any contract and any subcontract at any tier for
			 acquisition of commercial items produced or manufactured, in whole or in part,
			 by any subcontractor or supplier defined in section 1544 of title 25, United
			 States Code, or a small business owned and controlled by an individual or
			 individuals defined under section 4221(9) of title 25, United States
			 Code.
				8020.Funds appropriated by this Act for the
			 Defense Media Activity shall not be used for any national or international
			 political or psychological activities.
				8021.During the current fiscal year, the
			 Department of Defense is authorized to incur obligations of not to exceed
			 $350,000,000 for purposes specified in section 2350j(c) of title 10, United
			 States Code, in anticipation of receipt of contributions, only from the
			 Government of Kuwait, under that section: 
			 Provided, That upon receipt, such
			 contributions from the Government of Kuwait shall be credited to the
			 appropriations or fund which incurred such obligations.
				8022.(a)Of the funds made available in this Act,
			 not less than $37,745,000 shall be available for the Civil Air Patrol
			 Corporation, of which—
						(1)$27,838,000 shall be available from
			 Operation and Maintenance, Air Force to support Civil Air Patrol
			 Corporation operation and maintenance, readiness, counterdrug activities, and
			 drug demand reduction activities involving youth programs;
						(2)$8,990,000 shall be available from
			 Aircraft Procurement, Air Force; and
						(3)$917,000 shall be available from
			 Other Procurement, Air Force for vehicle procurement.
						(b)The Secretary of the Air Force should waive
			 reimbursement for any funds used by the Civil Air Patrol for counter-drug
			 activities in support of Federal, State, and local government agencies.
					8023.(a)None of the funds appropriated in this Act
			 are available to establish a new Department of Defense (department) federally
			 funded research and development center (FFRDC), either as a new entity, or as a
			 separate entity administrated by an organization managing another FFRDC, or as
			 a nonprofit membership corporation consisting of a consortium of other FFRDCs
			 and other nonprofit entities.
					(b)No member of a Board of Directors,
			 Trustees, Overseers, Advisory Group, Special Issues Panel, Visiting Committee,
			 or any similar entity of a defense FFRDC, and no paid consultant to any defense
			 FFRDC, except when acting in a technical advisory capacity, may be compensated
			 for his or her services as a member of such entity, or as a paid consultant by
			 more than one FFRDC in a fiscal year: 
			 Provided, That a member of any
			 such entity referred to previously in this subsection shall be allowed travel
			 expenses and per diem as authorized under the Federal Joint Travel Regulations,
			 when engaged in the performance of membership duties.
					(c)Notwithstanding any other provision of law,
			 none of the funds available to the department from any source during fiscal
			 year 2012 may be used by a defense FFRDC, through a fee or other payment
			 mechanism, for construction of new buildings, for payment of cost sharing for
			 projects funded by Government grants, for absorption of contract overruns, or
			 for certain charitable contributions, not to include employee participation in
			 community service and/or development.
					(d)Notwithstanding any other provision of law,
			 of the funds available to the department during fiscal year 2012, not more than
			 5,750 staff years of technical effort (staff years) may be funded for defense
			 FFRDCs: 
			 Provided, That of the specific
			 amount referred to previously in this subsection, not more than 1,125 staff
			 years may be funded for the defense studies and analysis FFRDCs: 
			 Provided further, That this
			 subsection shall not apply to staff years funded in the National Intelligence
			 Program (NIP) and the Military Intelligence Program (MIP).
					(e)The Secretary of Defense shall, with the
			 submission of the department's fiscal year 2013 budget request, submit a report
			 presenting the specific amounts of staff years of technical effort to be
			 allocated for each defense FFRDC during that fiscal year and the associated
			 budget estimates.
					(f)Notwithstanding any other provision of this
			 Act, the total amount appropriated in this Act for FFRDCs is hereby reduced by
			 $150,245,000.
					8024.None of the funds appropriated or made
			 available in this Act shall be used to procure carbon, alloy or armor steel
			 plate for use in any Government-owned facility or property under the control of
			 the Department of Defense which were not melted and rolled in the United States
			 or Canada: 
			 Provided, That these procurement
			 restrictions shall apply to any and all Federal Supply Class 9515, American
			 Society of Testing and Materials (ASTM) or American Iron and Steel Institute
			 (AISI) specifications of carbon, alloy or armor steel plate: 
			 Provided further, That the
			 Secretary of the military department responsible for the procurement may waive
			 this restriction on a case-by-case basis by certifying in writing to the
			 Committees on Appropriations of the House of Representatives and the Senate
			 that adequate domestic supplies are not available to meet Department of Defense
			 requirements on a timely basis and that such an acquisition must be made in
			 order to acquire capability for national security purposes: 
			 Provided further, That these
			 restrictions shall not apply to contracts which are in being as of the date of
			 the enactment of this Act.
				8025.For the purposes of this Act, the term
			 congressional defense committees means the Armed Services
			 Committee of the House of Representatives, the Armed Services Committee of the
			 Senate, the Subcommittee on Defense of the Committee on Appropriations of the
			 Senate, and the Subcommittee on Defense of the Committee on Appropriations of
			 the House of Representatives.
				8026.During the current fiscal year, the
			 Department of Defense may acquire the modification, depot maintenance and
			 repair of aircraft, vehicles and vessels as well as the production of
			 components and other Defense-related articles, through competition between
			 Department of Defense depot maintenance activities and private firms: 
			 Provided, That the Senior
			 Acquisition Executive of the military department or Defense Agency concerned,
			 with power of delegation, shall certify that successful bids include comparable
			 estimates of all direct and indirect costs for both public and private bids: 
			 Provided further, That Office of
			 Management and Budget Circular A–76 shall not apply to competitions conducted
			 under this section.
				8027.(a)(1)If the Secretary of Defense, after
			 consultation with the United States Trade Representative, determines that a
			 foreign country which is party to an agreement described in paragraph (2) has
			 violated the terms of the agreement by discriminating against certain types of
			 products produced in the United States that are covered by the agreement, the
			 Secretary of Defense shall rescind the Secretary's blanket waiver of the Buy
			 American Act with respect to such types of products produced in that foreign
			 country.
						(2)An agreement referred to in paragraph (1)
			 is any reciprocal defense procurement memorandum of understanding, between the
			 United States and a foreign country pursuant to which the Secretary of Defense
			 has prospectively waived the Buy American Act for certain products in that
			 country.
						(b)The Secretary of Defense shall submit to
			 the Congress a report on the amount of Department of Defense purchases from
			 foreign entities in fiscal year 2012. Such report shall separately indicate the
			 dollar value of items for which the Buy American Act was waived pursuant to any
			 agreement described in subsection (a)(2), the Trade Agreement Act of 1979 (19
			 U.S.C. 2501 et seq.), or any international agreement to which the United States
			 is a party.
					(c)For purposes of this section, the term
			 Buy American Act means chapter 83 of title 41, United States
			 Code.
					8028.During the current fiscal year, amounts
			 contained in the Department of Defense Overseas Military Facility Investment
			 Recovery Account established by section 2921(c)(1) of the National Defense
			 Authorization Act of 1991 (Public Law 101–510; 10 U.S.C. 2687 note) shall be
			 available until expended for the payments specified by section 2921(c)(2) of
			 that Act.
				8029.(a)Notwithstanding any other provision of law,
			 the Secretary of the Air Force may convey at no cost to the Air Force, without
			 consideration, to Indian tribes located in the States of Nevada, Idaho, North
			 Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington relocatable
			 military housing units located at Grand Forks Air Force Base, Malmstrom Air
			 Force Base, Mountain Home Air Force Base, Ellsworth Air Force Base, and Minot
			 Air Force Base that are excess to the needs of the Air Force.
					(b)The Secretary of the Air Force shall
			 convey, at no cost to the Air Force, military housing units under subsection
			 (a) in accordance with the request for such units that are submitted to the
			 Secretary by the Operation Walking Shield Program on behalf of Indian tribes
			 located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana,
			 Oregon, Minnesota, and Washington. Any such conveyance shall be subject to the
			 condition that the housing units shall be removed within a reasonable period of
			 time, as determined by the Secretary.
					(c)The Operation
			 Walking Shield Program shall resolve any conflicts among requests of Indian
			 tribes for housing units under subsection (a) before submitting requests to the
			 Secretary of the Air Force under subsection (b).
					(d)In this section,
			 the term Indian tribe means any recognized Indian tribe included
			 on the current list published by the Secretary of the Interior under section
			 104 of the Federally Recognized Indian Tribe Act of 1994 (Public Law 103–454;
			 108 Stat. 4792; 25 U.S.C. 479a–1).
					8030.During the current fiscal year,
			 appropriations which are available to the Department of Defense for operation
			 and maintenance may be used to purchase items having an investment item unit
			 cost of not more than $250,000.
				8031.(a)During the current fiscal year, none of the
			 appropriations or funds available to the Department of Defense Working Capital
			 Funds shall be used for the purchase of an investment item for the purpose of
			 acquiring a new inventory item for sale or anticipated sale during the current
			 fiscal year or a subsequent fiscal year to customers of the Department of
			 Defense Working Capital Funds if such an item would not have been chargeable to
			 the Department of Defense Business Operations Fund during fiscal year 1994 and
			 if the purchase of such an investment item would be chargeable during the
			 current fiscal year to appropriations made to the Department of Defense for
			 procurement.
					(b)The fiscal year 2013 budget request for the
			 Department of Defense as well as all justification material and other
			 documentation supporting the fiscal year 2013 Department of Defense budget
			 shall be prepared and submitted to the Congress on the basis that any equipment
			 which was classified as an end item and funded in a procurement appropriation
			 contained in this Act shall be budgeted for in a proposed fiscal year 2013
			 procurement appropriation and not in the supply management business area or any
			 other area or category of the Department of Defense Working Capital
			 Funds.
					8032.None of the funds appropriated by this Act
			 for programs of the Central Intelligence Agency shall remain available for
			 obligation beyond the current fiscal year, except for funds appropriated for
			 the Reserve for Contingencies, which shall remain available until September 30,
			 2013: 
			 Provided, That funds
			 appropriated, transferred, or otherwise credited to the Central Intelligence
			 Agency Central Services Working Capital Fund during this or any prior or
			 subsequent fiscal year shall remain available until expended: 
			 Provided further, That any funds
			 appropriated or transferred to the Central Intelligence Agency for advanced
			 research and development acquisition, for agent operations, and for covert
			 action programs authorized by the President under section 503 of the National
			 Security Act of 1947, as amended, shall remain available until September 30,
			 2013.
				8033.Notwithstanding any other provision of law,
			 funds made available in this Act for the Defense Intelligence Agency may be
			 used for the design, development, and deployment of General Defense
			 Intelligence Program intelligence communications and intelligence information
			 systems for the Services, the Unified and Specified Commands, and the component
			 commands.
				8034.Of the funds appropriated to the Department
			 of Defense under the heading Operation and Maintenance,
			 Defense-Wide, not less than $12,000,000 shall be made available only
			 for the mitigation of environmental impacts, including training and technical
			 assistance to tribes, related administrative support, the gathering of
			 information, documenting of environmental damage, and developing a system for
			 prioritization of mitigation and cost to complete estimates for mitigation, on
			 Indian lands resulting from Department of Defense activities.
				8035.(a)None of the funds appropriated in this Act
			 may be expended by an entity of the Department of Defense unless the entity, in
			 expending the funds, complies with the Buy American Act. For purposes of this
			 subsection, the term Buy American Act means chapter 83 of title
			 41, United States Code.
					(b)If the Secretary of Defense determines that
			 a person has been convicted of intentionally affixing a label bearing a
			 Made in America inscription to any product sold in or shipped to
			 the United States that is not made in America, the Secretary shall determine,
			 in accordance with section 2410f of title 10, United States Code, whether the
			 person should be debarred from contracting with the Department of
			 Defense.
					(c)In the case of any equipment or products
			 purchased with appropriations provided under this Act, it is the sense of the
			 Congress that any entity of the Department of Defense, in expending the
			 appropriation, purchase only American-made equipment and products, provided
			 that American-made equipment and products are cost-competitive, quality
			 competitive, and available in a timely fashion.
					8036.None of the funds appropriated by this Act
			 shall be available for a contract for studies, analysis, or consulting services
			 entered into without competition on the basis of an unsolicited proposal unless
			 the head of the activity responsible for the procurement determines—
					(1)as a result of thorough technical
			 evaluation, only one source is found fully qualified to perform the proposed
			 work;
					(2)the purpose of the contract is to explore
			 an unsolicited proposal which offers significant scientific or technological
			 promise, represents the product of original thinking, and was submitted in
			 confidence by one source; or
					(3)the purpose of the contract is to take
			 advantage of unique and significant industrial accomplishment by a specific
			 concern, or to insure that a new product or idea of a specific concern is given
			 financial support: 
			 Provided, That this limitation
			 shall not apply to contracts in an amount of less than $25,000, contracts
			 related to improvements of equipment that is in development or production, or
			 contracts as to which a civilian official of the Department of Defense, who has
			 been confirmed by the Senate, determines that the award of such contract is in
			 the interest of the national defense.
					8037.(a)Except as provided in subsections (b) and
			 (c), none of the funds made available by this Act may be used—
						(1)to establish a field operating agency;
			 or
						(2)to pay the basic pay of a member of the
			 Armed Forces or civilian employee of the department who is transferred or
			 reassigned from a headquarters activity if the member or employee's place of
			 duty remains at the location of that headquarters.
						(b)The Secretary of Defense or Secretary of a
			 military department may waive the limitations in subsection (a), on a
			 case-by-case basis, if the Secretary determines, and certifies to the
			 Committees on Appropriations of the House of Representatives and Senate that
			 the granting of the waiver will reduce the personnel requirements or the
			 financial requirements of the department.
					(c)This section does not apply to—
						(1)field operating agencies funded within the
			 National Intelligence Program;
						(2)an Army field operating agency established
			 to eliminate, mitigate, or counter the effects of improvised explosive devices,
			 and, as determined by the Secretary of the Army, other similar threats;
			 or
						(3)an Army field operating agency established
			 to improve the effectiveness and efficiencies of biometric activities and to
			 integrate common biometric technologies throughout the Department of
			 Defense.
						8038.The Secretary of Defense, notwithstanding
			 any other provision of law, acting through the Office of Economic Adjustment of
			 the Department of Defense, may use funds made available in this Act under the
			 heading Operation and Maintenance, Defense-Wide to make grants
			 and supplement other Federal funds in accordance with the guidance provided in
			 the explanatory statement described in section 4 (in the matter preceding
			 division A of this consolidated Act).
				8039.(a)None of the funds appropriated by this Act
			 shall be available to convert to contractor performance an activity or function
			 of the Department of Defense that, on or after the date of the enactment of
			 this Act, is performed by Department of Defense civilian employees
			 unless—
						(1)the conversion is
			 based on the result of a public-private competition that includes a most
			 efficient and cost effective organization plan developed by such activity or
			 function;
						(2)the Competitive
			 Sourcing Official determines that, over all performance periods stated in the
			 solicitation of offers for performance of the activity or function, the cost of
			 performance of the activity or function by a contractor would be less costly to
			 the Department of Defense by an amount that equals or exceeds the lesser
			 of—
							(A)10 percent of the
			 most efficient organization's personnel-related costs for performance of that
			 activity or function by Federal employees; or
							(B)$10,000,000;
			 and
							(3)the contractor
			 does not receive an advantage for a proposal that would reduce costs for the
			 Department of Defense by—
							(A)not making an
			 employer-sponsored health insurance plan available to the workers who are to be
			 employed in the performance of that activity or function under the contract;
			 or
							(B)offering to such
			 workers an employer-sponsored health benefits plan that requires the employer
			 to contribute less towards the premium or subscription share than the amount
			 that is paid by the Department of Defense for health benefits for civilian
			 employees under chapter 89 of title 5, United States Code.
							(b)(1)The Department of Defense, without regard
			 to subsection (a) of this section or subsection (a), (b), or (c) of section
			 2461 of title 10, United States Code, and notwithstanding any administrative
			 regulation, requirement, or policy to the contrary shall have full authority to
			 enter into a contract for the performance of any commercial or industrial type
			 function of the Department of Defense that—
							(A)is included on
			 the procurement list established pursuant to section 2 of the
			 Javits-Wagner-O'Day Act (section 8503 of title 41, United States Code);
							(B)is planned to be
			 converted to performance by a qualified nonprofit agency for the blind or by a
			 qualified nonprofit agency for other severely handicapped individuals in
			 accordance with that Act; or
							(C)is planned to be
			 converted to performance by a qualified firm under at least 51 percent
			 ownership by an Indian tribe, as defined in section 4(e) of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)), or a
			 Native Hawaiian Organization, as defined in section 8(a)(15) of the Small
			 Business Act (15 U.S.C. 637(a)(15)).
							(2)This section
			 shall not apply to depot contracts or contracts for depot maintenance as
			 provided in sections 2469 and 2474 of title 10, United States Code.
						(c)The conversion of any activity or function
			 of the Department of Defense under the authority provided by this section shall
			 be credited toward any competitive or outsourcing goal, target, or measurement
			 that may be established by statute, regulation, or policy and is deemed to be
			 awarded under the authority of, and in compliance with, subsection (h) of
			 section 2304 of title 10, United States Code, for the competition or
			 outsourcing of commercial activities.
					(RESCISSIONS)
				8040.Of the funds appropriated in Department of
			 Defense Appropriations Acts, the following funds are hereby rescinded from the
			 following accounts and programs in the specified amounts:
					National Defense Sealift Fund,
			 2002/XXXX, $20,444,000;
					National Defense Sealift Fund,
			 2003/XXXX, $8,500,000;
					National Defense Sealift Fund,
			 2004/XXXX, $6,500,000;
					Aircraft Procurement, Army,
			 2010/2012, $5,100,000;
					Procurement of Weapons and Tracked
			 Combat Vehicles, Army, 2010/2012, $4,353,000;
					Procurement of Ammunition, Army,
			 2010/2012, $21,674,000;
					Other Procurement, Army,
			 2010/2012, $58,647,000;
					Aircraft Procurement, Navy,
			 2010/2012, $90,000,000;
					Aircraft Procurement, Air Force,
			 2010/2012, $32,897,000;
					Missile Procurement, Air Force,
			 2010/2012, $3,889,000;
					Other Procurement, Air Force,
			 2010/2012, $12,200,000;
					Procurement, Defense-Wide,
			 2010/2012, $716,000;
					Aircraft Procurement, Army,
			 2011/2013, $21,500,000;
					Missile Procurement, Army,
			 2011/2013, $99,800,000;
					Procurement of Weapons and Tracked
			 Combat Vehicles, Army, 2011/2013, $18,834,000;
					Procurement of Ammunition, Army,
			 2011/2013, $15,000,000;
					Other Procurement, Army,
			 2011/2013, $438,436,000;
					Aircraft Procurement, Navy,
			 2011/2013, $78,000,000;
					Weapons Procurement, Navy,
			 2011/2013, $34,276,000;
					Procurement of Ammunition, Navy and
			 Marine Corps, 2011/2013, $28,262,000;
					Other Procurement, Navy,
			 2011/2013, $59,598,000;
					Under the heading, Shipbuilding and
			 Conversion, Navy, 2011/2015: Littoral Combat Ship Advance Procurement:
			 $110,351,000;
					Aircraft Procurement, Air Force,
			 2011/2013, $220,213,000;
					Missile Procurement, Air Force,
			 2011/2013, $193,900,000;
					Other Procurement, Air Force,
			 2011/2013, $52,868,000;
					Procurement, Defense-Wide,
			 2011/2013, $4,312,000;
					Research, Development, Test and
			 Evaluation, Army, 2011/2012, $356,625,000;
					Research, Development, Test and
			 Evaluation, Navy, 2011/2012, $65,687,000;
					Research, Development, Test and
			 Evaluation, Air Force, 2011/2012, $258,094,000;
					Research, Development, Test and
			 Evaluation, Defense-Wide, 2011/2012, $254,284,000;
					Defense Health Program,
			 2011/2012, $257,000:
					Provided,
			 That the funds rescinded from the National Defense Sealift accounts are those
			 described under the heading National Defense Sealift Fund in
			 Public Law 107–117, Public Law 107–248, and Public Law 108–87, or for the
			 purposes described in section 115 of division H of Public Law 108–199, as
			 amended by section 1017 of division A of Public Law 109–13.
					8041.None of the funds available in this Act may
			 be used to reduce the authorized positions for military technicians (dual
			 status) of the Army National Guard, Air National Guard, Army Reserve and Air
			 Force Reserve for the purpose of applying any administratively imposed civilian
			 personnel ceiling, freeze, or reduction on military technicians (dual status),
			 unless such reductions are a direct result of a reduction in military force
			 structure.
				8042.None of the funds appropriated or otherwise
			 made available in this Act may be obligated or expended for assistance to the
			 Democratic People's Republic of Korea unless specifically appropriated for that
			 purpose.
				8043.Funds appropriated in this Act for
			 operation and maintenance of the Military Departments, Combatant Commands and
			 Defense Agencies shall be available for reimbursement of pay, allowances and
			 other expenses which would otherwise be incurred against appropriations for the
			 National Guard and Reserve when members of the National Guard and Reserve
			 provide intelligence or counterintelligence support to Combatant Commands,
			 Defense Agencies and Joint Intelligence Activities, including the activities
			 and programs included within the National Intelligence Program and the Military
			 Intelligence Program: 
			 Provided, That nothing in this
			 section authorizes deviation from established Reserve and National Guard
			 personnel and training procedures.
				8044.During the current fiscal year, none of the
			 funds appropriated in this Act may be used to reduce the civilian medical and
			 medical support personnel assigned to military treatment facilities below the
			 September 30, 2003, level: 
			 Provided, That the Service
			 Surgeons General may waive this section by certifying to the congressional
			 defense committees that the beneficiary population is declining in some
			 catchment areas and civilian strength reductions may be consistent with
			 responsible resource stewardship and capitation-based budgeting.
				8045.(a)None of the funds available to the
			 Department of Defense for any fiscal year for drug interdiction or counter-drug
			 activities may be transferred to any other department or agency of the United
			 States except as specifically provided in an appropriations law.
					(b)None of the funds available to the Central
			 Intelligence Agency for any fiscal year for drug interdiction and counter-drug
			 activities may be transferred to any other department or agency of the United
			 States except as specifically provided in an appropriations law.
					8046.None of the funds appropriated by this Act
			 may be used for the procurement of ball and roller bearings other than those
			 produced by a domestic source and of domestic origin: 
			 Provided, That the Secretary of
			 the military department responsible for such procurement may waive this
			 restriction on a case-by-case basis by certifying in writing to the Committees
			 on Appropriations of the House of Representatives and the Senate, that adequate
			 domestic supplies are not available to meet Department of Defense requirements
			 on a timely basis and that such an acquisition must be made in order to acquire
			 capability for national security purposes: 
			 Provided further, That this
			 restriction shall not apply to the purchase of commercial items,
			 as defined by section 4(12) of the Office of Federal Procurement Policy Act,
			 except that the restriction shall apply to ball or roller bearings purchased as
			 end items.
				8047.None of the funds in this Act may be used
			 to purchase any supercomputer which is not manufactured in the United States,
			 unless the Secretary of Defense certifies to the congressional defense
			 committees that such an acquisition must be made in order to acquire capability
			 for national security purposes that is not available from United States
			 manufacturers.
				8048.None of the funds made available in this or
			 any other Act may be used to pay the salary of any officer or employee of the
			 Department of Defense who approves or implements the transfer of administrative
			 responsibilities or budgetary resources of any program, project, or activity
			 financed by this Act to the jurisdiction of another Federal agency not financed
			 by this Act without the express authorization of Congress: 
			 Provided, That this limitation
			 shall not apply to transfers of funds expressly provided for in Defense
			 Appropriations Acts, or provisions of Acts providing supplemental
			 appropriations for the Department of Defense.
				8049.(a)Notwithstanding any other provision of law,
			 none of the funds available to the Department of Defense for the current fiscal
			 year may be obligated or expended to transfer to another nation or an
			 international organization any defense articles or services (other than
			 intelligence services) for use in the activities described in subsection (b)
			 unless the congressional defense committees, the Committee on Foreign Affairs
			 of the House of Representatives, and the Committee on Foreign Relations of the
			 Senate are notified 15 days in advance of such transfer.
					(b)This section applies to—
						(1)any international peacekeeping or
			 peace-enforcement operation under the authority of chapter VI or chapter VII of
			 the United Nations Charter under the authority of a United Nations Security
			 Council resolution; and
						(2)any other international peacekeeping,
			 peace-enforcement, or humanitarian assistance operation.
						(c)A notice under subsection (a) shall include
			 the following:
						(1)A description of the equipment, supplies,
			 or services to be transferred.
						(2)A statement of the value of the equipment,
			 supplies, or services to be transferred.
						(3)In the case of a proposed transfer of
			 equipment or supplies—
							(A)a statement of whether the inventory
			 requirements of all elements of the Armed Forces (including the reserve
			 components) for the type of equipment or supplies to be transferred have been
			 met; and
							(B)a statement of whether the items proposed
			 to be transferred will have to be replaced and, if so, how the President
			 proposes to provide funds for such replacement.
							8050.None of the funds available to the
			 Department of Defense under this Act shall be obligated or expended to pay a
			 contractor under a contract with the Department of Defense for costs of any
			 amount paid by the contractor to an employee when—
					(1)such costs are for a bonus or otherwise in
			 excess of the normal salary paid by the contractor to the employee; and
					(2)such bonus is part of restructuring costs
			 associated with a business combination.
					(INCLUDING TRANSFER OF
		  FUNDS)
				8051.During the current fiscal year, no more
			 than $30,000,000 of appropriations made in this Act under the heading
			 Operation and Maintenance, Defense-Wide may be transferred to
			 appropriations available for the pay of military personnel, to be merged with,
			 and to be available for the same time period as the appropriations to which
			 transferred, to be used in support of such personnel in connection with support
			 and services for eligible organizations and activities outside the Department
			 of Defense pursuant to section 2012 of title 10, United States Code.
				8052.During the current fiscal year, in the case
			 of an appropriation account of the Department of Defense for which the period
			 of availability for obligation has expired or which has closed under the
			 provisions of section 1552 of title 31, United States Code, and which has a
			 negative unliquidated or unexpended balance, an obligation or an adjustment of
			 an obligation may be charged to any current appropriation account for the same
			 purpose as the expired or closed account if—
					(1)the obligation would have been properly
			 chargeable (except as to amount) to the expired or closed account before the
			 end of the period of availability or closing of that account;
					(2)the obligation is not otherwise properly
			 chargeable to any current appropriation account of the Department of Defense;
			 and
					(3)in the case of an expired account, the
			 obligation is not chargeable to a current appropriation of the Department of
			 Defense under the provisions of section 1405(b)(8) of the National Defense
			 Authorization Act for Fiscal Year 1991, Public Law 101–510, as amended (31
			 U.S.C. 1551 note): 
			 Provided, That in the case of an
			 expired account, if subsequent review or investigation discloses that there was
			 not in fact a negative unliquidated or unexpended balance in the account, any
			 charge to a current account under the authority of this section shall be
			 reversed and recorded against the expired account: 
			 Provided further, That the total
			 amount charged to a current appropriation under this section may not exceed an
			 amount equal to 1 percent of the total appropriation for that account.
					8053.(a)Notwithstanding any other provision of law,
			 the Chief of the National Guard Bureau may permit the use of equipment of the
			 National Guard Distance Learning Project by any person or entity on a
			 space-available, reimbursable basis. The Chief of the National Guard Bureau
			 shall establish the amount of reimbursement for such use on a case-by-case
			 basis.
					(b)Amounts collected under subsection (a)
			 shall be credited to funds available for the National Guard Distance Learning
			 Project and be available to defray the costs associated with the use of
			 equipment of the project under that subsection. Such funds shall be available
			 for such purposes without fiscal year limitation.
					8054.Using funds made available by this Act or
			 any other Act, the Secretary of the Air Force, pursuant to a determination
			 under section 2690 of title 10, United States Code, may implement
			 cost-effective agreements for required heating facility modernization in the
			 Kaiserslautern Military Community in the Federal Republic of Germany: 
			 Provided, That in the City of
			 Kaiserslautern and at the Rhine Ordnance Barracks area, such agreements will
			 include the use of United States anthracite as the base load energy for
			 municipal district heat to the United States Defense installations: 
			 Provided further, That at
			 Landstuhl Army Regional Medical Center and Ramstein Air Base, furnished heat
			 may be obtained from private, regional or municipal services, if provisions are
			 included for the consideration of United States coal as an energy
			 source.
				8055.None of the funds appropriated in title IV
			 of this Act may be used to procure end-items for delivery to military forces
			 for operational training, operational use or inventory requirements: 
			 Provided, That this restriction
			 does not apply to end-items used in development, prototyping, and test
			 activities preceding and leading to acceptance for operational use: 
			 Provided further, That this
			 restriction does not apply to programs funded within the National Intelligence
			 Program: 
			 Provided further, That the
			 Secretary of Defense may waive this restriction on a case-by-case basis by
			 certifying in writing to the Committees on Appropriations of the House of
			 Representatives and the Senate that it is in the national security interest to
			 do so.
				8056.None of the funds made available in this
			 Act may be used to approve or license the sale of the F–22A advanced tactical
			 fighter to any foreign government: 
			 Provided, That the Department of
			 Defense may conduct or participate in studies, research, design and other
			 activities to define and develop a future export version of the F–22A that
			 protects classified and sensitive information, technologies and U.S.
			 warfighting capabilities.
				8057.(a)The Secretary of Defense may, on a
			 case-by-case basis, waive with respect to a foreign country each limitation on
			 the procurement of defense items from foreign sources provided in law if the
			 Secretary determines that the application of the limitation with respect to
			 that country would invalidate cooperative programs entered into between the
			 Department of Defense and the foreign country, or would invalidate reciprocal
			 trade agreements for the procurement of defense items entered into under
			 section 2531 of title 10, United States Code, and the country does not
			 discriminate against the same or similar defense items produced in the United
			 States for that country.
					(b)Subsection (a) applies with respect
			 to—
						(1)contracts and subcontracts entered into on
			 or after the date of the enactment of this Act; and
						(2)options for the procurement of items that
			 are exercised after such date under contracts that are entered into before such
			 date if the option prices are adjusted for any reason other than the
			 application of a waiver granted under subsection (a).
						(c)Subsection (a) does not apply to a
			 limitation regarding construction of public vessels, ball and roller bearings,
			 food, and clothing or textile materials as defined by section 11 (chapters
			 50–65) of the Harmonized Tariff Schedule and products classified under headings
			 4010, 4202, 4203, 6401 through 6406, 6505, 7019, 7218 through 7229, 7304.41
			 through 7304.49, 7306.40, 7502 through 7508, 8105, 8108, 8109, 8211, 8215, and
			 9404.
					8058.(a)None of the funds made available by this
			 Act may be used to support any training program involving a unit of the
			 security forces or police of a foreign country if the Secretary of Defense has
			 received credible information from the Department of State that the unit has
			 committed a gross violation of human rights, unless all necessary corrective
			 steps have been taken.
					(b)The Secretary of Defense, in consultation
			 with the Secretary of State, shall ensure that prior to a decision to conduct
			 any training program referred to in subsection (a), full consideration is given
			 to all credible information available to the Department of State relating to
			 human rights violations by foreign security forces.
					(c)The Secretary of Defense, after
			 consultation with the Secretary of State, may waive the prohibition in
			 subsection (a) if he determines that such waiver is required by extraordinary
			 circumstances.
					(d)Not more than 15 days after the exercise of
			 any waiver under subsection (c), the Secretary of Defense shall submit a report
			 to the congressional defense committees describing the extraordinary
			 circumstances, the purpose and duration of the training program, the United
			 States forces and the foreign security forces involved in the training program,
			 and the information relating to human rights violations that necessitates the
			 waiver.
					8059.None of the funds appropriated or otherwise
			 made available by this or other Department of Defense Appropriations Acts may
			 be obligated or expended for the purpose of performing repairs or maintenance
			 to military family housing units of the Department of Defense, including areas
			 in such military family housing units that may be used for the purpose of
			 conducting official Department of Defense business.
				8060.Notwithstanding any other provision of law,
			 funds appropriated in this Act under the heading Research, Development,
			 Test and Evaluation, Defense-Wide for any new start advanced concept
			 technology demonstration project or joint capability demonstration project may
			 only be obligated 45 days after a report, including a description of the
			 project, the planned acquisition and transition strategy and its estimated
			 annual and total cost, has been provided in writing to the congressional
			 defense committees: 
			 Provided, That the Secretary of
			 Defense may waive this restriction on a case-by-case basis by certifying to the
			 congressional defense committees that it is in the national interest to do
			 so.
				8061.The Secretary of Defense shall provide a
			 classified quarterly report beginning 30 days after enactment of this Act, to
			 the House and Senate Appropriations Committees, Subcommittees on Defense on
			 certain matters as directed in the classified annex accompanying this
			 Act.
				8062.During the current fiscal year, none of the
			 funds available to the Department of Defense may be used to provide support to
			 another department or agency of the United States if such department or agency
			 is more than 90 days in arrears in making payment to the Department of Defense
			 for goods or services previously provided to such department or agency on a
			 reimbursable basis: 
			 Provided, That this restriction
			 shall not apply if the department is authorized by law to provide support to
			 such department or agency on a nonreimbursable basis, and is providing the
			 requested support pursuant to such authority: 
			 Provided further, That the
			 Secretary of Defense may waive this restriction on a case-by-case basis by
			 certifying in writing to the Committees on Appropriations of the House of
			 Representatives and the Senate that it is in the national security interest to
			 do so.
				8063.Notwithstanding section 12310(b) of title
			 10, United States Code, a Reserve who is a member of the National Guard serving
			 on full-time National Guard duty under section 502(f) of title 32, United
			 States Code, may perform duties in support of the ground-based elements of the
			 National Ballistic Missile Defense System.
				8064.None of the funds provided in this Act may
			 be used to transfer to any nongovernmental entity ammunition held by the
			 Department of Defense that has a center-fire cartridge and a United States
			 military nomenclature designation of armor penetrator,
			 armor piercing (AP), armor piercing incendiary
			 (API), or armor-piercing incendiary tracer (API–T),
			 except to an entity performing demilitarization services for the Department of
			 Defense under a contract that requires the entity to demonstrate to the
			 satisfaction of the Department of Defense that armor piercing projectiles are
			 either: (1) rendered incapable of reuse by the demilitarization process; or (2)
			 used to manufacture ammunition pursuant to a contract with the Department of
			 Defense or the manufacture of ammunition for export pursuant to a License for
			 Permanent Export of Unclassified Military Articles issued by the Department of
			 State.
				8065.Notwithstanding any other provision of law,
			 the Chief of the National Guard Bureau, or his designee, may waive payment of
			 all or part of the consideration that otherwise would be required under section
			 2667 of title 10, United States Code, in the case of a lease of personal
			 property for a period not in excess of 1 year to any organization specified in
			 section 508(d) of title 32, United States Code, or any other youth, social, or
			 fraternal nonprofit organization as may be approved by the Chief of the
			 National Guard Bureau, or his designee, on a case-by-case basis.
				8066.None of the funds appropriated by this Act
			 shall be used for the support of any nonappropriated funds activity of the
			 Department of Defense that procures malt beverages and wine with
			 nonappropriated funds for resale (including such alcoholic beverages sold by
			 the drink) on a military installation located in the United States unless such
			 malt beverages and wine are procured within that State, or in the case of the
			 District of Columbia, within the District of Columbia, in which the military
			 installation is located: 
			 Provided, That in a case in which
			 the military installation is located in more than one State, purchases may be
			 made in any State in which the installation is located: 
			 Provided further, That such local
			 procurement requirements for malt beverages and wine shall apply to all
			 alcoholic beverages only for military installations in States which are not
			 contiguous with another State: 
			 Provided further, That alcoholic
			 beverages other than wine and malt beverages, in contiguous States and the
			 District of Columbia shall be procured from the most competitive source, price
			 and other factors considered.
					(INCLUDING TRANSFER OF
		  FUNDS)
					8067.Of the amounts appropriated in this Act
			 under the heading Operation and Maintenance, Army, $124,493,000
			 shall remain available until expended: 
			 Provided, That notwithstanding
			 any other provision of law, the Secretary of Defense is authorized to transfer
			 such funds to other activities of the Federal Government: 
			 Provided further, That the
			 Secretary of Defense is authorized to enter into and carry out contracts for
			 the acquisition of real property, construction, personal services, and
			 operations related to projects carrying out the purposes of this section: 
			 Provided further, That contracts
			 entered into under the authority of this section may provide for such
			 indemnification as the Secretary determines to be necessary: 
			 Provided further, That projects
			 authorized by this section shall comply with applicable Federal, State, and
			 local law to the maximum extent consistent with the national security, as
			 determined by the Secretary of Defense.
				8068.Section 8106 of the Department of Defense
			 Appropriations Act, 1997 (titles I through VIII of the matter under subsection
			 101(b) of Public Law 104–208; 110 Stat. 3009–111; 10 U.S.C. 113 note) shall
			 continue in effect to apply to disbursements that are made by the Department of
			 Defense in fiscal year 2012.
				8069.In addition to amounts provided elsewhere
			 in this Act, $4,000,000 is hereby appropriated to the Department of Defense, to
			 remain available for obligation until expended: 
			 Provided, That notwithstanding
			 any other provision of law, that upon the determination of the Secretary of
			 Defense that it shall serve the national interest, these funds shall be
			 available only for a grant to the Fisher House Foundation, Inc., only for the
			 construction and furnishing of additional Fisher Houses to meet the needs of
			 military family members when confronted with the illness or hospitalization of
			 an eligible military beneficiary.
				8070.(a)In
			 generalSubchapter I of
			 chapter 88 of title 10, United States Code, is amended by adding the following
			 new section at its end—
						
							1790. MILITARY
				PERSONNEL CITIZENSHIP PROCESSING.
								Authorization of
				paymentsUsing funds provided
				for operation and maintenance and notwithstanding section 2215 of title 10,
				United States Code, the Secretary of Defense may reimburse the Secretary of
				Homeland Security for costs associated with the processing and adjudication by
				the United States Citizenship and Immigration Services (USCIS) of applications
				for naturalization described in sections 328(b)(4) and 329(b)(4) of the
				Immigration and Nationality Act (8 U.S.C. §§ 1439(b)(4) and 1440(b)(4)). Such
				reimbursements shall be deposited and remain available as provided by sections
				286(m) and (n) of such Act (8 U.S.C. § 1356(m)). Such reimbursements shall be
				based on actual costs incurred by USCIS for processing applications for
				naturalization, and shall not exceed $7,500,000 per fiscal
				year.
								.
					(b)Clerical
			 amendmentThe table of
			 sections at the beginning of subchapter I of chapter 88 of title 10, United
			 States Code, is amended by inserting after the item relating to section 1789
			 the following new item:
						
							
								1790. Military personnel
				citizenship
				processing.
							
							.
					(INCLUDING TRANSFER OF
		  FUNDS)
				8071.Of the amounts appropriated in this Act
			 under the heading Research, Development, Test and Evaluation,
			 Defense-Wide, $235,700,000 shall be for the Israeli Cooperative
			 Programs: 
			 Provided, That of this amount,
			 $110,525,000 shall be for the Short Range Ballistic Missile Defense (SRBMD)
			 program, including cruise missile defense research and development under the
			 SRBMD program, of which $15,000,000 shall be for production activities of SRBMD
			 missiles in the United States and in Israel to meet Israel's defense
			 requirements consistent with each nation's laws, regulations, and procedures,
			 $66,220,000 shall be available for an upper-tier component to the Israeli
			 Missile Defense Architecture, and $58,955,000 shall be for the Arrow System
			 Improvement Program including development of a long range, ground and airborne,
			 detection suite: 
			 Provided further, That funds made
			 available under this provision for production of missiles and missile
			 components may be transferred to appropriations available for the procurement
			 of weapons and equipment, to be merged with and to be available for the same
			 time period and the same purposes as the appropriation to which transferred: 
			 Provided further, That the
			 transfer authority provided under this provision is in addition to any other
			 transfer authority contained in this Act.
				8072.(a)None of the funds available to the
			 Department of Defense may be obligated to modify command and control
			 relationships to give Fleet Forces Command operational and administrative
			 control of U.S. Navy forces assigned to the Pacific fleet.
					(b)None of the funds available to the
			 Department of Defense may be obligated to modify command and control
			 relationships to give United States Transportation Command operational and
			 administrative control of C–130 and KC–135 forces assigned to the Pacific and
			 European Air Force Commands.
					(c)The command and control relationships in
			 subsections (a) and (b) which existed on March 13, 2011, shall remain in force
			 unless changes are specifically authorized in a subsequent Act.
					(including transfer of
		  funds)
				8073.Of the amounts appropriated in this Act
			 under the heading Shipbuilding and Conversion, Navy, $73,992,000
			 shall be available until September 30, 2012, to fund prior year shipbuilding
			 cost increases: 
			 Provided, That upon enactment of
			 this Act, the Secretary of the Navy shall transfer funds to the following
			 appropriations in the amounts specified: 
			 Provided further, That the
			 amounts transferred shall be merged with and be available for the same purposes
			 as the appropriations to which transferred to:
					(1)Under the heading Shipbuilding and
			 Conversion, Navy, 2005/2012: LPD–17 Amphibious Transport Dock Program
			 $18,627,000;
					(2)Under the heading Shipbuilding and
			 Conversion, Navy, 2006/2012: LPD–17 Amphibious Transport Dock Program
			 $23,437,000; and
					(3)Under the heading Shipbuilding and
			 Conversion, Navy, 2008/2012: LPD–17 Amphibious Transport Dock Program
			 $31,928,000.
					(including transfer of
		  funds)
				8074.(a)Of the amounts appropriated in title IV of
			 this Act under the heading Research, Development, Test and Evaluation,
			 Army, for Budget Activities 4, 5 and 7, $50,000,000 shall be
			 transferred to Program Element 0605601A: 
			 Provided, That no funds may be
			 transferred until 30 days after the Secretary of the Army provides to the
			 congressional defense committees a report including the details of any such
			 transfer: 
			 Provided further, That the
			 transfer authority provided under this provision is in addition to any other
			 transfer authority contained in this Act.
					(b)Of the amounts appropriated in title IV of
			 this Act under the heading Research, Development, Test and Evaluation,
			 Air Force, for Budget Activities 4, 5 and 7, $34,000,000 shall be
			 transferred to Program Element 0605807F: 
			 Provided, That no funds may be
			 transferred until 30 days after the Secretary of the Air Force provides to the
			 congressional defense committees a report including the details of any such
			 transfer: 
			 Provided further, That the
			 transfer authority provided under this provision is in addition to any other
			 transfer authority contained in this Act.
					8075.Funds appropriated by this Act, or made
			 available by the transfer of funds in this Act, for intelligence activities are
			 deemed to be specifically authorized by the Congress for purposes of section
			 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year
			 2012 until the enactment of the Intelligence Authorization Act for Fiscal Year
			 2012.
				8076.None of the funds provided in this Act
			 shall be available for obligation or expenditure through a reprogramming of
			 funds that creates or initiates a new program, project, or activity unless such
			 program, project, or activity must be undertaken immediately in the interest of
			 national security and only after written prior notification to the
			 congressional defense committees.
				8077.The budget of the President for fiscal year
			 2013 submitted to the Congress pursuant to section 1105 of title 31, United
			 States Code, shall include separate budget justification documents for costs of
			 United States Armed Forces' participation in contingency operations for the
			 Military Personnel accounts, the Operation and Maintenance accounts, and the
			 Procurement accounts: 
			 Provided, That these documents
			 shall include a description of the funding requested for each contingency
			 operation, for each military service, to include all Active and Reserve
			 components, and for each appropriations account: 
			 Provided further, That these
			 documents shall include estimated costs for each element of expense or object
			 class, a reconciliation of increases and decreases for each contingency
			 operation, and programmatic data including, but not limited to, troop strength
			 for each Active and Reserve component, and estimates of the major weapons
			 systems deployed in support of each contingency: 
			 Provided further, That these
			 documents shall include budget exhibits OP–5 and OP–32 (as defined in the
			 Department of Defense Financial Management Regulation) for all contingency
			 operations for the budget year and the two preceding fiscal years.
				8078.None of the funds in this Act may be used
			 for research, development, test, evaluation, procurement or deployment of
			 nuclear armed interceptors of a missile defense system.
					(including transfer of
		  funds)
					8079.In addition to the amounts appropriated or
			 otherwise made available elsewhere in this Act, $44,000,000 is hereby
			 appropriated to the Department of Defense: 
			 Provided, That upon the
			 determination of the Secretary of Defense that it shall serve the national
			 interest, he shall make grants in the amounts specified as follows: $20,000,000
			 to the United Service Organizations and $24,000,000 to the Red Cross.
				8080.None of the funds appropriated or made
			 available in this Act shall be used to reduce or disestablish the operation of
			 the 53rd Weather Reconnaissance Squadron of the Air Force Reserve, if such
			 action would reduce the WC–130 Weather Reconnaissance mission below the levels
			 funded in this Act: 
			 Provided, That the Air Force
			 shall allow the 53rd Weather Reconnaissance Squadron to perform other missions
			 in support of national defense requirements during the non-hurricane
			 season.
				8081.None of the funds provided in this Act
			 shall be available for integration of foreign intelligence information unless
			 the information has been lawfully collected and processed during the conduct of
			 authorized foreign intelligence activities: 
			 Provided, That information
			 pertaining to United States persons shall only be handled in accordance with
			 protections provided in the Fourth Amendment of the United States Constitution
			 as implemented through Executive Order No. 12333.
				8082.(a)At the time members of reserve components
			 of the Armed Forces are called or ordered to active duty under section 12302(a)
			 of title 10, United States Code, each member shall be notified in writing of
			 the expected period during which the member will be mobilized.
					(b)The Secretary of Defense may waive the
			 requirements of subsection (a) in any case in which the Secretary determines
			 that it is necessary to do so to respond to a national security emergency or to
			 meet dire operational requirements of the Armed Forces.
					(INCLUDING TRANSFER OF
		  FUNDS)
				8083.The Secretary of Defense may transfer funds
			 from any available Department of the Navy appropriation to any available Navy
			 ship construction appropriation for the purpose of liquidating necessary
			 changes resulting from inflation, market fluctuations, or rate adjustments for
			 any ship construction program appropriated in law: 
			 Provided, That the Secretary may
			 transfer not to exceed $100,000,000 under the authority provided by this
			 section: 
			 Provided further, That the
			 Secretary may not transfer any funds until 30 days after the proposed transfer
			 has been reported to the Committees on Appropriations of the House of
			 Representatives and the Senate, unless a response from the Committees is
			 received sooner: 
			 Provided further, That any funds
			 transferred pursuant to this section shall retain the same period of
			 availability as when originally appropriated: 
			 Provided further, That the
			 transfer authority provided by this section is in addition to any other
			 transfer authority contained elsewhere in this Act.
				8084.For purposes of section 7108 of title 41,
			 United States Code, any subdivision of appropriations made under the heading
			 Shipbuilding and Conversion, Navy that is not closed at the time
			 reimbursement is made shall be available to reimburse the Judgment Fund and
			 shall be considered for the same purposes as any subdivision under the heading
			 Shipbuilding and Conversion, Navy appropriations in the current
			 fiscal year or any prior fiscal year.
				8085.(a)None of the funds appropriated by this Act
			 may be used to transfer research and development, acquisition, or other program
			 authority relating to current tactical unmanned aerial vehicles (TUAVs) from
			 the Army.
					(b)The Army shall retain responsibility for
			 and operational control of the MQ–1C Sky Warrior Unmanned Aerial Vehicle (UAV)
			 in order to support the Secretary of Defense in matters relating to the
			 employment of unmanned aerial vehicles.
					8086.Up to $15,000,000 of the funds appropriated
			 under the heading Operation and Maintenance, Navy may be made
			 available for the Asia Pacific Regional Initiative Program for the purpose of
			 enabling the Pacific Command to execute Theater Security Cooperation activities
			 such as humanitarian assistance, and payment of incremental and personnel costs
			 of training and exercising with foreign security forces: 
			 Provided, That funds made
			 available for this purpose may be used, notwithstanding any other funding
			 authorities for humanitarian assistance, security assistance or combined
			 exercise expenses: 
			 Provided further, That funds may
			 not be obligated to provide assistance to any foreign country that is otherwise
			 prohibited from receiving such type of assistance under any other provision of
			 law.
				8087.None of the funds appropriated by this Act
			 for programs of the Office of the Director of National Intelligence shall
			 remain available for obligation beyond the current fiscal year, except for
			 funds appropriated for research and technology, which shall remain available
			 until September 30, 2013.
				8088.For purposes of section 1553(b) of title
			 31, United States Code, any subdivision of appropriations made in this Act
			 under the heading Shipbuilding and Conversion, Navy shall be
			 considered to be for the same purpose as any subdivision under the heading
			 Shipbuilding and Conversion, Navy appropriations in any prior
			 fiscal year, and the 1 percent limitation shall apply to the total amount of
			 the appropriation.
					(INCLUDING TRANSFER OF
		  FUNDS)
					8089.During the current fiscal year, not to
			 exceed $200,000,000 from funds available under Operation and
			 Maintenance, Defense-Wide may be transferred to the Department of State
			 Global Security Contingency Fund: 
			 Provided, That this transfer
			 authority is in addition to any other transfer authority available to the
			 Department of Defense: 
			 Provided further, That the
			 Secretary of Defense shall, not fewer than 30 days prior to making transfers to
			 the Department of State Global Security Contingency Fund, notify
			 the congressional defense committees in writing with the source of funds and a
			 detailed justification, execution plan, and timeline for each proposed
			 project.
				8090.The Director of National Intelligence shall
			 include the budget exhibits identified in paragraphs (1) and (2) as described
			 in the Department of Defense Financial Management Regulation with the
			 congressional budget justification books:
					(1)For procurement programs requesting more
			 than $10,000,000 in any fiscal year, the P–1, Procurement Program; P–5, Cost
			 Analysis; P–5a, Procurement History and Planning; P–21, Production Schedule;
			 and P–40, Budget Item Justification.
					(2)For research, development, test and
			 evaluation projects requesting more than $5,000,000 in any fiscal year, the
			 R–1, Research, Development, Test and Evaluation Program; R–2, Research,
			 Development, Test and Evaluation Budget Item Justification; R–3, Research,
			 Development, Test and Evaluation Project Cost Analysis; and R–4, Research,
			 Development, Test and Evaluation Program Schedule Profile.
					8091.The amounts appropriated in title II of
			 this Act are hereby reduced by $515,000,000 to reflect excess cash balances in
			 Department of Defense Working Capital Funds, as follows: From Operation
			 and Maintenance, Army, $515,000,000.
				8092.(a)Not later than 60 days after enactment of
			 this Act, the Office of the Director of National Intelligence shall submit a
			 report to the congressional intelligence committees to establish the baseline
			 for application of reprogramming and transfer authorities for fiscal year 2012:
			 
			 Provided, That the report shall
			 include—
						(1)a table for each appropriation with a
			 separate column to display the President's budget request, adjustments made by
			 Congress, adjustments due to enacted rescissions, if appropriate, and the
			 fiscal year enacted level;
						(2)a delineation in the table for each
			 appropriation by Expenditure Center and project; and
						(3)an identification of items of special
			 congressional interest.
						(b)None of the funds provided for the National
			 Intelligence Program in this Act shall be available for reprogramming or
			 transfer until the report identified in subsection (a) is submitted to the
			 congressional intelligence committees, unless the Director of National
			 Intelligence certifies in writing to the congressional intelligence committees
			 that such reprogramming or transfer is necessary as an emergency
			 requirement.
					8093.(a)None of the funds provided for the National
			 Intelligence Program in this or any prior appropriations Act shall be available
			 for obligation or expenditure through a reprogramming or transfer of funds in
			 accordance with section 102A(d) of the National Security Act of 1947 (50 U.S.C.
			 403–1(d)) that—
						(1)creates a new
			 start effort;
						(2)terminates a
			 program with appropriated funding of $10,000,000 or more;
						(3)transfers funding
			 into or out of the National Intelligence Program; or
						(4)transfers funding
			 between appropriations,
						unless the congressional
			 intelligence committees are notified 30 days in advance of such reprogramming
			 of funds; this notification period may be reduced for urgent national security
			 requirements.(b)None of the funds provided for the National
			 Intelligence Program in this or any prior appropriations Act shall be available
			 for obligation or expenditure through a reprogramming or transfer of funds in
			 accordance with section 102A(d) of the National Security Act of 1947 (50 U.S.C.
			 403–1(d)) that results in a cumulative increase or decrease of the levels
			 specified in the classified annex unless the congressional intelligence
			 committees are notified 30 days in advance of such reprogramming of funds; this
			 notification period may be reduced for urgent national security
			 requirements.
					8094.The Director of National Intelligence shall
			 submit to Congress each year, at or about the time that the President's budget
			 is submitted to Congress that year under section 1105(a) of title 31, United
			 States Code, a future-years intelligence program (including associated annexes)
			 reflecting the estimated expenditures and proposed appropriations included in
			 that budget. Any such future-years intelligence program shall cover the fiscal
			 year with respect to which the budget is submitted and at least the four
			 succeeding fiscal years.
				8095.For the purposes of this Act, the term
			 congressional intelligence committees means the Permanent Select
			 Committee on Intelligence of the House of Representatives, the Select Committee
			 on Intelligence of the Senate, the Subcommittee on Defense of the Committee on
			 Appropriations of the House of Representatives, and the Subcommittee on Defense
			 of the Committee on Appropriations of the Senate.
				8096.The Department of Defense shall continue to
			 report incremental contingency operations costs for Operation New Dawn and
			 Operation Enduring Freedom on a monthly basis in the Cost of War Execution
			 Report as prescribed in the Department of Defense Financial Management
			 Regulation Department of Defense Instruction 7000.14, Volume 12, Chapter 23
			 Contingency Operations, Annex 1, dated September 2005.
					(INCLUDING TRANSFER OF
		  FUNDS)
					8097.During the current fiscal year, not to
			 exceed $11,000,000 from each of the appropriations made in title II of this Act
			 for Operation and Maintenance, Army, Operation and
			 Maintenance, Navy, and Operation and Maintenance, Air
			 Force may be transferred by the military department concerned to its
			 central fund established for Fisher Houses and Suites pursuant to section
			 2493(d) of title 10, United States Code.
					(INCLUDING TRANSFER OF
		  FUNDS)
					8098.Of the funds appropriated in the
			 Intelligence Community Management Account for the Program Manager for the
			 Information Sharing Environment, $20,000,000 is available for transfer by the
			 Director of National Intelligence to other departments and agencies for
			 purposes of Government-wide information sharing activities: 
			 Provided, That funds transferred
			 under this provision are to be merged with and available for the same purposes
			 and time period as the appropriation to which transferred: 
			 Provided further, That the Office
			 of Management and Budget must approve any transfers made under this
			 provision.
				8099.Funds appropriated by this Act for
			 operation and maintenance may be available for the purpose of making
			 remittances to the Defense Acquisition Workforce Development Fund in accordance
			 with the requirements of section 1705 of title 10, United States Code.
				8100.(a)Any agency receiving funds made available
			 in this Act, shall, subject to subsections (b) and (c), post on the public
			 website of that agency any report required to be submitted by the Congress in
			 this or any other Act, upon the determination by the head of the agency that it
			 shall serve the national interest.
					(b)Subsection (a) shall not apply to a report
			 if—
						(1)the public posting of the report
			 compromises national security; or
						(2)the report contains proprietary
			 information.
						(c)The head of the agency posting such report
			 shall do so only after such report has been made available to the requesting
			 Committee or Committees of Congress for no less than 45 days.
					8101.(a)None of the funds appropriated or otherwise
			 made available by this Act may be expended for any Federal contract for an
			 amount in excess of $1,000,000, unless the contractor agrees not to—
						(1)enter into any agreement with any of its
			 employees or independent contractors that requires, as a condition of
			 employment, that the employee or independent contractor agree to resolve
			 through arbitration any claim under title VII of the Civil Rights Act of 1964
			 or any tort related to or arising out of sexual assault or harassment,
			 including assault and battery, intentional infliction of emotional distress,
			 false imprisonment, or negligent hiring, supervision, or retention; or
						(2)take any action to enforce any provision of
			 an existing agreement with an employee or independent contractor that mandates
			 that the employee or independent contractor resolve through arbitration any
			 claim under title VII of the Civil Rights Act of 1964 or any tort related to or
			 arising out of sexual assault or harassment, including assault and battery,
			 intentional infliction of emotional distress, false imprisonment, or negligent
			 hiring, supervision, or retention.
						(b)None of the funds appropriated or otherwise
			 made available by this Act may be expended for any Federal contract unless the
			 contractor certifies that it requires each covered subcontractor to agree not
			 to enter into, and not to take any action to enforce any provision of, any
			 agreement as described in paragraphs (1) and (2) of subsection (a), with
			 respect to any employee or independent contractor performing work related to
			 such subcontract. For purposes of this subsection, a covered
			 subcontractor is an entity that has a subcontract in excess of
			 $1,000,000 on a contract subject to subsection (a).
					(c)The prohibitions in this section do not
			 apply with respect to a contractor's or subcontractor's agreements with
			 employees or independent contractors that may not be enforced in a court of the
			 United States.
					(d)The Secretary of Defense may waive the
			 application of subsection (a) or (b) to a particular contractor or
			 subcontractor for the purposes of a particular contract or subcontract if the
			 Secretary or the Deputy Secretary personally determines that the waiver is
			 necessary to avoid harm to national security interests of the United States,
			 and that the term of the contract or subcontract is not longer than necessary
			 to avoid such harm. The determination shall set forth with specificity the
			 grounds for the waiver and for the contract or subcontract term selected, and
			 shall state any alternatives considered in lieu of a waiver and the reasons
			 each such alternative would not avoid harm to national security interests of
			 the United States. The Secretary of Defense shall transmit to Congress, and
			 simultaneously make public, any determination under this subsection not less
			 than 15 business days before the contract or subcontract addressed in the
			 determination may be awarded.
					8102.(a)(1)No National Intelligence Program funds
			 appropriated in this Act may be used for a mission critical or mission
			 essential business management information technology system that is not
			 registered with the Director of National Intelligence. A system shall be
			 considered to be registered with that officer upon the furnishing notice of the
			 system, together with such information concerning the system as the Director of
			 the Business Transformation Office may prescribe.
						(2)During the fiscal year 2012 no funds
			 may be obligated or expended for a financial management automated information
			 system, a mixed information system supporting financial and non-financial
			 systems, or a business system improvement of more than $3,000,000, within the
			 Intelligence Community without the approval of the Business Transformation
			 Investment Review Board.
						(b)This section shall not apply to any
			 programmatic or analytic systems or programmatic or analytic system
			 improvements.
					8103.None of the funds made available under this
			 Act may be distributed to the Association of Community Organizations for Reform
			 Now (ACORN) or its subsidiaries.
					(including transfer of
		  funds)
					8104.From within the funds appropriated for
			 operation and maintenance for the Defense Health Program in this Act, up to
			 $135,631,000, shall be available for transfer to the Joint Department of
			 Defense-Department of Veterans Affairs Medical Facility Demonstration Fund in
			 accordance with the provisions of section 1704 of the National Defense
			 Authorization Act for Fiscal Year 2010, Public Law 111–84: 
			 Provided, That for purposes of
			 section 1704(b), the facility operations funded are operations of the
			 integrated Captain James A. Lovell Federal Health Care Center, consisting of
			 the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care
			 Center, and supporting facilities designated as a combined Federal medical
			 facility as described by section 706 of Public Law 110–417: 
			 Provided further, That additional
			 funds may be transferred from funds appropriated for operation and maintenance
			 for the Defense Health Program to the Joint Department of Defense-Department of
			 Veterans Affairs Medical Facility Demonstration Fund upon written notification
			 by the Secretary of Defense to the Committees on Appropriations of the House of
			 Representatives and the Senate.
				8105.Section 310(b) of the Supplemental
			 Appropriations Act, 2009 (Public Law 111–32; 124 Stat. 1871), as amended by
			 Public Law 112–10, is amended by striking 2 years both places it
			 appears and inserting 3 years.
				8106.The Office of the Director of National
			 Intelligence shall not employ more Senior Executive employees than are
			 specified in the classified annex: 
			 Provided, That not later than 90
			 days after the enactment of this Act, the Director of National Intelligence
			 shall submit to the congressional intelligence committees the Office of the
			 Director of National Intelligence strategic human capital plan and the Office
			 of Director of National Intelligence current and future grade structure, to
			 include General Schedule 15 positions.
				8107.None of the funds appropriated or otherwise
			 made available by this Act may be obligated or expended to pay a retired
			 general or flag officer to serve as a senior mentor advising the Department of
			 Defense unless such retired officer files a Standard Form 278 (or successor
			 form concerning public financial disclosure under part 2634 of title 5, Code of
			 Federal Regulations) to the Office of Government Ethics.
				8108.Appropriations available to the Department
			 of Defense may be used for the purchase of heavy and light armored vehicles for
			 the physical security of personnel or for force protection purposes up to a
			 limit of $250,000 per vehicle, notwithstanding price or other limitations
			 applicable to the purchase of passenger carrying vehicles.
				8109.The Inspector General of the Department of
			 Defense shall conduct a review of Anti-deficiency Act violations and their
			 causes in the Department of Defense Military Personnel accounts. Based on the
			 findings of the review, the Inspector General shall submit to the congressional
			 defense committees a report containing the results of the review and
			 recommendations for corrective actions to be implemented.
				8110.Of the amounts appropriated for
			 Operation and Maintenance, Defense-Wide, $33,000,000 shall be
			 available to the Secretary of Defense, notwithstanding any other provision of
			 law, acting through the Office of Economic Adjustment of the Department of
			 Defense, to make grants, conclude cooperative agreements, and supplement other
			 Federal funds, to remain available until expended, to assist the civilian
			 population of Guam in response to the military buildup of Guam, to include
			 addressing the need for vehicles and supplies for civilian student
			 transportation, preservation and repository of artifacts unearthed during
			 military construction, and construction of a mental health and substance abuse
			 facility: 
			 Provided, That the Secretary of
			 Defense shall, not fewer than 15 days prior to obligating funds for this
			 purpose, notify the congressional defense committees in writing of the details
			 of any such obligation.
				8111.None of the funds made available by this
			 Act may be used by the Secretary of Defense to take beneficial occupancy of
			 more than 2,000 parking spaces (other than handicap-reserved spaces) to be
			 provided by the BRAC 133 project: 
			 Provided, That this limitation
			 may be waived in part if: (1) the Secretary of Defense certifies to Congress
			 that levels of service at existing intersections in the vicinity of the project
			 have not experienced failing levels of service as defined by the Transportation
			 Research Board Highway Capacity Manual over a consecutive 90-day period; (2)
			 the Department of Defense and the Virginia Department of Transportation agree
			 on the number of additional parking spaces that may be made available to
			 employees of the facility subject to continued 90-day traffic monitoring; and
			 (3) the Secretary of Defense notifies the congressional defense committees in
			 writing at least 14 days prior to exercising this waiver of the number of
			 additional parking spaces to be made available: 
			 Provided further, That the
			 Secretary of Defense shall implement the Department of Defense Inspector
			 General recommendations outlined in report number DODIG–2012–024, and certify
			 to Congress not later than 180 days after enactment of this Act that the
			 recommendations have been implemented.
				8112.(a)None of the funds provided in this title
			 for Operation and Maintenance may be available for obligation or expenditure to
			 relocate Air Force program offices, or acquisition management functions of
			 major weapons systems, to a central location, or to any location other than the
			 Air Force Material Command site where they are currently located until 30 days
			 after the Secretary of the Air Force submits the initial report under
			 subsection (b).
					(b)The Secretary of the Air Force shall submit
			 to the congressional defense committees a report which includes the following:
			 a listing of all Air Force Material Command functions to be transferred and an
			 identification of the locations where these functions will be transferred from
			 and to; a listing of all Air Force Material Command personnel positions to be
			 transferred and an identification of the locations these positions will be
			 transferred from and to; and the cost benefit analysis and the life-cycle cost
			 analysis underpinning the Secretary of the Air Force's decision to relocate Air
			 Force Material Command functions and personnel.
					8113.Not later than 120 days after the date of
			 the enactment of this Act, the Secretary of Defense shall resume quarterly
			 reporting of the numbers of civilian personnel end strength by appropriation
			 account for each and every appropriation account used to finance Federal
			 civilian personnel salaries to the congressional defense committees within 15
			 days after the end of each fiscal quarter.
				8114.In addition to amounts provided elsewhere
			 in this Act, $10,000,000 is hereby appropriated, for an additional amount for
			 Research, Development, Test and Evaluation, Army, to remain
			 available until September 30, 2013. Such funds may be available for the
			 Secretary of the Army to conduct research on alternative energy resources for
			 deployed forces.
				8115.The Secretary of Defense shall study and
			 report to the Congressional Defense Committees the feasibility of using
			 commercially available telecommunications expense management solutions across
			 the Department of Defense by March 1, 2012.
				8116.None of the funds appropriated in this or
			 any other Act may be used to plan, prepare for, or otherwise take any action to
			 undertake or implement the separation of the National Intelligence Program
			 budget from the Department of Defense budget.
					(including transfer of
		  funds)
					8117.Upon a determination by the Director of
			 National Intelligence that such action is necessary and in the national
			 interest, the Director may, with the approval of the Office of Management and
			 Budget, transfer not to exceed $2,000,000,000 of the funds made available in
			 this Act for the National Intelligence Program: 
			 Provided, That such authority to
			 transfer may not be used unless for higher priority items, based on unforeseen
			 intelligence requirements, than those for which originally appropriated and in
			 no case where the item for which funds are requested has been denied by the
			 Congress: 
			 Provided further, That a request
			 for multiple reprogrammings of funds using authority provided in this section
			 shall be made prior to June 30, 2012.
					(including transfer of
		  funds)
					8118.In addition to amounts provided elsewhere
			 in this Act, there is appropriated $250,000,000, for an additional amount for
			 “Operation and Maintenance, Defense-Wide”, to be available until expended: 
			 Provided, That such funds shall
			 only be available to the Secretary of Defense, acting through the Office of
			 Economic Adjustment of the Department of Defense, or for transfer to the
			 Secretary of Education, notwithstanding any other provision of law, to make
			 grants, conclude cooperative agreements, or supplement other Federal funds to
			 construct, renovate, repair, or expand elementary and secondary public schools
			 on military installations in order to address capacity or facility condition
			 deficiencies at such schools: 
			 Provided further, That in making
			 such funds available, the Office of Economic Adjustment or the Secretary of
			 Education shall give priority consideration to those military installations
			 with schools having the most serious capacity or facility condition
			 deficiencies as determined by the Secretary of Defense.
				8119.None of the funds appropriated or otherwise
			 made available in this or any other Act may be used to transfer, release, or
			 assist in the transfer or release to or within the United States, its
			 territories, or possessions Khalid Sheikh Mohammed or any other detainee
			 who—
					(1)is not a United States citizen or a member
			 of the Armed Forces of the United States; and
					(2)is or was held on or after June 24, 2009,
			 at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of
			 Defense.
					8120.(a)(1)Except as provided in paragraph (2) and
			 subsection (d), none of the funds appropriated or otherwise made available in
			 this or any other Act may be used to transfer any individual detained at
			 Guantanamo to the custody or control of the individual's country of origin, any
			 other foreign country, or any other foreign entity unless the Secretary of
			 Defense submits to Congress the certification described in subsection (b) not
			 later than 30 days before the transfer of the individual.
						(2)Paragraph (1) shall not apply to any action
			 taken by the Secretary to transfer any individual detained at Guantanamo to
			 effectuate—
							(A)an
			 order affecting the disposition of the individual that is issued by a court or
			 competent tribunal of the United States having lawful jurisdiction (which the
			 Secretary shall notify Congress of promptly after issuance); or
							(B)a
			 pre-trial agreement entered in a military commission case prior to the date of
			 the enactment of this Act.
							(b)A certification described in this
			 subsection is a written certification made by the Secretary of Defense, with
			 the concurrence of the Secretary of State and in consultation with the Director
			 of National Intelligence, that—
						(1)the government of the foreign country or
			 the recognized leadership of the foreign entity to which the individual
			 detained at Guantanamo is to be transferred—
							(A)is not a designated state sponsor of
			 terrorism or a designated foreign terrorist organization;
							(B)maintains control over each detention
			 facility in which the individual is to be detained if the individual is to be
			 housed in a detention facility;
							(C)is not, as of the date of the
			 certification, facing a threat that is likely to substantially affect its
			 ability to exercise control over the individual;
							(D)has taken or agreed to take effective
			 actions to ensure that the individual cannot take action to threaten the United
			 States, its citizens, or its allies in the future;
							(E)has taken or agreed to take such actions as
			 the Secretary of Defense determines are necessary to ensure that the individual
			 cannot engage or reengage in any terrorist activity; and
							(F)has agreed to share with the United States
			 any information that—
								(i)is related to the individual or any
			 associates of the individual; and
								(ii)could affect the security of the United
			 States, its citizens, or its allies; and
								(2)includes an assessment, in classified or
			 unclassified form, of the capacity, willingness, and past practices (if
			 applicable) of the foreign country or entity in relation to the Secretary’s
			 certifications.
						(c)(1)Except as provided in paragraph (2) and
			 subsection (d), none of the funds appropriated or otherwise made available in
			 this or any other Act may be used to transfer any individual detained at
			 Guantanamo to the custody or control of the individual's country of origin, any
			 other foreign country, or any other foreign entity if there is a confirmed case
			 of any individual who was detained at United States Naval Station, Guantanamo
			 Bay, Cuba, at any time after September 11, 2001, who was transferred to such
			 foreign country or entity and subsequently engaged in any terrorist
			 activity.
						(2)Paragraph (1) shall not apply to any action
			 taken by the Secretary to transfer any individual detained at Guantanamo to
			 effectuate—
							(A)an
			 order affecting the disposition of the individual that is issued by a court or
			 competent tribunal of the United States having lawful jurisdiction (which the
			 Secretary shall notify Congress of promptly after issuance); or
							(B)a
			 pre-trial agreement entered in a military commission case prior to the date of
			 the enactment of this Act.
							(d)(1)The Secretary of Defense may waive the
			 applicability to a detainee transfer of a certification requirement specified
			 in subparagraph (D) or (E) of subsection (b)(1) or the prohibition in
			 subsection (c), if the Secretary certifies the rest of the criteria required by
			 subsection (b) for transfers prohibited by (c) and, with the concurrence of the
			 Secretary of State and in consultation with the Director of National
			 Intelligence, determines that—
							(A)alternative actions will be taken to
			 address the underlying purpose of the requirement or requirements to be
			 waived;
							(B)in
			 the case of a waiver of subparagraph (D) or (E) of subsection (b)(1), it is not
			 possible to certify that the risks addressed in the paragraph to be waived have
			 been completely eliminated, but the actions to be taken under subparagraph (A)
			 will substantially mitigate such risks with regard to the individual to be
			 transferred;
							(C)in
			 the case of a waiver of subsection (c), the Secretary has considered any
			 confirmed case in which an individual who was transferred to the country
			 subsequently engaged in terrorist activity, and the actions to be taken under
			 subparagraph (A) will substantially mitigate the risk of recidivism with regard
			 to the individual to be transferred; and
							(D)the transfer is in the national security
			 interests of the United States.
							(2)Whenever the Secretary makes a
			 determination under paragraph (1), the Secretary shall submit to the
			 appropriate committees of Congress, not later than 30 days before the transfer
			 of the individual concerned, the following:
							(A)A
			 copy of the determination and the waiver concerned.
							(B)A
			 statement of the basis for the determination, including—
								(i)an explanation why the transfer is in the
			 national security interests of the United States; and
								(ii)in the case of a waiver of subparagraph (D)
			 or (E) of subsection (b)(1), an explanation why it is not possible to certify
			 that the risks addressed in the subparagraph to be waived have been completely
			 eliminated.
								(C)A
			 summary of the alternative actions to be taken to address the underlying
			 purpose of, and to mitigate the risks addressed in, the subparagraph or
			 subsection to be waived.
							(D)The assessment required by subsection
			 (b)(2).
							(e)In this section:
						(1)The term “appropriate committees of
			 Congress” means—
							(A)the Committee on Armed Services, the
			 Committee on Appropriations, and the Select Committee on Intelligence of the
			 Senate; and
							(B)the Committee on Armed Services, the
			 Committee on Appropriations, and the Permanent Select Committee on Intelligence
			 of the House of Representatives.
							(2)The term “individual detained at
			 Guantanamo” means any individual located at United States Naval Station,
			 Guantanamo Bay, Cuba, as of October 1, 2009, who—
							(A)is not a citizen of the United States or a
			 member of the Armed Forces of the United States; and
							(B)is—
								(i)in the custody or under the control of the
			 Department of Defense; or
								(ii)otherwise under detention at United States
			 Naval Station, Guantanamo Bay, Cuba.
								(3)The term “foreign terrorist organization”
			 means any organization so designated by the Secretary of State under section
			 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
						8121.(a)None of the funds appropriated or otherwise
			 made available in this or any other Act may be used to construct, acquire, or
			 modify any facility in the United States, its territories, or possessions to
			 house any individual described in subsection (c) for the purposes of detention
			 or imprisonment in the custody or under the effective control of the Department
			 of Defense.
					(b)The prohibition in subsection (a) shall not
			 apply to any modification of facilities at United States Naval Station,
			 Guantanamo Bay, Cuba.
					(c)An individual described in this subsection
			 is any individual who, as of June 24, 2009, is located at United States Naval
			 Station, Guantanamo Bay, Cuba, and who—
						(1)is not a citizen of the United States or a
			 member of the Armed Forces of the United States; and
						(2)is—
							(A)in the custody or under the effective
			 control of the Department of Defense; or
							(B)otherwise under detention at United States
			 Naval Station, Guantanamo Bay, Cuba.
							8122.Of the funds made available to the
			 Department of Defense under Operation and Maintenance,
			 Defense-Wide in title II, $1,000,000 may be available to the Department
			 to competitively commission an independent assessment of the current and
			 prospective situation on the ground in Afghanistan and Pakistan, including the
			 strategic environment in and around Afghanistan and Pakistan; the security,
			 political, and economic and reconstruction developments in those two countries;
			 and relevant policy recommendations relating thereto.
				8123.Not later than 90 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report on the approximately $100,000,000,000
			 in efficiency savings identified by the military departments in the defense
			 budget covering fiscal years 2012 through 2016 that are to be reinvested in the
			 priorities of the military departments. Such report shall include an analysis
			 of—
					(1)each savings identified by the military
			 departments, including—
						(A)the budget account
			 from which such savings will be derived;
						(B)the number of
			 military personnel and full-time civilian employees of the Federal Government
			 affected by such savings;
						(C)the estimated reductions in the number and
			 funding of contractor personnel caused by such savings; and
						(D)a specific description of activities or
			 services that will be affected by such savings, including the locations of such
			 activities or services; and
						(2)each reinvestment
			 planned to be funded with such savings, including—
						(A)with respect to
			 such reinvestment in procurement and research, development, test and evaluation
			 accounts, the budget account to which such savings will be reinvested,
			 including, by line item, the number of items to be procured, as shown in annual
			 P–1 and R–1 documents;
						(B)with respect to such reinvestment in
			 military personnel and operation and maintenance accounts, the budget account
			 and the subactivity (as shown in annual–1 and O–1 budget documents) to which
			 such savings will be reinvested;
						(C)the number of military personnel and
			 full-time civilian employees of the Federal Government affected by such
			 reinvestment;
						(D)the estimated number and funding of
			 contractor personnel affected by such reinvestment; and
						(E)a specific description of activities or
			 services that will be affected by such reinvestment, including the locations of
			 such activities or services.
						8124.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation that any unpaid Federal tax liability that has
			 been assessed, for which all judicial and administrative remedies have been
			 exhausted or have lapsed, and that is not being paid in a timely manner
			 pursuant to an agreement with the authority responsible for collecting the tax
			 liability, where the awarding agency is aware of the unpaid tax liability,
			 unless the agency has considered suspension or debarment of the corporation and
			 made a determination that this further action is not necessary to protect the
			 interests of the Government.
				8125.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation that was convicted of a felony criminal violation
			 under any Federal law within the preceding 24 months, where the awarding agency
			 is aware of the conviction, unless the agency has considered suspension or
			 debarment of the corporation and made a determination that this further action
			 is not necessary to protect the interests of the Government.
					(including transfer of
		  funds)
					8126.There is hereby established in the Treasury
			 of the United States the Military Intelligence Program Transfer
			 Fund. In addition to amounts provided elsewhere in this Act, there is
			 appropriated $310,758,000 for the Military Intelligence Program Transfer
			 Fund: 
			 Provided, That of the funds made
			 available in this section, the Secretary of Defense may transfer these funds
			 only to Operation and Maintenance, Defense-Wide or
			 Research, Development, Test and Evaluation, Defense-Wide and
			 only for the purposes described in the classified annex accompanying this Act: 
			 Provided further, That the
			 Secretary shall notify the congressional defense committees in writing of the
			 details of any such transfer not fewer than 15 days prior to making such
			 transfers: 
			 Provided further, That funds
			 transferred shall be merged with and be available for the same purposes and for
			 the same time period as the appropriations to which the funds are transferred: 
			 Provided further, That this
			 transfer authority is in addition to any other transfer authority provided in
			 this Act.
				8127.None of the funds made available by this
			 Act may be used in contravention of section 1590 or 1591 of title 18, United
			 States Code, or in contravention of the requirements of section 106(g) or (h)
			 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g) or
			 (h)).
				8128.None of the funds made available by this
			 Act for international military education and training, foreign military
			 financing, excess defense articles, assistance under section 1206 of the
			 National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163;
			 119 Stat. 3456), issuance for direct commercial sales of military equipment, or
			 peacekeeping operations for the countries of Chad, Yemen, Somalia, Sudan,
			 Democratic Republic of the Congo, and Burma may be used to support any military
			 training or operations that include child soldiers, as defined by the Child
			 Soldiers Prevention Act of 2008, and except if such assistance is otherwise
			 permitted under section 404 of the Child Soldiers Prevention Act of 2008
			 (Public Law 110–457; 22 U.S.C. 2370c–1).
				8129.None of the funds made available by this
			 Act may be used in contravention of the War Powers Resolution (50 U.S.C. 1541
			 et seq.).
				IXOverseas contingency operations
				Military
		  Personnel
				Military Personnel, ArmyFor an additional amount for Military
		  Personnel, Army, $7,195,335,000: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Military Personnel, NavyFor an additional amount for Military
		  Personnel, Navy, $1,259,234,000: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Military Personnel, Marine
		  CorpsFor an additional amount
		  for Military Personnel, Marine Corps, $714,360,000: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Military Personnel, Air ForceFor an additional amount for Military
		  Personnel, Air Force, $1,492,381,000: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Reserve Personnel, ArmyFor an additional amount for Reserve
		  Personnel, Army, $207,162,000: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Reserve Personnel, NavyFor an additional amount for Reserve
		  Personnel, Navy, $44,530,000: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Reserve Personnel, Marine
		  CorpsFor an additional amount
		  for Reserve Personnel, Marine Corps, $25,421,000: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Reserve Personnel, Air ForceFor an additional amount for Reserve
		  Personnel, Air Force $26,815,000: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				National Guard Personnel,
		  ArmyFor an additional amount
		  for National Guard Personnel, Army, $664,579,000: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				National Guard Personnel, Air
		  ForceFor an additional amount
		  for National Guard Personnel, Air Force, $9,435,000: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Operation and
		  Maintenance
				Operation and Maintenance,
		  ArmyFor an additional amount
		  for Operation and Maintenance, Army, $44,794,156,000: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Operation and Maintenance,
		  NavyFor an additional amount
		  for Operation and Maintenance, Navy, $7,674,026,000: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Operation and Maintenance, Marine
		  CorpsFor an additional amount
		  for Operation and Maintenance, Marine Corps, $3,935,210,000: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Operation and Maintenance, Air
		  ForceFor an additional amount
		  for Operation and Maintenance, Air Force, $10,879,347,000: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Operation and Maintenance,
		  Defense-WideFor an additional
		  amount for Operation and Maintenance, Defense-Wide,
		  $9,252,211,000: 
		  Provided, That each amount in this
		  section is designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of 1985: 
		  Provided further, That of the funds
		  provided under this heading: Not to exceed $1,690,000,000, to remain available
		  until September 30, 2013, for payments to reimburse key cooperating nations for
		  logistical, military, and other support, including access, provided to United
		  States military operations in support of Operation Enduring Freedom, Operation
		  New Dawn, and post-operation Iraq border security related to the activities of
		  the Office of Security Cooperation in Iraq, notwithstanding any other provision
		  of law: 
		  Provided further, That such
		  reimbursement payments may be made in such amounts as the Secretary of Defense,
		  with the concurrence of the Secretary of State, and in consultation with the
		  Director of the Office of Management and Budget, may determine, in his
		  discretion, based on documentation determined by the Secretary of Defense to
		  adequately account for the support provided, and such determination is final
		  and conclusive upon the accounting officers of the United States, and 15 days
		  following notification to the appropriate congressional committees: 
		  Provided further, That the
		  requirement to provide notification shall not apply with respect to a
		  reimbursement for access based on an international agreement: 
		  Provided further, That these funds
		  may be used for the purpose of providing specialized training and procuring
		  supplies and specialized equipment and providing such supplies and loaning such
		  equipment on a non-reimbursable basis to coalition forces supporting United
		  States military operations in Afghanistan, and 15 days following notification
		  to the appropriate congressional committees: 
		  Provided further, That the
		  Secretary of Defense shall provide quarterly reports to the congressional
		  defense committees on the use of funds provided in this
		  paragraph.
				Operation and Maintenance, Army
		  ReserveFor an additional
		  amount for Operation and Maintenance, Army Reserve,
		  $217,500,000: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Operation and Maintenance, Navy
		  ReserveFor an additional
		  amount for “Operation and Maintenance, Navy Reserve”, $74,148,000: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Operation and Maintenance, Marine Corps
		  ReserveFor an additional
		  amount for “Operation and Maintenance, Marine Corps Reserve”, $36,084,000: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Operation and Maintenance, Air Force
		  ReserveFor an additional
		  amount for “Operation and Maintenance, Air Force Reserve”, $142,050,000: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Operation and Maintenance, Army National
		  GuardFor an additional amount
		  for “Operation and Maintenance, Army National Guard”, $377,544,000: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Operation and Maintenance, Air National
		  GuardFor an additional amount
		  for “Operation and Maintenance, Air National Guard”, $34,050,000: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Afghanistan Infrastructure
		  Fund
				(including transfer of
		  funds)For the
		  Afghanistan Infrastructure Fund, $400,000,000, to remain
		  available until September 30, 2013: 
		  Provided, That such sums shall be
		  available for infrastructure projects in Afghanistan, notwithstanding any other
		  provision of law, which shall be undertaken by the Secretary of State, unless
		  the Secretary of State and the Secretary of Defense jointly decide that a
		  specific project will be undertaken by the Department of Defense: 
		  Provided further, That the
		  infrastructure referred to in the preceding proviso is in support of the
		  counterinsurgency strategy, requiring funding for facility and infrastructure
		  projects, including, but not limited to, water, power, and transportation
		  projects and related maintenance and sustainment costs: 
		  Provided further, That the
		  authority to undertake such infrastructure projects is in addition to any other
		  authority to provide assistance to foreign nations: 
		  Provided further, That any projects
		  funded by this appropriation shall be jointly formulated and concurred in by
		  the Secretary of State and Secretary of Defense: 
		  Provided further, That funds may be
		  transferred to the Department of State for purposes of undertaking projects,
		  which funds shall be considered to be economic assistance under the Foreign
		  Assistance Act of 1961 for purposes of making available the administrative
		  authorities contained in that Act: 
		  Provided further, That the transfer
		  authority in the preceding proviso is in addition to any other authority
		  available to the Department of Defense to transfer funds: 
		  Provided further, That any
		  unexpended funds transferred to the Secretary of State under this authority
		  shall be returned to the Afghanistan Infrastructure Fund if the Secretary of
		  State, in coordination with the Secretary of Defense, determines that the
		  project cannot be implemented for any reason, or that the project no longer
		  supports the counterinsurgency strategy in Afghanistan: 
		  Provided further, That any funds
		  returned to the Secretary of Defense under the previous proviso shall be
		  available for use under this appropriation and shall be treated in the same
		  manner as funds not transferred to the Secretary of State: 
		  Provided further, That
		  contributions of funds for the purposes provided herein to the Secretary of
		  State in accordance with section 635(d) of the Foreign Assistance Act from any
		  person, foreign government, or international organization may be credited to
		  this Fund, to remain available until expended, and used for such purposes: 
		  Provided further, That the
		  Secretary of Defense shall, not fewer than 15 days prior to making transfers to
		  or from, or obligations from the Fund, notify the appropriate committees of
		  Congress in writing of the details of any such transfer: 
		  Provided further, That the
		  “appropriate committees of Congress” are the Committees on Armed Services,
		  Foreign Relations and Appropriations of the Senate and the Committees on Armed
		  Services, Foreign Affairs and Appropriations of the House of Representatives: 
		  Provided further, That such amounts
		  in this paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Afghanistan Security Forces
		  Fund
				For the Afghanistan Security Forces
		  Fund, $11,200,000,000, to remain available until September 30, 2013: 
		  Provided, That such funds shall be
		  available to the Secretary of Defense, notwithstanding any other provision of
		  law, for the purpose of allowing the Commander, Combined Security Transition
		  Command—Afghanistan, or the Secretary's designee, to provide assistance, with
		  the concurrence of the Secretary of State, to the security forces of
		  Afghanistan, including the provision of equipment, supplies, services,
		  training, facility and infrastructure repair, renovation, and construction, and
		  funding: 
		  Provided further, That the
		  authority to provide assistance under this heading is in addition to any other
		  authority to provide assistance to foreign nations: 
		  Provided further, That
		  contributions of funds for the purposes provided herein from any person,
		  foreign government, or international organization may be credited to this Fund
		  and used for such purposes: 
		  Provided further, That the
		  Secretary of Defense shall notify the congressional defense committees in
		  writing upon the receipt and upon the obligation of any contribution,
		  delineating the sources and amounts of the funds received and the specific use
		  of such contributions: 
		  Provided further, That the
		  Secretary of Defense shall, not fewer than 15 days prior to obligating from
		  this appropriation account, notify the congressional defense committees in
		  writing of the details of any such obligation: 
		  Provided further, That the
		  Secretary of Defense shall notify the congressional defense committees of any
		  proposed new projects or transfer of funds between budget sub-activity groups
		  in excess of $20,000,000: 
		  Provided further, That such amounts
		  in this paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Procurement
				Aircraft Procurement, ArmyFor an additional amount for Aircraft
		  Procurement, Army, $1,137,381,000, to remain available until September
		  30, 2014: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Missile Procurement, ArmyFor an additional amount for Missile
		  Procurement, Army, $126,556,000, to remain available until September
		  30, 2014: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Procurement of Weapons and Tracked Combat
		  Vehicles, ArmyFor an
		  additional amount for Procurement of Weapons and Tracked Combat
		  Vehicles, Army, $37,117,000, to remain available until September 30,
		  2014: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Procurement of Ammunition,
		  ArmyFor an additional amount
		  for Procurement of Ammunition, Army, $208,381,000, to remain
		  available until September 30, 2014: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Other Procurement, ArmyFor an additional amount for Other
		  Procurement, Army, $1,334,345,000, to remain available until September
		  30, 2014: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Aircraft Procurement, NavyFor an additional amount for Aircraft
		  Procurement, Navy, $480,935,000, to remain available until September
		  30, 2014: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Weapons Procurement, NavyFor an additional amount for Weapons
		  Procurement, Navy, $41,070,000, to remain available until September 30,
		  2014: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Procurement of Ammunition, Navy and Marine
		  CorpsFor an additional amount
		  for Procurement of Ammunition, Navy and Marine Corps,
		  $317,100,000, to remain available until September 30, 2014: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Other Procurement, NavyFor an additional amount for Other
		  Procurement, Navy, $236,125,000, to remain available until September
		  30, 2014: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Procurement, Marine CorpsFor an additional amount for
		  Procurement, Marine Corps, $1,233,996,000, to remain available
		  until September 30, 2014: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Aircraft Procurement, Air
		  ForceFor an additional amount
		  for Aircraft Procurement, Air Force, $1,235,777,000, to remain
		  available until September 30, 2014: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Missile Procurement, Air
		  Force
				For an additional amount for Missile
		  Procurement, Air Force, $41,220,000, to remain available until
		  September 30, 2014: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Procurement of Ammunition, Air
		  ForceFor an additional amount
		  for Procurement of Ammunition, Air Force, $109,010,000, to
		  remain available until September 30, 2014: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Other Procurement, Air ForceFor an additional amount for Other
		  Procurement, Air Force, $3,088,510,000, to remain available until
		  September 30, 2014: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Procurement, Defense-WideFor an additional amount for
		  Procurement, Defense-Wide, $405,768,000, to remain available
		  until September 30, 2014: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				National Guard and Reserve
		  EquipmentFor procurement of
		  aircraft, missiles, tracked combat vehicles, ammunition, other weapons and
		  other procurement for the reserve components of the Armed Forces,
		  $1,000,000,000, to remain available for obligation until September 30, 2014: 
		  Provided, That the Chiefs of
		  National Guard and Reserve components shall, not later than 30 days after the
		  enactment of this Act, individually submit to the congressional defense
		  committees the modernization priority assessment for their respective National
		  Guard or Reserve component: 
		   Provided further, That such
		  amounts in this paragraph are designated by the Congress for Overseas
		  Contingency Operations/Global War on Terrorism pursuant to section 251(b)(2)(A)
		  of the Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Mine Resistant Ambush Protected Vehicle
		  Fund
				(including transfer of funds)For the Mine Resistant Ambush Protected
		  Vehicle Fund, $2,600,170,000, to remain available until September 30, 2013: 
		  Provided, That such funds shall be
		  available to the Secretary of Defense, notwithstanding any other provision of
		  law, to procure, sustain, transport, and field Mine Resistant Ambush Protected
		  vehicles: 
		  Provided further, That the
		  Secretary shall transfer such funds only to appropriations made available in
		  this or any other Act for operation and maintenance; procurement; research,
		  development, test and evaluation; and defense working capital funds to
		  accomplish the purpose provided herein: 
		  Provided further, That such
		  transferred funds shall be merged with and be available for the same purposes
		  and the same time period as the appropriation to which transferred: 
		  Provided further, That this
		  transfer authority is in addition to any other transfer authority available to
		  the Department of Defense: 
		  Provided further, That the
		  Secretary shall, not fewer than 10 days prior to making transfers from this
		  appropriation, notify the congressional defense committees in writing of the
		  details of any such transfer: 
		  Provided further, That such amounts
		  in this paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Research, Development, Test and
		  Evaluation
				Research, Development, Test and Evaluation,
		  ArmyFor an additional amount
		  for Research, Development, Test and Evaluation, Army,
		  $18,513,000, to remain available until September 30, 2013: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Research, Development, Test and Evaluation,
		  NavyFor an additional amount
		  for Research, Development, Test and Evaluation, Navy,
		  $53,884,000, to remain available until September 30, 2013: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Research, Development, Test and Evaluation,
		  Air ForceFor an additional
		  amount for Research, Development, Test and Evaluation, Air
		  Force, $259,600,000, to remain available until September 30, 2013: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Research, Development, Test and Evaluation,
		  Defense-WideFor an additional
		  amount for Research, Development, Test and Evaluation,
		  Defense-Wide, $194,361,000, to remain available until September 30,
		  2013: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Revolving and Management
		  Funds
				Defense Working Capital FundsFor an additional amount for Defense
		  Working Capital Funds, $435,013,000: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Other Department of Defense
		  Programs
				Defense Health ProgramFor an additional amount for Defense
		  Health Program, $1,228,288,000, which shall be for operation and
		  maintenance, to remain available until September 30, 2012: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Drug Interdiction and Counter-Drug
		  Activities, DefenseFor an
		  additional amount for Drug Interdiction and Counter-Drug Activities,
		  Defense, $456,458,000, to remain available until September 30, 2013: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Joint Improvised Explosive Device Defeat
		  Fund
				(including transfer of funds)For the Joint Improvised Explosive
		  Device Defeat Fund, $2,441,984,000, to remain available until September
		  30, 2014: 
		  Provided, That such funds shall be
		  available to the Secretary of Defense, notwithstanding any other provision of
		  law, for the purpose of allowing the Director of the Joint Improvised Explosive
		  Device Defeat Organization to investigate, develop and provide equipment,
		  supplies, services, training, facilities, personnel and funds to assist United
		  States forces in the defeat of improvised explosive devices: 
		  Provided further, That the
		  Secretary of Defense may transfer funds provided herein to appropriations for
		  military personnel; operation and maintenance; procurement; research,
		  development, test and evaluation; and defense working capital funds to
		  accomplish the purpose provided herein: 
		  Provided further, That this
		  transfer authority is in addition to any other transfer authority available to
		  the Department of Defense: 
		  Provided further, That the
		  Secretary of Defense shall, not fewer than 15 days prior to making transfers
		  from this appropriation, notify the congressional defense committees in writing
		  of the details of any such transfer: 
		  Provided further, That such amounts
		  in this paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Office of the Inspector
		  GeneralFor an additional
		  amount for the Office of the Inspector General, $11,055,000: 
		  Provided, That such amounts in this
		  paragraph are designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				GENERAL PROVISIONS—THIS
		  TITLE
				9001.Notwithstanding any other provision of law,
			 funds made available in this title are in addition to amounts appropriated or
			 otherwise made available for the Department of Defense for fiscal year
			 2012.
					(including transfer of
		  funds)
					9002.Upon the determination of the Secretary of
			 Defense that such action is necessary in the national interest, the Secretary
			 may, with the approval of the Office of Management and Budget, transfer up to
			 $4,000,000,000 between the appropriations or funds made available to the
			 Department of Defense in this title: 
			 Provided, That the Secretary
			 shall notify the Congress promptly of each transfer made pursuant to the
			 authority in this section: 
			 Provided further, That the
			 authority provided in this section is in addition to any other transfer
			 authority available to the Department of Defense and is subject to the same
			 terms and conditions as the authority provided in the Department of Defense
			 Appropriations Act, 2012.
				9003.Supervision and administration costs
			 associated with a construction project funded with appropriations available for
			 operation and maintenance, Afghanistan Infrastructure Fund, or
			 the Afghanistan Security Forces Fund provided in this Act and
			 executed in direct support of overseas contingency operations in Afghanistan,
			 may be obligated at the time a construction contract is awarded: 
			 Provided, That for the purpose of
			 this section, supervision and administration costs include all in-house
			 Government costs.
				9004.From funds made available in this title,
			 the Secretary of Defense may purchase for use by military and civilian
			 employees of the Department of Defense in the U.S. Central Command area of
			 responsibility: (a) passenger motor vehicles up to a limit of $75,000 per
			 vehicle; and (b) heavy and light armored vehicles for the physical security of
			 personnel or for force protection purposes up to a limit of $250,000 per
			 vehicle, notwithstanding price or other limitations applicable to the purchase
			 of passenger carrying vehicles.
				9005.Not to exceed $400,000,000 of the amount
			 appropriated in this title under the heading Operation and Maintenance,
			 Army may be used, notwithstanding any other provision of law, to fund
			 the Commander's Emergency Response Program (CERP), for the purpose of enabling
			 military commanders in Afghanistan to respond to urgent, small-scale,
			 humanitarian relief and reconstruction requirements within their areas of
			 responsibility: 
			 Provided, That each project
			 (including any ancillary or related elements in connection with such project)
			 executed under this authority shall not exceed $20,000,000: 
			 Provided further, That not later
			 than 45 days after the end of each fiscal year quarter, the Secretary of
			 Defense shall submit to the congressional defense committees a report regarding
			 the source of funds and the allocation and use of funds during that quarter
			 that were made available pursuant to the authority provided in this section or
			 under any other provision of law for the purposes described herein: 
			 Provided further, That, not later
			 than 30 days after the end of each month, the Army shall submit to the
			 congressional defense committees monthly commitment, obligation, and
			 expenditure data for the Commander’s Emergency Response Program in Afghanistan:
			 
			 Provided further, That not less
			 than 15 days before making funds available pursuant to the authority provided
			 in this section or under any other provision of law for the purposes described
			 herein for a project with a total anticipated cost for completion of $5,000,000
			 or more, the Secretary shall submit to the congressional defense committees a
			 written notice containing each of the following:
					(1)The location, nature and purpose of the
			 proposed project, including how the project is intended to advance the military
			 campaign plan for the country in which it is to be carried out.
					(2)The budget, implementation timeline with
			 milestones, and completion date for the proposed project, including any other
			 CERP funding that has been or is anticipated to be contributed to the
			 completion of the project.
					(3)A plan for the sustainment of the proposed
			 project, including the agreement with either the host nation, a non-Department
			 of Defense agency of the United States Government or a third-party contributor
			 to finance the sustainment of the activities and maintenance of any equipment
			 or facilities to be provided through the proposed project.
					9006.Funds available to the Department of
			 Defense for operation and maintenance may be used, notwithstanding any other
			 provision of law, to provide supplies, services, transportation, including
			 airlift and sealift, and other logistical support to coalition forces
			 supporting military and stability operations in Iraq and Afghanistan: 
			 Provided, That the Secretary of
			 Defense shall provide quarterly reports to the congressional defense committees
			 regarding support provided under this section.
				9007.None of the funds appropriated or otherwise
			 made available by this or any other Act shall be obligated or expended by the
			 United States Government for a purpose as follows:
					(1)To establish any military installation or
			 base for the purpose of providing for the permanent stationing of United States
			 Armed Forces in Iraq.
					(2)To exercise United States control over any
			 oil resource of Iraq.
					(3)To establish any military installation or
			 base for the purpose of providing for the permanent stationing of United States
			 Armed Forces in Afghanistan.
					9008.None of the funds made available in this
			 Act may be used in contravention of the following laws enacted or regulations
			 promulgated to implement the United Nations Convention Against Torture and
			 Other Cruel, Inhuman or Degrading Treatment or Punishment (done at New York on
			 December 10, 1984):
					(1)Section 2340A of title 18, United States
			 Code.
					(2)Section 2242 of the Foreign Affairs Reform
			 and Restructuring Act of 1998 (division G of Public Law 105–277; 112 Stat.
			 2681–822; 8 U.S.C. 1231 note) and regulations prescribed thereto, including
			 regulations under part 208 of title 8, Code of Federal Regulations, and part 95
			 of title 22, Code of Federal Regulations.
					(3)Sections 1002 and 1003 of the Department of
			 Defense, Emergency Supplemental Appropriations to Address Hurricanes in the
			 Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148).
					9009.None of the funds provided for the
			 “Afghanistan Security Forces Fund” (ASFF) may be obligated prior to the
			 approval of a financial and activity plan by the Afghanistan Resources
			 Oversight Council (AROC) of the Department of Defense: 
			 Provided, That the AROC must
			 approve the requirement and acquisition plan for any service requirements in
			 excess of $50,000,000 annually and any non-standard equipment requirements in
			 excess of $100,000,000 using ASFF: 
			  Provided further, That the AROC
			 must approve all projects and the execution plan under the “Afghanistan
			 Infrastructure Fund” (AIF) and any project in excess of $5,000,000 from the
			 Commanders Emergency Response Program (CERP): 
			  Provided further, That the
			 Department of Defense must certify to the congressional defense committees that
			 the AROC has convened and approved a process for ensuring compliance with the
			 requirements in the preceding provisos and accompanying report language for the
			 ASFF, AIF, and CERP.
				9010.(a)Funding for Outreach
			 and Reintegration Services Under Yellow Ribbon Reintegration
			 ProgramOf the amounts
			 appropriated or otherwise made available by title IX, up to $20,000,000 may be
			 available for outreach and reintegration services under the Yellow Ribbon
			 Reintegration Program under section 582(h) of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 125; 10
			 U.S.C. 10101 note).
					(b)Supplement Not
			 SupplantThe amount made
			 available by subsection (a) for the services described in that subsection is in
			 addition to any other amounts available in this Act for such services.
					9011.Funds made available in this title to the
			 Department of Defense for operation and maintenance may be used to purchase
			 items having an investment unit cost of not more than $250,000: 
			 Provided, That, upon
			 determination by the Secretary of Defense that such action is necessary to meet
			 the operational requirements of a Commander of a Combatant Command engaged in
			 contingency operations overseas, such funds may be used to purchase items
			 having an investment item unit cost of not more than $500,000.
				9012.Notwithstanding any other provision of law,
			 up to $150,000,000 of funds made available in this title under the heading
			 Operation and Maintenance, Army may be obligated and expended
			 for purposes of the Task Force for Business and Stability Operations, subject
			 to the direction and control of the Secretary of Defense, with concurrence of
			 the Secretary of State, to carry out strategic business and economic assistance
			 activities in Afghanistan in support of Operation Enduring Freedom: 
			 Provided, That not less than 15
			 days before making funds available pursuant to the authority provided in this
			 section for any project with a total anticipated cost of $5,000,000 or more,
			 the Secretary shall submit to the congressional defense committees a written
			 notice containing a detailed justification and timeline for each proposed
			 project.
				9013.From funds made available to the Department
			 of Defense in this title under the heading Operation and Maintenance,
			 Air Force up to $524,000,000 may be used by the Secretary of Defense,
			 notwithstanding any other provision of law, to support United States Government
			 transition activities in Iraq by funding the operations and activities of the
			 Office of Security Cooperation in Iraq and security assistance teams, including
			 life support, transportation and personal security, and facilities renovation
			 and construction: 
			 Provided, That not less than 15
			 days before making funds available pursuant to the authority provided in this
			 section, the Secretary shall submit to the congressional defense committees a
			 written notice containing a detailed justification and timeline for each
			 proposed site.
				9014.The amounts appropriated in title IX of
			 this Act are hereby reduced by $4,042,500,000 to reflect reduced troop strength
			 in theater: 
			 Provided, That the reductions
			 shall be applied to the military personnel and operation and maintenance
			 appropriations only: 
			 Provided further, That the
			 Secretary of Defense shall, not fewer than 15 days prior to reducing funds for
			 this purpose, notify the congressional defense committees in writing of the
			 details of any such reduction by appropriation and budget line item.
				9015.Of the funds appropriated in Department of
			 Defense Appropriations Acts, the following funds are hereby rescinded from the
			 following accounts and programs in the specified amounts: 
			 Provided, That such amounts are
			 designated by the Congress for Overseas Contingency Operations/Global War on
			 Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985:
					Overseas Contingency Operations
			 Transfer Fund, 2010, $356,810,000;
					Procurement of Ammunition, Army,
			 2010/2012, $21,000,000;
					Other Procurement, Air Force,
			 2010/2012, $2,250,000.
					This division may be cited as the
			 Department of Defense Appropriations
			 Act, 2012.
					BENERGY AND WATER
			 DEVELOPMENT APPROPRIATIONS ACT, 2012
			ICorps of Engineers—Civil
				Department of the
		  army
				Corps of
		  engineers—civilThe following
		  appropriations shall be expended under the direction of the Secretary of the
		  Army and the supervision of the Chief of Engineers for authorized civil
		  functions of the Department of the Army pertaining to river and harbor, flood
		  and storm damage reduction, shore protection, aquatic ecosystem restoration,
		  and related efforts.
				InvestigationsFor expenses necessary where authorized by
		  law for the collection and study of basic information pertaining to river and
		  harbor, flood and storm damage reduction, shore protection, aquatic ecosystem
		  restoration, and related needs; for surveys and detailed studies, and plans and
		  specifications of proposed river and harbor, flood and storm damage reduction,
		  shore protection, and aquatic ecosystem restoration projects and related
		  efforts prior to construction; for restudy of authorized projects; and for
		  miscellaneous investigations and, when authorized by law, surveys and detailed
		  studies, and plans and specifications of projects prior to construction,
		  $125,000,000, to remain available until expended.
				Construction
				For expenses necessary for the construction
		  of river and harbor, flood and storm damage reduction, shore protection,
		  aquatic ecosystem restoration, and related projects authorized by law; for
		  conducting detailed studies, and plans and specifications, of such projects
		  (including those involving participation by States, local governments, or
		  private groups) authorized or made eligible for selection by law (but such
		  detailed studies, and plans and specifications, shall not constitute a
		  commitment of the Government to construction); $1,694,000,000, to remain
		  available until expended; of which such sums as are necessary to cover the
		  Federal share of construction costs for facilities under the Dredged Material
		  Disposal Facilities program shall be derived from the Harbor Maintenance Trust
		  Fund as authorized by Public Law 104–303; and of which such sums as are
		  necessary to cover one-half of the costs of construction, replacement,
		  rehabilitation, and expansion of inland waterways projects (including only
		  Olmsted Lock and Dam, Ohio River, Illinois and Kentucky; Emsworth Locks and
		  Dam, Ohio River, Pennsylvania; Lock and Dams 2, 3, and 4, Monongahela River,
		  Pennsylvania; and Lock and Dam 27, Mississippi River, Illinois) shall be
		  derived from the Inland Waterways Trust Fund.
				Mississippi river and
		  tributariesFor expenses
		  necessary for flood damage reduction projects and related efforts in the
		  Mississippi River alluvial valley below Cape Girardeau, Missouri, as authorized
		  by law, $252,000,000, to remain available until expended, of which such sums as
		  are necessary to cover the Federal share of eligible operation and maintenance
		  costs for inland harbors shall be derived from the Harbor Maintenance Trust
		  Fund.
				Operation and
		  maintenanceFor expenses
		  necessary for the operation, maintenance, and care of existing river and
		  harbor, flood and storm damage reduction, aquatic ecosystem restoration, and
		  related projects authorized by law; providing security for infrastructure owned
		  or operated by the Corps, including administrative buildings and laboratories;
		  maintaining harbor channels provided by a State, municipality, or other public
		  agency that serve essential navigation needs of general commerce, where
		  authorized by law; surveying and charting northern and northwestern lakes and
		  connecting waters; clearing and straightening channels; and removing
		  obstructions to navigation, $2,412,000,000, to remain available until expended,
		  of which such sums as are necessary to cover the Federal share of eligible
		  operation and maintenance costs for coastal harbors and channels, and for
		  inland harbors shall be derived from the Harbor Maintenance Trust Fund; of
		  which such sums as become available from the special account for the Corps of
		  Engineers established by the Land and Water Conservation Fund Act of 1965 (16
		  U.S.C. 460l–6a(i)) shall be derived from that account for resource protection,
		  research, interpretation, and maintenance activities related to resource
		  protection in the areas at which outdoor recreation is available; and of which
		  such sums as become available from fees collected under section 217 of Public
		  Law 104–303 shall be used to cover the cost of operation and maintenance of the
		  dredged material disposal facilities for which such fees have been collected: 
		  Provided, That 1 percent of the
		  total amount of funds provided for each of the programs, projects or activities
		  funded under this heading shall not be allocated to a field operating activity
		  prior to the beginning of the fourth quarter of the fiscal year and shall be
		  available for use by the Chief of Engineers to fund such emergency activities
		  as the Chief of Engineers determines to be necessary and appropriate, and that
		  the Chief of Engineers shall allocate during the fourth quarter any remaining
		  funds which have not been used for emergency activities proportionally in
		  accordance with the amounts provided for the programs, projects or
		  activities.
				Regulatory
		  programFor expenses necessary
		  for administration of laws pertaining to regulation of navigable waters and
		  wetlands, $193,000,000, to remain available until September 30,
		  2013.
				Formerly utilized sites
		  remedial action programFor
		  expenses necessary to clean up contamination from sites in the United States
		  resulting from work performed as part of the Nation's early atomic energy
		  program, $109,000,000, to remain available until
		  expended.
				Flood
		  control and coastal emergenciesFor expenses necessary to prepare for flood,
		  hurricane, and other natural disasters and support emergency operations,
		  repairs, and other activities in response to such disasters as authorized by
		  law, $27,000,000, to remain available until
		  expended.
				ExpensesFor expenses necessary for the supervision
		  and general administration of the civil works program in the headquarters of
		  the Corps of Engineers and the offices of the Division Engineers; and for costs
		  of management and operation of the Humphreys Engineer Center Support Activity,
		  the Institute for Water Resources, the United States Army Engineer Research and
		  Development Center, and the United States Army Corps of Engineers Finance
		  Center allocable to the civil works program, $185,000,000, to remain available
		  until September 30, 2013, of which not to exceed $5,000 may be used for
		  official reception and representation purposes and only during the current
		  fiscal year: 
		  Provided, That no part of any other
		  appropriation provided in title I of this Act shall be available to fund the
		  civil works activities of the Office of the Chief of Engineers or the civil
		  works executive direction and management activities of the division offices: 
		  Provided further, That any Flood
		  Control and Coastal Emergencies appropriation may be used to fund the
		  supervision and general administration of emergency operations, repairs, and
		  other activities in response to any flood, hurricane, or other natural
		  disaster.
				Office of the assistant
		  secretary of the army for civil worksFor the Office of the Assistant Secretary of
		  the Army for Civil Works as authorized by 10 U.S.C. 3016(b)(3), $5,000,000, to
		  remain available until September 30, 2013.
				Administrative
		  provisionThe Revolving Fund,
		  Corps of Engineers, shall be available during the current fiscal year for
		  purchase (not to exceed 100 for replacement only) and hire of passenger motor
		  vehicles for the civil works program.
				General provisions—corps of
		  engineers—civil
				(including transfers of
		  funds)
				101.(a)None of the funds provided in title I of
			 this Act, or provided by previous appropriations Acts to the agencies or
			 entities funded in title I of this Act that remain available for obligation or
			 expenditure in fiscal year 2012, shall be available for obligation or
			 expenditure through a reprogramming of funds that:
						(1)creates or
			 initiates a new program, project, or activity;
						(2)eliminates a
			 program, project, or activity;
						(3)increases
			 funds or personnel for any program, project, or activity for which funds have
			 been denied or restricted by this Act, unless prior approval is received from
			 the House and Senate Committees on Appropriations;
						(4)proposes to
			 use funds directed for a specific activity for a different purpose, unless
			 prior approval is received from the House and Senate Committees on
			 Appropriations;
						(5)augments or
			 reduces existing programs, projects or activities in excess of the amounts
			 contained in subsections 6 through 10, unless prior approval is received from
			 the House and Senate Committees on Appropriations;
						(6)InvestigationsFor
			 a base level over $100,000, reprogramming of 25 percent of the base amount up
			 to a limit of $150,000 per project, study or activity is allowed: 
			 Provided, That for a base level
			 less than $100,000, the reprogramming limit is $25,000: 
			  Provided further, That up to
			 $25,000 may be reprogrammed into any continuing study or activity that did not
			 receive an appropriation for existing obligations and concomitant
			 administrative expenses;
						(7)ConstructionFor
			 a base level over $2,000,000, reprogramming of 15 percent of the base amount up
			 to a limit of $3,000,000 per project, study or activity is allowed: 
			 Provided, That for a base level
			 less than $2,000,000, the reprogramming limit is $300,000: 
			  Provided further, That up to
			 $3,000,000 may be reprogrammed for settled contractor claims, changed
			 conditions, or real estate deficiency judgments: 
			  Provided further, That up to
			 $300,000 may be reprogrammed into any continuing study or activity that did not
			 receive an appropriation for existing obligations and concomitant
			 administrative expenses;
						(8)Operation and
			 maintenanceUnlimited reprogramming authority is granted in order
			 for the Corps to be able to respond to emergencies: 
			 Provided, That the Chief of
			 Engineers must notify the House and Senate Committees on Appropriations of
			 these emergency actions as soon thereafter as practicable: 
			  Provided further, That for a
			 base level over $1,000,000, reprogramming of 15 percent of the base amount a
			 limit of $5,000,000 per project, study or activity is allowed: 
			  Provided further, That for a
			 base level less than $1,000,000, the reprogramming limit is $150,000: 
			  Provided further, That $150,000
			 may be reprogrammed into any continuing study or activity that did not receive
			 an appropriation;
						(9)Mississippi
			 river and tributariesThe same reprogramming guidelines for the
			 Investigations, Construction, and Operation and Maintenance portions of the
			 Mississippi River and Tributaries Account as listed above; and
						(10)Formerly
			 utilized sites remedial action programReprogramming of up to 15
			 percent of the base of the receiving project is permitted.
						(b)De minimus
			 reprogrammingsIn no case should a reprogramming for less than
			 $50,000 be submitted to the House and Senate Committees on
			 Appropriations.
					(c)Continuing
			 authorities programSubsection (a)(1) shall not apply to any
			 project or activity funded under the continuing authorities program.
					(d)Not later than 60
			 days after the date of enactment of this Act, the Corps of Engineers shall
			 submit a report to the House and Senate Committees on Appropriations to
			 establish the baseline for application of reprogramming and transfer
			 authorities for the current fiscal year: 
			 Provided, That the report shall
			 include:
						(1)A table for each
			 appropriation with a separate column to display the President’s budget request,
			 adjustments made by Congress, adjustments due to enacted rescissions, if
			 appropriate, and the fiscal year enacted level;
						(2)A delineation in
			 the table for each appropriation both by object class and program, project and
			 activity as detailed in the budget appendix for the respective appropriations;
			 and
						(3)An identification
			 of items of special congressional interest.
						102.None of the
			 funds made available in this title may be used to award or modify any contract
			 that commits funds beyond the amounts appropriated for that program, project,
			 or activity that remain unobligated, except that such amounts may include any
			 funds that have been made available through reprogramming pursuant to section
			 101.
				103.None of the funds in this Act, or previous
			 Acts, making funds available for Energy and Water Development, shall be used to
			 award any continuing contract that commits additional funding from the Inland
			 Waterways Trust Fund unless or until such time that a long-term mechanism to
			 enhance revenues in this Fund sufficient to meet the cost-sharing authorized in
			 the Water Resources Development Act of 1986 (Public Law 99–662) is
			 enacted.
				104.Within 120 days of the date of the Chief of
			 Engineers Report on a water resource matter, the Assistant Secretary of the
			 Army (Civil Works) shall submit the report to the appropriate authorizing and
			 appropriating committees of the Congress.
				105.During the fiscal year period covered by
			 this Act, the Secretary of the Army is authorized to implement measures
			 recommended in the efficacy study authorized under section 3061 of the Water
			 Resources Development Act of 2007 (121 Stat. 1121) or in interim reports, with
			 such modifications or emergency measures as the Secretary of the Army
			 determines to be appropriate, to prevent aquatic nuisance species from
			 dispersing into the Great Lakes by way of any hydrologic connection between the
			 Great Lakes and the Mississippi River Basin.
				106.The Secretary is authorized to transfer to
			 Corps of Engineers—Civil—Construction up to $100,000,000 of the
			 funds provided for reinforcing or replacing flood walls under the heading
			 Corps of Engineers—Civil—Flood Control and Coastal Emergencies
			 in Public Law 109–234 and Public Law 110–252 and up to $75,000,000 of the funds
			 provided for projects and measures for the West Bank and Vicinity and Lake
			 Ponchartrain and Vicinity projects under the heading Corps of
			 Engineers—Civil—Flood Control and Coastal Emergencies in Public Law
			 110–28, to be used with funds provided for the West Bank and Vicinity project
			 under the heading Corps of Engineers—Civil—Construction in
			 Public Law 110–252 and Public Law 110–329, consistent with 65 percent Federal
			 and 35 percent non-Federal cost share and the financing of, and payment terms
			 for, the non-Federal cash contribution associated with the West Bank and
			 Vicinity project.
				107.The Secretary of the Army may transfer to
			 the Fish and Wildlife Service, and the Fish and Wildlife Service may accept and
			 expend, up to $3,800,000 of funds provided in this title under the heading
			 Operation and Maintenance to mitigate for fisheries lost due to
			 Corps of Engineers projects.
				108.The Secretary of the Army may authorize a
			 member of the Armed Forces under the Secretary's jurisdiction and employees of
			 the Department of the Army to serve without compensation as director, officer,
			 or otherwise in the management of the organization established to support and
			 maintain the participation of the United States in the permanent international
			 commission of the congresses of navigation, or any successor entity.
				109.(a)AcquisitionThe
			 Secretary is authorized to acquire any real property and associated real
			 property interests in the vicinity of Hanover, New Hampshire as may be needed
			 for the Engineer Research and Development Center laboratory facilities at the
			 Cold Regions Research and Engineering Laboratory. This real property to be
			 acquired consists of 18.5 acres more or less, identified as Tracts 101–1 and
			 101–2, together with all necessary easements located entirely within the Town
			 of Hanover, New Hampshire. The real property is generally bounded to the east
			 by state route 10-Lyme Road, to the north by the vacant property of the
			 Trustees of the Dartmouth College, to the south by Fletcher Circle graduate
			 student housing owned by the Trustees of Dartmouth College, and to the west by
			 approximately 9 acres of real property acquired in fee through condemnation in
			 1981 by the Secretary of the Army.
					(b)Revolving
			 FundThe Secretary is authorized to use the Revolving Fund (33
			 U.S.C. 576) through the Plant Replacement and Improvement Program to acquire
			 the real property and associated real property interests in subsection (a). The
			 Secretary shall ensure that the Revolving Fund is appropriately reimbursed from
			 the benefitting appropriations.
					(c)Right of First
			 RefusalThe Secretary may provide the Seller of any real property
			 and associated property interests identified in subsection (a)—
						(1)a
			 right of first refusal to acquire such property, or any portion thereof, in the
			 event the property, or any portion thereof, is no longer needed by the
			 Department of the Army.
						(2)a
			 right of first refusal to acquire any real property or associated real property
			 interests acquired by condemnation in Civil Action No. 81–360–L, in the event
			 the property, or any portion thereof, is no longer needed by the Department of
			 the Army.
						(3)the purchase of
			 any property by the Seller exercising either right of first refusal authorized
			 in this section shall be for consideration acceptable to the Secretary and
			 shall be for not less than fair market value at the time the property becomes
			 available for purchase. The right of first refusal authorized in this section
			 shall not inure to the benefit of the Sellers successors or assigns.
						(d)DisposalThe
			 Secretary of the Army is authorized to dispose of any property or associated
			 real property interests that are subject to the exercise of the right of first
			 refusal as set forth herein.
					110.None of the funds made available in this
			 Act may be used by the Corps of Engineers to relocate, or study the relocation
			 of, any regional division headquarters of the Corps located at a military
			 installation or any permanent employees of such headquarters.
				111.(a)Section 5 of the Act entitled An Act
			 authorizing the construction of certain public works on rivers and harbors for
			 flood control, and for other purposes, approved June 22, 1936, (33
			 U.S.C. 701h), is amended by—
						(1)inserting for work, which includes
			 planning and design, before to be expended;
						(2)striking flood control or
			 environmental restoration work and inserting water resources
			 development study or project; and
						(3)inserting : 
			 Provided further, That the term
			 States means the several States, the District of Columbia, the
			 commonwealths, territories, and possessions of the United States, and Federally
			 recognized Indian tribes before the period.
						(b)The Secretary shall notify the appropriate
			 committees of Congress prior to initiation of negotiations for accepting
			 contributed funds under 33 U.S.C. 701h.
					112.With respect to the property covered by the
			 deed described in Auditor's instrument No. 2006–014428 of Benton County,
			 Washington, approximately 1.5 acres, the following deed restrictions are hereby
			 extinguished and of no further force and effect:
					(1)The reversionary interest and use
			 restrictions related to port and industrial purposes;
					(2)The right for the District Engineer to
			 review all pre-construction plans and/or specifications pertaining to
			 construction and/or maintenance of any structure intended for human habitation,
			 if the elevation of the property is above the standard project flood elevation;
			 and
					(3)The right of the District Engineer to
			 object to, and thereby prevent, in his/her discretion, such activity.
					113.That portion of the project for navigation,
			 Block Island Harbor of Refuge, Rhode Island adopted by the Rivers and Harbors
			 Act of July 11, 1870, consisting of the cut-stone breakwater lining the west
			 side of the Inner Basin; beginning at a point with coordinates N32579.55,
			 E312625.53, thence running northerly about 76.59 feet to a point with
			 coordinates N32655.92, E312631.32, thence running northerly about 206.81 feet
			 to a point with coordinates N32858.33, E312673.74, thence running easterly
			 about 109.00 feet to a point with coordinates N32832.15, E312779.54, shall no
			 longer be authorized after the date of enactment.
				114.The Secretary of the Army, acting through
			 the Chief of Engineers, is authorized, using amounts available in the Revolving
			 Fund established by section 101 of the Act of July 27, 1953, chap. 245 (33
			 U.S.C. 576), to construct a Consolidated Infrastructure Research Equipment
			 Facility, an Environmental Processes and Risk Lab, a Hydraulic Research
			 Facility, an Engineer Research and Development Center headquarters building, a
			 Modular Hydraulic Flume building, and to purchase real estate, perform
			 construction, and make facility, utility, street, road, and infrastructure
			 improvements to the Engineer Research and Development Center's installations
			 and facilities. The Secretary shall ensure that the Revolving Fund is
			 appropriately reimbursed from the benefitting appropriations.
				115.Section 1148 of the Water Resources
			 Development Act of 1986 (100 Stat. 4254; 110 Stat. 3718; 114 Stat. 2609) is
			 amended by striking subsection (b) and inserting the following:
					
						(b)Disposition of
				Acquired LandThe Secretary
				may transfer land acquired under this section to the non-Federal sponsor by
				quitclaim deed subject to such terms and conditions as the Secretary determines
				to be in the public
				interest.
						.
				116.The New London Disposal Site and the
			 Cornfield Shoals Disposal Site in Long Island Sound selected by the Department
			 of the Army as alternative dredged material disposal sites under section 103(b)
			 of the Marine Protection, Research, and Sanctuaries Act of 1972, as amended,
			 shall remain open for 5 years after enactment of this Act to allow for
			 completion of a Supplemental Environmental Impact Statement to support final
			 designation of an Ocean Dredged Material Disposal Site in eastern Long Island
			 Sound under section 102(c) of the Marine Protection, Research, and Sanctuaries
			 Act of 1972.
				117.(a)That portion of the project for navigation,
			 Newport Harbor, Rhode Island adopted by the Rivers and Harbors Acts of March 2,
			 1907 (34 Stat. 1075); June 25, 1910 (36 Stat. 632); August 26, 1937 (50 Stat.
			 845); and, modified by the Consolidated Appropriations Act, 2000, Public Law
			 106–113, appendix E, title II, section 221 (113 Stat. 1501A–298); consisting of
			 a 13-foot anchorage, an 18-foot anchorage, a 21-foot channel, and 18-foot
			 channels described by the following shall no longer be authorized after the
			 date of enactment of this Act: the 21-Foot Entrance Channel, beginning at a
			 point (1) with coordinates 374986.03, 150611.01; thence running south 46
			 degrees 54 minutes 30.7 seconds east 900.01 feet to a point (2) with
			 coordinates 375643.27, 149996.16; thence running south 8 degrees 4 minutes 58.3
			 east 2,376.87 feet to a point (3) with coordinates 375977.47, 147643.00; thence
			 running south 4 degrees 28 minutes 20.4 seconds west 738.56 feet to a point (4)
			 with coordinates 375919.88, 146906.60; thence running south 6 degrees 2 minutes
			 42.4 seconds east 1,144.00 feet to a point (5) with coordinates 376040.35,
			 145768.96; thence running south 34 degrees 5 minutes 51.7 seconds west 707.11
			 feet to a point (6) with coordinates 375643.94, 145183.41; thence running south
			 73 degrees 11 minutes 42.9 seconds west 1,300.00 feet to the end point (7) with
			 coordinates 374399.46, 144807.57; returning at a point with coordinates (8)
			 with coordinates 374500.64, 144472.51; thence running north 73 degrees 11
			 minutes 42.9 seconds east 1,582.85 feet to a point (9) with coordinates
			 376015.90, 144930.13; thence running north 34 degrees 5 minutes 51.7 seconds
			 east 615.54 feet to a point (10) with coordinates 376360.97, 145439.85; thence
			 running north 2 degrees 10 minutes 43.3 seconds west 2,236.21 feet to a point
			 (11) with coordinates 376275.96, 147674.45; thence running north 8 degrees 4
			 minutes 55.6 seconds west 2,652.83 feet to a point (12) with coordinates
			 375902.99, 150300.93; thence running north 46 degrees 54 minutes 30.7 seconds
			 west 881.47 feet to an end point (13) with coordinates 375259.29, 150903.12;
			 and the 18-Foot South Goat Island Channel beginning at a point (14) with
			 coordinates 375509.09, 149444.83; thence running south 25 degrees 44 minutes
			 0.5 second east 430.71 feet to a point (15) with coordinates 375696.10,
			 149056.84; thence running south 10 degrees 13 minutes 27.4 seconds east
			 1,540.89 feet to a point (16) with coordinates 375969.61, 147540.41; thence
			 running south 4 degrees 29 minutes 11.3 seconds west 1,662.92 feet to a point
			 (17) with coordinates 375839.53, 145882.59; thence running south 34 degrees 5
			 minutes 51.7 seconds west 547.37 feet to a point (18) with coordinates
			 375532.67, 145429.32; thence running south 86 degrees 47 minutes 37.7 seconds
			 west 600.01 feet to an end point (19) with coordinates 374933.60, 145395.76;
			 and the 18-Foot Entrance Channel beginning at a point (20) with coordinates
			 374567.14, 144252.33; thence running north 73 degrees 11 minutes 42.9 seconds
			 east 1,899.22 feet to a point (21) with coordinates 376385.26, 144801.42;
			 thence running north 2 degrees 10 minutes 41.5 seconds west 638.89 feet to an
			 end point (10) with coordinates 376360.97, 145439.85; and the 18-Foot South
			 Anchorage beginning at a point (22) with coordinates 376286.81, 147389.37;
			 thence running north 78 degrees 56 minutes 15.6 seconds east 404.86 feet to a
			 point (23) with coordinates 376684.14, 147467.05; thence running north 78
			 degrees 56 minutes 15.6 seconds east 1,444.33 feet to a point (24) with
			 coordinates 378101.63, 147744.18; thence running south 5 degrees 18 minutes
			 43.8 seconds west 1,228.20 feet to a point (25) with coordinates 377987.92,
			 146521.26; thence running south 3 degrees 50 minutes 3.4 seconds east 577.84
			 feet to a point (26) with coordinates 378026.56, 145944.71; thence running
			 south 44 degrees 32 minutes 14.7 seconds west 2,314.09 feet to a point (27)
			 with coordinates 376403.52, 144295.24 thence running south 60 degrees 5 minutes
			 58.2 seconds west 255.02 feet to an end point (28) with coordinates 376182.45,
			 144168.12; and the 13-Foot Anchorage beginning at a point (29) with coordinates
			 376363.39, 143666.99; thence running north 63 degrees 34 minutes 19.3 seconds
			 east 1,962.37 feet to a point (30) with coordinates 378120.68, 144540.38;
			 thence running north 3 degrees 50 minutes 3.1 seconds west 1,407.47 feet to an
			 end point (26) with coordinates 378026.56, 145944.71; and the 18-Foot East
			 Channel beginning at a point (23) with coordinates 376684.14, 147467.05; thence
			 running north 2 degrees 10 minutes 43.3 seconds west 262.95 feet to a point
			 (31) with coordinates 376674.14, 147729.81; thence running north 9 degrees 42
			 minutes 20.3 seconds west 301.35 feet to a point (32) with coordinates
			 376623.34, 148026.85; thence running south 80 degrees 17 minutes 42.4 seconds
			 west 313.6 feet to a point (33) with coordinates 376314.23, 147973.99; thence
			 running north 7 degrees 47 minutes 21.9 seconds west 776.24 feet to an end
			 point (34) with coordinates 376209.02, 148743.06; and the 18-Foot North
			 Anchorage beginning at a point (35) with coordinates 376123.98, 148744.69;
			 thence running south 88 degrees 54 minutes 16.2 seconds east 377.90 feet to a
			 point (36) with coordinates 376501.82, 148737.47; thence running north 9
			 degrees 42 minutes 19.0 seconds west 500.01 feet to a point (37) with
			 coordinates 376417.52, 149230.32; thence running north 6 degrees 9 minutes 53.2
			 seconds west 1,300.01 feet to an end point (38) with coordinates 376277.92,
			 150522.81.
					(b)The area described by the following shall
			 be redesignated as an eighteen-foot channel and turning basin: Beginning at a
			 point (1) with coordinates N144759.41, E374413.16; thence running north 73
			 degrees 11 minutes 42.9 seconds east 1,252.88 feet to a point (2) with
			 coordinates N145121.63, E375612.53; thence running north 26 degrees 29 minutes
			 48.1 seconds east 778.89 feet to a point (3) with coordinates N145818.71,
			 E375960.04; thence running north 0 degrees 3 minutes 38.1 seconds west 1,200.24
			 feet to a point (4) with coordinates N147018.94, E375958.77; thence running
			 north 2 degrees 22 minutes 45.2 seconds east 854.35 feet to a point (5) with
			 coordinates N147872.56, E375994.23; thence running north 7 degrees 47 minutes
			 21.9 seconds west 753.83 feet to a point (6) with coordinates N148619.44,
			 E375892.06; thence running north 88 degrees 46 minutes 16.7 seconds east 281.85
			 feet to a point (7) with coordinates N148625.48, E376173.85; thence running
			 south 7 degrees 47 minutes 21.9 seconds east 716.4 feet to a point (8) with
			 coordinates N147915.69, E376270.94; thence running north 80 degrees 17 minutes
			 42.3 seconds east 315.3 feet to a point (9) with coordinates N147968.85,
			 E.76581.73; thence running south 9 degrees 42 minutes 20.3 seconds east 248.07
			 feet to a point (10) with coordinates N147724.33, E376623.55; thence running
			 south 2 degrees 10 minutes 43.3 seconds east 318.09 feet to a point (11) with
			 coordinates N147406.47, E376635.64; thence running north 78 degrees 56 minutes
			 15.6 seconds east 571.11 feet to a point (12) with coordinates N147516.06,
			 E377196.15; thence running south 88 degrees 57 minutes 2.3 seconds east 755.09
			 feet to a point (13) with coordinates N147502.23, E377951.11; thence running
			 south 1 degree 2 minutes 57.7 seconds west 100.00 feet to a point (14) with
			 coordinates N147402.25, E377949.28; thence running north 88 degrees 57 minutes
			 2.3 seconds west 744.48 feet to a point (15) with coordinates N147415.88,
			 E377204.92; thence running south 78 degrees 56 minutes 15.6 seconds west 931.17
			 feet to a point (16) with coordinates N147237.21, E376291.06; thence running
			 south 39 degrees 26 minutes 18.7 seconds west 208.34 feet to a point (17) with
			 coordinates N147076.31, E376158.71; thence running south 0 degrees 3 minutes
			 38.1 seconds east 1,528.26 feet to a point (18) with coordinates N145548.05,
			 E376160.32; thence running south 26 degrees 29 minutes 48.1 seconds west 686.83
			 feet to a point (19) with coordinates N144933.37, E375853.90; thence running
			 south 73 degrees 11 minutes 42.9 seconds west 1,429.51 feet to end at a point
			 (20) with coordinates N144520.08, E374485.44.
					118.None of the funds made available to the
			 Corps of Engineers by this Act may be used for the removal or associated
			 mitigation of Federal Energy Regulatory Commission Project number 2342.
				119.None of the funds made available by this
			 Act may be used for the study of the Missouri River Projects authorized in
			 section 108 of the Energy and Water Development and Related Agencies
			 Appropriations Act, 2009 (division C of Public Law 111–8).
				120.None of the funds made available in this
			 Act may be used to continue the study conducted by the Army Corps of Engineers
			 pursuant to section 5018(a)(1) of the Water Resources Development Act of 2007.
			 
				IIDepartment of the Interior
				Central utah
		  project
				Central
		  utah project completion accountFor carrying out activities authorized by
		  the Central Utah Project Completion Act, $27,154,000, to remain available until
		  expended, of which $2,000,000 shall be deposited into the Utah Reclamation
		  Mitigation and Conservation Account for use by the Utah Reclamation Mitigation
		  and Conservation Commission. In addition, for necessary expenses incurred in
		  carrying out related responsibilities of the Secretary of the Interior,
		  $1,550,000. For fiscal year 2012, the Commission may use an amount not to
		  exceed $1,500,000 for administrative expenses.
				Bureau of
		  reclamationThe following
		  appropriations shall be expended to execute authorized functions of the Bureau
		  of Reclamation:
				Water
		  and related resources
				(including transfers of
		  funds)For management,
		  development, and restoration of water and related natural resources and for
		  related activities, including the operation, maintenance, and rehabilitation of
		  reclamation and other facilities, participation in fulfilling related Federal
		  responsibilities to Native Americans, and related grants to, and cooperative
		  and other agreements with, State and local governments, federally recognized
		  Indian tribes, and others, $895,000,000, to remain available until expended, of
		  which $10,698,000 shall be available for transfer to the Upper Colorado River
		  Basin Fund and $6,136,000 shall be available for transfer to the Lower Colorado
		  River Basin Development Fund; of which such amounts as may be necessary may be
		  advanced to the Colorado River Dam Fund: 
		  Provided, That such transfers may
		  be increased or decreased within the overall appropriation under this heading: 
		  Provided further, That of the total
		  appropriated, the amount for program activities that can be financed by the
		  Reclamation Fund or the Bureau of Reclamation special fee account established
		  by 16 U.S.C. 460l–6a(i) shall be derived from that Fund or account: 
		  Provided further, That funds
		  contributed under 43 U.S.C. 395 are available until expended for the purposes
		  for which contributed: 
		  Provided further, That funds
		  advanced under 43 U.S.C. 397a shall be credited to this account and are
		  available until expended for the same purposes as the sums appropriated under
		  this heading: 
		  Provided further, That of the
		  amounts provided herein, funds may be used for high priority projects which
		  shall be carried out by the Youth Conservation Corps, as authorized by 16
		  U.S.C. 1706.
				Central valley project
		  restoration fundFor carrying
		  out the programs, projects, plans, habitat restoration, improvement, and
		  acquisition provisions of the Central Valley Project Improvement Act,
		  $53,068,000, to be derived from such sums as may be collected in the Central
		  Valley Project Restoration Fund pursuant to sections 3407(d), 3404(c)(3), and
		  3405(f) of Public Law 102–575, to remain available until expended: 
		  Provided, That the Bureau of
		  Reclamation is directed to assess and collect the full amount of the additional
		  mitigation and restoration payments authorized by section 3407(d) of Public Law
		  102–575: 
		  Provided further, That none of the
		  funds made available under this heading may be used for the acquisition or
		  leasing of water for in-stream purposes if the water is already committed to
		  in-stream purposes by a court adopted decree or
		  order.
				California bay-delta
		  restoration
				(including transfers of
		  funds)For carrying out
		  activities authorized by the Water Supply, Reliability, and Environmental
		  Improvement Act, consistent with plans to be approved by the Secretary of the
		  Interior, $39,651,000, to remain available until expended, of which such
		  amounts as may be necessary to carry out such activities may be transferred to
		  appropriate accounts of other participating Federal agencies to carry out
		  authorized purposes: 
		  Provided, That funds appropriated
		  herein may be used for the Federal share of the costs of CALFED Program
		  management: 
		  Provided further, That the use of
		  any funds provided to the California Bay-Delta Authority for program-wide
		  management and oversight activities shall be subject to the approval of the
		  Secretary of the Interior: 
		  Provided further, That CALFED
		  implementation shall be carried out in a balanced manner with clear performance
		  measures demonstrating concurrent progress in achieving the goals and
		  objectives of the Program.
				Policy and
		  administrationFor necessary
		  expenses of policy, administration, and related functions in the Office of the
		  Commissioner, the Denver office, and offices in the five regions of the Bureau
		  of Reclamation, to remain available until September 30, 2013, $60,000,000, to
		  be derived from the Reclamation Fund and be nonreimbursable as provided in 43
		  U.S.C. 377: 
		  Provided, That no part of any other
		  appropriation in this Act shall be available for activities or functions
		  budgeted as policy and administration expenses.
				Administrative
		  provisionAppropriations for
		  the Bureau of Reclamation shall be available for purchase of not to exceed five
		  passenger motor vehicles, which are for replacement
		  only.
				General
		  provisions—department of the interior
				201.(a)None of the funds provided in title II of
			 this Act for Water and Related Resources, or provided by previous
			 appropriations Acts to the agencies or entities funded in title II of this Act
			 for Water and Related Resources that remain available for obligation or
			 expenditure in fiscal year 2012, shall be available for obligation or
			 expenditure through a reprogramming of funds that—
						(1)initiates or creates a new program,
			 project, or activity;
						(2)eliminates a program, project, or
			 activity;
						(3)increases funds for any program, project,
			 or activity for which funds have been denied or restricted by this Act, unless
			 prior approval is received from the Committees on Appropriations of the House
			 of Representatives and the Senate;
						(4)restarts or resumes any program, project or
			 activity for which funds are not provided in this Act, unless prior approval is
			 received from the Committees on Appropriations of the House of Representatives
			 and the Senate;
						(5)transfers funds in excess of the following
			 limits, unless prior approval is received from the Committees on Appropriations
			 of the House of Representatives and the Senate:
							(A)15 percent for any program, project or
			 activity for which $2,000,000 or more is available at the beginning of the
			 fiscal year; or
							(B)$300,000 for any program, project or
			 activity for which less than $2,000,000 is available at the beginning of the
			 fiscal year;
							(6)transfers more than $500,000 from either
			 the Facilities Operation, Maintenance, and Rehabilitation category or the
			 Resources Management and Development category to any program, project, or
			 activity in the other category, unless prior approval is received from the
			 Committees on Appropriations of the House of Representatives and the Senate;
			 or
						(7)transfers, where necessary to discharge
			 legal obligations of the Bureau of Reclamation, more than $5,000,000 to provide
			 adequate funds for settled contractor claims, increased contractor earnings due
			 to accelerated rates of operations, and real estate deficiency judgments,
			 unless prior approval is received from the Committees on Appropriations of the
			 House of Representatives and the Senate.
						(b)Subsection (a)(5) shall not apply to any
			 transfer of funds within the Facilities Operation, Maintenance, and
			 Rehabilitation category.
					(c)For purposes of this section, the term
			 transfer means any movement of funds into or out of a program,
			 project, or activity.
					(d)The Bureau of Reclamation shall submit
			 reports on a quarterly basis to the Committees on Appropriations of the House
			 of Representatives and the Senate detailing all the funds reprogrammed between
			 programs, projects, activities, or categories of funding. The first quarterly
			 report shall be submitted not later than 60 days after the date of enactment of
			 this Act.
					202.(a)None of the funds appropriated or otherwise
			 made available by this Act may be used to determine the final point of
			 discharge for the interceptor drain for the San Luis Unit until development by
			 the Secretary of the Interior and the State of California of a plan, which
			 shall conform to the water quality standards of the State of California as
			 approved by the Administrator of the Environmental Protection Agency, to
			 minimize any detrimental effect of the San Luis drainage waters.
					(b)The costs of
			 the Kesterson Reservoir Cleanup Program and the costs of the San Joaquin Valley
			 Drainage Program shall be classified by the Secretary of the Interior as
			 reimbursable or nonreimbursable and collected until fully repaid pursuant to
			 the Cleanup Program-Alternative Repayment Plan and the
			 SJVDP-Alternative Repayment Plan described in the report
			 entitled Repayment Report, Kesterson Reservoir Cleanup Program and San
			 Joaquin Valley Drainage Program, February 1995, prepared by the
			 Department of the Interior, Bureau of Reclamation. Any future obligations of
			 funds by the United States relating to, or providing for, drainage service or
			 drainage studies for the San Luis Unit shall be fully reimbursable by San Luis
			 Unit beneficiaries of such service or studies pursuant to Federal reclamation
			 law.
					203.Section 529(b)(3) of Public Law 106–541, as
			 amended by section 115 of Public Law 109–103, is further amended by striking
			 $20,000,000 and inserting $30,000,000 in lieu
			 thereof.
				204.Section 8 of the Water Desalination Act of
			 1996 (42 U.S.C. 10301 note; Public Law 104–298) is amended—
					(1)in subsection (a), in the first sentence,
			 by striking 2011 and inserting 2013; and
					(2)in subsection (b), by striking
			 $25,000,000 for fiscal years 1997 through 2011 and inserting
			 $3,000,000 for each of fiscal years 2012 through 2013.
					205.The Federal policy for addressing
			 California’s water supply and environmental issues related to the Bay-Delta
			 shall be consistent with State law, including the co-equal goals of providing a
			 more reliable water supply for the State of California and protecting,
			 restoring, and enhancing the Delta ecosystem. The Secretary of the Interior,
			 the Secretary of Commerce, the Army Corps of Engineers and the Environmental
			 Protection Agency Administrator shall jointly coordinate the efforts of the
			 relevant agencies and work with the State of California and other stakeholders
			 to complete and issue the Bay Delta Conservation Plan Final Environmental
			 Impact Statement no later than February 15, 2013. Nothing herein modifies
			 existing requirements of Federal law.
				206.The Secretary of the Interior may
			 participate in non-Federal groundwater banking programs to increase the
			 operational flexibility, reliability, and efficient use of water in the State
			 of California, and this participation may include making payment for the
			 storage of Central Valley Project water supplies, the purchase of stored water,
			 the purchase of shares or an interest in ground banking facilities, or the use
			 of Central Valley Project water as a medium of payment for groundwater banking
			 services: 
			 Provided, That the Secretary of
			 the Interior shall participate in groundwater banking programs only to the
			 extent allowed under State law and consistent with water rights applicable to
			 the Central Valley Project: 
			  Provided further, That any water
			 user to which banked water is delivered shall pay for such water in the same
			 manner provided by that water user’s then-current Central Valley Project water
			 service, repayment, or water rights settlement contract at the rate provided by
			 the then-current Central-Valley Project Irrigation or Municipal and Industrial
			 Rate Setting Policies; and: 
			  Provided further, That in
			 implementing this section, the Secretary of the Interior shall comply with
			 applicable environmental laws, including the National Environmental Policy Act
			 of 1969 (42 U.S.C. 4321 et seq.) and the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.) Nothing herein shall alter or limit the Secretary’s
			 existing authority to use groundwater banking to meet existing fish and
			 wildlife obligations.
				207.(a)Subject to compliance with all applicable
			 Federal and State laws, a transfer of irrigation water among Central Valley
			 Project contractors from the Friant, San Felipe, West San Joaquin, and Delta
			 divisions, and a transfer from a long-term Friant Division water service or
			 repayment contractor to a temporary or prior temporary service contractors
			 within the place of use in existence on the date of the transfer, as identified
			 in the Bureau of Reclamation water rights permits for the Friant Division,
			 shall be considered to meet the conditions described in subparagraphs (A) and
			 (I) of section 3405(a)(1) of the Reclamation Projects Authorization and
			 Adjustment Act of 1992 (Public Law 102–575; 106 Stat. 4709).
					(b)The Secretary of the Interior, acting
			 through the Director of the United States Fish and Wildlife Service and the
			 Commissioner of the Bureau of Reclamation shall initiate and complete, on the
			 most expedited basis practicable, programmatic environmental compliance so as
			 to facilitate voluntary water transfers within the Central Valley Project,
			 consistent with all applicable Federal and State law.
					(c)Not later than 180 days after the date of
			 enactment of this Act and each of the 4 years thereafter, the Commissioner of
			 the Bureau of Reclamation shall submit to the Committee on Appropriations of
			 the House of Representatives and the Committee on Appropriations of the Senate
			 a report that describes the status of efforts to help facilitate and improve
			 the water transfers within the Central Valley Project and water transfers
			 between the Central Valley Project and other water projects in the State of
			 California; evaluates potential effects of this Act on Federal programs, Indian
			 tribes, Central Valley Project operations, the environment, groundwater
			 aquifers, refuges, and communities; and provides recommendations on ways to
			 facilitate and improve the process for these transfers.
					208.(a)Permitted
			 usesSection 2507(b) of the
			 Farm Security and Rural Investment Act of 2002 (43 U.S.C. 2211 note; Public Law
			 107–171) is amended—
						(1)in the matter preceding paragraph (1), by
			 striking In any case in which there are willing sellers and
			 inserting For the benefit of at-risk natural desert terminal lakes and
			 associated riparian and watershed resources, in any case in which there are
			 willing sellers or willing participants;
						(2)in paragraph (2), by striking in the
			 Walker River and all that follows through 119 Stat.
			 2268); and
						(3)in paragraph (3), by striking in the
			 Walker River Basin.
						(b)Walker basin
			 restoration programSection
			 208(b) of the Energy and Water Development and Related Agencies Appropriations
			 Act, 2010 (Public Law 111–85; 123 Stat. 2858) is amended—
						(1)in paragraph (1)(B)(iv), by striking
			 exercise water rights and inserting manage land, water
			 appurtenant to the land, and related interests; and
						(2)in paragraph (2)(A), by striking The
			 amount made available under subsection (a)(1) shall be provided to the National
			 Fish and Wildlife Foundation and inserting Any amount made
			 available to the National Fish and Wildlife Foundation under subsection (a)
			 shall be provided. 
						IIIDepartment of Energy
				Energy
		  programs
				Energy efficiency and
		  renewable energy
				(including rescission of
		  funds)For Department of
		  Energy expenses including the purchase, construction, and acquisition of plant
		  and capital equipment, and other expenses necessary for energy efficiency and
		  renewable energy activities in carrying out the purposes of the Department of
		  Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion, $1,825,000,000, to remain available
		  until expended: 
		  Provided, That $165,000,000 shall
		  be available until September 30, 2013 for program direction: 
		   Provided further, That for the
		  purposes of allocating weatherization assistance funds appropriated by this Act
		  to States and tribes, the Secretary of Energy may waive the allocation formula
		  established pursuant to section 414(a) of the Energy Conservation and
		  Production Act (42 U.S.C. 6864(a)): 
		   Provided further, That of the
		  unobligated balances available under this heading, $9,909,000 are hereby
		  rescinded: 
		   Provided further, That no amounts
		  may be rescinded from amounts that were designated by the Congress as an
		  emergency requirement pursuant to the Concurrent Resolution on the Budget or
		  the Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Electricity delivery and
		  energy reliabilityFor
		  Department of Energy expenses including the purchase, construction, and
		  acquisition of plant and capital equipment, and other expenses necessary for
		  electricity delivery and energy reliability activities in carrying out the
		  purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.),
		  including the acquisition or condemnation of any real property or any facility
		  or for plant or facility acquisition, construction, or expansion, $139,500,000,
		  to remain available until expended: 
		  Provided, That $27,010,000 shall be
		  available until September 30, 2013 for program
		  direction.
				Nuclear
		  energyFor Department of
		  Energy expenses including the purchase, construction, and acquisition of plant
		  and capital equipment, and other expenses necessary for nuclear energy
		  activities in carrying out the purposes of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion, and the purchase of not more than 10
		  buses, all for replacement only, $768,663,000, to remain available until
		  expended: 
		  Provided, That $91,000,000 shall be
		  available until September 30, 2013 for program
		  direction.
				Fossil energy research and
		  development
				(including rescission of
		  funds)For necessary expenses
		  in carrying out fossil energy research and development activities, under the
		  authority of the Department of Energy Organization Act (Public Law 95–91),
		  including the acquisition of interest, including defeasible and equitable
		  interests in any real property or any facility or for plant or facility
		  acquisition or expansion, and for conducting inquiries, technological
		  investigations and research concerning the extraction, processing, use, and
		  disposal of mineral substances without objectionable social and environmental
		  costs (30 U.S.C. 3, 1602, and 1603), $534,000,000, to remain available until
		  expended: 
		  Provided, That $120,000,000 shall
		  be available until September 30, 2013 for program direction: 
		   Provided further, That for all
		  programs funded under Fossil Energy appropriations in this Act or any other
		  Act, the Secretary may vest fee title or other property interests acquired
		  under projects in any entity, including the United States: 
		   Provided further, That of
		  prior-year balances, $187,000,000 are hereby rescinded: 
		  Provided further, That no
		  rescission made by the previous proviso shall apply to any amount previously
		  appropriated in Public Law 111–5 or designated by the Congress as an emergency
		  requirement pursuant to a concurrent resolution on the budget or the Balanced
		  Budget and Emergency Deficit Control Act of 1985.
				Naval petroleum and oil
		  shale reservesFor expenses
		  necessary to carry out naval petroleum and oil shale reserve activities,
		  $14,909,000, to remain available until expended: 
		  Provided, That, notwithstanding any
		  other provision of law, unobligated funds remaining from prior years shall be
		  available for all naval petroleum and oil shale reserve
		  activities.
				Strategic petroleum
		  reserve
				For necessary expenses for Strategic
		  Petroleum Reserve facility development and operations and program management
		  activities pursuant to the Energy Policy and Conservation Act of 1975, as
		  amended (42 U.S.C. 6201 et seq.), $192,704,000, to remain available until
		  expended.
				SPR petroleum
		  account
				(including rescission of
		  funds)Of the amounts
		  deposited in the SPR Petroleum Account established under section 167 of the
		  Energy Policy and Conservation Act (42 U.S.C. 6247) in fiscal year 2011 which
		  remain available for obligation under that section, $500,000,000 are hereby
		  permanently rescinded.
				Northeast home heating oil
		  reserve
				(including rescission of
		  funds)For necessary expenses
		  for Northeast Home Heating Oil Reserve storage, operation, and management
		  activities pursuant to the Energy Policy and Conservation Act, $10,119,000, to
		  remain available until expended: 
		  Provided, That amounts net of the
		  purchase of 1 million barrels of petroleum distillates in fiscal year 2011;
		  costs related to transportation, delivery, and storage; and sales of petroleum
		  distillate from the Reserve under section 182 of the Energy Policy and
		  Conservation Act (42 U.S.C. 6250a) are hereby permanently rescinded: 
		  Provided further, That
		  notwithstanding section 181 of the Energy Policy and Conservation Act (42
		  U.S.C. 6250), for fiscal year 2012 and hereafter, the Reserve shall contain no
		  more than 1 million barrels of petroleum
		  distillate.
				Energy information
		  administrationFor necessary
		  expenses in carrying out the activities of the Energy Information
		  Administration, $105,000,000, to remain available until
		  expended.
				Non-Defense environmental
		  cleanupFor Department of
		  Energy expenses, including the purchase, construction, and acquisition of plant
		  and capital equipment and other expenses necessary for non-defense
		  environmental cleanup activities in carrying out the purposes of the Department
		  of Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition
		  or condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion, $235,721,000, to remain available
		  until expended.
				Uranium enrichment
		  decontamination and decommissioning fundFor necessary expenses in carrying out
		  uranium enrichment facility decontamination and decommissioning, remedial
		  actions, and other activities of title II of the Atomic Energy Act of 1954, and
		  title X, subtitle A, of the Energy Policy Act of 1992, $472,930,000, to be
		  derived from the Uranium Enrichment Decontamination and Decommissioning Fund,
		  to remain available until expended.
				Science
				For Department of Energy expenses including
		  the purchase, construction, and acquisition of plant and capital equipment, and
		  other expenses necessary for science activities in carrying out the purposes of
		  the Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including
		  the acquisition or condemnation of any real property or facility or for plant
		  or facility acquisition, construction, or expansion, and purchase of not more
		  than 49 passenger motor vehicles for replacement only, including one ambulance
		  and one bus, $4,889,000,000, to remain available until expended: 
		  Provided, That $185,000,000 shall
		  be available until September 30, 2013 for program
		  direction.
				Advanced Research Projects
		  Agency—EnergyFor necessary
		  expenses in carrying out the activities authorized by section 5012 of the
		  America COMPETES Act (Public Law 110–69), as amended, $275,000,000: 
		  Provided, That $20,000,000 shall be
		  available until September 30, 2013 for program
		  direction.
				Title 17 innovative technology
		  loan guarantee program
				Such sums as are derived from amounts
		  received from borrowers pursuant to section 1702(b)(2) of the Energy Policy Act
		  of 2005 under this heading in prior Acts, shall be collected in accordance with
		  section 502(7) of the Congressional Budget Act of 1974: 
		  Provided, That for necessary
		  administrative expenses to carry out this Loan Guarantee program, $38,000,000
		  is appropriated, to remain available until expended: 
		   Provided further, That $38,000,000
		  of the fees collected pursuant to section 1702(h) of the Energy Policy Act of
		  2005 shall be credited as offsetting collections to this account to cover
		  administrative expenses and shall remain available until expended, so as to
		  result in a final fiscal year 2012 appropriation from the general fund
		  estimated at not more than $0: 
		   Provided further, That fees
		  collected under section 1702(h) in excess of the amount appropriated for
		  administrative expenses shall not be available until
		  appropriated.
				Advanced technology
		  vehicles manufacturing loan programFor administrative expenses in carrying out
		  the Advanced Technology Vehicles Manufacturing Loan Program, $6,000,000, to
		  remain available until expended.
				Departmental
		  administrationFor salaries
		  and expenses of the Department of Energy necessary for departmental
		  administration in carrying out the purposes of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the hire of passenger
		  motor vehicles and official reception and representation expenses not to exceed
		  $30,000, $237,623,000, to remain available until September 30, 2013, plus such
		  additional amounts as necessary to cover increases in the estimated amount of
		  cost of work for others notwithstanding the provisions of the Anti-Deficiency
		  Act (31 U.S.C. 1511 et seq.): 
		  Provided, That such increases in
		  cost of work are offset by revenue increases of the same or greater amount, to
		  remain available until expended: 
		  Provided further, That moneys
		  received by the Department for miscellaneous revenues estimated to total
		  $111,623,000 in fiscal year 2012 may be retained and used for operating
		  expenses within this account, and may remain available until expended, as
		  authorized by section 201 of Public Law 95–238, notwithstanding the provisions
		  of 31 U.S.C. 3302: 
		  Provided further, That the sum
		  herein appropriated shall be reduced by the amount of miscellaneous revenues
		  received during 2012, and any related appropriated receipt account balances
		  remaining from prior years' miscellaneous revenues, so as to result in a final
		  fiscal year 2012 appropriation from the general fund estimated at not more than
		  $126,000,000.
				Office of the inspector
		  generalFor necessary expenses
		  of the Office of the Inspector General in carrying out the provisions of the
		  Inspector General Act of 1978, as amended, $42,000,000, to remain available
		  until expended.
				Atomic energy defense
		  activities
				National nuclear security
		  administration
				Weapons
		  activitiesFor Department of
		  Energy expenses, including the purchase, construction, and acquisition of plant
		  and capital equipment and other incidental expenses necessary for atomic energy
		  defense weapons activities in carrying out the purposes of the Department of
		  Energy Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion, the purchase of not to exceed one
		  ambulance and one aircraft; $7,233,997,000, to remain available until expended:
		  
		  Provided, That of such amount not
		  more than $89,425,000 may be made available for the B–61 Life Extension Program
		  until the Administrator of the National Nuclear Security Administration submits
		  to the Committees on Appropriations of the House of Representatives and the
		  Senate a final report on the Phase 6.2a design definition and cost
		  study.
				Defense nuclear
		  nonproliferation
				(including rescission of
		  funds)For Department of
		  Energy expenses, including the purchase, construction, and acquisition of plant
		  and capital equipment and other incidental expenses necessary for defense
		  nuclear nonproliferation activities, in carrying out the purposes of the
		  Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the
		  acquisition or condemnation of any real property or any facility or for plant
		  or facility acquisition, construction, or expansion, and the purchase of not to
		  exceed one passenger motor vehicle for replacement only, $2,324,303,000, to
		  remain available until expended: 
		  Provided, That of the unobligated
		  balances available under this heading, $21,000,000 are hereby rescinded: 
		  Provided further, That no amounts
		  may be rescinded from amounts that were designated by the Congress as an
		  emergency requirement pursuant to the Concurrent Resolution on the Budget or
		  the Balanced Budget and Emergency Deficit Control Act of
		  1985.
				Naval
		  reactorsFor Department of
		  Energy expenses necessary for naval reactors activities to carry out the
		  Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including the
		  acquisition (by purchase, condemnation, construction, or otherwise) of real
		  property, plant, and capital equipment, facilities, and facility expansion,
		  $1,080,000,000, to remain available until expended: 
		  Provided, That $40,000,000 shall be
		  available until September 30, 2013 for program
		  direction.
				Office of the
		  administrator
				For necessary expenses of the Office of the
		  Administrator in the National Nuclear Security Administration, including
		  official reception and representation expenses not to exceed $12,000,
		  $410,000,000, to remain available until September 30,
		  2013.
				Environmental and other
		  defense activities
				Defense environmental
		  cleanup
				For Department of Energy expenses, including
		  the purchase, construction, and acquisition of plant and capital equipment and
		  other expenses necessary for atomic energy defense environmental cleanup
		  activities in carrying out the purposes of the Department of Energy
		  Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
		  condemnation of any real property or any facility or for plant or facility
		  acquisition, construction, or expansion, and the purchase of not to exceed one
		  ambulance and one fire truck for replacement only, $5,023,000,000, to remain
		  available until expended: 
		  Provided, That $321,628,000 shall
		  be available until September 30, 2013 for program
		  direction.
				Other defense
		  activitiesFor Department of
		  Energy expenses, including the purchase, construction, and acquisition of plant
		  and capital equipment and other expenses, necessary for atomic energy defense,
		  other defense activities, and classified activities, in carrying out the
		  purposes of the Department of Energy Organization Act (42 U.S.C. 7101 et seq.),
		  including the acquisition or condemnation of any real property or any facility
		  or for plant or facility acquisition, construction, or expansion, and the
		  purchase of not to exceed 10 passenger motor vehicles for replacement only,
		  $823,364,000: 
		  Provided, That $114,086,000 shall
		  be available until September 30, 2013 for program
		  direction.
				Power
		  marketing administrations
				Bonneville power
		  administration fundExpenditures from the Bonneville Power
		  Administration Fund, established pursuant to Public Law 93–454, are approved
		  for the Kootenai River Native Fish Conservation Aquaculture Program, Lolo Creek
		  Permanent Weir Facility, and Improving Anadromous Fish production on the Warm
		  Springs Reservation, and, in addition, for official reception and
		  representation expenses in an amount not to exceed $7,000. During fiscal year
		  2012, no new direct loan obligations may be
		  made.
				Operation and maintenance,
		  southeastern power administrationFor necessary expenses of operation and
		  maintenance of power transmission facilities and of marketing electric power
		  and energy, including transmission wheeling and ancillary services pursuant to
		  section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the
		  southeastern power area, $8,428,000, to remain available until expended: 
		  Provided, That notwithstanding 31
		  U.S.C. 3302 and section 5 of the Flood Control Act of 1944, up to $8,428,000
		  collected by the Southeastern Power Administration from the sale of power and
		  related services shall be credited to this account as discretionary offsetting
		  collections, to remain available until expended for the sole purpose of funding
		  the annual expenses of the Southeastern Power Administration: 
		  Provided further, That the sum
		  herein appropriated for annual expenses shall be reduced as collections are
		  received during the fiscal year so as to result in a final fiscal year 2012
		  appropriation estimated at not more than $0: 
		  Provided further, That,
		  notwithstanding 31 U.S.C. 3302, up to $100,162,000 collected by the
		  Southeastern Power Administration pursuant to the Flood Control Act of 1944 to
		  recover purchase power and wheeling expenses shall be credited to this account
		  as offsetting collections, to remain available until expended for the sole
		  purpose of making purchase power and wheeling expenditures: 
		  Provided further, That for purposes
		  of this appropriation, annual expenses means expenditures that are generally
		  recovered in the same year that they are incurred (excluding purchase power and
		  wheeling expenses).
				Operation and maintenance,
		  southwestern power administrationFor necessary expenses of operation and
		  maintenance of power transmission facilities and of marketing electric power
		  and energy, for construction and acquisition of transmission lines, substations
		  and appurtenant facilities, and for administrative expenses, including official
		  reception and representation expenses in an amount not to exceed $1,500 in
		  carrying out section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), as
		  applied to the Southwestern Power Administration, $45,010,000, to remain
		  available until expended: 
		  Provided, That notwithstanding 31
		  U.S.C. 3302 and section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), up
		  to $33,118,000 collected by the Southwestern Power Administration from the sale
		  of power and related services shall be credited to this account as
		  discretionary offsetting collections, to remain available until expended, for
		  the sole purpose of funding the annual expenses of the Southwestern Power
		  Administration: 
		  Provided further, That the sum
		  herein appropriated for annual expenses shall be reduced as collections are
		  received during the fiscal year so as to result in a final fiscal year 2012
		  appropriation estimated at not more than $11,892,000: 
		  Provided further, That,
		  notwithstanding 31 U.S.C. 3302, up to $40,000,000 collected by the Southwestern
		  Power Administration pursuant to the Flood Control Act of 1944 to recover
		  purchase power and wheeling expenses shall be credited to this account as
		  offsetting collections, to remain available until expended for the sole purpose
		  of making purchase power and wheeling expenditures: 
		  Provided further, That for purposes
		  of this appropriation, annual expenses means expenditures that are generally
		  recovered in the same year that they are incurred (excluding purchase power and
		  wheeling expenses).
				Construction,
		  rehabilitation, operation and maintenance, western area power
		  administrationFor carrying
		  out the functions authorized by title III, section 302(a)(1)(E) of the Act of
		  August 4, 1977 (42 U.S.C. 7152), and other related activities including
		  conservation and renewable resources programs as authorized, including official
		  reception and representation expenses in an amount not to exceed $1,500;
		  $285,900,000, to remain available until expended, of which $278,856,000 shall
		  be derived from the Department of the Interior Reclamation Fund: 
		  Provided, That notwithstanding 31
		  U.S.C. 3302, section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s), and
		  section 1 of the Interior Department Appropriation Act, 1939 (43 U.S.C. 392a),
		  up to $189,932,000 collected by the Western Area Power Administration from the
		  sale of power and related services shall be credited to this account as
		  discretionary offsetting collections, to remain available until expended, for
		  the sole purpose of funding the annual expenses of the Western Area Power
		  Administration: 
		  Provided further, That the sum
		  herein appropriated for annual expenses shall be reduced as collections are
		  received during the fiscal year so as to result in a final fiscal year 2012
		  appropriation estimated at not more than $95,968,000, of which $88,924,000 is
		  derived from the Reclamation Fund: 
		  Provided further, That of the
		  amount herein appropriated, not more than $3,375,000 is for deposit into the
		  Utah Reclamation Mitigation and Conservation Account pursuant to title IV of
		  the Reclamation Projects Authorization and Adjustment Act of 1992: 
		  Provided further, That
		  notwithstanding 31 U.S.C. 3302, up to $306,541,000 collected by the Western
		  Area Power Administration pursuant to the Flood Control Act of 1944 and the
		  Reclamation Project Act of 1939 to recover purchase power and wheeling expenses
		  shall be credited to this account as offsetting collections, to remain
		  available until expended for the sole purpose of making purchase power and
		  wheeling expenditures: 
		  Provided further, That for purposes
		  of this appropriation, annual expenses means expenditures that are generally
		  recovered in the same year that they are incurred (excluding purchase power and
		  wheeling expenses).
				Falcon and amistad
		  operating and maintenance fundFor operation, maintenance, and emergency
		  costs for the hydroelectric facilities at the Falcon and Amistad Dams,
		  $4,169,000, to remain available until expended, and to be derived from the
		  Falcon and Amistad Operating and Maintenance Fund of the Western Area Power
		  Administration, as provided in section 2 of the Act of June 18, 1954 (68 Stat.
		  255) as amended: 
		  Provided, That notwithstanding the
		  provisions of that Act and of 31 U.S.C. 3302, up to $3,949,000 collected by the
		  Western Area Power Administration from the sale of power and related services
		  from the Falcon and Amistad Dams shall be credited to this account as
		  discretionary offsetting collections, to remain available until expended for
		  the sole purpose of funding the annual expenses of the hydroelectric facilities
		  of these Dams and associated Western Area Power Administration activities: 
		  Provided further, That the sum
		  herein appropriated for annual expenses shall be reduced as collections are
		  received during the fiscal year so as to result in a final fiscal year 2012
		  appropriation estimated at not more than $220,000: 
		  Provided further, That for purposes
		  of this appropriation, annual expenses means expenditures that are generally
		  recovered in the same year that they are
		  incurred.
				Federal energy regulatory
		  commission
				Salaries and
		  expensesFor necessary
		  expenses of the Federal Energy Regulatory Commission to carry out the
		  provisions of the Department of Energy Organization Act (42 U.S.C. 7101 et
		  seq.), including services as authorized by 5 U.S.C. 3109, the hire of passenger
		  motor vehicles, and official reception and representation expenses not to
		  exceed $3,000, $304,600,000, to remain available until expended: 
		  Provided, That notwithstanding any
		  other provision of law, not to exceed $304,600,000 of revenues from fees and
		  annual charges, and other services and collections in fiscal year 2012 shall be
		  retained and used for necessary expenses in this account, and shall remain
		  available until expended: 
		  Provided further, That the sum
		  herein appropriated from the general fund shall be reduced as revenues are
		  received during fiscal year 2012 so as to result in a final fiscal year 2012
		  appropriation from the general fund estimated at not more than
		  $0.
				General
		  provisions—department of energy
				(including rescission and
		  transfer of funds)
				301.(a)No appropriation, funds, or authority made
			 available by this title for the Department of Energy shall be used to initiate
			 or resume any program, project, or activity or to prepare or initiate Requests
			 For Proposals or similar arrangements (including Requests for Quotations,
			 Requests for Information, and Funding Opportunity Announcements) for a program,
			 project, or activity if the program, project, or activity has not been funded
			 by Congress.
					(b)The Department of
			 Energy may not, with respect to any program, project, or activity that uses
			 budget authority made available in this title under the heading
			 Department of Energy—Energy Programs, enter into a multi-year
			 contract, award a multi-year grant, or enter into a multi-year cooperative
			 agreement unless the contract, grant, or cooperative agreement includes a
			 clause conditioning the Federal Government's obligation on the availability of
			 future-year budget authority and the Secretary notifies the Committees on
			 Appropriations of the House of Representatives and the Senate at least 14 days
			 in advance.
					(c)Except as
			 provided in this section, the amounts made available by this title shall be
			 expended as authorized by law for the projects and activities specified in the
			 Conference column in the Department of Energy
			 table included under the heading Title III—Department of Energy
			 in the explanatory statement described in section 4 (in the matter preceding
			 division A of this consolidated Act).
					(d)The amounts made
			 available by this title may be reprogrammed for any program, project, or
			 activity, and the Department shall notify the Committees on Appropriations of
			 the House of Representatives and the Senate at least 30 days prior to the use
			 of any proposed reprogramming which would cause any program, project, or
			 activity funding level to increase or decrease by more than $5,000,000 or 10
			 percent, whichever is less, during the time period covered by this Act.
					(e)Notwithstanding
			 subsection (c), none of the funds provided in this title shall be available for
			 obligation or expenditure through a reprogramming of funds that—
						(1)creates,
			 initiates, or eliminates a program, project, or activity,
						(2)increases funds
			 or personnel for any program, project, or activity for which funds are denied
			 or restricted by this Act, or
						(3)reduces funds
			 that are directed to be used for a specific program, project, or activity by
			 this Act.
						(f)(1)The Secretary of Energy
			 may waive any requirement or restriction in this section that applies to the
			 use of funds made available for the Department of Energy if compliance with
			 such requirement or restriction would pose a substantial risk to human health,
			 the environment, welfare, or national security.
						(2)The Secretary of Energy shall notify the
			 Committees on Appropriations of any waiver under paragraph (1) as soon as
			 practicable, but not later than 3 days after the date of the activity to which
			 a requirement or restriction would otherwise have applied. Such notice shall
			 include an explanation of the substantial risk under paragraph (1) that
			 permitted such waiver.
						302.The unexpended balances of prior
			 appropriations provided for activities in this Act may be available to the same
			 appropriation accounts for such activities established pursuant to this title.
			 Available balances may be merged with funds in the applicable established
			 accounts and thereafter may be accounted for as one fund for the same time
			 period as originally enacted.
				303.Funds appropriated by this or any other
			 Act, or made available by the transfer of funds in this Act, for intelligence
			 activities are deemed to be specifically authorized by the Congress for
			 purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414)
			 during fiscal year 2012 until the enactment of the Intelligence Authorization
			 Act for fiscal year 2012.
				304.(a)Submission to
			 CongressThe Secretary of
			 Energy shall submit to Congress each year, at the time that the President’s
			 budget is submitted to Congress that year under section 1105(a) of title 31,
			 United States Code, a future-years energy program reflecting the estimated
			 expenditures and proposed appropriations included in that budget. Any such
			 future-years energy program shall cover the fiscal year with respect to which
			 the budget is submitted and at least the four succeeding fiscal years. A
			 future-years energy program shall be included in the fiscal year 2014 budget
			 submission to Congress and every fiscal year thereafter.
					(b)ElementsEach future-years energy program shall
			 contain the following:
						(1)The estimated expenditures and proposed
			 appropriations necessary to support programs, projects, and activities of the
			 Secretary of Energy during the 5-fiscal year period covered by the program,
			 expressed in a level of detail comparable to that contained in the budget
			 submitted by the President to Congress under section 1105 of title 31, United
			 States Code.
						(2)The estimated expenditures and proposed
			 appropriations shaped by high-level, prioritized program and budgetary guidance
			 that is consistent with the administration’s policies and out year budget
			 projections and reviewed by the Department of Energy's (DOE) senior leadership
			 to ensure that the future-years energy program is consistent and congruent with
			 previously established program and budgetary guidance.
						(3)A description of the anticipated workload
			 requirements for each DOE national laboratory during the 5-fiscal year
			 period.
						(c)Consistency in
			 budgeting
						(1)The Secretary of Energy shall ensure that
			 amounts described in subparagraph (A) of paragraph (2) for any fiscal year are
			 consistent with amounts described in subparagraph (B) of paragraph (2) for that
			 fiscal year.
						(2)Amounts referred to in paragraph (1) are
			 the following:
							(A)The amounts specified in program and budget
			 information submitted to Congress by the Secretary of Energy in support of
			 expenditure estimates and proposed appropriations in the budget submitted to
			 Congress by the President under section 1105(a) of title 31, United States
			 Code, for any fiscal year, as shown in the future-years energy program
			 submitted pursuant to subsection (a).
							(B)The total amounts of estimated expenditures
			 and proposed appropriations necessary to support the programs, projects, and
			 activities of the administration included pursuant to paragraph (5) of section
			 1105(a) of such title in the budget submitted to Congress under that section
			 for any fiscal year.
							305.Section 1702 of the Energy Policy Act of
			 2005 (42 U.S.C. 16512) is amended—
					(1)by striking subsection (b) and inserting
			 the following:
						
							(b)Specific
				appropriation or contribution
								(1)In
				generalNo guarantee shall be made unless—
									(A)an appropriation
				for the cost of the guarantee has been made;
									(B)the Secretary has
				received from the borrower a payment in full for the cost of the guarantee and
				deposited the payment into the Treasury; or
									(C)a combination of
				one or more appropriations under subparagraph (A) and one or more payments from
				the borrower under subparagraph (B) has been made that is sufficient to cover
				the cost of the
				guarantee.
									.
					306.Plant or construction projects for which
			 amounts are made available under this and subsequent appropriation Acts with a
			 current estimated cost of less than $10,000,000 are considered for purposes of
			 section 4703 of Public Law 107–314 as a plant project for which the approved
			 total estimated cost does not exceed the minor construction threshold and for
			 purposes of section 4704 of Public Law 107–314 as a construction project with a
			 current estimated cost of less than a minor construction threshold.
				307.In section 839b(h)(10)(B) of title 16,
			 United States Code, strike $1,000,000 and insert
			 $2,500,000.
				308.None of the funds made available in this
			 title shall be used for the construction of facilities classified as
			 high-hazard nuclear facilities under 10 CFR Part 830 unless independent
			 oversight is conducted by the Office of Health, Safety, and Security to ensure
			 the project is in compliance with nuclear safety requirements.
				309.Of the amounts appropriated in this title,
			 $73,300,000 are hereby rescinded, to reflect savings from the contractor pay
			 freeze instituted by the Department. The Department shall allocate the
			 rescission among the appropriations made in this title.
				310.None of the funds made available in this
			 title may be used to approve critical decision-2 or critical decision-3 under
			 Department of Energy Order 413.3B, or any successive departmental guidance, for
			 construction projects where the total project cost exceeds $100,000,000, until
			 a separate independent cost estimate has been developed for the project for
			 that critical decision.
				311.None of the funds made available in this
			 title may be used to make a grant allocation, discretionary grant award,
			 discretionary contract award, or Other Transaction Agreement, or to issue a
			 letter of intent, totaling in excess of $1,000,000, or to announce publicly the
			 intention to make such an allocation, award, or Agreement, or to issue such a
			 letter, including a contract covered by the Federal Acquisition Regulation,
			 unless the Secretary of Energy notifies the Committees on Appropriations of the
			 Senate and the House of Representatives at least 3 full business days in
			 advance of making such an allocation, award, or Agreement, or issuing such a
			 letter: 
			 Provided, That if the Secretary
			 of Energy determines that compliance with this section would pose a substantial
			 risk to human life, health, or safety, an allocation, award, or Agreement may
			 be made, or a letter may be issued, without advance notification, and the
			 Secretary shall notify the Committees on Appropriations of the Senate and the
			 House of Representatives not later than 5 full business days after the date on
			 which such an allocation, award, or Agreement is made or letter issued: 
			  Provided further, That the
			 notification shall include the recipient of the award, the amount of the award,
			 the fiscal year for which the funds for the award were appropriated, and the
			 account and program from which the funds are being drawn, the title of the
			 award, and a brief description of the activity for which the award is
			 made.
				312.(a)Any determination (including a
			 determination made prior to the date of enactment of this Act) by the Secretary
			 pursuant to section 3112(d)(2)(B) of the USEC Privatization Act (110 Stat.
			 1321–335), as amended, that the sale or transfer of uranium will not have an
			 adverse material impact on the domestic uranium mining, conversion, or
			 enrichment industry shall be valid for not more than 2 calendar years
			 subsequent to such determination.
					(b)Not less than 30 days prior to the
			 transfer, sale, barter, distribution, or other provision of uranium in any form
			 for the purpose of accelerating cleanup at a Federal site, the Secretary shall
			 notify the House and Senate Committees on Appropriations of the
			 following:
						(1)the amount of uranium to be transferred,
			 sold, bartered, distributed, or otherwise provided;
						(2)an estimate by the Secretary of the gross
			 market value of the uranium on the expected date of the transfer, sale, barter,
			 distribution, or other provision of the uranium;
						(3)the expected date of transfer, sale,
			 barter, distribution, or other provision of the uranium;
						(4)the recipient of the uranium; and
						(5)the value of the services the Secretary
			 expects to receive in exchange for the uranium, including any reductions to the
			 gross value of the uranium by the recipient.
						(c)Not later than June 30, 2012, the Secretary
			 shall submit to the House and Senate Committees on Appropriations a revised
			 excess uranium inventory management plan for fiscal years 2013 through
			 2018.
					(d)Not later than December 31, 2011 the
			 Secretary shall submit to the House and Senate Committees on Appropriations a
			 report evaluating the economic feasibility of re-enriching depleted uranium
			 located at Federal sites.
					313.None of the funds made available by this
			 Act may be used to pay the salaries of Department of Energy employees to carry
			 out section 407 of division A of the American Recovery and Reinvestment Act of
			 2009.
				314.(a)The Secretary of Energy may openly compete
			 and issue an award to allow a third party, on a fee-for-service basis, to
			 operate and maintain a metering station of the Strategic Petroleum Reserve that
			 is underutilized (as defined in section 102–75.50 of title 41, Code of Federal
			 Regulations (or successor regulations)) and related equipment.
					(b)Not later than 30 days before the issuance
			 of such award, the Secretary of Energy shall certify to the Committees on
			 Appropriations of the House of Representatives and the Senate that the award
			 will not reduce the reliability or accessibility of the Strategic Petroleum
			 Reserve, raise costs of oil in the local market, or negatively impact the
			 supply of oil to current users.
					(c)Funds collected under subsection (a) shall
			 be deposited in the general fund of the Treasury.
					315.None of the funds made available in this
			 Act may be used—
					(1)to implement or
			 enforce section 430.32(x) of title 10, Code of Federal Regulations; or
					(2)to implement or enforce the standards
			 established by the tables contained in section 325(i)(1)(B) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6295(i)(1)(B)) with respect to BPAR
			 incandescent reflector lamps, BR incandescent reflector lamps, and ER
			 incandescent reflector lamps.
					316.Recipients of grants awarded by the
			 Department in excess of $1,000,000 shall certify that they will, by the end of
			 the fiscal year, upgrade the efficiency of their facilities by replacing any
			 lighting that does not meet or exceed the energy efficiency standard for
			 incandescent light bulbs set forth in section 325 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6295).
				IVIndependent agencies
				Appalachian regional
		  commissionFor expenses
		  necessary to carry out the programs authorized by the Appalachian Regional
		  Development Act of 1965, as amended, for necessary expenses for the Federal
		  Co-Chairman and the Alternate on the Appalachian Regional Commission, for
		  payment of the Federal share of the administrative expenses of the Commission,
		  including services as authorized by 5 U.S.C. 3109, and hire of passenger motor
		  vehicles, $68,263,000, to remain available until
		  expended.
				Defense nuclear facilities
		  safety board
				Salaries and
		  expensesFor necessary
		  expenses of the Defense Nuclear Facilities Safety Board in carrying out
		  activities authorized by the Atomic Energy Act of 1954, as amended by Public
		  Law 100–456, section 1441, $29,130,000, to remain available until September 30,
		  2013: 
		  Provided, That within 90 days of
		  enactment of this Act, the Defense Nuclear Facilities Safety Board shall enter
		  into an agreement for inspector general services with the Office of Inspector
		  General for the Nuclear Regulatory Commission for fiscal years 2012 and 2013: 
		   Provided further, That at the
		  expiration of such agreement, the Defense Nuclear Facilities Safety Board shall
		  procure inspector general services annually
		  thereafter.
				Delta regional
		  authority
				Salaries and
		  expensesFor necessary
		  expenses of the Delta Regional Authority and to carry out its activities, as
		  authorized by the Delta Regional Authority Act of 2000, as amended,
		  notwithstanding sections 382C(b)(2), 382F(d), 382M, and 382N of said Act,
		  $11,677,000, to remain available until expended.
				Denali
		  commissionFor expenses of the
		  Denali Commission including the purchase, construction, and acquisition of
		  plant and capital equipment as necessary and other expenses, $10,679,000, to
		  remain available until expended, notwithstanding the limitations contained in
		  section 306(g) of the Denali Commission Act of 1998: 
		  Provided, That funds shall be
		  available for construction projects in an amount not to exceed 80 percent of
		  total project cost for distressed communities, as defined by section 307 of the
		  Denali Commission Act of 1998 (division C, title III, Public Law 105–277), as
		  amended by section 701 of appendix D, title VII, Public Law 106–113 (113 Stat.
		  1501A–280), and an amount not to exceed 50 percent for non-distressed
		  communities.
				Northern border regional
		  commissionFor necessary
		  expenses of the Northern Border Regional Commission in carrying out activities
		  authorized by subtitle V of title 40, United States Code, $1,497,000, to remain
		  available until expended: 
		  Provided, That such amounts shall
		  be available for administrative expenses, notwithstanding section 15751(b) of
		  title 40, United States Code.
				Southeast crescent regional
		  commissionFor necessary
		  expenses of the Southeast Crescent Regional Commission in carrying out
		  activities authorized by subtitle V of title 40, United States Code, $250,000,
		  to remain available until expended.
				Nuclear regulatory
		  commission
				Salaries and
		  expensesFor necessary
		  expenses of the Commission in carrying out the purposes of the Energy
		  Reorganization Act of 1974, as amended, and the Atomic Energy Act of 1954, as
		  amended, including official representation expenses (not to exceed $25,000),
		  $1,027,240,000, to remain available until expended: 
		  Provided, That of the amount
		  appropriated herein, not more than $9,000,000 may be made available for
		  salaries and other support costs for the Office of the Commission: 
		   Provided further, That revenues
		  from licensing fees, inspection services, and other services and collections
		  estimated at $899,726,000 in fiscal year 2012 shall be retained and used for
		  necessary salaries and expenses in this account, notwithstanding 31 U.S.C.
		  3302, and shall remain available until expended: 
		  Provided further, That the sum
		  herein appropriated shall be reduced by the amount of revenues received during
		  fiscal year 2012 so as to result in a final fiscal year 2012 appropriation
		  estimated at not more than $127,514,000: 
		   Provided further, That of the
		  amounts appropriated under this heading, $10,000,000 shall be for university
		  research and development in areas relevant to their respective organization's
		  mission, and $5,000,000 shall be for a Nuclear Science and Engineering Grant
		  Program that will support multiyear projects that do not align with
		  programmatic missions but are critical to maintaining the discipline of nuclear
		  science and engineering.
				Office of inspector
		  generalFor necessary expenses
		  of the Office of Inspector General in carrying out the provisions of the
		  Inspector General Act of 1978, $10,860,000, to remain available until September
		  30, 2013: 
		  Provided, That revenues from
		  licensing fees, inspection services, and other services and collections
		  estimated at $9,774,000 in fiscal year 2012 shall be retained and be available
		  until expended, for necessary salaries and expenses in this account,
		  notwithstanding section 3302 of title 31, United States Code: 
		   Provided further, That the sum
		  herein appropriated shall be reduced by the amount of revenues received during
		  fiscal year 2012 so as to result in a final fiscal year 2012 appropriation
		  estimated at not more than $1,086,000.
				Nuclear waste technical
		  review board
				Salaries and
		  expensesFor necessary
		  expenses of the Nuclear Waste Technical Review Board, as authorized by Public
		  Law 100–203, section 5051, $3,400,000 to be derived from the Nuclear Waste
		  Fund, and to remain available until expended.
				Office of the Federal
		  coordinator for alaska natural gas transportation projectsFor necessary expenses for the Office of the
		  Federal Coordinator for Alaska Natural Gas Transportation Projects pursuant to
		  the Alaska Natural Gas Pipeline Act of 2004,
		  $1,000,000.
				General
		  provisions—independent agencies
				401.(a)None of the funds provided in this title
			 for Nuclear Regulatory Commission—Salaries and Expenses shall be
			 available for obligation or expenditure through a reprogramming of funds
			 that—
						(1)increases funds or
			 personnel for any program, project, or activity for which funds are denied or
			 restricted by this Act; or
						(2)reduces funds that
			 are directed to be used for a specific program, project, or activity by this
			 Act.
						(b)The Chairman of the Nuclear Regulatory
			 Commission may not terminate any program, project, or activity without the
			 approval of a majority vote of the Commissioners of the Nuclear Regulatory
			 Commission approving such action.
					(c)The Nuclear Regulatory Commission may waive
			 the restriction on reprogramming under subsection (a) on a case-by-case basis
			 by certifying to the Committees on Appropriations of the House of
			 Representatives and the Senate that such action is required to address national
			 security or imminent risks to public safety. Each such waiver certification
			 shall include a letter from the Chairman of the Commission that a majority of
			 Commissioners of the Nuclear Regulatory Commission have voted and approved the
			 reprogramming waiver certification.
					402.The Nuclear Regulatory Commission shall
			 require reactor licensees to re-evaluate the seismic, tsunami, flooding, and
			 other external hazards at their sites against current applicable Commission
			 requirements and guidance for such licenses as expeditiously as possible, and
			 thereafter when appropriate, as determined by the Commission, and require each
			 licensee to respond to the Commission that the design basis for each reactor
			 meets the requirements of its license, current applicable Commission
			 requirements and guidance for such license. Based upon the evaluations
			 conducted pursuant to this section and other information it deems relevant, the
			 Commission shall require licensees to update the design basis for each reactor,
			 if necessary.
				VGeneral provisions
				501.None of the funds appropriated by this Act
			 may be used in any way, directly or indirectly, to influence congressional
			 action on any legislation or appropriation matters pending before Congress,
			 other than to communicate to Members of Congress as described in 18 U.S.C.
			 1913.
				502.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of the
			 United States Government, except pursuant to a transfer made by, or transfer
			 authority provided in this Act or any other appropriation Act.
				503.None of the funds made available under this
			 Act may be expended for any new hire by any Federal agency funded in this Act
			 that is not verified through the E-Verify Program as described in section
			 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of
			 1996 (8 U.S.C. 1324a note).
				504.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to any corporation that was convicted (or had an officer or agent of
			 such corporation acting on behalf of the corporation convicted) of a felony
			 criminal violation under any Federal law within the preceding 24 months, where
			 the awarding agency is aware of the conviction, unless the agency has
			 considered suspension or debarment of the corporation, or such officer or
			 agent, and made a determination that this further action is not necessary to
			 protect the interests of the Government.
				505.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation that has any unpaid Federal tax liability that
			 has been assessed, for which all judicial and administrative remedies have been
			 exhausted or have lapsed, and that is not being paid in a timely manner
			 pursuant to an agreement with the authority responsible for collecting the tax
			 liability, where the awarding agency is aware of the unpaid tax liability,
			 unless the agency has considered suspension or debarment of the corporation and
			 made a determination that this further action is not necessary to protect the
			 interests of the Government.
				506.None of the funds made available by this
			 Act may be used in contravention of Executive Order No. 12898 of February 11,
			 1994 (Federal Actions to Address Environmental Justice in Minority
			 Populations and Low-Income Populations).
				This division may be cited as the
			 Energy and Water Development and Related Agencies Appropriations Act,
			 2012.
				CFINANCIAL
			 SERVICES AND GENERAL GOVERNMENT APPROPRIATIONS ACT, 2012
			IDepartment of the Treasury
				Departmental
		  offices
				Salaries and
		  expenses
				For necessary expenses of the Departmental
		  Offices including operation and maintenance of the Treasury Building and Annex;
		  hire of passenger motor vehicles; maintenance, repairs, and improvements of,
		  and purchase of commercial insurance policies for, real properties leased or
		  owned overseas, when necessary for the performance of official business;
		  terrorism and financial intelligence activities; executive direction program
		  activities; international affairs and economic policy activities; domestic
		  finance and tax policy activities; and Treasury-wide management policies and
		  programs activities, $308,388,000: 
		  Provided, That of the amount
		  appropriated under this heading, $100,000,000 is for the Office of Terrorism
		  and Financial Intelligence, of which not to exceed $26,608,000 is available for
		  administrative expenses: 
		  Provided further, That of the
		  amount appropriated under this heading, not to exceed $3,000,000, to remain
		  available until September 30, 2013, is for information technology modernization
		  requirements; not to exceed $350,000 is for official reception and
		  representation expenses; and not to exceed $258,000 is for unforeseen
		  emergencies of a confidential nature, to be allocated and expended under the
		  direction of the Secretary of the Treasury and to be accounted for solely on
		  his certificate: 
		  Provided further, That of the
		  amount appropriated under this heading, $6,787,000, to remain available until
		  September 30, 2013, is for the Treasury-wide Financial Statement Audit and
		  Internal Control Program: 
		  Provided further, That of the
		  amount appropriated under this heading, $500,000, to remain available until
		  September 30, 2013, is for secure space requirements: 
		  Provided further, That of the
		  amount appropriated under this heading, up to $3,400,000, to remain available
		  until September 30, 2014, is to develop and implement programs within the
		  Office of Critical Infrastructure Protection and Compliance Policy, including
		  entering into cooperative agreements: 
		  Provided further, That
		  notwithstanding any other provision of law, of the amount appropriated under
		  this heading, up to $1,000,000 may be contributed to the Organization for
		  Economic Cooperation and Development for the Department's participation in
		  programs related to global tax administration.
				Office of inspector
		  general
				salaries and expensesFor necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, $29,641,000, including hire of passenger motor vehicles; of which not
		  to exceed $100,000 shall be available for unforeseen emergencies of a
		  confidential nature, to be allocated and expended under the direction of the
		  Inspector General of the Treasury; and of which not to exceed $2,500 shall be
		  available for official reception and representation
		  expenses.
				Treasury inspector general for tax
		  administration
				Salaries and expensesFor necessary expenses of the Treasury
		  Inspector General for Tax Administration in carrying out the Inspector General
		  Act of 1978, including purchase (not to exceed 150 for replacement only for
		  police-type use) and hire of passenger motor vehicles (31 U.S.C. 1343(b));
		  services authorized by 5 U.S.C. 3109, at such rates as may be determined by the
		  Inspector General for Tax Administration; $151,696,000, of which not to exceed
		  $500,000 shall be available for unforeseen emergencies of a confidential
		  nature, to be allocated and expended under the direction of the Inspector
		  General for Tax Administration; and of which not to exceed $1,500 shall be
		  available for official reception and representation
		  expenses.
				SPECIAL INSPECTOR GENERAL FOR THE TROUBLED
		  ASSET RELIEF PROGRAM
				salaries and expensesFor necessary expenses of the Office of the
		  Special Inspector General in carrying out the provisions of the Emergency
		  Economic Stabilization Act of 2008 (Public Law 110–343),
		  $41,800,000.
				Financial crimes enforcement
		  network
				salaries and expensesFor necessary expenses of the Financial
		  Crimes Enforcement Network, including hire of passenger motor vehicles; travel
		  and training expenses, including for course development, of non-Federal and
		  foreign government personnel to attend meetings and training concerned with
		  domestic and foreign financial intelligence activities, law enforcement, and
		  financial regulation; not to exceed $14,000 for official reception and
		  representation expenses; and for assistance to Federal law enforcement
		  agencies, with or without reimbursement, $110,788,000, of which not to exceed
		  $34,335,000 shall remain available until September 30, 2014: 
		  Provided, That funds appropriated
		  in this account may be used to procure personal services
		  contracts.
				Treasury Forfeiture
		  Fund
				(rescission)Of the unobligated balances available under
		  this heading, $950,000,000 are rescinded.
				Financial management
		  service
				salaries and expensesFor necessary expenses of the Financial
		  Management Service, $217,805,000, of which not to exceed $4,210,000 shall
		  remain available until September 30, 2014, for information systems
		  modernization initiatives; and of which not to exceed $2,500 shall be available
		  for official reception and representation
		  expenses.
				Alcohol and tobacco tax and trade
		  bureau
				Salaries and expensesFor necessary expenses of carrying out
		  section 1111 of the Homeland Security Act of 2002, including hire of passenger
		  motor vehicles, $99,878,000; of which not to exceed $6,000 for official
		  reception and representation expenses; not to exceed $50,000 for cooperative
		  research and development programs for laboratory services; and provision of
		  laboratory assistance to State and local agencies with or without
		  reimbursement: 
		  Provided, That of the amount
		  appropriated under this heading, $2,000,000 shall be for the costs of special
		  law enforcement agents to target tobacco smuggling and other criminal diversion
		  activities.
				United states
		  mint
				united states mint public enterprise
		  fundPursuant to section 5136
		  of title 31, United States Code, the United States Mint is provided funding
		  through the United States Mint Public Enterprise Fund for costs associated with
		  the production of circulating coins, numismatic coins, and protective services,
		  including both operating expenses and capital investments. The aggregate amount
		  of new liabilities and obligations incurred during fiscal year 2012 under such
		  section 5136 for circulating coinage and protective service capital investments
		  of the United States Mint shall not exceed
		  $20,000,000.
				Bureau of the Public
		  Debt
				administering the public debtFor necessary expenses connected with any
		  public-debt issues of the United States, $173,635,000, of which not to exceed
		  $2,500 shall be available for official reception and representation expenses,
		  and of which not to exceed $10,000,000 shall remain available until September
		  30, 2014 to reduce improper payments: 
		  Provided, That the sum appropriated
		  herein from the general fund for fiscal year 2012 shall be reduced by not more
		  than $8,000,000 as definitive security issue fees and Legacy Treasury Direct
		  Investor Account Maintenance fees are collected, so as to result in a final
		  fiscal year 2012 appropriation from the general fund estimated at $165,635,000.
		  In addition, $165,000 to be derived from the Oil Spill Liability Trust Fund to
		  reimburse the Bureau for administrative and personnel expenses for financial
		  management of the Fund, as authorized by section 1012 of Public Law
		  101–380.
				Community Development Financial
		  Institutions Fund Program Account
				To carry out the Community Development
		  Banking and Financial Institutions Act of 1994 (Public Law 103–325), including
		  services authorized by 5 U.S.C. 3109, but at rates for individuals not to
		  exceed the per diem rate equivalent to the rate for ES–3, notwithstanding
		  section 4707(e) of title 12, United States Code with regard to Small and/or
		  Emerging Community Development Financial Institutions Assistance awards,
		  $221,000,000, to remain available until September 30, 2013; of which
		  $12,000,000, notwithstanding section 4707(e) of title 12, United States Code,
		  shall be for financial assistance, technical assistance, training and outreach
		  programs, designed to benefit Native American, Native Hawaiian, and Alaskan
		  Native communities and provided primarily through qualified community
		  development lender organizations with experience and expertise in community
		  development banking and lending in Indian country, Native American
		  organizations, tribes and tribal organizations and other suitable providers; of
		  which, notwithstanding section 108(d) of such Act, up to $22,000,000 shall be
		  for a Healthy Food Financing Initiative to provide grants and loans to
		  community development financial institutions for the purpose of offering
		  affordable financing and technical assistance to expand the availability of
		  healthy food options in distressed communities; of which $18,000,000 shall be
		  for the Bank Enterprise Awards program; and of which up to $22,965,000 may be
		  used for administrative expenses, including administration of the New Markets
		  Tax Credit; of which up to $10,315,000 may be used for the cost of direct
		  loans; and of which up to $250,000 may be used for administrative expenses to
		  carry out the direct loan program: 
		  Provided, That the cost of direct
		  loans, including the cost of modifying such loans, shall be as defined in
		  section 502 of the Congressional Budget Act of 1974: 
		  Provided further, That these funds
		  are available to subsidize gross obligations for the principal amount of direct
		  loans not to exceed $25,000,000: 
		  Provided further, That of the funds
		  awarded under this heading, not less than 10 percent shall be used for projects
		  that serve populations living in persistent poverty counties (where such term
		  is defined as any county that has had 20 percent or more of its population
		  living in poverty over the past 30 years, as measured by the 1990, 2000, and
		  2010 decennial censuses).
				Internal Revenue
		  Service
				Taxpayer
		  services
				For necessary expenses of the Internal
		  Revenue Service to provide taxpayer services, including pre-filing assistance
		  and education, filing and account services, taxpayer advocacy services, and
		  other services as authorized by 5 U.S.C. 3109, at such rates as may be
		  determined by the Commissioner, $2,239,703,000, of which not less than
		  $5,600,000 shall be for the Tax Counseling for the Elderly Program, of which
		  not less than $9,750,000 shall be available for low-income taxpayer clinic
		  grants, of which not less than $12,000,000, to remain available until September
		  30, 2013, shall be available for a Community Volunteer Income Tax Assistance
		  matching grants program for tax return preparation assistance, of which not
		  less than $205,000,000 shall be available for operating expenses of the
		  Taxpayer Advocate Service, and of which $15,481,000 shall be for expenses
		  necessary to implement the tax credit in title II of division A of the Trade
		  Act of 2002 (Public Law 107–210).
				enforcement
				For necessary expenses for tax enforcement
		  activities of the Internal Revenue Service to determine and collect owed taxes,
		  to provide legal and litigation support, to conduct criminal investigations, to
		  enforce criminal statutes related to violations of internal revenue laws and
		  other financial crimes, to purchase (for police-type use, not to exceed 850)
		  and hire passenger motor vehicles (31 U.S.C. 1343(b)), and to provide other
		  services as authorized by 5 U.S.C. 3109, at such rates as may be determined by
		  the Commissioner, $5,299,367,000, of which not less than $60,257,000 shall be
		  for the Interagency Crime and Drug Enforcement
		  program.
				operations supportFor necessary expenses of the Internal
		  Revenue Service to support taxpayer services and enforcement programs,
		  including rent payments; facilities services; printing; postage; physical
		  security; headquarters and other IRS-wide administration activities; research
		  and statistics of income; telecommunications; information technology
		  development, enhancement, operations, maintenance, and security; the hire of
		  passenger motor vehicles (31 U.S.C. 1343(b)); and other services as authorized
		  by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner;
		  $3,947,416,000, of which up to $250,000,000 shall remain available until
		  September 30, 2013, for information technology support; of which up to
		  $65,000,000 shall remain available until expended for acquisition of real
		  property, equipment, construction and renovation of facilities; of which not to
		  exceed $1,000,000 shall remain available until September 30, 2014, for
		  research; of which not less than $2,000,000 shall be for the Internal Revenue
		  Service Oversight Board; of which not to exceed $25,000 shall be for official
		  reception and representation expenses: 
		  Provided, That not later than 14
		  days after the end of each quarter of each fiscal year, the Internal Revenue
		  Service shall submit a report to the House and Senate Committees on
		  Appropriations and the Comptroller General of the United States detailing the
		  cost and schedule performance for its major information technology investments,
		  including the purpose and life-cycle stages of the investments; the reasons for
		  any cost and schedule variances; the risks of such investments and strategies
		  the Internal Revenue Service is using to mitigate such risks; and the expected
		  developmental milestones to be achieved and costs to be incurred in the next
		  quarter: 
		  Provided further, That the Internal
		  Revenue Service shall include, in its budget justification for fiscal year
		  2013, a summary of cost and schedule performance information for its major
		  information technology systems.
				business systems
		  modernizationFor necessary
		  expenses of the Internal Revenue Service's business systems modernization
		  program, $330,210,000, to remain available until September 30, 2014, for the
		  capital asset acquisition of information technology systems, including
		  management and related contractual costs of said acquisitions, including
		  related Internal Revenue Service labor costs, and contractual costs associated
		  with operations authorized by 5 U.S.C. 3109: 
		  Provided, That not later than 14
		  days after the end of each quarter of each fiscal year, the Internal Revenue
		  Service shall submit a report to the House and Senate Committees on
		  Appropriations and the Comptroller General of the United States detailing the
		  cost and schedule performance for CADE2 and Modernized e-File information
		  technology investments, including the purposes and life-cycle stages of the
		  investments; the reasons for any cost and schedule variances; the risks of such
		  investments and the strategies the Internal Revenue Service is using to
		  mitigate such risks; and the expected developmental milestones to be achieved
		  and costs to be incurred in the next quarter.
				Administrative
		  provisions—Internal revenue service
				(including
		  transfer of funds)
				101.Not to exceed 5 percent of any
			 appropriation made available in this Act to the Internal Revenue Service or not
			 to exceed 3 percent of appropriations under the heading
			 Enforcement may be transferred to any other Internal Revenue
			 Service appropriation upon the advance approval of the Committees on
			 Appropriations.
				102.The Internal Revenue Service shall maintain
			 a training program to ensure that Internal Revenue Service employees are
			 trained in taxpayers' rights, in dealing courteously with taxpayers, and in
			 cross-cultural relations.
				103.The Internal Revenue Service shall
			 institute and enforce policies and procedures that will safeguard the
			 confidentiality of taxpayer information and protect taxpayers against identity
			 theft.
				104.Funds made available by this or any other
			 Act to the Internal Revenue Service shall be available for improved facilities
			 and increased staffing to provide sufficient and effective 1–800 help line
			 service for taxpayers. The Commissioner shall continue to make the improvement
			 of the Internal Revenue Service 1–800 help line service a priority and allocate
			 resources necessary to increase phone lines and staff to improve the Internal
			 Revenue Service 1–800 help line service.
					Administrative Provisions—Department of the
		  Treasury
					(including transfers of
		  funds)
					105.Appropriations to the Department of the
			 Treasury in this Act shall be available for uniforms or allowances therefor, as
			 authorized by law (5 U.S.C. 5901), including maintenance, repairs, and
			 cleaning; purchase of insurance for official motor vehicles operated in foreign
			 countries; purchase of motor vehicles without regard to the general purchase
			 price limitations for vehicles purchased and used overseas for the current
			 fiscal year; entering into contracts with the Department of State for the
			 furnishing of health and medical services to employees and their dependents
			 serving in foreign countries; and services authorized by 5 U.S.C. 3109.
				106.Not to exceed 2 percent of any
			 appropriations in this Act made available to the Departmental Offices—Salaries
			 and Expenses, Office of Inspector General, Special Inspector General for the
			 Troubled Asset Relief Program, Financial Management Service, Alcohol and
			 Tobacco Tax and Trade Bureau, Financial Crimes Enforcement Network, and Bureau
			 of the Public Debt, may be transferred between such appropriations upon the
			 advance approval of the Committees on Appropriations: 
			 Provided, That no transfer may
			 increase or decrease any such appropriation by more than 2 percent.
				107.Not to exceed 2 percent of any
			 appropriation made available in this Act to the Internal Revenue Service may be
			 transferred to the Treasury Inspector General for Tax Administration's
			 appropriation upon the advance approval of the Committees on Appropriations: 
			 Provided, That no transfer may
			 increase or decrease any such appropriation by more than 2 percent.
				108.Of the funds available for the purchase of
			 law enforcement vehicles, no funds may be obligated until the Secretary of the
			 Treasury certifies that the purchase by the respective Treasury bureau is
			 consistent with departmental vehicle management principles: 
			 Provided, That the Secretary may
			 delegate this authority to the Assistant Secretary for Management.
				109.None of the funds appropriated in this Act
			 or otherwise available to the Department of the Treasury or the Bureau of
			 Engraving and Printing may be used to redesign the $1 Federal Reserve
			 note.
				110.The Secretary of the Treasury may transfer
			 funds from Financial Management Service, Salaries and Expenses to the Debt
			 Collection Fund as necessary to cover the costs of debt collection: 
			 Provided, That such amounts shall
			 be reimbursed to such salaries and expenses account from debt collections
			 received in the Debt Collection Fund.
				111.Section 122(g)(1) of Public Law 105–119 (5
			 U.S.C. 3104 note), is further amended by striking 12 years and
			 inserting 14 years.
				112.None of the funds appropriated or otherwise
			 made available by this or any other Act may be used by the United States Mint
			 to construct or operate any museum without the explicit approval of the
			 Committees on Appropriations of the House of Representatives and the Senate,
			 the House Committee on Financial Services, and the Senate Committee on Banking,
			 Housing and Urban Affairs.
				113.None of the funds appropriated or otherwise
			 made available by this or any other Act or source to the Department of the
			 Treasury, the Bureau of Engraving and Printing, and the United States Mint,
			 individually or collectively, may be used to consolidate any or all functions
			 of the Bureau of Engraving and Printing and the United States Mint without the
			 explicit approval of the House Committee on Financial Services; the Senate
			 Committee on Banking, Housing, and Urban Affairs; and the Committees on
			 Appropriations of the House of Representatives and the Senate.
				114.Funds appropriated by this Act, or made
			 available by the transfer of funds in this Act, for the Department of the
			 Treasury's intelligence or intelligence related activities are deemed to be
			 specifically authorized by the Congress for purposes of section 504 of the
			 National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2012 until the
			 enactment of the Intelligence Authorization Act for Fiscal Year 2012.
				115.Not to exceed $5,000 shall be made
			 available from the Bureau of Engraving and Printing's Industrial Revolving Fund
			 for necessary official reception and representation expenses.
				116.Section 5114(c) of title 31, United States
			 Code (relating to engraving and printing currency and security documents), is
			 amended by striking for a period of not more than 4
			 years.
				117.In the current fiscal year and each fiscal
			 year hereafter, any person who forwards to the Bureau of Engraving and Printing
			 a mutilated paper currency claim equal to or exceeding $10,000 for redemption
			 will be required to provide the Bureau their taxpayer identification
			 number.
				118.Section 5318(g)(2)(A) of title 31, United
			 States Code, is amended—
					(1)by striking
			 clause (i) and inserting the following:
						
							(i)neither the
				financial institution, director, officer, employee, or agent of such
				institution (whether or not any such person is still employed by the
				institution), nor any other current or former director, officer, or employee
				of, or contractor for, the financial institution or other reporting person, may
				notify any person involved in the transaction that the transaction has been
				reported; and
							;
				and
					(2)in clause
			 (ii)—
						(A)by striking
			 no officer or employee of and inserting no current or
			 former officer or employee of or contractor for; and
						(B)by inserting
			 or for before any State.
						119.Section 5319 of title 31, United States
			 Code (relating to availability of reports), is amended by inserting after
			 title 5 the following: , and may not be disclosed under
			 any State, local, tribal, or territorial freedom of information,
			 open government, or similar law.
				120.Section 5331(a) of title 31, United States
			 Code, is amended—
					(1)by striking paragraph (1) and inserting the
			 following:
						
							(1)(A)who is engaged in a trade or business,
				and
								;
					(2)by redesignating paragraph (2) as
			 subparagraph (B);
					(3)in subparagraph (B), as so redesignated, by
			 adding ‘‘or’’ at the end; and
					(4)by inserting after subparagraph (B), as so
			 redesignated, the following new paragraph:
						
							(2)who is required to file a report under
				section 6050I(g) of the Internal Revenue Code of
				1986,
							.
					121.The Secretary of the Treasury shall submit
			 a Capital Investment Plan to the Committees on Appropriations of the Senate and
			 the House of Representatives not later than 30 days following the submission of
			 the annual budget for the Administration submitted by the President: 
			 Provided, That such Capital
			 Investment Plan shall include capital investment spending from all accounts
			 within the Department of the Treasury, including but not limited to the
			 Department-wide Systems and Capital Investment Programs account, the Working
			 Capital Fund account, and the Treasury Forfeiture Fund account: 
			 Provided further, That such
			 Capital Investment Plan shall include expenditures occurring in previous fiscal
			 years for each capital investment project that has not been fully
			 completed.
					This title may be cited as the
			 Department of the Treasury Appropriations Act,
			 2012.
					IIExecutive Office of the President and Funds
			 Appropriated to the President
				Compensation of the
		  president
				For compensation of the President, including
		  an expense allowance at the rate of $50,000 per annum as authorized by 3 U.S.C.
		  102, $450,000: 
		  Provided, That none of the funds
		  made available for official expenses shall be expended for any other purpose
		  and any unused amount shall revert to the Treasury pursuant to 31 U.S.C.
		  1552.
				The white
		  house
				Salaries and expensesFor necessary expenses for the White House
		  as authorized by law, including not to exceed $3,850,000 for services as
		  authorized by 5 U.S.C. 3109 and 3 U.S.C. 105; subsistence expenses as
		  authorized by 3 U.S.C. 105, which shall be expended and accounted for as
		  provided in that section; hire of passenger motor vehicles, newspapers,
		  periodicals, and travel (not to exceed $100,000 to be expended and accounted
		  for as provided by 3 U.S.C. 103); and not to exceed $19,000 for official
		  entertainment expenses, to be available for allocation within the Executive
		  Office of the President; and for necessary expenses of the Office of Policy
		  Development, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C.
		  107, $56,974,000.
				Executive residence at the white
		  house
				operating expensesFor the care, maintenance, repair and
		  alteration, refurnishing, improvement, heating, and lighting, including
		  electric power and fixtures, of the Executive Residence at the White House and
		  official entertainment expenses of the President, $13,425,000, to be expended
		  and accounted for as provided by 3 U.S.C. 105, 109, 110, and
		  112–114.
				Reimbursable
		  expenses
				For the reimbursable expenses of the
		  Executive Residence at the White House, such sums as may be necessary: 
		  Provided, That all reimbursable
		  operating expenses of the Executive Residence shall be made in accordance with
		  the provisions of this paragraph: 
		  Provided further, That,
		  notwithstanding any other provision of law, such amount for reimbursable
		  operating expenses shall be the exclusive authority of the Executive Residence
		  to incur obligations and to receive offsetting collections, for such expenses: 
		  Provided further, That the
		  Executive Residence shall require each person sponsoring a reimbursable
		  political event to pay in advance an amount equal to the estimated cost of the
		  event, and all such advance payments shall be credited to this account and
		  remain available until expended: 
		  Provided further, That the
		  Executive Residence shall require the national committee of the political party
		  of the President to maintain on deposit $25,000, to be separately accounted for
		  and available for expenses relating to reimbursable political events sponsored
		  by such committee during such fiscal year: 
		  Provided further, That the
		  Executive Residence shall ensure that a written notice of any amount owed for a
		  reimbursable operating expense under this paragraph is submitted to the person
		  owing such amount within 60 days after such expense is incurred, and that such
		  amount is collected within 30 days after the submission of such notice: 
		  Provided further, That the
		  Executive Residence shall charge interest and assess penalties and other
		  charges on any such amount that is not reimbursed within such 30 days, in
		  accordance with the interest and penalty provisions applicable to an
		  outstanding debt on a United States Government claim under 31 U.S.C. 3717: 
		  Provided further, That each such
		  amount that is reimbursed, and any accompanying interest and charges, shall be
		  deposited in the Treasury as miscellaneous receipts: 
		  Provided further, That the
		  Executive Residence shall prepare and submit to the Committees on
		  Appropriations, by not later than 90 days after the end of the fiscal year
		  covered by this Act, a report setting forth the reimbursable operating expenses
		  of the Executive Residence during the preceding fiscal year, including the
		  total amount of such expenses, the amount of such total that consists of
		  reimbursable official and ceremonial events, the amount of such total that
		  consists of reimbursable political events, and the portion of each such amount
		  that has been reimbursed as of the date of the report: 
		  Provided further, That the
		  Executive Residence shall maintain a system for the tracking of expenses
		  related to reimbursable events within the Executive Residence that includes a
		  standard for the classification of any such expense as political or
		  nonpolitical: 
		  Provided further, That no provision
		  of this paragraph may be construed to exempt the Executive Residence from any
		  other applicable requirement of subchapter I or II of chapter 37 of title 31,
		  United States Code.
				White house repair and
		  restoration
				For the repair, alteration, and improvement
		  of the Executive Residence at the White House, $750,000, to remain available
		  until expended, for required maintenance, resolution of safety and health
		  issues, and continued preventative maintenance.
				Council of economic
		  advisers
				salaries and expensesFor necessary expenses of the Council of
		  Economic Advisers in carrying out its functions under the Employment Act of
		  1946 (15 U.S.C. 1021 et seq.), $4,192,000.
				National security council and homeland
		  security council
				salaries and expensesFor necessary expenses of the National
		  Security Council and the Homeland Security Council, including services as
		  authorized by 5 U.S.C. 3109, $13,048,000.
				Office of
		  administration
				Salaries and expensesFor necessary expenses of the Office of
		  Administration, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C.
		  107, and hire of passenger motor vehicles, $112,952,000, of which $10,403,000
		  shall remain available until expended for continued modernization of the
		  information technology infrastructure within the Executive Office of the
		  President.
				Office of management and
		  budget
				Salaries and expensesFor necessary expenses of the Office of
		  Management and Budget, including hire of passenger motor vehicles and services
		  as authorized by 5 U.S.C. 3109 and to carry out the provisions of chapter 35 of
		  title 44, United States Code, $89,456,000, of which not to exceed $3,000 shall
		  be available for official representation expenses: 
		  Provided, That none of the funds
		  appropriated in this Act for the Office of Management and Budget may be used
		  for the purpose of reviewing any agricultural marketing orders or any
		  activities or regulations under the provisions of the Agricultural Marketing
		  Agreement Act of 1937 (7 U.S.C. 601 et seq.): 
		  Provided further, That none of the
		  funds made available for the Office of Management and Budget by this Act may be
		  expended for the altering of the transcript of actual testimony of witnesses,
		  except for testimony of officials of the Office of Management and Budget,
		  before the Committees on Appropriations or their subcommittees: 
		  Provided further, That none of the
		  funds provided in this or prior Acts shall be used, directly or indirectly, by
		  the Office of Management and Budget, for evaluating or determining if water
		  resource project or study reports submitted by the Chief of Engineers acting
		  through the Secretary of the Army are in compliance with all applicable laws,
		  regulations, and requirements relevant to the Civil Works water resource
		  planning process: 
		  Provided further, That the Office
		  of Management and Budget shall have not more than 60 days in which to perform
		  budgetary policy reviews of water resource matters on which the Chief of
		  Engineers has reported: 
		  Provided further, That the Director
		  of the Office of Management and Budget shall notify the appropriate authorizing
		  and appropriating committees when the 60-day review is initiated: 
		  Provided further, That if water
		  resource reports have not been transmitted to the appropriate authorizing and
		  appropriating committees within 15 days after the end of the Office of
		  Management and Budget review period based on the notification from the
		  Director, Congress shall assume Office of Management and Budget concurrence
		  with the report and act accordingly.
				Office of national drug control
		  policy
				salaries and expensesFor necessary expenses of the Office of
		  National Drug Control Policy; for research activities pursuant to the Office of
		  National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469);
		  not to exceed $10,000 for official reception and representation expenses; and
		  for participation in joint projects or in the provision of services on matters
		  of mutual interest with nonprofit, research, or public organizations or
		  agencies, with or without reimbursement, $24,500,000: 
		  Provided, That the Office is
		  authorized to accept, hold, administer, and utilize gifts, both real and
		  personal, public and private, without fiscal year limitation, for the purpose
		  of aiding or facilitating the work of the Office.
				Federal drug control
		  programs
				high intensity drug trafficking areas
		  program
				(including transfers of
		  funds)For necessary expenses
		  of the Office of National Drug Control Policy's High Intensity Drug Trafficking
		  Areas Program, $238,522,000, to remain available until September 30, 2013, for
		  drug control activities consistent with the approved strategy for each of the
		  designated High Intensity Drug Trafficking Areas (HIDTAs), of
		  which not less than 51 percent shall be transferred to State and local entities
		  for drug control activities and shall be obligated not later than 120 days
		  after enactment of this Act: 
		  Provided, That up to 49 percent may
		  be transferred to Federal agencies and departments in amounts determined by the
		  Director of the Office of National Drug Control Policy, of which up to
		  $2,700,000 may be used for auditing services and associated activities
		  (including up to $500,000 to ensure the continued operation and maintenance of
		  the Performance Management System): 
		  Provided further, That,
		  notwithstanding the requirements of Public Law 106–58, any unexpended funds
		  obligated prior to fiscal year 2010 may be used for any other approved
		  activities of that HIDTA, subject to reprogramming requirements: 
		  Provided further, That each HIDTA
		  designated as of September 30, 2011, shall be funded at not less than the
		  fiscal year 2011 base level, unless the Director submits to the Committees on
		  Appropriations of the House of Representatives and the Senate justification for
		  changes to those levels based on clearly articulated priorities and published
		  Office of National Drug Control Policy performance measures of effectiveness: 
		  Provided further, That the Director
		  shall notify the Committees on Appropriations of the initial allocation of
		  fiscal year 2012 funding among HIDTAs not later than 45 days after enactment of
		  this Act, and shall notify the Committees of planned uses of discretionary
		  HIDTA funding, as determined in consultation with the HIDTA Directors, not
		  later than 90 days after enactment of this Act.
				other federal drug control
		  programs
					(including transfers of funds)For
		  other drug control activities authorized by the Office of National Drug Control
		  Policy Reauthorization Act of 2006 (Public Law 109–469), $105,550,000, to
		  remain available until expended, which shall be available as follows:
		  $92,000,000 for the Drug-Free Communities Program, of which $2,000,000 shall be
		  made available as directed by section 4 of Public Law 107–82, as amended by
		  Public Law 109–469 (21 U.S.C. 1521 note); $1,400,000 for drug court training
		  and technical assistance; $9,000,000 for anti-doping activities; $1,900,000 for
		  the United States membership dues to the World Anti-Doping Agency; and
		  $1,250,000 shall be made available as directed by section 1105 of Public Law
		  109–469.
				Integrated, Efficient and
		  Effective Uses of Information Technology
				(including transfer of
		  funds)For necessary expenses
		  for the furtherance of integrated, efficient and effective uses of information
		  technology in the Federal Government, $5,000,000, to remain available until
		  expended: 
		  Provided, That the Director of the
		  Office of Management and Budget may transfer these funds to one or more other
		  agencies to carry out projects to meet these purposes: 
		  Provided further, That the Director
		  of the Office of Management and Budget shall submit quarterly reports to the
		  Committees on Appropriations of the House and the Senate identifying the
		  savings achieved by the Office of Management and Budget’s government-wide
		  information technology reform efforts: 
		  Provided further, That such report
		  shall include savings identified by fiscal year, agency and
		  appropriation.
				Unanticipated needsFor expenses necessary to enable the
		  President to meet unanticipated needs, in furtherance of the national interest,
		  security, or defense which may arise at home or abroad during the current
		  fiscal year, as authorized by 3 U.S.C. 108, $988,000, to remain available until
		  September 30, 2013.
				Special assistance to the
		  president
				salaries and expensesFor necessary expenses to enable the Vice
		  President to provide assistance to the President in connection with specially
		  assigned functions; services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 106,
		  including subsistence expenses as authorized by 3 U.S.C. 106, which shall be
		  expended and accounted for as provided in that section; and hire of passenger
		  motor vehicles, $4,328,000.
				Official Residence of the Vice
		  President
				Operating
		  expenses
				(including
		  transfer of funds)For the
		  care, operation, refurnishing, improvement, and to the extent not otherwise
		  provided for, heating and lighting, including electric power and fixtures, of
		  the official residence of the Vice President; the hire of passenger motor
		  vehicles; and not to exceed $90,000 for official entertainment expenses of the
		  Vice President, to be accounted for solely on his certificate, $307,000: 
		  Provided, That advances or
		  repayments or transfers from this appropriation may be made to any department
		  or agency for expenses of carrying out such
		  activities.
				Administrative
		  Provisions—Executive Office of the President and Funds Appropriated to the
		  President
				(including
		  transfers of funds and rescissions)
				201.From funds made available in this Act under
			 the headings The White House, Executive Residence at the
			 White House, White House Repair and Restoration,
			 Council of Economic Advisers, National Security Council
			 and Homeland Security Council, Office of Administration,
			 Special Assistance to the President, and Official
			 Residence of the Vice President, the Director of the Office of
			 Management and Budget (or such other officer as the President may designate in
			 writing), may, 15 days after giving notice to the Committees on Appropriations
			 of the House of Representatives and the Senate, transfer not to exceed 10
			 percent of any such appropriation to any other such appropriation, to be merged
			 with and available for the same time and for the same purposes as the
			 appropriation to which transferred: 
			 Provided, That the amount of an
			 appropriation shall not be increased by more than 50 percent by such transfers:
			 
			 Provided further, That no amount
			 shall be transferred from Special Assistance to the President or
			 Official Residence of the Vice President without the approval of
			 the Vice President.
				202.The Director of the Office of Management
			 and Budget shall submit to the Committees on Appropriations of the House and
			 the Senate a report on the implementation of Executive Order 13563 (76 Fed.
			 Reg. 3821; relating to Improving Regulation and Regulatory Review) by April 2,
			 2012. The report shall include information on—
					(a)increasing public participation in the
			 rulemaking process and reducing uncertainty;
					(b)improving coordination across Federal
			 agencies to eliminate redundant, inconsistent, and overlapping regulations;
			 and
					(c)identifying existing regulations that have
			 been reviewed and determined to be outmoded, ineffective, or excessively
			 burdensome.
					203.Within 120 days after the date of enactment
			 of this section, the Director of the Office of Management and Budget shall
			 submit a report to the Committees on Appropriations of the House and the Senate
			 on the costs of implementing the Dodd-Frank Wall Street Reform and Consumer
			 Protection Act (Public Law 111–203). Such report shall include—
					(1)the estimated mandatory and discretionary
			 obligations of funds through fiscal year 2014, by Federal agency and by fiscal
			 year, including—
						(A)the estimated obligations by cost inputs
			 such as rent, information technology, contracts, and personnel;
						(B)the methodology and data sources used to
			 calculate such estimated obligations; and
						(C)the specific section of such Act that
			 requires the obligation of funds; and
						(2)the estimated receipts through fiscal year
			 2014 from assessments, user fees, and other fees by the Federal agency making
			 the collections, by fiscal year, including—
						(A)the methodology and data sources used to
			 calculate such estimated collections; and
						(B)the specific section of such Act that
			 authorizes the collection of funds.
						204.The Director of the Office of National Drug
			 Control Policy shall submit to the Committees on Appropriations of the House of
			 Representatives and the Senate not later than 60 days after the date of
			 enactment of this Act, and prior to the initial obligation of more than 20
			 percent of the funds appropriated in any account under the heading
			 Office of National Drug Control Policy, a detailed narrative and
			 financial plan on the proposed uses of all funds under the account by program,
			 project, and activity: 
			 Provided, That the reports
			 required by this section shall be updated and submitted to the Committees on
			 Appropriations every 6 months and shall include information detailing how the
			 estimates and assumptions contained in previous reports have changed: 
			 Provided further, That any new
			 projects and changes in funding of ongoing projects shall be subject to the
			 prior approval of the Committees on Appropriations.
				205.Not to exceed 2 percent of any
			 appropriations in this Act made available to the Office of National Drug
			 Control Policy may be transferred between appropriated programs upon the
			 advance approval of the Committees on Appropriations: 
			 Provided, That no transfer may
			 increase or decrease any such appropriation by more than 3 percent.
				206.Not to exceed $1,000,000 of any
			 appropriations in this Act made available to the Office of National Drug
			 Control Policy may be reprogrammed within a program, project, or activity upon
			 the advance approval of the Committees on Appropriations.
				207.From the unobligated balances of prior year
			 appropriations made available for the Counterdrug Technology Assessment Center,
			 $5,244,639 are rescinded.
				208.From the unobligated balances of prior year
			 appropriations made available for Other Federal Drug Control Programs, $359,958
			 for a chronic users study and $5,723,403 for the National Anti-Drug Youth Media
			 Campaign are rescinded.
				209.Of the unobligated balances available under
			 the heading Executive Office of the President and Funds Appropriated to
			 the President—Partnership Fund for Program Integrity Innovation in
			 title II of division C of the Consolidated Appropriations Act, 2010 (Public Law
			 111–117), $10,000,000 are rescinded. In addition to the amounts made available
			 under such heading in this Act, $10,000,000 are appropriated, to remain
			 available until September 30, 2013.
				This title may be cited as the
			 Executive Office of the President
			 Appropriations Act, 2012. 
				IIIThe Judiciary
				Supreme Court of the United
		  States
				Salaries
		  and expensesFor expenses
		  necessary for the operation of the Supreme Court, as required by law, excluding
		  care of the building and grounds, including purchase or hire, driving,
		  maintenance, and operation of an automobile for the Chief Justice, not to
		  exceed $10,000 for the purpose of transporting Associate Justices, and hire of
		  passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; not to
		  exceed $10,000 for official reception and representation expenses; and for
		  miscellaneous expenses, to be expended as the Chief Justice may approve,
		  $74,819,000, of which $2,000,000 shall remain available until
		  expended.
				Care of
		  the building and grounds
				For such expenditures as may be necessary to
		  enable the Architect of the Capitol to carry out the duties imposed upon the
		  Architect by 40 U.S.C. 6111 and 6112, $8,159,000, to remain available until
		  expended.
				United States Court of Appeals
		  for the Federal Circuit
				Salaries
		  and expensesFor salaries of
		  the chief judge, judges, and other officers and employees, and for necessary
		  expenses of the court, as authorized by law,
		  $32,511,000.
				United States Court of
		  International Trade
				Salaries
		  and expensesFor salaries of
		  the chief judge and eight judges, salaries of the officers and employees of the
		  court, services, and necessary expenses of the court, as authorized by law,
		  $21,447,000.
				Courts of Appeals, District
		  Courts, and Other Judicial Services
				Salaries
		  and expensesFor the salaries
		  of circuit and district judges (including judges of the territorial courts of
		  the United States), justices and judges retired from office or from regular
		  active service, judges of the United States Court of Federal Claims, bankruptcy
		  judges, magistrate judges, and all other officers and employees of the Federal
		  Judiciary not otherwise specifically provided for, necessary expenses of the
		  courts, and the purchase, rental, repair, and cleaning of uniforms for
		  Probation and Pretrial Services Office staff, as authorized by law,
		  $5,015,000,000 (including the purchase of firearms and ammunition); of which
		  not to exceed $27,817,000 shall remain available until expended for space
		  alteration projects and for furniture and furnishings related to new space
		  alteration and construction projects.In addition, for expenses of the United
		  States Court of Federal Claims associated with processing cases under the
		  National Childhood Vaccine Injury Act of 1986 (Public Law 99–660), not to
		  exceed $5,000,000, to be appropriated from the Vaccine Injury Compensation
		  Trust Fund.
				Defender
		  servicesFor the operation of
		  Federal Defender organizations; the compensation and reimbursement of expenses
		  of attorneys appointed to represent persons under 18 U.S.C. 3006A and 3599, and
		  for the compensation and reimbursement of expenses of persons furnishing
		  investigative, expert, and other services for such representations as
		  authorized by law; the compensation (in accordance with the maximums under 18
		  U.S.C. 3006A) and reimbursement of expenses of attorneys appointed to assist
		  the court in criminal cases where the defendant has waived representation by
		  counsel; the compensation and reimbursement of expenses of attorneys appointed
		  to represent jurors in civil actions for the protection of their employment, as
		  authorized by 28 U.S.C. 1875(d)(1); the compensation and reimbursement of
		  expenses of attorneys appointed under 18 U.S.C. 983(b)(1) in connection with
		  certain judicial civil forfeiture proceedings; the compensation and
		  reimbursement of travel expenses of guardians ad litem appointed under 18
		  U.S.C. 4100(b); and for necessary training and general administrative expenses,
		  $1,031,000,000, to remain available until
		  expended.
				Fees of
		  jurors and commissioners
				For fees and expenses of jurors as
		  authorized by 28 U.S.C. 1871 and 1876; compensation of jury commissioners as
		  authorized by 28 U.S.C. 1863; and compensation of commissioners appointed in
		  condemnation cases pursuant to rule 71.1(h) of the Federal Rules of Civil
		  Procedure (28 U.S.C. Appendix Rule 71.1(h)), $51,908,000, to remain available
		  until expended: 
		  Provided, That the compensation of
		  land commissioners shall not exceed the daily equivalent of the highest rate
		  payable under 5 U.S.C. 5332.
				Court
		  security
				(including
		  transfers of funds)For
		  necessary expenses, not otherwise provided for, incident to the provision of
		  protective guard services for United States courthouses and other facilities
		  housing Federal court operations, and the procurement, installation, and
		  maintenance of security systems and equipment for United States courthouses and
		  other facilities housing Federal court operations, including building
		  ingress-egress control, inspection of mail and packages, directed security
		  patrols, perimeter security, basic security services provided by the Federal
		  Protective Service, and other similar activities as authorized by section 1010
		  of the Judicial Improvement and Access to Justice Act (Public Law 100–702),
		  $500,000,000, of which not to exceed $15,000,000 shall remain available until
		  expended, to be expended directly or transferred to the United States Marshals
		  Service, which shall be responsible for administering the Judicial Facility
		  Security Program consistent with standards or guidelines agreed to by the
		  Director of the Administrative Office of the United States Courts and the
		  Attorney General.
				Administrative Office of the
		  United States Courts
				Salaries and
		  expensesFor necessary
		  expenses of the Administrative Office of the United States Courts as authorized
		  by law, including travel as authorized by 31 U.S.C. 1345, hire of a passenger
		  motor vehicle as authorized by 31 U.S.C. 1343(b), advertising and rent in the
		  District of Columbia and elsewhere, $82,909,000, of which not to exceed $8,500
		  is authorized for official reception and representation
		  expenses.
				Federal judicial
		  center
				salaries and expensesFor necessary expenses of the Federal
		  Judicial Center, as authorized by Public Law 90–219, $27,000,000; of which
		  $1,800,000 shall remain available through September 30, 2013, to provide
		  education and training to Federal court personnel; and of which not to exceed
		  $1,500 is authorized for official reception and representation
		  expenses.
				Judicial retirement
		  funds
				payment to judiciary trust
		  fundsFor payment to the
		  Judicial Officers' Retirement Fund, as authorized by 28 U.S.C. 377(o),
		  $86,968,000; to the Judicial Survivors' Annuities Fund, as authorized by 28
		  U.S.C. 376(c), $12,600,000; and to the United States Court of Federal Claims
		  Judges' Retirement Fund, as authorized by 28 U.S.C. 178(l),
		  $4,200,000.
				United states sentencing
		  commission
				salaries and expensesFor the salaries and expenses necessary to
		  carry out the provisions of chapter 58 of title 28, United States Code,
		  $16,500,000, of which not to exceed $1,000 is authorized for official reception
		  and representation expenses.
				Administrative provisions—The
		  judiciary
				(including transfer of
		  funds)
				301.Appropriations and authorizations made in
			 this title which are available for salaries and expenses shall be available for
			 services as authorized by 5 U.S.C. 3109.
				302.Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Judiciary in
			 this Act may be transferred between such appropriations, but no such
			 appropriation, except Courts of Appeals, District Courts, and Other
			 Judicial Services, Defender Services and Courts of Appeals,
			 District Courts, and Other Judicial Services, Fees of Jurors and
			 Commissioners, shall be increased by more than 10 percent by any such
			 transfers: 
			 Provided, That any transfer
			 pursuant to this section shall be treated as a reprogramming of funds under
			 sections 604 and 608 of this Act and shall not be available for obligation or
			 expenditure except in compliance with the procedures set forth in section
			 608.
				303.Notwithstanding any other provision of law,
			 the salaries and expenses appropriation for Courts of Appeals, District
			 Courts, and Other Judicial Services shall be available for official
			 reception and representation expenses of the Judicial Conference of the United
			 States: 
			 Provided, That such available
			 funds shall not exceed $11,000 and shall be administered by the Director of the
			 Administrative Office of the United States Courts in the capacity as Secretary
			 of the Judicial Conference.
				304.Section 3314(a) of title 40, United States
			 Code, shall be applied by substituting Federal for
			 executive each place it appears.
				305.In accordance with 28 U.S.C. 561–569, and
			 notwithstanding any other provision of law, the United States Marshals Service
			 shall provide, for such courthouses as its Director may designate in
			 consultation with the Director of the Administrative Office of the United
			 States Courts, for purposes of a pilot program, the security services that 40
			 U.S.C. 1315 authorizes the Department of Homeland Security to provide, except
			 for the services specified in 40 U.S.C. 1315(b)(2)(E). For building-specific
			 security services at these courthouses, the Director of the Administrative
			 Office of the United States Courts shall reimburse the United States Marshals
			 Service rather than the Department of Homeland Security.
				306.Section 203(c) of the Judicial Improvements
			 Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note), is amended—
					(1)in the third sentence (relating to the
			 District of Kansas), by striking 20 years and inserting
			 21 years; and
					(2)in the seventh sentence (related to the
			 District of Hawaii), by striking 17 years and inserting
			 18 years.
					This title may be cited as the
		  Judiciary Appropriations Act,
		  2012. 
				IVDistrict of Columbia
				Federal
		  Funds
				Federal
		  payment for resident tuition supportFor a Federal payment to the District of
		  Columbia, to be deposited into a dedicated account, for a nationwide program to
		  be administered by the Mayor, for District of Columbia resident tuition
		  support, $30,000,000, to remain available until expended: 
		  Provided, That such funds,
		  including any interest accrued thereon, may be used on behalf of eligible
		  District of Columbia residents to pay an amount based upon the difference
		  between in-State and out-of-State tuition at public institutions of higher
		  education, or to pay up to $2,500 each year at eligible private institutions of
		  higher education: 
		  Provided further, That the awarding
		  of such funds may be prioritized on the basis of a resident's academic merit,
		  the income and need of eligible students and such other factors as may be
		  authorized: 
		  Provided further, That the District
		  of Columbia government shall maintain a dedicated account for the Resident
		  Tuition Support Program that shall consist of the Federal funds appropriated to
		  the Program in this Act and any subsequent appropriations, any unobligated
		  balances from prior fiscal years, and any interest earned in this or any fiscal
		  year: 
		  Provided further, That the account
		  shall be under the control of the District of Columbia Chief Financial Officer,
		  who shall use those funds solely for the purposes of carrying out the Resident
		  Tuition Support Program: 
		  Provided further, That the Office
		  of the Chief Financial Officer shall provide a quarterly financial report to
		  the Committees on Appropriations of the House of Representatives and the Senate
		  for these funds showing, by object class, the expenditures made and the purpose
		  therefor.
				Federal payment for emergency
		  planning and security costs in the district of columbiaFor a Federal payment of necessary expenses,
		  as determined by the Mayor of the District of Columbia in written consultation
		  with the elected county or city officials of surrounding jurisdictions,
		  $14,900,000, to remain available until expended and in addition any funds that
		  remain available from prior year appropriations under this heading for the
		  District of Columbia Government, for the costs of providing public safety at
		  events related to the presence of the national capital in the District of
		  Columbia, including support requested by the Director of the United States
		  Secret Service Division in carrying out protective duties under the direction
		  of the Secretary of Homeland Security, and for the costs of providing support
		  to respond to immediate and specific terrorist threats or attacks in the
		  District of Columbia or surrounding
		  jurisdictions.
				federal payment to the district of columbia
		  courtsFor salaries and
		  expenses for the District of Columbia Courts, $232,841,000 to be allocated as
		  follows: for the District of Columbia Court of Appeals, $12,830,000, of which
		  not to exceed $2,500 is for official reception and representation expenses; for
		  the District of Columbia Superior Court, $114,209,000, of which not to exceed
		  $2,500 is for official reception and representation expenses; for the District
		  of Columbia Court System, $66,712,000, of which not to exceed $2,500 is for
		  official reception and representation expenses; and $39,090,000, to remain
		  available until September 30, 2013, for capital improvements for District of
		  Columbia courthouse facilities: 
		  Provided, That funds made available
		  for capital improvements shall be expended consistent with the District of
		  Columbia Courts master plan study and building evaluation report: 
		  Provided further, That
		  notwithstanding any other provision of law, all amounts under this heading
		  shall be apportioned quarterly by the Office of Management and Budget and
		  obligated and expended in the same manner as funds appropriated for salaries
		  and expenses of other Federal agencies: 
		  Provided further, That 30 days
		  after providing written notice to the Committees on Appropriations of the House
		  of Representatives and the Senate, the District of Columbia Courts may
		  reallocate not more than $3,000,000 of the funds provided under this heading
		  among the items and entities funded under this heading but no such allocation
		  shall be increased by more than 10 percent.
				federal payment for defender services in
		  district of columbia courts
				(including transfer of funds)For payments authorized under section
		  11–2604 and section 11–2605, D.C. Official Code (relating to representation
		  provided under the District of Columbia Criminal Justice Act), payments for
		  counsel appointed in proceedings in the Family Court of the Superior Court of
		  the District of Columbia under chapter 23 of title 16, D.C. Official Code, or
		  pursuant to contractual agreements to provide guardian ad litem representation,
		  training, technical assistance, and such other services as are necessary to
		  improve the quality of guardian ad litem representation, payments for counsel
		  appointed in adoption proceedings under chapter 3 of title 16, D.C. Official
		  Code, and payments authorized under section 21–2060, D.C. Official Code
		  (relating to services provided under the District of Columbia Guardianship,
		  Protective Proceedings, and Durable Power of Attorney Act of 1986),
		  $55,000,000, to remain available until expended: 
		  Provided, That funds provided under
		  this heading shall be administered by the Joint Committee on Judicial
		  Administration in the District of Columbia: 
		  Provided further, That
		  notwithstanding any other provision of law, this appropriation shall be
		  apportioned quarterly by the Office of Management and Budget and obligated and
		  expended in the same manner as funds appropriated for expenses of other Federal
		  agencies: 
		  Provided further, That not more
		  than $10,000,000 of the funds provided in this account may be transferred to,
		  and merged with, funds made available under the heading Federal Payment
		  to the District of Columbia Courts for District of Columbia courthouse
		  facilities.
				federal payment to the court services and
		  offender supervision agency for the district of columbiaFor salaries and expenses, including the
		  transfer and hire of motor vehicles, of the Court Services and Offender
		  Supervision Agency for the District of Columbia, as authorized by the National
		  Capital Revitalization and Self-Government Improvement Act of 1997,
		  $212,983,000, of which not to exceed $2,000 is for official reception and
		  representation expenses related to Community Supervision and Pretrial Services
		  Agency programs; of which not to exceed $25,000 is for dues and assessments
		  relating to the implementation of the Court Services and Offender Supervision
		  Agency Interstate Supervision Act of 2002; of which $1,000,000 shall remain
		  available until September 30, 2014 for relocation of the Pretrial Services
		  Agency drug testing laboratory; of which $153,548,000 shall be for necessary
		  expenses of Community Supervision and Sex Offender Registration, to include
		  expenses relating to the supervision of adults subject to protection orders or
		  the provision of services for or related to such persons; of which $59,435,000
		  shall be available to the Pretrial Services Agency: 
		  Provided, That notwithstanding any
		  other provision of law, all amounts under this heading shall be apportioned
		  quarterly by the Office of Management and Budget and obligated and expended in
		  the same manner as funds appropriated for salaries and expenses of other
		  Federal agencies: 
		  Provided further, That not less
		  than $1,500,000 shall be available for re-entrant housing in the District of
		  Columbia: 
		  Provided further, That the Director
		  is authorized to accept and use gifts in the form of in-kind contributions of
		  space and hospitality to support offender and defendant programs, and equipment
		  and vocational training services to educate and train offenders and defendants:
		  
		  Provided further, That the Director
		  shall keep accurate and detailed records of the acceptance and use of any gift
		  or donation under the previous proviso, and shall make such records available
		  for audit and public inspection: 
		  Provided further, That the Court
		  Services and Offender Supervision Agency Director is authorized to accept and
		  use reimbursement from the District of Columbia Government for space and
		  services provided on a cost reimbursable basis.
				Federal
		  payment to the district of columbia public defender serviceFor salaries and expenses, including the
		  transfer and hire of motor vehicles, of the District of Columbia Public
		  Defender Service, as authorized by the National Capital Revitalization and
		  Self-Government Improvement Act of 1997, $37,241,000: 
		  Provided, That notwithstanding any
		  other provision of law, all amounts under this heading shall be apportioned
		  quarterly by the Office of Management and Budget and obligated and expended in
		  the same manner as funds appropriated for salaries and expenses of Federal
		  agencies.
				Federal payment to the district of columbia
		  water and sewer authorityFor
		  a Federal payment to the District of Columbia Water and Sewer Authority,
		  $15,000,000, to remain available until expended, to continue implementation of
		  the Combined Sewer Overflow Long-Term Plan: 
		  Provided, That the District of
		  Columbia Water and Sewer Authority provides a 100 percent match for this
		  payment.
				federal payment to the criminal justice
		  coordinating councilFor a
		  Federal payment to the Criminal Justice Coordinating Council, $1,800,000, to
		  remain available until expended, to support initiatives related to the
		  coordination of Federal and local criminal justice resources in the District of
		  Columbia.
				federal payment for judicial
		  commissionsFor a Federal
		  payment, to remain available until September 30, 2013, to the Commission on
		  Judicial Disabilities and Tenure, $295,000, and for the Judicial Nomination
		  Commission, $205,000.
				Federal
		  payment for school improvementFor a Federal payment for a school
		  improvement program in the District of Columbia, $60,000,000, to remain
		  available until expended, for payments authorized under the Scholarship for
		  Opportunity and Results Act (division C of Public Law
		  112–10).
				Federal payment for the district
		  of columbia national guard For a Federal payment to the District of
		  Columbia National Guard, $375,000, to remain available until expended for the
		  Major General David F. Wherley, Jr. District of Columbia National Guard
		  Retention and College Access Program.
				Federal payment for testing and
		  treatment of HIV/AIDSFor a
		  Federal payment to the District of Columbia for the testing of individuals for,
		  and the treatment of individuals with, human immunodeficiency virus and
		  acquired immunodeficiency syndrome in the District of Columbia,
		  $5,000,000.
				district of columbia fundsThe following amounts are appropriated for
		  the District of Columbia for the current fiscal year out of the General Fund of
		  the District of Columbia (General Fund), except as otherwise
		  specifically provided: 
		  Provided, That notwithstanding any
		  other provision of law, except as provided in section 450A of the District of
		  Columbia Home Rule Act, (114 Stat. 2440; D.C. Official Code, section 1–204.50a)
		  and provisions of this Act, the total amount appropriated in this Act for
		  operating expenses for the District of Columbia for fiscal year 2012 under this
		  heading shall not exceed the lesser of the sum of the total revenues of the
		  District of Columbia for such fiscal year or $10,916,966,000 (of which
		  $6,208,646,000 shall be from local funds, (including $526,594,000 from
		  dedicated taxes), $1,015,449,000 shall be from Federal grant funds,
		  $1,499,115,000 from Medicaid payments, $2,040,504,000 shall be from other
		  funds, and $25,677,000 shall be from private funds, and $127,575,000 shall be
		  from funds previously appropriated in this Act as Federal payments: 
		  Provided further, That of the local
		  funds, such amounts as may be necessary may be derived from the District's
		  General Fund balance: 
		  Provided further, That of these
		  funds the District's intra-District authority shall be $619,632,000: in
		  addition, for capital construction projects, an increase of $4,007,501,000, of
		  which $2,934,011,000 shall be from local funds, $223,858,000 from the District
		  of Columbia Highway Trust Fund, $33,140,000 from the Local Transportation Fund,
		  $816,492,000 from Federal grant funds, and a rescission of $2,849,882,000 of
		  which $1,796,345,000 shall be from local funds, $749,426,000 from Federal grant
		  funds, $252,694,000 from the District of Columbia Highway Trust Fund, and
		  $51,416,000 from the Local Transportation Fund appropriated under this heading
		  in prior fiscal years, for a net amount of $1,157,619,000, to remain available
		  until expended: 
		  Provided further, That the amounts
		  provided under this heading are to be available, allocated, and expended as
		  proposed under title III of the Fiscal Year 2012 Budget Request Act of 2011, at
		  the rate set forth under District of Columbia Funds Division of
		  Expenses as included in the Fiscal Year 2012 Proposed Budget and
		  Financial Plan submitted to the Congress by the District of Columbia: 
		  Provided further, That this amount
		  may be increased by proceeds of one-time transactions, which are expended for
		  emergency or unanticipated operating or capital needs: 
		  Provided further, That such
		  increases shall be approved by enactment of local District law and shall comply
		  with all reserve requirements contained in the District of Columbia Home Rule
		  Act: 
		  Provided further, That the Chief
		  Financial Officer of the District of Columbia shall take such steps as are
		  necessary to assure that the District of Columbia meets these requirements,
		  including the apportioning by the Chief Financial Officer of the appropriations
		  and funds made available to the District during fiscal year 2012, except that
		  the Chief Financial Officer may not reprogram for operating expenses any funds
		  derived from bonds, notes, or other obligations issued for capital
		  projects.
				This title may be cited as the
			 District of Columbia Appropriations
			 Act, 2012. 
				VIndependent agencies
				Administrative Conference of the United
		  States
				Salaries and ExpensesFor necessary expenses of the Administrative
		  Conference of the United States, authorized by 5 U.S.C. 591 et seq.,
		  $2,900,000, to remain available until September 30, 2013, of which not to
		  exceed $1,000 is for official reception and representation
		  expenses.
				Christopher columbus fellowship
		  foundation
				Salaries and expensesFor payment to the Christopher Columbus
		  Fellowship Foundation, established by section 423 of Public Law 102–281,
		  $450,000, to remain available until expended.
				Consumer product safety
		  commission
				salaries and expensesFor necessary expenses of the Consumer
		  Product Safety Commission, including hire of passenger motor vehicles, services
		  as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the
		  per diem rate equivalent to the maximum rate payable under 5 U.S.C. 5376,
		  purchase of nominal awards to recognize non-Federal officials' contributions to
		  Commission activities, and not to exceed $4,000 for official reception and
		  representation expenses, $114,500,000, of which $500,000 shall remain available
		  until September 30, 2013, to implement the Virginia Graeme Baker Pool and Spa
		  Safety Act grant program as provided by section 1405 of Public Law 110–140 (15
		  U.S.C. 8004).
				Administrative Provisions—Consumer Product
		  Safety Commission
				501.Section 4(g) of the Consumer Product Safety
			 Act (15 U.S.C. 2053(g)) is amended by adding at the end the following:
					
						(5)The Chairman may provide to officers and
				employees of the Commission who are appointed or assigned by the Commission to
				serve abroad (as defined in section 102 of the Foreign Service Act of 1980 (22
				U.S.C. 3902)) travel benefits similar to those authorized for members of the
				Foreign Service of the United Service under chapter 9 of such Act (22 U.S.C.
				4081 et
				seq.).
						.
				502.(a)Extension of Grant
			 ProgramSection 1405(e) of the Virginia Graeme Baker Pool and Spa
			 Safety Act (15 U.S.C. 8004(e)) is amended by striking 2011 and
			 inserting 2012.
					(b)New Swimming
			 PoolsSection 1405(b) of the Virginia Graeme Baker Pool and Spa
			 Safety Act (15 U.S.C. 8004 (b)) is amended by inserting constructed
			 after the date that is 6 months after the date of enactment of the Financial
			 Services and General Government Appropriations Act, 2012 after
			 swimming pools.
					503.Not later than 1 year after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 conduct an analysis of the potential safety risks associated with new and
			 emerging consumer products, including chemicals and other materials used in
			 their manufacture, taking into account the ability and authority of the
			 Consumer Product Safety Commission—
					(1)to identify, assess, and address such risks
			 in a timely manner; and
					(2)to keep abreast of the effects of new and
			 emerging consumer products on public health and safety.
					504.Not later than 150 days after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 conduct an analysis of—
					(1)the extent to which manufacturers comply
			 with voluntary industry standards for consumer products, particularly with
			 respect to inexpensive, imported products;
					(2)whether there are consequences for such
			 manufacturers for failing to comply with such standards;
					(3)whether the Consumer Product Safety
			 Commission has the authority and the ability to require compliance with such
			 standards; and
					(4)whether there are patterns of
			 non-compliance with such standards among certain types of products or certain
			 types of manufacturers.
					Election assistance
		  commission
				salaries and
		  expenses
				(including transfer of funds)For necessary expenses to carry out the Help
		  America Vote Act of 2002 (Public Law 107–252), $11,500,000, of which $2,750,000
		  shall be transferred to the National Institute of Standards and Technology for
		  election reform activities authorized under the Help America Vote Act of 2002,
		  and of which $1,250,000 shall be for the Office of Inspector
		  General.
				Federal communications
		  commission
				Salaries and
		  expenses
				For necessary expenses of the Federal
		  Communications Commission, as authorized by law, including uniforms and
		  allowances therefor, as authorized by 5 U.S.C. 5901–5902; not to exceed $4,000
		  for official reception and representation expenses; purchase and hire of motor
		  vehicles; special counsel fees; and services as authorized by 5 U.S.C. 3109,
		  $339,844,000: 
		  Provided, That $339,844,000 of
		  offsetting collections shall be assessed and collected pursuant to section 9 of
		  title I of the Communications Act of
		  1934, shall be retained and used for necessary expenses in this
		  appropriation, and shall remain available until expended: 
		  Provided further, That the sum
		  herein appropriated shall be reduced as such offsetting collections are
		  received during fiscal year 2012 so as to result in a final fiscal year 2012
		  appropriation estimated at $0: 
		  Provided further, That any
		  offsetting collections received in excess of $339,844,000 in fiscal year 2012
		  shall not be available for obligation: 
		  Provided further, That remaining
		  offsetting collections from prior years collected in excess of the amount
		  specified for collection in each such year and otherwise becoming available on
		  October 1, 2011, shall not be available for obligation: 
		  Provided further, That
		  notwithstanding 47 U.S.C. 309(j)(8)(B), proceeds from the use of a competitive
		  bidding system that may be retained and made available for obligation shall not
		  exceed $85,000,000 for fiscal year 2012: 
		  Provided further, That of the
		  amount appropriated under this heading, not less than $9,750,000 shall be for
		  the salaries and expenses of the Office of Inspector
		  General.
				Administrative provisions—federal
		  communications commission
				510.Section 302 of the Universal Service
			 Antideficiency Temporary Suspension Act is amended by striking December
			 31, 2011, each place it appears and inserting December 31,
			 2013.
				511.None of the funds appropriated by this Act
			 may be used by the Federal Communications Commission to modify, amend, or
			 change its rules or regulations for universal service support payments to
			 implement the February 27, 2004 recommendations of the Federal-State Joint
			 Board on Universal Service regarding single connection or primary line
			 restrictions on universal service support payments.
					Federal Deposit Insurance
		  Corporation
					Office of
		  the inspector general
					For necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, $45,261,000, to be derived from the Deposit Insurance Fund or, only
		  when appropriate, the FSLIC Resolution Fund.
					Federal Election
		  Commission
					Salaries
		  and expensesFor necessary
		  expenses to carry out the provisions of the Federal Election Campaign Act of
		  1971, $66,367,000, of which not to exceed $5,000 shall be available for
		  reception and representation expenses.
					Federal Labor Relations
		  Authority
					Salaries
		  and expensesFor necessary
		  expenses to carry out functions of the Federal Labor Relations Authority,
		  pursuant to Reorganization Plan Numbered 2 of 1978, and the Civil Service
		  Reform Act of 1978, including services authorized by 5 U.S.C. 3109, and
		  including hire of experts and consultants, hire of passenger motor vehicles,
		  and including official reception and representation expenses (not to exceed
		  $1,500) and rental of conference rooms in the District of Columbia and
		  elsewhere, $24,723,000: 
		  Provided, That public members of
		  the Federal Service Impasses Panel may be paid travel expenses and per diem in
		  lieu of subsistence as authorized by law (5 U.S.C. 5703) for persons employed
		  intermittently in the Government service, and compensation as authorized by 5
		  U.S.C. 3109: 
		  Provided further, That
		  notwithstanding 31 U.S.C. 3302, funds received from fees charged to non-Federal
		  participants at labor-management relations conferences shall be credited to and
		  merged with this account, to be available without further appropriation for the
		  costs of carrying out these conferences.
					Federal Trade
		  Commission
					Salaries and
		  expensesFor necessary
		  expenses of the Federal Trade Commission, including uniforms or allowances
		  therefor, as authorized by 5 U.S.C. 5901–5902; services as authorized by 5
		  U.S.C. 3109; hire of passenger motor vehicles; and not to exceed $2,000 for
		  official reception and representation expenses, $311,563,000, to remain
		  available until expended: 
		  Provided, That not to exceed
		  $300,000 shall be available for use to contract with a person or persons for
		  collection services in accordance with the terms of 31 U.S.C. 3718: 
		  Provided further, That,
		  notwithstanding any other provision of law, not to exceed $108,000,000 of
		  offsetting collections derived from fees collected for premerger notification
		  filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15
		  U.S.C. 18a), regardless of the year of collection, shall be retained and used
		  for necessary expenses in this appropriation: 
		  Provided further, That,
		  notwithstanding any other provision of law, not to exceed $21,000,000 in
		  offsetting collections derived from fees sufficient to implement and enforce
		  the Telemarketing Sales Rule, promulgated under the Telemarketing and Consumer
		  Fraud and Abuse Prevention Act (15 U.S.C. 6101 et seq.), shall be credited to
		  this account, and be retained and used for necessary expenses in this
		  appropriation: 
		  Provided further, That the sum
		  herein appropriated from the general fund shall be reduced as such offsetting
		  collections are received during fiscal year 2012, so as to result in a final
		  fiscal year 2012 appropriation from the general fund estimated at not more than
		  $182,563,000: 
		  Provided further, That none of the
		  funds made available to the Federal Trade Commission may be used to implement
		  subsection (e)(2)(B) of section 43 of the Federal Deposit Insurance Act (12
		  U.S.C. 1831t).
					General services
		  administration
					real property
		  activities
					federal buildings
		  fund
					limitations on availability of
		  revenueAmounts in the Fund,
		  including revenues and collections deposited into the Fund shall be available
		  for necessary expenses of real property management and related activities not
		  otherwise provided for, including operation, maintenance, and protection of
		  federally owned and leased buildings; rental of buildings in the District of
		  Columbia; restoration of leased premises; moving governmental agencies
		  (including space adjustments and telecommunications relocation expenses) in
		  connection with the assignment, allocation and transfer of space; contractual
		  services incident to cleaning or servicing buildings, and moving; repair and
		  alteration of federally owned buildings including grounds, approaches and
		  appurtenances; care and safeguarding of sites; maintenance, preservation,
		  demolition, and equipment; acquisition of buildings and sites by purchase,
		  condemnation, or as otherwise authorized by law; acquisition of options to
		  purchase buildings and sites; conversion and extension of federally owned
		  buildings; preliminary planning and design of projects by contract or
		  otherwise; construction of new buildings (including equipment for such
		  buildings); and payment of principal, interest, and any other obligations for
		  public buildings acquired by installment purchase and purchase contract; in the
		  aggregate amount of $8,017,967,000, of which: (1) $50,000,000 shall remain
		  available until expended for construction and acquisition (including funds for
		  sites and expenses, and associated design and construction services): 
		  Provided, That the General Services
		  Administration shall submit a detailed plan, by project, regarding the use of
		  funds to the Committees on Appropriations of the House of Representatives and
		  the Senate within 30 days of enactment of this section and will provide
		  notification to the Committees within 15 days prior to any changes regarding
		  the use of these funds; (2) $280,000,000 shall remain available until expended
		  for repairs and alterations, which includes associated design and construction
		  services, of which $260,000,000 is for Basic Repairs and Alterations and
		  $20,000,000 is for a Judiciary Capital Security program: 
		  Provided further, That funds made
		  available in this or any previous Act in the Federal Buildings Fund for Repairs
		  and Alterations shall, for prospectus projects, be limited to the amount
		  identified for each project, except each project in this or any previous Act
		  may be increased by an amount not to exceed 10 percent unless advance approval
		  is obtained from the Committees on Appropriations of a greater amount: 
		  Provided further, That additional
		  projects for which prospectuses have been fully approved may be funded under
		  this category only if advance approval is obtained from the Committees on
		  Appropriations: 
		  Provided further, That the amounts
		  provided in this or any prior Act for Repairs and Alterations
		  may be used to fund costs associated with implementing security improvements to
		  buildings necessary to meet the minimum standards for security in accordance
		  with current law and in compliance with the reprogramming guidelines of the
		  appropriate Committees of the House and Senate: 
		  Provided further, That the
		  difference between the funds appropriated and expended on any projects in this
		  or any prior Act, under the heading Repairs and Alterations, may
		  be transferred to Basic Repairs and Alterations or used to fund authorized
		  increases in prospectus projects: 
		  Provided further, That all funds
		  for repairs and alterations prospectus projects shall expire on September 30,
		  2013 and remain in the Federal Buildings Fund except funds for projects as to
		  which funds for design or other funds have been obligated in whole or in part
		  prior to such date: 
		  Provided further, That the amount
		  provided in this or any prior Act for Basic Repairs and Alterations may be used
		  to pay claims against the Government arising from any projects under the
		  heading Repairs and Alterations or used to fund authorized
		  increases in prospectus projects; (3) $126,801,000 for installment acquisition
		  payments including payments on purchase contracts which shall remain available
		  until expended; (4) $5,210,198,000 for rental of space which shall remain
		  available until expended; and (5) $2,350,968,000 for building operations which
		  shall remain available until expended: 
		  Provided further, That funds
		  available to the General Services Administration shall not be available for
		  expenses of any construction, repair, alteration and acquisition project for
		  which a prospectus, if required by 40 U.S.C. 3307(a), has not been approved,
		  except that necessary funds may be expended for each project for required
		  expenses for the development of a proposed prospectus: 
		  Provided further, That funds
		  available in the Federal Buildings Fund may be expended for emergency repairs
		  when advance approval is obtained from the Committees on Appropriations: 
		  Provided further, That amounts
		  necessary to provide reimbursable special services to other agencies under 40
		  U.S.C. 592(b)(2) and amounts to provide such reimbursable fencing, lighting,
		  guard booths, and other facilities on private or other property not in
		  Government ownership or control as may be appropriate to enable the United
		  States Secret Service to perform its protective functions pursuant to 18 U.S.C.
		  3056, shall be available from such revenues and collections: 
		  Provided further, That revenues and
		  collections and any other sums accruing to this Fund during fiscal year 2012,
		  excluding reimbursements under 40 U.S.C. 592(b)(2) in excess of the aggregate
		  new obligational authority authorized for Real Property Activities of the
		  Federal Buildings Fund in this Act shall remain in the Fund and shall not be
		  available for expenditure except as authorized in appropriations
		  Acts.
					General
		  activities
					Government-wide
		  policyFor expenses authorized
		  by law, not otherwise provided for, for Government-wide policy and evaluation
		  activities associated with the management of real and personal property assets
		  and certain administrative services; Government-wide policy support
		  responsibilities relating to acquisition, telecommunications, information
		  technology management, and related technology activities; and services as
		  authorized by 5 U.S.C. 3109; $61,115,000.
					Operating
		  expenses
					For expenses authorized by law, not
		  otherwise provided for, for Government-wide activities associated with
		  utilization and donation of surplus personal property; disposal of real
		  property; agency-wide policy direction, management, and communications; the
		  Civilian Board of Contract Appeals; services as authorized by 5 U.S.C. 3109;
		  and not to exceed $7,500 for official reception and representation expenses;
		  $69,500,000.
					Office of inspector generalFor necessary expenses of the Office of
		  Inspector General and service authorized by 5 U.S.C. 3109, $58,000,000: 
		  Provided, That not to exceed
		  $15,000 shall be available for payment for information and detection of fraud
		  against the Government, including payment for recovery of stolen Government
		  property: 
		  Provided further, That not to
		  exceed $2,500 shall be available for awards to employees of other Federal
		  agencies and private citizens in recognition of efforts and initiatives
		  resulting in enhanced Office of Inspector General
		  effectiveness.
					ELECTRONIC GOVERNMENT
		  FUND
					(INCLUDING TRANSFER OF
		  FUNDS)For necessary expenses
		  in support of interagency projects that enable the Federal Government to expand
		  its ability to conduct activities electronically, through the development and
		  implementation of innovative uses of the Internet and other electronic methods,
		  $12,400,000, to remain available until expended: 
		  Provided, That these funds may be
		  transferred to Federal agencies to carry out the purpose of the Fund: 
		  Provided further, That this
		  transfer authority shall be in addition to any other transfer authority
		  provided in this Act: 
		  Provided further, That such
		  transfers may not be made until 10 days after a proposed spending plan and
		  explanation for each project to be undertaken has been submitted to the
		  Committees on Appropriations of the House of Representatives and the
		  Senate.
					Allowances
		  and office staff for former presidents
					For carrying out the provisions of the Act
		  of August 25, 1958 (3 U.S.C. 102 note), and Public Law 95–138,
		  $3,671,000.
					FEDERAL
		  CITIZEN SERVICES FUNDFor
		  necessary expenses of the Office of Citizen Services and Innovative
		  Technologies, including services authorized by 5 U.S.C. 3109, $34,100,000, to
		  be deposited into the Federal Citizen Services Fund: 
		  Provided, That the appropriations,
		  revenues, and collections deposited into the Fund shall be available for
		  necessary expenses of Federal Citizen Services activities in the aggregate
		  amount not to exceed $90,000,000. Appropriations, revenues, and collections
		  accruing to this Fund during fiscal year 2012 in excess of such amount shall
		  remain in the Fund and shall not be available for expenditure except as
		  authorized in appropriations Acts.
					Administrative
		  Provisions—General Services
		  Administration
					(including
		  transfers of funds and rescission)
					520.Funds available to the General Services
			 Administration shall be available for the hire of passenger motor
			 vehicles.
				521.Funds in the Federal Buildings Fund made
			 available for fiscal year 2012 for Federal Buildings Fund activities may be
			 transferred between such activities only to the extent necessary to meet
			 program requirements: 
			 Provided, That any proposed
			 transfers shall be approved in advance to the Committees on Appropriations of
			 the House of Representatives and the Senate.
				522.Except as otherwise provided in this title,
			 funds made available by this Act shall be used to transmit a fiscal year 2013
			 request for United States Courthouse construction only if the request: (1)
			 meets the design guide standards for construction as established and approved
			 by the General Services Administration, the Judicial Conference of the United
			 States, and the Office of Management and Budget; (2) reflects the priorities of
			 the Judicial Conference of the United States as set out in its approved 5-year
			 construction plan; and (3) includes a standardized courtroom utilization study
			 of each facility to be constructed, replaced, or expanded.
				523.None of the funds provided in this Act may
			 be used to increase the amount of occupiable square feet, provide cleaning
			 services, security enhancements, or any other service usually provided through
			 the Federal Buildings Fund, to any agency that does not pay the rate per square
			 foot assessment for space and services as determined by the General Services
			 Administration in consideration of the Public Buildings Amendments Act of 1972
			 (Public Law 92–313).
				524.From funds made available under the heading
			 Federal Buildings Fund, Limitations on Availability of Revenue,
			 claims against the Government of less than $250,000 arising from direct
			 construction projects and acquisition of buildings may be liquidated from
			 savings effected in other construction projects with prior notification to the
			 Committees on Appropriations of the House of Representatives and the
			 Senate.
				525.In any case in which the Committee on
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Environment and Public Works of the Senate adopt a resolution
			 granting lease authority pursuant to a prospectus transmitted to Congress by
			 the Administrator of the General Services Administration under 40 U.S.C. 3307,
			 the Administrator shall ensure that the delineated area of procurement is
			 identical to the delineated area included in the prospectus for all lease
			 agreements, except that, if the Administrator determines that the delineated
			 area of the procurement should not be identical to the delineated area included
			 in the prospectus, the Administrator shall provide an explanatory statement to
			 each of such committees and the Committees on Appropriations of the House of
			 Representatives and the Senate prior to exercising any lease authority provided
			 in the resolution.
				526.Section 1703 of title 41 U.S.C. is amended
			 in paragraph (i)(6) by:
					(1)deleting for training;
			 and
					(2)deleting paragraph (2) and
			 inserting in lieu thereof subparagraphs (A) and (C) to (J) of section
			 1122(a)(5) of this title.
					527.Of the amounts made available under the
			 heading Policy and Operations for the maintenance, protection,
			 and disposal of the U.S. Coast Guard Service Center at Governor's Island, New
			 York and the Lorton Correctional Facility in Lorton, Virginia in prior years
			 whether appropriated directly to the General Services Administration (GSA) or
			 to any other agency of the Government and received by GSA for such purpose,
			 $4,600,000 are rescinded.
				528.Within 120 days of enactment, the General
			 Services Administration shall submit a detailed report to the Committees on
			 Appropriations of the House of Representatives and the Senate that describes
			 each program, project, or activity that is funded by appropriations to General
			 Services Administration but is not under the control or direction, in statute
			 or in practice, of the Administrator of General Services.
					Harry S Truman Scholarship
		  Foundation
					Salaries and
		  expensesFor payment to the
		  Harry S Truman Scholarship Foundation Trust Fund, established by section 10 of
		  Public Law 93–642, $748,000, to remain available until
		  expended.
					Merit systems protection
		  board
					salaries and
		  expenses
					(including transfer of funds)For necessary expenses to carry out
		  functions of the Merit Systems Protection Board pursuant to Reorganization Plan
		  Numbered 2 of 1978, the Civil Service Reform Act of 1978, and the Whistleblower
		  Protection Act of 1989 (5 U.S.C. 5509 note), including services as authorized
		  by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and
		  elsewhere, hire of passenger motor vehicles, direct procurement of survey
		  printing, and not to exceed $2,000 for official reception and representation
		  expenses, $40,258,000, to remain available until September 30, 2013, together
		  with not to exceed $2,345,000, to remain available until September 30, 2013,
		  for administrative expenses to adjudicate retirement appeals to be transferred
		  from the Civil Service Retirement and Disability Fund in amounts determined by
		  the Merit Systems Protection Board.
					Morris K. udall and stewart L. udall
		  foundation
					Morris k. udall and stewart L. Udall trust
		  fund
					For payment to the Morris K. Udall and
		  Stewart L. Udall Trust Fund, pursuant to the Morris K. Udall and Stewart L.
		  Udall Foundation Act (20 U.S.C. 5601 et seq.), $2,200,000, to remain available
		  until expended, of which, notwithstanding sections 8 and 9 of such Act: (1) up
		  to $50,000 shall be used to conduct financial audits pursuant to the
		  Accountability of Tax Dollars Act of 2002 (Public Law 107–289); and (2) up to
		  $1,000,000 shall be available to carry out the activities authorized by section
		  6(7) of Public Law 102–259 (20 U.S.C. 5604(7)).
					Environmental dispute resolution
		  fundFor payment to the
		  Environmental Dispute Resolution Fund to carry out activities authorized in the
		  Environmental Policy and Conflict Resolution Act of 1998, $3,792,000, to remain
		  available until expended.
					National archives and records
		  administration
					operating
		  expenses
					(Including transfer of funds)For necessary expenses in connection with
		  the administration of the National Archives and Records Administration
		  (including the Information Security Oversight Office) and archived Federal
		  records and related activities, as provided by law, and for expenses necessary
		  for the review and declassification of documents and the activities of the
		  Public Interest Declassification Board, and for necessary expenses in
		  connection with the operations and maintenance of the electronic records
		  archives to include all direct project costs associated with research, program
		  management, and corrective and adaptive software maintenance, and for the hire
		  of passenger motor vehicles, and for uniforms or allowances therefor, as
		  authorized by law (5 U.S.C. 5901 et seq.), including maintenance, repairs, and
		  cleaning, $373,300,000: 
		  Provided, That all remaining
		  balances appropriated in prior fiscal years under the heading Electronic
		  Records Archives shall be transferred to this
		  account.
					Office of
		  inspector generalFor
		  necessary expenses of the Office of Inspector General in carrying out the
		  provisions of the Inspector General Reform Act of 2008, Public Law 110–409, 122
		  Stat. 4302–16 (2008), and the Inspector General Act of 1978 (5 U.S.C. App.),
		  and for the hire of passenger motor vehicles,
		  $4,100,000.
					repairs and restorationFor the repair, alteration, and improvement
		  of archives facilities, and to provide adequate storage for holdings,
		  $9,100,000, to remain available until expended: 
		  Provided, That from amounts made
		  available for the Military Personnel Records Center requirement study under
		  this heading in Public Law 108–199, the remaining unobligated balances shall be
		  available to implement the National Archives and Records Administration Capital
		  Improvement Plan: 
		  Provided further, That from amounts
		  made available under this heading in Public Law 111–8 for construction costs
		  and related services for building the addition to the John F. Kennedy
		  Presidential Library and Museum and other necessary expenses, including
		  renovating the Library as needed in constructing the addition, the remaining
		  unobligated balances shall be available to implement the National Archives and
		  Records Administration Capital Improvement Plan.
					 national historical publications and
		  records commission
					grants
		  programFor necessary expenses
		  for allocations and grants for historical publications and records as
		  authorized by 44 U.S.C. 2504, $5,000,000, to remain available until
		  expended.
					National credit union
		  administration
					central liquidity facilityDuring fiscal year 2012, gross obligations
		  of the Central Liquidity Facility for the principal amount of new direct loans
		  to member credit unions, as authorized by 12 U.S.C. 1795 et seq., shall be the
		  amount authorized by section 307(a)(4)(A) of the Federal Credit Union Act (12
		  U.S.C. 1795f(a)(4)(A)): 
		  Provided, That administrative
		  expenses of the Central Liquidity Facility in fiscal year 2012 shall not exceed
		  $1,250,000.
					Community development revolving loan
		  fundFor the Community
		  Development Revolving Loan Fund program as authorized by 42 U.S.C. 9812, 9822
		  and 9910, $1,247,000 shall be available until September 30, 2013 for technical
		  assistance to low-income designated credit
		  unions.
					Office of government
		  ethics
					salaries and expensesFor necessary expenses to carry out
		  functions of the Office of Government Ethics pursuant to the Ethics in
		  Government Act of 1978, and the Ethics Reform Act of 1989, including services
		  as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of
		  Columbia and elsewhere, hire of passenger motor vehicles, and not to exceed
		  $1,500 for official reception and representation expenses,
		  $13,664,000.
					Office of personnel
		  management
					Salaries and
		  expenses
					(including transfer of trust
		  funds)For necessary expenses
		  to carry out functions of the Office of Personnel Management (OPM) pursuant to
		  Reorganization Plan Numbered 2 of 1978 and the Civil Service Reform Act of
		  1978, including services as authorized by 5 U.S.C. 3109; medical examinations
		  performed for veterans by private physicians on a fee basis; rental of
		  conference rooms in the District of Columbia and elsewhere; hire of passenger
		  motor vehicles; not to exceed $2,500 for official reception and representation
		  expenses; advances for reimbursements to applicable funds of OPM and the
		  Federal Bureau of Investigation for expenses incurred under Executive Order No.
		  10422 of January 9, 1953, as amended; and payment of per diem and/or
		  subsistence allowances to employees where Voting Rights Act activities require
		  an employee to remain overnight at his or her post of duty, $97,774,000, of
		  which $6,004,000 shall remain available until expended for the Enterprise Human
		  Resources Integration project, of which $642,000 may be for strengthening the
		  capacity and capabilities of the acquisition workforce (as defined by the
		  Office of Federal Procurement Policy Act, as amended (41 U.S.C. 4001 et seq.)),
		  including the recruitment, hiring, training, and retention of such workforce
		  and information technology in support of acquisition workforce effectiveness or
		  for management solutions to improve acquisition management, and of which
		  $1,416,000 shall remain available until expended for the Human Resources Line
		  of Business project; and in addition $112,516,000 for administrative expenses,
		  to be transferred from the appropriate trust funds of OPM without regard to
		  other statutes, including direct procurement of printed materials, for the
		  retirement and insurance programs: 
		  Provided, That the provisions of
		  this appropriation shall not affect the authority to use applicable trust funds
		  as provided by sections 8348(a)(1)(B), and 9004(f)(2)(A) of title 5, United
		  States Code: 
		  Provided further, That no part of
		  this appropriation shall be available for salaries and expenses of the Legal
		  Examining Unit of OPM established pursuant to Executive Order No. 9358 of July
		  1, 1943, or any successor unit of like purpose: 
		  Provided further, That the
		  President's Commission on White House Fellows, established by Executive Order
		  No. 11183 of October 3, 1964, may, during fiscal year 2012, accept donations of
		  money, property, and personal services: 
		  Provided further, That such
		  donations, including those from prior years, may be used for the development of
		  publicity materials to provide information about the White House Fellows,
		  except that no such donations shall be accepted for travel or reimbursement of
		  travel expenses, or for the salaries of employees of such
		  Commission.
					Office of
		  inspector general
					Salaries
		  and expenses
					(including transfer of trust
		  funds)For necessary expenses
		  of the Office of Inspector General in carrying out the provisions of the
		  Inspector General Act of 1978, including services as authorized by 5 U.S.C.
		  3109, hire of passenger motor vehicles, $3,142,000, and in addition, not to
		  exceed $21,174,000 for administrative expenses to audit, investigate, and
		  provide other oversight of the Office of Personnel Management's retirement and
		  insurance programs, to be transferred from the appropriate trust funds of the
		  Office of Personnel Management, as determined by the Inspector General: 
		  Provided, That the Inspector
		  General is authorized to rent conference rooms in the District of Columbia and
		  elsewhere.
					government payment for annuitants,
		  employees health benefitsFor
		  payment of Government contributions with respect to retired employees, as
		  authorized by chapter 89 of title 5, United States Code, and the Retired
		  Federal Employees Health Benefits Act (74 Stat. 849), such sums as may be
		  necessary.
					government payment for annuitants, employee
		  life insuranceFor payment of
		  Government contributions with respect to employees retiring after December 31,
		  1989, as required by chapter 87 of title 5, United States Code, such sums as
		  may be necessary.
					payment to civil service retirement and
		  disability fundFor financing
		  the unfunded liability of new and increased annuity benefits becoming effective
		  on or after October 20, 1969, as authorized by 5 U.S.C. 8348, and annuities
		  under special Acts to be credited to the Civil Service Retirement and
		  Disability Fund, such sums as may be necessary: 
		  Provided, That annuities authorized
		  by the Act of May 29, 1944, and the Act of August 19, 1950 (33 U.S.C. 771–775),
		  may hereafter be paid out of the Civil Service Retirement and Disability
		  Fund.
					Office of special
		  counsel
					salaries and expensesFor necessary expenses to carry out
		  functions of the Office of Special Counsel pursuant to Reorganization Plan
		  Numbered 2 of 1978, the Civil Service Reform Act of 1978 (Public Law 95–454),
		  the Whistleblower Protection Act of 1989 (Public Law 101–12), Public Law
		  107–304, and the Uniformed Services Employment and Reemployment Rights Act of
		  1994 (Public Law 103–353), including services as authorized by 5 U.S.C. 3109,
		  payment of fees and expenses for witnesses, rental of conference rooms in the
		  District of Columbia and elsewhere, and hire of passenger motor vehicles;
		  $18,972,000.
					Postal regulatory
		  commission
					Salaries and
		  expenses
					(including transfer of funds)For necessary expenses of the Postal
		  Regulatory Commission in carrying out the provisions of the Postal
		  Accountability and Enhancement Act (Public Law 109–435), $14,304,000, to be
		  derived by transfer from the Postal Service Fund and expended as authorized by
		  section 603(a) of such Act.
					Privacy and civil liberties oversight
		  board
					Salaries and expensesFor necessary expenses of the Privacy and
		  Civil Liberties Oversight Board, as authorized by section 1061 of the
		  Intelligence Reform and Terrorism Prevention Act of 2004 (5 U.S.C. 601 note),
		  $900,000, to remain available until September 30,
		  2013.
					Recovery Accountability and Transparency
		  Board
					Salaries and ExpensesFor necessary expenses of the Recovery
		  Accountability and Transparency Board to carry out the provisions of title XV
		  of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5), and
		  to develop and test information technology resources and oversight mechanisms
		  to enhance transparency of and detect and remediate waste, fraud, and abuse in
		  Federal spending, $28,350,000, to remain available until September 30,
		  2013.
					Securities and exchange
		  commission
					salaries and expensesFor necessary expenses for the Securities
		  and Exchange Commission, including services as authorized by 5 U.S.C. 3109, the
		  rental of space (to include multiple year leases) in the District of Columbia
		  and elsewhere, and not to exceed $3,500 for official reception and
		  representation expenses, $1,321,000,000, to remain available until expended; of
		  which not less than $6,795,000 shall be for the Office of Inspector General; of
		  which not to exceed $45,000 shall be available for a permanent secretariat for
		  the International Organization of Securities Commissions; and of which not to
		  exceed $100,000 shall be available for expenses for consultations and meetings
		  hosted by the Commission with foreign governmental and other regulatory
		  officials, members of their delegations and staffs to exchange views concerning
		  securities matters, such expenses to include necessary logistic and
		  administrative expenses and the expenses of Commission staff and foreign
		  invitees in attendance including: (1) incidental expenses such as meals; (2)
		  travel and transportation; and (3) related lodging or subsistence: 
		  Provided, That fees and charges
		  authorized by section 31 of the Securities Exchange Act of 1934 (15 U.S.C.
		  78ee) shall be credited to this account as offsetting collections: 
		  Provided further, That not to
		  exceed $1,321,000,000 of such offsetting collections shall be available until
		  expended for necessary expenses of this account: 
		  Provided further, That the total
		  amount appropriated under this heading from the general fund for fiscal year
		  2012 shall be reduced as such offsetting fees are received so as to result in a
		  final total fiscal year 2012 appropriation from the general fund estimated at
		  not more than $0.
					Selective service
		  system
					salaries and
		  expenses
					For necessary expenses of the Selective
		  Service System, including expenses of attendance at meetings and of training
		  for uniformed personnel assigned to the Selective Service System, as authorized
		  by 5 U.S.C. 4101–4118 for civilian employees; purchase of uniforms, or
		  allowances therefor, as authorized by 5 U.S.C. 5901–5902; hire of passenger
		  motor vehicles; services as authorized by 5 U.S.C. 3109; and not to exceed $750
		  for official reception and representation expenses; $23,984,000: 
		  Provided, That during the current
		  fiscal year, the President may exempt this appropriation from the provisions of
		  31 U.S.C. 1341, whenever the President deems such action to be necessary in the
		  interest of national defense: 
		  Provided further, That none of the
		  funds appropriated by this Act may be expended for or in connection with the
		  induction of any person into the Armed Forces of the United
		  States.
					Small business
		  administration
					Salaries and expensesFor necessary expenses, not otherwise
		  provided for, of the Small Business Administration as authorized by Public Law
		  108–447, including hire of passenger motor vehicles as authorized by 31 U.S.C.
		  1343 and 1344, and not to exceed $3,500 for official reception and
		  representation expenses, $417,348,000: 
		  Provided, That the Administrator is
		  authorized to charge fees to cover the cost of publications developed by the
		  Small Business Administration, and certain loan program activities, including
		  fees authorized by section 5(b) of the Small
		  Business Act: 
		  Provided further, That,
		  notwithstanding 31 U.S.C. 3302, revenues received from all such activities
		  shall be credited to this account, to remain available until expended, for
		  carrying out these purposes without further appropriations: 
		   Provided further, That the Small
		  Business Administration may accept gifts in an amount not to exceed $4,000,000
		  and may co-sponsor activities, each in accordance with section 132(a) of
		  division K of Public Law 108–447, during fiscal year 2012: 
		  Provided further, That $112,500,000
		  shall be available to fund grants for performance in fiscal year 2012 or fiscal
		  year 2013 as authorized by section 21 of the Small Business Act, to remain
		  available until September 30, 2013: 
		  Provided further, That $20,000,000
		  shall remain available until September 30, 2013 for marketing, management, and
		  technical assistance under section 7(m) of the Small Business Act (15 U.S.C.
		  636(m)(4)) by intermediaries that make microloans under the microloan program: 
		  Provided further, That $7,100,000
		  shall be available for the Loan Modernization and Accounting System, to be
		  available until September 30, 2013: 
		  Provided further, That $2,000,000
		  shall be for the Federal and State Technology Partnership Program under section
		  34 of the Small Business Act (15 U.S.C. 657d).
					Office of
		  inspector generalFor
		  necessary expenses of the Office of Inspector General in carrying out the
		  provisions of the Inspector General Act of 1978,
		  $16,267,000.
					Office of
		  Advocacy
					For necessary expenses of the Office of
		  Advocacy in carrying out the provisions of title II of Public Law 94–305 (15
		  U.S.C. 634a et seq.) and the Regulatory Flexibility Act of 1980 (5 U.S.C. 601
		  et seq.), $9,120,000, to remain available until
		  expended.
					Business
		  loans program account
					(including
		  transfer of funds)For the
		  cost of direct loans, $3,678,000, to remain available until expended, and for
		  the cost of guaranteed loans as authorized by section 7(a) of the Small
		  Business Act (Public Law 85–536) and section 503 of the Small Business
		  Investment Act of 1958 (Public Law 85–699), $207,100,000, to remain available
		  until expended: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That subject to
		  section 502 of the Congressional Budget Act of 1974, during fiscal year 2012
		  commitments to guarantee loans under section 503 of the Small Business
		  Investment Act of 1958 shall not exceed $7,500,000,000: 
		  Provided further, That during
		  fiscal year 2012 commitments for general business loans authorized under
		  section 7(a) of the Small Business Act shall not exceed $17,500,000,000 for a
		  combination of amortizing term loans and the aggregated maximum line of credit
		  provided by revolving loans: 
		  Provided further, That during
		  fiscal year 2012 commitments to guarantee loans for debentures under section
		  303(b) of the Small Business Investment Act of 1958 shall not exceed
		  $3,000,000,000: 
		  Provided further, That during
		  fiscal year 2012, guarantees of trust certificates authorized by section 5(g)
		  of the Small Business Act shall not exceed a principal amount of
		  $12,000,000,000. In addition, for administrative expenses to carry out the
		  direct and guaranteed loan programs, $147,958,000, which may be transferred to
		  and merged with the appropriations for Salaries and
		  Expenses.
					Disaster loans program
		  account
					(including transfers of
		  funds)For administrative
		  expenses to carry out the direct loan program authorized by section 7(b) of the
		  Small Business Act, $117,300,000, to be available until expended, of which
		  $1,000,000 is for the Office of Inspector General of the Small Business
		  Administration for audits and reviews of disaster loans and the disaster loan
		  programs and shall be transferred to and merged with the appropriations for the
		  Office of Inspector General; of which $110,300,000 is for direct administrative
		  expenses of loan making and servicing to carry out the direct loan program,
		  which may be transferred to and merged with the appropriations for Salaries and
		  Expenses; and of which $6,000,000 is for indirect administrative expenses for
		  the direct loan program, which may be transferred to and merged with the
		  appropriations for Salaries and Expenses.
					administrative provisions—small business
		  administration
					(including transfer of
		  funds)
					530.Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Small Business
			 Administration in this Act may be transferred between such appropriations, but
			 no such appropriation shall be increased by more than 10 percent by any such
			 transfers: 
			 Provided, That any transfer
			 pursuant to this paragraph shall be treated as a reprogramming of funds under
			 section 608 of this Act and shall not be available for obligation or
			 expenditure except in compliance with the procedures set forth in that
			 section.
				531.Section 7(d)(5)(D) of the Small Business
			 Act (15 U.S.C. 636(d)(5)(D)) is amended by striking “three years” and inserting
			 “7 years”.
				532.Beginning in fiscal year 2013 and each
			 fiscal year thereafter, the budget request for the Small Business
			 Administration shall provide a detailed justification of any proposed changes
			 from the enacted level by individual appropriation. The detailed justification
			 shall include at a minimum a description of each credit and non-credit program
			 including amount of funding and costs by appropriation account and fiscal year.
			 For activities funded in multiple appropriations, the budget justification
			 shall specify the amount included in each enacted appropriation, the amount
			 proposed in the budget year and a justification for any proposed
			 changes.
					United States Postal
		  Service
					Payment to the postal service
		  fundFor payment to the Postal
		  Service Fund for revenue forgone on free and reduced rate mail, pursuant to
		  subsections (c) and (d) of section 2401 of title 39, United States Code,
		  $78,153,000, which shall not be available for obligation until October 1, 2012:
		  
		  Provided, That mail for overseas
		  voting and mail for the blind shall continue to be free: 
		  Provided further, That 6-day
		  delivery and rural delivery of mail shall continue at not less than the 1983
		  level: 
		  Provided further, That none of the
		  funds made available to the Postal Service by this Act shall be used to
		  implement any rule, regulation, or policy of charging any officer or employee
		  of any State or local child support enforcement agency, or any individual
		  participating in a State or local program of child support enforcement, a fee
		  for information requested or provided concerning an address of a postal
		  customer: 
		  Provided further, That none of the
		  funds provided in this Act shall be used to consolidate or close small rural
		  and other small post offices in fiscal year 2012.
					Office of inspector
		  general
					Salaries and
		  expenses
					(including transfer of funds)For necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, $241,468,000, to be derived by transfer from the Postal Service Fund
		  and expended as authorized by section 603(b)(3) of the Postal Accountability
		  and Enhancement Act (Public Law 109–435).
					United states tax
		  court
					Salaries and expensesFor necessary expenses, including contract
		  reporting and other services as authorized by 5 U.S.C. 3109, $51,079,000: 
		  Provided, That travel expenses of
		  the judges shall be paid upon the written certificate of the
		  judge.
					VIGeneral provisions—This Act
				(including
		  rescissions)
				601.None of the funds in this Act shall be used
			 for the planning or execution of any program to pay the expenses of, or
			 otherwise compensate, non-Federal parties intervening in regulatory or
			 adjudicatory proceedings funded in this Act.
				602.None of the funds appropriated in this Act
			 shall remain available for obligation beyond the current fiscal year, nor may
			 any be transferred to other appropriations, unless expressly so provided
			 herein.
				603.The expenditure of any appropriation under
			 this Act for any consulting service through procurement contract pursuant to 5
			 U.S.C. 3109, shall be limited to those contracts where such expenditures are a
			 matter of public record and available for public inspection, except where
			 otherwise provided under existing law, or under existing Executive order issued
			 pursuant to existing law.
				604.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of the
			 United States Government, except pursuant to a transfer made by, or transfer
			 authority provided in, this Act or any other appropriations Act.
				605.None of the funds made available by this
			 Act shall be available for any activity or for paying the salary of any
			 Government employee where funding an activity or paying a salary to a
			 Government employee would result in a decision, determination, rule,
			 regulation, or policy that would prohibit the enforcement of section 307 of the
			 Tariff Act of 1930 (19 U.S.C. 1307).
				606.No funds appropriated pursuant to this Act
			 may be expended by an entity unless the entity agrees that in expending the
			 assistance the entity will comply with the Buy American Act (41 U.S.C.
			 10a–10c).
				607.No funds appropriated or otherwise made
			 available under this Act shall be made available to any person or entity that
			 has been convicted of violating the Buy American Act (41 U.S.C.
			 10a–10c).
				608.Except as otherwise provided in this Act,
			 none of the funds provided in this Act, provided by previous appropriations
			 Acts to the agencies or entities funded in this Act that remain available for
			 obligation or expenditure in fiscal year 2012, or provided from any accounts in
			 the Treasury derived by the collection of fees and available to the agencies
			 funded by this Act, shall be available for obligation or expenditure through a
			 reprogramming of funds that: (1) creates a new program; (2) eliminates a
			 program, project, or activity; (3) increases funds or personnel for any
			 program, project, or activity for which funds have been denied or restricted by
			 the Congress; (4) proposes to use funds directed for a specific activity by the
			 Committee on Appropriations of either the House of Representatives or the
			 Senate for a different purpose; (5) augments existing programs, projects, or
			 activities in excess of $5,000,000 or 10 percent, whichever is less; (6)
			 reduces existing programs, projects, or activities by $5,000,000 or 10 percent,
			 whichever is less; or (7) creates or reorganizes offices, programs, or
			 activities unless prior approval is received from the Committees on
			 Appropriations of the House of Representatives and the Senate: 
			 Provided, That prior to any
			 significant reorganization or restructuring of offices, programs, or
			 activities, each agency or entity funded in this Act shall consult with the
			 Committees on Appropriations of the House of Representatives and the Senate: 
			 Provided further, That not later
			 than 60 days after the date of enactment of this Act, each agency funded by
			 this Act shall submit a report to the Committees on Appropriations of the House
			 of Representatives and the Senate to establish the baseline for application of
			 reprogramming and transfer authorities for the current fiscal year: 
			 Provided further, That at a
			 minimum the report shall include: (1) a table for each appropriation with a
			 separate column to display the President’s budget request, adjustments made by
			 Congress, adjustments due to enacted rescissions, if appropriate, and the
			 fiscal year enacted level; (2) a delineation in the table for each
			 appropriation both by object class and program, project, and activity as
			 detailed in the budget appendix for the respective appropriation; and (3) an
			 identification of items of special congressional interest: 
			 Provided further, That the amount
			 appropriated or limited for salaries and expenses for an agency shall be
			 reduced by $100,000 per day for each day after the required date that the
			 report has not been submitted to the Congress.
				609.Except as otherwise specifically provided
			 by law, not to exceed 50 percent of unobligated balances remaining available at
			 the end of fiscal year 2012 from appropriations made available for salaries and
			 expenses for fiscal year 2012 in this Act, shall remain available through
			 September 30, 2013, for each such account for the purposes authorized: 
			 Provided, That a request shall be
			 submitted to the Committees on Appropriations of the House of Representatives
			 and the Senate for approval prior to the expenditure of such funds: 
			 Provided further, That these
			 requests shall be made in compliance with reprogramming guidelines.
				610.None of the funds made available in this
			 Act may be used by the Executive Office of the President to request from the
			 Federal Bureau of Investigation any official background investigation report on
			 any individual, except when—
					(1)such individual
			 has given his or her express written consent for such request not more than 6
			 months prior to the date of such request and during the same presidential
			 administration; or
					(2)such request is
			 required due to extraordinary circumstances involving national security.
					611.The cost accounting standards promulgated
			 under chapter 15 of title 41, United States Code shall not apply with respect
			 to a contract under the Federal Employees Health Benefits Program established
			 under chapter 89 of title 5, United States Code.
				612.For the purpose of resolving litigation and
			 implementing any settlement agreements regarding the nonforeign area
			 cost-of-living allowance program, the Office of Personnel Management may accept
			 and utilize (without regard to any restriction on unanticipated travel expenses
			 imposed in an Appropriations Act) funds made available to the Office of
			 Personnel Management pursuant to court approval.
				613.No funds appropriated by this Act shall be
			 available to pay for an abortion, or the administrative expenses in connection
			 with any health plan under the Federal employees health benefits program which
			 provides any benefits or coverage for abortions.
				614.The provision of section 613 shall not
			 apply where the life of the mother would be endangered if the fetus were
			 carried to term, or the pregnancy is the result of an act of rape or
			 incest.
				615.In order to promote Government access to
			 commercial information technology, the restriction on purchasing nondomestic
			 articles, materials, and supplies set forth in chapter 83 of title 41, United
			 States Code (popularly known as the Buy American Act), shall not apply to the
			 acquisition by the Federal Government of information technology (as defined in
			 section 11101 of title 40, United States Code), that is a commercial item (as
			 defined in section 103 of title 41, United States Code).
				616.Notwithstanding section 1353 of title 31,
			 United States Code, no officer or employee of any regulatory agency or
			 commission funded by this Act may accept on behalf of that agency, nor may such
			 agency or commission accept, payment or reimbursement from a non-Federal entity
			 for travel, subsistence, or related expenses for the purpose of enabling an
			 officer or employee to attend and participate in any meeting or similar
			 function relating to the official duties of the officer or employee when the
			 entity offering payment or reimbursement is a person or entity subject to
			 regulation by such agency or commission, or represents a person or entity
			 subject to regulation by such agency or commission, unless the person or entity
			 is an organization described in section 501(c)(3) of the Internal Revenue Code
			 of 1986 and exempt from tax under section 501(a) of such Code.
				617.The Public Company Accounting Oversight
			 Board shall have authority to obligate funds for the scholarship program
			 established by section 109(c)(2) of the Sarbanes-Oxley Act of 2002 (Public Law
			 107–204) in an aggregate amount not exceeding the amount of funds collected by
			 the Board as of December 31, 2011, including accrued interest, as a result of
			 the assessment of monetary penalties. Funds available for obligation in fiscal
			 year 2012 shall remain available until expended.
				618.From the unobligated balances of prior year
			 appropriations made available for the Privacy and Civil Liberties Oversight
			 Board, $998,000 are rescinded.
				619.Section 1107 of title 31, United States
			 Code, is amended by adding to the end thereof the following: The
			 President shall transmit promptly to Congress without change, proposed
			 deficiency and supplemental appropriations submitted to the President by the
			 legislative branch and the judicial branch..
				620.Notwithstanding section 708 of this Act,
			 funds made available to the Commodity Futures Trading Commission and the
			 Securities and Exchange Commission by this or any other Act may be used for the
			 interagency funding and sponsorship of a joint advisory committee to advise on
			 emerging regulatory issues.
				621.For purposes of Public Law 109–285, the
			 period described in section 5134(f)(1)(B) of title 31, United States Code,
			 shall be treated as a 2-year, 9-month period.
				622.The Help America Vote Act of 2002 (Public
			 Law 107–252) is amended by:
					(1)inserting in section 255(b)(42 U.S.C.
			 15405) posted on the Commission's website with a notice after
			 cause to have the plan;
					(2)inserting in section 253(d)(42 U.S.C.
			 15403) notice of prior to the State plan;
					(3)inserting in section 254(a)(11)(42 U.S.C.
			 15404) notice of prior to the change; and
					(4)inserting in section 254(a)(11)(C)(42
			 U.S.C. 15404) notice of prior to the
			 change.
					623.From the unobligated balances available in
			 the Securities and Exchange Commission Reserve Fund established by section 991
			 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law
			 111–203), $25,000,000 are rescinded.
				624.The Department of the Treasury, the
			 Executive Office of the President, the Judiciary, the Federal Communications
			 Commission, the Federal Trade Commission, the General Services Administration,
			 the National Archives and Records Administration, the Securities and Exchange
			 Commission, and the Small Business Administration shall provide the Committees
			 on Appropriations of the House and the Senate a quarterly accounting of the
			 cumulative balances of any unobligated funds that were received by such agency
			 during any previous fiscal year.
				625.(a)(1)Notwithstanding any other provision of law,
			 an Executive agency covered by this Act otherwise authorized to enter into
			 contracts for either leases or the construction or alteration of real property
			 for office, meeting, storage, or other space must consult with the General
			 Services Administration before issuing a solicitation for offers of new leases
			 or construction contracts, and in the case of succeeding leases, before
			 entering into negotiations with the current lessor.
						(2)Any such agency with authority to enter
			 into an emergency lease may do so during any period declared by the President
			 to require emergency leasing authority with respect to such agency.
						(b)For purposes of this section, the term
			 “Executive agency covered by this Act” means any Executive agency provided
			 funds by this Act, but does not include the General Services Administration or
			 the United States Postal Service.
					626.None of the funds made available in this
			 Act may be used by the Federal Trade Commission to complete the draft report
			 entitled ‘‘Interagency Working Group on Food Marketed to Children: Preliminary
			 Proposed Nutrition Principles to Guide Industry Self-Regulatory Efforts” unless
			 the Interagency Working Group on Food Marketed to Children complies with
			 Executive Order 13563.
				627.None of the funds made available by this
			 Act may be used to pay the salaries and expenses for the following
			 positions:
					(1)Director, White
			 House Office of Health Reform.
					(2)Assistant to the
			 President for Energy and Climate Change.
					(3)Senior Advisor to
			 the Secretary of the Treasury assigned to the Presidential Task Force on the
			 Auto Industry and Senior Counselor for Manufacturing Policy.
					(4)White House
			 Director of Urban Affairs.
					628.None of the funds made available in this
			 Act may be used by the Federal Communications Commission to remove the
			 conditions imposed on commercial terrestrial operations in the Order and
			 Authorization adopted by the Commission on January 26, 2011 (DA 11–133), or
			 otherwise permit such operations, until the Commission has resolved concerns of
			 potential widespread harmful interference by such commercial terrestrial
			 operations to commercially available Global Positioning System devices.
				629.None of the funds made available by this
			 Act may be expended for any new hire by any Federal agency funded in this Act
			 that is not verified through the E-Verify Program established under section
			 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of
			 1996 (8 U.S.C. 1324a note).
				630.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation with respect to which any unpaid Federal tax
			 liability has been assessed, for which all judicial and administrative remedies
			 have been exhausted or have lapsed, and that is not being paid in a timely
			 manner pursuant to an agreement with the authority responsible for collecting
			 the tax liability, where the awarding agency is aware of the unpaid tax
			 liability, unless the agency has considered suspension or debarment of the
			 corporation and made a determination that this further action is not necessary
			 to protect the interests of the Government.
				631.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation that was convicted or had an officer or agent of
			 such corporation acting on behalf of the corporation convicted of a felony
			 criminal violation under any Federal law within the preceding 24 months, where
			 the awarding agency is aware of the conviction, unless the agency has
			 considered suspension or debarment of the corporation, or such officer or agent
			 and made a determination that this further action is not necessary to protect
			 the interests of the Government.
				632.During fiscal year 2012, for purposes of
			 section 908(b)(1) of the Trade Sanctions Reform and Export Enhancement Act of
			 2000 (22 U.S.C. 7207(b)(1)), the term ‘‘payment of cash in advance’’ shall be
			 interpreted as payment before the transfer of title to, and control of, the
			 exported items to the Cuban purchaser.
				633.Section
			 8909a(d)(3)(A)(v) of title 5, United States Code, is amended by striking the
			 date specified in such section and inserting “August 1, 2012”.
				634.Any amendments made after January 19, 2009,
			 to the regulations set forth in sections 515.560(a)(1), 515.560(c)(4)(i),
			 515.561, and 515.570 of title 31, Code of Federal Regulations, are hereby
			 repealed, and such regulations are restored and shall be carried out as in
			 effect on such date, notwithstanding any guidelines, opinions, letters,
			 Presidential directives, or agency practices relating to such regulations
			 issued or carried out after such date: 
			 Provided, That any references in
			 such section 515.561 to the regulations set forth in section 515.560(c) of such
			 Code shall be considered to be references to such regulations as in effect on
			 January 19, 2009. 
				VIIGeneral provisions—Government-wide
				Departments, agencies, and
		  corporations
				701.No department, agency, or instrumentality
			 of the United States receiving appropriated funds under this or any other Act
			 for fiscal year 2012 shall obligate or expend any such funds, unless such
			 department, agency, or instrumentality has in place, and will continue to
			 administer in good faith, a written policy designed to ensure that all of its
			 workplaces are free from the illegal use, possession, or distribution of
			 controlled substances (as defined in the Controlled Substances Act (21 U.S.C.
			 802)) by the officers and employees of such department, agency, or
			 instrumentality.
				702.Unless otherwise specifically provided, the
			 maximum amount allowable during the current fiscal year in accordance with
			 subsection 1343(c) of title 31, United States Code, for the purchase of any
			 passenger motor vehicle (exclusive of buses, ambulances, law enforcement, and
			 undercover surveillance vehicles), is hereby fixed at $13,197 except station
			 wagons for which the maximum shall be $13,631: 
			 Provided, That these limits may
			 be exceeded by not to exceed $3,700 for police-type vehicles, and by not to
			 exceed $4,000 for special heavy-duty vehicles: 
			 Provided further, That the limits
			 set forth in this section may not be exceeded by more than 5 percent for
			 electric or hybrid vehicles purchased for demonstration under the provisions of
			 the Electric and Hybrid Vehicle Research, Development, and Demonstration Act of
			 1976: 
			 Provided further, That the limits
			 set forth in this section may be exceeded by the incremental cost of clean
			 alternative fuels vehicles acquired pursuant to Public Law 101–549 over the
			 cost of comparable conventionally fueled vehicles: 
			 Provided further, That the limits
			 set forth in this section shall not apply to any vehicle that is a commercial
			 item and which operates on emerging motor vehicle technology, including but not
			 limited to electric, plug-in hybrid electric, and hydrogen fuel cell
			 vehicles.
				703.Appropriations of the executive departments
			 and independent establishments for the current fiscal year available for
			 expenses of travel, or for the expenses of the activity concerned, are hereby
			 made available for quarters allowances and cost-of-living allowances, in
			 accordance with 5 U.S.C. 5922–5924.
				704.Unless otherwise specified during the
			 current fiscal year, no part of any appropriation contained in this or any
			 other Act shall be used to pay the compensation of any officer or employee of
			 the Government of the United States (including any agency the majority of the
			 stock of which is owned by the Government of the United States) whose post of
			 duty is in the continental United States unless such person: (1) is a citizen
			 of the United States; (2) is a person who is lawfully admitted for permanent
			 residence and is seeking citizenship as outlined in 8 U.S.C. 1324b(a)(3)(B);
			 (3) is a person who is admitted as a refugee under 8 U.S.C. 1157 or is granted
			 asylum under 8 U.S.C. 1158 and has filed a declaration of intention to become a
			 lawful permanent resident and then a citizen when eligible; or (4) is a person
			 who owes allegiance to the United States: 
			 Provided, That for purposes of
			 this section, affidavits signed by any such person shall be considered prima
			 facie evidence that the requirements of this section with respect to his or her
			 status are being complied with: 
			 Provided further, That for
			 purposes of subsections (2) and (3) such affidavits shall be submitted prior to
			 employment and updated thereafter as necessary: 
			 Provided further, That any person
			 making a false affidavit shall be guilty of a felony, and upon conviction,
			 shall be fined no more than $4,000 or imprisoned for not more than 1 year, or
			 both: 
			 Provided further, That the above
			 penal clause shall be in addition to, and not in substitution for, any other
			 provisions of existing law: 
			 Provided further, That any
			 payment made to any officer or employee contrary to the provisions of this
			 section shall be recoverable in action by the Federal Government: 
			 Provided further, That this
			 section shall not apply to any person who is an officer or employee of the
			 Government of the United States on the date of enactment of this Act, or to
			 international broadcasters employed by the Broadcasting Board of Governors, or
			 to temporary employment of translators, or to temporary employment in the field
			 service (not to exceed 60 days) as a result of emergencies: 
			 Provided further, That this
			 section does not apply to the employment as Wildland firefighters for not more
			 than 120 days of nonresident aliens employed by the Department of the Interior
			 or the USDA Forest Service pursuant to an agreement with another
			 country.
				705.Appropriations available to any department
			 or agency during the current fiscal year for necessary expenses, including
			 maintenance or operating expenses, shall also be available for payment to the
			 General Services Administration for charges for space and services and those
			 expenses of renovation and alteration of buildings and facilities which
			 constitute public improvements performed in accordance with the Public
			 Buildings Act of 1959 (73 Stat. 479), the Public Buildings Amendments of 1972
			 (86 Stat. 216), or other applicable law.
				706.In addition to funds provided in this or
			 any other Act, all Federal agencies are authorized to receive and use funds
			 resulting from the sale of materials, including Federal records disposed of
			 pursuant to a records schedule recovered through recycling or waste prevention
			 programs. Such funds shall be available until expended for the following
			 purposes:
					(1)Acquisition, waste
			 reduction and prevention, and recycling programs as described in Executive
			 Order No. 13423 (January 24, 2007), including any such programs adopted prior
			 to the effective date of the Executive order.
					(2)Other Federal agency
			 environmental management programs, including, but not limited to, the
			 development and implementation of hazardous waste management and pollution
			 prevention programs.
					(3)Other employee programs
			 as authorized by law or as deemed appropriate by the head of the Federal
			 agency.
					707.Funds made available by this or any other
			 Act for administrative expenses in the current fiscal year of the corporations
			 and agencies subject to chapter 91 of title 31, United States Code, shall be
			 available, in addition to objects for which such funds are otherwise available,
			 for rent in the District of Columbia; services in accordance with 5 U.S.C.
			 3109; and the objects specified under this head, all the provisions of which
			 shall be applicable to the expenditure of such funds unless otherwise specified
			 in the Act by which they are made available: 
			 Provided, That in the event any
			 functions budgeted as administrative expenses are subsequently transferred to
			 or paid from other funds, the limitations on administrative expenses shall be
			 correspondingly reduced.
				708.No part of any appropriation contained in
			 this or any other Act shall be available for interagency financing of boards
			 (except Federal Executive Boards), commissions, councils, committees, or
			 similar groups (whether or not they are interagency entities) which do not have
			 a prior and specific statutory approval to receive financial support from more
			 than one agency or instrumentality.
				709.None of the funds made available pursuant
			 to the provisions of this Act shall be used to implement, administer, or
			 enforce any regulation which has been disapproved pursuant to a joint
			 resolution duly adopted in accordance with the applicable law of the United
			 States.
				710.During the period in which the head of any
			 department or agency, or any other officer or civilian employee of the Federal
			 Government appointed by the President of the United States, holds office, no
			 funds may be obligated or expended in excess of $5,000 to furnish or redecorate
			 the office of such department head, agency head, officer, or employee, or to
			 purchase furniture or make improvements for any such office, unless advance
			 notice of such furnishing or redecoration is transmitted to the Committees on
			 Appropriations of the House of Representatives and the Senate. For the purposes
			 of this section, the term office shall include the entire suite
			 of offices assigned to the individual, as well as any other space used
			 primarily by the individual or the use of which is directly controlled by the
			 individual.
				711.Notwithstanding section 31 U.S.C. 1346, or
			 section 708 of this Act, funds made available for the current fiscal year by
			 this or any other Act shall be available for the interagency funding of
			 national security and emergency preparedness telecommunications initiatives
			 which benefit multiple Federal departments, agencies, or entities, as provided
			 by Executive Order No. 12472 (April 3, 1984).
				712.(a)None of
			 the funds appropriated by this or any other Act may be obligated or expended by
			 any Federal department, agency, or other instrumentality for the salaries or
			 expenses of any employee appointed to a position of a confidential or
			 policy-determining character excepted from the competitive service pursuant to
			 5 U.S.C. 3302, without a certification to the Office of Personnel Management
			 from the head of the Federal department, agency, or other instrumentality
			 employing the Schedule C appointee that the Schedule C position was not created
			 solely or primarily in order to detail the employee to the White House.
					(b)The provisions of
			 this section shall not apply to Federal employees or members of the armed
			 forces detailed to or from—
						(1)the Central
			 Intelligence Agency;
						(2)the National Security
			 Agency;
						(3)the Defense
			 Intelligence Agency;
						(4)the National
			 Geospatial-Intelligence Agency;
						(5)the offices within the
			 Department of Defense for the collection of specialized national foreign
			 intelligence through reconnaissance programs;
						(6)the Bureau of
			 Intelligence and Research of the Department of State;
						(7)any agency, office, or
			 unit of the Army, Navy, Air Force, or Marine Corps, the Department of Homeland
			 Security, the Federal Bureau of Investigation or the Drug Enforcement
			 Administration of the Department of Justice, the Department of Transportation,
			 the Department of the Treasury, or the Department of Energy performing
			 intelligence functions; or
						(8)the Director of
			 National Intelligence or the Office of the Director of National
			 Intelligence.
						713.No part of any appropriation contained in
			 this or any other Act shall be available for the payment of the salary of any
			 officer or employee of the Federal Government, who—
					(1)prohibits or prevents, or attempts or
			 threatens to prohibit or prevent, any other officer or employee of the Federal
			 Government from having any direct oral or written communication or contact with
			 any Member, committee, or subcommittee of the Congress in connection with any
			 matter pertaining to the employment of such other officer or employee or
			 pertaining to the department or agency of such other officer or employee in any
			 way, irrespective of whether such communication or contact is at the initiative
			 of such other officer or employee or in response to the request or inquiry of
			 such Member, committee, or subcommittee; or
					(2)removes, suspends from duty without pay,
			 demotes, reduces in rank, seniority, status, pay, or performance or efficiency
			 rating, denies promotion to, relocates, reassigns, transfers, disciplines, or
			 discriminates in regard to any employment right, entitlement, or benefit, or
			 any term or condition of employment of, any other officer or employee of the
			 Federal Government, or attempts or threatens to commit any of the foregoing
			 actions with respect to such other officer or employee, by reason of any
			 communication or contact of such other officer or employee with any Member,
			 committee, or subcommittee of the Congress as described in paragraph
			 (1).
					714.(a)None of the funds made available in this or
			 any other Act may be obligated or expended for any employee training
			 that—
						(1)does not meet identified needs for
			 knowledge, skills, and abilities bearing directly upon the performance of
			 official duties;
						(2)contains elements likely to induce high
			 levels of emotional response or psychological stress in some
			 participants;
						(3)does not require prior employee
			 notification of the content and methods to be used in the training and written
			 end of course evaluation;
						(4)contains any methods or content associated
			 with religious or quasi-religious belief systems or ‘‘new age’’ belief systems
			 as defined in Equal Employment Opportunity Commission Notice N–915.022, dated
			 September 2, 1988; or
						(5)is offensive to, or designed to change,
			 participants’ personal values or lifestyle outside the workplace.
						(b)Nothing in this section shall prohibit,
			 restrict, or otherwise preclude an agency from conducting training bearing
			 directly upon the performance of official duties.
					715.(a)No funds appropriated in this or any other
			 Act may be used to implement or enforce the agreements in Standard Forms 312
			 and 4414 of the Government or any other nondisclosure policy, form, or
			 agreement if such policy, form, or agreement does not contain the following
			 provisions: These restrictions are consistent with and do not supersede,
			 conflict with, or otherwise alter the employee obligations, rights, or
			 liabilities created by Executive Order No. 12958; section 7211 of title 5,
			 United States Code (governing disclosures to Congress); section 1034 of title
			 10, United States Code, as amended by the Military Whistleblower Protection Act
			 (governing disclosure to Congress by members of the military); section
			 2302(b)(8) of title 5, United States Code, as amended by the Whistleblower
			 Protection Act of 1989 (governing disclosures of illegality, waste, fraud,
			 abuse or public health or safety threats); the Intelligence Identities
			 Protection Act of 1982 (50 U.S.C. 421 et seq.) (governing disclosures that
			 could expose confidential Government agents); and the statutes which protect
			 against disclosure that may compromise the national security, including
			 sections 641, 793, 794, 798, and 952 of title 18, United States Code, and
			 section 4(b) of the Subversive Activities Act of 1950 (50 U.S.C. 783(b)). The
			 definitions, requirements, obligations, rights, sanctions, and liabilities
			 created by said Executive order and listed statutes are incorporated into this
			 agreement and are controlling.: 
			 Provided, That notwithstanding
			 the preceding provision of this section, a nondisclosure policy form or
			 agreement that is to be executed by a person connected with the conduct of an
			 intelligence or intelligence-related activity, other than an employee or
			 officer of the United States Government, may contain provisions appropriate to
			 the particular activity for which such document is to be used. Such form or
			 agreement shall, at a minimum, require that the person will not disclose any
			 classified information received in the course of such activity unless
			 specifically authorized to do so by the United States Government. Such
			 nondisclosure forms shall also make it clear that they do not bar disclosures
			 to Congress, or to an authorized official of an executive agency or the
			 Department of Justice, that are essential to reporting a substantial violation
			 of law.
					(b)Effective 180 days after enactment of this
			 Act, subsection (a) is amended by—
						(1)striking Executive Order No.
			 12958 and inserting Executive Order No. 13526 (75 Fed. Reg.
			 707), or any successor thereto;
						(2)after the Intelligence Identities
			 Protection Act of 1982 (50 U.S.C. 421 et seq.) (governing disclosures that
			 could expose confidential Government agents); inserting sections
			 7(c) and 8H of the Inspector General Act of 1978 (5 U.S.C. App.) (relating to
			 disclosures to an inspector general, the inspectors general of the Intelligence
			 Community, and Congress); section 103H(g)(3) of the National Security Act of
			 1947 (50 U.S.C. 403–3h(g)(3) (relating to disclosures to the inspector general
			 of the Intelligence Community); sections 17(d)(5) and 17(e)(3) of the Central
			 Intelligence Agency Act of 1949 (50 U.S.C. 403q(d)(5) and 403q(e)(3)) (relating
			 to disclosures to the Inspector General of the Central Intelligence Agency and
			 Congress);; and
						(3)after Subversive Activities
			 inserting Control.
						(c)A nondisclosure agreement entered into
			 before the effective date of the amendment in subsection (b) may continue to be
			 implemented and enforced after that effective date if it complies with the
			 requirements of subsection (a) that were in effect prior to the effective date
			 of the amendment in subsection (b).
					716.No part of any funds appropriated in this
			 or any other Act shall be used by an agency of the executive branch, other than
			 for normal and recognized executive-legislative relationships, for publicity or
			 propaganda purposes, and for the preparation, distribution or use of any kit,
			 pamphlet, booklet, publication, radio, television, or film presentation
			 designed to support or defeat legislation pending before the Congress, except
			 in presentation to the Congress itself.
				717.None of the funds appropriated by this or
			 any other Act may be used by an agency to provide a Federal employee's home
			 address to any labor organization except when the employee has authorized such
			 disclosure or when such disclosure has been ordered by a court of competent
			 jurisdiction.
				718.None of the funds made available in this
			 Act or any other Act may be used to provide any non-public information such as
			 mailing or telephone lists to any person or any organization outside of the
			 Federal Government without the approval of the Committees on Appropriations of
			 the House of Representatives and the Senate.
				719.No part of any appropriation contained in
			 this or any other Act shall be used directly or indirectly, including by
			 private contractor, for publicity or propaganda purposes within the United
			 States not heretofore authorized by the Congress.
				720.(a)In this
			 section, the term agency—
						(1)means an Executive
			 agency, as defined under 5 U.S.C. 105; and
						(2)includes a military
			 department, as defined under section 102 of such title, the Postal Service, and
			 the Postal Regulatory Commission.
						(b)Unless authorized in
			 accordance with law or regulations to use such time for other purposes, an
			 employee of an agency shall use official time in an honest effort to perform
			 official duties. An employee not under a leave system, including a Presidential
			 appointee exempted under 5 U.S.C. 6301(2), has an obligation to expend an
			 honest effort and a reasonable proportion of such employee's time in the
			 performance of official duties.
					721.Notwithstanding 31 U.S.C. 1346 and section
			 708 of this Act, funds made available for the current fiscal year by this or
			 any other Act to any department or agency, which is a member of the Federal
			 Accounting Standards Advisory Board (FASAB), shall be available to finance an
			 appropriate share of FASAB administrative costs.
					(transfer of
		  funds)
					722.Notwithstanding 31 U.S.C. 1346 and section
			 708 of this Act, the head of each Executive department and agency is hereby
			 authorized to transfer to or reimburse General Services Administration,
			 Government-wide Policy with the approval of the Director of the Office
			 of Management and Budget, funds made available for the current fiscal year by
			 this or any other Act, including rebates from charge card and other contracts: 
			 Provided, That these funds shall
			 be administered by the Administrator of General Services to support
			 Government-wide and other multi-agency financial, information technology,
			 procurement, and other management innovations, initiatives, and activities, as
			 approved by the Director of the Office of Management and Budget, in
			 consultation with the appropriate interagency and multi-agency groups
			 designated by the Director (including the President's Management Council for
			 overall management improvement initiatives, the Chief Financial Officers
			 Council for financial management initiatives, the Chief Information Officers
			 Council for information technology initiatives, the Chief Human Capital
			 Officers Council for human capital initiatives, the Chief Acquisition Officers
			 Council for procurement initiatives, and the Performance Improvement Council
			 for performance improvement initiatives): 
			 Provided further, That the total
			 funds transferred or reimbursed shall not exceed $17,000,000 for
			 Government-Wide innovations, initiatives, and activities: 
			 Provided further, That the funds
			 transferred to or for reimbursement of General Services Administration,
			 Government-wide Policy during fiscal year 2012 shall remain available
			 for obligation through September 30, 2013: 
			 Provided further, That such
			 transfers or reimbursements may only be made after 15 days following
			 notification of the Committees on Appropriations by the Director of the Office
			 of Management and Budget.
				723.Notwithstanding any other provision of law,
			 a woman may breastfeed her child at any location in a Federal building or on
			 Federal property, if the woman and her child are otherwise authorized to be
			 present at the location.
				724.Notwithstanding 31 U.S.C. 1346, or section
			 708 of this Act, funds made available for the current fiscal year by this or
			 any other Act shall be available for the interagency funding of specific
			 projects, workshops, studies, and similar efforts to carry out the purposes of
			 the National Science and Technology Council (authorized by Executive Order No.
			 12881), which benefit multiple Federal departments, agencies, or entities: 
			 Provided, That the Office of
			 Management and Budget shall provide a report describing the budget of and
			 resources connected with the National Science and Technology Council to the
			 Committees on Appropriations, the House Committee on Science and Technology,
			 and the Senate Committee on Commerce, Science, and Transportation 90 days after
			 enactment of this Act.
				725.Any request for proposals, solicitation,
			 grant application, form, notification, press release, or other publications
			 involving the distribution of Federal funds shall indicate the agency providing
			 the funds, the Catalog of Federal Domestic Assistance Number, as applicable,
			 and the amount provided: 
			 Provided, That this provision
			 shall apply to direct payments, formula funds, and grants received by a State
			 receiving Federal funds.
				726.(a)Prohibition of Federal Agency Monitoring of
			 Individuals' Internet UseNone of the funds made available in this or
			 any other Act may be used by any Federal agency—
						(1)to collect, review, or
			 create any aggregation of data, derived from any means, that includes any
			 personally identifiable information relating to an individual's access to or
			 use of any Federal Government Internet site of the agency; or
						(2)to enter into any
			 agreement with a third party (including another government agency) to collect,
			 review, or obtain any aggregation of data, derived from any means, that
			 includes any personally identifiable information relating to an individual's
			 access to or use of any nongovernmental Internet site.
						(b)ExceptionsThe
			 limitations established in subsection (a) shall not apply to—
						(1)any record of
			 aggregate data that does not identify particular persons;
						(2)any voluntary
			 submission of personally identifiable information;
						(3)any action taken for
			 law enforcement, regulatory, or supervisory purposes, in accordance with
			 applicable law; or
						(4)any action described
			 in subsection (a)(1) that is a system security action taken by the operator of
			 an Internet site and is necessarily incident to providing the Internet site
			 services or to protecting the rights or property of the provider of the
			 Internet site.
						(c)DefinitionsFor the
			 purposes of this section:
						(1)The term
			 regulatory means agency actions to implement, interpret or
			 enforce authorities provided in law.
						(2)The term
			 supervisory means examinations of the agency's supervised
			 institutions, including assessing safety and soundness, overall financial
			 condition, management practices and policies and compliance with applicable
			 standards as provided in law.
						727.(a)None of
			 the funds appropriated by this Act may be used to enter into or renew a
			 contract which includes a provision providing prescription drug coverage,
			 except where the contract also includes a provision for contraceptive
			 coverage.
					(b)Nothing in this section shall apply to a
			 contract with—
						(1)any of the following
			 religious plans:
							(A)Personal Care's
			 HMO; and
							(B)OSF HealthPlans,
			 Inc.; and
							(2)any existing or future
			 plan, if the carrier for the plan objects to such coverage on the basis of
			 religious beliefs.
						(c)In implementing this
			 section, any plan that enters into or renews a contract under this section may
			 not subject any individual to discrimination on the basis that the individual
			 refuses to prescribe or otherwise provide for contraceptives because such
			 activities would be contrary to the individual's religious beliefs or moral
			 convictions.
					(d)Nothing in this
			 section shall be construed to require coverage of abortion or abortion-related
			 services.
					728.The United States is committed to ensuring
			 the health of its Olympic, Pan American, and Paralympic athletes, and supports
			 the strict adherence to anti-doping in sport through testing, adjudication,
			 education, and research as performed by nationally recognized oversight
			 authorities.
				729.Notwithstanding any other provision of law,
			 funds appropriated for official travel by Federal departments and agencies may
			 be used by such departments and agencies, if consistent with Office of
			 Management and Budget Circular A–126 regarding official travel for Government
			 personnel, to participate in the fractional aircraft ownership pilot
			 program.
				730.Notwithstanding any other provision of law,
			 none of the funds appropriated or made available under this Act or any other
			 appropriations Act may be used to implement or enforce restrictions or
			 limitations on the Coast Guard Congressional Fellowship Program, or to
			 implement the proposed regulations of the Office of Personnel Management to add
			 sections 300.311 through 300.316 to part 300 of title 5 of the Code of Federal
			 Regulations, published in the Federal Register, volume 68, number 174, on
			 September 9, 2003 (relating to the detail of executive branch employees to the
			 legislative branch).
				731.Notwithstanding any other provision of law,
			 no executive branch agency shall purchase, construct, and/or lease any
			 additional facilities, except within or contiguous to existing locations, to be
			 used for the purpose of conducting Federal law enforcement training without the
			 advance approval of the Committees on Appropriations of the House of
			 Representatives and the Senate, except that the Federal Law Enforcement
			 Training Center is authorized to obtain the temporary use of additional
			 facilities by lease, contract, or other agreement for training which cannot be
			 accommodated in existing Center facilities.
				732.(a)For fiscal year 2012, no funds shall be
			 available for transfers or reimbursements to the E-Government initiatives
			 sponsored by the Office of Management and Budget prior to 15 days following
			 submission of a report to the Committees on Appropriations of the House of
			 Representatives and the Senate by the Director of the Office of Management and
			 Budget and receipt of approval to transfer funds by the Committees on
			 Appropriations of the House of Representatives and the Senate.
					(b)The report in subsection (a) and other
			 required justification materials shall include at a minimum—
						(1)a description of each initiative including
			 but not limited to its objectives, benefits, development status, risks, cost
			 effectiveness (including estimated net costs or savings to the government), and
			 the estimated date of full operational capability;
						(2)the total development cost of each
			 initiative by fiscal year including costs to date, the estimated costs to
			 complete its development to full operational capability, and estimated annual
			 operations and maintenance costs; and
						(3)the sources and distribution of funding by
			 fiscal year and by agency and bureau for each initiative including agency
			 contributions to date and estimated future contributions by agency.
						(c)No funds shall be available for obligation
			 or expenditure for new E-Government initiatives without the explicit approval
			 of the Committees on Appropriations of the House of Representatives and the
			 Senate.
					733.None of the funds appropriated or otherwise
			 made available by this or any other Act may be used to begin or announce a
			 study or public-private competition regarding the conversion to contractor
			 performance of any function performed by Federal employees pursuant to Office
			 of Management and Budget Circular A–76 or any other administrative regulation,
			 directive, or policy.
				734.Unless otherwise authorized by existing
			 law, none of the funds provided in this Act or any other Act may be used by an
			 executive branch agency to produce any prepackaged news story intended for
			 broadcast or distribution in the United States, unless the story includes a
			 clear notification within the text or audio of the prepackaged news story that
			 the prepackaged news story was prepared or funded by that executive branch
			 agency.
				735.None of the funds made available in this
			 Act may be used in contravention of section 552a of title 5, United States Code
			 (popularly known as the Privacy Act) and regulations implementing that
			 section.
				736.Each executive department and agency shall
			 evaluate the creditworthiness of an individual before issuing the individual a
			 government travel charge card. Such evaluations for individually billed travel
			 charge cards shall include an assessment of the individual's consumer report
			 from a consumer reporting agency as those terms are defined in section 603 of
			 the Fair Credit Reporting Act (Public Law 91–508): 
			 Provided, That the department or
			 agency may not issue a government travel charge card to an individual that
			 either lacks a credit history or is found to have an unsatisfactory credit
			 history as a result of this evaluation: 
			 Provided further, That this
			 restriction shall not preclude issuance of a restricted-use charge, debit, or
			 stored value card made in accordance with agency procedures to: (1) an
			 individual with an unsatisfactory credit history where such card is used to pay
			 travel expenses and the agency determines there is no suitable alternative
			 payment mechanism available before issuing the card; or (2) an individual who
			 lacks a credit history. Each executive department and agency shall establish
			 guidelines and procedures for disciplinary actions to be taken against agency
			 personnel for improper, fraudulent, or abusive use of government charge cards,
			 which shall include appropriate disciplinary actions for use of charge cards
			 for purposes, and at establishments, that are inconsistent with the official
			 business of the Department or agency or with applicable standards of
			 conduct.
				737.(a)DefinitionsFor purposes of this section the following
			 definitions apply:
						(1)Great lakesThe terms Great Lakes and
			 Great Lakes State have the same meanings as such terms have in
			 section 506 of the Water Resources Development Act of 2000 (42 U.S.C.
			 1962d–22).
						(2)Great lakes restoration
			 activitiesThe term
			 Great Lakes restoration activities means any Federal or State
			 activity primarily or entirely within the Great Lakes watershed that seeks to
			 improve the overall health of the Great Lakes ecosystem.
						(b)ReportNot later than 45 days after submission of
			 the budget of the President to Congress, the Director of the Office of
			 Management and Budget, in coordination with the Governor of each Great Lakes
			 State and the Great Lakes Interagency Task Force, shall submit to the
			 appropriate authorizing and appropriating committees of the Senate and the
			 House of Representatives a financial report, certified by the Secretary of each
			 agency that has budget authority for Great Lakes restoration activities,
			 containing—
						(1)an interagency budget crosscut report
			 that—
							(A)displays the budget proposed, including any
			 planned interagency or intra-agency transfer, for each of the Federal agencies
			 that carries out Great Lakes restoration activities in the upcoming fiscal
			 year, separately reporting the amount of funding to be provided under existing
			 laws pertaining to the Great Lakes ecosystem; and
							(B)identifies all expenditures since fiscal
			 year 2004 by the Federal Government and State governments for Great Lakes
			 restoration activities;
							(2)a detailed accounting of all funds received
			 and obligated by all Federal agencies and, to the extent available, State
			 agencies using Federal funds, for Great Lakes restoration activities during the
			 current and previous fiscal years;
						(3)a budget for the proposed projects
			 (including a description of the project, authorization level, and project
			 status) to be carried out in the upcoming fiscal year with the Federal portion
			 of funds for activities; and
						(4)a listing of all projects to be undertaken
			 in the upcoming fiscal year with the Federal portion of funds for
			 activities.
						738.(a)In GeneralNone of the funds
			 appropriated or otherwise made available by this or any other Act may be used
			 for any Federal Government contract with any foreign incorporated entity which
			 is treated as an inverted domestic corporation under section 835(b) of the
			 Homeland Security Act of 2002 (6 U.S.C. 395(b)) or any subsidiary of such an
			 entity.
					(b)Waivers
						(1)In
			 GeneralAny Secretary shall
			 waive subsection (a) with respect to any Federal Government contract under the
			 authority of such Secretary if the Secretary determines that the waiver is
			 required in the interest of national security.
						(2)Report to
			 CongressAny Secretary issuing a waiver under paragraph (1) shall
			 report such issuance to Congress.
						(c)ExceptionThis section
			 shall not apply to any Federal Government contract entered into before the date
			 of the enactment of this Act, or to any task order issued pursuant to such
			 contract.
					739.None of the funds made available by this or
			 any other Act may be used to implement, administer, enforce, or apply the rule
			 entitled Competitive Area published by the Office of Personnel
			 Management in the Federal Register on April 15, 2008 (73 Fed. Reg. 20180 et
			 seq.).
				740.Section 743 of the Consolidated
			 Appropriations Act, 2010 (Public Law 111–117; 31 U.S.C. 501 note) is amended in
			 subsection (a)(3), by inserting after exercise of an option the
			 following: , and task orders issued under any such
			 contract,.
				741.During fiscal year 2012, for each employee
			 who—
					(1)retires under section 8336(d)(2) or
			 8414(b)(1)(B) of title 5, United States Code, or
					(2)retires under any other provision of
			 subchapter III of chapter 83 or chapter 84 of such title 5 and receives a
			 payment as an incentive to separate, the separating agency shall remit to the
			 Civil Service Retirement and Disability Fund an amount equal to the Office of
			 Personnel Management's average unit cost of processing a retirement claim for
			 the preceding fiscal year. Such amounts shall be available until expended to
			 the Office of Personnel Management and shall be deemed to be an administrative
			 expense under section 8348(a)(1)(B) of title 5, United States Code.
					742.Except as expressly provided otherwise, any
			 reference to ‘‘this Act’’ contained in any title other than title IV or VIII
			 shall not apply to such title IV or VIII.
				743.(a)None of the funds made available in this or
			 any other Act may be used to recommend or require any entity submitting an
			 offer for a Federal contract to disclose any of the following information as a
			 condition of submitting the offer:
						(1)Any payment consisting of a contribution,
			 expenditure, independent expenditure, or disbursement for an electioneering
			 communication that is made by the entity, its officers or directors, or any of
			 its affiliates or subsidiaries to a candidate for election for Federal office
			 or to a political committee, or that is otherwise made with respect to any
			 election for Federal office.
						(2)Any disbursement of funds (other than a
			 payment described in paragraph (1)) made by the entity, its officers or
			 directors, or any of its affiliates or subsidiaries to any person with the
			 intent or the reasonable expectation that the person will use the funds to make
			 a payment described in paragraph (1).
						(b)In this section, each of the terms
			 contribution, expenditure, independent
			 expenditure, electioneering communication,
			 candidate, election, and Federal
			 office has the meaning given such term in the Federal Election Campaign
			 Act of 1971 (2 U.S.C. 431 et seq.).
					VIIIGeneral provisions—District of
			 Columbia
				(including transfer of
		  funds)
				801.There are appropriated from the applicable
			 funds of the District of Columbia such sums as may be necessary for making
			 refunds and for the payment of legal settlements or judgments that have been
			 entered against the District of Columbia government.
				802.None of the Federal funds provided in this
			 Act shall be used for publicity or propaganda purposes or implementation of any
			 policy including boycott designed to support or defeat legislation pending
			 before Congress or any State legislature.
				803.(a)None of the Federal funds provided under
			 this Act to the agencies funded by this Act, both Federal and District
			 government agencies, that remain available for obligation or expenditure in
			 fiscal year 2012, or provided from any accounts in the Treasury of the United
			 States derived by the collection of fees available to the agencies funded by
			 this Act, shall be available for obligation or expenditures for an agency
			 through a reprogramming of funds which—
						(1)creates new programs;
						(2)eliminates a program, project, or
			 responsibility center;
						(3)establishes or changes allocations
			 specifically denied, limited or increased under this Act;
						(4)increases funds or personnel by any means
			 for any program, project, or responsibility center for which funds have been
			 denied or restricted;
						(5)re-establishes any program or project
			 previously deferred through reprogramming;
						(6)augments any existing program, project, or
			 responsibility center through a reprogramming of funds in excess of $3,000,000
			 or 10 percent, whichever is less; or
						(7)increases by 20 percent or more personnel
			 assigned to a specific program, project or responsibility center,
						unless the Committees on
			 Appropriations of the House of Representatives and the Senate are notified in
			 writing 15 days in advance of the reprogramming.(b)The District of Columbia government is
			 authorized to approve and execute reprogramming and transfer requests of local
			 funds under this title through November 1, 2012.
					804.None of the Federal funds provided in this
			 Act may be used by the District of Columbia to provide for salaries, expenses,
			 or other costs associated with the offices of United States Senator or United
			 States Representative under section 4(d) of the District of Columbia Statehood
			 Constitutional Convention Initiatives of 1979 (D.C. Law 3–171; D.C. Official
			 Code, sec. 1–123).
				805.Except as otherwise provided in this
			 section, none of the funds made available by this Act or by any other Act may
			 be used to provide any officer or employee of the District of Columbia with an
			 official vehicle unless the officer or employee uses the vehicle only in the
			 performance of the officer's or employee's official duties. For purposes of
			 this section, the term official duties does not include travel
			 between the officer's or employee's residence and workplace, except in the case
			 of—
					(1)an officer or
			 employee of the Metropolitan Police Department who resides in the District of
			 Columbia or a District of Columbia government employee as may otherwise be
			 designated by the Chief of the Department;
					(2)at the discretion
			 of the Fire Chief, an officer or employee of the District of Columbia Fire and
			 Emergency Medical Services Department who resides in the District of Columbia
			 and is on call 24 hours a day or is otherwise designated by the Fire
			 Chief;
					(3)at the discretion
			 of the Director of the Department of Corrections, an officer or employee of the
			 District of Columbia Department of Corrections who resides in the District of
			 Columbia and is on call 24 hours a day or is otherwise designated by the
			 Director;
					(4)the Mayor of the
			 District of Columbia; and
					(5)the Chairman of
			 the Council of the District of Columbia.
					806.(a)None of the Federal funds contained in this
			 Act may be used by the District of Columbia Attorney General or any other
			 officer or entity of the District government to provide assistance for any
			 petition drive or civil action which seeks to require Congress to provide for
			 voting representation in Congress for the District of Columbia.
					(b)Nothing in this section bars the District
			 of Columbia Attorney General from reviewing or commenting on briefs in private
			 lawsuits, or from consulting with officials of the District government
			 regarding such lawsuits.
					807.None of the Federal funds contained in this
			 Act may be used to distribute any needle or syringe for the purpose of
			 preventing the spread of blood borne pathogens in any location that has been
			 determined by the local public health or local law enforcement authorities to
			 be inappropriate for such distribution.
				808.Nothing in this Act may be construed to
			 prevent the Council or Mayor of the District of Columbia from addressing the
			 issue of the provision of contraceptive coverage by health insurance plans, but
			 it is the intent of Congress that any legislation enacted on such issue should
			 include a conscience clause which provides exceptions for
			 religious beliefs and moral convictions.
				809.Hereafter, as part of the submission of the
			 annual budget justification, the Mayor of the District of Columbia shall submit
			 to the Committees on Appropriations of the House of Representatives and the
			 Senate, the Committee on Oversight and Government Reform of the House of
			 Representatives, and the Committee on Homeland Security and Governmental
			 Affairs of the Senate a report addressing—
					(1)crime, including the homicide rate,
			 implementation of community policing, and the number of police officers on
			 local beats;
					(2)access to substance and alcohol abuse
			 treatment, including the number of treatment slots, the number of people
			 served, the number of people on waiting lists, and the effectiveness of
			 treatment programs, the retention rates in treatment programs, and the
			 recidivism/re-arrest rates for treatment participants;
					(3)education, including access to special
			 education services and student achievement to be provided in consultation with
			 the District of Columbia Public Schools, repeated grade rates, high school
			 graduation rates, and post-secondary education attendance rates;
					(4)improvement in basic District services,
			 including rat control and abatement; and
					(5)application for and management of Federal
			 grants, including the number and type of grants for which the District was
			 eligible but failed to apply and the number and type of grants awarded to the
			 District but for which the District failed to spend the amounts
			 received.
					810.None of the Federal funds contained in this
			 Act may be used to enact or carry out any law, rule, or regulation to legalize
			 or otherwise reduce penalties associated with the possession, use, or
			 distribution of any schedule I substance under the Controlled Substances Act
			 (21 U.S.C. 801 et seq.) or any tetrahydrocannabinols derivative.
				811.None of the funds appropriated under this
			 Act shall be expended for any abortion except where the life of the mother
			 would be endangered if the fetus were carried to term or where the pregnancy is
			 the result of an act of rape or incest.
				812.(a)No later than 30 calendar days after the
			 date of the enactment of this Act, the Chief Financial Officer for the District
			 of Columbia shall submit to the appropriate committees of Congress, the Mayor,
			 and the Council of the District of Columbia, a revised appropriated funds
			 operating budget in the format of the budget that the District of Columbia
			 government submitted pursuant to section 442 of the District of Columbia Home
			 Rule Act (D.C. Official Code, sec. 1–204.42), for all agencies of the District
			 of Columbia government for fiscal year 2012 that is in the total amount of the
			 approved appropriation and that realigns all budgeted data for personal
			 services and other-than-personal services, respectively, with anticipated
			 actual expenditures.
					(b)This section shall apply only to an agency
			 for which the Chief Financial Officer for the District of Columbia certifies
			 that a reallocation is required to address unanticipated changes in program
			 requirements.
					813.No later than 30 calendar days after the
			 date of the enactment of this Act, the Chief Financial Officer for the District
			 of Columbia shall submit to the appropriate committees of Congress, the Mayor,
			 and the Council for the District of Columbia, a revised appropriated funds
			 operating budget for the District of Columbia Public Schools that aligns
			 schools budgets to actual enrollment. The revised appropriated funds budget
			 shall be in the format of the budget that the District of Columbia government
			 submitted pursuant to section 442 of the District of Columbia Home Rule Act
			 (D.C. Official Code, Sec. 1–204.42).
				814.Amounts appropriated in this Act as
			 operating funds may be transferred to the District of Columbia's enterprise and
			 capital funds and such amounts, once transferred, shall retain appropriation
			 authority consistent with the provisions of this Act.
				815.Notwithstanding any other laws, for this
			 and succeeding fiscal years, the Director of the District of Columbia Public
			 Defender Service shall, to the extent the Director considers appropriate,
			 provide representation for and hold harmless, or provide liability insurance
			 for, any person who is an employee, member of the Board of Trustees, or officer
			 of the District of Columbia Public Defender Service for money damages arising
			 out of any claim, proceeding, or case at law relating to the furnishing of
			 representational services or management services or related services while
			 acting within the scope of that person’s office or employment, including, but
			 not limited to such claims, proceedings, or cases at law involving employment
			 actions, injury, loss of liberty, property damage, loss of property, or
			 personal injury, or death arising from malpractice or negligence of any such
			 officer or employee.
				816.Section 346 of the District of Columbia
			 Appropriations Act, 2005 (Public Law 108–335) is amended—
					(1)in the title, by striking “Biennial”;
					(2)in subsection (a), by striking
			 Biennial management and inserting
			 Management;
					(3)in subsection (a), by striking
			 States. and inserting States every five years.;
			 and
					(4)in subsection (b)(6), by striking
			 2 and inserting 5.
					817.Except as expressly provided otherwise, any
			 reference to this Act contained in this title or in title IV
			 shall be treated as referring only to the provisions of this title or of title
			 IV.
					This division may be cited as the
		  Financial Services and General
		  Government Appropriations Act, 2012.
		  
					DDEPARTMENT OF
			 HOMELAND SECURITY APPROPRIATIONS ACT, 2012
			IDepartmental
			 management and operations
				
				Office of the Secretary and
		  Executive Management
				For necessary expenses of the Office of the
		  Secretary of Homeland Security, as authorized by section 102 of the Homeland
		  Security Act of 2002 (6 U.S.C. 112), and executive management of the Department
		  of Homeland Security, as authorized by law, $133,159,000: 
		  Provided, That not to exceed
		  $51,000 shall be for official reception and representation expenses, of which
		  $17,000 shall be made available to the Office of Policy for Visa Waiver Program
		  negotiations in Washington, DC, and for other international activities: 
		  Provided further, That all official
		  costs associated with the use of government aircraft by Department of Homeland
		  Security personnel to support official travel of the Secretary and the Deputy
		  Secretary shall be paid from amounts made available for the Immediate Office of
		  the Secretary and the Immediate Office of the Deputy Secretary: 
		  Provided further, That of the total
		  amount made available under this heading, $1,800,000 shall remain available
		  until March 30, 2012, for the Office of Counternarcotics Enforcement, of which
		  up to $1,800,000 may, notwithstanding section 503 of this Act, be transferred
		  to the Office of Policy: 
		  Provided further, That amounts
		  transferred pursuant to the preceding proviso shall remain available until
		  September 30, 2012: 
		  Provided further, That the
		  Assistant Secretary for Policy shall submit to the Committees on Appropriations
		  of the Senate and the House of Representatives not later than March 30, 2012,
		  an expenditure plan for the Office of Policy which includes a detailed
		  description of any funds transferred to the Office for counternarcotics
		  enforcement and activities related to risk management and analysis: 
		  Provided further, That $30,000,000
		  shall not be available for obligation until the Secretary of Homeland Security
		  submits to the Committees on Appropriations of the Senate and the House of
		  Representatives a comprehensive plan for implementation of the biometric air
		  exit system, as mandated in Public Law 110–53, including the estimated costs of
		  implementation.
				Office of the Under Secretary
		  for ManagementFor necessary
		  expenses of the Office of the Under Secretary for Management, as authorized by
		  sections 701 through 705 of the Homeland Security Act of 2002 (6 U.S.C. 341
		  through 345), $235,587,000, of which not to exceed $2,500 shall be for official
		  reception and representation expenses: 
		  Provided, That of the total amount
		  made available under this heading, $5,000,000 shall remain available until
		  September 30, 2016, solely for the alteration and improvement of facilities,
		  tenant improvements, and relocation costs to consolidate Department
		  headquarters operations at the Nebraska Avenue Complex; and $14,172,000 shall
		  remain available until September 30, 2014, for the Human Resources Information
		  Technology program: 
		  Provided further, That the Under
		  Secretary for Management shall, pursuant to the requirements contained in the
		  explanatory statement described in section 4 (in the matter preceding division
		  A of this consolidated Act), provide to the Committees on Appropriations of the
		  Senate and the House of Representatives a Comprehensive Acquisition Status
		  Report with the President’s budget for fiscal year 2013 as submitted under
		  section 1105(a) of title 31, United States Code, and quarterly updates to such
		  report not later than 30 days after the completion of each
		  quarter.
				Office of the Chief Financial
		  OfficerFor necessary expenses
		  of the Office of the Chief Financial Officer, as authorized by section 103 of
		  the Homeland Security Act of 2002 (6 U.S.C. 113),
		  $50,860,000.
				Office of the Chief Information
		  Officer
				For necessary expenses of the Office of the
		  Chief Information Officer, as authorized by section 103 of the Homeland
		  Security Act of 2002 (6 U.S.C. 113), and Department-wide technology
		  investments, $257,300,000; of which $105,500,000 shall be available for
		  salaries and expenses; and of which $151,800,000, to remain available until
		  September 30, 2014, shall be available for development and acquisition of
		  information technology equipment, software, services, and related activities
		  for the Department of Homeland Security: 
		  Provided, That the Department of
		  Homeland Security Chief Information Officer shall submit to the Committees on
		  Appropriations of the Senate and the House of Representatives, at the time that
		  the President's budget is submitted each year under section 1105(a) of title
		  31, United States Code, a multi-year investment and management plan, to include
		  each of fiscal years 2012 through 2015, for all information technology
		  acquisition projects funded under this heading or funded by multiple components
		  of the Department of Homeland Security through reimbursable agreements, that
		  includes—
					(1)the proposed
			 appropriations included for each project and activity tied to mission
			 requirements, program management capabilities, performance levels, and specific
			 capabilities and services to be delivered;
					(2)the total
			 estimated cost and projected timeline of completion for all multi-year
			 enhancements, modernizations, and new capabilities that are proposed in such
			 budget or underway;
					(3)a detailed
			 accounting of operations and maintenance and contractor services costs;
			 and
					(4)a current
			 acquisition program baseline for each project, that—
						(A)notes and
			 explains any deviations in cost, performance parameters, schedule, or estimated
			 date of completion from the original acquisition program baseline;
						(B)aligns the
			 acquisition programs covered by the baseline to mission requirements by
			 defining existing capabilities, identifying known capability gaps between such
			 existing capabilities and stated mission requirements, and explaining how each
			 increment will address such known capability gaps; and
						(C)defines
			 life-cycle costs for such programs.
						Analysis and
		  operationsFor necessary
		  expenses for intelligence analysis and operations coordination activities, as
		  authorized by title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et
		  seq.), $338,068,000; of which not to exceed $4,250 shall be for official
		  reception and representation expenses; and of which $141,521,000 shall remain
		  available until September 30, 2013.
				Office of inspector
		  generalFor necessary expenses
		  of the Office of Inspector General in carrying out the provisions of the
		  Inspector General Act of 1978 (5 U.S.C. App.), $117,000,000, of which not to
		  exceed $300,000 may be used for certain confidential operational expenses,
		  including the payment of informants, to be expended at the direction of the
		  Inspector General.
				IISecurity, enforcement, and
			 investigations
				U.S. Customs and Border
		  Protection
				Salaries
		  and ExpensesFor necessary
		  expenses for enforcement of laws relating to border security, immigration,
		  customs, agricultural inspections and regulatory activities related to plant
		  and animal imports, and transportation of unaccompanied minor aliens; purchase
		  and lease of up to 7,500 (6,500 for replacement only) police-type vehicles; and
		  contracting with individuals for personal services abroad; $8,680,118,000; of
		  which $3,274,000 shall be derived from the Harbor Maintenance Trust Fund for
		  administrative expenses related to the collection of the Harbor Maintenance Fee
		  pursuant to section 9505(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C.
		  9505(c)(3)) and notwithstanding section 1511(e)(1) of the Homeland Security Act
		  of 2002 (6 U.S.C. 551(e)(1)); of which not to exceed $38,250 shall be for
		  official reception and representation expenses; of which not less than
		  $287,901,000 shall be for Air and Marine Operations; of which such sums as
		  become available in the Customs User Fee Account, except sums subject to
		  section 13031(f)(3) of the Consolidated Omnibus Budget Reconciliation Act of
		  1985 (19 U.S.C. 58c(f)(3)), shall be derived from that account; of which not to
		  exceed $150,000 shall be available for payment for rental space in connection
		  with preclearance operations; of which not to exceed $1,000,000 shall be for
		  awards of compensation to informants, to be accounted for solely under the
		  certificate of the Secretary of Homeland Security: 
		  Provided, That for fiscal year
		  2012, the overtime limitation prescribed in section 5(c)(1) of the Act of
		  February 13, 1911 (19 U.S.C. 267(c)(1)) shall be $35,000; and notwithstanding
		  any other provision of law, none of the funds appropriated by this Act may be
		  available to compensate any employee of U.S. Customs and Border Protection for
		  overtime, from whatever source, in an amount that exceeds such limitation,
		  except in individual cases determined by the Secretary of Homeland Security, or
		  the designee of the Secretary, to be necessary for national security purposes,
		  to prevent excessive costs, or in cases of immigration emergencies: 
		   Provided further, That the Border
		  Patrol shall maintain an active duty presence of not less than 21,370 full-time
		  equivalent agents protecting the borders of the United States in the fiscal
		  year: 
		  Provided further, That the
		  Commissioner of U.S. Customs and Border Protection shall submit to the
		  Committees on Appropriations of the Senate and the House of Representatives,
		  with the congressional budget justification, a multi-year investment and
		  management plan, to include each fiscal year starting with the current fiscal
		  year and the 3 subsequent fiscal years, for inspection and detection technology
		  supporting operations under this heading, including all non-intrusive
		  inspection and radiation detection technology, that
		  provides—
					(1)the funding level for all inspection and
			 detection technology equipment by source;
					(2)the inventory of inspection and detection
			 technology equipment by type and age;
					(3)the proposed appropriations for procurement
			 of inspection and detection technology equipment by type, including quantity,
			 for deployment, and for operations and maintenance;
					(4)projected funding levels for procurement of
			 inspection and detection technology equipment by type, including quantity, for
			 deployment, and for operations and maintenance for each of the 3 subsequent
			 fiscal years; and
					(5)a current acquisition program baseline
			 that—
						(A)aligns the acquisition of each technology
			 to mission requirements by defining existing capabilities of comparable legacy
			 technology assets, identifying known capability gaps between such existing
			 capabilities and stated mission requirements, and explaining how the
			 acquisition of each technology will address such known capability gaps;
						(B)defines life-cycle costs for each
			 technology, including all associated costs of major acquisitions systems
			 infrastructure and transition to operations, delineated by purpose and fiscal
			 year for the projected service life of the technology; and
						(C)includes a phase-out and decommissioning
			 schedule delineated by fiscal year for existing legacy technology assets that
			 each technology is intended to replace or recapitalize.
						Automation
		  modernizationFor expenses for
		  U.S. Customs and Border Protection automated systems, $334,275,000, to remain
		  available until September 30, 2014, of which not less than $140,000,000 shall
		  be for the development of the Automated Commercial Environment: 
		  Provided, That of the total amount
		  made available under this heading, $25,000,000 may not be obligated for the
		  Automated Commercial Environment program until the Commissioner of U.S. Customs
		  and Border Protection submits to the Committees on Appropriations of the Senate
		  and the House of Representatives, not later than 60 days after the date of
		  enactment of this Act, an expenditure plan for the Automated Commercial
		  Environment program including results to date, plans for the program, and a
		  list of projects with associated funding from prior appropriations and provided
		  by this Act.
				Border security fencing,
		  infrastructure, and technologyFor expenses for border security fencing,
		  infrastructure, and technology, $400,000,000, to remain available until
		  September 30, 2014: 
		  Provided, That of the total amount
		  made available under this heading, $60,000,000 shall not be obligated until the
		  Committees on Appropriations of the Senate and the House of Representatives
		  receive a detailed plan for expenditure, prepared by the Commissioner of U.S.
		  Customs and Border Protection, and submitted not later than 90 days after the
		  date of enactment of this Act, for a program to establish and maintain a
		  security barrier along the borders of the United States of fencing and vehicle
		  barriers, where practicable, and of other forms of tactical infrastructure and
		  technology: 
		  Provided further, That the
		  Commissioner of U.S. Customs and Border Protection shall submit to the
		  Committees on Appropriations of the Senate and the House of Representatives, at
		  the time that the President’s budget is submitted each year under section
		  1105(a) of title 31, United States Code, a multi-year investment and management
		  plan for the Border Security Fencing, Infrastructure, and Technology account,
		  that includes for each tactical infrastructure and technology
		  deployment—
					(1)the funding level
			 in that budget and projected funding levels for each of the next 3 fiscal
			 years, including a description of the purpose of such funds;
					(2)the deployment
			 plan, by border segment, that aligns each deployment to mission requirements by
			 defining existing capabilities, identifying known capability gaps between such
			 existing capabilities and stated mission requirements related to achieving
			 operational control, and explaining how each tactical infrastructure or
			 technology deployment will address such known capability gaps; and
					(3)a
			 current acquisition program baseline that—
						(A)notes and explains
			 any deviations in cost, performance parameters, schedule, or estimated date of
			 completion from the most recent acquisition program baseline approved by the
			 Department of Homeland Security Acquisition Review Board;
						(B)includes a
			 phase-out and life-cycle recapitalization schedule delineated by fiscal year
			 for existing and new tactical infrastructure and technology deployments that
			 each deployment is intended to replace or recapitalize; and
						(C)includes
			 qualitative performance metrics that assess the effectiveness of new and
			 existing tactical infrastructure and technology deployments and inform the next
			 multi-year investment and management plan related to achieving operational
			 control of the Northern and Southwest borders of the United States.
						Air and
		  marine interdiction, operations, maintenance, and procurementFor necessary expenses for the operations,
		  maintenance, and procurement of marine vessels, aircraft, unmanned aircraft
		  systems, and other related equipment of the air and marine program, including
		  operational training and mission-related travel, the operations of which
		  include the following: the interdiction of narcotics and other goods; the
		  provision of support to Federal, State, and local agencies in the enforcement
		  or administration of laws enforced by the Department of Homeland Security; and,
		  at the discretion of the Secretary of Homeland Security, the provision of
		  assistance to Federal, State, and local agencies in other law enforcement and
		  emergency humanitarian efforts, $503,966,000, to remain available until
		  September 30, 2014: 
		  Provided, That no aircraft or other
		  related equipment, with the exception of aircraft that are one of a kind and
		  have been identified as excess to U.S. Customs and Border Protection
		  requirements and aircraft that have been damaged beyond repair, shall be
		  transferred to any other Federal agency, department, or office outside of the
		  Department of Homeland Security during fiscal year 2012 without the prior
		  approval of the Committees on Appropriations of the Senate and the House of
		  Representatives: 
		  Provided further, That the
		  Secretary of Homeland Security shall report to the Committees on Appropriations
		  of the Senate and the House of Representatives, not later than 90 days after
		  the date of enactment of this Act, on the update to the 5-year strategic plan
		  for the air and marine program directed in conference report 109–241
		  accompanying Public Law 109–90 that addresses missions, structure, operations,
		  equipment, facilities, and resources including deployment and command and
		  control requirements, and includes a recapitalization plan with milestones and
		  funding, and a detailed staffing plan with associated costs to achieve full
		  staffing to meet all mission requirements.
				Construction and facilities
		  managementFor necessary
		  expenses to plan, acquire, construct, renovate, equip, furnish, operate,
		  manage, and maintain buildings, facilities, and related infrastructure
		  necessary for the administration and enforcement of the laws relating to
		  customs, immigration, and border security, $236,596,000, to remain available
		  until September 30, 2016: 
		  Provided, That for fiscal year 2012
		  and thereafter, the annual budget submission of U.S. Customs and Border
		  Protection for Construction and Facilities Management shall, in
		  consultation with the General Services Administration, include a detailed
		  5-year plan for all Federal land border port of entry projects with a yearly
		  update of total projected future funding needs delineated by land port of
		  entry: 
		  Provided further, That the
		  Commissioner of U.S. Customs and Border Protection shall submit to the
		  Committees on Appropriations of the Senate and the House of Representatives, at
		  the time that the President’s budget is submitted each year under section
		  1105(a) of title 31, United States Code, an inventory of the real property of
		  U.S. Customs and Border Protection and a plan for each activity and project
		  proposed for funding under this heading that includes the full cost by fiscal
		  year of each activity and project proposed and underway in fiscal year
		  2013.
				U.S. immigration and customs
		  enforcement
				Salaries and
		  expenses
				For necessary expenses for enforcement of
		  immigration and customs laws, detention and removals, and investigations,
		  including overseas vetted units operations; and purchase and lease of up to
		  3,790 (2,350 for replacement only) police-type vehicles; $5,528,874,000; of
		  which not to exceed $10,000,000 shall be available until expended for
		  conducting special operations under section 3131 of the Customs Enforcement Act
		  of 1986 (19 U.S.C. 2081); of which not to exceed $12,750 shall be for official
		  reception and representation expenses; of which not to exceed $2,000,000 shall
		  be for awards of compensation to informants, to be accounted for solely under
		  the certificate of the Secretary of Homeland Security; of which not less than
		  $305,000 shall be for promotion of public awareness of the child pornography
		  tipline and activities to counter child exploitation; of which not less than
		  $5,400,000 shall be used to facilitate agreements consistent with section
		  287(g) of the Immigration and Nationality Act (8 U.S.C. 1357(g)); and of which
		  not to exceed $11,216,000 shall be available to fund or reimburse other Federal
		  agencies for the costs associated with the care, maintenance, and repatriation
		  of smuggled aliens unlawfully present in the United States: 
		  Provided, That none of the funds
		  made available under this heading shall be available to compensate any employee
		  for overtime in an annual amount in excess of $35,000, except that the
		  Secretary of Homeland Security, or the designee of the Secretary, may waive
		  that amount as necessary for national security purposes and in cases of
		  immigration emergencies: 
		  Provided further, That of the total
		  amount provided, $15,770,000 shall be for activities to enforce laws against
		  forced child labor, of which not to exceed $6,000,000 shall remain available
		  until expended: 
		  Provided further, That of the total
		  amount available, not less than $1,600,000,000 shall be available to identify
		  aliens convicted of a crime who may be deportable, and to remove them from the
		  United States once they are judged deportable, of which $189,064,000 shall
		  remain available until September 30, 2013: 
		  Provided further, That the
		  Assistant Secretary of Homeland Security for U.S. Immigration and Customs
		  Enforcement shall report to the Committees on Appropriations of the Senate and
		  the House of Representatives, not later than 45 days after the end of each
		  quarter of the fiscal year, on progress in implementing the preceding proviso
		  and the funds obligated during that quarter to make such progress: 
		  Provided further, That the
		  Secretary of Homeland Security shall prioritize the identification and removal
		  of aliens convicted of a crime by the severity of that crime: 
		  Provided further, That funding made
		  available under this heading shall maintain a level of not less than
		  34,000 detention beds through
		  September 30, 2012: 
		  Provided further, That of the total
		  amount provided, not less than $2,750,843,000 is for detention and removal
		  operations, including transportation of unaccompanied minor aliens: 
		  Provided further, That of the total
		  amount provided, $10,300,000 shall remain available until September 30, 2013,
		  for the Visa Security Program: 
		  Provided further, That none of the
		  funds provided under this heading may be used to continue a delegation of law
		  enforcement authority authorized under section 287(g) of the Immigration and
		  Nationality Act (8 U.S.C. 1357(g)) if the Department of Homeland Security
		  Inspector General determines that the terms of the agreement governing the
		  delegation of authority have been violated: 
		  Provided further, That none of the
		  funds provided under this heading may be used to continue any contract for the
		  provision of detention services if the two most recent overall performance
		  evaluations received by the contracted facility are less than
		  adequate or the equivalent median score in any subsequent
		  performance evaluation system: 
		  Provided further, That nothing
		  under this heading shall prevent U.S. Immigration and Customs Enforcement from
		  exercising those authorities provided under immigration laws (as defined in
		  section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C.
		  1101(a)(17))) during priority operations pertaining to aliens convicted of a
		  crime.
				Automation
		  modernization
				For expenses of immigration and customs
		  enforcement automated systems, $21,710,000, to remain available until September
		  30, 2016.
				Transportation security
		  administration
				AVIATION
		  SECURITYFor necessary
		  expenses of the Transportation Security Administration related to providing
		  civil aviation security services pursuant to the Aviation and Transportation
		  Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note),
		  $5,253,956,000, to remain available until September 30, 2013, of which not to
		  exceed $8,500 shall be for official reception and representation expenses: 
		  Provided, That of the total amount
		  made available under this heading, not to exceed $4,167,631,000 shall be for
		  screening operations, of which $543,103,000 shall be available for explosives
		  detection systems; $204,768,000 shall be for checkpoint support; and not to
		  exceed $1,086,325,000 shall be for aviation security direction and enforcement:
		  
		  Provided further, That of the
		  amount made available in the preceding proviso for explosives detection
		  systems, $222,738,000 shall be available for the purchase and installation of
		  these systems, of which not less than 10 percent shall be available for the
		  purchase and installation of certified explosives detection systems at medium-
		  and small-sized airports: 
		  Provided further, That any award to
		  deploy explosives detection systems shall be based on risk, the airport’s
		  current reliance on other screening solutions, lobby congestion resulting in
		  increased security concerns, high injury rates, airport readiness, and
		  increased cost effectiveness: 
		  Provided further, That security
		  service fees authorized under section 44940 of title 49, United States Code,
		  shall be credited to this appropriation as offsetting collections and shall be
		  available only for aviation security: 
		  Provided further, That the sum
		  appropriated under this heading from the general fund shall be reduced on a
		  dollar-for-dollar basis as such offsetting collections are received during
		  fiscal year 2012 so as to result in a final fiscal year appropriation from the
		  general fund estimated at not more than $3,223,956,000: 
		  Provided further, That any security
		  service fees collected in excess of the amount made available under this
		  heading shall become available during fiscal year 2013: 
		   Provided further, That
		  notwithstanding section 44923 of title 49, United States Code, for fiscal year
		  2012, any funds in the Aviation Security Capital Fund established by section
		  44923(h) of title 49, United States Code, may be used for the procurement and
		  installation of explosives detection systems or for the issuance of other
		  transaction agreements for the purpose of funding projects described in section
		  44923(a): 
		  Provided further, That none of the
		  funds made available in this Act may be used for any recruiting or hiring of
		  personnel into the Transportation Security Administration that would cause the
		  agency to exceed a staffing level of 46,000 full-time equivalent screeners: 
		  Provided further, That the
		  preceding proviso shall not apply to personnel hired as part-time employees: 
		  Provided further, That not later
		  than 90 days after the date of enactment of this Act, the Secretary of Homeland
		  Security shall submit to the Committees on Appropriations of the Senate and the
		  House of Representatives a detailed report on—
					(1)the Department of
			 Homeland Security efforts and resources being devoted to develop more advanced
			 integrated passenger screening technologies for the most effective security of
			 passengers and baggage at the lowest possible operating and acquisition
			 costs;
					(2)how the
			 Transportation Security Administration is deploying its existing passenger and
			 baggage screener workforce in the most cost effective manner; and
					(3)labor savings from
			 the deployment of improved technologies for passenger and baggage screening and
			 how those savings are being used to offset security costs or reinvested to
			 address security vulnerabilities:
					 Provided
				further, That Members of the United States House of
			 Representatives and United States Senate, including the leadership; the heads
			 of Federal agencies and commissions, including the Secretary, Deputy Secretary,
			 Under Secretaries, and Assistant Secretaries of the Department of Homeland
			 Security; the United States Attorney General, Deputy Attorney General,
			 Assistant Attorneys General, and the United States Attorneys; and senior
			 members of the Executive Office of the President, including the Director of the
			 Office of Management and Budget, shall not be exempt from Federal passenger and
			 baggage screening.Surface
		  transportation securityFor
		  necessary expenses of the Transportation Security Administration related to
		  surface transportation security activities, $134,748,000, to remain available
		  until September 30, 2013.
				Transportation threat
		  assessment and credentialingFor necessary expenses for the development
		  and implementation of screening programs of the Office of Transportation Threat
		  Assessment and Credentialing, $163,954,000, to remain available until September
		  30, 2013.
				Transportation security
		  supportFor necessary expenses
		  of the Transportation Security Administration related to transportation
		  security support and intelligence pursuant to the Aviation and Transportation
		  Security Act (Public Law 107–71; 115 Stat. 597; 49 U.S.C. 40101 note),
		  $1,031,926,000, to remain available until September 30, 2013: 
		  Provided, That of the funds
		  appropriated under this heading, $20,000,000 may not be obligated for
		  headquarters administration until the Administrator of the Transportation
		  Security Administration submits to the Committees on Appropriations of the
		  Senate and the House of Representatives detailed expenditure plans for air
		  cargo security, checkpoint support, and explosives detection systems
		  refurbishment, procurement, and installations on an airport-by-airport basis
		  for fiscal year 2012: 
		  Provided further, That these plans
		  shall be submitted not later than 60 days after the date of enactment of this
		  Act.
				Federal air
		  marshalsFor necessary
		  expenses of the Federal Air Marshals,
		  $966,115,000.
				Coast
		  Guard
				Operating
		  expensesFor necessary
		  expenses for the operation and maintenance of the Coast Guard, not otherwise
		  provided for; purchase or lease of not to exceed 25 passenger motor vehicles,
		  which shall be for replacement only; purchase or lease of small boats for
		  contingent and emergent requirements (at a unit cost of no more than $700,000)
		  and repairs and service-life replacements, not to exceed a total of
		  $31,000,000; purchase or lease of boats necessary for overseas deployments and
		  activities; minor shore construction projects not exceeding $1,000,000 in total
		  cost at any location; payments pursuant to section 156 of Public Law 97–377 (42
		  U.S.C. 402 note; 96 Stat. 1920); and recreation and welfare; $7,051,054,000, of
		  which $598,000,000 shall be for defense-related activities,
		  of which
		  $258,000,000 is designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of 1985; of which $24,500,000
		  shall be derived from the Oil Spill Liability Trust Fund to carry out the
		  purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C.
		  2712(a)(5)); and of which not to exceed $17,000 shall be for official reception
		  and representation expenses: 
		  Provided, That none of the funds
		  made available by this Act shall be for expenses incurred for recreational
		  vessels under section 12114 of title 46, United States Code, except to the
		  extent fees are collected from owners of yachts and credited to this
		  appropriation: 
		  Provided further, That the Coast
		  Guard shall comply with the requirements of section 527 of the National Defense
		  Authorization Act for Fiscal Year 2004 (10 U.S.C. 4331 note) with respect to
		  the Coast Guard Academy: 
		  Provided further, That of the funds
		  provided under this heading, $75,000,000 shall be withheld from obligation for
		  Coast Guard Headquarters Directorates until a revised future-years capital
		  investment plan for fiscal years 2013 through 2017, as specified under the
		  heading Coast Guard Acquisition, Construction, and Improvements
		  of this Act is submitted to the Committees on Appropriations of the Senate and
		  the House of Representatives: 
		  Provided further,
		  That funds made available under this heading for Overseas Contingency
		  Operations/Global War on Terrorism may be allocated by program, project, and
		  activity, notwithstanding section 503 of this Act.
				Environmental compliance and
		  restorationFor necessary
		  expenses to carry out the environmental compliance and restoration functions of
		  the Coast Guard under chapter 19 of title 14, United States Code, $13,500,000,
		  to remain available until September 30, 2016.
				Reserve
		  trainingFor necessary
		  expenses of the Coast Guard Reserve, as authorized by law; operations and
		  maintenance of the Coast Guard reserve program; personnel and training costs;
		  and equipment and services; $134,278,000.
				Acquisition, construction, and
		  improvementsFor necessary
		  expenses of acquisition, construction, renovation, and improvement of aids to
		  navigation, shore facilities, vessels, and aircraft, including equipment
		  related thereto; and maintenance, rehabilitation, lease and operation of
		  facilities and equipment; as authorized by law; $1,403,924,000, of which
		  $20,000,000 shall be derived from the Oil Spill Liability Trust Fund to carry
		  out the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33
		  U.S.C. 2712(a)(5)); of which $20,000,000 shall remain available until September
		  30, 2016, for military family housing, of which not more than $14,000,000 shall
		  be derived from the Coast Guard Housing Fund, established pursuant to 14 U.S.C.
		  687; of which $642,000,000 shall be available until September 30, 2016, to
		  acquire, effect major repairs to, renovate, or improve vessels, small boats,
		  and related equipment; of which $289,900,000 shall be available until September
		  30, 2016, to acquire, effect major repairs to, renovate, or improve aircraft or
		  increase aviation capability; of which $161,140,000 shall be available until
		  September 30, 2016, for other acquisition programs; of which $180,692,000 shall
		  be available until September 30, 2016, for shore facilities and aids to
		  navigation, including waterfront facilities at Navy installations used by the
		  Coast Guard; of which $110,192,000 shall be available for personnel
		  compensation and benefits and related costs: 
		  Provided, That the funds provided
		  by this Act shall be immediately available and allotted to contract for long
		  lead time materials, components, and designs for the sixth National Security
		  Cutter notwithstanding the availability of funds for production costs or
		  post-production costs: 
		  Provided further, That the
		  Secretary of Homeland Security shall submit to the Committees on Appropriations
		  of the Senate and the House of Representatives, at the time that the
		  President's budget is submitted each year under section 1105(a) of title 31,
		  United States Code, a future-years capital investment plan for the Coast Guard
		  that identifies for each requested capital asset—
					(1)the proposed appropriations included in
			 that budget;
					(2)the total estimated cost of completion,
			 including and clearly delineating the costs of associated major acquisition
			 systems infrastructure and transition to operations;
					(3)projected funding levels for each fiscal
			 year for the next 5 fiscal years or until acquisition program baseline or
			 project completion, whichever is earlier;
					(4)an estimated completion date at the
			 projected funding levels; and
					(5)a current acquisition program baseline for
			 each capital asset, as applicable, that—
						(A)includes the total acquisition cost of each
			 asset, subdivided by fiscal year and including a detailed description of the
			 purpose of the proposed funding levels for each fiscal year, including for each
			 fiscal year funds requested for design, pre-acquisition activities, production,
			 structural modifications, missionization, post-delivery, and transition to
			 operations costs;
						(B)includes a detailed project schedule
			 through completion, subdivided by fiscal year, that details—
							(i)quantities planned for each fiscal year;
			 and
							(ii)major acquisition and project events,
			 including development of operational requirements, contracting actions, design
			 reviews, production, delivery, test and evaluation, and transition to
			 operations, including necessary training, shore infrastructure, and
			 logistics;
							(C)notes and explains any deviations in cost,
			 performance parameters, schedule, or estimated date of completion from the
			 original acquisition program baseline and the most recent baseline approved by
			 the Department of Homeland Security's Acquisition Review Board, if
			 applicable;
						(D)aligns the acquisition of each asset to
			 mission requirements by defining existing capabilities of comparable legacy
			 assets, identifying known capability gaps between such existing capabilities
			 and stated mission requirements, and explaining how the acquisition of each
			 asset will address such known capability gaps;
						(E)defines life-cycle costs for each asset and
			 the date of the estimate on which such costs are based, including all
			 associated costs of major acquisitions systems infrastructure and transition to
			 operations, delineated by purpose and fiscal year for the projected service
			 life of the asset;
						(F)includes the earned value management system
			 summary schedule performance index and cost performance index for each asset,
			 if applicable; and
						(G)includes a phase-out and decommissioning
			 schedule delineated by fiscal year for each existing legacy asset that each
			 asset is intended to replace or recapitalize:
						 Provided
				further, That the Secretary of Homeland Security shall
			 ensure that amounts specified in the future-years capital investment plan are
			 consistent, to the maximum extent practicable, with proposed appropriations
			 necessary to support the programs, projects, and activities of the Coast Guard
			 in the President's budget as submitted under section 1105(a) of title 31,
			 United States Code, for that fiscal year: 
			 Provided further, That any
			 inconsistencies between the capital investment plan and proposed appropriations
			 shall be identified and justified: 
			 Provided further, That
			 subsections (a) and (b) of section 6402 of Public Law 110–28 shall apply with
			 respect to the amounts made available under this heading.Research,
		  development, test, and evaluation
				For necessary expenses for applied
		  scientific research, development, test, and evaluation; and for maintenance,
		  rehabilitation, lease, and operation of facilities and equipment; as authorized
		  by law; $27,779,000, to remain available until September 30, 2016, of which
		  $500,000 shall be derived from the Oil Spill Liability Trust Fund to carry out
		  the purposes of section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C.
		  2712(a)(5)): 
		  Provided, That there may be
		  credited to and used for the purposes of this appropriation funds received from
		  State and local governments, other public authorities, private sources, and
		  foreign countries for expenses incurred for research, development, testing, and
		  evaluation.
				Retired payFor retired pay, including the payment of
		  obligations otherwise chargeable to lapsed appropriations for this purpose,
		  payments under the Retired Serviceman’s Family Protection and Survivor Benefits
		  Plans, payment for career status bonuses, concurrent receipts and
		  combat-related special compensation under the National Defense Authorization
		  Act, and payments for medical care of retired personnel and their dependents
		  under chapter 55 of title 10, United States Code, $1,440,157,000, to remain
		  available until expended.
				United States Secret
		  Service
				salaries and
		  expensesFor necessary
		  expenses of the United States Secret Service, including purchase of not to
		  exceed 652 vehicles for police-type use for replacement only; hire of passenger
		  motor vehicles; purchase of motorcycles made in the United States; hire of
		  aircraft; services of expert witnesses at such rates as may be determined by
		  the Director of the Secret Service; rental of buildings in the District of
		  Columbia, and fencing, lighting, guard booths, and other facilities on private
		  or other property not in Government ownership or control, as may be necessary
		  to perform protective functions; payment of per diem or subsistence allowances
		  to employees in cases in which a protective assignment on the actual day or
		  days of the visit of a protectee requires an employee to work 16 hours per day
		  or to remain overnight at a post of duty; conduct of and participation in
		  firearms matches; presentation of awards; travel of United States Secret
		  Service employees on protective missions without regard to the limitations on
		  such expenditures in this or any other Act if approval is obtained in advance
		  from the Committees on Appropriations of the Senate and the House of
		  Representatives; research and development; grants to conduct behavioral
		  research in support of protective research and operations; and payment in
		  advance for commercial accommodations as may be necessary to perform protective
		  functions; $1,661,237,000, of which not to exceed $21,250 shall be for official
		  reception and representation expenses; of which not to exceed $100,000 shall be
		  to provide technical assistance and equipment to foreign law enforcement
		  organizations in counterfeit investigations; of which $2,366,000 shall be for
		  forensic and related support of investigations of missing and exploited
		  children; and of which $6,000,000 shall be for a grant for activities related
		  to investigations of missing and exploited children and shall remain available
		  until September 30, 2013: 
		  Provided, That up to $18,000,000
		  for protective travel shall remain available until September 30, 2013: 
		  Provided further, That up to
		  $19,307,000 for National Special Security Events shall remain available until
		  September 30, 2013: 
		  Provided further, That the United
		  States Secret Service is authorized to obligate funds in anticipation of
		  reimbursements from Federal agencies and entities, as defined in section 105 of
		  title 5, United States Code, for personnel receiving training sponsored by the
		  James J. Rowley Training Center, except that total obligations at the end of
		  the fiscal year shall not exceed total budgetary resources available under this
		  heading at the end of the fiscal year: 
		  Provided further, That none of the
		  funds made available under this heading shall be available to compensate any
		  employee for overtime in an annual amount in excess of $35,000, except that the
		  Secretary of Homeland Security, or the designee of the Secretary, may waive
		  that amount as necessary for national security purposes: 
		  Provided further, That none of the
		  funds made available to the United States Secret Service by this Act or by
		  previous appropriations Acts may be made available for the protection of the
		  head of a Federal agency other than the Secretary of Homeland Security: 
		  Provided further, That the Director
		  of the United States Secret Service may enter into an agreement to provide such
		  protection on a fully reimbursable basis: 
		  Provided further, That of the total
		  amount made available under this heading, $43,843,000, to remain available
		  until September 30, 2014, is for information integration and technology
		  transformation: 
		  Provided further, That $20,000,000
		  made available in the preceding proviso shall not be obligated to purchase or
		  install information technology equipment until the Department of Homeland
		  Security Chief Information Officer submits a report to the Committees on
		  Appropriations of the Senate and the House of Representatives certifying that
		  all plans for integration and transformation are consistent with Department of
		  Homeland Security data center migration and enterprise architecture
		  requirements: 
		  Provided further, That none of the
		  funds made available to the United States Secret Service by this Act or by
		  previous appropriations Acts may be obligated for the purpose of opening a new
		  permanent domestic or overseas office or location unless the Committees on
		  Appropriations of the Senate and the House of Representatives are notified 15
		  days in advance of such obligation.
				ACQUISITION, CONSTRUCTION,
		  IMPROVEMENTS, AND RELATED EXPENSES For necessary expenses for acquisition,
		  construction, repair, alteration, and improvement of facilities, $5,380,000, to
		  remain available until September 30, 2016.
		  
				IIIProtection, preparedness, response, and
			 recovery
				National protection and
		  programs directorate
				management and
		  administrationFor salaries
		  and expenses of the Office of the Under Secretary for the National Protection
		  and Programs Directorate, support for operations, information technology, and
		  the Office of Risk Management and Analysis, $50,695,000: 
		  Provided, That not to exceed $4,250
		  shall be for official reception and representation expenses: 
		  Provided further, That, subject to
		  section 503 of this Act, the Secretary of Homeland Security may transfer up to
		  $4,241,000 to the Office of Policy under the heading Departmental Management
		  and Operations Office of the Secretary and Executive Management
		  for activities related to risk management and analysis: 
		  Provided further, That in the
		  preceding proviso notification shall take place not later than 90 days after
		  the date of enactment of this Act: 
		  Provided further, That any funds
		  not transferred pursuant to the penultimate proviso shall be available solely
		  to close out the Office of Risk Management and Analysis not later than
		  September 30, 2012, and shall not be available for further transfer or
		  reprogramming pursuant to section 503 of this
		  Act.
				Infrastructure protection and
		  information securityFor
		  necessary expenses for infrastructure protection and information security
		  programs and activities, as authorized by title II of the Homeland Security Act
		  of 2002 (6 U.S.C. 121 et seq.), $888,243,000, of which $200,000,000 shall
		  remain available until September 30, 2013: 
		  Provided, That the Under Secretary
		  for the National Protection and Programs Directorate shall submit a plan for
		  expenditure for the National Cyber Security Division and the Office of
		  Infrastructure Protection, to the Committees on Appropriations of the Senate
		  and the House of Representatives, not later than 90 days after the date of
		  enactment of this Act.
				Federal protective
		  serviceThe revenues and
		  collections of security fees credited to this account shall be available until
		  expended for necessary expenses related to the protection of federally owned
		  and leased buildings and for the operations of the Federal Protective Service: 
		  Provided, That the Secretary of
		  Homeland Security and the Director of the Office of Management and Budget shall
		  certify in writing to the Committees on Appropriations of the Senate and the
		  House of Representatives not later than December 31, 2011, that the operations
		  of the Federal Protective Service will be fully funded in fiscal year 2012
		  through revenues and collection of security fees, and shall adjust the fees to
		  ensure fee collections are sufficient to ensure that the Federal Protective
		  Service maintains not fewer than 1,371 full-time equivalent staff and 1,007
		  full-time equivalent Police Officers, Inspectors, Area Commanders, and Special
		  Agents who, while working, are directly engaged on a daily basis protecting and
		  enforcing laws at Federal buildings (referred to as in-service field
		  staff): 
		  Provided further, That an
		  expenditure plan for fiscal year 2012 shall be provided to the Committees on
		  Appropriations of the Senate and the House of Representatives not later than 60
		  days after the date of enactment of this Act: 
		   Provided further, That the
		  Director of the Federal Protective Service shall include with the submission of
		  the President's fiscal year 2013 budget a strategic human capital plan that
		  aligns fee collections to personnel requirements based on a current threat
		  assessment.
				united
		  states visitor and immigrant status indicator technologyFor necessary expenses for the United States
		  Visitor and Immigrant Status Indicator Technology program, as authorized by
		  section 110 of the Illegal Immigration Reform and Immigrant Responsibility Act
		  of 1996 (8 U.S.C. 1365a), $306,802,000, of which $9,400,000 is for development
		  of a comprehensive plan for implementation of biometric air exit and
		  improvements to biographic entry-exit capabilities: 
		  Provided, That of the total amount
		  made available under this heading, $194,295,000 is to remain available until
		  September 30, 2014: 
		  Provided further, That of the total
		  amount provided, $50,000,000 may not be obligated for the United States Visitor
		  and Immigrant Status Indicator Technology program until the Secretary of
		  Homeland Security submits to the Committees on Appropriations of the Senate and
		  the House of Representatives at the time that the President’s budget is
		  submitted each year under section 1105(a) of title 31, United States Code, a
		  multi-year investment and management plan, to include each fiscal year starting
		  with the current fiscal year, and the following 3 fiscal years, for the United
		  States Visitor and Immigrant Status Indicator Technology program that
		  includes—
					(1)the proposed
			 appropriations for each activity tied to mission requirements and outcomes,
			 program management capabilities, performance levels, and specific capabilities
			 and services to be delivered, noting any deviations in cost or performance from
			 the prior fiscal year expenditure or investment and management plan;
					(2)the total
			 estimated cost, projected funding by fiscal year, and projected timeline of
			 completion for all enhancements, modernizations, and new capabilities proposed
			 in such budget and underway, including and clearly delineating associated
			 efforts and funds requested by other agencies within the Department of Homeland
			 Security and in the Federal Government, and detailing any deviations in cost,
			 performance, schedule, or estimated date of completion provided in the prior
			 fiscal year expenditure or investment and management plan; and
					(3)a
			 detailed accounting of operations and maintenance, contractor services, and
			 program costs associated with the management of identity services.
					Office of Health
		  AffairsFor necessary expenses
		  of the Office of Health Affairs, $167,449,000; of which $29,671,000 is for
		  salaries and expenses and $90,164,000 is for BioWatch operations: 
		  Provided, That $47,614,000 shall
		  remain available until September 30, 2013, for biosurveillance, BioWatch
		  Generation 3, chemical defense, medical and health planning and coordination,
		  and workforce health protection: 
		  Provided further, That not to
		  exceed $2,500 shall be for official reception and representation expenses: 
		  Provided further, That the
		  Assistant Secretary for the Office of Health Affairs shall submit an
		  expenditure plan for fiscal year 2012 to the Committees on Appropriations of
		  the Senate and the House of Representatives not later than 60 days after the
		  date of enactment of this Act.
				Federal Emergency Management
		  Agency
				salaries
		  and expensesFor necessary
		  expenses of the Federal Emergency Management Agency, $895,350,000, including
		  activities authorized by the National Flood Insurance Act of 1968 (42 U.S.C.
		  4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance
		  Act (42 U.S.C. 5121 et seq.), the Cerro Grande Fire Assistance Act of 2000
		  (division C, title I, 114 Stat. 583), the Earthquake Hazards Reduction Act of
		  1977 (42 U.S.C. 7701 et seq.), the Defense Production Act of 1950 (50 U.S.C.
		  App. 2061 et seq.), sections 107 and 303 of the National Security Act of 1947
		  (50 U.S.C. 404, 405), Reorganization Plan No. 3 of 1978 (5 U.S.C. App.), the
		  Homeland Security Act of 2002 (6 U.S.C. 101 et seq.), and the Post-Katrina
		  Emergency Management Reform Act of 2006 (Public Law 109–295; 120 Stat. 1394): 
		  Provided, That not to exceed $2,500
		  shall be for official reception and representation expenses: 
		  Provided further, That the
		  Administrator of the Federal Emergency Management Agency may reprogram funds
		  made available under this heading between programs, projects, and activities
		  prior to April 16, 2012, notwithstanding section 503 of this Act: 
		   Provided further, That $1,400,000
		  of the funds available for the Office of the Administrator of the Federal
		  Emergency Management Agency shall not be available for obligation until the
		  Administrator of the Federal Emergency Management Agency submits to the
		  Committees on Appropriations of the Senate and the House of Representatives the
		  National Preparedness Report required by Public Law 109–295 and a comprehensive
		  plan to implement a system to measure the effectiveness of grants to State and
		  local communities in fiscal year 2012: 
		  Provided further, That for purposes
		  of planning, coordination, execution, and decision making related to mass
		  evacuation during a disaster, the Governors of the State of West Virginia and
		  the Commonwealth of Pennsylvania, or their designees, shall be incorporated
		  into efforts to integrate the activities of Federal, State, and local
		  governments in the National Capital Region, as defined in section 882 of the
		  Homeland Security Act of 2002 (Public Law 107–296): 
		  Provided further, That of the total
		  amount made available under this heading,
		  $41,250,000 shall be for the Urban Search
		  and Rescue Response System, of which not to exceed $1,600,000 may be made
		  available for administrative costs; $5,493,000 shall be for the Office of
		  National Capital Region Coordination; not to exceed $12,000,000 shall remain
		  available until September 30, 2013, for capital improvements at the Mount
		  Weather Emergency Operations Center; and not less than $13,662,000 shall be for
		  expenses related to modernization of automated systems: 
		  Provided further, That the
		  Administrator of the Federal Emergency Management Agency, in consultation with
		  the Department of Homeland Security Chief Information Officer, shall submit to
		  the Committees on Appropriations of the Senate and the House of Representatives
		  a strategic plan, not later than 180 days after the date of enactment of this
		  Act, for the funds specified in the preceding proviso related to modernization
		  of automated systems, that includes—
					(1)a comprehensive plan to automate and
			 modernize information systems to resolve current inefficiencies, integrate
			 data, and aid in better performance of executing the Agency-wide
			 mission;
					(2)a description of the appropriations for
			 each project and activity tied to mission requirements and outcomes, program
			 management capabilities, performance levels, and specific capabilities and
			 services to be delivered;
					(3)the total estimated cost and projected
			 timeline of completion for all multi-year enhancements, modernizations, and new
			 capabilities proposed and underway covering a period of no less than 3
			 years;
					(4)a detailed accounting of operations and
			 maintenance and contractor services costs; and
					(5)the current or planned acquisition programs
			 including—
						(A)how the programs align to mission
			 requirements by defining existing capabilities, identifying known capability
			 gaps between such existing capabilities and stated mission requirements, and
			 explaining how each increment will address a known capability gap;
						(B)how programs provide quantifiable
			 information that aids in understanding national emergency management
			 capabilities;
						(C)how programs ensure information sharing
			 among homeland security partners; and
						(D)life-cycle costs for all
			 acquisitions.
						state and
		  local programs
				(including
		  transfer of funds)For grants,
		  contracts, cooperative agreements, and other activities, $1,349,681,000, which
		  shall be distributed, according to threat, vulnerability, and consequence, at
		  the discretion of the Secretary of Homeland Security based on the following
		  authorities:
					(1)The State Homeland Security Grant Program
			 under section 2004 of the Homeland Security Act of 2002 (6 U.S.C. 605): 
			 Provided, That notwithstanding
			 subsection (c)(4) of such section 2004, for fiscal year 2012, the Commonwealth
			 of Puerto Rico shall make available to local and tribal governments amounts
			 provided to the Commonwealth of Puerto Rico under this paragraph in accordance
			 with subsection (c)(1) of such section 2004.
					(2)The Urban Area Security Initiative under
			 section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604).
					(3)The Metropolitan Medical Response System
			 under section 635 of the Post-Katrina Emergency Management Reform Act of 2006
			 (6 U.S.C. 723).
					(4)The Citizen Corps Program.
					(5)Public Transportation Security Assistance
			 and Railroad Security Assistance, under sections 1406 and 1513 of the
			 Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135
			 and 1163), including Amtrak security: 
			 Provided, That such public
			 transportation security assistance shall be provided directly to public
			 transportation agencies.
					(6)Over-the-Road Bus Security Assistance under
			 section 1532 of the Implementing Recommendations of the 9/11 Commission Act of
			 2007 (6 U.S.C. 1182).
					(7)Port Security Grants in accordance with 46
			 U.S.C. 70107.
					(8)The Driver’s License Security Grants
			 Program in accordance with section 204 of the REAL ID Act of 2005 (49 U.S.C.
			 30301 note).
					(9)The Interoperable Emergency Communications
			 Grant Program under section 1809 of the Homeland Security Act of 2002 (6 U.S.C.
			 579).
					(10)Emergency Operations Centers under section
			 614 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5196c).
					(11)Buffer Zone Protection Program
			 Grants.
					(12)Organizations (as described under section
			 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax section
			 501(a) of such code) determined by the Secretary to be at high risk of a
			 terrorist attack:
					Provided,
			 That of the amount provided under this heading, $50,000,000 shall be for
			 Operation Stonegarden and no less than $100,000,000 shall be for areas at the
			 highest threat of a terrorist attack: 
			 Provided further, That
			 $231,681,000 shall be for training, exercises, technical assistance, and other
			 programs, of which $155,500,000 shall be for training of State, local, and
			 tribal emergency response providers: 
			 Provided further, That for grants
			 under paragraphs (1) through (12), applications for grants shall be made
			 available to eligible applicants not later than 60 days after the date of
			 enactment of this Act, that eligible applicants shall submit applications not
			 later than 80 days after the grant announcement, and the Administrator of the
			 Federal Emergency Management Agency shall act within 65 days after the receipt
			 of an application: 
			 Provided further, That
			 notwithstanding section 2008(a)(11) of the Homeland Security Act of 2002 (6
			 U.S.C. 609(a)(11)), or any other provision of law, a grantee may use not more
			 than 5 percent of the amount of a grant made available under this heading for
			 expenses directly related to administration of the grant: 
			 Provided further, That 6.8
			 percent of the amounts provided under this heading shall be transferred to the
			 Federal Emergency Management Agency “Salaries and Expenses” account for program
			 administration: 
			 Provided further, That for grants
			 under paragraphs (1) and (2), the installation of communication towers is not
			 considered construction of a building or other physical facility: 
			 Provided further, That grantees
			 shall provide reports on their use of funds, as determined necessary by the
			 Secretary of Homeland Security: 
			 Provided further, That in fiscal
			 year 2012: (a) the Center for Domestic Preparedness may provide training to
			 emergency response providers from the Federal Government, foreign governments,
			 or private entities, if the Center for Domestic Preparedness is reimbursed for
			 the cost of such training, and any reimbursement under this subsection shall be
			 credited to the account from which the expenditure being reimbursed was made
			 and shall be available, without fiscal year limitation, for the purposes for
			 which amounts in the account may be expended; (b) the head of the Center for
			 Domestic Preparedness shall ensure that any training provided under (a) does
			 not interfere with the primary mission of the Center to train state and local
			 emergency response providers; and (c) subject to (b), nothing in (a) prohibits
			 the Center for Domestic Preparedness from providing training to employees of
			 the Federal Emergency Management Agency in existing chemical, biological,
			 radiological, nuclear, explosives, mass casualty, and medical surge courses
			 pursuant to 5 U.S.C. 4103 without reimbursement for the cost of such
			 training.Firefighter assistance
		  grantsFor necessary expenses
		  for programs authorized by the Federal Fire Prevention and Control Act of 1974
		  (15 U.S.C. 2201 et seq.), $675,000,000, to remain available until September 30,
		  2013, of which $337,500,000 shall be available to carry out section 33 of that
		  Act (15 U.S.C. 2229) and $337,500,000 shall be available to carry out section
		  34 of that Act (15 U.S.C. 2229a): 
		  Provided, That not to exceed 5
		  percent of the amount available under this heading shall be available for
		  program administration.
				Emergency management
		  performance grantsFor
		  necessary expenses for emergency management performance grants, as authorized
		  by the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the
		  Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121
		  et seq.), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701 et
		  seq.), and Reorganization Plan No. 3 of 1978 (5 U.S.C. App.), $350,000,000: 
		  Provided, That total administrative
		  costs shall not exceed 3 percent of the total amount appropriated under this
		  heading.
				radiological emergency
		  preparedness programThe
		  aggregate charges assessed during fiscal year 2012, as authorized in title III
		  of the Departments of Veterans Affairs and Housing and Urban Development, and
		  Independent Agencies Appropriations Act, 1999 (42 U.S.C. 5196e), shall not be
		  less than 100 percent of the amounts anticipated by the Department of Homeland
		  Security necessary for its radiological emergency preparedness program for the
		  next fiscal year: 
		  Provided, That the methodology for
		  assessment and collection of fees shall be fair and equitable and shall reflect
		  costs of providing such services, including administrative costs of collecting
		  such fees: 
		  Provided further, That fees
		  received under this heading shall be deposited in this account as offsetting
		  collections and will become available for authorized purposes on October 1,
		  2012, and remain available until expended.
				UNITED
		  STATES FIRE ADMINISTRATIONFor
		  necessary expenses of the United States Fire Administration and for other
		  purposes, as authorized by the Federal Fire Prevention and Control Act of 1974
		  (15 U.S.C. 2201 et seq.) and the Homeland Security Act of 2002 (6 U.S.C. 101 et
		  seq.), $44,038,000.
				Disaster
		  relief fund
				(Including transfer of
		  funds)
				For necessary expenses in carrying out the
		  Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121
		  et seq.), $700,000,000, to remain available until expended, of which
		  $24,000,000 shall be transferred to the Department of Homeland Security Office
		  of Inspector General for audits and investigations related to disasters: 
		  Provided, That the Administrator of
		  the Federal Emergency Management Agency shall submit an expenditure plan to the
		  Committees on Appropriations of the Senate and the House of Representatives
		  detailing the use of the funds made available in this or any other Act for
		  disaster readiness and support not later than 60 days after the date of
		  enactment of this Act: 
		  Provided further, That the
		  Administrator of the Federal Emergency Management Agency shall submit to such
		  Committees a quarterly report detailing obligations against the expenditure
		  plan and a justification for any changes from the initial plan: 
		  Provided further, That the matter
		  under this heading in title III of division E of Public Law 110–161 is amended
		  by striking the fourth proviso: 
		  Provided further, That the
		  Administrator of the Federal Emergency Management Agency shall submit to the
		  Committees on Appropriations of the Senate and the House of Representatives the
		  following reports, including a specific description of the methodology and the
		  source data used in developing such reports:
					(1)an estimate of the following amounts shall
			 be submitted for the budget year at the time that the President’s budget is
			 submitted each year under section 1105(a) of title 31, United States
			 Code:
						(A)the unobligated balance of funds to be
			 carried over from the prior fiscal year to the budget year;
						(B)the unobligated balance of funds to be
			 carried over from the budget year to the budget year plus 1;
						(C)the amount of obligations for
			 non-catastrophic events for the budget year;
						(D)the amount of obligations for the budget
			 year for catastrophic events delineated by event and by State;
						(E)the total amount that has been previously
			 obligated or will be required for catastrophic events delineated by event and
			 by State for all prior years, the current year, the budget year, the budget
			 year plus 1, the budget year plus 2, and the budget year plus 3 and
			 beyond;
						(F)the amount of previously obligated funds
			 that will be recovered for the budget year;
						(G)the amount that will be required for
			 obligations for emergencies, as described in section 102(1) of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(1)),
			 major disasters, as described in section 102(2) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)), fire
			 management assistance grants, as described in section 420 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187), surge
			 activities, and disaster readiness and support activities;
						(H)the amount required for activities not
			 covered under section 251(b)(2)(D)(iii) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(D)(iii); Public Law
			 99–177);
						(2)an estimate or actual amounts, if
			 available, of the following for the current fiscal year shall be submitted not
			 later than the fifth day of each month beginning with the first full month
			 after the date of enactment of this Act:
						(A)a summary of the amount of appropriations
			 made available by source, the transfers executed, the previously allocated
			 funds recovered, and the commitments, allocations, and obligations made;
						(B)a table of disaster relief activity
			 delineated by month, including—
							(i)the beginning and ending balances;
							(ii)the total obligations to include amounts
			 obligated for fire assistance, emergencies, surge, and disaster support
			 activities;
							(iii)the obligations for catastrophic events
			 delineated by event and by State; and
							(iv)the amount of previously obligated funds
			 that are recovered;
							(C)a summary of allocations, obligations, and
			 expenditures for catastrophic events delineated by event; and
						(D)the date on which funds appropriated will
			 be exhausted.
						Disaster
		  assistance direct loan program accountFor activities under section 319 of the
		  Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
		  5162), $295,000 is for the cost of direct loans: 
		  Provided, That gross obligations
		  for the principal amount of direct loans shall not exceed $25,000,000: 
		  Provided further, That the cost of
		  modifying such loans shall be as defined in section 502 of the Congressional
		  Budget Act of 1974 (2 U.S.C. 661a).
				Flood
		  hazard mapping and risk analysis programFor necessary expenses, including
		  administrative costs, under section 1360 of the National Flood Insurance Act of
		  1968 (42 U.S.C. 4101), $97,712,000, and such additional sums as may be provided
		  by State and local governments or other political subdivisions for cost-shared
		  mapping activities under section 1360(f)(2) of such Act (42 U.S.C. 4101(f)(2)),
		  to remain available until expended.
				National
		  flood insurance fundFor
		  activities under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et
		  seq.) and the Flood Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.),
		  $171,000,000, which shall be derived from offsetting collections assessed and
		  collected under section 1308(d) of the National Flood Insurance Act of 1968 (42
		  U.S.C. 4015(d)); of which not to exceed $22,000,000 shall be available for
		  salaries and expenses associated with flood mitigation and flood insurance
		  operations; and not less than $149,000,000 shall be available for flood plain
		  management and flood mapping, which shall remain available until September 30,
		  2013: 
		  Provided, That any additional fees
		  collected pursuant to section 1308(d) of the National Flood Insurance Act of
		  1968 (42 U.S.C. 4015(d)) shall be credited as an offsetting collection to this
		  account, to be available for flood plain management and flood mapping: 
		  Provided further, That in fiscal
		  year 2012, no funds shall be available from the National Flood Insurance Fund
		  under section 1310 of that Act (42 U.S.C. 4017) in excess
		  of:
					(1)$132,000,000 for operating expenses;
					(2)$1,007,571,000 for commissions and taxes of
			 agents;
					(3)such sums as are necessary for interest on
			 Treasury borrowings; and
					(4)$60,000,000, which shall remain available
			 until expended for flood mitigation actions; of which not less than $10,000,000
			 is for severe repetitive loss properties under section 1361A of the National
			 Flood Insurance Act of 1968 (42 U.S.C. 4102a); of which $10,000,000 shall be
			 for repetitive insurance claims properties under section 1323 of the National
			 Flood Insurance Act of 1968 (42 U.S.C. 4030); and of which $40,000,000 shall be
			 for flood mitigation assistance under section 1366 of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4104c), notwithstanding subparagraphs (B) and
			 (C) of subsection (b)(3) and subsection (f) of section 1366 of the National
			 Flood Insurance Act of 1968 (42 U.S.C. 4104c) and notwithstanding subsection
			 (a)(7) of section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C.
			 4017):
					Provided
				further, That the amounts collected under section 102 of the
			 Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) and section 1366(i) of
			 the National Flood Insurance Act of 1968 shall be deposited in the National
			 Flood Insurance Fund to supplement other amounts specified as available for
			 section 1366 of the National Flood Insurance Act of 1968, notwithstanding
			 subsection (f)(8) of such section 102 (42 U.S.C. 4012a(f)(8)) and subsection
			 1366(i) and paragraphs (2) and (3) of section 1367(b) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4104c(i), 4104d(b)(2)–(3)): 
			 Provided further, That total
			 administrative costs shall not exceed 4 percent of the total
			 appropriation.National predisaster mitigation
		  fundFor the predisaster
		  mitigation grant program under section 203 of the Robert T. Stafford Disaster
		  Relief and Emergency Assistance Act (42 U.S.C. 5133), $35,500,000, to remain
		  available until expended: 
		  Provided, That the total
		  administrative costs associated with such grants shall not exceed $3,000,000 of
		  the total amount made available under this
		  heading.
				emergency
		  food and shelterTo carry out
		  the emergency food and shelter program pursuant to title III of the
		  McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331 et seq.), $120,000,000,
		  to remain available until expended: 
		  Provided, That total administrative
		  costs shall not exceed 3.5 percent of the total amount made available under
		  this heading. 
				IVResearch and development, training, and
			 services
				United states citizenship and
		  immigration servicesFor
		  necessary expenses for citizenship and immigration services, $102,424,000 for
		  the E-Verify Program, as described in section 403(a) of the Illegal Immigration
		  Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note), to
		  assist United States employers with maintaining a legal workforce: 
		  Provided, That notwithstanding any
		  other provision of law, funds otherwise made available to United States
		  Citizenship and Immigration Services may be used to acquire, operate, equip,
		  and dispose of up to 5 vehicles, for replacement only, for areas where the
		  Administrator of General Services does not provide vehicles for lease: 
		  Provided further, That the Director
		  of United States Citizenship and Immigration Services may authorize employees
		  who are assigned to those areas to use such vehicles to travel between the
		  employees’ residences and places of
		  employment.
				Federal law enforcement
		  training center
				Salaries
		  and expensesFor necessary
		  expenses of the Federal Law Enforcement Training Center, including materials
		  and support costs of Federal law enforcement basic training; the purchase of
		  not to exceed 117 vehicles for police-type use and hire of passenger motor
		  vehicles; expenses for student athletic and related activities; the conduct of
		  and participation in firearms matches and presentation of awards; public
		  awareness and enhancement of community support of law enforcement training;
		  room and board for student interns; a flat monthly reimbursement to employees
		  authorized to use personal mobile phones for official duties; and services as
		  authorized by section 3109 of title 5, United States Code; $238,957,000; of
		  which up to $48,978,000 shall remain available until September 30, 2013, for
		  materials and support costs of Federal law enforcement basic training; of which
		  $300,000 shall remain available until expended to be distributed to Federal law
		  enforcement agencies for expenses incurred participating in training
		  accreditation; and of which not to exceed $10,200 shall be for official
		  reception and representation expenses: 
		  Provided, That the Center is
		  authorized to obligate funds in anticipation of reimbursements from agencies
		  receiving training sponsored by the Center, except that total obligations at
		  the end of the fiscal year shall not exceed total budgetary resources available
		  at the end of the fiscal year: 
		  Provided further, That section
		  1202(a) of Public Law 107–206 (42 U.S.C. 3771 note), as amended by Public Law
		  111–83 (123 Stat. 2166), is further amended by striking December 31,
		  2012 and inserting December 31, 2014: 
		  Provided further, That the Director
		  of the Federal Law Enforcement Training Center shall schedule basic or advanced
		  law enforcement training, or both, at all four training facilities under the
		  control of the Federal Law Enforcement Training Center to ensure that such
		  training facilities are operated at the highest capacity throughout the fiscal
		  year: 
		  Provided further, That the Federal
		  Law Enforcement Training Accreditation Board, including representatives from
		  the Federal law enforcement community and non-Federal accreditation experts
		  involved in law enforcement training, shall lead the Federal law enforcement
		  training accreditation process to continue the implementation of measuring and
		  assessing the quality and effectiveness of Federal law enforcement training
		  programs, facilities, and instructors.
				ACQUISITIONS, CONSTRUCTION,
		  IMPROVEMENTS, AND RELATED EXPENSESFor acquisition of necessary additional real
		  property and facilities, construction, and ongoing maintenance, facility
		  improvements, and related expenses of the Federal Law Enforcement Training
		  Center, $32,456,000, to remain available until September 30, 2016: 
		  Provided, That the Center is
		  authorized to accept reimbursement to this appropriation from government
		  agencies requesting the construction of special use
		  facilities.
				Science and
		  Technology
				MANAGEMENT AND
		  ADMINISTRATIONFor salaries
		  and expenses of the Office of the Under Secretary for Science and Technology
		  and for management and administration of programs and activities, as authorized
		  by title III of the Homeland Security Act of 2002 (6 U.S.C. 181 et seq.),
		  $135,000,000: 
		  Provided, That not to exceed $8,500
		  shall be for official reception and representation
		  expenses.
				Research,
		  Development, Acquisition, and OperationsFor necessary expenses for science and
		  technology research, including advanced research projects, development, test
		  and evaluation, acquisition, and operations as authorized by title III of the
		  Homeland Security Act of 2002 (6 U.S.C. 181 et seq.), and the purchase or lease
		  of not to exceed 5 vehicles, $533,000,000,
		  of which
		  $356,500,000, to remain available until September 30, 2014; and of which
		  $176,500,000, to remain available until September 30, 2016, solely for
		  operation and construction of laboratory facilities.
				Domestic Nuclear Detection
		  Office
				MANAGEMENT AND
		  ADMINISTRATIONFor salaries
		  and expenses of the Domestic Nuclear Detection Office, as authorized by title
		  XIX of the Homeland Security Act of 2002 (6 U.S.C. 591 et seq.), for management
		  and administration of programs and activities, $38,000,000: 
		  Provided, That not to exceed $2,500
		  shall be for official reception and representation expenses: 
		   Provided further, That not later
		  than 180 days after the date of enactment of this Act, the Secretary of
		  Homeland Security shall submit to the Committees on Appropriations of the
		  Senate and the House of Representatives a strategic plan of investments
		  necessary to implement the Department of Homeland Security’s responsibilities
		  under the domestic component of the global nuclear detection architecture that
		  shall:
					(1)define each Departmental entity’s roles and
			 responsibilities in support of the domestic detection architecture, including
			 any existing or planned programs to pre-screen cargo or conveyances
			 overseas;
					(2)identify and describe the specific
			 investments being made by Departmental organizations in fiscal year 2012, and
			 planned for fiscal year 2013, to support the domestic architecture and the
			 security of sea, land, and air pathways into the United States;
					(3)describe the investments necessary to close
			 known vulnerabilities and gaps, including associated costs and timeframes, and
			 estimates of feasibility and cost effectiveness; and
					(4)explain how the Department’s research and
			 development funding is furthering the implementation of the domestic nuclear
			 detection architecture, including specific investments planned for each of
			 fiscal years 2012 and 2013.
					Research, Development, and
		  OperationsFor necessary
		  expenses for radiological and nuclear research, development, testing,
		  evaluation, and operations, $215,000,000, to remain available until September
		  30, 2014.
				Systems
		  acquisitionFor expenses for
		  the Domestic Nuclear Detection Office acquisition and deployment of
		  radiological detection systems in accordance with the global nuclear detection
		  architecture, $37,000,000, to remain available until September 30, 2014.
		  
				VGeneral provisions
				501.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal year
			 unless expressly so provided herein.
				502.Subject to the requirements of section 503
			 of this Act, the unexpended balances of prior appropriations provided for
			 activities in this Act may be transferred to appropriation accounts for such
			 activities established pursuant to this Act, may be merged with funds in the
			 applicable established accounts, and thereafter may be accounted for as one
			 fund for the same time period as originally enacted.
				503.(a)None of the funds provided by this Act,
			 provided by previous appropriations Acts to the agencies in or transferred to
			 the Department of Homeland Security that remain available for obligation or
			 expenditure in fiscal year 2012, or provided from any accounts in the Treasury
			 of the United States derived by the collection of fees available to the
			 agencies funded by this Act, shall be available for obligation or expenditure
			 through a reprogramming of funds that:
						(1)creates a new program, project, or
			 activity;
						(2)eliminates a program, project, office, or
			 activity;
						(3)increases funds for any program, project,
			 or activity for which funds have been denied or restricted by the
			 Congress;
						(4)proposes to use funds directed for a
			 specific activity by either of the Committees on Appropriations of the Senate
			 or the House of Representatives for a different purpose; or
						(5)contracts out any function or activity for
			 which funding levels were requested for Federal full-time equivalents in the
			 object classification tables contained in the fiscal year 2012 Budget Appendix
			 for the Department of Homeland Security, as modified by the explanatory
			 statement described in section 4 (in the matter preceding division A of this
			 consolidated Act), unless the Committees on Appropriations of the Senate and
			 the House of Representatives are notified 15 days in advance of such
			 reprogramming of funds.
						(b)None of the funds
			 provided by this Act, provided by previous appropriations Acts to the agencies
			 in or transferred to the Department of Homeland Security that remain available
			 for obligation or expenditure in fiscal year 2012, or provided from any
			 accounts in the Treasury of the United States derived by the collection of fees
			 or proceeds available to the agencies funded by this Act, shall be available
			 for obligation or expenditure for programs, projects, or activities through a
			 reprogramming of funds in excess of $5,000,000 or 10 percent, whichever is
			 less, that:
						(1)augments existing
			 programs, projects, or activities;
						(2)reduces by 10
			 percent funding for any existing program, project, or activity, or reduces the
			 numbers of personnel by 10 percent as approved by the Congress; or
						(3)results from any
			 general savings from a reduction in personnel that would result in a change in
			 existing programs, projects, or activities as approved by the Congress, unless
			 the Committees on Appropriations of the Senate and the House of Representatives
			 are notified 15 days in advance of such reprogramming of funds.
						(c)Not to exceed 5
			 percent of any appropriation made available for the current fiscal year for the
			 Department of Homeland Security by this Act or provided by previous
			 appropriations Acts may be transferred between such appropriations, but no such
			 appropriation, except as otherwise specifically provided, shall be increased by
			 more than 10 percent by such transfers: 
			 Provided, That any transfer under
			 this section shall be treated as a reprogramming of funds under subsection (b)
			 and shall not be available for obligation unless the Committees on
			 Appropriations of the Senate and the House of Representatives are notified 15
			 days in advance of such transfer.
					(d)Notwithstanding
			 subsections (a), (b), and (c) of this section, no funds shall be reprogrammed
			 within or transferred between appropriations after June 30, except in
			 extraordinary circumstances that imminently threaten the safety of human life
			 or the protection of property.
					(e)The notification
			 thresholds and procedures set forth in this section shall apply to any use of
			 deobligated balances of funds provided in previous Department of Homeland
			 Security Appropriations Acts.
					504.The Department of Homeland Security Working
			 Capital Fund, established pursuant to section 403 of Public Law 103–356 (31
			 U.S.C. 501 note), shall continue operations as a permanent working capital fund
			 for fiscal year 2012: 
			 Provided, That none of the funds
			 appropriated or otherwise made available to the Department of Homeland Security
			 may be used to make payments to the Working Capital Fund, except for the
			 activities and amounts allowed in the President’s fiscal year 2012 budget: 
			 Provided further, That funds
			 provided to the Working Capital Fund shall be available for obligation until
			 expended to carry out the purposes of the Working Capital Fund: 
			 Provided further, That all
			 departmental components shall be charged only for direct usage of each Working
			 Capital Fund service: 
			 Provided further, That funds
			 provided to the Working Capital Fund shall be used only for purposes consistent
			 with the contributing component: 
			 Provided further, That the
			 Working Capital Fund shall be paid in advance or reimbursed at rates which will
			 return the full cost of each service: 
			 Provided further, That the
			 Working Capital Fund shall be subject to the requirements of section 503 of
			 this Act.
				505.Except as otherwise specifically provided
			 by law, not to exceed 50 percent of unobligated balances remaining available at
			 the end of fiscal year 2012 from appropriations for salaries and expenses for
			 fiscal year 2012 in this Act shall remain available through September 30, 2013,
			 in the account and for the purposes for which the appropriations were provided:
			 
			 Provided, That prior to the
			 obligation of such funds, a request shall be submitted to the Committees on
			 Appropriations of the Senate and the House of Representatives for approval in
			 accordance with section 503 of this Act.
				506.Funds made available by this Act for
			 intelligence activities are deemed to be specifically authorized by the
			 Congress for purposes of section 504 of the National Security Act of 1947 (50
			 U.S.C. 414) during fiscal year 2012 until the enactment of an Act authorizing
			 intelligence activities for fiscal year 2012.
				507.(a)Except as provided in subsections (b) and
			 (c), none of the funds made available by this Act may be used to—
						(1)make or award a
			 grant allocation, grant, contract, other transaction agreement, task or
			 delivery order on a Department of Homeland Security multiple award contract, or
			 to issue a letter of intent totaling in excess of $1,000,000;
						(2)award a task or
			 delivery order requiring an obligation of funds in an amount greater than
			 $10,000,000 from multi-year Department of Homeland Security funds or a task or
			 delivery order that would cause cumulative obligations of multi-year funds in a
			 single account to exceed 50 percent of the total amount appropriated; or
						(3)announce publicly
			 the intention to make or award items under paragraph (1) or (2), including a
			 contract covered by the Federal Acquisition Regulation.
						(b)The Secretary of
			 Homeland Security may waive the prohibition under subsection (a) if the
			 Secretary notifies the Committees on Appropriations of the Senate and the House
			 of Representatives at least 3 full business days in advance of making an award
			 or issuing a letter as described in that subsection.
					(c)If the Secretary
			 of Homeland Security determines that compliance with this section would pose a
			 substantial risk to human life, health, or safety, an award may be made without
			 notification, and the Secretary shall notify the Committees on Appropriations
			 of the Senate and the House of Representatives not later than 5 full business
			 days after such an award is made or letter issued.
					(d)A notification
			 under this section—
						(1)may not involve
			 funds that are not available for obligation; and
						(2)shall include the
			 amount of the award, the fiscal year for which the funds for the award were
			 appropriated, and the account from which the funds are being drawn.
						(e)The Administrator
			 of the Federal Emergency Management Agency shall brief the Committees on
			 Appropriations of the Senate and the House of Representatives 5 full business
			 days in advance of announcing publicly the intention of making an award under
			 “State and Local Programs”.
					508.Notwithstanding any other provision of law,
			 no agency shall purchase, construct, or lease any additional facilities, except
			 within or contiguous to existing locations, to be used for the purpose of
			 conducting Federal law enforcement training without the advance approval of the
			 Committees on Appropriations of the Senate and the House of Representatives,
			 except that the Federal Law Enforcement Training Center is authorized to obtain
			 the temporary use of additional facilities by lease, contract, or other
			 agreement for training that cannot be accommodated in existing Center
			 facilities.
				509.None of the funds appropriated or otherwise
			 made available by this Act may be used for expenses for any construction,
			 repair, alteration, or acquisition project for which a prospectus otherwise
			 required under chapter 33 of title 40, United States Code, has not been
			 approved, except that necessary funds may be expended for each project for
			 required expenses for the development of a proposed prospectus.
				510.Sections 520, 522, and 530, of the
			 Department of Homeland Security Appropriations Act, 2008 (division E of Public
			 Law 110–161; 121 Stat. 2073 and 2074) shall apply with respect to funds made
			 available in this Act in the same manner as such sections applied to funds made
			 available in that Act.
				511.None of the funds made available in this
			 Act may be used in contravention of the applicable provisions of the Buy
			 American Act (41 U.S.C. 10a et seq.).
				512.None of the funds made available in this
			 Act may be used by any person other than the Privacy Officer appointed under
			 subsection (a) of section 222 of the Homeland Security Act of 2002 (6 U.S.C.
			 142(a)) to alter, direct that changes be made to, delay, or prohibit the
			 transmission to Congress of any report prepared under paragraph (6) of such
			 subsection.
				513.None of the funds made available in this
			 Act may be used to amend the oath of allegiance required by section 337 of the
			 Immigration and Nationality Act (8 U.S.C. 1448).
				514.Within 45 days after the end of each month,
			 the Chief Financial Officer of the Department of Homeland Security shall submit
			 to the Committees on Appropriations of the Senate and the House of
			 Representatives a monthly budget and staffing report for that month that
			 includes total obligations, on-board versus funded full-time equivalent
			 staffing levels, and the number of contract employees for each office of the
			 Department.
				515.None of the funds appropriated by this Act
			 may be used to process or approve a competition under Office of Management and
			 Budget Circular A–76 for services provided as of June 1, 2004, by employees
			 (including employees serving on a temporary or term basis) of United States
			 Citizenship and Immigration Services of the Department of Homeland Security who
			 are known as of that date as Immigration Information Officers, Contact
			 Representatives, or Investigative Assistants.
				516.Except as provided in section 44945 of
			 title 49, United States Code, funds appropriated or transferred to
			 Transportation Security Administration Aviation Security,
			 Administration, and Transportation Security
			 Support for fiscal years 2004 and 2005 that are recovered or
			 deobligated shall be available only for the procurement or installation of
			 explosives detection systems, air cargo, baggage, and checkpoint screening
			 systems, subject to notification: 
			 Provided, That quarterly reports
			 shall be submitted to the Committees on Appropriations of the Senate and the
			 House of Representatives on any funds that are recovered or deobligated.
				517.Any funds appropriated to Coast Guard
			 Acquisition, Construction, and Improvements for fiscal years
			 2002, 2003, 2004, 2005, and 2006 for the 110–123 foot patrol boat conversion
			 that are recovered, collected, or otherwise received as the result of
			 negotiation, mediation, or litigation, shall be available until expended for
			 the Fast Response Cutter program.
				518.Section 532(a) of Public Law 109–295 (120
			 Stat. 1384) is amended by striking 2011 and inserting
			 2012.
				519.The functions of the Federal Law
			 Enforcement Training Center instructor staff shall be classified as inherently
			 governmental for the purpose of the Federal Activities Inventory Reform Act of
			 1998 (31 U.S.C. 501 note).
				520.(a)Except as provided in subsection (b), none
			 of the funds appropriated in this or any other Act to the Office of the
			 Secretary and Executive Management, the Office of the Under
			 Secretary for Management, or the Office of the Chief Financial
			 Officer, may be obligated for a grant or contract funded under such
			 headings by any means other than full and open competition.
					(b)Subsection (a)
			 does not apply to obligation of funds for a contract awarded—
						(1)by a means that is
			 required by a Federal statute, including obligation for a purchase made under a
			 mandated preferential program, including the AbilityOne Program, that is
			 authorized under the Javits-Wagner-O’Day Act (41 U.S.C. 46 et seq.);
						(2)pursuant to the
			 Small Business Act (15 U.S.C. 631 et seq.);
						(3)in an amount less
			 than the simplified acquisition threshold described under section 302A(a) of
			 the Federal Property and Administrative Services Act of 1949 (41 U.S.C.
			 252a(a)); or
						(4)by another Federal
			 agency using funds provided through an interagency agreement.
						(c)(1)Subject to paragraph
			 (2), the Secretary of Homeland Security may waive the application of this
			 section for the award of a contract in the interest of national security or if
			 failure to do so would pose a substantial risk to human health or
			 welfare.
						(2)Not later than 5 days after the date
			 on which the Secretary of Homeland Security issues a waiver under this
			 subsection, the Secretary shall submit notification of that waiver to the
			 Committees on Appropriations of the Senate and the House of Representatives,
			 including a description of the applicable contract to which the waiver applies
			 and an explanation of why the waiver authority was used: 
			 Provided, That the Secretary may
			 not delegate the authority to grant such a waiver.
						(d)In addition to the
			 requirements established by subsections (a), (b), and (c) of this section, the
			 Inspector General of the Department of Homeland Security shall review
			 departmental contracts awarded through means other than a full and open
			 competition to assess departmental compliance with applicable laws and
			 regulations: 
			 Provided, That the Inspector
			 General shall review selected contracts awarded in the previous fiscal year
			 through means other than a full and open competition: 
			 Provided further, That in
			 selecting which contracts to review, the Inspector General shall consider the
			 cost and complexity of the goods and services to be provided under the
			 contract, the criticality of the contract to fulfilling Department missions,
			 past performance problems on similar contracts or by the selected vendor,
			 complaints received about the award process or contractor performance, and such
			 other factors as the Inspector General deems relevant: 
			 Provided further, That the
			 Inspector General shall report the results of the reviews to the Committees on
			 Appropriations of the Senate and the House of Representatives no later than
			 February 6, 2012.
					521.None of the funds provided by this or
			 previous appropriations Acts shall be used to fund any position designated as a
			 Principal Federal Official (or the successor thereto) for any Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)
			 declared disasters or emergencies unless—
					(1)The responsibilities of the Principal
			 Federal Official do not include operational functions related to incident
			 management, including coordination of operations, and are consistent with the
			 requirements of subsection 509(c) and subsections 503(c)(3) and (c)(4)(A) of
			 the Homeland Security Act of 2002 (6 U.S.C. 319(c) and 313(c)(3) and (c)(4)(A))
			 and section 302 of the Robert T. Stafford Disaster Relief and Assistance Act
			 (42 U.S.C. 5143);
					(2)Not later than 10 business days after the
			 latter of the date on which the Secretary of Homeland Security appoints the
			 Principal Federal Official and the date on which the President issues a
			 declaration under section 401 or section 501 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5170 and 5191, respectively),
			 the Secretary of Homeland Security shall submit a notification of the
			 appointment of the Principal Federal Official and a description of the
			 responsibilities of such Official and how such responsibilities are consistent
			 with paragraph (1) to the Committees on Appropriations of the Senate and the
			 House of Representatives, the Transportation and Infrastructure Committee of
			 the House of Representatives, and the Homeland Security and Governmental
			 Affairs Committee of the Senate; and
					(3)Not later than 60 days after the date of
			 enactment of this Act, the Secretary shall provide a report specifying
			 timeframes and milestones regarding the update of operations, planning and
			 policy documents, and training and exercise protocols, to ensure consistency
			 with paragraph (1) of this section.
					522.None of the funds made available in this or
			 any other Act for fiscal years 2012 and thereafter may be used to enforce
			 section 4025(1) of Public Law 108–458 unless the Administrator of the
			 Transportation Security Administration reverses the determination of July 19,
			 2007, that butane lighters are not a significant threat to civil aviation
			 security.
				523.None of the funds provided or otherwise
			 made available in this Act shall be available to carry out section 872 of the
			 Homeland Security Act of 2002 (6 U.S.C. 452).
				524.Funds made available in this Act may be
			 used to alter operations within the Civil Engineering Program of the Coast
			 Guard nationwide, including civil engineering units, facilities design and
			 construction centers, maintenance and logistics commands, and the Coast Guard
			 Academy, except that none of the funds provided in this Act may be used to
			 reduce operations within any Civil Engineering Unit unless specifically
			 authorized by a statute enacted after the date of enactment of this Act.
				525.None of the funds made available in this
			 Act may be used by United States Citizenship and Immigration Services to grant
			 an immigration benefit unless the results of background checks required by law
			 to be completed prior to the granting of the benefit have been received by
			 United States Citizenship and Immigration Services, and the results do not
			 preclude the granting of the benefit.
				526.None of the funds made available in this or
			 any other Act for fiscal year 2012 and thereafter may be used to destroy or put
			 out to pasture any horse or other equine belonging to any component or agency
			 of the Department of Homeland Security that has become unfit for service,
			 unless the trainer or handler is first given the option to take possession of
			 the equine through an adoption program that has safeguards against slaughter
			 and inhumane treatment.
				527.Section 831 of the Homeland Security Act of
			 2002 (6 U.S.C. 391) is amended—
					(1)in subsection (a), by striking Until
			 September 30, 2011, and inserting Until September 30,
			 2012,;
					(2)by striking
			 subsection (b);
					(3)by redesignating
			 subsections (c), (d), and (e) as subsections (b), (c), and (d), respectively;
			 and
					(4)in subsection
			 (c)(1) (as redesignated by paragraph (3) of this section), by striking
			 September 30, 2011, and inserting September 30,
			 2012,.
					528.The Secretary of Homeland Security shall
			 require that all contracts of the Department of Homeland Security that provide
			 award fees link such fees to successful acquisition outcomes (which outcomes
			 shall be specified in terms of cost, schedule, and performance).
				529.Notwithstanding any other provision of law,
			 none of the funds provided in this or any other Act shall be used to approve a
			 waiver of the navigation and vessel-inspection laws pursuant to 46 U.S.C.
			 501(b) for the transportation of crude oil distributed from the Strategic
			 Petroleum Reserve until the Secretary of Homeland Security, after consultation
			 with the Secretaries of the Departments of Energy and Transportation and
			 representatives from the United States flag maritime industry, takes adequate
			 measures to ensure the use of United States flag vessels: 
			 Provided, That the Secretary
			 shall notify the Committees on Appropriations of the Senate and the House of
			 Representatives, the Committee on Commerce, Science, and Transportation of the
			 Senate, and the Committee on Transportation and Infrastructure of the House of
			 Representatives within 48 hours of any request for waivers of navigation and
			 vessel-inspection laws pursuant to 46 U.S.C. 501(b).
				530.None of the funds made available to the
			 Office of the Secretary and Executive Management under this Act may be expended
			 for any new hires by the Department of Homeland Security that are not verified
			 through the E-Verify Program as described in section 403(a) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a
			 note).
				531.None of the funds in this Act shall be used
			 to reduce the United States Coast Guard’s Operations Systems Center mission or
			 its government-employed or contract staff levels.
				532.None of the funds made available in this
			 Act for U.S. Customs and Border Protection may be used to prevent an individual
			 not in the business of importing a prescription drug (within the meaning of
			 section 801(g) of the Federal Food, Drug, and Cosmetic Act) from importing a
			 prescription drug from Canada that complies with the Federal Food, Drug, and
			 Cosmetic Act: 
			 Provided, That this section shall
			 apply only to individuals transporting on their person a personal-use quantity
			 of the prescription drug, not to exceed a 90-day supply: 
			 Provided further, That the
			 prescription drug may not be—
					(1)a
			 controlled substance, as defined in section 102 of the Controlled Substances
			 Act (21 U.S.C. 802); or
					(2)a biological
			 product, as defined in section 351 of the Public Health Service Act (42 U.S.C.
			 262).
					533.None of the funds appropriated by this Act
			 may be used to conduct, or to implement the results of, a competition under
			 Office of Management and Budget Circular A–76 for activities performed with
			 respect to the Coast Guard National Vessel Documentation Center.
				534.The Secretary of Homeland Security, in
			 consultation with the Secretary of the Treasury, shall notify the Committees on
			 Appropriations of the Senate and the House of Representatives of any proposed
			 transfers of funds available under section 9703.1 (g)(4)(B) of title 31, United
			 States Code (as added by Public Law 102–393) from the Department of the
			 Treasury Forfeiture Fund to any agency within the Department of Homeland
			 Security: 
			 Provided, That none of the funds
			 identified for such a transfer may be obligated until the Committees on
			 Appropriations of the Senate and the House of Representatives approve the
			 proposed transfers.
				535.None of the funds made available in this
			 Act may be used for planning, testing, piloting, or developing a national
			 identification card.
				536.If the Administrator of the Transportation
			 Security Administration determines that an airport does not need to participate
			 in the E-Verify Program as described in section 403(a) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a
			 note), the Administrator shall certify to the Committees on Appropriations of
			 the Senate and the House of Representatives that no security risks will result
			 from such non-participation.
				537.(a)Notwithstanding any other provision of this
			 Act, except as provided in subsection (b), and 30 days after the date on which
			 the President determines whether to declare a major disaster because of an
			 event and any appeal is completed, the Administrator shall publish on the Web
			 site of the Federal Emergency Management Agency a report regarding that
			 decision that shall summarize damage assessment information used to determine
			 whether to declare a major disaster.
					(b)The Administrator
			 may redact from a report under subsection (a) any data that the Administrator
			 determines would compromise national security.
					(c)In this
			 section—
						(1)the term
			 Administrator means the Administrator of the Federal Emergency
			 Management Agency; and
						(2)the term
			 major disaster has the meaning given that term in section 102 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122).
						538.(a)Notwithstanding any other provision of law
			 during fiscal year 2012 or any subsequent fiscal year, if the Secretary of
			 Homeland Security determines that the National Bio- and Agro-defense Facility
			 should be located at a site other than Plum Island, New York, the Secretary
			 shall ensure that the Administrator of General Services sells through public
			 sale all real and related personal property and transportation assets which
			 support Plum Island operations, subject to such terms and conditions as may be
			 necessary to protect Government interests and meet program requirements.
					(b)The proceeds of such sale described in
			 subsection (a) shall be deposited as offsetting collections into the Department
			 of Homeland Security Science and Technology Research, Development,
			 Acquisition, and Operations account and, subject to appropriation,
			 shall be available until expended, for site acquisition, construction, and
			 costs related to the construction of the National Bio- and Agro-defense
			 Facility, including the costs associated with the sale, including due diligence
			 requirements, necessary environmental remediation at Plum Island, and
			 reimbursement of expenses incurred by the General Services
			 Administration.
					539.Any official that is required by this Act
			 to report or to certify to the Committees on Appropriations of the Senate and
			 the House of Representatives may not delegate such authority to perform that
			 act unless specifically authorized herein.
				540.Section 550(b) of the Department of
			 Homeland Security Appropriations Act, 2007 (Public Law 109–295; 6 U.S.C. 121
			 note), as amended by section 550 of the Department of Homeland Security
			 Appropriations Act, 2010 (Public Law 111–83), is further amended by striking
			 on October 4, 2011 and inserting on October 4,
			 2012.
				541.None of the funds appropriated or otherwise
			 made available in this or any other Act may be used to transfer, release, or
			 assist in the transfer or release to or within the United States, its
			 territories, or possessions Khalid Sheikh Mohammed or any other detainee
			 who—
					(1)is not a United States citizen or a member
			 of the Armed Forces of the United States; and
					(2)is or was held on or after June 24, 2009,
			 at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of
			 Defense.
					542.None of the funds made available in this
			 Act may be used for first-class travel by the employees of agencies funded by
			 this Act in contravention of sections 301–10.122 through 301.10–124 of title
			 41, Code of Federal Regulations.
				543.None of the funds made available in this
			 Act may be used to propose or effect a disciplinary or adverse action, with
			 respect to any Department of Homeland Security employee who engages regularly
			 with the public in the performance of his or her official duties solely because
			 that employee elects to utilize protective equipment or measures, including but
			 not limited to surgical masks, N95 respirators, gloves, or hand-sanitizers,
			 where use of such equipment or measures is in accord with Department of
			 Homeland Security policy, and Centers for Disease Control and Prevention and
			 Office of Personnel Management guidance.
				544.None of the funds made available in this
			 Act may be used to employ workers described in section 274A(h)(3) of the
			 Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)).
				545.(a)Any company that collects or retains
			 personal information directly from any individual who participates in the
			 Registered Traveler program of the Transportation Security Administration shall
			 safeguard and dispose of such information in accordance with the requirements
			 in—
						(1)the National
			 Institute for Standards and Technology Special Publication 800–30, entitled
			 Risk Management Guide for Information Technology Systems;
						(2)the National
			 Institute for Standards and Technology Special Publication 800–53, Revision 3,
			 entitled Recommended Security Controls for Federal Information Systems
			 and Organizations,; and
						(3)any supplemental
			 standards established by the Administrator of the Transportation Security
			 Administration (referred to in this section as the
			 Administrator).
						(b)The airport
			 authority or air carrier operator that sponsors the company under the
			 Registered Traveler program shall be known as the Sponsoring Entity.
					(c)The Administrator
			 shall require any company covered by subsection (a) to provide, not later than
			 30 days after the date of enactment of this Act, to the Sponsoring Entity
			 written certification that the procedures used by the company to safeguard and
			 dispose of information are in compliance with the requirements under subsection
			 (a). Such certification shall include a description of the procedures used by
			 the company to comply with such requirements.
					546.For fiscal year 2012 and thereafter, for
			 purposes of section 210C of the Homeland Security Act of 2002 (6 U.S.C. 124j),
			 a rural area shall also include any area that is located in a metropolitan
			 statistical area and a county, borough, parish, or area under the jurisdiction
			 of an Indian tribe with a population of not more than 50,000.
				547.Notwithstanding any other provision of this
			 Act, none of the funds appropriated or otherwise made available by this Act may
			 be used to pay award or incentive fees for contractor performance that has been
			 judged to be below satisfactory performance or performance that does not meet
			 the basic requirements of a contract.
				548.(a)Not later than 180 days after the date of
			 enactment of this Act, the Administrator of the Transportation Security
			 Administration shall submit to the Committees on Appropriations of the Senate
			 and the House of Representatives, a report that either—
						(1)certifies that the
			 requirement for screening all air cargo on passenger aircraft by the deadline
			 under section 44901(g) of title 49, United States Code, has been met; or
						(2)includes a
			 strategy to comply with the requirements under title 44901(g) of title 49,
			 United States Code, including—
							(A)a plan to meet the
			 requirement under section 44901(g) of title 49, United States Code, to screen
			 100 percent of air cargo transported on passenger aircraft arriving in the
			 United States in foreign air transportation (as that term is defined in section
			 40102 of that title); and
							(B)specification
			 of—
								(i)the
			 percentage of such air cargo that is being screened; and
								(ii)the
			 schedule for achieving screening of 100 percent of such air cargo.
								(b)The Administrator
			 shall continue to submit reports described in subsection (a)(2) every 180 days
			 thereafter until the Administrator certifies that the Transportation Security
			 Administration has achieved screening of 100 percent of such air cargo.
					549.In developing any process to screen
			 aviation passengers and crews for transportation or national security purposes,
			 the Secretary of Homeland Security shall ensure that all such processes take
			 into consideration such passengers’ and crews’ privacy and civil liberties
			 consistent with applicable laws, regulations, and guidance.
				550.(a)None of the funds made available in this
			 Act may be obligated for construction of the National Bio- and Agro-defense
			 Facility until the Department of Homeland Security—
						(1)completes 50 percent of design planning for
			 the National Bio- and Agro-defense Facility;
						(2)submits to the Committees on Appropriations
			 of the Senate and the House of Representatives a revised site-specific
			 biosafety and biosecurity mitigation risk assessment that describes how to
			 significantly reduce risks of conducting essential research and diagnostic
			 testing at the National Bio- and Agro-defense Facility and addresses
			 shortcomings identified in the National Academy of Sciences’ evaluation of the
			 initial site-specific biosafety and biosecurity mitigation risk assessment;
			 and
						(3)submits to the Committees on Appropriations
			 of the Senate and the House of Representatives the results of the National
			 Academy of Sciences’ review of the risk assessment as described in subsection
			 (c).
						(b)The revised site-specific biosafety and
			 biosecurity mitigation risk assessment required by subsection (a) shall—
						(1)include a quantitative risk assessment for
			 foot-and-mouth disease virus, in particular epidemiological and economic impact
			 modeling to determine the overall risk of operating the facility for its
			 expected 50-year life span, taking into account strategies to mitigate risk of
			 foot-and-mouth disease virus release from the laboratory and ensure safe
			 operations at the approved National Bio- and Agro-defense Facility site;
						(2)address the impact of surveillance,
			 response, and mitigation plans (developed in consultation with local, State,
			 and Federal authorities and appropriate stakeholders) if a release occurs, to
			 detect and control the spread of disease; and
						(3)include overall risks of the most dangerous
			 pathogens the Department of Homeland Security expects to hold in the National
			 Bio- and Agro-defense Facility's biosafety level 4 facility, and effectiveness
			 of mitigation strategies to reduce those risks.
						(c)The Department of Homeland Security shall
			 enter into a contract with the National Academy of Sciences to evaluate the
			 adequacy and validity of the risk assessment required by subsection (a). The
			 National Academy of Sciences shall submit a report on such evaluation within
			 four months after the date the Department of Homeland Security concludes its
			 risk assessment.
					551.(a)Notwithstanding section 1356(n) of title 8,
			 United States Code, of the funds deposited into the Immigration Examinations
			 Fee Account, $10,000,000 shall be available to United States Citizenship and
			 Immigration Services in fiscal year 2012 for the purpose of providing an
			 immigrant integration grants program.
						(b)None of the funds made available to United
			 States Citizenship and Immigration Services for grants for immigrant
			 integration may be used to provide services to aliens who have not been
			 lawfully admitted for permanent residence.
						552.For an additional amount for necessary
			 expenses for reimbursement of the actual costs to State and local governments
			 for providing emergency management, public safety, and security at events, as
			 determined by the Administrator of the Federal Emergency Management Agency,
			 related to the presence of a National Special Security Event, $7,500,000, to
			 remain available until September 30, 2013.
				553.Notwithstanding the 10 percent limitation
			 contained in section 503(c) of this Act, the Secretary of Homeland Security may
			 transfer to the fund established by 8 U.S.C. 1101 note, up to $20,000,000 from
			 appropriations available to the Department of Homeland Security: 
			 Provided, That the Secretary
			 shall notify the Committees on Appropriations of the Senate and the House of
			 Representatives 5 days in advance of such transfer.
				554.The administrative law judge annuitants
			 participating in the Senior Administrative Law Judge Program managed by the
			 Director of the Office of Personnel Management under section 3323 of title 5,
			 United States Code, shall be available on a temporary re-employment basis to
			 conduct arbitrations of disputes as part of the arbitration panel established
			 by the President under section 601 of division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 164).
				555.None of the funds appropriated or otherwise
			 made available by this Act may be used by the Department of Homeland Security
			 to enter into any federal contract unless such contract is entered into in
			 accordance with the requirements of the Federal Property and Administrative
			 Services Act of 1949 (41 U.S.C. 253) or Chapter 137 of title 10, United States
			 Code, and the Federal Acquisition Regulation, unless such contract is otherwise
			 authorized by statute to be entered into without regard to the above referenced
			 statutes.
				556.(a)For an additional amount for data center
			 migration, $70,000,000.
					(b)Funds made available in subsection (a) for
			 data center migration may be transferred by the Secretary of Homeland Security
			 between appropriations for the same purpose, notwithstanding section 503 of
			 this Act.
					(c)No transfer described in subsection (b)
			 shall occur until 15 days after the Committees on Appropriations of the Senate
			 and the House of Representatives are notified of such transfer.
					557.For fiscal year 2012 and thereafter, U.S.
			 Customs and Border Protection’s Advanced Training Center is authorized to
			 charge fees for any service and/or thing of value it provides to Federal
			 Government or non-government entities or individuals, so long as the fees
			 charged do not exceed the full costs associated with the service or thing of
			 value provided: 
			 Provided, That notwithstanding 31
			 U.S.C. 3302(b), fees collected by the Advanced Training Center are to be
			 deposited into a separate account entitled Advanced Training Center
			 Revolving Fund, and be available, without further appropriations, for
			 necessary expenses of the Advanced Training Center program, and are to remain
			 available until expended.
				558.Section 559(e) of Public Law 111–83 is
			 amended—
					(a)in the matter
			 preceding the first proviso, by striking law, sell and inserting
			 law, hereafter sell; and
					(b)in the first
			 proviso—
						(1)by striking
			 shall be deposited and inserting shall hereafter be
			 deposited; and
						(2)by striking
			 subject to appropriation, and inserting without further
			 appropriations,.
						559.Notwithstanding any other provision of law,
			 should the Secretary of Homeland Security determine that specific U.S.
			 Immigration and Customs Enforcement Service Processing Centers or other U.S.
			 Immigration and Customs Enforcement owned detention facilities no longer meet
			 the mission need, the Secretary is authorized to dispose of individual Service
			 Processing Centers or other U.S. Immigration and Customs Enforcement owned
			 detention facilities by directing the Administrator of General Services to sell
			 all real and related personal property which support Service Processing Centers
			 or other U.S. Immigration and Customs Enforcement owned detention facilities,
			 subject to such terms and conditions as necessary to protect Government
			 interests and meet program requirements: 
			 Provided, That the proceeds, net
			 of the costs of sale incurred by the General Services Administration and U.S.
			 Immigration and Customs Enforcement, shall be deposited as offsetting
			 collections into a separate account that shall be available, subject to
			 appropriation, until expended for other real property capital asset needs of
			 existing U.S. Immigration and Customs Enforcement assets, excluding daily
			 operations and maintenance costs, as the Secretary deems appropriate: 
			 Provided further, That any sale
			 or collocation of federally owned detention facilities shall not result in the
			 maintenance of fewer than 34,000 detention beds: 
			 Provided further, That the
			 Committees on Appropriations of the Senate and the House of Representatives
			 shall be notified 15 days prior to the announcement of any proposed sale or
			 collocation.
				560.For an additional amount for the
			 Office of the Under Secretary for Management, $55,979,000, to
			 remain available until expended, for necessary expenses to plan, acquire,
			 construct, renovate, remediate, equip, furnish, and occupy buildings and
			 facilities for the consolidation of department headquarters at St. Elizabeths
			 and associated mission support consolidation: 
			 Provided, That the Committees on
			 Appropriations of the Senate and the House of Representatives shall receive an
			 expenditure plan not later than 90 days after the date of enactment of this Act
			 detailing the allocation of these funds.
				561.None of the funds made available by this
			 Act may be used to enforce the requirements in—
					(1)section 34(a)(1)(A) of the Federal Fire
			 Prevention and Control Act of 1974 (15 U.S.C. 2229(a)(1)(A));
					(2)section 34(a)(1)(B) of such Act;
					(3)section 34(c)(1) of such Act;
					(4)section 34(c)(2) of such Act;
					(5)section 34(c)(4)(A) of such Act; and
					(6)section 34(a)(1)(E) of such Act.
					562.Notwithstanding the requirement under
			 section 34(a)(1)(A) of the Federal Fire Prevention and Control Act of 1974 (15
			 U.S.C. 2229a(a)(1)(A)) that grants must be used to increase the number of
			 firefighters in fire departments, the Secretary of Homeland Security, in making
			 grants under section 34 of such Act using the funds appropriated for fiscal
			 year 2011, shall grant waivers from the requirements of subsections (a)(1)(B),
			 (c)(1), (c)(2), and (c)(4)(A) of such section: 
			 Provided, That section
			 34(a)(1)(E) of such Act shall not apply with respect to funds appropriated for
			 fiscal year 2011 for grants under section 34 of such Act: 
			 Provided further, That the
			 Secretary of Homeland Security, in making grants under section 34 of such Act,
			 shall ensure that funds appropriated for fiscal year 2011 are made available
			 for the hiring, rehiring, or retention of firefighters.
				563.For fiscal year 2012 and thereafter,
			 notwithstanding section 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C.
			 2712(a)(5)) and 31 U.S.C. 3302, in the event that a spill of national
			 significance occurs, any payment of amounts from the Oil Spill Liability Trust
			 Fund pursuant to section 1012(a)(1) of the Oil Pollution Act of 1990 (33 U.S.C.
			 2712(a)(1)) for the removal costs incurred by the Coast Guard for such spill,
			 shall be credited directly to the accounts of the Coast Guard current at the
			 time such removal costs were incurred or when reimbursement is received: 
			 Provided, That such amounts shall
			 be merged with and, without further appropriations, made available for the same
			 time period and the same purpose as the appropriation to which it is
			 credited.
				564.(a)Civil penalties for
			 circumventing security screeningSection 46301(a)(5)(A)(i) of
			 title 49, United States Code, is amended—
						(1)by striking
			 or chapter 449 and inserting chapter 449;
			 and
						(2)by inserting
			 , or section 46314(a) after 44909).
						(b)Criminal
			 penalties for circumventing security screeningSection
			 46314(b)(2) of title 49, United States Code, is amended by inserting
			 with intent to evade security procedures or restrictions or
			 after of this section.
					(c)Notice of
			 penaltiesSection 46314 of title 49, United States Code, is
			 amended by adding at the end the following new subsection:
						
							(c)Notice of
				penalties
								(1)In
				generalEach operator of an airport in the United States that is
				required to establish an air transportation security program pursuant to
				section 44903(c) shall ensure that signs that meet such requirements as the
				Secretary of Homeland Security may prescribe providing notice of the penalties
				imposed under section 46301(a)(5)(A)(i) and subsection (b) of this section are
				displayed near all screening locations, all locations where passengers exit the
				sterile area, and such other locations at the airport as the Secretary of
				Homeland Security determines appropriate.
								(2)Effect of signs
				on penaltiesAn individual shall be subject to a penalty imposed
				under section 46301(a)(5)(A)(i) or subsection (b) of this section without
				regard to whether signs are displayed at an airport as required by paragraph
				(1).
								.
					565.(a)Short
			 TitleThis section may be cited as the Disaster Assistance Recoupment Fairness Act of
			 2011.
					(b)Debts Since
			 2005
						(1)DefinitionIn this section, the term covered
			 assistance means assistance provided—
							(A)under section 408 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174); and
							(B)in relation to a major disaster declared by
			 the President under section 401 of the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act (42 U.S.C. 5170) during the period beginning on August
			 28, 2005, and ending on December 31, 2010.
							(2)Waiver
			 authorityThe Administrator
			 of the Federal Emergency Management Agency—
							(A)subject to subparagraph (B) and paragraph
			 (3), may waive a debt owed to the United States related to covered assistance
			 provided to an individual or household if—
								(i)the covered assistance was distributed
			 based on an error by the Federal Emergency Management Agency;
								(ii)there was no fault on behalf of the debtor;
			 and
								(iii)the collection of the debt would be against
			 equity and good conscience; and
								(B)may not waive a debt under subparagraph (A)
			 if the debt involves fraud, the presentation of a false claim, or
			 misrepresentation by the debtor or any party having an interest in the
			 claim.
							(3)Presumption of
			 repaymentIn determining whether to waive a debt under paragraph
			 (2), the Administrator of the Federal Emergency Management Agency shall presume
			 that, if the adjusted gross income (as defined under section 62 of the Internal
			 Revenue Code of 1986) of the household of the debtor for the last taxable year
			 ending in or with the calendar year preceding the date on which the income is
			 determined exceeds $90,000, the debtor should be required to make at least a
			 partial payment on the debt.
						(4)ReportingNot later than 3 months after the date of
			 enactment of this Act, and every 3 months thereafter until the date that is 18
			 months after the date of enactment of this Act, the Inspector General of the
			 Department of Homeland Security shall submit a report that assesses the
			 cost-effectiveness of the efforts of the Federal Emergency Management Agency to
			 recoup improper payments under the Individuals and Household Program under
			 section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5174) to—
							(A)the Committee on Homeland Security and
			 Governmental Affairs and the Subcommittee on Homeland Security of the Committee
			 on Appropriations of the Senate; and
							(B)the Committee on Homeland Security, the
			 Committee on Transportation and Infrastructure, and the Subcommittee on
			 Homeland Security of the Committee on Appropriations of the House of
			 Representatives.
							566.(a)Notwithstanding section 312 of the Robert
			 T. Stafford Disaster Relief and Emergency Assistance Act and subject to
			 subsection (b), recipients of Small Business Administration Disaster loans for
			 disaster-related damage to their homes may be eligible for reimbursement at the
			 discretion of the state, under Section 404 of that Act, for documented and
			 eligible mitigation work performed on their home.
					(b)Limitations
						(1)Any reimbursement provided to or on behalf
			 of a homeowner pursuant to subsection (a) shall not exceed the amount of the
			 disaster loan that may be used and was used for disaster mitigation activities;
			 and
						(2)Subsection (a) shall only apply if the
			 disaster loan and assistance provided under section 404 were made available in
			 response to the same disaster declaration.
						(3)Shall be applicable only to disasters
			 declared by the President under section 401 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act (42 U.S.C. 5170) during the period
			 beginning on August 28, 2005 and ending on August 28, 2006.
						(c)If a state chooses to use funds under
			 section 404 to reimburse homeowners as provided in subsection (a), it shall
			 make payments in the following order:
						(1)First, to the Small Business Administration
			 on behalf of the eligible homeowner for the purpose of reducing, but not below
			 zero, the homeowner’s outstanding debt obligation to the Small Business
			 Administration for the disaster loan; and
						(2)Second, any remaining reimbursement shall
			 be paid directly to the homeowner.
						567.None of the funds made available under this
			 Act or any prior appropriations Act may be provided to the Association of
			 Community Organizations for Reform Now (ACORN), or any of its affiliates,
			 subsidiaries, or allied organizations.
				568.The Commissioner of U.S. Customs and Border
			 Protection and the Assistant Secretary of Homeland Security for U.S.
			 Immigration and Customs Enforcement each shall submit to the Committees on
			 Appropriations of the Senate and the House of Representatives with the
			 congressional budget justification, a multi-year investment and management
			 plan, to include each year starting with the current fiscal year and the 3
			 subsequent fiscal years, for their respective Offices of Information Technology
			 to include for that office—
					(1)the funding level by source for all funds
			 to be executed;
					(2)the funding included for each project and
			 activity tied to mission requirements, program management capabilities,
			 performance levels, and specific capabilities and services to be
			 delivered;
					(3)the total estimated cost and projected
			 timeline of completion for all multi-year enhancements, modernizations, and new
			 capabilities proposed in the current fiscal year or underway; and
					(4)a detailed accounting of operation and
			 maintenance costs.
					569.The Secretary of Homeland Security shall
			 ensure enforcement of immigration laws (as defined in section 101(a)(17) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(17))).
					(rescissions)
					570.Of the funds transferred to the Department
			 of Homeland Security when it was created in 2003, the following funds are
			 hereby rescinded from the following accounts and programs in the specified
			 amounts:
					(1)$2,577,000 from Coast Guard
			 Acquisition, Construction, and Improvements;
					(2)$5,355,296 from U.S. Immigration and
			 Customs Enforcement Salaries and Expenses;
					(3)$99,012 from U.S. Immigration and Customs
			 Enforcement Violent Crime Reduction Programs;
					(4)$3,332,541 from U.S. Customs and Border
			 Protection Salaries and Expenses;
					(5)$3,121,248 from Department of Homeland
			 Security Office for Domestic Preparedness;
					(6)$678,213 from Federal Emergency Management
			 Agency National Predisaster Mitigation Fund;
					(7)$5,201,000 from Working Capital
			 Fund;
					(8)$95,998 from
			 Counterterrorism Fund;
					(9)$41,091 from U.S. Customs and Border
			 Protection Violent Crime Reduction Fund; and
					(10)$153,095 from U.S. Immigration and Customs
			 Enforcement Violent Crime Reduction Trust Fund.
					(rescissions)
				571.The following unobligated balances made
			 available to the Department of Homeland Security pursuant to section 505 of
			 Department of Homeland Security Appropriations Act, 2011 (Public Law 112–10;
			 125 Stat. 147) are rescinded:
					(1)$178,783 from Analysis and
			 Operations;
					(2)$1,619,907 from U.S. Customs and Border
			 Protection Salaries and Expenses;
					(3)$296,022 from Transportation Security
			 Administration Federal Air Marshals;
					(4)$37,800,412 from Coast Guard
			 Operating Expenses;
					(5)$879,153 from Coast Guard
			 Acquisition, Construction, and Improvements;
					(6)$1,104,347 from United States Secret
			 Service Salaries and Expenses;
					(7)$97,046 from National Protection and
			 Programs Directorate Management and Administration;
					(8)$78,764 from National Protection and
			 Programs Directorate Infrastructure Protection and Information
			 Security;
					(9)$117,133 from Office of Health Affairs
			 Salaries and Expenses;
					(10)$1,301,581 from United States
			 Citizenship and Immigration Services;
					(11)$369,032 from Federal Law Enforcement
			 Training Center Salaries and Expenses;
					(12)$279,098 from Science and Technology
			 Management and Administration;
					(13)$1,072,938 from Domestic Nuclear Detection
			 Office Management and Administration; and
					(14)$216,744 from Federal Emergency Management
			 Agency Management and Administration.
					(rescissions)
				572.Of the funds appropriated to the Department
			 of Homeland Security, the following unobligated balances are hereby rescinded
			 from the following accounts and programs in the specified amounts:
					(1)$10,000,000 from U.S. Immigration and
			 Customs Enforcement Salaries and Expenses;
					(2)$10,000,000 from U.S. Immigration and
			 Customs Enforcement Automation Modernization;
					(3)$5,000,000 from U.S. Customs and Border
			 Protection Automation Modernization: 
			 Provided, That no funds shall be
			 rescinded from prior year appropriations provided for the TECS modernization
			 program;
					(4)$71,300,000 from Transportation Security
			 Administration Aviation Security account 70x0550;
					(5)$7,000,000 from U.S. Customs and Border
			 Protection Border Security Fencing, Infrastructure, and
			 Technology;
					(6)$2,427,336 from Coast Guard
			 Acquisition, Construction, and Improvements;
					(7)$5,000,000 from the Office of the
			 Chief Information Officer related to Emerge2; and
					(8)$27,400,000 from National Protection and
			 Programs Directorate United States Visitor and Immigrant Indicator
			 Technology.
					573.Sections 1309(a) and 1319 of the National
			 Flood Insurance Act of 1968 (42 U.S.C. 4016(a) and 4026) are each amended by
			 striking September 30, 2011 and inserting the earlier of
			 the date of the enactment into law of an Act that specifically amends the date
			 specified in this section or May 31, 2012.
				This Act may be cited as the
			 Department of Homeland Security
			 Appropriations Act, 2012 .
				EDEPARTMENT OF THE
			 INTERIOR, ENVIRONMENT, AND RELATED AGENCIES APPROPRIATIONS ACT, 2012
			IDepartment of the
			 Interior
				
				Bureau of land
		  management
				Management of lands and
		  resources
				For necessary expenses for protection, use,
		  improvement, development, disposal, cadastral surveying, classification,
		  acquisition of easements and other interests in lands, and performance of other
		  functions, including maintenance of facilities, as authorized by law, in the
		  management of lands and their resources under the jurisdiction of the Bureau of
		  Land Management, including the general administration of the Bureau, and
		  assessment of mineral potential of public lands pursuant to Public Law 96–487
		  (16 U.S.C. 3150(a)), $961,900,000, to remain available until expended; of which
		  $3,000,000 shall be available in fiscal year 2012 subject to a match by at
		  least an equal amount by the National Fish and Wildlife Foundation for
		  cost-shared projects supporting conservation of Bureau lands; and such funds
		  shall be advanced to the Foundation as a lump-sum grant without regard to when
		  expenses are incurred.
				In addition, $32,500,000 is for the
		  processing of applications for permit to drill and related use authorizations,
		  to remain available until expended, to be reduced by amounts collected by the
		  Bureau and credited to this appropriation that shall be derived from $6,500 per
		  new application for permit to drill that the Bureau shall collect upon
		  submission of each new application, and in addition, $39,696,000 is for Mining
		  Law Administration program operations, including the cost of administering the
		  mining claim fee program; to remain available until expended, to be reduced by
		  amounts collected by the Bureau and credited to this appropriation from mining
		  claim maintenance fees and location fees that are hereby authorized for fiscal
		  year 2012 so as to result in a final appropriation estimated at not more than
		  $961,900,000, and $2,000,000, to remain available until expended, from
		  communication site rental fees established by the Bureau for the cost of
		  administering communication site activities.
				ConstructionFor construction of buildings, recreation
		  facilities, roads, trails, and appurtenant facilities, $3,576,000, to remain
		  available until expended.
				Land
		  acquisitionFor expenses
		  necessary to carry out sections 205, 206, and 318(d) of Public Law 94–579,
		  including administrative expenses and acquisition of lands or waters, or
		  interests therein, $22,380,000, to be derived from the Land and Water
		  Conservation Fund and to remain available until
		  expended.
				Oregon and
		  california grant landsFor
		  expenses necessary for management, protection, and development of resources and
		  for construction, operation, and maintenance of access roads, reforestation,
		  and other improvements on the revested Oregon and California Railroad grant
		  lands, on other Federal lands in the Oregon and California land-grant counties
		  of Oregon, and on adjacent rights-of-way; and acquisition of lands or interests
		  therein, including existing connecting roads on or adjacent to such grant
		  lands; $112,043,000, to remain available until expended: 
		  Provided, That 25 percent of the
		  aggregate of all receipts during the current fiscal year from the revested
		  Oregon and California Railroad grant lands is hereby made a charge against the
		  Oregon and California land-grant fund and shall be transferred to the General
		  Fund in the Treasury in accordance with the second paragraph of subsection (b)
		  of title II of the Act of August 28, 1937 (50 Stat.
		  876).
				Range
		  improvementsFor
		  rehabilitation, protection, and acquisition of lands and interests therein, and
		  improvement of Federal rangelands pursuant to section 401 of the Federal Land
		  Policy and Management Act of 1976 (43 U.S.C. 1701), notwithstanding any other
		  Act, sums equal to 50 percent of all moneys received during the prior fiscal
		  year under sections 3 and 15 of the Taylor Grazing Act (43 U.S.C. 315 et seq.)
		  and the amount designated for range improvements from grazing fees and mineral
		  leasing receipts from Bankhead-Jones lands transferred to the Department of the
		  Interior pursuant to law, but not less than $10,000,000, to remain available
		  until expended: 
		  Provided, That not to exceed
		  $600,000 shall be available for administrative
		  expenses.
				Service charges, deposits, and
		  forfeituresFor administrative
		  expenses and other costs related to processing application documents and other
		  authorizations for use and disposal of public lands and resources, for costs of
		  providing copies of official public land documents, for monitoring
		  construction, operation, and termination of facilities in conjunction with use
		  authorizations, and for rehabilitation of damaged property, such amounts as may
		  be collected under Public Law 94–579, as amended, and Public Law 93–153, to
		  remain available until expended: 
		  Provided, That, notwithstanding any
		  provision to the contrary of section 305(a) of Public Law 94–579 (43 U.S.C.
		  1735(a)), any moneys that have been or will be received pursuant to that
		  section, whether as a result of forfeiture, compromise, or settlement, if not
		  appropriate for refund pursuant to section 305(c) of that Act (43 U.S.C.
		  1735(c)), shall be available and may be expended under the authority of this
		  Act by the Secretary to improve, protect, or rehabilitate any public lands
		  administered through the Bureau of Land Management which have been damaged by
		  the action of a resource developer, purchaser, permittee, or any unauthorized
		  person, without regard to whether all moneys collected from each such action
		  are used on the exact lands damaged which led to the action: 
		  Provided further, That any such
		  moneys that are in excess of amounts needed to repair damage to the exact land
		  for which funds were collected may be used to repair other damaged public
		  lands.
				Miscellaneous trust
		  funds
				In addition to amounts authorized to be
		  expended under existing laws, there is hereby appropriated such amounts as may
		  be contributed under section 307 of the Act of October 21, 1976 (43 U.S.C.
		  1701), and such amounts as may be advanced for administrative costs, surveys,
		  appraisals, and costs of making conveyances of omitted lands under section
		  211(b) of that Act, to remain available until
		  expended.
				Administrative
		  provisionsThe Bureau of Land
		  Management may carry out the operations funded under this Act by direct
		  expenditure, contracts, grants, cooperative agreements and reimbursable
		  agreements with public and private entities, including with States.
		  Appropriations for the Bureau shall be available for purchase, erection, and
		  dismantlement of temporary structures, and alteration and maintenance of
		  necessary buildings and appurtenant facilities to which the United States has
		  title; up to $100,000 for payments, at the discretion of the Secretary, for
		  information or evidence concerning violations of laws administered by the
		  Bureau; miscellaneous and emergency expenses of enforcement activities
		  authorized or approved by the Secretary and to be accounted for solely on the
		  Secretary's certificate, not to exceed $10,000: 
		  Provided, That notwithstanding
		  Public Law 90–620 (44 U.S.C. 501), the Bureau may, under cooperative
		  cost-sharing and partnership arrangements authorized by law, procure printing
		  services from cooperators in connection with jointly produced publications for
		  which the cooperators share the cost of printing either in cash or in services,
		  and the Bureau determines the cooperator is capable of meeting accepted quality
		  standards: 
		  Provided further, That projects to
		  be funded pursuant to a written commitment by a State government to provide an
		  identified amount of money in support of the project may be carried out by the
		  Bureau on a reimbursable basis. Appropriations herein made shall not be
		  available for the destruction of healthy, unadopted, wild horses and burros in
		  the care of the Bureau or its contractors or for the sale of wild horses and
		  burros that results in their destruction for processing into commercial
		  products.
				United states fish and wildlife
		  service
				Resource
		  managementFor necessary
		  expenses of the United States Fish and Wildlife Service, as authorized by law,
		  and for scientific and economic studies, general administration, and for the
		  performance of other authorized functions related to such resources,
		  $1,228,142,000, to remain available until September 30, 2013 except as
		  otherwise provided herein: 
		  Provided, That not to exceed
		  $20,902,000 shall be used for implementing subsections (a), (b), (c), and (e)
		  of section 4 of the Endangered Species Act, as amended, (except for processing
		  petitions, developing and issuing proposed and final regulations, and taking
		  any other steps to implement actions described in subsection (c)(2)(A),
		  (c)(2)(B)(i), or (c)(2)(B)(ii)), of which not to exceed $7,472,000 shall be
		  used for any activity regarding the designation of critical habitat, pursuant
		  to subsection (a)(3), excluding litigation support, for species listed pursuant
		  to subsection (a)(1) prior to October 1, 2010; of which not to exceed
		  $1,500,000 shall be used for any activity regarding petitions to list species
		  that are indigenous to the United States pursuant to subsections (b)(3)(A) and
		  (b)(3)(B); and, of which not to exceed $1,500,000 shall be used for
		  implementing subsections (a), (b), (c), and (e) of section 4 of the Endangered
		  Species Act, as amended, for species that are not indigenous to the United
		  States: 
		  Provided further, That, in fiscal
		  year 2012 and hereafter of the amount available for law enforcement, up to
		  $400,000, to remain available until expended, may at the discretion of the
		  Secretary be used for payment for information, rewards, or evidence concerning
		  violations of laws administered by the Service, and miscellaneous and emergency
		  expenses of enforcement activity, authorized or approved by the Secretary and
		  to be accounted for solely on the Secretary's certificate: 
		  Provided further, That in fiscal
		  year 2012 and hereafter, of the amount provided for environmental contaminants,
		  up to $1,000,000 may remain available until expended for contaminant sample
		  analyses.
				ConstructionFor construction, improvement, acquisition,
		  or removal of buildings and other facilities required in the conservation,
		  management, investigation, protection, and utilization of fish and wildlife
		  resources, and the acquisition of lands and interests therein; $23,088,000, to
		  remain available until expended.
				Land
		  acquisitionFor expenses
		  necessary to carry out the Land and Water
		  Conservation Fund Act of 1965, as amended (16 U.S.C. 460l–4 through
		  11), including administrative expenses, and for acquisition of land or waters,
		  or interest therein, in accordance with statutory authority applicable to the
		  United States Fish and Wildlife Service, $54,720,000, to be derived from the
		  Land and Water Conservation Fund and to remain available until expended, of
		  which, notwithstanding 16 U.S.C. 460l–9, not more than $5,000,000 shall be for
		  land conservation partnerships authorized by the Highlands Conservation Act of
		  2004, including not to exceed $160,000 for administrative expenses: 
		  Provided, That none of the funds
		  appropriated for specific land acquisition projects may be used to pay for any
		  administrative overhead, planning or other management
		  costs.
				Cooperative endangered species
		  conservation fund
				For expenses necessary to carry out section
		  6 of the Endangered Species Act of 1973, as amended (16 U.S.C. 1531 et seq.),
		  $47,757,000, to remain available until expended, of which $22,757,000 is to be
		  derived from the Cooperative Endangered Species Conservation Fund; and of which
		  $25,000,000 is to be derived from the Land and Water Conservation
		  Fund.
				National
		  Wildlife Refuge FundFor
		  expenses necessary to implement the Act of October 17, 1978 (16 U.S.C. 715s),
		  $13,980,000.
				North
		  american wetlands conservation fundFor expenses necessary to carry out the
		  provisions of the North American Wetlands Conservation Act, as amended (16
		  U.S.C. 4401 et seq.), $35,554,000, to remain available until
		  expended.
				Neotropical migratory bird
		  conservationFor expenses
		  necessary to carry out the Neotropical Migratory Bird Conservation Act, as
		  amended, (16 U.S.C. 6101 et seq.), $3,792,000, to remain available until
		  expended.
				Multinational species
		  conservation fundFor expenses
		  necessary to carry out the African Elephant Conservation Act (16 U.S.C. 4201 et
		  seq.), the Asian Elephant Conservation Act of 1997 (16 U.S.C. 4261 et seq.),
		  the Rhinoceros and Tiger Conservation Act of 1994 (16 U.S.C. 5301 et seq.), the
		  Great Ape Conservation Act of 2000 (16 U.S.C. 6301 et seq.), and the Marine
		  Turtle Conservation Act of 2004 (16 U.S.C. 6601 et seq.), $9,481,000, to remain
		  available until expended.
				State and
		  tribal wildlife grantsFor
		  wildlife conservation grants to States and to the District of Columbia, Puerto
		  Rico, Guam, the United States Virgin Islands, the Northern Mariana Islands,
		  American Samoa, and Indian tribes under the provisions of the Fish and Wildlife
		  Act of 1956 and the Fish and Wildlife Coordination Act, for the development and
		  implementation of programs for the benefit of wildlife and their habitat,
		  including species that are not hunted or fished, $61,421,000, to remain
		  available until expended: 
		  Provided, That of the amount
		  provided herein, $4,275,000 is for a competitive grant program for Indian
		  tribes not subject to the remaining provisions of this appropriation: 
		  Provided further, That $5,741,000
		  is for a competitive grant program for States, territories, and other
		  jurisdictions with approved plans, not subject to the remaining provisions of
		  this appropriation: 
		  Provided further, That the
		  Secretary shall, after deducting $10,016,000 and administrative expenses,
		  apportion the amount provided herein in the following manner: (1) to the
		  District of Columbia and to the Commonwealth of Puerto Rico, each a sum equal
		  to not more than one-half of 1 percent thereof; and (2) to Guam, American
		  Samoa, the United States Virgin Islands, and the Commonwealth of the Northern
		  Mariana Islands, each a sum equal to not more than one-fourth of 1 percent
		  thereof: 
		  Provided further, That the
		  Secretary shall apportion the remaining amount in the following manner: (1)
		  one-third of which is based on the ratio to which the land area of such State
		  bears to the total land area of all such States; and (2) two-thirds of which is
		  based on the ratio to which the population of such State bears to the total
		  population of all such States: 
		  Provided further, That the amounts
		  apportioned under this paragraph shall be adjusted equitably so that no State
		  shall be apportioned a sum which is less than 1 percent of the amount available
		  for apportionment under this paragraph for any fiscal year or more than 5
		  percent of such amount: 
		  Provided further, That the Federal
		  share of planning grants shall not exceed 75 percent of the total costs of such
		  projects and the Federal share of implementation grants shall not exceed 65
		  percent of the total costs of such projects: 
		  Provided further, That the
		  non-Federal share of such projects may not be derived from Federal grant
		  programs: 
		  Provided further, That any amount
		  apportioned in 2012 to any State, territory, or other jurisdiction that remains
		  unobligated as of September 30, 2013, shall be reapportioned, together with
		  funds appropriated in 2014, in the manner provided
		  herein.
				Administrative
		  provisionsThe United States
		  Fish and Wildlife Service may carry out the operations of Service programs by
		  direct expenditure, contracts, grants, cooperative agreements and reimbursable
		  agreements with public and private entities. Appropriations and funds available
		  to the United States Fish and Wildlife Service shall be available for repair of
		  damage to public roads within and adjacent to reservation areas caused by
		  operations of the Service; options for the purchase of land at not to exceed $1
		  for each option; facilities incident to such public recreational uses on
		  conservation areas as are consistent with their primary purpose; and the
		  maintenance and improvement of aquaria, buildings, and other facilities under
		  the jurisdiction of the Service and to which the United States has title, and
		  which are used pursuant to law in connection with management, and investigation
		  of fish and wildlife resources: 
		  Provided, That notwithstanding 44
		  U.S.C. 501, the Service may, under cooperative cost sharing and partnership
		  arrangements authorized by law, procure printing services from cooperators in
		  connection with jointly produced publications for which the cooperators share
		  at least one-half the cost of printing either in cash or services and the
		  Service determines the cooperator is capable of meeting accepted quality
		  standards: 
		  Provided further, That the Service
		  may accept donated aircraft as replacements for existing
		  aircraft.
				National park
		  service
				Operation of the national park
		  systemFor expenses necessary
		  for the management, operation, and maintenance of areas and facilities
		  administered by the National Park Service and for the general administration of
		  the National Park Service, $2,240,152,000, of which $9,832,000 for planning and
		  interagency coordination in support of Everglades restoration and $97,883,000
		  for maintenance, repair, or rehabilitation projects for constructed assets,
		  operation of the National Park Service automated facility management software
		  system, and comprehensive facility condition assessments shall remain available
		  until September 30, 2013.
				National recreation and
		  preservationFor expenses
		  necessary to carry out recreation programs, natural programs, cultural
		  programs, heritage partnership programs, environmental compliance and review,
		  international park affairs, and grant administration, not otherwise provided
		  for, $59,975,000: 
		  Provided, That section 502(c) of
		  the Chesapeake Bay Initiative Act of 1998 (16 U.S.C. 461 note; Public Law
		  105–312) is amended by striking 2011 and inserting
		  2013.
				Historic
		  preservation fundFor expenses
		  necessary in carrying out the National Historic Preservation Act (16 U.S.C.
		  470), and the Omnibus Parks and Public Lands Management Act of 1996 (Public Law
		  104–333), $56,000,000, to be derived from the Historic Preservation Fund and to
		  remain available until September 30, 2013.
				Construction
				(including rescission of
		  funds)For construction,
		  improvements, repair, or replacement of physical facilities, including
		  modifications authorized by section 104 of the Everglades National Park
		  Protection and Expansion Act of 1989 (16 U.S.C. 410r–8), $159,621,000, to
		  remain available until expended: 
		  Provided, That notwithstanding any
		  other provision of law, a single procurement for the project to repair damage
		  to the Washington Monument may be issued that includes the full scope of the
		  project, so long as the solicitation and contract shall contain the clause
		  availability of appropriated funds found in CFR section
		  52.232.18 of title 48.
				From funds previously made available under
		  this heading, $4,000,000 are rescinded.
				Land and
		  water conservation fund
				(rescission)The contract authority provided for fiscal
		  year 2012 by 16 U.S.C. 460l–10a is rescinded.
				Land
		  acquisition and state assistance
				For expenses necessary to carry out the Land
		  and Water Conservation Act of 1965, as amended (16 U.S.C. 460l–4 through 11),
		  including administrative expenses, and for acquisition of lands or waters, or
		  interest therein, in accordance with the statutory authority applicable to the
		  National Park Service, $102,060,000, to be derived from the Land and Water
		  Conservation Fund and to remain available until expended, of which $45,000,000
		  is for the State assistance program and of which $9,000,000 shall be for the
		  American Battlefield Protection Program grants as authorized by section 7301 of
		  the Omnibus Public Land Management Act of 2009 (Public Law
		  111–11).
				Administrative
		  provisions
				(including
		  transfer of funds)In addition
		  to other uses set forth in section 407(d) of Public Law 105–391, franchise fees
		  credited to a sub-account shall be available for expenditure by the Secretary,
		  without further appropriation, for use at any unit within the National Park
		  System to extinguish or reduce liability for Possessory Interest or leasehold
		  surrender interest. Such funds may only be used for this purpose to the extent
		  that the benefitting unit anticipated franchise fee receipts over the term of
		  the contract at that unit exceed the amount of funds used to extinguish or
		  reduce liability. Franchise fees at the benefitting unit shall be credited to
		  the sub-account of the originating unit over a period not to exceed the term of
		  a single contract at the benefitting unit, in the amount of funds so expended
		  to extinguish or reduce liability.For the costs of administration of the Land
		  and Water Conservation Fund grants authorized by section 105(a)(2)(B) of the
		  Gulf of Mexico Energy Security Act of 2006 (Public Law 109–432), the National
		  Park Service may retain up to 3 percent of the amounts which are authorized to
		  be disbursed under such section, such retained amounts to remain available
		  until expended.
				National Park Service funds may be
		  transferred to the Federal Highway Administration (FHWA), Department of
		  Transportation, for purposes authorized under 23 U.S.C. 204. Transfers may
		  include a reasonable amount for FHWA administrative support
		  costs.
				United states geological
		  survey
				Surveys, investigations, and
		  researchFor expenses
		  necessary for the United States Geological Survey to perform surveys,
		  investigations, and research covering topography, geology, hydrology, biology,
		  and the mineral and water resources of the United States, its territories and
		  possessions, and other areas as authorized by 43 U.S.C. 31, 1332, and 1340;
		  classify lands as to their mineral and water resources; give engineering
		  supervision to power permittees and Federal Energy Regulatory Commission
		  licensees; administer the minerals exploration program (30 U.S.C. 641); conduct
		  inquiries into the economic conditions affecting mining and materials
		  processing industries (30 U.S.C. 3, 21a, and 1603; 50 U.S.C. 98g(1)) and
		  related purposes as authorized by law; and to publish and disseminate data
		  relative to the foregoing activities; $1,069,744,000, to remain available until
		  September 30, 2013; of which $51,569,700 shall remain available until expended
		  for satellite operations; and of which $7,292,000 shall be available until
		  expended for deferred maintenance and capital improvement projects that exceed
		  $100,000 in cost: 
		  Provided, That none of the funds
		  provided for the ecosystem research activity shall be used to conduct new
		  surveys on private property, unless specifically authorized in writing by the
		  property owner: 
		  Provided further, That no part of
		  this appropriation shall be used to pay more than one-half the cost of
		  topographic mapping or water resources data collection and investigations
		  carried on in cooperation with States and
		  municipalities.
				Administrative
		  provisionsFrom within the
		  amount appropriated for activities of the United States Geological Survey such
		  sums as are necessary shall be available for reimbursement to the General
		  Services Administration for security guard services; contracting for the
		  furnishing of topographic maps and for the making of geophysical or other
		  specialized surveys when it is administratively determined that such procedures
		  are in the public interest; construction and maintenance of necessary buildings
		  and appurtenant facilities; acquisition of lands for gauging stations and
		  observation wells; expenses of the United States National Committee on Geology;
		  and payment of compensation and expenses of persons on the rolls of the Survey
		  duly appointed to represent the United States in the negotiation and
		  administration of interstate compacts: 
		  Provided, That activities funded by
		  appropriations herein made may be accomplished through the use of contracts,
		  grants, or cooperative agreements as defined in section 6302 of title 31,
		  United States Code: 
		  Provided further, That the United
		  States Geological Survey may enter into contracts or cooperative agreements
		  directly with individuals or indirectly with institutions or nonprofit
		  organizations, without regard to 41 U.S.C. 5, for the temporary or intermittent
		  services of students or recent graduates, who shall be considered employees for
		  the purpose of chapters 57 and 81 of title 5, United States Code, relating to
		  compensation for travel and work injuries, and chapter 171 of title 28, United
		  States Code, relating to tort claims, but shall not be considered to be Federal
		  employees for any other purposes.
				Bureau of Ocean Energy
		  Management
				Ocean
		  Energy Management
				For expenses necessary for granting leases,
		  easements, rights-of-way and agreements for use for oil and gas, other
		  minerals, energy, and marine-related purposes on the Outer Continental Shelf
		  and approving operations related thereto, as authorized by law; for
		  environmental studies, as authorized by law; for implementing other laws to the
		  extent provided by Presidential or Secretarial delegation; and for matching
		  grants or cooperative agreements, $59,792,000, to remain available until
		  September 30, 2013; and an amount not to exceed $101,082,000, to be credited to
		  this appropriation and to remain available until expended, from additions to
		  receipts resulting from increases to rates in effect on August 5, 1993, that
		  are collected and disbursed by the Secretary, and from cost recovery fees from
		  activities conducted by the Bureau of Ocean Energy Management pursuant to the
		  Outer Continental Shelf Lands Act, including studies, assessments, analysis,
		  and miscellaneous administrative activities: 
		  Provided, That notwithstanding 31
		  U.S.C. 3302, in fiscal year 2012, such amounts as are assessed under 31 U.S.C.
		  9701 shall be collected and credited to this account and shall be available
		  until expended for necessary expenses: 
		  Provided further, That to the
		  extent $101,082,000 in addition to receipts are not realized from the sources
		  of receipts stated above, the amount needed to reach $101,082,000 shall be
		  credited to this appropriation from receipts resulting from rental rates for
		  Outer Continental Shelf leases in effect before August 5, 1993: 
		  Provided further, That for fiscal
		  year 2012 and each fiscal year thereafter, the term qualified Outer
		  Continental Shelf revenues, as defined in section 102(9)(A) of the Gulf
		  of Mexico Energy Security Act, division C of Public Law 109–432, shall include
		  only the portion or rental revenues that would have been collected by the
		  Secretary at the rental rates in effect before August 5, 1993: 
		  Provided further, That not to
		  exceed $3,000 shall be available for reasonable expenses related to promoting
		  volunteer beach and marine cleanup activities.
				Bureau of safety and
		  environmental enforcement
				Offshore
		  Safety and Environmental EnforcementFor expenses necessary for the regulation of
		  operations related to leases, easements, rights-of-way and agreements for use
		  for oil and gas, other minerals, energy, and marine-related purposes on the
		  Outer Continental Shelf, as authorized by law; for enforcing and implementing
		  laws and regulations as authorized by law and to the extent provided by
		  Presidential or Secretarial delegation; and for matching grants or cooperative
		  agreements, $61,473,000, to remain available until September 30, 2013; and an
		  amount not to exceed $59,081,000 to be credited to this appropriation and to
		  remain available until expended, from additions to receipts resulting from
		  increases to rates in effect on August 5, 1993, that are collected and
		  disbursed by the Secretary, from cost recovery fees from activities conducted
		  by the Bureau of Safety and Environmental Enforcement pursuant to the Outer
		  Continental Shelf Lands Act, including studies, assessments, analysis, and
		  miscellaneous administrative activities: 
		  Provided, That notwithstanding 31
		  U.S.C. 3302, in fiscal year 2012, such amounts as are assessed under 31 U.S.C.
		  9701 shall be collected and credited to this account and shall be available
		  until expended for necessary expenses: 
		  Provided further, That to the
		  extent $59,081,000 in addition to receipts are not realized from the sources of
		  receipts stated above, the amount needed to reach $59,081,000 shall be credited
		  to this appropriation from receipts resulting from rental rates for Outer
		  Continental Shelf leases in effect before August 5, 1993: 
		  Provided further, That for fiscal
		  year 2012 and each fiscal year thereafter, the term qualified Outer
		  Continental Shelf revenues, as defined in section 102(9)(A) of the Gulf
		  of Mexico Energy Security Act, division C of Public Law 109–432, shall include
		  only the portion of rental revenues that would have been collected by the
		  Secretary at the rental rates in effect before August 5,
		  1993.
				For an additional amount, $62,000,000, to
		  remain available until expended, which shall be derived from non-refundable
		  inspection fees collected in fiscal year 2012, as provided in this Act: 
		  Provided, That to the extent that
		  such amounts are not realized from such fees, the amount needed to reach
		  $62,000,000 shall be credited to this appropriation from receipts resulting
		  from rental rates for Outer Continental Shelf leases in effect before August 5,
		  1993: 
		  Provided further, That to the
		  extent that amounts realized from such fees exceed $62,000,000, the amounts
		  realized in excess of $62,000,000 shall be credited to this appropriation and
		  remain available until expended: 
		  Provided further, That for fiscal
		  year 2012, not less than 50 percent of the inspection fees collected by the
		  Bureau of Safety and Environmental Enforcement will be used to fund personnel
		  and mission-related costs to expand capacity and expedite the orderly
		  development, subject to environmental safeguards, of the Outer Continental
		  Shelf pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et
		  seq.), including the review of applications for permits to
		  drill.
				Oil spill
		  researchFor necessary
		  expenses to carry out title I, section 1016, title IV, sections 4202 and 4303,
		  title VII, and title VIII, section 8201 of the Oil Pollution Act of 1990,
		  $14,923,000, which shall be derived from the Oil Spill Liability Trust Fund, to
		  remain available until expended.
				Office of surface mining
		  reclamation and enforcement
				Regulation and
		  technologyFor necessary
		  expenses to carry out the provisions of the Surface Mining Control and
		  Reclamation Act of 1977, Public Law 95–87, as amended, $122,950,000, to remain
		  available until September 30, 2013: 
		  Provided, That appropriations for
		  the Office of Surface Mining Reclamation and Enforcement may provide for the
		  travel and per diem expenses of State and tribal personnel attending Office of
		  Surface Mining Reclamation and Enforcement sponsored training: 
		  Provided further, That, in fiscal
		  year 2012, up to $40,000 collected by the Office of Surface Mining from permit
		  fees pursuant to section 507 of Public Law 95–87 (30 U.S.C. 1257) shall be
		  credited to this account as discretionary offsetting collections, to remain
		  available until expended: 
		  Provided further, That the sum
		  herein appropriated shall be reduced as collections are received during the
		  fiscal year so as to result in a final fiscal year 2012 appropriation estimated
		  at not more than $122,910,000: 
		  Provided further, That, in
		  subsequent fiscal years, all amounts collected by the Office of Surface Mining
		  from permit fees pursuant to section 507 of Public Law 95–87 (30 U.S.C. 1257)
		  shall be credited to this account as discretionary offsetting collections, to
		  remain available until expended.
				Abandoned
		  mine reclamation fund
				For necessary expenses to carry out title IV
		  of the Surface Mining Control and Reclamation Act of 1977, Public Law 95–87, as
		  amended, $27,443,000, to be derived from receipts of the Abandoned Mine
		  Reclamation Fund and to remain available until expended: 
		  Provided, That pursuant to Public
		  Law 97–365, the Department of the Interior is authorized to use up to 20
		  percent from the recovery of the delinquent debt owed to the United States
		  Government to pay for contracts to collect these debts: 
		  Provided further, That funds made
		  available under title IV of Public Law 95–87 may be used for any required
		  non-Federal share of the cost of projects funded by the Federal Government for
		  the purpose of environmental restoration related to treatment or abatement of
		  acid mine drainage from abandoned mines: 
		  Provided further, That such
		  projects must be consistent with the purposes and priorities of the Surface
		  Mining Control and Reclamation Act: 
		  Provided further, That amounts
		  provided under this heading may be used for the travel and per diem expenses of
		  State and tribal personnel attending Office of Surface Mining Reclamation and
		  Enforcement sponsored training.
				Administrative
		  provisionWith funds available
		  for the Technical Innovation and Professional Services program in this Act, the
		  Secretary may transfer title for computer hardware, software and other
		  technical equipment to State and tribal regulatory and reclamation
		  programs.
				Bureau of indian affairs and
		  bureau of indian education
				Operation
		  of indian programs
				(including
		  transfer of funds)For
		  expenses necessary for the operation of Indian programs, as authorized by law,
		  including the Snyder Act of November 2, 1921 (25 U.S.C. 13), the Indian
		  Self-Determination and Education Assistance Act of 1975 (25 U.S.C. 450 et
		  seq.), as amended, the Education Amendments of 1978 (25 U.S.C. 2001–2019), and
		  the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.), as
		  amended, $2,371,532,000, to remain available until September 30, 2013 except as
		  otherwise provided herein; of which not to exceed $8,500 may be for official
		  reception and representation expenses; of which not to exceed $74,911,000 shall
		  be for welfare assistance payments: 
		  Provided, That in cases of
		  designated Federal disasters, the Secretary may exceed such cap, from the
		  amounts provided herein, to provide for disaster relief to Indian communities
		  affected by the disaster; of which, notwithstanding any other provision of law,
		  including but not limited to the Indian Self-Determination Act of 1975, as
		  amended, not to exceed $219,560,000 shall be available for payments for
		  contract support costs associated with ongoing contracts, grants, compacts, or
		  annual funding agreements entered into with the Bureau prior to or during
		  fiscal year 2012, as authorized by such Act, except that tribes and tribal
		  organizations may use their tribal priority allocations for unmet contract
		  support costs of ongoing contracts, grants, or compacts, or annual funding
		  agreements and for unmet welfare assistance costs; of which not to exceed
		  $590,484,000 for school operations costs of Bureau-funded schools and other
		  education programs shall become available on July 1, 2012, and shall remain
		  available until September 30, 2013; and of which not to exceed $48,049,000
		  shall remain available until expended for housing improvement, road
		  maintenance, attorney fees, litigation support, the Indian Self-Determination
		  Fund, land records improvement, and the Navajo-Hopi Settlement Program: 
		  Provided further, That
		  notwithstanding any other provision of law, including but not limited to the
		  Indian Self-Determination Act of 1975, as amended, and 25 U.S.C. 2008, not to
		  exceed $46,327,000 within and only from such amounts made available for school
		  operations shall be available for administrative cost grants associated with
		  ongoing grants entered into with the Bureau prior to or during fiscal year 2011
		  for the operation of Bureau-funded schools, and up to $500,000 within and only
		  from such amounts made available for administrative cost grants shall be
		  available for the transitional costs of initial administrative cost grants to
		  grantees that assume operation on or after July 1, 2011, of Bureau-funded
		  schools: 
		  Provided further, That any forestry
		  funds allocated to a tribe which remain unobligated as of September 30, 2013,
		  may be transferred during fiscal year 2014 to an Indian forest land assistance
		  account established for the benefit of the holder of the funds within the
		  holder's trust fund account: 
		  Provided further, That any such
		  unobligated balances not so transferred shall expire on September 30, 2014: 
		  Provided further, That in order to
		  enhance the safety of Bureau field employees, the Bureau may use funds to
		  purchase uniforms or other identifying articles of clothing for
		  personnel.
				Construction
				(including
		  transfer of funds)For
		  construction, repair, improvement, and maintenance of irrigation and power
		  systems, buildings, utilities, and other facilities, including architectural
		  and engineering services by contract; acquisition of lands, and interests in
		  lands; and preparation of lands for farming, and for construction of the Navajo
		  Indian Irrigation Project pursuant to Public Law 87–483, $123,828,000, to
		  remain available until expended: 
		  Provided, That such amounts as may
		  be available for the construction of the Navajo Indian Irrigation Project may
		  be transferred to the Bureau of Reclamation: 
		  Provided further, That not to
		  exceed 6 percent of contract authority available to the Bureau of Indian
		  Affairs from the Federal Highway Trust Fund may be used to cover the road
		  program management costs of the Bureau: 
		  Provided further, That any funds
		  provided for the Safety of Dams program pursuant to 25 U.S.C. 13 shall be made
		  available on a nonreimbursable basis: 
		  Provided further, That for fiscal
		  year 2012, in implementing new construction or facilities improvement and
		  repair project grants in excess of $100,000 that are provided to grant schools
		  under Public Law 100–297, as amended, the Secretary of the Interior shall use
		  the Administrative and Audit Requirements and Cost Principles for Assistance
		  Programs contained in 43 CFR part 12 as the regulatory requirements: 
		  Provided further, That such grants
		  shall not be subject to section 12.61 of 43 CFR; the Secretary and the grantee
		  shall negotiate and determine a schedule of payments for the work to be
		  performed: 
		  Provided further, That in
		  considering grant applications, the Secretary shall consider whether such
		  grantee would be deficient in assuring that the construction projects conform
		  to applicable building standards and codes and Federal, tribal, or State health
		  and safety standards as required by 25 U.S.C. 2005(b), with respect to
		  organizational and financial management capabilities: 
		  Provided further, That if the
		  Secretary declines a grant application, the Secretary shall follow the
		  requirements contained in 25 U.S.C. 2504(f): 
		  Provided further, That any disputes
		  between the Secretary and any grantee concerning a grant shall be subject to
		  the disputes provision in 25 U.S.C. 2507(e): 
		  Provided further, That in order to
		  ensure timely completion of construction projects, the Secretary may assume
		  control of a project and all funds related to the project, if, within 18 months
		  of the date of enactment of this Act, any grantee receiving funds appropriated
		  in this Act or in any prior Act, has not completed the planning and design
		  phase of the project and commenced construction: 
		  Provided further, That this
		  appropriation may be reimbursed from the Office of the Special Trustee for
		  American Indians appropriation for the appropriate share of construction costs
		  for space expansion needed in agency offices to meet trust reform
		  implementation.
				Indian
		  land and water claim settlements and miscellaneous payments to
		  indiansFor payments and
		  necessary administrative expenses for implementation of Indian land and water
		  claim settlements pursuant to Public Laws 99–264, 100–580, 101–618, 108–447,
		  and 111–11, and for implementation of other land and water rights settlements,
		  $32,855,000, to remain available until expended.
				Indian
		  guaranteed loan program accountFor the cost of guaranteed loans and insured
		  loans, $7,114,000, of which $964,000 is for administrative expenses, as
		  authorized by the Indian Financing Act of 1974, as amended: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That these funds
		  are available to subsidize total loan principal, any part of which is to be
		  guaranteed or insured, not to exceed $73,365,796.
				Administrative
		  provisionsThe Bureau of
		  Indian Affairs may carry out the operation of Indian programs by direct
		  expenditure, contracts, cooperative agreements, compacts, and grants, either
		  directly or in cooperation with States and other
		  organizations.
				Notwithstanding 25 U.S.C. 15, the Bureau of
		  Indian Affairs may contract for services in support of the management,
		  operation, and maintenance of the Power Division of the San Carlos Irrigation
		  Project.
				Appropriations for the Bureau of Indian
		  Affairs (except the Revolving Fund for Loans Liquidating Account, Indian Loan
		  Guaranty and Insurance Fund Liquidating Account, Indian Guaranteed Loan
		  Financing Account, Indian Direct Loan Financing Account, and the Indian
		  Guaranteed Loan Program account) shall be available for expenses of
		  exhibits.
				Notwithstanding any other provision of law,
		  no funds available to the Bureau of Indian Affairs for central office oversight
		  and Executive Direction and Administrative Services (except executive direction
		  and administrative services funding for Tribal Priority Allocations, regional
		  offices, and facilities operations and maintenance) shall be available for
		  contracts, grants, compacts, or cooperative agreements with the Bureau of
		  Indian Affairs under the provisions of the Indian Self-Determination Act or the
		  Tribal Self-Governance Act of 1994 (Public Law
		  103–413).
				In the event any tribe returns
		  appropriations made available by this Act to the Bureau of Indian Affairs, this
		  action shall not diminish the Federal Government's trust responsibility to that
		  tribe, or the government-to-government relationship between the United States
		  and that tribe, or that tribe's ability to access future
		  appropriations.
				Notwithstanding any other provision of law,
		  no funds available to the Bureau, other than the amounts provided herein for
		  assistance to public schools under 25 U.S.C. 452 et seq., shall be available to
		  support the operation of any elementary or secondary school in the State of
		  Alaska.
				Appropriations made available in this or any
		  other Act for schools funded by the Bureau shall be available only to the
		  schools in the Bureau school system as of September 1, 1996. No funds available
		  to the Bureau shall be used to support expanded grades for any school or
		  dormitory beyond the grade structure in place or approved by the Secretary of
		  the Interior at each school in the Bureau school system as of October 1, 1995,
		  except that any school or school program that was closed and removed from the
		  Bureau school system between 1951 and 1972, and its respective tribe’s
		  relationship with the Federal Government was terminated, shall be reinstated to
		  the Bureau system and supported at a level based on its grade structure and
		  average student enrollment for the 2009–2010, 2010–2011 and 2011–2012 school
		  years. Funds made available under this Act may not be used to establish a
		  charter school at a Bureau-funded school (as that term is defined in section
		  1141 of the Education Amendments of 1978 (25 U.S.C. 2021)), except that a
		  charter school that is in existence on the date of the enactment of this Act
		  and that has operated at a Bureau-funded school before September 1, 1999, may
		  continue to operate during that period, but only if the charter school pays to
		  the Bureau a pro rata share of funds to reimburse the Bureau for the use of the
		  real and personal property (including buses and vans), the funds of the charter
		  school are kept separate and apart from Bureau funds, and the Bureau does not
		  assume any obligation for charter school programs of the State in which the
		  school is located if the charter school loses such funding. Employees of
		  Bureau-funded schools sharing a campus with a charter school and performing
		  functions related to the charter school’s operation and employees of a charter
		  school shall not be treated as Federal employees for purposes of chapter 171 of
		  title 28, United States Code.
				Notwithstanding any other provision of law,
		  including section 113 of title I of appendix C of Public Law 106–113, if in
		  fiscal year 2003 or 2004 a grantee received indirect and administrative costs
		  pursuant to a distribution formula based on section 5(f) of Public Law 101–301,
		  the Secretary shall continue to distribute indirect and administrative cost
		  funds to such grantee using the section 5(f) distribution
		  formula.
				Departmental
		  offices
				Office of the
		  Secretary
				departmental
		  operationsFor necessary
		  expenses for management of the Department of the Interior, including the
		  collection and disbursement of royalties, fees, and other mineral revenue
		  proceeds, as authorized by law, $262,317,000, to remain available until
		  September 30, 2013; of which not to exceed $15,000 may be for official
		  reception and representation expenses; and of which up to $1,000,000 shall be
		  available for workers compensation payments and unemployment compensation
		  payments associated with the orderly closure of the United States Bureau of
		  Mines; and of which $12,712,000 for the Office of Valuation Services is to be
		  derived from the Land and Water Conservation Fund and shall remain available
		  until expended; and of which $38,300,000 shall remain available until expended
		  for the purpose of mineral revenue management activities: 
		  Provided, That, for fiscal year
		  2012, up to $400,000 of the payments authorized by the Act of October 20, 1976,
		  as amended (31 U.S.C. 6901–6907) may be retained for administrative expenses of
		  the Payments in Lieu of Taxes Program: 
		  Provided further, That no payment
		  shall be made pursuant to that Act to otherwise eligible units of local
		  government if the computed amount of the payment is less than $100: 
		  Provided further, That
		  notwithstanding any other provision of law, $15,000 under this heading shall be
		  available for refunds of overpayments in connection with certain Indian leases
		  in which the Secretary concurred with the claimed refund due, to pay amounts
		  owed to Indian allottees or tribes, or to correct prior unrecoverable erroneous
		  payments: 
		  Provided further, That,
		  notwithstanding the provisions of section 35(b) of the Mineral Leasing Act, as
		  amended (30 U.S.C. 191(b)), the Secretary shall deduct 2 percent from the
		  amount payable to each State in fiscal year 2012 and deposit the amount
		  deducted to miscellaneous receipts of the
		  Treasury.
				Insular
		  affairs
				Assistance
		  to territories
				For expenses necessary for assistance to
		  territories under the jurisdiction of the Department of the Interior and other
		  jurisdictions identified in section 104(e) of Public Law 108–188, $87,997,000,
		  of which: (1) $78,517,000 shall remain available until expended for territorial
		  assistance, including general technical assistance, maintenance assistance,
		  disaster assistance, insular management controls, coral reef initiative
		  activities, and brown tree snake control and research; grants to the judiciary
		  in American Samoa for compensation and expenses, as authorized by law (48
		  U.S.C. 1661(c)); grants to the Government of American Samoa, in addition to
		  current local revenues, for construction and support of governmental functions;
		  grants to the Government of the Virgin Islands as authorized by law; grants to
		  the Government of Guam, as authorized by law; and grants to the Government of
		  the Northern Mariana Islands as authorized by law (Public Law 94–241; 90 Stat.
		  272); and (2) $9,480,000 shall be available until September 30, 2013 for
		  salaries and expenses of the Office of Insular Affairs: 
		  Provided, That all financial
		  transactions of the territorial and local governments herein provided for,
		  including such transactions of all agencies or instrumentalities established or
		  used by such governments, may be audited by the Government Accountability
		  Office, at its discretion, in accordance with chapter 35 of title 31, United
		  States Code: 
		  Provided further, That Northern
		  Mariana Islands Covenant grant funding shall be provided according to those
		  terms of the Agreement of the Special Representatives on Future United States
		  Financial Assistance for the Northern Mariana Islands approved by Public Law
		  104–134: 
		  Provided further, That the funds
		  for the program of operations and maintenance improvement are appropriated to
		  institutionalize routine operations and maintenance improvement of capital
		  infrastructure with territorial participation and cost sharing to be determined
		  by the Secretary based on the grantee's commitment to timely maintenance of its
		  capital assets: 
		  Provided further, That any
		  appropriation for disaster assistance under this heading in this Act or
		  previous appropriations Acts may be used as non-Federal matching funds for the
		  purpose of hazard mitigation grants provided pursuant to section 404 of the
		  Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
		  5170c).
				Compact of
		  free associationFor grants
		  and necessary expenses, $3,318,000, to remain available until expended, as
		  provided for in sections 221(a)(2) and 233 of the Compact of Free Association
		  for the Republic of Palau; and section 221(a)(2) of the Compacts of Free
		  Association for the Government of the Republic of the Marshall Islands and the
		  Federated States of Micronesia, as authorized by Public Law 99–658 and Public
		  Law 108–188.
				Administrative
		  provisions
				(including transfer of
		  funds)At the request of the
		  Governor of Guam, the Secretary may transfer discretionary funds or mandatory
		  funds provided under section 104(e) of Public Law 108–188 and Public Law
		  104–134, that are allocated for Guam, to the Secretary of Agriculture for the
		  subsidy cost of direct or guaranteed loans, plus not to exceed three percent of
		  the amount of the subsidy transferred for the cost of loan administration, for
		  the purposes authorized by the Rural Electrification Act of 1936 and section
		  306(a)(1) of the Consolidated Farm and Rural Development Act for construction
		  and repair projects in Guam, and such funds shall remain available until
		  expended: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That such loans
		  or loan guarantees may be made without regard to the population of the area,
		  credit elsewhere requirements, and restrictions on the types of eligible
		  entities under the Rural Electrification Act of 1936 and section 306(a)(1) of
		  the Consolidated Farm and Rural Development Act: 
		  Provided further, That any funds
		  transferred to the Secretary of Agriculture shall be in addition to funds
		  otherwise made available to make or guarantee loans under such
		  authorities.
				Office of the
		  solicitor
				Salaries
		  and expensesFor necessary
		  expenses of the Office of the Solicitor,
		  $66,296,000.
				Office of inspector
		  general
				Salaries
		  and expensesFor necessary
		  expenses of the Office of Inspector General,
		  $49,471,000.
				Office of the special trustee
		  for american indians
				Federal
		  trust programs
				(including transfer of
		  funds)For the operation of
		  trust programs for Indians by direct expenditure, contracts, cooperative
		  agreements, compacts, and grants, $152,319,000, to remain available until
		  expended, of which not to exceed $31,171,000 from this or any other Act, shall
		  be available for historical accounting: 
		  Provided, That funds for trust
		  management improvements and litigation support may, as needed, be transferred
		  to or merged with the Bureau of Indian Affairs, Operation of Indian
		  Programs account; the Office of the Solicitor, Salaries and
		  Expenses account; and the Office of the Secretary, Salaries and
		  Expenses account: 
		  Provided further, That funds made
		  available through contracts or grants obligated during fiscal year 2012, as
		  authorized by the Indian Self-Determination Act of 1975 (25 U.S.C. 450 et
		  seq.), shall remain available until expended by the contractor or grantee: 
		  Provided further, That,
		  notwithstanding any other provision of law, the statute of limitations shall
		  not commence to run on any claim, including any claim in litigation pending on
		  the date of the enactment of this Act, concerning losses to or mismanagement of
		  trust funds, until the affected tribe or individual Indian has been furnished
		  with an accounting of such funds from which the beneficiary can determine
		  whether there has been a loss: 
		  Provided further, That,
		  notwithstanding any other provision of law, the Secretary shall not be required
		  to provide a quarterly statement of performance for any Indian trust account
		  that has not had activity for at least 18 months and has a balance of $15 or
		  less: 
		  Provided further, That the
		  Secretary shall issue an annual account statement and maintain a record of any
		  such accounts and shall permit the balance in each such account to be withdrawn
		  upon the express written request of the account holder: 
		  Provided further, That not to
		  exceed $50,000 is available for the Secretary to make payments to correct
		  administrative errors of either disbursements from or deposits to Individual
		  Indian Money or Tribal accounts after September 30, 2002: 
		  Provided further, That erroneous
		  payments that are recovered shall be credited to and remain available in this
		  account for this purpose.
				Department-wide
		  programs
				Wildland
		  fire management
				(including transfers and
		  rescission of funds)
				For necessary expenses for fire
		  preparedness, suppression operations, fire science and research, emergency
		  rehabilitation, hazardous fuels reduction, and rural fire assistance by the
		  Department of the Interior, $566,495,000, to remain available until expended,
		  of which not to exceed $6,137,000 shall be for the renovation or construction
		  of fire facilities: 
		  Provided, That such funds are also
		  available for repayment of advances to other appropriation accounts from which
		  funds were previously transferred for such purposes: 
		  Provided further, That persons
		  hired pursuant to 43 U.S.C. 1469 may be furnished subsistence and lodging
		  without cost from funds available from this appropriation: 
		  Provided further, That
		  notwithstanding 42 U.S.C. 1856d, sums received by a bureau or office of the
		  Department of the Interior for fire protection rendered pursuant to 42 U.S.C.
		  1856 et seq., protection of United States property, may be credited to the
		  appropriation from which funds were expended to provide that protection, and
		  are available without fiscal year limitation: 
		  Provided further, That using the
		  amounts designated under this title of this Act, the Secretary of the Interior
		  may enter into procurement contracts, grants, or cooperative agreements, for
		  hazardous fuels reduction activities, and for training and monitoring
		  associated with such hazardous fuels reduction activities, on Federal land, or
		  on adjacent non-Federal land for activities that benefit resources on Federal
		  land: 
		  Provided further, That the costs of
		  implementing any cooperative agreement between the Federal Government and any
		  non-Federal entity may be shared, as mutually agreed on by the affected
		  parties: 
		  Provided further, That
		  notwithstanding requirements of the Competition in Contracting Act, the
		  Secretary, for purposes of hazardous fuels reduction activities, may obtain
		  maximum practicable competition among: (1) local private, nonprofit, or
		  cooperative entities; (2) Youth Conservation Corps crews, Public Lands Corps
		  (Public Law 109–154), or related partnerships with State, local, or nonprofit
		  youth groups; (3) small or micro-businesses; or (4) other entities that will
		  hire or train locally a significant percentage, defined as 50 percent or more,
		  of the project workforce to complete such contracts: 
		  Provided further, That in
		  implementing this section, the Secretary shall develop written guidance to
		  field units to ensure accountability and consistent application of the
		  authorities provided herein: 
		  Provided further, That funds
		  appropriated under this heading may be used to reimburse the United States Fish
		  and Wildlife Service and the National Marine Fisheries Service for the costs of
		  carrying out their responsibilities under the Endangered Species Act of 1973 (16 U.S.C. 1531
		  et seq.) to consult and conference, as required by section 7 of such Act, in
		  connection with wildland fire management activities: 
		  Provided further, That the
		  Secretary of the Interior may use wildland fire appropriations to enter into
		  noncompetitive sole-source leases of real property with local governments, at
		  or below fair market value, to construct capitalized improvements for fire
		  facilities on such leased properties, including but not limited to fire guard
		  stations, retardant stations, and other initial attack and fire support
		  facilities, and to make advance payments for any such lease or for construction
		  activity associated with the lease: 
		  Provided further, That the
		  Secretary of the Interior and the Secretary of Agriculture may authorize the
		  transfer of funds appropriated for wildland fire management, in an aggregate
		  amount not to exceed $50,000,000, between the Departments when such transfers
		  would facilitate and expedite wildland fire management programs and projects: 
		  Provided further, That funds
		  provided for wildfire suppression shall be available for support of Federal
		  emergency response actions: 
		  Provided further, That funds
		  appropriated under this heading shall be available for assistance to or through
		  the Department of State in connection with forest and rangeland research,
		  technical information, and assistance in foreign countries, and, with the
		  concurrence of the Secretary of State, shall be available to support forestry,
		  wildland fire management, and related natural resource activities outside the
		  United States and its territories and possessions, including technical
		  assistance, education and training, and cooperation with United States and
		  international organizations: 
		  Provided further, That before
		  obligating any of the funds provided herein for wildland fire suppression, the
		  Secretary of the Interior shall obligate all unobligated balances previously
		  made available under this heading that, when appropriated, were designated by
		  Congress as an emergency requirement pursuant to the Concurrent Resolution on
		  the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985 and
		  notify the Committees on Appropriations of the House of Representatives and the
		  Senate in writing of the imminent need to begin obligating funds provided
		  herein for wildland fire suppression: 
		  Provided further, That of the funds
		  made available under this heading for wildland fire suppression in fiscal year
		  2011, $82,000,000 are rescinded.
				Flame
		  wildfire suppression reserve fund
				(including
		  transfer of funds)For
		  necessary expenses for large fire suppression operations of the Department of
		  the Interior and as a reserve fund for suppression and Federal emergency
		  response activities, $92,000,000, to remain available until expended: 
		  Provided, That such amounts are
		  available only for transfer to the Wildland Fire Management
		  account and only following a declaration by the Secretary that either (1) a
		  wildland fire suppression event meets certain previously established risk-based
		  written criteria for significant complexity, severity, or threat posed by the
		  fire or (2) funds in the Wildland Fire Management account will
		  be exhausted within 30 days.
				Central
		  hazardous materials fundFor
		  necessary expenses of the Department of the Interior and any of its component
		  offices and bureaus for the response action, including associated activities,
		  performed pursuant to the Comprehensive Environmental Response, Compensation,
		  and Liability Act, as amended (42 U.S.C. 9601 et seq.), $10,149,000, to remain
		  available until expended.
				Natural
		  resource damage assessment and restoration
				Natural
		  resource damage assessment fundTo conduct natural resource damage
		  assessment and restoration activities by the Department of the Interior
		  necessary to carry out the provisions of the Comprehensive Environmental
		  Response, Compensation, and Liability Act, as amended (42 U.S.C. 9601 et seq.),
		  the Federal Water Pollution Control Act, as amended (33 U.S.C. 1251 et seq.),
		  the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.), and Public Law 101–337,
		  as amended (16 U.S.C. 19jj et seq.), $6,263,000, to remain available until
		  expended.
				Working
		  capital fundFor the
		  acquisition of a departmental financial and business management system,
		  information technology improvements of general benefit to the Department,
		  strengthening the Department's acquisition workforce capacity and capabilities,
		  and consolidation of facilities and operations throughout the Department,
		  $62,019,000, to remain available until expended: 
		  Provided, That such funds shall be
		  available for training, recruitment, retention, and hiring members of the
		  acquisition workforce as defined by the Office of Federal Procurement Policy
		  Act as amended (41 U.S.C. 401 et seq.): 
		  Provided further, That none of the
		  funds appropriated in this Act or any other Act may be used to establish
		  reserves in the Working Capital Fund account other than for accrued annual
		  leave and depreciation of equipment without prior approval of the House of
		  Representatives and Senate Committees on Appropriations: 
		  Provided further, That the
		  Secretary may assess reasonable charges to State, local and tribal government
		  employees for training services provided by the National Indian Program
		  Training Center, other than training related to Public Law 93–638: 
		  Provided further, That the
		  Secretary may lease or otherwise provide space and related facilities,
		  equipment or professional services of the National Indian Program Training
		  Center to State, local and tribal government employees or persons or
		  organizations engaged in cultural, educational, or recreational activities (as
		  defined in section 3306(a) of title 40, United States Code) at the prevailing
		  rate for similar space, facilities, equipment, or services in the vicinity of
		  the National Indian Program Training Center: 
		  Provided further, That all funds
		  received pursuant to the two preceding provisos shall be credited to this
		  account, shall be available until expended, and shall be used by the Secretary
		  for necessary expenses of the National Indian Program Training
		  Center.
				Administrative
		  provisionThere is hereby
		  authorized for acquisition from available resources within the Working Capital
		  Fund, 15 aircraft, 10 of which shall be for replacement and which may be
		  obtained by donation, purchase or through available excess surplus property: 
		  Provided, That existing aircraft
		  being replaced may be sold, with proceeds derived or trade-in value used to
		  offset the purchase price for the replacement
		  aircraft.
				General provisions, department
		  of the interior
				(including
		  transfers of funds)
				Emergency
		  transfer authority—intra-bureau
				101.Appropriations made in this title shall be
			 available for expenditure or transfer (within each bureau or office), with the
			 approval of the Secretary, for the emergency reconstruction, replacement, or
			 repair of aircraft, buildings, utilities, or other facilities or equipment
			 damaged or destroyed by fire, flood, storm, or other unavoidable causes: 
			 Provided, That no funds shall be
			 made available under this authority until funds specifically made available to
			 the Department of the Interior for emergencies shall have been exhausted: 
			 Provided further, That all funds
			 used pursuant to this section must be replenished by a supplemental
			 appropriation which must be requested as promptly as possible.
					Emergency transfer
		  authority—department-wide
					102.The Secretary may authorize the expenditure
			 or transfer of any no year appropriation in this title, in addition to the
			 amounts included in the budget programs of the several agencies, for the
			 suppression or emergency prevention of wildland fires on or threatening lands
			 under the jurisdiction of the Department of the Interior; for the emergency
			 rehabilitation of burned-over lands under its jurisdiction; for emergency
			 actions related to potential or actual earthquakes, floods, volcanoes, storms,
			 or other unavoidable causes; for contingency planning subsequent to actual oil
			 spills; for response and natural resource damage assessment activities related
			 to actual oil spills or releases of hazardous substances into the environment;
			 for the prevention, suppression, and control of actual or potential grasshopper
			 and Mormon cricket outbreaks on lands under the jurisdiction of the Secretary,
			 pursuant to the authority in section 417(b) of Public Law 106–224 (7 U.S.C.
			 7717(b)); for emergency reclamation projects under section 410 of Public Law
			 95–87; and shall transfer, from any no year funds available to the Office of
			 Surface Mining Reclamation and Enforcement, such funds as may be necessary to
			 permit assumption of regulatory authority in the event a primacy State is not
			 carrying out the regulatory provisions of the Surface Mining Act: 
			 Provided, That appropriations
			 made in this title for wildland fire operations shall be available for the
			 payment of obligations incurred during the preceding fiscal year, and for
			 reimbursement to other Federal agencies for destruction of vehicles, aircraft,
			 or other equipment in connection with their use for wildland fire operations,
			 such reimbursement to be credited to appropriations currently available at the
			 time of receipt thereof: 
			 Provided further, That for
			 wildland fire operations, no funds shall be made available under this authority
			 until the Secretary determines that funds appropriated for wildland fire
			 operations and FLAME Wildfire Suppression Reserve Fund
			 shall be exhausted within 30 days: 
			 Provided further, That all funds
			 used pursuant to this section must be replenished by a supplemental
			 appropriation which must be requested as promptly as possible: 
			 Provided further, That such
			 replenishment funds shall be used to reimburse, on a pro rata basis, accounts
			 from which emergency funds were transferred.
					Authorized use of
		  funds
					103.Appropriations made to the Department of
			 the Interior in this title shall be available for services as authorized by
			 section 3109 of title 5, United States Code, when authorized by the Secretary,
			 in total amount not to exceed $500,000; purchase and replacement of motor
			 vehicles, including specially equipped law enforcement vehicles; hire,
			 maintenance, and operation of aircraft; hire of passenger motor vehicles;
			 purchase of reprints; payment for telephone service in private residences in
			 the field, when authorized under regulations approved by the Secretary; and the
			 payment of dues, when authorized by the Secretary, for library membership in
			 societies or associations which issue publications to members only or at a
			 price to members lower than to subscribers who are not members.
					authorized use of funds, indian
		  trust management
					104.Appropriations made in this Act under the
			 headings Bureau of Indian Affairs and Office of the Special Trustee for
			 American Indians and any unobligated balances from prior appropriations Acts
			 made under the same headings shall be available for expenditure or transfer for
			 Indian trust management and reform activities. Total funding for historical
			 accounting activities shall not exceed amounts specifically designated in this
			 Act for such purpose.
					redistribution of funds, bureau
		  of indian affairs
					105.Notwithstanding any other provision of law,
			 the Secretary of the Interior is authorized to redistribute any Tribal Priority
			 Allocation funds, including tribal base funds, to alleviate tribal funding
			 inequities by transferring funds to address identified, unmet needs, dual
			 enrollment, overlapping service areas or inaccurate distribution methodologies.
			 No tribe shall receive a reduction in Tribal Priority Allocation funds of more
			 than 10 percent in fiscal year 2012. Under circumstances of dual enrollment,
			 overlapping service areas or inaccurate distribution methodologies, the 10
			 percent limitation does not apply.
					Payment of
		  fees
					106.The Secretary of the Interior may use
			 discretionary funds to pay private attorney fees and costs for employees and
			 former employees of the Department of the Interior reasonably incurred in
			 connection with Cobell v.
			 Salazar to the
			 extent that such fees and costs are not paid by the Department of Justice or by
			 private insurance. In no case shall the Secretary make payments under this
			 section that would result in payment of hourly fees in excess of the highest
			 hourly rate approved by the District Court for the District of Columbia for
			 counsel in Cobell
			 v. Salazar.
					Everglades Ecosystem
		  Restoration
					107.This and any subsequent fiscal year, the
			 National Park Service is authorized to implement modifications to the Tamiami
			 Trail as described in, and in accordance with, the preferred alternative
			 identified in the final environmental impact statement noticed in the Federal
			 Register on December 14, 2010, (75 Fed. Reg. 77896), relating to restoration
			 efforts of the Everglades ecosystem.
					ellis, governors, and liberty
		  islands
					108.Notwithstanding any other provision of law,
			 the Secretary of the Interior is authorized to acquire lands, waters, or
			 interests therein including the use of all or part of any pier, dock, or
			 landing within the State of New York and the State of New Jersey, for the
			 purpose of operating and maintaining facilities in the support of
			 transportation and accommodation of visitors to Ellis, Governors, and Liberty
			 Islands, and of other program and administrative activities, by donation or
			 with appropriated funds, including franchise fees (and other monetary
			 consideration), or by exchange; and the Secretary is authorized to negotiate
			 and enter into leases, subleases, concession contracts or other agreements for
			 the use of such facilities on such terms and conditions as the Secretary may
			 determine reasonable.
					Outer Continental Shelf
		  Inspection Fees
					109.(a)In fiscal year 2012, the Secretary shall
			 collect a nonrefundable inspection fee, which shall be deposited in the
			 Ocean Energy Management account, from the designated operator
			 for facilities subject to inspection under 43 U.S.C. 1348(c).
					(b)Annual fees shall be collected for
			 facilities that are above the waterline, excluding drilling rigs, and are in
			 place at the start of the fiscal year. Fees for fiscal year 2012 shall
			 be:
						(1)$10,500 for facilities with no wells, but
			 with processing equipment or gathering lines;
						(2)$17,000 for facilities with 1 to 10 wells,
			 with any combination of active or inactive wells; and
						(3)$31,500 for facilities with more than 10
			 wells, with any combination of active or inactive wells.
						(c)Fees for drilling rigs shall be assessed
			 for all inspections completed in fiscal year 2012. Fees for fiscal year 2012
			 shall be:
						(1)$30,500 per inspection for rigs operating
			 in water depths of 500 feet or more; and
						(2)$16,700 per inspection for rigs operating
			 in water depths of less than 500 feet.
						(d)The Secretary shall bill designated
			 operators under subsection (b) within 60 days, with payment required within 30
			 days of billing. The Secretary shall bill designated operators under subsection
			 (c) within 30 days of the end of the month in which the inspection occurred,
			 with payment required within 30 days of billing.
					OIL AND
		  GAS LEASING INTERNET PROGRAM
				110.Notwithstanding section 17(b)(1)(A) of the
			 Mineral Leasing Act (30 U.S.C. 226(b)(1)(A)), the Secretary of the Interior
			 shall have the authority to establish an oil and gas leasing Internet program,
			 under which the Secretary may conduct lease sales through methods other than
			 oral bidding.
					INDIAN PROBATE
		  JUDGES
					111.Section 108 of Public Law 109–54 (the
			 Department of the Interior, Environment, and Related Agencies Appropriations
			 Act, 2006) is amended by striking in fiscal years 2006 through 2010, for
			 the purpose of reducing the backlog of and inserting for fiscal
			 year 2006 and each fiscal year thereafter, for the purpose of
			 adjudicating.
					Bureau of ocean energy
		  management, regulation and enforcement
		  reorganization
					112.The Secretary of the Interior, in order to
			 implement a reorganization of the Bureau of Ocean Energy Management, Regulation
			 and Enforcement, may establish accounts and transfer funds among and between
			 the offices and bureaus affected by the reorganization only in conformance with
			 the reprogramming guidelines described in the report accompanying this
			 Act.
					Authorized use of Indian
		  education funds
					113.Beginning July 1, 2008, any funds
			 (including investments and interest earned, except for construction funds) held
			 by a Public Law 100–297 grant or a Public Law 93–638 contract school shall,
			 upon retrocession to or re-assumption by the Bureau of Indian Education, remain
			 available to the Bureau of Indian Education for a period of 5 years from the
			 date of retrocession or re-assumption for the benefit of the programs approved
			 for the school on October 1, 1995.
					CONTRACTS AND AGREEMENTS FOR
		  WILD HORSE AND BURRO HOLDING FACILITIES
					114.(a)Notwithstanding any other provision of this
			 Act, the Secretary of the Interior may enter into multiyear cooperative
			 agreements with nonprofit organizations and other appropriate entities, and may
			 enter into multiyear contracts in accordance with the provisions of section
			 304B of the Federal Property and Administrative Services Act of 1949 (41 U.S.C.
			 254c) (except that the 5-year term restriction in subsection (d) shall not
			 apply), for the long-term care and maintenance of excess wild free roaming
			 horses and burros by such organizations or entities on private land. Such
			 cooperative agreements and contracts may not exceed 10 years, subject to
			 renewal at the discretion of the Secretary.
					(b)During fiscal year 2012 and subsequent
			 fiscal years, in carrying out work involving cooperation with any State or
			 political subdivision thereof, the Bureau of Land Management may record
			 obligations against accounts receivable from any such entities.
					BUREAU OF
		  INDIAN EDUCATION OPERATED SCHOOLS
				115.(a)(1)Notwithstanding any other provision of law
			 or Federal regulation, including section 586(c) of title 40, United States
			 Code, the Director of the BIE, or the Director’s designee, is authorized to
			 enter into agreements with public and private persons and entities that provide
			 for such persons and entities to rent or lease the land or facilities of a
			 Bureau-operated school for such periods of time as the school is Bureau
			 operated, in exchange for a consideration (in the form of funds) that benefits
			 the school, as determined by the head of the school.
						(2)Funds received under paragraph (1) shall be
			 retained by the school and used for school purposes otherwise authorized by
			 law. Any funds received under paragraph (1) are hereby made available until
			 expended for such purposes, notwithstanding section 3302 of title 31, United
			 States Code.
						(3)Nothing in this section shall be construed
			 to allow for the diminishment of, or otherwise affect, the appropriation of
			 funds to the budget accounts for the operation and maintenance of
			 Bureau-operated schools. No funds shall be withheld from the distribution to
			 the budget of any Bureau-operated school due to the receipt by the school of a
			 benefit in accordance with this section.
						(b)Notwithstanding any provision of title 5,
			 United States Code, or any regulation promulgated under such title, education
			 personnel who are under the direction and supervision of the Secretary of the
			 Interior may participate in a fundraising activity for the benefit of a
			 Bureau-operated school in an official capacity as part of their official
			 duties. When participating in such an official capacity, the employee may use
			 the employee’s official title, position, and authority. Nothing in this
			 subsection shall be construed to authorize participation in political activity
			 (as such term is used in section 7324 of title 5, United States Code) otherwise
			 prohibited by law.
					(c)The Secretary of the Interior shall
			 promulgate regulations to carry out this section not later than 16 months after
			 the date of the enactment of this Act. Such regulations shall include—
						(1)standards for the appropriate use of
			 Bureau-operated school lands and facilities by third parties under a rental or
			 lease agreement;
						(2)provisions for the establishment and
			 administration of mechanisms for the acceptance of consideration for the use
			 and benefit of a school in accordance with this section (including, in
			 appropriate cases, the establishment and administration of trust funds);
						(3)accountability standards to ensure ethical
			 conduct; and
						(4)provisions for monitoring the amount and
			 terms of consideration received, the manner in which the consideration is used,
			 and any results achieved by such use.
						(d)Provisions of this section shall apply to
			 fiscal years 2012 through 2014.
					authorized use of
		  funds
				116.Section 3006 of Public Law 111–212 is
			 amended by striking For fiscal years 2010 and 2011 and inserting
			 For fiscal years 2010 through 2012.
					Mass Marking of
		  Salmonids
					117.The United States Fish and Wildlife Service
			 shall, in carrying out its responsibilities to protect threatened and
			 endangered species of salmon, implement a system of mass marking of salmonid
			 stocks, intended for harvest, that are released from federally operated or
			 federally financed hatcheries including but not limited to fish releases of
			 coho, chinook, and steelhead species. Marked fish must have a visible mark that
			 can be readily identified by commercial and recreational fishers.
					prohibition on use of
		  funds
					118.(a)Any proposed new use of the Arizona &
			 California Railroad Company’s Right of Way for conveyance of water shall not
			 proceed unless the Secretary of the Interior certifies that the proposed new
			 use is within the scope of the Right of Way.
					(b)No funds appropriated or otherwise made
			 available to the Department of the Interior may be used, in relation to any
			 proposal to store water underground for the purpose of export, for approval of
			 any right-of-way or similar authorization on the Mojave National Preserve or
			 lands managed by the Needles Field Office of the Bureau of Land Management, or
			 for carrying out any activities associated with such right-of-way or similar
			 approval.
					Yukon-Charley National
		  Preserve
				119.None of the funds made available by this
			 Act may be used by the Secretary of the Interior to implement or enforce
			 regulations concerning boating within Yukon-Charley National Preserve,
			 including waters subject to the jurisdiction of the United States, pursuant to
			 section 3(h) of Public Law 91–383 (16 U.S.C. 1a–2(h)) or any other authority.
			 This section does not affect the authority of the Coast Guard to regulate the
			 use of waters subject to the jurisdiction of the United States within the
			 Yukon-Charley National Preserve.
					Republic of
		  Palau
					120.(a)In
			 GeneralSubject to subsection (c), the United States Government,
			 through the Secretary of the Interior shall provide to the Government of Palau
			 for fiscal year 2012 grants in amounts equal to the annual amounts specified in
			 subsections (a), (c), and (d) of section 211 of the Compact of Free Association
			 between the Government of the United States of America and the Government of
			 Palau (48 U.S.C. 1931 note) (referred to in this section as the
			 Compact).
					(b)Programmatic
			 AssistanceSubject to
			 subsection (c), the United States shall provide programmatic assistance to the
			 Republic of Palau for fiscal year 2012 in amounts equal to the amounts provided
			 in subsections (a) and (b)(1) of section 221 of the Compact.
					(c)Limitations on
			 Assistance
						(1)In
			 generalThe grants and
			 programmatic assistance provided under subsections (a) and (b) shall be
			 provided to the same extent and in the same manner as the grants and assistance
			 were provided in fiscal year 2009.
						(2)Trust
			 fundIf the Government of
			 Palau withdraws more than $5,000,000 from the trust fund established under
			 section 211(f) of the Compact, amounts to be provided under subsections (a) and
			 (b) shall be withheld from the Government of Palau.
						 Hiring
		  Authorities
				121.(a)Direct hire
			 authority
						(1)During fiscal year 2012 and thereafter, the
			 Secretary of the Interior may appoint, without regard to the provisions of
			 subchapter I of chapter 33 of title 5, United States Code, other than sections
			 3303 and 3328 of such title, a qualified candidate described in paragraph (1)
			 directly to a position with a land managing agency of the Department of the
			 Interior for which the candidate meets Office of Personnel Management
			 qualification standards.
						(2)Paragraph (1) applies with respect to a
			 former resource assistant (as defined in section 203 of the Public Land Corps
			 Act (16 U.S.C. 1722)) who—
							(A)completed a
			 rigorous undergraduate or graduate summer internship with a land managing
			 agency, such as the National Park Service Business Plan Internship;
							(B)successfully
			 fulfilled the requirements of the internship program; and
							(C)subsequently earned an undergraduate or
			 graduate degree from an accredited institution of higher education.
							(3)The direct hire authority under this
			 subsection may not be exercised with respect to a specific qualified candidate
			 after the end of the two-year period beginning on the date on which the
			 candidate completed the undergraduate or graduate degree, as the case may
			 be.
						(b)Local hire
			 authoritySection 1308 of the Alaska National Interest Lands
			 Conservation Act of 1980 (16 U.S.C. 3198) is amended—
						(1)in subsection (a),
			 by striking establish a program and inserting establish
			 an excepted service appointment authority,;
						(2)in subsection (b),
			 by striking competitive service as defined in section 2102 of such title
			 for which such person is eligible under subchapter I of chapter 33 of such
			 title, in selection to such position and inserting excepted
			 service as defined in section 2103 of such title;
						(3)in subsection (e),
			 by redesignating paragraph (2) as paragraph (3) and inserting after paragraph
			 (1) the following new paragraph (2):
							
								(2)Conversion to
				competitive serviceEmployees
				who satisfactorily complete two years of continuous service in a permanent
				appointment made under subsection (a) and who meet satisfactory performance and
				competitive service qualification requirements shall have their appointment
				converted to competitive service career-conditional or career employment as
				appropriate. This paragraph applies to individuals appointed on or after March
				30, 2009. An employee who does not meet competitive service qualification
				requirements after two years of continuous service in an appointment made under
				subsection (a) shall be converted upon meeting such qualification requirements.
				Temporary and time-limited appointments will be made in the excepted service.
				There is no provision for conversion to competitive service when appointments
				are
				time-limited.
								.
						(c)Gulf of Mexico
			 RegionFor fiscal years 2012
			 and 2013, funds made available in this title for the Bureau of Ocean Energy
			 Management and the Bureau of Safety and Environmental Enforcement may be used
			 by the Secretary of the Interior to establish higher minimum rates of basic pay
			 for employees of the Department of the Interior in the Gulf of Mexico Region in
			 the Geophysicist (GS–1313), Geologist (GS–1350), and Petroleum Engineer
			 (GS–0881) job series at grades 5 through 15 at rates no greater than 25 percent
			 above the minimum rates of basic pay normally scheduled, and such higher rates
			 shall be consistent with the subsections (e) through (h) of section 5305 of
			 title 5, United States Code.
					Bureau of
		  Land Management Actions Regarding Grazing on Public
		  Lands
				122.(a)Exhaustion of
			 administrative review required
						(1)For fiscal years 2012 and 2013 only, a
			 person may bring a civil action challenging a decision of the Bureau of Land
			 Management concerning grazing on public lands (as defined in section 103(e) of
			 the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702(e))) in a
			 Federal district court only if the person has exhausted the administrative
			 hearings and appeals procedures established by the Department of the Interior,
			 including having filed a timely appeal and a request for stay.
						(2)An issue may be
			 considered in the judicial review of a decision referred to in paragraph (1)
			 only if the issue was raised in the administrative review process described in
			 such paragraph.
						(3)An exception to
			 the requirement of exhausting the administrative review process before seeking
			 judicial review shall be available if a Federal court finds that the agency
			 failed or was unable to make information timely available during the
			 administrative review process for issues of material fact. For the purposes of
			 this paragraph, the term timely means within 120 calendar days
			 after the date that the challenge to the agency action or amendment at issue is
			 received for administrative review.
						(b)Acceptance of
			 donation of certain existing permits or leases
						(1)During fiscal year 2012 and thereafter, the
			 Secretary of the Interior shall accept the donation of any valid existing
			 permits or leases authorizing grazing on public lands within the California
			 Desert Conservation Area. With respect to each permit or lease donated under
			 this paragraph, the Secretary shall terminate the grazing permit or lease,
			 ensure a permanent end (except as provided in paragraph (2)), to grazing on the
			 land covered by the permit or lease, and make the land available for mitigation
			 by allocating the forage to wildlife use consistent with any applicable Habitat
			 Conservation Plan, section 10(a)(1)(B) permit, or section 7 consultation under
			 the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
						(2)If the land covered by a permit or lease
			 donated under paragraph (1) is also covered by another valid existing permit or
			 lease that is not donated under such paragraph, the Secretary of the Interior
			 shall reduce the authorized grazing level on the land covered by the permit or
			 lease to reflect the donation of the permit or lease under paragraph (1). To
			 ensure that there is a permanent reduction in the level of grazing on the land
			 covered by a permit or lease donated under paragraph (1), the Secretary shall
			 not allow grazing use to exceed the authorized level under the remaining valid
			 existing permit or lease that is not donated.
						trailing livestock over public
		  land
				123.During fiscal years 2012 through 2013 only,
			 the Bureau of Land Management may, at its sole discretion, review planning and
			 implementation decisions regarding the trailing of livestock across public
			 lands, including, but not limited to, issuance of crossing or trailing
			 authorizations or permits, under the National Environmental Policy Act of 1969
			 (42 U.S.C. 4321 et seq.). Temporary trailing or crossing authorizations across
			 public lands shall not be subject to protest and/or appeal under subpart E of
			 part 4 of title 43, Code of Federal Regulations, and subpart 4160 of part 4100
			 of such title.
					 Lease
		  authorization
					124.(a)In
			 generalThe Secretary of the
			 Interior (referred to in this section as the Secretary) may
			 lease to the Savannah Bar Pilots Association, or a successor organization, no
			 more than 30,000 square feet of land and improvements within Fort Pulaski
			 National Monument (referred to in this section as the Monument)
			 at the location on Cockspur Island that has been used continuously by the
			 Savannah Bar Pilots Association since 1940.
					(b)Rental fee and
			 proceeds
						(1)Rental
			 feeFor the lease authorized
			 by this Act, the Secretary shall require a rental fee based on fair market
			 value adjusted, as the Secretary deems appropriate, for amounts to be expended
			 by the lessee for property preservation, maintenance, or repair and related
			 expenses.
						(2)ProceedsDisposition
			 of the proceeds from the rental fee required pursuant to paragraph (1) shall be
			 made in accordance with section 3(k)(5) of Public Law 91–383 (16 U.S.C.
			 1a–2(k)(5)).
						(c)Terms and
			 conditionsA lease entered into under this section—
						(1)shall be for a
			 term of no more than 10 years and, at the Secretary’s discretion, for
			 successive terms of no more than 10 years at a time; and
						(2)shall include any
			 terms and conditions the Secretary determines to be necessary to protect the
			 resources of the Monument and the public interest.
						(d)Exemption from
			 applicable lawExcept as provided in section 2(b)(2) of this Act,
			 the lease authorized by this Act shall not be subject to section 3(k) of Public
			 Law 91–383 (16 U.S.C.
			 1a–2(k)) or section 321 of Act of June 30, 1932 (40 U.S.C.
			 1302).
					 Wild lands funding
		  prohibition
				125.None of the funds made available in this
			 Act or any other Act may be used to implement, administer, or enforce
			 Secretarial Order No. 3310 issued by the Secretary of the Interior on December
			 22, 2010: 
			 Provided, That nothing in this
			 section shall restrict the Secretary's authorities under sections 201 and 202
			 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1711 and
			 1712).
				IIEnvironmental
			 Protection Agency
				
				Science and
		  technologyFor science and
		  technology, including research and development activities, which shall include
		  research and development activities under the Comprehensive Environmental Response, Compensation, and
		  Liability Act of 1980, as amended; necessary expenses for personnel
		  and related costs and travel expenses; procurement of laboratory equipment and
		  supplies; and other operating expenses in support of research and development,
		  $795,000,000, to remain available until September 30,
		  2013.
				Environmental programs and
		  managementFor environmental
		  programs and management, including necessary expenses, not otherwise provided
		  for, for personnel and related costs and travel expenses; hire of passenger
		  motor vehicles; hire, maintenance, and operation of aircraft; purchase of
		  reprints; library memberships in societies or associations which issue
		  publications to members only or at a price to members lower than to subscribers
		  who are not members; administrative costs of the brownfields program under the
		  Small Business Liability Relief and Brownfields Revitalization Act of 2002; and
		  not to exceed $19,000 for official reception and representation expenses,
		  $2,682,514,000, to remain available until September 30, 2013: 
		  Provided, That of the funds
		  included under this heading, not less than $410,375,000 shall be for Geographic
		  Programs specified in the explanatory statement described in section 4 (in the
		  matter preceding division A of this consolidated
		  Act).
				Office of inspector
		  generalFor necessary expenses
		  of the Office of Inspector General in carrying out the provisions of the
		  Inspector General Act of 1978, as amended, $42,000,000, to remain available
		  until September 30, 2013.
				Buildings and
		  facilitiesFor construction,
		  repair, improvement, extension, alteration, and purchase of fixed equipment or
		  facilities of, or for use by, the Environmental Protection Agency, $36,428,000,
		  to remain available until expended.
				Hazardous substance
		  superfund
				(including transfers of
		  funds)For necessary expenses
		  to carry out the Comprehensive Environmental Response, Compensation, and
		  Liability Act of 1980 (CERCLA), as amended, including sections 111(c)(3),
		  (c)(5), (c)(6), and (e)(4) (42 U.S.C. 9611) $1,215,753,000, to remain available
		  until expended, consisting of such sums as are available in the Trust Fund on
		  September 30, 2011, as authorized by section 517(a) of the Superfund Amendments
		  and Reauthorization Act of 1986 (SARA) and up to $1,215,753,000 as a payment
		  from general revenues to the Hazardous Substance Superfund for purposes as
		  authorized by section 517(b) of SARA, as amended: 
		  Provided, That funds appropriated
		  under this heading may be allocated to other Federal agencies in accordance
		  with section 111(a) of CERCLA: 
		  Provided further, That of the funds
		  appropriated under this heading, $9,955,000 shall be paid to the Office
		  of Inspector General appropriation to remain available until September
		  30, 2013, and $23,016,000 shall be paid to the Science and
		  Technology appropriation to remain available until September 30,
		  2013.
				Leaking underground storage tank
		  trust fund programFor
		  necessary expenses to carry out leaking underground storage tank cleanup
		  activities authorized by subtitle I of the Solid Waste Disposal Act, as
		  amended, $104,309,000, to remain available until expended, of which $73,809,000
		  shall be for carrying out leaking underground storage tank cleanup activities
		  authorized by section 9003(h) of the Solid Waste Disposal Act, as amended;
		  $30,500,000 shall be for carrying out the other provisions of the Solid Waste
		  Disposal Act specified in section 9508(c) of the Internal Revenue Code, as
		  amended: 
		  Provided, That the Administrator is
		  authorized to use appropriations made available under this heading to implement
		  section 9013 of the Solid Waste Disposal Act to provide financial assistance to
		  federally recognized Indian tribes for the development and implementation of
		  programs to manage underground storage
		  tanks.
				
		  Inland Oil Spill ProgramsFor
		  expenses necessary to carry out the Environmental Protection Agency's
		  responsibilities under the Oil Pollution Act of 1990, $18,274,000, to be
		  derived from the Oil Spill Liability trust fund, to remain available until
		  expended.
				State and tribal assistance
		  grants
				For environmental programs and
		  infrastructure assistance, including capitalization grants for State revolving
		  funds and performance partnership grants, $3,618,727,000, to remain available
		  until expended, of which $1,468,806,000 shall be for making capitalization
		  grants for the Clean Water State Revolving Funds under title VI of the
		  Federal Water Pollution Control Act,
		  as amended (the Act); of which $919,363,000 shall be for making
		  capitalization grants for the Drinking Water State Revolving Funds under
		  section 1452 of the Safe Drinking Water Act, as amended: 
		  Provided, That for fiscal year
		  2012, to the extent there are sufficient eligible project applications, not
		  less than 10 percent of the funds made available under this title to each State
		  for Clean Water State Revolving Fund capitalization grants shall be used by the
		  State for projects to address green infrastructure, water or energy efficiency
		  improvements, or other environmentally innovative activities: 
		   Provided further, That for fiscal
		  year 2012, funds made available under this title to each State for Drinking
		  Water State Revolving Fund capitalization grants may, at the discretion of each
		  State, be used for projects to address green infrastructure, water or energy
		  efficiency improvements, or other environmentally innovative activities;
		  $5,000,000 shall be for architectural, engineering, planning, design,
		  construction and related activities in connection with the construction of high
		  priority water and wastewater facilities in the area of the United
		  States-Mexico Border, after consultation with the appropriate border
		  commission; $10,000,000 shall be for grants to the State of Alaska to address
		  drinking water and wastewater infrastructure needs of rural and Alaska Native
		  Villages: 
		  Provided further, That, of these
		  funds: (1) the State of Alaska shall provide a match of 25 percent; (2) no more
		  than 5 percent of the funds may be used for administrative and overhead
		  expenses; and (3) the State of Alaska shall make awards consistent with the
		  State-wide priority list established in conjunction with the Agency and the
		  U.S. Department of Agriculture for all water, sewer, waste disposal, and
		  similar projects carried out by the State of Alaska that are funded under
		  section 221 of the Federal Water Pollution
		  Control Act (33 U.S.C. 1301) or the Consolidated Farm and Rural Development Act (7
		  U.S.C. 1921 et seq.) which shall allocate not less than 25 percent of the funds
		  provided for projects in regional hub communities; $95,000,000 shall be to
		  carry out section 104(k) of the Comprehensive
		  Environmental Response, Compensation, and Liability Act of 1980
		  (CERCLA), as amended, including grants, interagency agreements, and associated
		  program support costs; $30,000,000 shall be for grants under title VII,
		  subtitle G of the Energy Policy Act of 2005, as amended; and $1,090,558,000
		  shall be for grants, including associated program support costs, to States,
		  federally recognized tribes, interstate agencies, tribal consortia, and air
		  pollution control agencies for multi-media or single media pollution
		  prevention, control and abatement and related activities, including activities
		  pursuant to the provisions set forth under this heading in Public Law 104–134,
		  and for making grants under section 103 of the Clean Air Act for particulate matter monitoring
		  and data collection activities subject to terms and conditions specified by the
		  Administrator, of which $49,396,000 shall be for carrying out section 128 of
		  CERCLA, as amended, $9,980,000 shall be for Environmental Information Exchange
		  Network grants, including associated program support costs, $18,463,000 of the
		  funds available for grants under section 106 of the Act shall be for State
		  participation in national- and State-level statistical surveys of water
		  resources and enhancements to State monitoring programs, and, in addition to
		  funds appropriated under the heading Leaking Underground Storage Tank
		  Trust Fund Program to carry out the provisions of the
		  Solid Waste Disposal Act specified in
		  section 9508(c) of the Internal Revenue Code other than section 9003(h) of the
		  Solid Waste Disposal Act, as amended,
		  $1,550,000 shall be for grants to States under section 2007(f)(2) of the
		  Solid Waste Disposal Act, as amended:
		  
		  Provided further, That
		  notwithstanding section 603(d)(7) of the Federal Water Pollution Control Act, the
		  limitation on the amounts in a State water pollution control revolving fund
		  that may be used by a State to administer the fund shall not apply to amounts
		  included as principal in loans made by such fund in fiscal year 2012 and prior
		  years where such amounts represent costs of administering the fund to the
		  extent that such amounts are or were deemed reasonable by the Administrator,
		  accounted for separately from other assets in the fund, and used for eligible
		  purposes of the fund, including administration: 
		  Provided further, That for fiscal
		  year 2012, and notwithstanding section 518(f) of the Act, the Administrator is
		  authorized to use the amounts appropriated for any fiscal year under section
		  319 of that Act to make grants to federally recognized Indian tribes pursuant
		  to sections 319(h) and 518(e) of that Act: 
		  Provided further, That for fiscal
		  year 2012, notwithstanding the limitation on amounts in section 518(c) of the
		  Federal Water Pollution Control Act and section 1452(i) of the Safe Drinking
		  Water Act, up to a total of 2 percent of the funds appropriated for State
		  Revolving Funds under such Acts may be reserved by the Administrator for grants
		  under section 518(c) and section 1452(i) of such Acts: 
		  Provided further, That for fiscal
		  year 2012, notwithstanding the amounts specified in section 205(c) of the
		  Federal Water Pollution Control Act, up to 1.5 percent of the aggregate funds
		  appropriated for the Clean Water State Revolving Fund program under the Act
		  less any sums reserved under section 518(c) of the Act, may be reserved by the
		  Administrator for grants made under title II of the Clean Water Act for
		  American Samoa, Guam, the Commonwealth of the Northern Marianas, and United
		  States Virgin Islands: 
		  Provided further, That for fiscal
		  year 2012, notwithstanding the limitations on amounts specified in section
		  1452(j) of the Safe Drinking Water Act, up to 1.5 percent of the funds
		  appropriated for the Drinking Water State Revolving Fund programs under the
		  Safe Drinking Water Act may be reserved by the Administrator for grants made
		  under section 1452(j) of the Safe Drinking Water Act: 
		  Provided further, That not less
		  than 20 percent but not more than 30 percent of the funds made available under
		  this title to each State for Clean Water State Revolving Fund capitalization
		  grants and not less than 20 percent but not more than 30 percent of the funds
		  made available under this title to each State for Drinking Water State
		  Revolving Fund capitalization grants shall be used by the State to provide
		  additional subsidy to eligible recipients in the form of forgiveness of
		  principal, negative interest loans, or grants (or any combination of these),
		  and shall be so used by the State only where such funds are provided as initial
		  financing for an eligible recipient or to buy, refinance, or restructure the
		  debt obligations of eligible recipients only where such debt was incurred on or
		  after the date of enactment of this Act, except that for the Clean Water State
		  Revolving Fund capitalization grant appropriation this section shall only apply
		  to the portion that exceeds $1,000,000,000: 
		   Provided further, That no funds
		  provided by this appropriations Act to address the water, wastewater and other
		  critical infrastructure needs of the colonias in the United States along the
		  United States-Mexico border shall be made available to a county or municipal
		  government unless that government has established an enforceable local
		  ordinance, or other zoning rule, which prevents in that jurisdiction the
		  development or construction of any additional colonia areas, or the development
		  within an existing colonia the construction of any new home, business, or other
		  structure which lacks water, wastewater, or other necessary infrastructure: 
		  Provided further, That for fiscal
		  year 2012 and hereafter, the Administrator may transfer funds provided for
		  tribal set-asides through funds appropriated for the Clean Water State
		  Revolving Funds and for the Drinking Water State Revolving Funds between those
		  accounts in such manner as the Administrator deems appropriate, but not to
		  exceed the transfer limits given to States under section 302(a) of Public Law
		  104–182.
				Administrative
		  provisions—Environmental protection
		  agency
				(including
		  transfer and rescission of funds)
				For fiscal year 2012, notwithstanding 31
		  U.S.C. 6303(1) and 6305(1), the Administrator of the Environmental Protection
		  Agency, in carrying out the Agency's function to implement directly Federal
		  environmental programs required or authorized by law in the absence of an
		  acceptable tribal program, may award cooperative agreements to federally
		  recognized Indian tribes or Intertribal consortia, if authorized by their
		  member tribes, to assist the Administrator in implementing Federal
		  environmental programs for Indian tribes required or authorized by law, except
		  that no such cooperative agreements may be awarded from funds designated for
		  State financial assistance agreements.
				The Administrator of the Environmental
		  Protection Agency is authorized to collect and obligate pesticide registration
		  service fees in accordance with section 33 of the Federal Insecticide,
		  Fungicide, and Rodenticide Act, as amended by Public Law 110–94, the Pesticide
		  Registration Improvement Renewal Act.
				The Administrator is authorized to transfer
		  up to $300,000,000 of the funds appropriated for the Great Lakes Restoration
		  Initiative under the heading Environmental Programs and
		  Management to the head of any Federal department or agency, with the
		  concurrence of such head, to carry out activities that would support the Great
		  Lakes Restoration Initiative and Great Lakes Water Quality Agreement programs,
		  projects, or activities; to enter into an interagency agreement with the head
		  of such Federal department or agency to carry out these activities; and to make
		  grants to governmental entities, nonprofit organizations, institutions, and
		  individuals for planning, research, monitoring, outreach, and implementation in
		  furtherance of the Great Lakes Restoration Initiative and the Great Lakes Water
		  Quality Agreement.
				From unobligated balances available to the
		  Administrator of the Environmental Protection Agency, $50,000,000 are
		  permanently rescinded: 
		  Provided, That of these funds,
		  $5,000,000 shall be rescinded from unobligated balances within the
		  Hazardous Substance Superfund account; $5,000,000 shall be
		  rescinded from unobligated Brownfields balances within the State and
		  Tribal Assistance Grants account; $5,000,000 shall be rescinded from
		  unobligated Mexico Border balances within the State and Tribal
		  Assistance Grants account; $5,000,000 shall be rescinded from
		  unobligated Diesel Emissions Reduction Act balances within the State and
		  Tribal Assistance Grants account; $20,000,000 shall be rescinded from
		  unobligated categorical grant balances within the State and Tribal
		  Assistance Grants account; and $10,000,000 shall be rescinded from
		  unobligated Clean Water State Revolving Funds balances within the State
		  and Tribal Assistance Grants account: 
		   Provided further, That no amounts
		  may be rescinded from amounts that were designated by the Congress as an
		  emergency requirement pursuant to the Concurrent Resolution on the Budget or
		  the Balanced Budget and Emergency Deficit Control Act of 1985, as
		  amended.
				For fiscal year 2012 and each fiscal year
		  thereafter, the requirements of section 513 of the Federal Water Pollution
		  Control Act (33 U.S.C. 1372) shall apply to the construction of treatment works
		  carried out in whole or in part with assistance made available by a State water
		  pollution control revolving fund as authorized by title VI of that Act (33
		  U.S.C. 1381 et seq.), or with assistance made available under section 205(m) of
		  that Act (33 U.S.C. 1285(m)), or both.
				For fiscal year 2012 and each fiscal year
		  thereafter, the requirements of section 1450(e) of the Safe Drinking Water Act
		  (42 U.S.C. 300j–9(e)) shall apply to any construction project carried out in
		  whole or in part with assistance made available by a drinking water treatment
		  revolving loan fund as authorized by section 1452 of that Act (42 U.S.C.
		  300j–12).
				Notwithstanding section 104 of the
		  Comprehensive Environmental Response, Compensation, and Liability Act (42
		  U.S.C. 9604), the Administrator may authorize the expenditure or transfer of up
		  to $10,000,000 from any appropriation in this title, in addition to the amounts
		  included in the ‘‘Inland Oil Spill Programs’’ account, for removal activities
		  related to actual oil spills 5 days after notifying the House and Senate
		  Committees on Appropriations of the intention to expend or transfer such funds:
		  
		  Provided, That no funds shall be
		  expended or transferred under this authority until the Administrator determines
		  that amounts made available for expenditure in the ‘‘Inland Oil Spill
		  Programs’’ account will be exhausted within 30 days: 
		   Provided further, That such funds
		  shall be replenished to the appropriation that was the source of the
		  expenditure or transfer, following EPA’s receipt of reimbursement from the Oil
		  Spill Liability Trust Fund pursuant to the Oil Pollution Act of
		  1990.
				IIIRelated
			 agencies
				
				Department
		  of agriculture
				Forest
		  service
				Forest and
		  rangeland researchFor
		  necessary expenses of forest and rangeland research as authorized by law,
		  $295,773,000, to remain available until expended: 
		  Provided, That of the funds
		  provided, $64,372,000 is for the forest inventory and analysis
		  program.
				State and
		  private forestryFor necessary
		  expenses of cooperating with and providing technical and financial assistance
		  to States, territories, possessions, and others, and for forest health
		  management, including treatments of pests, pathogens, and invasive or noxious
		  plants and for restoring and rehabilitating forests damaged by pests or
		  invasive plants, cooperative forestry, and education and land conservation
		  activities and conducting an international program as authorized, $253,331,000,
		  to remain available until expended, as authorized by law; of which $53,388,000
		  is to be derived from the Land and Water Conservation
		  Fund.
				National
		  Forest SystemFor necessary
		  expenses of the Forest Service, not otherwise provided for, for management,
		  protection, improvement, and utilization of the National Forest System,
		  $1,556,628,000, to remain available until expended: 
		  Provided, That of the funds
		  provided, $336,049,000 shall be for forest products: 
		  Provided further, That of the funds
		  provided, $40,000,000 shall be deposited in the Collaborative Forest Landscape
		  Restoration Fund for ecological restoration treatments as authorized by 16
		  U.S.C. 7303(f): 
		  Provided further, That of the funds
		  provided, up to $68,000,000 is for the Integrated Resource Restoration pilot
		  program for Region 1, Region 3 and Region 4: 
		  Provided further, That of the funds
		  provided for forest products, up to $44,585,000 may be transferred to support
		  the Integrated Resource Restoration pilot program in the preceding
		  proviso.
				Capital
		  improvement and maintenance
				(including transfer of
		  funds)For necessary expenses
		  of the Forest Service, not otherwise provided for, $394,721,000, to remain
		  available until expended, for construction, capital improvement, maintenance
		  and acquisition of buildings and other facilities and infrastructure; and for
		  construction, reconstruction, decommissioning (including decommissioning
		  unauthorized roads not part of the transportation system), and maintenance of
		  forest roads and trails by the Forest Service as authorized by 16 U.S.C.
		  532–538 and 23 U.S.C. 101 and 205: 
		  Provided,  That $45,000,000 shall
		  be designated for urgently needed road decommissioning, road and trail repair
		  and maintenance and associated activities, and removal of fish passage
		  barriers, especially in areas where Forest Service roads may be contributing to
		  water quality problems in streams and water bodies which support threatened,
		  endangered, or sensitive species or community water sources: 
		  Provided further, That funds
		  becoming available in fiscal year 2012 under the Act of March 4, 1913 (16
		  U.S.C. 501) shall be transferred to the General Fund of the Treasury and shall
		  not be available for transfer or obligation for any other purpose unless the
		  funds are appropriated: 
		  Provided further, That of the funds
		  provided for decommissioning of roads, up to $13,000,000 may be transferred to
		  the National Forest System to support the Integrated Resource
		  Restoration pilot program.
				Land
		  acquisitionFor expenses
		  necessary to carry out the provisions of the Land and Water Conservation Fund Act of 1965,
		  as amended (16 U.S.C. 460l–4 through 11), including administrative expenses,
		  and for acquisition of land or waters, or interest therein, in accordance with
		  statutory authority applicable to the Forest Service, $52,605,000, to be
		  derived from the Land and Water Conservation Fund and to remain available until
		  expended.
				Acquisition of lands for
		  national forests special actsFor acquisition of lands within the exterior
		  boundaries of the Cache, Uinta, and Wasatch National Forests, Utah; the Toiyabe
		  National Forest, Nevada; and the Angeles, San Bernardino, Sequoia, and
		  Cleveland National Forests, California, as authorized by law, $955,000, to be
		  derived from forest receipts.
				Acquisition of lands to complete
		  land exchangesFor acquisition
		  of lands, such sums, to be derived from funds deposited by State, county, or
		  municipal governments, public school districts, or other public school
		  authorities, and for authorized expenditures from funds deposited by
		  non-Federal parties pursuant to Land Sale and Exchange Acts, pursuant to the
		  Act of December 4, 1967, as amended (16 U.S.C. 484a), to remain available until
		  expended (16 U.S.C. 460l–516–617a, 555a; Public Law 96–586; Public Law 76–589,
		  76–591; and Public Law 78–310).
				Range
		  betterment fundFor necessary
		  expenses of range rehabilitation, protection, and improvement, 50 percent of
		  all moneys received during the prior fiscal year, as fees for grazing domestic
		  livestock on lands in National Forests in the 16 Western States, pursuant to
		  section 401(b)(1) of Public Law 94–579, as amended, to remain available until
		  expended, of which not to exceed 6 percent shall be available for
		  administrative expenses associated with on-the-ground range rehabilitation,
		  protection, and improvements.
				Gifts,
		  donations and bequests for forest and rangeland researchFor expenses authorized by 16 U.S.C.
		  1643(b), $45,000, to remain available until expended, to be derived from the
		  fund established pursuant to the above Act.
				Management
		  of national forest lands for subsistence usesFor necessary expenses of the Forest Service
		  to manage Federal lands in Alaska for subsistence uses under title VIII of the
		  Alaska National Interest Lands Conservation Act (Public Law 96–487),
		  $2,577,000, to remain available until expended.
				Wildland
		  fire management
				(including
		  transfers of funds)For
		  necessary expenses for forest fire presuppression activities on National Forest
		  System lands, for emergency fire suppression on or adjacent to such lands or
		  other lands under fire protection agreement, hazardous fuels reduction on or
		  adjacent to such lands, and for emergency rehabilitation of burned-over
		  National Forest System lands and water, $1,737,631,000, to remain available
		  until expended: 
		  Provided, That such funds including
		  unobligated balances under this heading, are available for repayment of
		  advances from other appropriations accounts previously transferred for such
		  purposes: 
		  Provided further, That such funds
		  shall be available to reimburse State and other cooperating entities for
		  services provided in response to wildfire and other emergencies or disasters to
		  the extent such reimbursements by the Forest Service for non-fire emergencies
		  are fully repaid by the responsible emergency management agency: 
		  Provided further, That,
		  notwithstanding any other provision of law, $7,262,000 of funds appropriated
		  under this appropriation shall be available for the Forest Service in support
		  of fire science research authorized by the Joint Fire Science Program,
		  including all Forest Service authorities for the use of funds, such as
		  contracts, grants, research joint venture agreements, and cooperative
		  agreements: 
		  Provided further, That all
		  authorities for the use of funds, including the use of contracts, grants, and
		  cooperative agreements, available to execute the Forest and Rangeland Research
		  appropriation, are also available in the utilization of these funds for Fire
		  Science Research: 
		  Provided further, That funds
		  provided shall be available for emergency rehabilitation and restoration,
		  hazardous fuels reduction activities in the urban-wildland interface, support
		  to Federal emergency response, and wildfire suppression activities of the
		  Forest Service: 
		  Provided further, That of the funds
		  provided, $317,584,000 is for hazardous fuels reduction activities, $21,734,000
		  is for research activities and to make competitive research grants pursuant to
		  the Forest and Rangeland Renewable Resources Research Act, as amended (16
		  U.S.C. 1641 et seq.), $55,564,000 is for State fire assistance, $6,366,000 is
		  for volunteer fire assistance, $15,983,000 is for forest health activities on
		  Federal lands and $8,366,000 is for forest health activities on State and
		  private lands: 
		  Provided further, That amounts in
		  this paragraph may be transferred to the State and Private
		  Forestry, National Forest System, and Forest and
		  Rangeland Research accounts to fund State fire assistance, volunteer
		  fire assistance, forest health management, forest and rangeland research, the
		  Joint Fire Science Program, vegetation and watershed management, heritage site
		  rehabilitation, and wildlife and fish habitat management and restoration: 
		  Provided further, That the costs of
		  implementing any cooperative agreement between the Federal Government and any
		  non-Federal entity may be shared, as mutually agreed on by the affected
		  parties: 
		  Provided further, That up to
		  $15,000,000 of the funds provided herein may be used by the Secretary of
		  Agriculture to enter into procurement contracts or cooperative agreements or to
		  issue grants for hazardous fuels reduction and for training or monitoring
		  associated with such hazardous fuels reduction activities on Federal land or on
		  non-Federal land if the Secretary determines such activities implement a
		  community wildfire protection plan (or equivalent) and benefit resources on
		  Federal land: 
		  Provided further, That funds made
		  available to implement the Community Forest Restoration Act, Public Law
		  106–393, title VI, shall be available for use on non-Federal lands in
		  accordance with authorities made available to the Forest Service under the
		  State and Private Forestry appropriation: 
		  Provided further, That the
		  Secretary of the Interior and the Secretary of Agriculture may authorize the
		  transfer of funds appropriated for wildland fire management, in an aggregate
		  amount not to exceed $50,000,000, between the Departments when such transfers
		  would facilitate and expedite wildland fire management programs and projects: 
		  Provided further, That of the funds
		  provided for hazardous fuels reduction, not to exceed $5,000,000 may be used to
		  make grants, using any authorities available to the Forest Service under the
		  State and Private Forestry appropriation, for the purpose of
		  creating incentives for increased use of biomass from National Forest System
		  lands: 
		  Provided further, That no amounts
		  may be cancelled from amounts that were designated by the Congress as an
		  emergency requirement pursuant to the Concurrent Resolution on the Budget or
		  the Balanced Budget and Emergency Deficit Control Act of 1985, as amended: 
		  Provided further, That before
		  obligating any of the funds provided herein for wildland fire suppression, the
		  Secretary of Agriculture shall obligate all unobligated balances previously
		  made available under this heading (including the unobligated balances
		  transferred to Forest Service accounts under this heading by division B of the
		  Consolidated Security, Disaster Assistance, and Continuing Appropriations Act,
		  2009 (Public Law 110–329, 122 Stat. 3594)) that, when appropriated, were
		  designated by Congress as an emergency requirement pursuant to the Concurrent
		  Resolution on the Budget or the Balanced Budget and Emergency Deficit Control
		  Act of 1985 and notify the Committees on Appropriations of the House of
		  Representatives and the Senate in writing of the imminent need to begin
		  obligating funds provided herein for wildland fire suppression: 
		   Provided further, That funds
		  designated for wildfire suppression, including funds transferred from the
		  FLAME Wildfire Suppression Reserve Fund, shall be assessed for
		  cost pools on the same basis as such assessments are calculated against other
		  agency programs: 
		  Provided further, That of the funds
		  for hazardous fuels reduction, up to $21,000,000 may be transferred to the
		  National Forest System to support the Integrated Resource
		  Restoration pilot program.
				Flame wildfire suppression
		  reserve fund
				(including
		  transfers of funds)For
		  necessary expenses for large fire suppression operations of the Department of
		  Agriculture and as a reserve fund for suppression and Federal emergency
		  response activities, $315,886,000, to remain available until expended: 
		  Provided, That such amounts are
		  available only for transfer to the Wildland Fire Management
		  account and only following a declaration by the Secretary that either (1) a
		  wildland fire suppression event meets certain previously established risk-based
		  written criteria for significant complexity, severity, or threat posed by the
		  fire or (2) funds in the Wildland Fire Management account will
		  be exhausted within 30 days.
				Administrative provisions—forest
		  service
				(including
		  transfers of funds)Appropriations to the Forest Service for the
		  current fiscal year shall be available for: (1) purchase of passenger motor
		  vehicles; acquisition of passenger motor vehicles from excess sources, and hire
		  of such vehicles; purchase, lease, operation, maintenance, and acquisition of
		  aircraft from excess sources to maintain the operable fleet for use in Forest
		  Service wildland fire programs and other Forest Service programs;
		  notwithstanding other provisions of law, existing aircraft being replaced may
		  be sold, with proceeds derived or trade-in value used to offset the purchase
		  price for the replacement aircraft; (2) services pursuant to 7 U.S.C. 2225, and
		  not to exceed $100,000 for employment under 5 U.S.C. 3109; (3) purchase,
		  erection, and alteration of buildings and other public improvements (7 U.S.C.
		  2250); (4) acquisition of land, waters, and interests therein pursuant to 7
		  U.S.C. 428a; (5) for expenses pursuant to the Volunteers in the National Forest
		  Act of 1972 (16 U.S.C. 558a, 558d, and 558a note); (6) the cost of uniforms as
		  authorized by 5 U.S.C. 5901–5902; and (7) for debt collection contracts in
		  accordance with 31 U.S.C. 3718(c).Any appropriations or funds available to the
		  Forest Service may be transferred to the Wildland Fire Management appropriation
		  for forest firefighting, emergency rehabilitation of burned-over or damaged
		  lands or waters under its jurisdiction, and fire preparedness due to severe
		  burning conditions upon the Secretary's notification of the House and Senate
		  Committees on Appropriations that all fire suppression funds appropriated under
		  the headings Wildland Fire Management and FLAME Wildfire
		  Suppression Reserve Fund will be obligated within 30 days: 
		  Provided, That all funds used
		  pursuant to this paragraph must be replenished by a supplemental appropriation
		  which must be requested as promptly as possible.Funds appropriated to the Forest Service
		  shall be available for assistance to or through the Agency for International
		  Development in connection with forest and rangeland research, technical
		  information, and assistance in foreign countries, and shall be available to
		  support forestry and related natural resource activities outside the United
		  States and its territories and possessions, including technical assistance,
		  education and training, and cooperation with U.S., private, and international
		  organizations. The Forest Service, acting for the International Program, may
		  sign direct funding agreements with foreign governments and institutions as
		  well as other domestic agencies (including the U.S. Agency for International
		  Development, the Department of State, and the Millennium Challenge
		  Corporation), U.S. private sector firms, institutions and organizations to
		  provide technical assistance and training programs overseas on forestry and
		  rangeland management.None of
		  the funds made available to the Forest Service in this Act or any other Act
		  with respect to any fiscal year shall be subject to transfer under the
		  provisions of section 702(b) of the Department of Agriculture Organic Act of
		  1944 (7 U.S.C. 2257), section 442 of Public Law 106–224 (7 U.S.C. 7772), or
		  section 10417(b) of Public Law 107–107 (7 U.S.C. 8316(b)).None of the funds available to the Forest
		  Service may be reprogrammed without the advance approval of the House and
		  Senate Committees on Appropriations in accordance with the reprogramming
		  procedures contained in the explanatory statement described in section 4 (in
		  the matter preceding division A of this consolidated
		  Act).
				Not more than $82,000,000 of funds available
		  to the Forest Service shall be transferred to the Working Capital Fund of the
		  Department of Agriculture and not more than $14,500,000 of funds available to
		  the Forest Service shall be transferred to the Department of Agriculture for
		  Department Reimbursable Programs, commonly referred to as Greenbook charges.
		  Nothing in this paragraph shall prohibit or limit the use of reimbursable
		  agreements requested by the Forest Service in order to obtain services from the
		  Department of Agriculture's National Information Technology Center. Nothing in
		  this paragraph shall limit the Forest Service portion of implementation costs
		  to be paid to the Department of Agriculture for the Financial Management
		  Modernization Initiative.Of the
		  funds available to the Forest Service up to $5,000,000 shall be available for
		  priority projects within the scope of the approved budget, which shall be
		  carried out by the Youth Conservation Corps and shall be carried out under the
		  authority of the Public Lands Corps Act of 1993, Public Law 103–82, as amended
		  by Public Lands Corps Healthy Forests Restoration Act of 2005, Public Law
		  109–154.Of the funds available
		  to the Forest Service, $4,000 is available to the Chief of the Forest Service
		  for official reception and representation expenses.Pursuant to sections 405(b) and 410(b) of
		  Public Law 101–593, of the funds available to the Forest Service, up to
		  $3,000,000 may be advanced in a lump sum to the National Forest Foundation to
		  aid conservation partnership projects in support of the Forest Service mission,
		  without regard to when the Foundation incurs expenses, for projects on or
		  benefitting National Forest System lands or related to Forest Service programs:
		  
		  Provided, That of the Federal funds
		  made available to the Foundation, no more than $300,000 shall be available for
		  administrative expenses: 
		   Provided further, That the
		  Foundation shall obtain, by the end of the period of Federal financial
		  assistance, private contributions to match on at least one-for-one basis funds
		  made available by the Forest Service: 
		  Provided further, That the
		  Foundation may transfer Federal funds to a Federal or a non-Federal recipient
		  for a project at the same rate that the recipient has obtained the non-Federal
		  matching funds: 
		  Provided further, That authorized
		  investments of Federal funds held by the Foundation may be made only in
		  interest-bearing obligations of the United States or in obligations guaranteed
		  as to both principal and interest by the United States.Pursuant to section 2(b)(2) of Public Law
		  98–244, $3,000,000 of the funds available to the Forest Service may be advanced
		  to the National Fish and Wildlife Foundation in a lump sum to aid cost-share
		  conservation projects, without regard to when expenses are incurred, on or
		  benefitting National Forest System lands or related to Forest Service programs:
		  
		  Provided, That such funds shall be
		  matched on at least a one-for-one basis by the Foundation or its
		  sub-recipients: 
		  Provided further, That the
		  Foundation may transfer Federal funds to a Federal or non-Federal recipient for
		  a project at the same rate that the recipient has obtained the non-Federal
		  matching funds.Funds
		  appropriated to the Forest Service shall be available for interactions with and
		  providing technical assistance to rural communities and natural resource-based
		  businesses for sustainable rural development purposes.Funds appropriated to the Forest Service
		  shall be available for payments to counties within the Columbia River Gorge
		  National Scenic Area, pursuant to section 14(c)(1) and (2), and section
		  16(a)(2) of Public Law 99–663.Any funds appropriated to the Forest Service
		  may be used to meet the non-Federal share requirement in section 502(c) of the
		  Older American Act of 1965 (42 U.S.C. 3056(c)(2)).Funds available to the Forest Service, not
		  to exceed $55,000,000, shall be assessed for the purpose of performing fire,
		  administrative and other facilities maintenance and decommissioning. Such
		  assessments shall occur using a square foot rate charged on the same basis the
		  agency uses to assess programs for payment of rent, utilities, and other
		  support services.
				Notwithstanding any other provision of law,
		  any appropriations or funds available to the Forest Service not to exceed
		  $500,000 may be used to reimburse the Office of the General Counsel (OGC),
		  Department of Agriculture, for travel and related expenses incurred as a result
		  of OGC assistance or participation requested by the Forest Service at meetings,
		  training sessions, management reviews, land purchase negotiations and similar
		  nonlitigation-related matters. Future budget justifications for both the Forest
		  Service and the Department of Agriculture should clearly display the sums
		  previously transferred and the requested funding
		  transfers.
				An eligible individual who is employed in
		  any project funded under title V of the Older American Act of 1965 (42 U.S.C.
		  3056 et seq.) and administered by the Forest Service shall be considered to be
		  a Federal employee for purposes of chapter 171 of title 28, United States
		  Code.
				Department
		  of health and human services
				Indian health
		  service
				Indian
		  health servicesFor expenses
		  necessary to carry out the Act of August 5, 1954 (68 Stat. 674), the
		  Indian Self-Determination Act, the
		  Indian Health Care Improvement Act,
		  and titles II and III of the Public Health
		  Service Act with respect to the Indian Health Service,
		  $3,872,377,000, together with payments received during the fiscal year pursuant
		  to 42 U.S.C. 238(b) and 238b for services furnished by the Indian Health
		  Service: 
		  Provided, That funds made available
		  to tribes and tribal organizations through contracts, grant agreements, or any
		  other agreements or compacts authorized by the Indian Self-Determination and Education Assistance
		  Act of 1975 (25 U.S.C. 450), shall be deemed to be obligated at the
		  time of the grant or contract award and thereafter shall remain available to
		  the tribe or tribal organization without fiscal year limitation: 
		  Provided further, That $844,927,000
		  for contract medical care, including $51,500,000 for the Indian Catastrophic
		  Health Emergency Fund, shall remain available until expended: 
		  Provided further, That of the
		  funding provided for information technology activities and, notwithstanding any
		  other provision of law, $4,000,000 shall be allocated at the discretion of the
		  Director of the Indian Health Service: 
		  Provided further, That of the funds
		  provided, up to $36,000,000 shall remain available until expended for
		  implementation of the loan repayment program under section 108 of the
		  Indian Health Care Improvement Act: 
		  Provided further, That the amounts
		  collected by the Federal Government as authorized by sections 104 and 108 of
		  the Indian Health Care Improvement Act (25 U.S.C. 1613a and 1616a) during the
		  preceding fiscal year for breach of contracts shall be deposited to the Fund
		  authorized by section 108A of the Act (25 U.S.C. 1616a–1) and shall remain
		  available until expended and, notwithstanding section 108A(c) of the Act (25
		  U.S.C. 1616a–1(c)), funds shall be available to make new awards under the loan
		  repayment and scholarship programs under sections 104 and 108 of the Act (25
		  U.S.C. 1613a and 1616a): 
		  Provided further, That
		  notwithstanding any other provision of law, the amounts made available within
		  this account for the methamphetamine and suicide prevention and treatment
		  initiative and for the domestic violence prevention initiative shall be
		  allocated at the discretion of the Director of the Indian Health Service and
		  shall remain available until expended: 
		  Provided further, That funds
		  provided in this Act may be used for annual contracts and grants that fall
		  within 2 fiscal years, provided the total obligation is recorded in the year
		  the funds are appropriated: 
		  Provided further, That the amounts
		  collected by the Secretary of Health and Human Services under the authority of
		  title IV of the Indian Health Care Improvement
		  Act shall remain available until expended for the purpose of
		  achieving compliance with the applicable conditions and requirements of titles
		  XVIII and XIX of the Social Security
		  Act, except for those related to the planning, design, or
		  construction of new facilities: 
		  Provided further, That funding
		  contained herein for scholarship programs under the
		  Indian Health Care Improvement Act
		  (25 U.S.C. 1613) shall remain available until expended: 
		  Provided further, That amounts
		  received by tribes and tribal organizations under title IV of the
		  Indian Health Care Improvement Act
		  shall be reported and accounted for and available to the receiving tribes and
		  tribal organizations until expended: 
		  Provided further, That,
		  notwithstanding any other provision of law, of the amounts provided herein, not
		  to exceed $472,193,000 shall be for payments to tribes and tribal organizations
		  for contract or grant support costs associated with contracts, grants,
		  self-governance compacts, or annual funding agreements between the Indian
		  Health Service and a tribe or tribal organization pursuant to the
		  Indian Self-Determination Act of
		  1975, as amended, prior to or during fiscal year 2012, of which not to exceed
		  $10,000,000 may be used for contract support costs associated with new or
		  expanded self-determination contracts, grants, self-governance compacts, or
		  annual funding agreements: 
		  Provided further, That the Bureau
		  of Indian Affairs may collect from the Indian Health Service, tribes and tribal
		  organizations operating health facilities pursuant to Public Law 93–638, such
		  individually identifiable health information relating to disabled children as
		  may be necessary for the purpose of carrying out its functions under the
		  Individuals with Disabilities Education Act (20 U.S.C. 1400, et seq.): 
		  Provided further, That the Indian
		  Health Care Improvement Fund may be used, as needed, to carry out activities
		  typically funded under the Indian Health Facilities
		  account.
				Indian
		  health facilitiesFor
		  construction, repair, maintenance, improvement, and equipment of health and
		  related auxiliary facilities, including quarters for personnel; preparation of
		  plans, specifications, and drawings; acquisition of sites, purchase and
		  erection of modular buildings, and purchases of trailers; and for provision of
		  domestic and community sanitation facilities for Indians, as authorized by
		  section 7 of the Act of August 5, 1954 (42 U.S.C. 2004a), the
		  Indian Self-Determination Act, and
		  the Indian Health Care Improvement
		  Act, and for expenses necessary to carry out such Acts and titles II
		  and III of the Public Health Service
		  Act with respect to environmental health and facilities support
		  activities of the Indian Health Service, $441,052,000, to remain available
		  until expended: 
		  Provided, That notwithstanding any
		  other provision of law, funds appropriated for the planning, design,
		  construction, renovation or expansion of health facilities for the benefit of
		  an Indian tribe or tribes may be used to purchase land on which such facilities
		  will be located: 
		  Provided further, That not to
		  exceed $500,000 shall be used by the Indian Health Service to purchase TRANSAM
		  equipment from the Department of Defense for distribution to the Indian Health
		  Service and tribal facilities: 
		  Provided further, That none of the
		  funds appropriated to the Indian Health Service may be used for sanitation
		  facilities construction for new homes funded with grants by the housing
		  programs of the United States Department of Housing and Urban Development: 
		  Provided further, That not to
		  exceed $2,700,000 from this account and the Indian Health
		  Services account shall be used by the Indian Health Service to obtain
		  ambulances for the Indian Health Service and tribal facilities in conjunction
		  with an existing interagency agreement between the Indian Health Service and
		  the General Services Administration: 
		  Provided further, That not to
		  exceed $500,000 shall be placed in a Demolition Fund, to remain available until
		  expended, and be used by the Indian Health Service for the demolition of
		  Federal buildings.
				Administrative provisions—indian
		  health serviceAppropriations
		  provided in this Act to the Indian Health Service shall be available for
		  services as authorized by 5 U.S.C. 3109 at rates not to exceed the per diem
		  rate equivalent to the maximum rate payable for senior-level positions under 5
		  U.S.C. 5376; hire of passenger motor vehicles and aircraft; purchase of medical
		  equipment; purchase of reprints; purchase, renovation and erection of modular
		  buildings and renovation of existing facilities; payments for telephone service
		  in private residences in the field, when authorized under regulations approved
		  by the Secretary; uniforms or allowances therefor as authorized by 5 U.S.C.
		  5901–5902; and for expenses of attendance at meetings that relate to the
		  functions or activities of the Indian Health Service: 
		  Provided, That in accordance with
		  the provisions of the Indian Health Care
		  Improvement Act, non-Indian patients may be extended health care at
		  all tribally administered or Indian Health Service facilities, subject to
		  charges, and the proceeds along with funds recovered under the Federal Medical
		  Care Recovery Act (42 U.S.C. 2651–2653) shall be credited to the account of the
		  facility providing the service and shall be available without fiscal year
		  limitation: 
		  Provided further, That
		  notwithstanding any other law or regulation, funds transferred from the
		  Department of Housing and Urban Development to the Indian Health Service shall
		  be administered under Public Law 86–121, the Indian Sanitation Facilities Act
		  and Public Law 93–638, as amended: 
		  Provided further, That funds
		  appropriated to the Indian Health Service in this Act, except those used for
		  administrative and program direction purposes, shall not be subject to
		  limitations directed at curtailing Federal travel and transportation: 
		  Provided further, That none of the
		  funds made available to the Indian Health Service in this Act shall be used for
		  any assessments or charges by the Department of Health and Human Services
		  unless identified in the budget justification and provided in this Act, or
		  approved by the House and Senate Committees on Appropriations through the
		  reprogramming process: 
		  Provided further, That
		  notwithstanding any other provision of law, funds previously or herein made
		  available to a tribe or tribal organization through a contract, grant, or
		  agreement authorized by title I or title V of the
		  Indian Self-Determination and Education
		  Assistance Act of 1975 (25 U.S.C. 450), may be deobligated and
		  reobligated to a self-determination contract under title I, or a
		  self-governance agreement under title V of such Act and thereafter shall remain
		  available to the tribe or tribal organization without fiscal year limitation: 
		  Provided further, That none of the
		  funds made available to the Indian Health Service in this Act shall be used to
		  implement the final rule published in the Federal Register on September 16,
		  1987, by the Department of Health and Human Services, relating to the
		  eligibility for the health care services of the Indian Health Service until the
		  Indian Health Service has submitted a budget request reflecting the increased
		  costs associated with the proposed final rule, and such request has been
		  included in an appropriations Act and enacted into law: 
		  Provided further, That with respect
		  to functions transferred by the Indian Health Service to tribes or tribal
		  organizations, the Indian Health Service is authorized to provide goods and
		  services to those entities on a reimbursable basis, including payments in
		  advance with subsequent adjustment, and the reimbursements received therefrom,
		  along with the funds received from those entities pursuant to the
		  Indian Self-Determination Act, may
		  be credited to the same or subsequent appropriation account from which the
		  funds were originally derived, with such amounts to remain available until
		  expended: 
		  Provided further, That
		  reimbursements for training, technical assistance, or services provided by the
		  Indian Health Service will contain total costs, including direct,
		  administrative, and overhead associated with the provision of goods, services,
		  or technical assistance: 
		  Provided further, That the
		  appropriation structure for the Indian Health Service may not be altered
		  without advance notification to the House and Senate Committees on
		  Appropriations.
				National institutes of
		  health
				National
		  institute of environmental health sciencesFor necessary expenses for the National
		  Institute of Environmental Health Sciences in carrying out activities set forth
		  in section 311(a) of the Comprehensive Environmental Response, Compensation,
		  and Liability Act of 1980, as amended, and section 126(g) of the Superfund
		  Amendments and Reauthorization Act of 1986,
		  $79,054,000.
				Agency for toxic substances and
		  disease registry
				Toxic
		  substances and environmental public healthFor necessary expenses for the Agency for
		  Toxic Substances and Disease Registry (ATSDR) in carrying out activities set
		  forth in sections 104(i) and 111(c)(4) of the Comprehensive Environmental
		  Response, Compensation, and Liability Act of 1980 (CERCLA), as amended; section
		  118(f) of the Superfund Amendments and Reauthorization Act of 1986 (SARA), as
		  amended; and section 3019 of the Solid Waste Disposal Act, as amended,
		  $76,337,000, of which up to $1,000 per eligible employee of the Agency for
		  Toxic Substances and Disease Registry shall remain available until expended for
		  Individual Learning Accounts: 
		  Provided, That notwithstanding any
		  other provision of law, in lieu of performing a health assessment under section
		  104(i)(6) of CERCLA, the Administrator of ATSDR may conduct other appropriate
		  health studies, evaluations, or activities, including, without limitation,
		  biomedical testing, clinical evaluations, medical monitoring, and referral to
		  accredited healthcare providers: 
		  Provided further, That in
		  performing any such health assessment or health study, evaluation, or activity,
		  the Administrator of ATSDR shall not be bound by the deadlines in section
		  104(i)(6)(A) of CERCLA: 
		  Provided further, That none of the
		  funds appropriated under this heading shall be available for ATSDR to issue in
		  excess of 40 toxicological profiles pursuant to section 104(I) of CERCLA during
		  fiscal year 2012, and existing profiles may be updated as
		  necessary.
				Other
		  related agencies
				Executive office of the
		  president
				Council on
		  environmental quality and office of environmental qualityFor necessary expenses to continue functions
		  assigned to the Council on Environmental Quality and Office of Environmental
		  Quality pursuant to the National Environmental Policy Act of 1969, the
		  Environmental Quality Improvement Act of 1970, and Reorganization Plan No. 1 of
		  1977, and not to exceed $750 for official reception and representation
		  expenses, $3,153,000: 
		  Provided, That notwithstanding
		  section 202 of the National Environmental Policy Act of 1970, the Council shall
		  consist of one member, appointed by the President, by and with the advice and
		  consent of the Senate, serving as chairman and exercising all powers,
		  functions, and duties of the Council.
				Chemical safety and hazard
		  investigation board
				Salaries
		  and expensesFor necessary
		  expenses in carrying out activities pursuant to section 112(r)(6) of the Clean
		  Air Act, as amended, including hire of passenger vehicles, uniforms or
		  allowances therefor, as authorized by 5 U.S.C. 5901–5902, and for services
		  authorized by 5 U.S.C. 3109 but at rates for individuals not to exceed the per
		  diem equivalent to the maximum rate payable for senior level positions under 5
		  U.S.C. 5376, $11,147,000: 
		  Provided, That the Chemical Safety
		  and Hazard Investigation Board (Board) shall have not more than three career
		  Senior Executive Service positions: 
		  Provided further, That
		  notwithstanding any other provision of law, the individual appointed to the
		  position of Inspector General of the Environmental Protection Agency (EPA)
		  shall, by virtue of such appointment, also hold the position of Inspector
		  General of the Board: 
		  Provided further, That
		  notwithstanding any other provision of law, the Inspector General of the Board
		  shall utilize personnel of the Office of Inspector General of EPA in performing
		  the duties of the Inspector General of the Board, and shall not appoint any
		  individuals to positions within the Board.
				Office of navajo and hopi
		  indian relocation
				Salaries
		  and expensesFor necessary
		  expenses of the Office of Navajo and Hopi Indian Relocation as authorized by
		  Public Law 93–531, $7,750,000, to remain available until expended: 
		  Provided, That funds provided in
		  this or any other appropriations Act are to be used to relocate eligible
		  individuals and groups including evictees from District 6, Hopi-partitioned
		  lands residents, those in significantly substandard housing, and all others
		  certified as eligible and not included in the preceding categories: 
		  Provided further, That none of the
		  funds contained in this or any other Act may be used by the Office of Navajo
		  and Hopi Indian Relocation to evict any single Navajo or Navajo family who, as
		  of November 30, 1985, was physically domiciled on the lands partitioned to the
		  Hopi Tribe unless a new or replacement home is provided for such household: 
		  Provided further, That no relocatee
		  will be provided with more than one new or replacement home: 
		  Provided further, That the Office
		  shall relocate any certified eligible relocatees who have selected and received
		  an approved homesite on the Navajo reservation or selected a replacement
		  residence off the Navajo reservation or on the land acquired pursuant to 25
		  U.S.C. 640d–10.
				Institute of american indian and
		  alaska native culture and arts
		  development
				Payment to
		  the instituteFor payment to
		  the Institute of American Indian and Alaska Native Culture and Arts
		  Development, as authorized by title XV of Public Law 99–498, as amended (20
		  U.S.C. 56 part A), $8,533,000.
				Smithsonian
		  institution
				Salaries
		  and expensesFor necessary
		  expenses of the Smithsonian Institution, as authorized by law, including
		  research in the fields of art, science, and history; development, preservation,
		  and documentation of the National Collections; presentation of public exhibits
		  and performances; collection, preparation, dissemination, and exchange of
		  information and publications; conduct of education, training, and museum
		  assistance programs; maintenance, alteration, operation, lease agreements of no
		  more than 30 years, and protection of buildings, facilities, and approaches;
		  not to exceed $100,000 for services as authorized by 5 U.S.C. 3109; and
		  purchase, rental, repair, and cleaning of uniforms for employees, $636,530,000,
		  to remain available until September 30, 2013, except as otherwise provided
		  herein; of which not to exceed $20,137,000 for the instrumentation program,
		  collections acquisition, exhibition reinstallation, the National Museum of
		  African American History and Culture, and the repatriation of skeletal remains
		  program shall remain available until expended; and including such funds as may
		  be necessary to support American overseas research centers: 
		  Provided, That funds appropriated
		  herein are available for advance payments to independent contractors performing
		  research services or participating in official Smithsonian
		  presentations.
				Facilities
		  capitalFor necessary expenses
		  of repair, revitalization, and alteration of facilities owned or occupied by
		  the Smithsonian Institution, by contract or otherwise, as authorized by section
		  2 of the Act of August 22, 1949 (63 Stat. 623), and for construction, including
		  necessary personnel, $175,000,000, to remain available until expended, of which
		  not to exceed $10,000 is for services as authorized by 5 U.S.C. 3109, and of
		  which $75,000,000 shall be to complete design and begin construction of the
		  National Museum of African American History and Culture: 
		  Provided, That during fiscal year
		  2012 and any succeeding fiscal year, a single procurement for construction of
		  the National Museum of African American History and Culture, as authorized
		  under section 8 of the National Museum of African American History and Culture
		  Act (20 U.S.C. 80r–6), may be issued that includes the full scope of the
		  project: 
		  Provided further, That the
		  solicitation and contract shall contain the clause availability of
		  funds found at 48 CFR 52.232.18.
				National gallery of
		  art
				Salaries
		  and expensesFor the upkeep
		  and operations of the National Gallery of Art, the protection and care of the
		  works of art therein, and administrative expenses incident thereto, as
		  authorized by the Act of March 24, 1937 (50 Stat. 51), as amended by the public
		  resolution of April 13, 1939 (Public Resolution 9, Seventy-sixth Congress),
		  including services as authorized by 5 U.S.C. 3109; payment in advance when
		  authorized by the treasurer of the Gallery for membership in library, museum,
		  and art associations or societies whose publications or services are available
		  to members only, or to members at a price lower than to the general public;
		  purchase, repair, and cleaning of uniforms for guards, and uniforms, or
		  allowances therefor, for other employees as authorized by law (5 U.S.C.
		  5901–5902); purchase or rental of devices and services for protecting buildings
		  and contents thereof, and maintenance, alteration, improvement, and repair of
		  buildings, approaches, and grounds; and purchase of services for restoration
		  and repair of works of art for the National Gallery of Art by contracts made,
		  without advertising, with individuals, firms, or organizations at such rates or
		  prices and under such terms and conditions as the Gallery may deem proper,
		  $114,066,000, of which not to exceed $3,481,000 for the special exhibition
		  program shall remain available until expended.
				Repair,
		  restoration, and renovation of buildingsFor necessary expenses of repair,
		  restoration and renovation of buildings, grounds and facilities owned or
		  occupied by the National Gallery of Art, by contract or otherwise, for
		  operating lease agreements of no more than 10 years, with no extensions or
		  renewals beyond the 10 years, that address space needs created by the ongoing
		  renovations in the Master Facilities Plan, as authorized, $14,516,000, to
		  remain available until expended: 
		  Provided, That contracts awarded
		  for environmental systems, protection systems, and exterior repair or
		  renovation of buildings of the National Gallery of Art may be negotiated with
		  selected contractors and awarded on the basis of contractor qualifications as
		  well as price.
				John F. kennedy center for the
		  performing arts
				Operations
		  and maintenanceFor necessary
		  expenses for the operation, maintenance and security of the John F. Kennedy
		  Center for the Performing Arts, $23,200,000.
				Capital
		  repair and restorationFor
		  necessary expenses for capital repair and restoration of the existing features
		  of the building and site of the John F. Kennedy Center for the Performing Arts,
		  $13,650,000, to remain available until expended.
				Woodrow wilson international
		  center for scholars
				Salaries
		  and expensesFor expenses
		  necessary in carrying out the provisions of the Woodrow Wilson Memorial Act of
		  1968 (82 Stat. 1356) including hire of passenger vehicles and services as
		  authorized by 5 U.S.C. 3109, $11,005,000, to remain available until September
		  30, 2013.
				National foundation on the arts
		  and the humanities
				National endowment for the
		  arts
				Grants and
		  administration
				For necessary expenses to carry out the
		  National Foundation on the Arts and the Humanities Act of 1965, $146,255,000
		  shall be available to the National Endowment for the Arts for the support of
		  projects and productions in the arts, including arts education and public
		  outreach activities, through assistance to organizations and individuals
		  pursuant to section 5 of the Act, for program support, and for administering
		  the functions of the Act, to remain available until
		  expended.
				National endowment for the
		  humanities
				Grants and
		  administrationFor necessary
		  expenses to carry out the National Foundation on the Arts and the Humanities
		  Act of 1965, $146,255,000, to remain available until expended, of which
		  $135,500,000 shall be available for support of activities in the humanities,
		  pursuant to section 7(c) of the Act and for administering the functions of the
		  Act; and $10,755,000 shall be available to carry out the matching grants
		  program pursuant to section 10(a)(2) of the Act including $8,370,000 for the
		  purposes of section 7(h): 
		  Provided, That appropriations for
		  carrying out section 10(a)(2) shall be available for obligation only in such
		  amounts as may be equal to the total amounts of gifts, bequests, and devises of
		  money, and other property accepted by the chairman or by grantees of the
		  Endowment under the provisions of subsections 11(a)(2)(B) and 11(a)(3)(B)
		  during the current and preceding fiscal years for which equal amounts have not
		  previously been appropriated.
				Administrative
		  provisionsNone of the funds
		  appropriated to the National Foundation on the Arts and the Humanities may be
		  used to process any grant or contract documents which do not include the text
		  of 18 U.S.C. 1913: 
		  Provided, That none of the funds
		  appropriated to the National Foundation on the Arts and the Humanities may be
		  used for official reception and representation expenses: 
		  Provided further, That funds from
		  nonappropriated sources may be used as necessary for official reception and
		  representation expenses: 
		  Provided further, That the
		  Chairperson of the National Endowment for the Arts may approve grants of up to
		  $10,000, if in the aggregate this amount does not exceed 5 percent of the sums
		  appropriated for grantmaking purposes per year: 
		  Provided further, That such small
		  grant actions are taken pursuant to the terms of an expressed and direct
		  delegation of authority from the National Council on the Arts to the
		  Chairperson.
				Commission of fine
		  arts
				Salaries and
		  expensesFor expenses of the
		  Commission of Fine Arts under Chapter 91 of title 40, United States Code,
		  $2,400,000: 
		  Provided, That the Commission is
		  authorized to charge fees to cover the full costs of its publications, and such
		  fees shall be credited to this account as an offsetting collection, to remain
		  available until expended without further appropriation: 
		  Provided further, That the
		  Commission is authorized to accept gifts, including objects, papers, artwork,
		  drawings and artifacts, that pertain to the history and design of the Nation's
		  Capital or the history and activities of the Commission of Fine Arts, for the
		  purpose of artistic display, study or education.
				National Capital Arts and
		  Cultural AffairsFor necessary
		  expenses as authorized by Public Law 99–190 (20 U.S.C. 956a), as amended,
		  $2,000,000.
				Administrative
		  ProvisionThe item relating to
		  National Capital Arts and Cultural Affairs in the Department of
		  the Interior and Related Agencies Appropriations Act, 1986, as enacted into law
		  by section 101(d) of Public Law 99–190 (99 Stat. 1261; 20 U.S.C. 956a) is
		  amended—
					(1)by deleting the last sentence in the second
			 paragraph and replacing it with the following: Each eligible
			 organization must have its principal place of business in the District of
			 Columbia and in a facility or facilities located in the District of
			 Columbia.; and
					(2)in the third paragraph, by deleting
			 in addition to those herein named at the end of the
			 sentence.
					Advisory council on historic
		  preservation
				Salaries
		  and expensesFor necessary
		  expenses of the Advisory Council on Historic Preservation (Public Law 89–665,
		  as amended), $6,108,000.
				National capital planning
		  commission
				Salaries
		  and expensesFor necessary
		  expenses of the National Capital Planning Commission under chapter 87 of title
		  40, United States Code, including services as authorized by 5 U.S.C. 3109,
		  $8,154,000: 
		  Provided, That one-quarter of 1
		  percent of the funds provided under this heading may be used for official
		  reception and representational expenses associated with hosting international
		  visitors engaged in the planning and physical development of world
		  capitals.
				United states holocaust memorial
		  museum
				Holocaust
		  memorial museumFor expenses
		  of the Holocaust Memorial Museum, as authorized by Public Law 106–292 (36
		  U.S.C. 2301–2310), $50,798,000, of which $515,000 shall remain available until
		  September 30, 2014, for the Museum's equipment replacement program; and of
		  which $1,900,000 for the Museum's repair and rehabilitation program and
		  $1,264,000 for the Museum's outreach initiatives program shall remain available
		  until expended.
				Presidio
		  trust
				Presidio trust
		  fundFor necessary expenses to
		  carry out title I of the Omnibus Parks and Public Lands Management Act of 1996,
		  $12,000,000 shall be available to the Presidio Trust, to remain available until
		  expended.
				Dwight D. Eisenhower Memorial
		  Commission 
				Salaries
		  and ExpensesFor necessary
		  expenses, including the costs of construction design, of the Dwight D.
		  Eisenhower Memorial Commission, $2,000,000, to remain available until
		  expended.
				Capital
		  ConstructionFor necessary
		  expenses of the Dwight D. Eisenhower Memorial Commission for design and
		  construction of a memorial in honor of Dwight D. Eisenhower, as authorized by
		  Public Law 106–79, $30,990,000, to remain available until expended: 
		  Provided, That beginning in fiscal
		  year 2012 and thereafter, any procurement for the construction of the permanent
		  memorial to Dwight D. Eisenhower, as authorized by section 8162 of the
		  Department of Defense Appropriations Act, 2000 (16 U.S.C. 431 note; Public Law
		  106–79), as amended by section 8120 of the Department of Defense Appropriations
		  Act, 2002 (Public Law 107–117), may be issued which includes the full scope of
		  the project: 
		  Provided further, That the
		  solicitation and contract with respect to the procurement shall contain the
		  availability of funds clause described in section 52.232.18 of
		  title 48, Code of Federal Regulations: 
		   Provided further, That the funds
		  appropriated herein shall be deemed to satisfy the criteria for issuing a
		  permit contained in 40 U.S.C. 8906(a)(4) and (b).
		  
				IVGeneral
			 provisions
				
				(including transfers of
		  funds)
				limitation on consulting
		  services
				401.The expenditure of any appropriation under
			 this Act for any consulting service through procurement contract, pursuant to 5
			 U.S.C. 3109, shall be limited to those contracts where such expenditures are a
			 matter of public record and available for public inspection, except where
			 otherwise provided under existing law, or under existing Executive order issued
			 pursuant to existing law.
					restriction on use of
		  funds
					402.No part of any appropriation contained in
			 this Act shall be available for any activity or the publication or distribution
			 of literature that in any way tends to promote public support or opposition to
			 any legislative proposal on which Congressional action is not complete other
			 than to communicate to Members of Congress as described in 18 U.S.C.
			 1913.
					Obligation of
		  appropriations
					403.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal year
			 unless expressly so provided herein.
					prohibition on use of funds for
		  personal services
					404.None of the funds provided in this Act to
			 any department or agency shall be obligated or expended to provide a personal
			 cook, chauffeur, or other personal servants to any officer or employee of such
			 department or agency except as otherwise provided by law.
					Disclosure of administrative
		  expenses
					405.Estimated overhead charges, deductions,
			 reserves or holdbacks from programs, projects, activities and subactivities to
			 support government-wide, departmental, agency, or bureau administrative
			 functions or headquarters, regional, or central operations shall be presented
			 in annual budget justifications and subject to approval by the Committees on
			 Appropriations of the House of Representatives and the Senate. Changes to such
			 estimates shall be presented to the Committees on Appropriations for
			 approval.
					Giant
		  sequoia
					406.None of the funds in this Act may be used
			 to plan, prepare, or offer for sale timber from trees classified as giant
			 sequoia (Sequoiadendron giganteum) which are located on National Forest System
			 or Bureau of Land Management lands in a manner different than such sales were
			 conducted in fiscal year 2011.
					Mining
		  applications
					407.(a)Limitation of
			 FundsNone of the funds appropriated or otherwise made available
			 pursuant to this Act shall be obligated or expended to accept or process
			 applications for a patent for any mining or mill site claim located under the
			 general mining laws.
					(b)ExceptionsSubsection
			 (a) shall not apply if the Secretary of the Interior determines that, for the
			 claim concerned (1) a patent application was filed with the Secretary on or
			 before September 30, 1994; and (2) all requirements established under sections
			 2325 and 2326 of the Revised Statutes (30 U.S.C. 29 and 30) for vein or lode
			 claims, sections 2329, 2330, 2331, and 2333 of the Revised Statutes (30 U.S.C.
			 35, 36, and 37) for placer claims, and section 2337 of the Revised Statutes (30
			 U.S.C. 42) for mill site claims, as the case may be, were fully complied with
			 by the applicant by that date.
					(c)ReportOn
			 September 30, 2013, the Secretary of the Interior shall file with the House and
			 Senate Committees on Appropriations and the Committee on Natural Resources of
			 the House and the Committee on Energy and Natural Resources of the Senate a
			 report on actions taken by the Department under the plan submitted pursuant to
			 section 314(c) of the Department of the Interior and Related Agencies
			 Appropriations Act, 1997 (Public Law 104–208).
					(d)Mineral
			 ExaminationsIn order to process patent applications in a timely
			 and responsible manner, upon the request of a patent applicant, the Secretary
			 of the Interior shall allow the applicant to fund a qualified third-party
			 contractor to be selected by the Director of the Bureau of Land Management to
			 conduct a mineral examination of the mining claims or mill sites contained in a
			 patent application as set forth in subsection (b). The Bureau of Land
			 Management shall have the sole responsibility to choose and pay the third-party
			 contractor in accordance with the standard procedures employed by the Bureau of
			 Land Management in the retention of third-party contractors.
					contract support
		  costs
				408.Notwithstanding any other provision of law,
			 amounts appropriated to or otherwise designated in committee reports for the
			 Bureau of Indian Affairs and the Indian Health Service by Public Laws 103–138,
			 103–332, 104–134, 104–208, 105–83, 105–277, 106–113, 106–291, 107–63, 108–7,
			 108–108, 108–447, 109–54, 109–289, division B and Continuing Appropriations
			 Resolution, 2007 (division B of Public Law 109–289, as amended by Public Laws
			 110–5 and 110–28), Public Laws 110–92, 110–116, 110–137, 110–149, 110–161,
			 110–329, 111–6, 111–8, 111–88, and 112–10 for payments for contract support
			 costs associated with self-determination or self-governance contracts, grants,
			 compacts, or annual funding agreements with the Bureau of Indian Affairs or the
			 Indian Health Service as funded by such Acts, are the total amounts available
			 for fiscal years 1994 through 2011 for such purposes, except that the Bureau of
			 Indian Affairs, tribes and tribal organizations may use their tribal priority
			 allocations for unmet contract support costs of ongoing contracts, grants,
			 self-governance compacts, or annual funding agreements.
					forest management
		  plans
					409.The Secretary of Agriculture shall not be
			 considered to be in violation of subparagraph 6(f)(5)(A) of the
			 Forest and Rangeland Renewable Resources
			 Planning Act of 1974 (16 U.S.C. 1604(f)(5)(A)) solely because more
			 than 15 years have passed without revision of the plan for a unit of the
			 National Forest System. Nothing in this section exempts the Secretary from any
			 other requirement of the Forest and Rangeland Renewable Resources Planning Act
			 (16 U.S.C. 1600 et seq.) or any other law: 
			 Provided, That if the Secretary
			 is not acting expeditiously and in good faith, within the funding available, to
			 revise a plan for a unit of the National Forest System, this section shall be
			 void with respect to such plan and a court of proper jurisdiction may order
			 completion of the plan on an accelerated basis.
					prohibition within national
		  monuments
					410.No funds provided in this Act may be
			 expended to conduct preleasing, leasing and related activities under either the
			 Mineral Leasing Act (30 U.S.C. 181 et
			 seq.) or the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) within
			 the boundaries of a National Monument established pursuant to the Act of June
			 8, 1906 (16 U.S.C. 431 et seq.) as such boundary existed on January 20, 2001,
			 except where such activities are allowed under the Presidential proclamation
			 establishing such monument.
				411.Amendments to the Temporary Emergency
		Wildfire Suppression ActThe Temporary Emergency Wildfire
			 Suppression Act (42 U.S.C. 1856m et seq.) is amended—
					(1)in the first
			 section (42 U.S.C. 1856m note)—
						(A)by striking
			 That this and inserting the following:
							
								1.Short titleThis
								;
				and
						(B)by striking
			 Temporary;
						(2)by striking
			 section 2 (42 U.S.C. 1856m) and inserting the following:
						
							2.DefinitionsIn this Act:
								(1)Assume any and
				all liabilityThe term assume any and all liability
				means—
									(A)the payment
				of—
										(i)any judgment,
				settlement, fine, penalty, or cost assessment (including prevailing party legal
				fees) associated with the applicable litigation; and
										(ii)any cost
				incurred in handling the applicable litigation (including legal fees);
				and
										(B)with respect to a
				Federal firefighter, arranging for, and paying the costs of, representation in
				the applicable litigation.
									(2)Federal
				firefighterThe term Federal firefighter means an
				individual furnished by the Secretary of Agriculture or the Secretary of the
				Interior under an agreement entered into under section 3.
								(3)Foreign fire
				organizationThe term foreign fire organization
				means any foreign governmental, public, or private entity that has wildfire
				protection resources.
								(4)Foreign
				firefighterThe term foreign firefighter means an
				individual furnished by a foreign fire organization under an agreement entered
				into under section 3.
								(5)WildfireThe
				term wildfire means any forest or range fire.
								(6)Wildfire
				protection resourcesThe term wildfire protection
				resources means any personnel, supplies, equipment, or other resources
				required for wildfire presuppression and suppression
				activities.
								;
					(3)in section 3 (42
			 U.S.C. 1856n)—
						(A)in subsection
			 (a)—
							(i)by
			 striking (a)(1) The Secretary of Agriculture and inserting the
			 following:
								
									(a)Exchange of
				wildfire protection resources under a reciprocal agreement with a foreign fire
				organization
										(1)Authority to
				enter into a reciprocal agreementThe Secretary of
				Agriculture
										;
				and
							(ii)in
			 paragraph (2), by striking (2) Any agreement and inserting the
			 following:
								
									(2)Requirements
				for a reciprocal agreementAny
				agreement
									;
							(B)in subsection
			 (b)—
							(i)by
			 striking (b) In the absence and inserting the following:
								
									(b)Exchange of
				wildfire protection resources without a reciprocal agreementIn
				the absence
									;
				and
							(ii)in
			 paragraph (1), by striking United States, and and inserting
			 United States; and;
							(C)in subsection
			 (c), by striking (c) Notwithstanding and inserting the
			 following:
							
								(c)Reimbursement
				under agreements with
				CanadaNotwithstanding
								;
				and
						(D)in subsection
			 (d)—
							(i)by
			 striking, (d) Any service and inserting the following:
								
									(d)Service
				performed under this Act by Federal employees
										(1)In
				generalAny service
										;
				and
							(ii)in
			 the second sentence, by striking The and inserting the
			 following:
								
									(2)EffectExcept
				as provided in section 4,
				the
									;
							(4)by redesignating
			 section 4 (42 U.S.C. 1856o) as section 5;
					(5)by inserting
			 after section 3 the following:
						
							4.Reciprocal
				agreements with liability coverage
								(a)Protection from
				liability for foreign firefighters and foreign fire
				organizationsSubject to subsection (b), in an agreement with a
				foreign fire organization entered into under section 3, the Secretary of
				Agriculture and the Secretary of the Interior may provide that—
									(1)a foreign
				firefighter shall be considered to be an employee of the United States for
				purposes of tort liability while the foreign firefighter is acting within the
				scope of an official duty under the agreement; and
									(2)any claim against
				the foreign fire organization or any legal organization associated with the
				foreign firefighter that arises out of an act or omission of the foreign
				firefighter in the performance of an official duty under the agreement, or that
				arises out of any other act, omission, or occurrence for which the foreign fire
				organization or legal organization associated with the foreign firefighter is
				legally responsible under applicable law, may be prosecuted only—
										(A)against the
				United States; and
										(B)as if the act or
				omission were the act or omission of an employee of the United States.
										(b)Protection from
				liability for Federal firefighters and the federal governmentThe
				Secretary of Agriculture and the Secretary of the Interior may provide the
				protections under subsection (a) if the foreign fire organization
				agrees—
									(1)to assume any and
				all liability for any legal action brought against the Federal firefighter for
				an act or omission of the Federal firefighter while acting within the scope of
				an official duty under the agreement; and
									(2)to the extent the
				United States or any legal organization associated with the Federal firefighter
				is not entitled to immunity from the jurisdiction of the courts having
				jurisdiction over the foreign fire organization receiving the services of the
				Federal firefighters, to assume any and all liability for any legal action
				brought against the United States or the legal organization arising out
				of—
										(A)an act or
				omission of the Federal firefighter in the performance of an official duty
				under the agreement; or
										(B)any other act,
				omission, or occurrence for which the United States or the legal organization
				associated with the Federal firefighter is legally responsible under the laws
				applicable to the foreign fire
				organization.
										;
				and
					(6)in section 5 (as
			 redesignated by paragraph (4))—
						(A)by striking
			 under section 3(c) and inserting under this Act;
			 and
						(B)in the
			 proviso—
							(i)by
			 striking wildfire protection resources or personnel each place
			 it appears and inserting wildfire protection resources (including
			 personnel);
							(ii)by
			 inserting for wildfire suppression activities before
			 unless; and
							(iii)by striking
			 provide wildfire protection and inserting provide
			 wildfire suppression.
							Contracting
		  authorities
				412.In awarding a Federal contract with funds
			 made available by this Act, notwithstanding Federal Government procurement and
			 contracting laws, the Secretary of Agriculture and the Secretary of the
			 Interior (the Secretaries) may, in evaluating bids and
			 proposals, through fiscal year 2013, give consideration to local contractors
			 who are from, and who provide employment and training for, dislocated and
			 displaced workers in an economically disadvantaged rural community, including
			 those historically timber-dependent areas that have been affected by reduced
			 timber harvesting on Federal lands and other forest-dependent rural communities
			 isolated from significant alternative employment opportunities: 
			 Provided, That notwithstanding
			 Federal Government procurement and contracting laws the Secretaries may award
			 contracts, grants or cooperative agreements to local non-profit entities, Youth
			 Conservation Corps or related partnerships with State, local or non-profit
			 youth groups, or small or micro-business or disadvantaged business: 
			 Provided further, That the
			 contract, grant, or cooperative agreement is for forest hazardous fuels
			 reduction, watershed or water quality monitoring or restoration, wildlife or
			 fish population monitoring, road decommissioning, trail maintenance or
			 improvement, or habitat restoration or management: 
			 Provided further, That the terms
			 rural community and economically disadvantaged
			 shall have the same meanings as in section 2374 of Public Law 101–624 (16
			 U.S.C. 6612): 
			 Provided further, That the
			 Secretaries shall develop guidance to implement this section: 
			 Provided further, That nothing in
			 this section shall be construed as relieving the Secretaries of any duty under
			 applicable procurement laws, except as provided in this section.
					limitation on
		  takings
					413.Unless otherwise provided herein, no funds
			 appropriated in this Act for the acquisition of lands or interests in lands may
			 be expended for the filing of declarations of taking or complaints in
			 condemnation without the approval of the House and Senate Committees on
			 Appropriations: 
			 Provided, That this provision
			 shall not apply to funds appropriated to implement the Everglades National Park
			 Protection and Expansion Act of 1989, or to funds appropriated for Federal
			 assistance to the State of Florida to acquire lands for Everglades restoration
			 purposes.
					TIMBER SALE
		  REQUIREMENTS
					414.No timber sale in Alaska’s Region 10 shall
			 be advertised if the indicated rate is deficit (defined as the value of the
			 timber is not sufficient to cover all logging and stumpage costs and provide a
			 normal profit and risk allowance under the Forest Service’s appraisal process)
			 when appraised using a residual value appraisal. The western red cedar timber
			 from those sales which is surplus to the needs of the domestic processors in
			 Alaska, shall be made available to domestic processors in the contiguous 48
			 United States at prevailing domestic prices. All additional western red cedar
			 volume not sold to Alaska or contiguous 48 United States domestic processors
			 may be exported to foreign markets at the election of the timber sale holder.
			 All Alaska yellow cedar may be sold at prevailing export prices at the election
			 of the timber sale holder.
					Extension of grazing
		  permits
					415.The terms and conditions of section 325 of
			 Public Law 108–108 (117 Stat. 1307), regarding grazing permits at the
			 Department of the Interior and the Forest Service, shall remain in effect for
			 fiscal years 2012 and 2013. A grazing permit or lease issued by the Secretary
			 of the Interior for lands administered by the Bureau of Land Management that is
			 the subject of a request for a grazing preference transfer shall be issued,
			 without further processing, for the remaining time period in the existing
			 permit or lease using the same mandatory terms and conditions. If the
			 authorized officer determines a change in the mandatory terms and conditions is
			 required, the new permit must be processed as directed in section 325 of Public
			 Law 108–108.
					Prohibition on no-bid
		  contracts
					416.None of the funds appropriated or otherwise
			 made available by this Act to executive branch agencies may be used to enter
			 into any Federal contract unless such contract is entered into in accordance
			 with the requirements of Chapter 33 of title 41, United States Code, or Chapter
			 137 of title 10, United States Code, and the Federal Acquisition Regulation,
			 unless—
					(1)Federal law
			 specifically authorizes a contract to be entered into without regard for these
			 requirements, including formula grants for States, or federally recognized
			 Indian tribes; or
					(2)such contract is
			 authorized by the Indian Self-Determination and Education and Assistance Act
			 (Public Law 93–638, 25 U.S.C. 450 et seq., as amended) or by any other Federal
			 laws that specifically authorize a contract within an Indian tribe as defined
			 in section 4(e) of that Act (25 U.S.C. 450b(e)); or
					(3)such contract was
			 awarded prior to the date of enactment of this Act.
					Posting of
		  Reports
				417.(a)Any agency receiving funds made available
			 in this Act, shall, subject to subsections (b) and (c), post on the public
			 website of that agency any report required to be submitted by the Congress in
			 this or any other Act, upon the determination by the head of the agency that it
			 shall serve the national interest.
					(b)Subsection (a)
			 shall not apply to a report if—
						(1)the public posting
			 of the report compromises national security; or
						(2)the report
			 contains proprietary information.
						(c)The head of the
			 agency posting such report shall do so only after such report has been made
			 available to the requesting Committee or Committees of Congress for no less
			 than 45 days.
					National endowment for the arts
		  grant guidelines
				418.Of the funds provided to the National
			 Endowment for the Arts—
					(1)The Chairperson
			 shall only award a grant to an individual if such grant is awarded to such
			 individual for a literature fellowship, National Heritage Fellowship, or
			 American Jazz Masters Fellowship.
					(2)The Chairperson
			 shall establish procedures to ensure that no funding provided through a grant,
			 except a grant made to a State or local arts agency, or regional group, may be
			 used to make a grant to any other organization or individual to conduct
			 activity independent of the direct grant recipient. Nothing in this subsection
			 shall prohibit payments made in exchange for goods and services.
					(3)No grant shall be
			 used for seasonal support to a group, unless the application is specific to the
			 contents of the season, including identified programs and/or projects.
					National endowment for the arts
		  program priorities
				419.(a)In providing services or awarding financial
			 assistance under the National Foundation on the Arts and the Humanities Act of
			 1965 from funds appropriated under this Act, the Chairperson of the National
			 Endowment for the Arts shall ensure that priority is given to providing
			 services or awarding financial assistance for projects, productions, workshops,
			 or programs that serve underserved populations.
					(b)In this
			 section:
						(1)The term
			 underserved population means a population of individuals,
			 including urban minorities, who have historically been outside the purview of
			 arts and humanities programs due to factors such as a high incidence of income
			 below the poverty line or to geographic isolation.
						(2)The term
			 poverty line means the poverty line (as defined by the Office of
			 Management and Budget, and revised annually in accordance with section 673(2)
			 of the Community Services Block Grant Act (42 U.S.C. 9902(2))) applicable to a
			 family of the size involved.
						(c)In providing
			 services and awarding financial assistance under the National Foundation on the
			 Arts and Humanities Act of 1965 with funds appropriated by this Act, the
			 Chairperson of the National Endowment for the Arts shall ensure that priority
			 is given to providing services or awarding financial assistance for projects,
			 productions, workshops, or programs that will encourage public knowledge,
			 education, understanding, and appreciation of the arts.
					(d)With funds
			 appropriated by this Act to carry out section 5 of the National Foundation on
			 the Arts and Humanities Act of 1965—
						(1)the Chairperson
			 shall establish a grant category for projects, productions, workshops, or
			 programs that are of national impact or availability or are able to tour
			 several States;
						(2)the Chairperson
			 shall not make grants exceeding 15 percent, in the aggregate, of such funds to
			 any single State, excluding grants made under the authority of paragraph
			 (1);
						(3)the Chairperson
			 shall report to the Congress annually and by State, on grants awarded by the
			 Chairperson in each grant category under section 5 of such Act; and
						(4)the Chairperson
			 shall encourage the use of grants to improve and support community-based music
			 performance and education.
						Use of Competitive Grant
		  Funds
				420.Section 6(d) of Public Law 96–297 (16
			 U.S.C. 431 note), as added by section 101 of Public Law 108–126, is amended by
			 inserting , except funds awarded through competitive grants,
			 after No Federal funds.
					Forest service facility
		  realignment and enhancement
					421.Section 503(f) of the Forest Service
			 Realignment and Enhancement Act of 2005 (title V of Public Law 109–54; 16
			 U.S.C. 580d note), as amended by section 422(1) of Public Law 111–8 (123 Stat.
			 748), is further amended by striking 2011 and inserting
			 2016.
					Service
		  first
					422.Section 330 of the Department of the
			 Interior and Related Agencies Appropriations Act, 2001 (Public Law 106–291; 114
			 Stat. 996; 43 U.S.C. 1701 note), concerning Service First authorities, as
			 amended by section 428 of Public Law 109–54 (119 Stat. 555–556) and section 418
			 of Public Law 111–8 (123 Stat. 747), is amended—
					(1)by striking in the
			 first sentence In fiscal years 2001 through 2011, and inserting
			 In fiscal year 2012 and each fiscal year thereafter; and
					(2)by striking in the first sentence
			 pilot programs and inserting programs.
					Federal, state, cooperative
		  forest, range-land and watershed restoration in
		  utah
				423.The authority provided by section 337 of
			 the Department of the Interior and Related Agencies Appropriations Act, 2005
			 (Public Law 108–447; 118 Stat. 3012), as amended, shall remain in effect until
			 September 30, 2013.
					Status of Balances of
		  Appropriations
					424.The Department of the Interior, the
			 Environmental Protection Agency, the Forest Service, and the Indian Health
			 Service shall provide the Committees on Appropriations of the House of
			 Representatives and Senate quarterly reports on the status of balances of
			 appropriations including all uncommitted, committed, and unobligated funds in
			 each program and activity.
					Report on use of climate change
		  funds
					425.Not later than 120 days after the date on
			 which the President’s fiscal year 2013 budget request is submitted to Congress,
			 the President shall submit a comprehensive report to the Committee on
			 Appropriations of the House of Representatives and the Committee on
			 Appropriations of the Senate describing in detail all Federal agency funding,
			 domestic and international, for climate change programs, projects and
			 activities in fiscal year 2011, including an accounting of funding by agency
			 with each agency identifying climate change programs, projects and activities
			 and associated costs by line item as presented in the President’s Budget
			 Appendix, and including citations and linkages where practicable to each
			 strategic plan that is driving funding within each climate change program,
			 project and activity listed in the report.
					Prohibition on Use of
		  Funds
					426.Notwithstanding any other provision of law,
			 none of the funds made available in this Act or any other Act may be used to
			 promulgate or implement any regulation requiring the issuance of permits under
			 title V of the Clean Air Act (42 U.S.C. 7661 et seq.) for carbon dioxide,
			 nitrous oxide, water vapor, or methane emissions resulting from biological
			 processes associated with livestock production.
					Greenhouse Gas Reporting
		  Restrictions
					427.Notwithstanding any other provision of law,
			 none of the funds made available in this or any other Act may be used to
			 implement any provision in a rule, if that provision requires mandatory
			 reporting of greenhouse gas emissions from manure management systems.
					Forest Service Pre-Decisional
		  Objection Process
					428.Hereafter, upon issuance of final
			 regulations, the Secretary of Agriculture, acting through the Chief of the
			 Forest Service, shall apply section 105(a) of the Healthy Forests Restoration
			 Act of 2003 (16 U.S.C. 6515(a)), providing for a pre-decisional objection
			 process, to proposed actions of the Forest Service concerning projects and
			 activities implementing land and resource management plans developed under the
			 Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600
			 et seq.), and documented with a Record of Decision or Decision Notice, in lieu
			 of subsections (c), (d), and (e) of section 322 of Public Law 102–381 (16
			 U.S.C. 1612 note), providing for an administrative appeal process: 
			 Provided, That if the Chief of
			 the Forest Service determines an emergency situation exists for which immediate
			 implementation of a proposed action is necessary, the proposed action shall not
			 be subject to the pre-decisional objection process, and implementation shall
			 begin immediately after the Forest Service gives notice of the final decision
			 for the proposed action: 
			 Provided further, That this
			 section shall not apply to an authorized hazardous fuel reduction project under
			 title I of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6501 et
			 seq.).
					Silvicultural
		  Activities
					429.From the date of enactment of this Act
			 until September 30, 2012, the Administrator of the Environmental Protection
			 Agency shall not require a permit under section 402 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1342), nor shall the Administrator directly or
			 indirectly require any State to require a permit, for discharges of stormwater
			 runoff from roads, the construction, use, or maintenance of which are
			 associated with silvicultural activities, or from other silvicultural
			 activities involving nursery operations, site preparation, reforestation and
			 subsequent cultural treatment, thinning, prescribed burning, pest and fire
			 control, harvesting operations, or surface drainage.
					Claim maintenance fee
		  amendments
					430.Section 10101 of the Omnibus Budget
			 Reconciliation Act of 1993 (30 U.S.C. 28f) is amended—
					(1)in subsection (a)—
						(A)by striking so much as precedes the second
			 sentence and inserting the following:
							
								(a)Claim
				maintenance fee
									(1)Lode mining
				claims, mill sites, and tunnel sitesThe holder of each unpatented lode mining
				claim, mill site, or tunnel site, located pursuant to the mining laws of the
				United States on or after August 10, 1993, shall pay to the Secretary of the
				Interior, on or before September 1 of each year, to the extent provided in
				advance in appropriations Acts, a claim maintenance fee of $100 per claim or
				site, respectively.
									;
				and
						(B)by adding at the end the following:
							
								(2)Placer mining
				claimsThe holder of each
				unpatented placer mining claim located pursuant to the mining laws of the
				United States located before, on, or after August 10, 1993, shall pay to the
				Secretary of the Interior, on or before September 1 of each year, the claim
				maintenance fee described in subsection (a), for each 20 acres of the placer
				claim or portion thereof.
								;
				and
						(2)in subsection (b), by striking the first
			 sentence and inserting the following: The claim maintenance fee under
			 subsection (a) shall be paid for the year in which the location is made, at the
			 time the location notice is recorded with the Bureau of Land
			 Management..
					Domestic Livestock
		  Grazing
				431.(a)Prohibition regarding
			 potential domestic sheep and bighorn sheep contact on national forest system
			 landNotwithstanding any
			 other provision of law or regulation (other than the Endangered Species Act of
			 1973 and regulations issued under such Act), none of the funds made available
			 by this Act or made available by any other Act for fiscal year 2012 only may be
			 used to carry out—
						(1)any new management restrictions on domestic
			 sheep on parcels of National Forest System land (as defined in the Forest and
			 Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))) with
			 potential domestic sheep and bighorn sheep (whether native or nonnative)
			 contact in excess of the management restrictions that existed on July 1, 2011;
			 or
						(2)any other agency regulation for managing
			 bighorn sheep populations on any allotment of such National Forest System land
			 if the management action will result in a reduction in the number of domestic
			 livestock permitted to graze on the allotment or in the distribution of
			 livestock on the allotment.
						(b)ExceptionNotwithstanding subsection (a), the
			 Secretary of Agriculture may make such management changes as the Secretary
			 determines to be necessary to manage bighorn sheep if the management
			 changes—
						(1)are consistent with the wildlife plans of
			 the relevant State fish and game agency and determined in consultation with
			 that agency; and
						(2)are developed in consultation with the
			 affected permittees.
						(c)Bureau of land
			 management landsIn
			 circumstances involving conflicts between bighorn sheep and domestic sheep
			 grazing on public lands (as defined in section 103 of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1702)), the Bureau of Land Management may
			 only modify or cancel domestic sheep grazing permits after consulting with the
			 appropriate State fish and game agency. However, if the State in question has
			 an approved State Wildlife Management Plan that addresses, with specificity,
			 bighorn sheep management, then the Bureau of Land Management modification or
			 cancellation of permits in that State shall conform to the bighorn sheep
			 management objectives in the State Wildlife Management Plan, unless conformance
			 would be inconsistent with Federal statute or regulation. The Bureau of Land
			 Management shall be bound by the requirements of this subsection until
			 September 30, 2012.
					(d)Voluntary
			 closure of allotmentsNothing
			 in this section shall be construed as limiting the voluntary closure of
			 existing domestic sheep allotments when the closure is agreed to in writing
			 between the permittee and the Secretary of the Interior or the Secretary of
			 Agriculture and is carried out for the purpose of reducing conflicts between
			 domestic sheep and bighorn sheep.
					(e)Waiver of
			 grazing permits and leasesThe Secretary of the Interior and the
			 Secretary of Agriculture may accept the voluntary waiver of any valid existing
			 lease or permit authorizing grazing on National Forest System land described in
			 subsection (a) or public lands described in subsection (c). If the grazing
			 permit or lease for a grazing allotment is only partially within the area of
			 potential domestic sheep and bighorn sheep contact, the affected permittee may
			 elect to waive only the portion of the grazing permit or lease that is within
			 that area. The Secretary concerned shall—
						(1)terminate each permit or lease waived or
			 portion of a permit or lease waived under this subsection;
						(2)ensure a permanent end to domestic sheep
			 grazing on the land covered by the waived permit or lease or waived portion of
			 the permit or lease unless or until there is no conflict with bighorn sheep
			 management; and
						(3)provide for the reimbursement of range
			 improvements in compliance with section 4 of the Act of June 28, 1934 (commonly
			 known as the Taylor Grazing Act; 43 U.S.C. 315c).
						Air Emissions From Outer
		  Continental Shelf Activities
				432.(a)It is the purpose of this section to ensure
			 that the energy policy of the United States focuses on the expeditious and
			 orderly development of domestic energy resources in a manner that protects
			 human health and the environment.
					(b)Section 328(a)(1) of the Clean Air Act (42
			 U.S.C. 7627(a)(1)) is amended—
						(1)in the first sentence, by inserting
			 (other than Outer Continental Shelf sources located offshore of the
			 North Slope Borough of the State of Alaska) after Outer
			 Continental Shelf sources located offshore of the States along the Pacific,
			 Arctic and Atlantic Coasts; and
						(2)in the fourth sentence, by inserting
			 and this Act after ‘‘regulations’’.
						(c)Section 328(b) of the Clean Air Act (42
			 U.S.C. 7627(b)) is amended in the first sentence—
						(1)by striking ‘‘Gulf Coast’’; and
						(2)by inserting ‘‘or are adjacent to the North
			 Slope Borough of the State of Alaska’’ after ‘‘Alabama’’.
						(d)The transfer of air quality permitting
			 authority pursuant to this section shall not invalidate or stay—
						(1)any air quality permit pending or existing
			 as of the date of the enactment of this Act; or
						(2)any proceeding related thereto.
						(e)(1)The Comptroller General of the United
			 States shall undertake a study on the process for air quality permitting in the
			 Outer Continental Shelf.
						(2)The study shall consist of a comparison of
			 air quality permitting for Outer Continental Shelf sources (as such term is
			 defined in section 328(a)(4) of the Clean Air Act (42 U.S.C. 7627(a)(4)) by the
			 Department of the Interior with such permitting by the Environmental Protection
			 Agency, taking into account the time elapsed between application and permit
			 approval, the number of applications, and the experiences and assessments of
			 the applicants.
						(3)In carrying out the study, the Comptroller
			 General shall consult with the Administrator of the Environmental Protection
			 Agency, the Secretary of the Interior, and applicants for air quality
			 permits.
						(4)The Comptroller General shall complete the
			 study and submit a report on the results of the study to the Congress not later
			 than September 30, 2014.
						 Funding
		  prohibition
				433.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation that was convicted (or had an officer or agent of
			 such corporation acting on behalf of the corporation convicted) of a felony
			 criminal violation under any Federal law within the preceding 24 months, where
			 the awarding agency is aware of the conviction, unless the agency has
			 considered suspension or debarment of the corporation, or such officer or agent
			 and made a determination that this further action is not necessary to protect
			 the interests of the Government.
					 Limitation with respect to
		  delinquent tax debts
					434.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation with respect to which any unpaid Federal tax
			 liability that has been assessed, for which all judicial and administrative
			 remedies have been exhausted or have lapsed, and that is not being paid in a
			 timely manner pursuant to an agreement with the authority responsible for
			 collecting the tax liability, where the awarding agency is aware of the unpaid
			 tax liability, unless the agency has considered suspension or debarment of the
			 corporation and made a determination that this further action is not necessary
			 to protect the interests of the Government.
				435.Alaska native regional health
		entities(a)Notwithstanding any other provision of law
			 and until October 1, 2013, the Indian Health Service may not disburse funds for
			 the provision of health care services pursuant to Public Law 93–638 (25 U.S.C.
			 450 et seq.) to any Alaska Native village or Alaska Native village corporation
			 that is located within the area served by an Alaska Native regional health
			 entity.
					(b)Nothing in this
			 section shall be construed to prohibit the disbursal of funds to any Alaska
			 Native village or Alaska Native village corporation under any contract or
			 compact entered into prior to May 1, 2006, or to prohibit the renewal of any
			 such agreement.
					(c)For the purpose of
			 this section, Eastern Aleutian Tribes, Inc., the Council of Athabascan Tribal
			 Governments, and the Native Village of Eyak shall be treated as Alaska Native
			 regional health entities to which funds may be disbursed under this
			 section.
					General
		  reduction
				436.(a)Across-the-Board
			 rescissionsThere is hereby
			 rescinded an amount equal to 0.16 percent of the budget authority provided for
			 fiscal year 2012 for any discretionary appropriation in titles I through IV of
			 this Act.
					(b)Proportionate
			 applicationAny rescission
			 made by subsection (a) shall be applied proportionately—
						(1)to each discretionary account and each item
			 of budget authority described in subsection (a); and
						(2)within each such account and item, to each
			 program, project, and activity (with programs, projects, and activities as
			 delineated in the appropriation Act or accompanying reports for the relevant
			 fiscal year covering such account or item, or for accounts and items not
			 included in appropriation Acts, as delineated in the most recently submitted
			 President’s budget).
						(c)Indian land and
			 water claim settlementsUnder
			 the heading Bureau of Indian Affairs, Indian Land and Water Claim
			 Settlements and Miscellaneous Payments to Indians, the across-the-board
			 rescission in this section, and any subsequent across-the-board rescission for
			 fiscal year 2012, shall apply only to the first dollar amount in the paragraph
			 and the distribution of the rescission shall be at the discretion of the
			 Secretary of the Interior who shall submit a report on such distribution and
			 the rationale therefore to the House and Senate Committees on
			 Appropriations.
					(d)OMB
			 reportWithin 30 days after
			 the date of the enactment of this section the Director of the Office of
			 Management and Budget shall submit to the Committees on Appropriations of the
			 House of Representatives and the Senate a report specifying the account and
			 amount of each rescission made pursuant to this section.
					This division may be cited as the
			 Department of the Interior,
			 Environment, and Related Agencies Appropriations Act,
			 2012.
					FDEPARTMENTS OF
			 LABOR, HEALTH AND HUMAN SERVICES, EDUCATION, AND RELATED AGENCIES
			 APPROPRIATIONS ACT, 2012
			IDepartment of Labor
				Employment and training
		  administration
				Training and employment
		  services
				(Including transfer of funds)For necessary expenses of the Workforce
		  Investment Act of 1998 (referred to in this Act as WIA), the
		  Second Chance Act of 2007, and the Women in Apprenticeship and Non-Traditional
		  Occupations Act of 1992 (WANTO), including the purchase and hire
		  of passenger motor vehicles, the construction, alteration, and repair of
		  buildings and other facilities, and the purchase of real property for training
		  centers as authorized by the WIA, $3,195,383,000, plus reimbursements, shall be
		  available. Of the amounts provided:
					(1)for grants to States for adult employment
			 and training activities, youth activities, and dislocated worker employment and
			 training activities, $2,605,268,000 as follows:
						(A)$770,922,000 for adult employment and
			 training activities, of which $58,922,000 shall be available for the period
			 July 1, 2012, through June 30, 2013, and of which $712,000,000 shall be
			 available for the period October 1, 2012 through June 30, 2013;
						(B)$825,914,000 for youth activities, which
			 shall be available for the period April 1, 2012 through June 30, 2013;
			 and
						(C)$1,008,432,000 for dislocated worker
			 employment and training activities, of which $148,432,000 shall be available
			 for the period July 1, 2012 through June 30, 2013, and of which $860,000,000
			 shall be available for the period October 1, 2012 through June 30, 2013:
						Provided,
			 That notwithstanding the transfer limitation under section 133(b)(4) of the
			 WIA, up to 30 percent of such funds may be transferred by a local board if
			 approved by the Governor: 
			 Provided further, That a local
			 board may award a contract to an institution of higher education or other
			 eligible training provider if the local board determines that it would
			 facilitate the training of multiple individuals in high-demand occupations, if
			 such contract does not limit customer choice: 
			  Provided further, That
			 notwithstanding section 128(a)(1) of the WIA, the amount available to the
			 Governor for statewide workforce investment activities shall not exceed 5
			 percent of the amount allotted to the State from each of the appropriations
			 under the preceding subparagraphs;(2)for federally administered programs,
			 $487,053,000 as follows:
						(A)$224,112,000 for the dislocated workers
			 assistance national reserve, of which $24,112,000 shall be available for the
			 period July 1, 2012 through June 30, 2013, and of which $200,000,000 shall be
			 available for the period October 1, 2012 through June 30, 2013: 
			 Provided, That funds provided to
			 carry out section 132(a)(2)(A) of the WIA may be used to provide assistance to
			 a State for statewide or local use in order to address cases where there have
			 been worker dislocations across multiple sectors or across multiple local areas
			 and such workers remain dislocated; coordinate the State workforce development
			 plan with emerging economic development needs; and train such eligible
			 dislocated workers: 
			 Provided further, That funds
			 provided to carry out section 171(d) of the WIA may be used for demonstration
			 projects that provide assistance to new entrants in the workforce and incumbent
			 workers: 
			 Provided further, That none of
			 the funds shall be obligated to carry out section 173(e) of the WIA;
						(B)$47,652,000 for Native American programs,
			 which shall be available for the period July 1, 2012 through June 30,
			 2013;
						(C)$84,451,000 for migrant and seasonal
			 farmworker programs under section 167 of the WIA, including $78,253,000 for
			 formula grants (of which not less than 70 percent shall be for employment and
			 training services), $5,689,000 for migrant and seasonal housing (of which not
			 less than 70 percent shall be for permanent housing), and $509,000 for other
			 discretionary purposes, which shall be available for the period July 1, 2012
			 through June 30, 2013: 
			 Provided, That notwithstanding
			 any other provision of law or related regulation, the Department of Labor shall
			 take no action limiting the number or proportion of eligible participants
			 receiving related assistance services or discouraging grantees from providing
			 such services;
						(D)$998,000 for carrying out the WANTO, which
			 shall be available for the period July 1, 2012 through June 30, 2013;
			 and
						(E)$79,840,000 for YouthBuild activities as
			 described in section 173A of the WIA, which shall be available for the period
			 April 1, 2012 through June 30, 2013; and
						(F)$50,000,000 to be available to the
			 Secretary of Labor (referred to in this title as Secretary) for
			 the Workforce Innovation Fund to carry out projects that demonstrate innovative
			 strategies or replicate effective evidence-based strategies that align and
			 strengthen the workforce investment system in order to improve program delivery
			 and education and employment outcomes for beneficiaries, which shall be for the
			 period July 1, 2012 through September 30, 2013: 
			 Provided, That amounts shall be
			 available for awards to States or State agencies that are eligible for
			 assistance under any program authorized under the WIA, consortia of States, or
			 partnerships, including regional partnerships: 
			  Provided further, That not more
			 than 5 percent of the funds available for workforce innovation activities shall
			 be for technical assistance and evaluations related to the projects carried out
			 with these funds;
						(3)for national activities, $103,062,000, as
			 follows:
						(A)$6,616,000, in addition to any amounts
			 available under paragraph (2), for Pilots, Demonstrations, and Research, which
			 shall be available for the period April 1, 2012 through June 30, 2013: 
			 Provided, That funds made
			 available by Public Law 112–10 that were designated for grants to address the
			 employment and training needs of young parents may be used for other pilots,
			 demonstrations, and research activities and for implementation activities
			 related to the VOW to Hire Heroes Act of 2011 and may be transferred to
			 State Unemployment Insurance and Employment Service Operations
			 to carry out such implementation activities;
						(B)$80,390,000 for ex-offender activities,
			 under the authority of section 171 of the WIA and section 212 of the Second
			 Chance Act of 2007, which shall be available for the period April 1, 2012
			 through June 30, 2013, notwithstanding the requirements of section 171(b)(2)(B)
			 or 171(c)(4)(D) of the WIA: 
			 Provided, That of this amount,
			 $20,000,000 shall be for competitive grants to national and regional
			 intermediaries for activities that prepare young ex-offenders and school
			 dropouts for employment, with a priority for projects serving high-crime,
			 high-poverty areas;
						(C)$9,581,000 for Evaluation, which shall be
			 available for the period July 1, 2012 through June 30, 2013; and
						(D)$6,475,000 for the Workforce Data Quality
			 Initiative, under the authority of section 171(c)(2) of the WIA, which shall be
			 available for the period July 1, 2012 through June 30, 2013, and which shall
			 not be subject to the requirements of section 171(c)(4)(D).
						Office of Jobs CorpsTo carry out subtitle C of title I of the
		  WIA, including Federal administrative expenses, the purchase and hire of
		  passenger motor vehicles, the construction, alteration, and repairs of
		  buildings and other facilities, and the purchase of real property for training
		  centers as authorized by the WIA, $1,706,171,000, plus reimbursements, as
		  follows:
					(1)$1,572,049,000 for Job Corps Operations,
			 which shall be available for the period July 1, 2012 through June 30,
			 2013;
					(2)$104,990,000 for construction,
			 rehabilitation and acquisition of Job Corps Centers, which shall be available
			 for the period July 1, 2012 through June 30, 2015: 
			 Provided, That the Secretary may
			 transfer up to 15 percent of such funds to meet the operational needs of such
			 centers or to achieve administrative efficiencies: 
			 Provided further, That any funds
			 transferred pursuant to the preceding proviso shall not be available for
			 obligation after June 30, 2013; and
					(3)$29,132,000 for necessary expenses of the
			 Office of Job Corps, which shall be available for obligation for the period
			 October 1, 2011 through September 30, 2012:
					Provided
				  further, That no funds from any other
			 appropriation shall be used to provide meal services at or for Job Corps
			 centers.Community service employment for older
		  americansTo carry out title V
		  of the Older Americans Act of 1965 (referred to in this Act as
		  OAA), $449,100,000, which shall be available for the period July
		  1, 2012 through June 30, 2013, and may be recaptured and reobligated in
		  accordance with section 517(c) of the OAA.
				Federal unemployment benefits and
		  allowancesFor payments during
		  fiscal year 2012 of trade adjustment benefit payments and allowances under part
		  I of subchapter B of chapter 2 of title II of the
		  Trade Act of 1974, and section 246 of
		  that Act; and for training, employment and case management services, allowances
		  for job search and relocation, and related State administrative expenses under
		  part II of subchapter B of chapter 2 of title II of the Trade Act of 1974,
		  including benefit payments, allowances, training, employment and case
		  management services, and related State administration provided pursuant to
		  section 231(a) of the Trade Adjustment Assistance Extension Act of 2011,
		  $1,100,100,000, together with such amounts as may be necessary to be charged to
		  the subsequent appropriation for payments for any period subsequent to
		  September 15, 2012.
				State unemployment insurance and employment
		  service operationsFor
		  authorized administrative expenses, $86,231,000, together with not to exceed
		  $3,958,441,000 which may be expended from the Employment Security
		  Administration Account in the Unemployment Trust Fund (the Trust
		  Fund), of which:
					(1)$3,181,154,000 from the Trust Fund is for
			 grants to States for the administration of State unemployment insurance laws as
			 authorized under title III of the Social Security Act (including not less than
			 $10,000,000 to conduct in-person reemployment and eligibility assessments and
			 unemployment insurance improper payment reviews), the administration of
			 unemployment insurance for Federal employees and for ex-service members as
			 authorized under 5 U.S.C. 8501–8523, and the administration of trade
			 readjustment allowances, reemployment trade adjustment assistance, and
			 alternative trade adjustment assistance under the Trade Act of 1974 and under
			 section 231(a) of the Trade Adjustment Assistance Extension Act of 2011, and
			 shall be available for obligation by the States through December 31, 2012,
			 except that funds used for automation acquisitions or competitive grants
			 awarded to States for improved operations, or reemployment and eligibility
			 assessments and improper payments shall be available for obligation by the
			 States through September 30, 2014, and funds used for unemployment insurance
			 workloads experienced by the States through September 30, 2012 shall be
			 available for Federal obligation through December 31, 2012;
					(2)$11,287,000 from the Trust Fund is for
			 national activities necessary to support the administration of the
			 Federal-State unemployment insurance system;
					(3)$679,531,000 from the Trust Fund, together
			 with $22,638,000 from the General Fund of the Treasury, is for grants to States
			 in accordance with section 6 of the Wagner-Peyser Act, and shall be available
			 for Federal obligation for the period July 1, 2012 through June 30,
			 2013;
					(4)$20,952,000 from the Trust Fund is for
			 national activities of the Employment Service, including administration of the
			 work opportunity tax credit under section 51 of the Internal Revenue Code of
			 1986, and the provision of technical assistance and staff training under the
			 Wagner-Peyser Act, including not to exceed $1,228,000 that may be used for
			 amortization payments to States which had independent retirement plans in their
			 State employment service agencies prior to 1980;
					(5)$65,517,000 from the Trust Fund is for the
			 administration of foreign labor certifications and related activities under the
			 Immigration and Nationality Act and related laws, of which $50,418,000 shall be
			 available for the Federal administration of such activities, and $15,099,000
			 shall be available for grants to States for the administration of such
			 activities; and
					(6)$63,593,000 from the General Fund is to
			 provide workforce information, national electronic tools, and one-stop system
			 building under the Wagner-Peyser Act and section 171 (e)(2)(C) of the WIA and
			 shall be available for Federal obligation for the period July 1, 2012 through
			 June 30, 2013:
					Provided,
			 That to the extent that the Average Weekly Insured Unemployment
			 (AWIU) for fiscal year 2012 is projected by the Department of
			 Labor to exceed 4,832,000, an additional $28,600,000 from the Trust Fund shall
			 be available for obligation for every 100,000 increase in the AWIU level
			 (including a pro rata amount for any increment less than 100,000) to carry out
			 title III of the Social Security Act: 
			 Provided further, That funds
			 appropriated in this Act that are allotted to a State to carry out activities
			 under title III of the Social Security
			 Act may be used by such State to assist other States in carrying out
			 activities under such title III if the other States include areas that have
			 suffered a major disaster declared by the President under the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act: 
			 Provided further, That the
			 Secretary may use funds appropriated for grants to States under title III of
			 the Social Security Act to make
			 payments on behalf of States for the use of the National Directory of New Hires
			 under section 453(j)(8) of such Act: 
			 Provided further, That funds
			 appropriated in this Act which are used to establish a national one-stop career
			 center system, or which are used to support the national activities of the
			 Federal-State unemployment insurance or immigration programs, may be obligated
			 in contracts, grants, or agreements with non-State entities: 
			 Provided further, That funds
			 appropriated under this Act for activities authorized under title III of the
			 Social Security Act and the
			 Wagner-Peyser Act may be used by States to fund integrated Unemployment
			 Insurance and Employment Service automation efforts, notwithstanding cost
			 allocation principles prescribed under the Office of Management and Budget
			 Circular A–87: 
			 Provided further, That the
			 Secretary, at the request of a State participating in a consortium with other
			 States, may reallot funds allotted to such State under title III of the
			 Social Security Act to other States
			 participating in the consortium in order to carry out activities that benefit
			 the administration of the unemployment compensation law of the State making the
			 request.In addition, $50,000,000 from the
			 Employment Security Administration Account of the Unemployment Trust Fund shall
			 be available to conduct in-person reemployment and eligibility assessments and
			 unemployment insurance improper payment reviews.
					Advances to the unemployment trust fund and
		  other fundsFor repayable
		  advances to the Unemployment Trust Fund as authorized by sections 905(d) and
		  1203 of the Social Security Act, and
		  to the Black Lung Disability Trust Fund as authorized by section 9501(c)(1) of
		  the Internal Revenue Code of 1986; and for nonrepayable advances to the
		  Unemployment Trust Fund as authorized by 5 U.S.C. 8509, and to the
		  Federal Unemployment Benefits and Allowances account, such sums
		  as may be necessary, which shall be available for obligation through September
		  30, 2013.
					Program administrationFor expenses of administering employment and
		  training programs, $97,320,000, together with not to exceed $50,040,000 which
		  may be expended from the Employment Security Administration Account in the
		  Unemployment Trust Fund.
					Employee benefits security
		  administration
					Salaries and expensesFor necessary expenses for the Employee
		  Benefits Security Administration, $183,500,000.
					Pension Benefit Guaranty
		  Corporation
					Pension benefit guaranty corporation
		  fundThe Pension Benefit
		  Guaranty Corporation (Corporation) is authorized to make such
		  expenditures, including financial assistance authorized by subtitle E of title
		  IV of the Employee Retirement Income Security Act of 1974, within limits of
		  funds and borrowing authority available to the Corporation, and in accord with
		  law, and to make such contracts and commitments without regard to fiscal year
		  limitations, as provided by 31 U.S.C. 9104, as may be necessary in carrying out
		  the program, including associated administrative expenses, through September
		  30, 2012, for the Corporation: 
		  Provided, That none of the funds
		  available to the Corporation for fiscal year 2012 shall be available for
		  obligations for administrative expenses in excess of $476,901,000: 
		  Provided further, That to the
		  extent that the number of new plan participants in plans terminated by the
		  Corporation exceeds 100,000 in fiscal year 2012, an amount not to exceed an
		  additional $9,200,000 shall be available through September 30, 2013, for
		  obligation for administrative expenses for every 20,000 additional terminated
		  participants: 
		  Provided further, That an
		  additional $50,000 shall be made available through September 30, 2013, for
		  obligation for investment management fees for every $25,000,000 in assets
		  received by the Corporation as a result of new plan terminations or asset
		  growth, after approval by the Office of Management and Budget and notification
		  of the Committees on Appropriations of the House of Representatives and the
		  Senate: 
		  Provided further, That obligations
		  in excess of the amounts provided in this paragraph may be incurred for
		  unforeseen and extraordinary pretermination expenses or extraordinary
		  multiemployer program related expenses after approval by the Office of
		  Management and Budget and notification of the Committees on Appropriations of
		  the House of Representatives and the Senate.
					Wage and Hour
		  Division
					Salaries and
		  expenses
					For necessary expenses for the Wage and Hour
		  Division, including reimbursement to State, Federal, and local agencies and
		  their employees for inspection services rendered,
		  $227,491,000.
					Office of Labor Management
		  Standards
					Salaries and expensesFor necessary expenses for the Office of
		  Labor Management Standards, $41,367,000.
					Office of Federal Contract Compliance
		  Programs
					Salaries and expensesFor necessary expenses for the Office of
		  Federal Contract Compliance Programs,
		  $105,386,000.
					Office of Workers' Compensation
		  Programs
					Salaries and expensesFor necessary expenses for the Office of
		  Workers' Compensation Programs, $115,939,000, together with $2,124,000 which
		  may be expended from the Special Fund in accordance with sections 39(c), 44(d),
		  and 44(j) of the Longshore and Harbor Worker's Compensation
		  Act.
					Special
		  benefits
					(including transfer of funds)For the payment of compensation, benefits,
		  and expenses (except administrative expenses) accruing during the current or
		  any prior fiscal year authorized by 5 U.S.C. 81; continuation of benefits as
		  provided for under the heading Civilian War Benefits in the
		  Federal Security Agency Appropriation Act, 1947; the Employees' Compensation
		  Commission Appropriation Act, 1944; sections 4(c) and 5(f) of the War Claims
		  Act of 1948; and 50 percent of the additional compensation and benefits
		  required by section 10(h) of the Longshore and Harbor Workers' Compensation
		  Act, $350,000,000, together with such amounts as may be necessary to be charged
		  to the subsequent year appropriation for the payment of compensation and other
		  benefits for any period subsequent to August 15 of the current year: 
		  Provided, That amounts appropriated
		  may be used under 5 U.S.C. 8104 by the Secretary to reimburse an employer, who
		  is not the employer at the time of injury, for portions of the salary of a
		  re-employed, disabled beneficiary: 
		  Provided further, That balances of
		  reimbursements unobligated on September 30, 2011, shall remain available until
		  expended for the payment of compensation, benefits, and expenses: 
		  Provided further, That in addition
		  there shall be transferred to this appropriation from the Postal Service and
		  from any other corporation or instrumentality required under 5 U.S.C. 8147(c)
		  to pay an amount for its fair share of the cost of administration, such sums as
		  the Secretary determines to be the cost of administration for employees of such
		  fair share entities through September 30, 2012: 
		  Provided further, That of those
		  funds transferred to this account from the fair share entities to pay the cost
		  of administration of the Federal Employees' Compensation Act, $59,488,000 shall
		  be made available to the Secretary as follows:
						(1)For enhancement and maintenance of
			 automated data processing systems and telecommunications systems,
			 $17,253,000;
						(2)For automated workload processing
			 operations, including document imaging, centralized mail intake, and medical
			 bill processing, $26,769,000;
						(3)For periodic roll management and medical
			 review, $15,466,000; and
						(4)The remaining funds shall be paid into the
			 Treasury as miscellaneous receipts:
						Provided
				further, That the Secretary may require that any person
			 filing a notice of injury or a claim for benefits under 5 U.S.C. 81, or the
			 Longshore and Harbor Workers' Compensation Act, provide as part of such notice
			 and claim, such identifying information (including Social Security account
			 number) as such regulations may prescribe.Special benefits for disabled coal
		  minersFor carrying out title
		  IV of the Federal Mine Safety and Health Act of 1977, as amended by Public Law
		  107–275, $141,227,000, to remain available until expended.For making after July 31 of the current
		  fiscal year, benefit payments to individuals under title IV of such Act, for
		  costs incurred in the current fiscal year, such amounts as may be
		  necessary.For making benefit
		  payments under title IV for the first quarter of fiscal year 2013, $40,000,000,
		  to remain available until expended.
					Administrative expenses, energy employees
		  occupational illness compensation fundFor necessary expenses to administer the
		  Energy Employees Occupational Illness Compensation Program Act, $52,147,000, to
		  remain available until expended: 
		  Provided, That the Secretary may
		  require that any person filing a claim for benefits under the Act provide as
		  part of such claim such identifying information (including Social Security
		  account number) as may be prescribed.
					Black lung
		  disability trust fund
					(including transfer of
		  funds)Such sums as may be
		  necessary from the Black Lung Disability Trust Fund (Fund), to
		  remain available until expended, for payment of all benefits authorized by
		  section 9501(d)(1), (2), (6), and (7) of the Internal Revenue Code of 1986; and
		  repayment of, and payment of interest on advances, as authorized by section
		  9501(d)(4) of that Act. In addition, the following amounts may be expended from
		  the Fund for fiscal year 2012 for expenses of operation and administration of
		  the Black Lung Benefits program, as authorized by section 9501(d)(5): not to
		  exceed $32,906,000 for transfer to the Office of Workers’ Compensation
		  Programs, Salaries and Expenses; not to exceed $25,217,000 for
		  transfer to Departmental Management, Salaries and Expenses; not
		  to exceed $327,000 for transfer to Departmental Management, Office of
		  Inspector General; and not to exceed $356,000 for payments into
		  miscellaneous receipts for the expenses of the Department of the
		  Treasury.
					Occupational safety and health
		  administration
					Salaries and expensesFor necessary expenses for the Occupational
		  Safety and Health Administration, $565,857,000, including not to exceed
		  $104,393,000 which shall be the maximum amount available for grants to States
		  under section 23(g) of the Occupational Safety and Health Act
		  (Act), which grants shall be no less than 50 percent of the
		  costs of State occupational safety and health programs required to be incurred
		  under plans approved by the Secretary under section 18 of the Act; and, in
		  addition, notwithstanding 31 U.S.C. 3302, the Occupational Safety and Health
		  Administration may retain up to $200,000 per fiscal year of training institute
		  course tuition fees, otherwise authorized by law to be collected, and may
		  utilize such sums for occupational safety and health training and education: 
		  Provided, That notwithstanding 31
		  U.S.C. 3302, the Secretary is authorized, during the fiscal year ending
		  September 30, 2012, to collect and retain fees for services provided to
		  Nationally Recognized Testing Laboratories, and may utilize such sums, in
		  accordance with the provisions of 29 U.S.C. 9a, to administer national and
		  international laboratory recognition programs that ensure the safety of
		  equipment and products used by workers in the workplace: 
		  Provided further, That none of the
		  funds appropriated under this paragraph shall be obligated or expended to
		  prescribe, issue, administer, or enforce any standard, rule, regulation, or
		  order under the Act which is applicable to any person who is engaged in a
		  farming operation which does not maintain a temporary labor camp and employs 10
		  or fewer employees: 
		  Provided further, That no funds
		  appropriated under this paragraph shall be obligated or expended to administer
		  or enforce any standard, rule, regulation, or order under the Act with respect
		  to any employer of 10 or fewer employees who is included within a category
		  having a Days Away, Restricted, or Transferred (DART) occupational injury and
		  illness rate, at the most precise industrial classification code for which such
		  data are published, less than the national average rate as such rates are most
		  recently published by the Secretary, acting through the Bureau of Labor
		  Statistics, in accordance with section 24 of the Act,
		  except—
						(1)to provide, as authorized by the Act,
			 consultation, technical assistance, educational and training services, and to
			 conduct surveys and studies;
						(2)to conduct an inspection or investigation
			 in response to an employee complaint, to issue a citation for violations found
			 during such inspection, and to assess a penalty for violations which are not
			 corrected within a reasonable abatement period and for any willful violations
			 found;
						(3)to take any action authorized by the Act
			 with respect to imminent dangers;
						(4)to take any action authorized by the Act
			 with respect to health hazards;
						(5)to take any action authorized by the Act
			 with respect to a report of an employment accident which is fatal to one or
			 more employees or which results in hospitalization of two or more employees,
			 and to take any action pursuant to such investigation authorized by the Act;
			 and
						(6)to take any action authorized by the Act
			 with respect to complaints of discrimination against employees for exercising
			 rights under the Act:
						Provided
				further, That the foregoing proviso shall not apply to any
			 person who is engaged in a farming operation which does not maintain a
			 temporary labor camp and employs 10 or fewer employees: 
			 Provided further, That
			 $10,729,000 shall be available for Susan Harwood training grants.Mine safety and health
		  administration
				Salaries and
		  expenses
				(including transfer of funds)For necessary expenses for the Mine Safety
		  and Health Administration, $374,000,000, including purchase and bestowal of
		  certificates and trophies in connection with mine rescue and first-aid work,
		  and the hire of passenger motor vehicles, including up to $2,000,000 for mine
		  rescue and recovery activities; in addition, not to exceed $750,000 may be
		  collected by the National Mine Health and Safety Academy for room, board,
		  tuition, and the sale of training materials, otherwise authorized by law to be
		  collected, to be available for mine safety and health education and training
		  activities, notwithstanding 31 U.S.C. 3302; and, in addition, the Mine Safety
		  and Health Administration may retain up to $1,499,000 from fees collected for
		  the approval and certification of equipment, materials, and explosives for use
		  in mines, and may utilize such sums for such activities; and, in addition, the
		  Secretary may transfer from amounts provided under this heading up to
		  $3,000,000 to Departmental Management for activities related to
		  the Office of the Solicitor's caseload before the Federal Mine Safety and
		  Health Review Commission; the Secretary is authorized to accept lands,
		  buildings, equipment, and other contributions from public and private sources
		  and to prosecute projects in cooperation with other agencies, Federal, State,
		  or private; the Mine Safety and Health Administration is authorized to promote
		  health and safety education and training in the mining community through
		  cooperative programs with States, industry, and safety associations; the
		  Secretary is authorized to recognize the Joseph A. Holmes Safety Association as
		  a principal safety association and, notwithstanding any other provision of law,
		  may provide funds and, with or without reimbursement, personnel, including
		  service of Mine Safety and Health Administration officials as officers in local
		  chapters or in the national organization; and any funds available to the
		  Department of Labor may be used, with the approval of the Secretary, to provide
		  for the costs of mine rescue and survival operations in the event of a major
		  disaster.
				Bureau of labor
		  statistics
				Salaries and expensesFor necessary expenses for the Bureau of
		  Labor Statistics, including advances or reimbursements to State, Federal, and
		  local agencies and their employees for services rendered, $542,921,000,
		  together with not to exceed $67,303,000 which may be expended from the
		  Employment Security Administration Account in the Unemployment Trust Fund, of
		  which $1,500,000 may be used to fund the mass layoff statistics program under
		  section 15 of the Wagner-Peyser Act.
				Office of disability employment
		  policy
				Salaries and expensesFor necessary expenses for the Office of
		  Disability Employment Policy to provide leadership, develop policy and
		  initiatives, and award grants furthering the objective of eliminating barriers
		  to the training and employment of people with disabilities,
		  $38,953,000.
				Departmental
		  management
				Salaries and
		  expenses
				(Including transfer of funds)For necessary expenses for Departmental
		  Management, including the hire of three passenger motor vehicles, $346,683,000,
		  together with not to exceed $326,000, which may be expended from the Employment
		  Security Administration Account in the Unemployment Trust Fund: 
		  Provided, That $66,500,000 for the
		  Bureau of International Labor Affairs shall be available for obligation through
		  December 31, 2012: 
		  Provided further, That funds
		  available to the Bureau of International Labor Affairs may be used to
		  administer or operate international labor activities, bilateral and
		  multilateral technical assistance, and microfinance programs, by or through
		  contracts, grants, subgrants and other arrangements: 
		  Provided further, That $40,000,000
		  shall be for programs to combat exploitative child labor internationally: 
		  Provided further, That not less
		  than $6,500,000 shall be used to implement model programs that address worker
		  rights issues through technical assistance in countries with which the United
		  States has free trade agreements or trade preference programs: 
		  Provided further, That $8,500,000
		  shall be used for program evaluation and shall be available for obligation
		  through September 30, 2013: 
		   Provided further, That funds
		  available for program evaluation may be transferred to any other appropriate
		  account in the Department for such purpose: 
		   Provided further, That the funds
		  available to the Women's Bureau may be used for grants to serve and promote the
		  interests of women in the workforce.
				Veterans employment and
		  trainingNot to exceed
		  $212,060,000 may be derived from the Employment Security Administration Account
		  in the Unemployment Trust Fund to carry out the provisions of 38 U.S.C.
		  4100–4113, 4211–4215, and 4321–4327, and Public Law 103–353, and which shall be
		  available for obligation by the States through December 31, 2012, of which
		  $2,444,000 is for the National Veterans' Employment and Training Services
		  Institute.
				In addition, to carry out Department of
		  Labor programs under section 5(a)(1) of the Homeless Veterans Comprehensive
		  Assistance Act of 2001 and the Veterans Workforce Investment Programs under
		  section 168 of the WIA, $52,879,000, of which $14,622,000 shall be available
		  for obligation for the period July 1, 2012 through June 30,
		  2013.
				 IT
		  modernizationFor necessary
		  expenses for Department of Labor centralized infrastructure technology
		  investment activities related to support systems and modernization,
		  $19,852,000.
				Office of inspector generalFor salaries and expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, $77,937,000, together with not to exceed $5,909,000 which may be
		  expended from the Employment Security Administration Account in the
		  Unemployment Trust Fund.
				General
		  provisions
				101.None of the funds appropriated by this Act
			 for the Job Corps shall be used to pay the salary and bonuses of an individual,
			 either as direct costs or any proration as an indirect cost, at a rate in
			 excess of Executive Level II.
					(transfer of
		  funds)
					102.Not to exceed 1 percent of any
			 discretionary funds (pursuant to the Balanced Budget and Emergency Deficit
			 Control Act of 1985) which are appropriated for the current fiscal year for the
			 Department of Labor in this Act may be transferred between a program, project,
			 or activity, but no such program, project, or activity shall be increased by
			 more than 3 percent by any such transfer: 
			 Provided, That the transfer
			 authority granted by this section shall be available only to meet emergency
			 needs and shall not be used to create any new program or to fund any project or
			 activity for which no funds are provided in this Act: 
			 Provided further, That the
			 Committees on Appropriations of the House of Representatives and the Senate are
			 notified at least 15 days in advance of any transfer.
				103.In accordance with Executive Order No.
			 13126, none of the funds appropriated or otherwise made available pursuant to
			 this Act shall be obligated or expended for the procurement of goods mined,
			 produced, manufactured, or harvested or services rendered, in whole or in part,
			 by forced or indentured child labor in industries and host countries already
			 identified by the United States Department of Labor prior to enactment of this
			 Act.
				104.None of the funds made available to the
			 Department of Labor for grants under section 414(c) of the American
			 Competitiveness and Workforce Improvement Act of 1998 may be used for any
			 purpose other than competitive grants for training in the occupations and
			 industries for which employers are using H–1B visas to hire foreign workers,
			 and the related activities necessary to support such training.
				105.None of the funds made available by this
			 Act under the heading Employment and Training Administration
			 shall be used by a recipient or subrecipient of such funds to pay the salary
			 and bonuses of an individual, either as direct costs or indirect costs, at a
			 rate in excess of Executive Level II. This limitation shall not apply to
			 vendors providing goods and services as defined in Office of Management and
			 Budget Circular A–133. Where States are recipients of such funds, States may
			 establish a lower limit for salaries and bonuses of those receiving salaries
			 and bonuses from subrecipients of such funds, taking into account factors
			 including the relative cost-of-living in the State, the compensation levels for
			 comparable State or local government employees, and the size of the
			 organizations that administer Federal programs involved including Employment
			 and Training Administration programs. Notwithstanding this section, the
			 limitation on salaries for the Job Corps shall continue to be governed by
			 section 101.
				106.The Secretary shall take no action to
			 amend, through regulatory or administration action, the definition established
			 in section 667.220 of title 20 of the Code of Federal Regulations for functions
			 and activities under title I of WIA, or to modify, through regulatory or
			 administrative action, the procedure for redesignation of local areas as
			 specified in subtitle B of title I of that Act (including applying the
			 standards specified in section 116(a)(3)(B) of that Act, but notwithstanding
			 the time limits specified in section 116(a)(3)(B) of that Act), until such time
			 as legislation reauthorizing the Act is enacted. Nothing in the preceding
			 sentence shall permit or require the Secretary to withdraw approval for such
			 redesignation from a State that received the approval not later than October
			 12, 2005, or to revise action taken or modify the redesignation procedure being
			 used by the Secretary in order to complete such redesignation for a State that
			 initiated the process of such redesignation by submitting any request for such
			 redesignation not later than October 26, 2005.
					(Including Transfer of
		  Funds)
					107.Notwithstanding section 102, the Secretary
			 may transfer funds made available to the Employment and Training Administration
			 by this Act or by Public Law 112–10, either directly or through a set-aside,
			 for technical assistance services to grantees to Program
			 Administration when it is determined that those services will be more
			 efficiently performed by Federal employees.
					(including transfer of
		  funds)
					108.(a)The Secretary
			 may reserve not more than 0.5 percent from each appropriation made available in
			 this Act identified in subsection (b) in order to carry out evaluations of any
			 of the programs or activities that are funded under such accounts. Any funds
			 reserved under this section shall be transferred to Departmental
			 Management for use by the Office of the Chief Evaluation Officer within
			 the Department of Labor, and shall be available for obligation through
			 September 30, 2013: 
			 Provided, That such funds shall
			 only be available if the Chief Evaluation Officer of the Department of Labor
			 submits a plan to the Committees on Appropriations of the House of
			 Representatives and the Senate describing the evaluations to be carried out 15
			 days in advance of any transfer.
					(b)The
			 accounts referred to in subsection (a) are: Office of Job Corps,
			 State Unemployment Insurance and Employment Service Operations,
			 Employee Benefits Security Administration, Office of
			 Workers' Compensation Programs, Wage and Hour Division,
			 Office of Federal Contract Compliance Programs, Office of
			 Labor Management Standards, Occupational Safety and Health
			 Administration, Mine Safety and Health Administration,
			 and Veterans Employment and Training.
					109.None of the funds made available by this
			 Act may be used to promulgate the Definition of Fiduciary
			 regulation (Regulatory Identification Number 1210–AB32) published by the
			 Employee Benefits Security Administration of the Department of Labor on October
			 22, 2010 (75 Fed. Reg. 65263).
				110.None of the amounts made available under
			 this Act may be used to implement the rule entitled Wage Methodology for
			 the Temporary Non-Agricultural Employment H–2B Program (76 Fed. Reg.
			 3452 (January 19, 2011)).
				111.None of the funds made available by this
			 Act may be used to continue the development of or to promulgate, administer,
			 enforce, or otherwise implement the Occupational Injury and Illness Recording
			 and Reporting Requirements—Musculoskeletal Disorders (MSD) Column regulation
			 (Regulatory Identification Number 1218–AC45) being developed by the
			 Occupational Safety and Health Administration of the Department of
			 Labor.
				112.None of the funds made available by this
			 Act may be used to implement or enforce the proposed rule entitled
			 Lowering Miners’ Exposure to Coal Mine Dust, Including Continuous
			 Personal Dust Monitors regulation published by the Mine Safety and
			 Health Administration (MSHA) of the Department of Labor on October 19, 2010 (75
			 Fed. Reg. 64412, RIN 1219–AB64) until—
					(1)the Government Accountability
			 Office—
						(A)issues, at a minimum, an interim report
			 which—
							(i)evaluates the completeness of MSHA’s data
			 collection and sampling, to include an analysis of whether such data supports
			 current trends of the incidence of lung disease arising from occupational
			 exposure to respirable coal mine dust across working underground coal miners;
			 and
							(ii)assesses the sufficiency of MSHA’s
			 analytical methodology; and
							(B)not later than 240 days after enactment of
			 this Act, submits the report described in subparagraph (A) to the Committees on
			 Appropriations of the House of Representatives and the Senate; or
						(2)the deadline described in paragraph (1)(B)
			 for submission of the report has passed.
					113.None of the funds made available by this
			 Act may be used by the Secretary to administer or enforce 29 CFR
			 779.372(c)(4).
					This title may be cited as the
		  Department of Labor Appropriations
		  Act, 2012. 
					IIDepartment of Health and Human
			 Services
				Health resources and services
		  administration
				Primary
		  health careFor carrying out
		  titles II and III of the Public Health Service Act (referred to in this Act as
		  the “PHS Act”) with respect to primary health care and the Native Hawaiian
		  Health Care Act of 1988, $1,598,957,000, of which $129,000 shall be available
		  until expended for facilities renovations at the Gillis W. Long Hansen's
		  Disease Center: 
		  Provided, That no more than $40,000
		  shall be available until expended for carrying out the provisions of section
		  224(o) of the PHS Act, including associated administrative expenses and
		  relevant evaluations: 
		  Provided further, That no more than
		  $95,073,000 shall be available until expended for carrying out the provisions
		  of Public Law 104–73 and for expenses incurred by the Department of Health and
		  Human Services (referred to in this Act as HHS) pertaining to
		  administrative claims made under such law.
				Health
		  workforceFor carrying out
		  titles III, VII, and VIII of the PHS Act with respect to the health workforce,
		  section 1128E of the Social Security Act, and the Health Care Quality
		  Improvement Act of 1986, $734,402,000: 
		  Provided, That sections 747(c)(2),
		  751(j)(2), and the proportional funding amounts in paragraphs (1) through (4)
		  of section 756(e) of the PHS Act shall not apply to funds made available under
		  this heading: 
		  Provided further, That for any
		  program operating under section 751 of the PHS Act on or before January 1,
		  2009, the Secretary of Health and Human Services (referred to in this title as
		  Secretary) may waive any of the requirements contained in
		  sections 751(d)(2)(A) and 751(d)(2)(B) of such Act for the full project period
		  of a grant under such section: 
		  Provided further, That no funds
		  shall be available for section 340G–1 of the PHS Act: 
		  Provided further, That in addition
		  to fees authorized by section 427(b) of the Health Care Quality Improvement Act
		  of 1986, fees shall be collected for the full disclosure of information under
		  such Act sufficient to recover the full costs of operating the National
		  Practitioner Data Bank and shall remain available until expended to carry out
		  that Act: 
		  Provided further, That fees
		  collected for the full disclosure of information under the Health Care
		  Fraud and Abuse Data Collection Program, authorized by section
		  1128E(d)(2) of the Social Security Act, shall be sufficient to recover the full
		  costs of operating the program, and shall remain available until expended to
		  carry out that Act: 
		  Provided further, That funds
		  transferred to this account to carry out section 846 and subpart 3 of part D of
		  title III of the PHS Act may be used to make prior year adjustments to awards
		  made under such sections.
				Maternal
		  and child healthFor carrying
		  out titles III, XI, XII, and XIX of the PHS Act with respect to maternal and
		  child health, title V of the Social Security Act, and section 712 of the
		  American Jobs Creation Act of 2004, $863,607,000: 
		  Provided, That notwithstanding
		  sections 502(a)(1) and 502(b)(1) of the Social Security Act, not more than
		  $79,586,000 shall be available for carrying out special projects of regional
		  and national significance pursuant to section 501(a)(2) of such Act and
		  $10,400,000 shall be available for projects described in paragraphs (A) through
		  (F) of section 501(a)(3) of such Act.
				Ryan white
		  HIV/AIDS programFor carrying
		  out title XXVI of the PHS Act with respect to the Ryan White HIV/AIDS program,
		  $2,326,665,000, of which $1,995,670,000 shall remain available to the Secretary
		  of Health and Human Services through September 30, 2014, for parts A and B of
		  title XXVI of the PHS Act, and of which not less than $900,000,000 shall be for
		  State AIDS Drug Assistance Programs under the authority of section 2616 or
		  311(c) of such Act: 
		  Provided, That in addition to
		  amounts provided herein, $25,000,000 shall be available from amounts available
		  under section 241 of the PHS Act to carry out parts A, B, C, and D of title
		  XXVI of the PHS Act to fund Special Projects of National Significance under
		  section 2691.
				Health
		  care systemsFor carrying out
		  titles III and XII of the PHS Act with respect to health care systems, and the
		  Stem Cell Therapeutic and Research Act of 2005,
		  $83,526,000.
				Rural
		  healthFor carrying out titles
		  III and IV of the PHS Act with respect to rural health, section 427(a) of the
		  Federal Coal Mine Health and Safety Act, the Cardiac Arrest Survival Act of
		  2000, and sections 711 and 1820 of the Social Security Act, $139,832,000, of
		  which $41,118,000 from general revenues, notwithstanding section 1820(j) of the
		  Social Security Act, shall be available for carrying out the Medicare rural
		  hospital flexibility grants program: 
		  Provided, That of the funds made
		  available under this heading for Medicare rural hospital flexibility grants,
		  $15,000,000 shall be available for the Small Rural Hospital Improvement Grant
		  Program for quality improvement and adoption of health information technology
		  and $1,000,000 shall be to carry out section 1820(g)(6) of the Social Security
		  Act, with funds provided for grants under section 1820(g)(6) available for the
		  purchase and implementation of telehealth services, including pilots and
		  demonstrations on the use of electronic health records to coordinate rural
		  veterans care between rural providers and the Department of Veterans Affairs
		  electronic health record system: 
		  Provided further, That
		  notwithstanding section 338J(k) of the PHS Act, $10,055,000 shall be available
		  for State Offices of Rural Health.
				Family
		  PlanningFor carrying out the
		  program under title X of the PHS Act to provide for voluntary family planning
		  projects, $297,400,000: 
		  Provided, That amounts provided to
		  said projects under such title shall not be expended for abortions, that all
		  pregnancy counseling shall be nondirective, and that such amounts shall not be
		  expended for any activity (including the publication or distribution of
		  literature) that in any way tends to promote public support or opposition to
		  any legislative proposal or candidate for public
		  office.
				Program
		  managementFor program support
		  in the Health Resources and Services Administration, $161,815,000: 
		  Provided, That funds made available
		  under this heading may be used to supplement program support funding provided
		  under the headings “Primary Health Care”, “Health Workforce”, “Maternal and
		  Child Health”, “Ryan White HIV/AIDS Program”, “Health Care Systems”, and “Rural
		  Health”.
				Health education assistance
		  loans program accountSuch
		  sums as may be necessary to carry out the purpose of the program, as authorized
		  by title VII of the PHS Act. For administrative expenses to carry out the
		  guaranteed loan program, including section 709 of the PHS Act,
		  $2,841,000.
				Vaccine injury compensation program trust
		  fundFor payments from the
		  Vaccine Injury Compensation Program Trust Fund (Trust Fund),
		  such sums as may be necessary for claims associated with vaccine-related injury
		  or death with respect to vaccines administered after September 30, 1988,
		  pursuant to subtitle 2 of title XXI of the PHS
		  Act, to remain available until expended: 
		  Provided, That for necessary
		  administrative expenses, not to exceed $6,489,000 shall be available from the
		  Trust Fund to the Secretary.
				Centers for disease control and
		  prevention
				Immunization and respiratory
		  diseasesFor carrying out
		  titles II, III, VII, XVII, and XXI, and section 2821 of the PHS Act, titles II
		  and IV of the Immigration and Nationality Act, and section 501 of the Refugee
		  Education Assistance Act, with respect to immunization and respiratory
		  diseases, $579,375,000: 
		  Provided, That in addition to
		  amounts provided herein, $12,864,000 shall be available from amounts available
		  under section 241 of the PHS Act to carry out the National Immunization
		  Surveys.
				HIV/AIDS,
		  viral hepatitis, sexually transmitted diseases, and tuberculosis
		  preventionFor carrying out
		  titles II, III, VII, XVII, XXIII, and XXVI of the PHS Act with respect to
		  HIV/AIDS, viral hepatitis, sexually transmitted diseases, and tuberculosis
		  prevention, $1,105,995,000.
				Emerging
		  and zoonotic infectious diseasesFor carrying out titles II, III, VII, and
		  XVII, and section 2821 of the PHS Act, titles II and IV of the Immigration and
		  Nationality Act, and section 501 of the Refugee Education Assistance Act, with
		  respect to emerging and zoonotic infectious diseases,
		  $253,919,000.
				Chronic
		  disease prevention and health promotionFor carrying out titles
		  II, III, VII, XI, XV, XVII, and XIX of the PHS Act with respect to chronic
		  disease prevention and health promotion, $760,700,000: 
		  Provided, That funds appropriated
		  under this account may be available for making grants under section 1509 of the
		  PHS Act for not less than 21 States, tribes, or tribal
		  organizations.
				Birth
		  defects, developmental disabilities, disabilities and healthFor carrying out titles II, III, VII, XI,
		  and XVII of the PHS Act with respect to birth defects, developmental
		  disabilities, disabilities and health,
		  $138,072,000.
				Public
		  Health Scientific ServicesFor
		  carrying out titles II and III of the PHS Act with respect to health
		  statistics, surveillance, informatics, and workforce development, $144,795,000:
		  
		  Provided, That in addition to
		  amounts provided herein, $247,769,000 shall be available from amounts available
		  under section 241 of the PHS Act to carry out Public Health Scientific
		  Services.
				Environmental
		  healthFor carrying out titles
		  II, III, VII, and XVII of the PHS Act with respect to environmental health,
		  $105,598,000.
				Injury
		  prevention and controlFor
		  carrying out titles II, III, VII, and XVII of the PHS Act with respect to
		  injury prevention and control, $138,480,000.
				National
		  Institute for Occupational safety and healthFor carrying out titles
		  II, III, VII, and XVII of the PHS Act, sections 101, 102, 103, 201, 202, 203,
		  301, 501, and 514 of the Federal Mine Safety and Health Act, section 13 of the
		  Mine Improvement and New Emergency Response Act, and sections 20, 21, and 22 of
		  the Occupational Safety and Health Act, with respect to occupational safety and
		  health, $182,903,000: 
		  Provided, That in addition to
		  amounts provided herein, $110,724,000 shall be available from amounts available
		  under section 241 of the PHS Act.
				Employees
		  occupational illness compensation program For necessary expenses to administer the
		  Energy Employees Occupational Illness Compensation Program Act, $55,358,000, to
		  remain available until expended, of which $4,500,000 shall be for use by or in
		  support of the Advisory Board on Radiation and Worker Health
		  (Board) to carry out its statutory responsibilities, including
		  obtaining audits, technical assistance, and other support from the Board's
		  audit contractor with regard to radiation dose estimation and reconstruction
		  efforts, site profiles, procedures, and review of Special Exposure Cohort
		  petitions and evaluation reports: 
		  Provided, That this amount shall be
		  available consistent with the provision regarding administrative expenses in
		  section 151(b) of division B, title I of Public Law
		  106–554.
				Global
		  healthFor carrying out titles
		  II, III, VII and XVII of the PHS Act with respect to global health,
		  $349,547,000, of which $118,023,000 for international HIV/AIDS shall remain
		  available through September 30, 2013: 
		  Provided, That funds may be used
		  for purchase and insurance of official motor vehicles in foreign
		  countries.
				Public
		  health preparedness and responseFor carrying out titles II, III, VII, and
		  XVII of the PHS Act with respect to public health preparedness and response,
		  and for expenses necessary to support activities related to countering
		  potential biological, nuclear, radiological, and chemical threats to civilian
		  populations, $1,306,906,000, of which $509,486,000 shall remain available until
		  expended for the Strategic National Stockpile under section 319F–2 of the PHS
		  Act.
				CDC-wide activities and program
		  supportFor carrying out
		  titles II, III, VII, XVII and XIX, and section 2821 of the PHS Act and for
		  cross-cutting activities and program support that supplement activities funded
		  under the headings “Immunization and Respiratory Diseases”, “HIV/AIDS, Viral
		  Hepatitis, Sexually Transmitted Diseases, and Tuberculosis Prevention”,
		  “Emerging and Zoonotic Infectious Diseases”, “Chronic Disease Prevention and
		  Health Promotion”, “Birth Defects, Developmental Disabilities, Disabilities and
		  Health”, “Environmental Health”, “Injury Prevention and Control”, “National
		  Institute for Occupational Safety and Health”, “Employees Occupational Illness
		  Compensation Program Act”, “Global Health”, “Public Health Preparedness and
		  Response”, and “Public Health Scientific Services”, $621,445,000, of which
		  $30,000,000 shall be available until September 30, 2013 for business services,
		  of which $25,000,000 shall be available until September 30, 2016 for equipment,
		  construction and renovation of facilities, and of which $80,000,000 shall be
		  for the Preventive Health and Health Services Block Grant Program: 
		  Provided, That paragraphs (1)
		  through (3) of subsection (b) of section 2821 of the PHS Act shall not apply to
		  funds appropriated under this heading and in all other accounts of the Centers
		  for Disease Control and Prevention (referred to in this title as
		  CDC): 
		  Provided further, That funds
		  appropriated under this heading and in all other accounts of CDC may be used to
		  support the purchase, hire, maintenance, and operation of aircraft for use and
		  support of the activities of CDC: 
		  Provided further, That employees of
		  CDC or the Public Health Service, both civilian and commissioned officers,
		  detailed to States, municipalities, or other organizations under authority of
		  section 214 of the PHS Act, or in overseas assignments, shall be treated as
		  non-Federal employees for reporting purposes only and shall not be included
		  within any personnel ceiling applicable to the Agency, Service, or HHS during
		  the period of detail or assignment: 
		  Provided further, That CDC may use
		  up to $10,000 from amounts appropriated to CDC in this Act for official
		  reception and representation expenses when specifically approved by the
		  Director of CDC: 
		  Provided further, That in addition,
		  such sums as may be derived from authorized user fees, which shall be credited
		  to the appropriation charged with the cost thereof: 
		  Provided further, That with respect
		  to the previous proviso, authorized user fees from the Vessel Sanitation
		  Program shall be available through September 30, 2013: 
		  Provided further, That of the funds
		  made available under this heading, up to $1,000 per eligible employee of CDC
		  shall be made available until expended for Individual Learning Accounts: 
		  Provided further, That CDC may
		  establish a Working Capital Fund, with the authorities equivalent to those
		  provided in 42 U.S.C. 231, to improve the provision of supplies and
		  service.
				National institutes of
		  health
				National cancer instituteFor carrying out section 301 and title IV of
		  the PHS Act with respect to cancer,
		  $5,081,788,000, of which up to $8,000,000 may be used for facilities repairs
		  and improvements at the National Cancer Institute—Frederick Federally Funded
		  Research and Development Center in Frederick,
		  Maryland.
				National heart, lung, and blood
		  instituteFor carrying out
		  section 301 and title IV of the PHS
		  Act with respect to cardiovascular, lung, and blood diseases, and
		  blood and blood products, $3,084,851,000.
				National institute of dental and
		  craniofacial researchFor
		  carrying out section 301 and title IV of the PHS
		  Act with respect to dental disease,
		  $411,488,000.
				National institute of diabetes and
		  digestive and kidney diseasesFor carrying out section 301 and title IV of
		  the PHS Act with respect to diabetes
		  and digestive and kidney disease, $1,800,447,000.
				National institute of neurological
		  disorders and strokeFor
		  carrying out section 301 and title IV of the PHS
		  Act with respect to neurological disorders and stroke,
		  $1,629,445,000.
				National
		  institute of allergy and infectious diseases
				For carrying out section 301 and title IV of
		  the PHS Act with respect to allergy and infectious diseases,
		  $4,499,215,000.
				National institute of general medical
		  sciencesFor carrying out
		  section 301 and title IV of the PHS
		  Act with respect to general medical sciences, $2,434,637,000: 
		  Provided, That not less than
		  $276,480,000 is provided for the Institutional Development Awards
		  program.
				Eunice kennedy shriver national institute
		  of child health and human developmentFor carrying out section 301 and title IV of
		  the PHS Act with respect to child
		  health and human development, $1,323,900,000.
				National eye instituteFor carrying out section 301 and title IV of
		  the PHS Act with respect to eye
		  diseases and visual disorders, $704,043,000.
				National institute of environmental health
		  sciencesFor carrying out
		  section 301 and title IV of the PHS
		  Act with respect to environmental health sciences,
		  $686,869,000.
				National institute on agingFor carrying out section 301 and title IV of
		  the PHS Act with respect to aging,
		  $1,105,530,000.
				National institute of arthritis and
		  musculoskeletal and skin diseasesFor carrying out section 301 and title IV of
		  the PHS Act with respect to arthritis
		  and musculoskeletal and skin diseases,
		  $536,801,000.
				National institute on deafness and other
		  communication disordersFor
		  carrying out section 301 and title IV of the PHS
		  Act with respect to deafness and other communication disorders,
		  $417,061,000.
				National institute of nursing
		  researchFor carrying out
		  section 301 and title IV of the PHS
		  Act with respect to nursing research,
		  $145,043,000.
				National institute on alcohol abuse and
		  alcoholismFor carrying out
		  section 301 and title IV of the PHS
		  Act with respect to alcohol abuse and alcoholism,
		  $460,389,000.
				National institute on drug
		  abuseFor carrying out section
		  301 and title IV of the PHS Act with
		  respect to drug abuse, $1,055,362,000.
				National institute of mental
		  healthFor carrying out
		  section 301 and title IV of the PHS
		  Act with respect to mental health,
		  $1,483,068,000.
				National human genome research
		  instituteFor carrying out
		  section 301 and title IV of the PHS
		  Act with respect to human genome research,
		  $513,844,000.
				National institute of biomedical imaging
		  and bioengineeringFor
		  carrying out section 301 and title IV of the PHS
		  Act with respect to biomedical imaging and bioengineering research,
		  $338,998,000.
				National center for complementary and
		  alternative medicineFor
		  carrying out section 301 and title IV of the PHS
		  Act with respect to complementary and alternative medicine,
		  $128,299,000.
				National institute on minority health and
		  health disparitiesFor
		  carrying out section 301 and title IV of the PHS
		  Act with respect to minority health and health disparities research,
		  $276,963,000.
				John e. fogarty international
		  centerFor carrying out the
		  activities of the John E. Fogarty International Center (described in subpart 2
		  of part E of title IV of the PHS
		  Act), $69,754,000.
				National library of medicineFor carrying out section 301 and title IV of
		  the PHS Act with respect to health
		  information communications, $338,278,000, of which $4,000,000 shall be
		  available until September 30, 2013, for improvement of information systems: 
		  Provided, That in fiscal year 2012,
		  the National Library of Medicine may enter into personal services contracts for
		  the provision of services in facilities owned, operated, or constructed under
		  the jurisdiction of the National Institutes of Health (referred to in this
		  title as NIH): 
		  Provided further, That in addition
		  to amounts provided herein, $8,200,000 shall be available from amounts
		  available under section 241 of the PHS Act to carry out the purposes of the
		  National Information Center on Health Services Research and Health Care
		  Technology established under section 478A of the PHS Act and related health
		  services.
				NATIONAL CENTER FOR ADVANCING TRANSLATIONAL
		  SCIENCESFor carrying out
		  section 301 and title IV of the PHS Act with respect to translational sciences,
		  $576,456,000: 
		  Provided, That up to $10,000,000
		  shall be available to implement section 402C of the PHS Act, relating to the
		  Cures Acceleration Network: 
		  Provided further, That funds
		  appropriated may be used to support the reorganization and activities required
		  to eliminate the National Center for Research Resources: 
		   Provided further, That the
		  Director of the NIH shall ensure that, of all funds made available to
		  Institute, Center, and Office of the Director accounts within ‘‘Department of
		  Health and Human Services, National Institutes of Health’’, at least
		  $487,767,000 is provided to the Clinical and Translational Sciences Awards
		  program.
				Office of
		  the director
				For carrying out the responsibilities of the
		  Office of the Director, NIH, $1,461,880,000, of which up to $25,000,000 shall
		  be used to carry out section 213 of this Act: 
		  Provided, That funding shall be
		  available for the purchase of not to exceed 29 passenger motor vehicles for
		  replacement only: 
		  Provided further, That NIH is
		  authorized to collect third-party payments for the cost of clinical services
		  that are incurred in NIH research facilities and that such payments shall be
		  credited to the NIH Management Fund: 
		  Provided further, That all funds
		  credited to the NIH Management Fund shall remain available for one fiscal year
		  after the fiscal year in which they are deposited: 
		  Provided further, That $193,880,000
		  shall be available for continuation of the National Children’s Study: 
		  Provided further, That $545,962,000
		  shall be available for the Common Fund established under section 402A(c)(1) of
		  the PHS Act: 
		  Provided further, That of the funds
		  provided $10,000 shall be for official reception and representation expenses
		  when specifically approved by the Director of the NIH: 
		  Provided further, That the Office
		  of AIDS Research within the Office of the Director of the NIH may spend up to
		  $8,000,000 to make grants for construction or renovation of facilities as
		  provided for in section 2354(a)(5)(B) of the PHS
		  Act.
				Buildings and
		  facilitiesFor the study of,
		  construction of, renovation of, and acquisition of equipment for, facilities of
		  or used by NIH, including the acquisition of real property, $125,581,000, to
		  remain available until September 30, 2016.
				Substance abuse and mental health services
		  administration
				MENTAL
		  HEALTH For carrying out
		  titles III, V, and XIX of the PHS Act with respect to mental health, and the
		  Protection and Advocacy for Individuals with Mental Illness Act, $934,853,000: 
		  Provided, That notwithstanding
		  section 520A(f)(2) of the PHS Act, no funds appropriated for carrying out
		  section 520A shall be available for carrying out section 1971 of the PHS Act: 
		   Provided further, That in addition
		  to amounts provided herein, $21,039,000 shall be available under section 241 of
		  the PHS Act to carry out subpart I of part B of title XIX of the PHS Act to
		  fund section 1920(b) technical assistance, national data, data collection and
		  evaluation activities, and further that the total available under this Act for
		  section 1920(b) activities shall not exceed 5 percent of the amounts
		  appropriated for subpart I of part B of title XIX: 
		   Provided further, That section
		  520E(b)(2) of the PHS Act shall not apply to funds appropriated under this Act
		  for fiscal year 2012: 
		   Provided further, That of the
		  amount appropriated under this heading, $45,800,000 shall be for the National
		  Child Traumatic Stress Initiative as described in section 582 of the PHS
		  Act.
				 SUBSTANCE ABUSE TREATMENTFor carrying out titles III, V, and XIX of
		  the PHS Act with respect to substance abuse treatment and section 1922(a) of
		  the PHS Act with respect to substance abuse prevention, $2,123,993,000: 
		  Provided, That in addition to
		  amounts provided herein, the following amounts shall be available under section
		  241 of the PHS Act: (1) $79,200,000 to carry out subpart II of part B of title
		  XIX of the PHS Act to fund section 1935(b) technical assistance, national data,
		  data collection and evaluation activities, and further that the total available
		  under this Act for section 1935(b) activities shall not exceed 5 percent of the
		  amounts appropriated for subpart II of part B of title XIX; and (2) $2,000,000
		  to evaluate substance abuse treatment programs: 
		  Provided further, That no funds
		  shall be available for the National All Schedules Prescription Reporting
		  system.
				 SUBSTANCE ABUSE PREVENTIONFor carrying out titles III and V of the PHS
		  Act with respect to substance abuse prevention,
		  $186,361,000.
				HEALTH SURVEILLANCE AND PROGRAM
		  SUPPORTFor program support
		  and cross-cutting activities that supplement activities funded under the
		  headings Mental Health, Substance Abuse
		  Treatment, and Substance Abuse Prevention in carrying
		  out titles III, V and XIX of the PHS Act and the Protection and Advocacy for
		  Individuals with Mental Illness Act in the Substance Abuse and Mental Health
		  Services Administration, $109,106,000: 
		  Provided, That in addition to
		  amounts provided herein, $27,428,000 shall be available under section 241 of
		  the PHS Act to supplement funds available to carry out national surveys on drug
		  abuse and mental health, to collect and analyze program data, and to conduct
		  public awareness and technical assistance activities: 
		   Provided further, That funds made
		  available under this heading may be used to supplement program support funding
		  provided under the headings Mental Health, Substance
		  Abuse Treatment, and Substance Abuse
		  Prevention.
				Agency for healthcare research and
		  quality
				Healthcare research and
		  qualityFor carrying out
		  titles III and IX of the PHS Act,
		  part A of title XI of the Social Security
		  Act, and section 1013 of the Medicare Prescription Drug,
		  Improvement, and Modernization Act of 2003, $369,053,000 shall be available
		  from amounts available under section 241 of the PHS Act, notwithstanding
		  subsection 947(c) of such Act: 
		  Provided, That in addition, amounts
		  received from Freedom of Information Act fees, reimbursable and interagency
		  agreements, and the sale of data shall be credited to this appropriation and
		  shall remain available until September 30, 2013.
				Centers for medicare and medicaid
		  services
				Grants to states for medicaidFor carrying out, except as otherwise
		  provided, titles XI and XIX of the Social
		  Security Act, $184,279,110,000, to remain available until
		  expended.
				For making, after May 31, 2012, payments to
		  States under title XIX or in the case of section 1928 on behalf of States under
		  title XIX of the Social Security Act
		  for the last quarter of fiscal year 2012 for unanticipated costs incurred for
		  the current fiscal year, such sums as may be
		  necessary.
				For making payments to States or in the case
		  of section 1928 on behalf of States under title XIX of the
		  Social Security Act for the first
		  quarter of fiscal year 2013, $90,614,082,000, to remain available until
		  expended.
				Payment under such title XIX may be made for
		  any quarter with respect to a State plan or plan amendment in effect during
		  such quarter, if submitted in or prior to such quarter and approved in that or
		  any subsequent quarter.
				Payments
		  to health care trust fundsFor
		  payment to the Federal Hospital Insurance Trust Fund and the Federal
		  Supplementary Medical Insurance Trust Fund, as provided under sections 217(g),
		  1844, and 1860D–16 of the Social Security Act, sections 103(c) and 111(d) of
		  the Social Security Amendments of 1965, section 278(d)(3) of Public Law 97–248,
		  and for administrative expenses incurred pursuant to section 201(g) of the
		  Social Security Act, $230,741,378,000.
				In addition, for making matching payments
		  under section 1844 and benefit payments under section 1860D–16 of the Social
		  Security Act that were not anticipated in budget estimates, such sums as may be
		  necessary.
				Program managementFor carrying out, except as otherwise
		  provided, titles XI, XVIII, XIX, and XXI of the Social Security Act, titles XIII and XXVII of
		  the PHS Act, the Clinical Laboratory
		  Improvement Amendments of 1988, and other responsibilities of the Centers for
		  Medicare and Medicaid Services, not to exceed $3,879,476,000, to be transferred
		  from the Federal Hospital Insurance Trust Fund and the Federal Supplementary
		  Medical Insurance Trust Fund, as authorized by section 201(g) of the
		  Social Security Act; together with all
		  funds collected in accordance with section 353 of the PHS Act and section
		  1857(e)(2) of the Social Security Act,
		  funds retained by the Secretary pursuant to section 302 of the Tax Relief and
		  Health Care Act of 2006; and such sums as may be collected from authorized user
		  fees and the sale of data, which shall be credited to this account and remain
		  available until September 30, 2017: 
		  Provided, That all funds derived in
		  accordance with 31 U.S.C. 9701 from organizations established under title XIII
		  of the PHS Act shall be credited to and available for carrying out the purposes
		  of this appropriation: 
		  Provided further, That $34,000,000,
		  to remain available through September 30, 2013, shall be for contract costs for
		  the Healthcare Integrated General Ledger Accounting System: 
		  Provided further, That the
		  Secretary is directed to collect fees in fiscal year 2012 from Medicare
		  Advantage organizations pursuant to section 1857(e)(2) of the
		  Social Security Act and from eligible
		  organizations with risk-sharing contracts under section 1876 of that Act
		  pursuant to section 1876(k)(4)(D) of that Act: 
		  Provided further, That $44,000,000
		  shall be available for the State high-risk health insurance pool program as
		  authorized by the State High Risk Pool Funding Extension Act of
		  2006.
				Health
		  care fraud and abuse control accountIn addition to amounts otherwise available
		  for program integrity and program management, $310,377,000, to remain available
		  through September 30, 2013, to be transferred from the Federal Hospital
		  Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust
		  Fund, as authorized by section 201(g) of the Social Security Act, of which
		  $219,879,000 shall be for the Medicare Integrity Program at the Centers for
		  Medicare and Medicaid Services, including administrative costs, to conduct
		  oversight activities for Medicare Advantage under Part C and the Medicare
		  Prescription Drug Program under Part D of the Social Security Act and for
		  activities described in section 1893(b) of such Act, of which $29,730,000 shall
		  be for the Department of Health and Human Services Office of Inspector General
		  to carry out fraud and abuse activities authorized by section 1817(k)(3) of
		  such Act, of which $31,038,000 shall be for the Medicaid and Children's Health
		  Insurance Program (CHIP) program integrity activities, and of
		  which $29,730,000 shall be for the Department of Justice to carry out fraud and
		  abuse activities authorized by section 1817(k)(3) of such Act: 
		  Provided, That the report required
		  by section 1817(k)(5) of the Social Security Act for fiscal year 2012 shall
		  include measures of the operational efficiency and impact on fraud, waste, and
		  abuse in the Medicare, Medicaid, and CHIP programs for the funds provided by
		  this appropriation.
				Administration for children and
		  families
				Payments to states for child support
		  enforcement and family support programsFor making payments to States or other
		  non-Federal entities under titles I, IV–D, X, XI, XIV, and XVI of the
		  Social Security Act and the Act of
		  July 5, 1960, $2,305,035,000, to remain available until expended; and for such
		  purposes for the first quarter of fiscal year 2013, $1,100,000,000, to remain
		  available until expended.For
		  making payments to each State for carrying out the program of Aid to Families
		  with Dependent Children under title IV–A of the Social Security Act before the effective date of
		  the program of Temporary Assistance for Needy Families with respect to such
		  State, such sums as may be necessary: 
		  Provided, That the sum of the
		  amounts available to a State with respect to expenditures under such title IV–A
		  in fiscal year 1997 under this appropriation and under such title IV–A as
		  amended by the Personal Responsibility and Work Opportunity Reconciliation Act
		  of 1996 shall not exceed the limitations under section 116(b) of such
		  Act.For making, after May 31 of
		  the current fiscal year, payments to States or other non-Federal entities under
		  titles I, IV–D, X, XI, XIV, and XVI of the Social
		  Security Act and the Act of July 5, 1960, for the last 3 months of
		  the current fiscal year for unanticipated costs, incurred for the current
		  fiscal year, such sums as may be necessary.
				Low income home energy
		  assistanceFor making payments
		  under subsections (b) and (d) of section 2602 of the Low Income Home Energy
		  Assistance Act of 1981, $3,478,246,000: 
		  Provided, That all but $497,000,000
		  of such funds shall be allocated as though the total appropriation for such
		  payments for fiscal year 2012 was less than $1,975,000,000: 
		  Provided further, That
		  notwithstanding section 2609A(a), of the amounts appropriated under section
		  2602(b), not more than $3,000,000 of such amounts may be reserved by the
		  Secretary for technical assistance, training, and monitoring of program
		  activities for compliance with internal controls, policies and
		  procedures.
				Refugee and entrant
		  assistanceFor necessary
		  expenses for refugee and entrant assistance activities authorized by section
		  414 of the Immigration and Nationality
		  Act and section 501 of the Refugee Education Assistance Act of 1980,
		  for carrying out section 462 of the Homeland Security Act of 2002, section 235
		  of the William Wilberforce Trafficking Victims Protection Reauthorization Act
		  of 2008, and the Trafficking Victims Protection Act of 2000, for costs
		  associated with the care and placement of unaccompanied alien children, and for
		  carrying out the Torture Victims Relief Act of 1998, $769,789,000, of which up
		  to $9,794,000 shall be available to carry out the Trafficking Victims
		  Protection Act of 2000: 
		  Provided, That funds appropriated
		  under this heading pursuant to section 414(a) of the
		  Immigration and Nationality Act,
		  section 462 of the Homeland Security Act of 2002, section 235 of the William
		  Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, and the
		  Trafficking Victims Protection Act of 2000 for fiscal year 2012 shall be
		  available for the costs of assistance provided and other activities to remain
		  available through September 30, 2014.
				Payments to states for the child care and
		  development block grantFor
		  carrying out the Child Care and Development
		  Block Grant Act of 1990, $2,282,627,000 shall be used to supplement,
		  not supplant State general revenue funds for child care assistance for
		  low-income families: 
		  Provided, That $19,433,000 shall be
		  available for child care resource and referral and school-aged child care
		  activities, of which $1,000,000 shall be available to the Secretary for a
		  competitive grant for the operation of a national toll free hotline and Web
		  site to develop and disseminate child care consumer education information for
		  parents and help parents access child care in their local community: 
		  Provided further, That, in addition
		  to the amounts required to be reserved by the States under section 658G,
		  $291,248,000 shall be reserved by the States for activities authorized under
		  section 658G, of which $106,813,000 shall be for activities that improve the
		  quality of infant and toddler care: 
		  Provided further, That $9,890,000
		  shall be for use by the Secretary for child care research, demonstration, and
		  evaluation activities.
				Social services block grantFor making grants to States pursuant to
		  section 2002 of the Social Security
		  Act, $1,700,000,000: 
		  Provided, That notwithstanding
		  subparagraph (B) of section 404(d)(2) of such Act, the applicable percent
		  specified under such subparagraph for a State to carry out State programs
		  pursuant to title XX of such Act shall be 10
		  percent.
				Children and families services
		  programs
				For carrying out, except as otherwise
		  provided, the Runaway and Homeless Youth
		  Act, the Developmental Disabilities
		  Assistance and Bill of Rights Act, the Head Start Act, the
		  Child Abuse Prevention and Treatment
		  Act, sections 303 and 313 of the Family Violence Prevention and
		  Services Act, the Native American Programs Act of 1974, title II of the Child
		  Abuse Prevention and Treatment and Adoption Reform Act of 1978 (adoption
		  opportunities), the Abandoned Infants Assistance Act of 1988, section 291 of
		  the Help America Vote Act of 2002, part B–1 of title IV and sections 413, 1110,
		  and 1115 of the Social Security Act;
		  for making payments under the Community Services Block Grant Act (CSBG
		  Act), sections 439(i), 473B, and 477(i) of the
		  Social Security Act, and the Assets
		  for Independence Act; and for necessary administrative expenses to carry out
		  such Acts and titles I, IV, V, X, XI, XIV, XVI, and XX of the
		  Social Security Act, the Act of July
		  5, 1960, the Low Income Home Energy Assistance Act of 1981, title IV of the
		  Immigration and Nationality Act, and
		  section 501 of the Refugee Education Assistance Act of 1980, $9,926,709,000, of
		  which $39,421,000, to remain available through September 30, 2013, shall be for
		  grants to States for adoption incentive payments, as authorized by section 473A
		  of the Social Security Act and may be
		  made for adoptions completed before September 30, 2012: 
		  Provided, That $7,983,633,000 shall
		  be for making payments under the Head Start
		  Act: 
		  Provided further, That for purposes
		  of allocating funds described by the immediately preceding proviso, the term
		  base grant as used in subsection (a)(7)(A) of section 640 of
		  such Act with respect to funding provided to a Head Start agency (including
		  each Early Head Start agency) for fiscal year 2011 shall be calculated as
		  described in such subsection and to which amount shall be added 50 percent of
		  the amount of funds appropriated under the heading Department of Health
		  and Human Services, Administration for Children and Families, Children and
		  Family Services Programs in Public Law 111–5 and provided to such
		  agency for carrying out expansion of Head Start programs, as that phrase is
		  used in subsection (a)(4)(D) of such section 640, and provided to such agency
		  as the ongoing funding level for operations in the 12-month period beginning in
		  fiscal year 2010: 
		  Provided further, That $713,630,000
		  shall be for making payments under the CSBG Act: 
		   Provided further, That $35,340,000
		  shall be for sections 680 and 678E(b)(2) of the CSBG Act, of which not less
		  than $30,000,000 shall be for section 680(a)(2) and not less than $4,990,000
		  shall be for section 680(a)(3)(B) of such Act: 
		  Provided further, That in addition
		  to amounts provided herein, $5,762,000 shall be available from amounts
		  available under section 241 of the PHS Act to carry out the provisions of
		  section 1110 of the Social Security
		  Act: 
		  Provided further, That to the
		  extent Community Services Block Grant funds are distributed as grant funds by a
		  State to an eligible entity as provided under the CSBG Act, and have not been
		  expended by such entity, they shall remain with such entity for carryover into
		  the next fiscal year for expenditure by such entity consistent with program
		  purposes: 
		  Provided further, That the
		  Secretary shall establish procedures regarding the disposition of intangible
		  assets and program income that permit such assets acquired with, and program
		  income derived from, grant funds authorized under section 680 of the CSBG Act
		  to become the sole property of such grantees after a period of not more than 12
		  years after the end of the grant period for any activity consistent with
		  section 680(a)(2)(A) of the CSBG Act: 
		  Provided further, That intangible
		  assets in the form of loans, equity investments and other debt instruments, and
		  program income may be used by grantees for any eligible purpose consistent with
		  section 680(a)(2)(A) of the CSBG Act: 
		  Provided further, That these
		  procedures shall apply to such grant funds made available after November 29,
		  1999: 
		  Provided further, That funds
		  appropriated for section 680(a)(2) of the CSBG Act shall be available for
		  financing construction and rehabilitation and loans or investments in private
		  business enterprises owned by community development corporations: 
		  Provided further, That $5,245,000
		  shall be for activities authorized by section 291 of the Help America Vote Act
		  of 2002: 
		  Provided further, That $1,996,000
		  shall be for a human services case management system for federally declared
		  disasters, to include a comprehensive national case management contract and
		  Federal costs of administering the system: 
		  Provided further, That up to
		  $2,000,000 shall be for improving the Public Assistance Reporting Information
		  System, including grants to States to support data collection for a study of
		  the system's effectiveness.
				Promoting Safe and Stable
		  FamiliesFor carrying out
		  section 436 of the Social Security
		  Act, $345,000,000 and section 437 of such Act,
		  $63,184,000.
				Payments for foster care and
		  permanencyFor making payments
		  to States or other non-Federal entities under title IV–E of the
		  Social Security Act,
		  $5,153,000,000.For making
		  payments to States or other non-Federal entities under title IV–E of the
		  Social Security Act, for the first
		  quarter of fiscal year 2013, $2,100,000,000.For making, after May 31 of the current
		  fiscal year, payments to States or other non-Federal entities under section 474
		  of title IV–E of the Social Security
		  Act, for the last 3 months of the current fiscal year for
		  unanticipated costs, incurred for the current fiscal year, such sums as may be
		  necessary.
				Administration on
		  aging
				Aging services
		  programs
				(including transfer of
		  funds)
				For carrying out, to the extent not
		  otherwise provided, the Older Americans Act of
		  1965 (OAA), section 398 and title XXIX of the
		  PHS Act, section 119 of the Medicare
		  Improvements for Patients and Providers Act of 2008, $1,473,703,000: 
		  Provided, That amounts appropriated
		  under this heading may be used for grants to States under section 361 of the
		  OAA only for disease prevention and health promotion programs and activities
		  which have been demonstrated through rigorous evaluation to be evidence-based
		  and effective: 
		  Provided further, That none of the
		  funds provided shall be used to carry out sections 1701 and 1703 of the PHS Act
		  (with respect to chronic disease self-management activity grants), except that
		  such funds may be used for necessary expenses associated with administering any
		  such grants awarded prior to the date of the enactment of this Act: 
		   Provided further, That the total
		  amount available for fiscal year 2012 under this and any other Act to carry out
		  activities related to Aging and Disability Resource Centers under subsections
		  (a)(20)(B)(iii) and (b)(8) of section 202 of the OAA shall not exceed the
		  amount obligated for such purposes for fiscal year 2010 from funds available
		  under Public Law 111–117: 
		  Provided further, That
		  notwithstanding any other provision of this Act, funds made available under
		  this heading to carry out section 311 of the OAA may be transferred to the
		  Secretary of Agriculture in accordance with such
		  section.
				Office of the
		  secretary
				General departmental
		  management
				For necessary expenses, not otherwise
		  provided, for general departmental management, including hire of six passenger
		  motor vehicles, and for carrying out titles III, XVII, and XXI of the PHS Act,
		  the United States-Mexico Border Health Commission Act, and research studies
		  under section 1110 of the Social Security
		  Act, $475,221,000, together with $69,211,000 from the amounts
		  available under section 241 of the PHS Act to carry out national health or
		  human services research and evaluation activities: 
		  Provided, That of this amount,
		  $53,783,000 shall be for minority AIDS prevention and treatment activities: 
		  Provided further, That of the funds
		  made available under this heading, $104,790,000 shall be for making competitive
		  contracts and grants to public and private entities to fund medically accurate
		  and age appropriate programs that reduce teen pregnancy and for the Federal
		  costs associated with administering and evaluating such contracts and grants,
		  of which not less than $75,000,000 shall be for replicating programs that have
		  been proven effective through rigorous evaluation to reduce teenage pregnancy,
		  behavioral risk factors underlying teenage pregnancy, or other associated risk
		  factors, of which not less than $25,000,000 shall be available for research and
		  demonstration grants to develop, replicate, refine, and test additional models
		  and innovative strategies for preventing teenage pregnancy, and of which any
		  remaining amounts shall be available for training and technical assistance,
		  evaluation, outreach, and additional program support activities: 
		  Provided further, That of the
		  amounts provided under this heading from amounts available under section 241 of
		  the PHS Act, $8,455,000 shall be available to carry out evaluations (including
		  longitudinal evaluations) of teenage pregnancy prevention approaches: 
		  Provided further, That of the funds
		  made available under this heading, $5,000,000 shall be for making competitive
		  grants to provide abstinence education (as defined by section 510(b)(2)(A)–(H)
		  of the Social Security Act) to adolescents, and for Federal costs of
		  administering the grant: 
		  Provided further, That grants made
		  under the authority of section 510(b)(2)(A)–(H) of the Social Security Act
		  shall be made only to public and private entities that agree that, with respect
		  to an adolescent to whom the entities provide abstinence education under such
		  grant, the entities will not provide to that adolescent any other education
		  regarding sexual conduct, except that, in the case of an entity expressly
		  required by law to provide health information or services the adolescent shall
		  not be precluded from seeking health information or services from the entity in
		  a different setting than the setting in which abstinence education was
		  provided: 
		  Provided further, That funds
		  provided in this Act for embryo adoption activities may be used to provide to
		  individuals adopting embryos, through grants and other mechanisms, medical and
		  administrative services deemed necessary for such adoptions: 
		  Provided further, That such
		  services shall be provided consistent with 42 CFR
		  59.5(a)(4).
				Office of medicare hearings and
		  appealsFor expenses necessary
		  for administrative law judges responsible for hearing cases under title XVIII
		  of the Social Security Act (and
		  related provisions of title XI of such Act), $72,147,000, to be transferred in
		  appropriate part from the Federal Hospital Insurance Trust Fund and the Federal
		  Supplementary Medical Insurance Trust Fund.
				Office of the national coordinator for
		  health information technologyFor expenses necessary for the Office of the
		  National Coordinator for Health Information Technology, including grants,
		  contracts, and cooperative agreements for the development and advancement of
		  interoperable health information technology, $16,446,000: 
		  Provided, That in addition to
		  amounts provided herein, $44,811,000 shall be available from amounts available
		  under section 241 of the PHS
		  Act.
				Office of inspector generalFor expenses necessary for the Office of
		  Inspector General, including the hire of passenger motor vehicles for
		  investigations, in carrying out the provisions of the Inspector General Act of
		  1978, $50,178,000: 
		  Provided, That of such amount,
		  necessary sums shall be available for providing protective services to the
		  Secretary and investigating non-payment of child support cases for which
		  non-payment is a Federal offense under 18 U.S.C. 228: 
		  Provided further, That at least 40
		  percent of the funds provided in this Act for the Office of Inspector General
		  shall be used only for investigations, audits, and evaluations pertaining to
		  the discretionary programs funded in this Act.
				Office for civil rightsFor expenses necessary for the Office for
		  Civil Rights, $41,016,000.
				Retirement pay and medical benefits for
		  commissioned officersFor
		  retirement pay and medical benefits of Public Health Service Commissioned
		  Officers as authorized by law, for payments under the Retired Serviceman's
		  Family Protection Plan and Survivor Benefit Plan, and for medical care of
		  dependents and retired personnel under the Dependents' Medical Care Act, such
		  amounts as may be required during the current fiscal
		  year.
				Public health and social services emergency
		  fund
				(including transfer of funds)For expenses necessary to support activities
		  related to countering potential biological, nuclear, radiological, chemical,
		  and cybersecurity threats to civilian populations, and for other public health
		  emergencies, $569,452,000; of which $10,000,000 shall remain available until
		  September 30, 2014 to support emergency
		  operations.
				From funds transferred to this account
		  pursuant to the fourth paragraph under this heading in Public Law 111–117, up
		  to $415,000,000 shall be available for expenses necessary to support advanced
		  research and development pursuant to section 319L of the PHS Act, and other
		  administrative expenses of the Biomedical Advanced Research and Development
		  Authority to support additional advanced research and
		  development.
				General
		  provisions
				201.Funds appropriated in this title shall be
			 available for not to exceed $50,000 for official reception and representation
			 expenses when specifically approved by the Secretary.
				202.The Secretary shall make available through
			 assignment not more than 60 employees of the Public Health Service to assist in
			 child survival activities and to work in AIDS programs through and with funds
			 provided by the Agency for International Development, the United Nations
			 International Children's Emergency Fund or the World Health
			 Organization.
				203.None of the funds appropriated in this
			 title shall be used to pay the salary of an individual, through a grant or
			 other extramural mechanism, at a rate in excess of Executive Level II.
				204.None of the funds appropriated in this Act
			 may be expended pursuant to section 241 of the PHS Act, except for funds specifically provided
			 for in this Act, or for other taps and assessments made by any office located
			 in HHS, prior to the preparation and submission of a report by the Secretary to
			 the Committees on Appropriations of the House of Representatives and the Senate
			 detailing the planned uses of such funds.
				205.Notwithstanding section 241(a) of the
			 PHS Act, such portion as the
			 Secretary shall determine, but not more than 2.5 percent, of any amounts
			 appropriated for programs authorized under such Act shall be made available for
			 the evaluation (directly, or by grants or contracts) of the implementation and
			 effectiveness of such programs.
					(transfer of
		  funds)
					206.Not to exceed 1 percent of any
			 discretionary funds (pursuant to the Balanced Budget and Emergency Deficit
			 Control Act of 1985) which are appropriated for the current fiscal year for HHS
			 in this Act may be transferred between appropriations, but no such
			 appropriation shall be increased by more than 3 percent by any such transfer: 
			 Provided, That the transfer
			 authority granted by this section shall not be used to create any new program
			 or to fund any project or activity for which no funds are provided in this Act:
			 
			 Provided further, That the
			 Committees on Appropriations of the House of Representatives and the Senate are
			 notified at least 15 days in advance of any transfer.
					(transfer of
		  funds)
					207.The Director of the NIH, jointly with the
			 Director of the Office of AIDS Research, may transfer up to 3 percent among
			 institutes and centers from the total amounts identified by these two Directors
			 as funding for research pertaining to the human immunodeficiency virus: 
			 Provided, That the Committees on
			 Appropriations of the House of Representatives and the Senate are notified at
			 least 15 days in advance of any transfer.
					(transfer of
		  funds)
					208.Of the amounts made available in this Act
			 for NIH, the amount for research related to the human immunodeficiency virus,
			 as jointly determined by the Director of NIH and the Director of the Office of
			 AIDS Research, shall be made available to the Office of AIDS
			 Research account. The Director of the Office of AIDS Research shall
			 transfer from such account amounts necessary to carry out section 2353(d)(3) of
			 the PHS Act.
				209.None of the funds appropriated in this Act
			 may be made available to any entity under title X of the
			 PHS Act unless the applicant for the
			 award certifies to the Secretary that it encourages family participation in the
			 decision of minors to seek family planning services and that it provides
			 counseling to minors on how to resist attempts to coerce minors into engaging
			 in sexual activities.
				210.Notwithstanding any other provision of law,
			 no provider of services under title X of the PHS
			 Act shall be exempt from any State law requiring notification or the
			 reporting of child abuse, child molestation, sexual abuse, rape, or
			 incest.
				211.None of the funds appropriated by this Act
			 (including funds appropriated to any trust fund) may be used to carry out the
			 Medicare Advantage program if the Secretary denies participation in such
			 program to an otherwise eligible entity (including a Provider Sponsored
			 Organization) because the entity informs the Secretary that it will not
			 provide, pay for, provide coverage of, or provide referrals for abortions: 
			 Provided, That the Secretary
			 shall make appropriate prospective adjustments to the capitation payment to
			 such an entity (based on an actuarially sound estimate of the expected costs of
			 providing the service to such entity's enrollees): 
			 Provided further, That nothing in
			 this section shall be construed to change the Medicare program's coverage for
			 such services and a Medicare Advantage organization described in this section
			 shall be responsible for informing enrollees where to obtain information about
			 all Medicare covered services.
				212.In order for HHS to carry out international
			 health activities, including HIV/AIDS and other infectious disease, chronic and
			 environmental disease, and other health activities abroad during fiscal year
			 2012:
					(1)The Secretary may exercise authority
			 equivalent to that available to the Secretary of State in section 2(c) of the
			 State Department Basic Authorities Act of
			 1956. The Secretary shall consult with the Secretary of State and
			 relevant Chief of Mission to ensure that the authority provided in this section
			 is exercised in a manner consistent with section 207 of the
			 Foreign Service Act of 1980 and
			 other applicable statutes administered by the Department of State.
					(2)The Secretary is authorized to provide such
			 funds by advance or reimbursement to the Secretary of State as may be necessary
			 to pay the costs of acquisition, lease, alteration, renovation, and management
			 of facilities outside of the United States for the use of HHS. The Department
			 of State shall cooperate fully with the Secretary to ensure that HHS has
			 secure, safe, functional facilities that comply with applicable regulation
			 governing location, setback, and other facilities requirements and serve the
			 purposes established by this Act. The Secretary is authorized, in consultation
			 with the Secretary of State, through grant or cooperative agreement, to make
			 available to public or nonprofit private institutions or agencies in
			 participating foreign countries, funds to acquire, lease, alter, or renovate
			 facilities in those countries as necessary to conduct programs of assistance
			 for international health activities, including activities relating to HIV/AIDS
			 and other infectious diseases, chronic and environmental diseases, and other
			 health activities abroad.
					(3)The Secretary is authorized to provide to
			 personnel appointed or assigned by the Secretary to serve abroad, allowances
			 and benefits similar to those provided under chapter 9 of title I of the
			 Foreign Service Act of 1980, and 22 U.S.C. 4081 through 4086 and subject to
			 such regulations prescribed by the Secretary. The Secretary is further
			 authorized to provide locality-based comparability payments (stated as a
			 percentage) up to the amount of the locality-based comparability payment
			 (stated as a percentage) that would be payable to such personnel under section
			 5304 of title 5, United States Code if such personnel's official duty station
			 were in the District of Columbia. Leaves of absence for personnel under this
			 subsection shall be on the same basis as that provided under subchapter I of
			 chapter 63 of title 5, United States Code, or section 903 of the Foreign
			 Service Act of 1980, to individuals serving in the Foreign Service.
					213.(a)AuthorityNotwithstanding any other provision of law,
			 the Director of NIH (Director) may use funds available under
			 section 402(b)(7) or 402(b)(12) of the PHS
			 Act to enter into transactions (other than contracts, cooperative
			 agreements, or grants) to carry out research identified pursuant to such
			 section 402(b)(7) (pertaining to the Common Fund) or research and activities
			 described in such section 402(b)(12).
					(b)Peer reviewIn entering into transactions under
			 subsection (a), the Director may utilize such peer review procedures (including
			 consultation with appropriate scientific experts) as the Director determines to
			 be appropriate to obtain assessments of scientific and technical merit. Such
			 procedures shall apply to such transactions in lieu of the peer review and
			 advisory council review procedures that would otherwise be required under
			 sections 301(a)(3), 405(b)(1)(B), 405(b)(2), 406(a)(3)(A), 492, and 494 of the
			 PHS Act.
					214.Funds which are available for Individual
			 Learning Accounts for employees of CDC and the Agency for Toxic Substances and
			 Disease Registry (ATSDR) may be transferred to appropriate
			 accounts of CDC, to be available only for Individual Learning Accounts: 
			 Provided, That such funds may be
			 used for any individual full-time equivalent employee while such employee is
			 employed either by CDC or ATSDR.
				215.Notwithstanding any other provisions of
			 law, discretionary funds made available in this Act may be used to continue
			 operating the Council on Graduate Medical Education established by section 301
			 of Public Law 102–408.
				216.Not to exceed $45,000,000
			 of funds appropriated by this Act to the institutes and centers of the National
			 Institutes of Health may be used for alteration, repair, or improvement of
			 facilities, as necessary for the proper and efficient conduct of the activities
			 authorized herein, at not to exceed $3,500,000 per project.
					(transfer of
		  funds)
					217.Of the amounts made available for NIH, 1
			 percent of the amount made available for National Research Service Awards
			 (NRSA) shall be made available to the Administrator of the
			 Health Resources and Services Administration to make NRSA awards for research
			 in primary medical care to individuals affiliated with entities who have
			 received grants or contracts under section 747 of the
			 PHS Act, and 1 percent of the amount
			 made available for NRSA shall be made available to the Director of the Agency
			 for Healthcare Research and Quality to make NRSA awards for health service
			 research.
				218.None of the funds made available in this
			 title may be used, in whole or in part, to advocate or promote gun
			 control.
				219.None of the funds appropriated or otherwise
			 made available in this Act may be expended to advance the creation of a
			 Federally Funded Research and Development Center at the Centers for Medicare
			 and Medicaid Services, prior to a Federal Register notice being issued that
			 outlines: how this proposal would meet the specific requirements identified in
			 FAR 35.017–2; agency procedures that ensure small business competitiveness is
			 maintained; and the outline of a transparent award and governance process to be
			 employed.
				220.(a)The Secretary shall establish a publicly
			 accessible website to provide information regarding the uses of funds made
			 available under section 4002 of Public Law 111–148.
					(b)With respect to funds provided for fiscal
			 year 2012, the Secretary shall include on the website established under
			 subsection (a) at a minimum the following information:
						(1)In the case of each transfer of funds under
			 section 4002(c), a statement indicating the program or activity receiving
			 funds, the operating division or office that will administer the funds, and the
			 planned uses of the funds, to be posted not later than the day after the
			 transfer is made.
						(2)Identification (along with a link to the
			 full text) of each funding opportunity announcement, request for proposals, or
			 other announcement or solicitation of proposals for grants, cooperative
			 agreements, or contracts intended to be awarded using such funds, to be posted
			 not later than the day after the announcement or solicitation is issued.
						(3)Identification of each grant, cooperative
			 agreement, or contract with a value of $25,000 or more awarded using such
			 funds, including the purpose of the award and the identity of the recipient, to
			 be posted not later than 5 days after the award is made.
						(4)A report detailing the uses of all funds
			 transferred under section 4002(c) during the fiscal year, to be posted not
			 later than 90 days after the end of the fiscal year.
						(5)Semi-annual reports from each entity
			 awarded a grant, cooperative agreement, or contract from such funds with a
			 value of $25,000 or more, summarizing the activities undertaken and identifying
			 any sub-grants or sub-contracts awarded (including the purpose of the award and
			 the identity of the recipient), to be posted not later than 30 days after the
			 end of each 6-month period.
						221.(a)Establishment of
			 national center for advancing translational sciences; elimination of national
			 center for research resources
						(1)In
			 generalSubpart 1 of part E of title IV of the Public Health
			 Service Act (42 U.S.C. 287 et seq.) is amended—
							(A)in the subpart
			 heading, by striking National Center for Research Resources and
			 inserting National Center for Advancing Translational
			 Sciences;
							(B)by striking
			 sections 480 and 481; and
							(C)by amending
			 section 479 to read as follows:
								
									479.National Center
				for Advancing Translational Sciences
										(a)PurposeThe purpose of the National Center for
				Advancing Translational Sciences (in this subpart referred to as the
				Center) is to advance translational sciences, including
				by—
											(1)coordinating and
				developing resources that leverage basic research in support of translational
				science; and
											(2)developing
				partnerships and working cooperatively to foster synergy in ways that do not
				create duplication, redundancy, and competition with industry
				activities.
											(b)Clinical trial
				activities
											(1)In
				generalThe Center may develop and provide infrastructure and
				resources for all phases of clinical trials research. Except as provided in
				paragraph (2), the Center may support clinical trials only through the end of
				phase IIA.
											(2)ExceptionThe
				Center may support clinical trial activities through the end of phase IIB for a
				treatment for a rare disease or condition (as defined in section 526 of the
				Federal Food, Drug, and Cosmetic Act) so long as—
												(A)the Center gives
				public notice for a period of at least 120 days of the Center’s intention to
				support the clinical trial activities in phase IIB;
												(B)no public or
				private organization provides credible written intent to the Center that the
				organization has timely plans to further the clinical trial activities or
				conduct clinical trials of a similar nature beyond phase IIA; and
												(C)the Center ensures
				that support of the clinical trial activities in phase IIB will not increase
				the Federal Government’s liability beyond the award value of the Center’s
				support.
												(c)Annual
				reportThe Center shall publish an annual report that, with
				respect to all research supported by the Center, includes a complete list
				of—
											(1)the molecules
				being studied;
											(2)clinical trial
				activities being conducted;
											(3)the methods and
				tools in development;
											(4)ongoing
				partnerships, including—
												(A)the rationale for
				each partnership;
												(B)the status of each
				partnership;
												(C)the funding
				provided by the Center to other entities pursuant to each partnership,
				and
												(D)the activities
				which have been transferred to industry pursuant to each partnership;
				and
												(5)known research
				activity of other entities that is or will expand upon research activity of the
				Center.
											.
							(2)List of
			 institutes and centersSection 401(b)(21) of the Public Health
			 Service Act (42 U.S.C. 281(b)(21)) is amended by striking National
			 Center for Research Resources and inserting National Center for
			 Advancing Translational Sciences.
						(b)Assignment of
			 certain functions of former national center for research resources
						(1)Biomedical and
			 behavioral research facilitiesSection 481A of the Public Health
			 Service Act (42 U.S.C. 287a–2)—
							(A)is redesignated as
			 section 404I and is moved to follow section 404H of such Act (42 U.S.C. 283j);
			 and
							(B)is amended—
								(i)in
			 subsection (a)(1), by striking acting through the Director of the Center
			 or the Director of the National Institute of Allergy and Infectious
			 Diseases and inserting acting through the Office of the Director
			 of NIH or the Director of the National Institute of Allergy and Infectious
			 Diseases;
								(ii)in subsections (c), (d), (e), and (f)(2),
			 by striking Director of the Center or the Director of the National
			 Institute of Allergy and Infectious Diseases each place it appears and
			 inserting Director of NIH, acting through the Office of the Director of
			 NIH or the National Institute of Allergy and Infectious
			 Diseases,;
								(iii)in
			 subsection (b)(2), by striking Director of the Center each place
			 it appears and inserting Director of NIH;
								(iv)in subsections (b)(3)(A), (f)(1), and (g),
			 by striking the comma at the end of Director of the Center, each
			 place it appears;
								(v)by
			 striking Director of the Center each place it appears and
			 inserting Director of NIH, acting through the Office of the Director of
			 NIH,;
								(vi)in
			 subsection (b)—
									(I)in paragraph
			 (1)(A), by striking within the Center; and
									(II)in paragraph
			 (2)—
										(aa)in
			 subparagraph (A), by striking and the advisory council established under
			 section 480 (in this section referred to as the Advisory
			 Council) and inserting and the Council of Councils
			 established under section 402(l) (in this section referred to as the
			 Council); and
										(bb)in
			 subparagraphs (B), (C), and (D), by striking Advisory each place
			 it appears; and
										(vii)in
			 subsection (g), by striking after consultation with the Advisory
			 Council and inserting after consultation with the
			 Council.
								(2)Construction of
			 regional centers for research on primatesSection 481B of the
			 Public Health Service Act (42 U.S.C. 287a–3)—
							(A)is redesignated as
			 section 404J and is moved to follow section 404I, as redesignated by paragraph
			 (1); and
							(B)in subsection (a),
			 is amended—
								(i)by
			 striking by the National Center for Research Resources and
			 inserting by the Director of NIH, acting through the Office of the
			 Director of NIH,; and
								(ii)by
			 striking 481A and inserting 404I.
								(3)Sanctuary system
			 for surplus chimpanzeesSection 481C of the Public Health Service
			 Act (42 U.S.C. 287a–3a)—
							(A)is redesignated as
			 section 404K and is moved to follow section 404J, as redesignated by paragraph
			 (2); and
							(B)in subsection
			 (d)(4)(A)(ii), is amended by striking that is carried out by the
			 National Center for Research Resources and inserting that is
			 carried out by the Director of NIH, acting through the Office of the Director
			 of NIH,.
							(4)Shared
			 instrumentation grant programSection 305 of the Public Health
			 Improvement Act (42 U.S.C. 287 note)—
							(A)is redesignated as
			 section 404L of the Public Health Service Act and is moved to follow section
			 404K of that Act, as redesignated by paragraph (3); and
							(B)is amended—
								(i)by
			 striking subsection (a) and redesignating subsections (b) and (c) as
			 subsections (a) and (b), respectively;
								(ii)in
			 subsection (a), as so redesignated, by striking under the program
			 described in subsection (a) and inserting under the Shared
			 Instrumentation Grant Program;
								(iii)by
			 striking Director of the National Center for Research Resources
			 each place it appears and inserting Director of NIH, acting through the
			 Office of the Director of NIH,; and
								(iv)in
			 subsection (b), as so redesignated—
									(I)by striking
			 in subsection (a) and inserting in subsection (a),
			 the; and
									(II)by striking
			 of the Public Health Service Act (42 U.S.C. 289a).
									(5)Institutional
			 development award programTitle IV of the Public Health Service
			 Act (42 U.S.C. 281 et seq.) is amended—
							(A)in section 461, by
			 striking the section heading and designation and all that follows through
			 The general purpose and inserting the following:
								
									461.National
				institute of general medical sciences
										(a)General
				purposeThe general
				purpose
										;
							(B)by moving
			 subsection (g) of section 402 to the end of section 461, as amended, and
			 redesignating that subsection as subsection (b); and
							(C)in section 461(b),
			 as so redesignated—
								(i)by
			 striking (b)(1)(A) In the case of and inserting the
			 following:
									
										(b)Institutional
				development award program
											(1)(A)In the case
				of
												;
								(ii)by
			 moving two ems to the right—
									(I)subparagraphs (B)
			 and (C) of paragraph (1);
									(II)clauses (i),
			 (ii), and (iii) of such subparagraph (C); and
									(III)paragraph (2);
			 and
									(iii)in
			 paragraph (1)(A), by striking acting through the Director of the
			 National Center for Research Resources and inserting acting
			 through the Director of the National Institute of General Medical
			 Sciences.
								(c)Assignment of
			 certain offices and functions to national center for advancing translational
			 sciences
						(1)Cures
			 acceleration networkSection 402C of the Public Health Service
			 Act (42 U.S.C. 282d)—
							(A)is redesignated as
			 section 480 and is moved to follow section 479;
							(B)in subsection (b),
			 is amended in the matter that precedes paragraph (1) by striking within
			 the Office of the Director of NIH and inserting within the
			 Center;
							(C)by striking
			 Director of NIH each place it appears and inserting
			 Director of the Center; and
							(D)in the headings of
			 subsections (d)(4) and (d)(4)(B), by striking Director of NIH each
			 place it appears and inserting Director of the Center.
							(2)Office of rare
			 diseasesTitle IV of the Public Health Service Act (42 U.S.C. 281
			 et seq.) is amended—
							(A)in section
			 404F—
								(i)by
			 redesignating such section as section 481 and moving such section to follow
			 section 480, as redesignated by paragraph (1);
								(ii)in
			 subsection (a)—
									(I)by striking
			 within the Office of the Director of NIH and inserting
			 within the Center; and
									(II)by striking
			 Director of NIH and inserting Director of the
			 Center; and
									(iii)in
			 subsection (b)(1)(C), by striking 404G and inserting
			 481A; and
								(B)in section
			 401(c)(2)(A), by striking the Office of Rare Diseases,.
							(3)Rare disease
			 regional centers of excellenceSection 404G of the Public Health
			 Service Act (42 U.S.C. 283i) is redesignated as section 481A and is moved to
			 follow section 481, as redesignated by paragraph (2).
						(4)General clinical
			 research centersSection 481D of the Public Health Service Act
			 (42 U.S.C. 287a–4)—
							(A)is redesignated as
			 section 481B; and
							(B)in subsection (a),
			 is amended by striking Director of the National Center for Research
			 Resources and inserting Director of the Center.
							(d)Conforming
			 amendmentsTitle IV of the
			 Public Health Service Act (42 U.S.C. 281 et seq.) is amended—
						(1)in section
			 402(b)(24) (42 U.S.C. 282(b)(24)), by striking 402C and
			 inserting 480;
						(2)in section 404C(e)(3)(A) (42 U.S.C.
			 283e(e)(3)(A)), by striking and the Director of the Center for Research
			 Resources;
						(3)in section
			 464z–3(i)(1) (42 U.S.C. 285t(i)(1))—
							(A)by striking
			 Director of National Institute for Research Resources and
			 inserting Director of NIH;
							(B)by striking
			 481(c)(3) and inserting 404I(c)(2); and
							(C)by inserting under such
			 section after Institutions of Emerging
			 Excellence;
							(4)in section 499(c)(1)(E) (42 U.S.C.
			 290b(c)(1)(E)), by striking section 402C and inserting
			 section 480.
						222.The
			 discretionary appropriation for CDC is hereby reduced by $20,000,000: 
			 Provided, That the reduction
			 should be taken from contracting and administrative costs in each of the CDC
			 accounts.
					This title may be cited as the
		  Department of Health and Human
		  Services Appropriations Act, 2012.
		  
					IIIDepartment of Education
				Education for the
		  disadvantagedFor carrying out
		  title I of the Elementary and Secondary
		  Education Act of 1965 (referred to in this Act as
		  ESEA) and section 418A of the Higher Education Act of 1965 (referred to in
		  this Act as HEA), $15,750,983,000, of which $4,817,117,000 shall
		  become available on July 1, 2012, and shall remain available through September
		  30, 2013, and of which $10,841,177,000 shall become available on October 1,
		  2012, and shall remain available through September 30, 2013, for academic year
		  2012–2013: 
		  Provided, That $6,584,750,000 shall
		  be for basic grants under section 1124 of the ESEA: 
		  Provided further, That up to
		  $3,992,000 of these funds shall be available to the Secretary of Education
		  (referred to in this title as Secretary) on October 1, 2011, to
		  obtain annually updated local educational agency-level census poverty data from
		  the Bureau of the Census: 
		  Provided further, That
		  $1,362,301,000 shall be for concentration grants under section 1124A of the
		  ESEA: 
		  Provided further, That
		  $3,288,183,000 shall be for targeted grants under section 1125 of the ESEA: 
		  Provided further, That
		  $3,288,183,000 shall be for education finance incentive grants under section
		  1125A of the ESEA: 
		  Provided further, That $3,200,000
		  shall be to carry out sections 1501 and 1503 of the ESEA: 
		  Provided further, That $534,562,000
		  shall be available for school improvement grants under section 1003(g) of the
		  ESEA, which shall be allocated by the Secretary through the formula described
		  in section 1003(g)(2) and shall be used consistent with the requirements of
		  section 1003(g), except that State and local educational agencies may use such
		  funds to serve any school eligible to receive assistance under part A of title
		  I that has not made adequate yearly progress for at least 2 years or is in the
		  State's lowest quintile of performance based on proficiency rates and, in the
		  case of secondary schools, priority shall be given to those schools with
		  graduation rates below 60 percent: 
		  Provided further, That
		  notwithstanding section 1003(g)(5)(A), each State educational agency may
		  establish a maximum subgrant size of not more than $2,000,000 for each
		  participating school applicable to such funds: 
		   Provided further, That the
		  Secretary may reserve up to 5 percent of the funds available for section
		  1003(g) of the ESEA to carry out activities to build State and local
		  educational agency capacity to implement effectively the school improvement
		  grants program: 
		  Provided further, That $160,000,000
		  shall be available under section 1502 of the ESEA for a comprehensive literacy
		  development and education program to advance literacy skills, including
		  pre-literacy skills, reading, and writing, for students from birth through
		  grade 12, including limited-English-proficient students and students with
		  disabilities, of which one-half of 1 percent shall be reserved for the
		  Secretary of the Interior for such a program at schools funded by the Bureau of
		  Indian Education, one-half of 1 percent shall be reserved for grants to the
		  outlying areas for such a program, up to 5 percent may be reserved for national
		  activities, and the remainder shall be used to award competitive grants to
		  State educational agencies for such a program, of which a State educational
		  agency may reserve up to 5 percent for State leadership activities, including
		  technical assistance and training, data collection, reporting, and
		  administration, and shall subgrant not less than 95 percent to local
		  educational agencies or, in the case of early literacy, to local educational
		  agencies or other nonprofit providers of early childhood education that partner
		  with a public or private nonprofit organization or agency with a demonstrated
		  record of effectiveness in improving the early literacy development of children
		  from birth through kindergarten entry and in providing professional development
		  in early literacy, giving priority to such agencies or other entities serving
		  greater numbers or percentages of disadvantaged children: 
		  Provided further, That the State
		  educational agency shall ensure that at least 15 percent of the subgranted
		  funds are used to serve children from birth through age 5, 40 percent are used
		  to serve students in kindergarten through grade 5, and 40 percent are used to
		  serve students in middle and high school including an equitable distribution of
		  funds between middle and high schools: 
		  Provided further, That eligible
		  entities receiving subgrants from State educational agencies shall use such
		  funds for services and activities that have the characteristics of effective
		  literacy instruction through professional development, screening and
		  assessment, targeted interventions for students reading below grade level and
		  other research-based methods of improving classroom instruction and
		  practice.
				Impact aidFor carrying out programs of financial
		  assistance to federally affected schools authorized by title VIII of the
		  ESEA, $1,293,631,000, of which
		  $1,155,724,000 shall be for basic support payments under section 8003(b),
		  $48,505,000 shall be for payments for children with disabilities under section
		  8003(d), $17,474,000 shall be for construction under section 8007(b) and shall
		  remain available through September 30, 2013, $67,074,000 shall be for Federal
		  property payments under section 8002, and $4,854,000, to remain available until
		  expended, shall be for facilities maintenance under section 8008: 
		  Provided, That for purposes of
		  computing the amount of a payment for an eligible local educational agency
		  under section 8003(a) for school year 2011–2012, children enrolled in a school
		  of such agency that would otherwise be eligible for payment under section
		  8003(a)(1)(B) of such Act, but due to the deployment of both parents or legal
		  guardians, or a parent or legal guardian having sole custody of such children,
		  or due to the death of a military parent or legal guardian while on active duty
		  (so long as such children reside on Federal property as described in section
		  8003(a)(1)(B)), are no longer eligible under such section, shall be considered
		  as eligible students under such section, provided such students remain in
		  average daily attendance at a school in the same local educational agency they
		  attended prior to their change in eligibility
		  status.
				School improvement programsFor carrying out school improvement
		  activities authorized by parts A and B of title II, part B of title IV, parts A
		  and B of title VI, and parts B and C of title VII of the ESEA; the
		  McKinney-Vento Homeless Assistance Act; section 203 of the Educational
		  Technical Assistance Act of 2002; the Compact of Free Association Amendments
		  Act of 2003; and the Civil Rights Act of
		  1964, $4,550,018,000, of which $2,725,246,000 shall become available
		  on July 1, 2012, and remain available through September 30, 2013, and of which
		  $1,681,441,000 shall become available on October 1, 2012, and shall remain
		  available through September 30, 2013, for academic year 2012–2013: 
		  Provided, That funds made available
		  to carry out part B of title VII of the ESEA may be used for construction,
		  renovation, and modernization of any elementary school, secondary school, or
		  structure related to an elementary school or secondary school, run by the
		  Department of Education of the State of Hawaii, that serves a predominantly
		  Native Hawaiian student body: 
		  Provided further, That funds made
		  available to carry out part C of title VII of the ESEA shall be awarded on a
		  competitive basis, and also may be used for construction: 
		  Provided further, That $51,210,000
		  shall be available to carry out section 203 of the Educational Technical
		  Assistance Act of 2002: 
		  Provided further, That $17,652,000
		  shall be available to carry out the Supplemental Education Grants program for
		  the Federated States of Micronesia and the Republic of the Marshall Islands: 
		  Provided further, That up to 5
		  percent of these amounts may be reserved by the Federated States of Micronesia
		  and the Republic of the Marshall Islands to administer the Supplemental
		  Education Grants programs and to obtain technical assistance, oversight and
		  consultancy services in the administration of these grants and to reimburse the
		  United States Departments of Labor, Health and Human Services, and Education
		  for such services: 
		  Provided further, That up to 1.5
		  percent of the funds for subpart 1 of part A of title II of the ESEA shall be
		  reserved by the Secretary for competitive awards for teacher or principal
		  training or professional enhancement activities to national not-for-profit
		  organizations.
				Indian educationFor expenses necessary to carry out, to the
		  extent not otherwise provided, title VII, part A of the
		  ESEA,
		  $131,027,000.
				Innovation and improvementFor carrying out activities authorized by
		  part G of title I, subpart 5 of part A and parts C and D of title II, parts B,
		  C, and D of title V of the ESEA, and sections 14006 and 14007 of division A of
		  the American Recovery and Reinvestment Act of 2009, as amended, $1,530,429,000:
		  
		  Provided, That the Secretary may
		  use up to $550,000,000, which shall remain available for obligation through
		  December 31, 2012, for section 14006 of division A of Public Law 111–5, as
		  amended, to make awards (including on the basis of previously submitted
		  applications) to States or to local educational agencies, or both, in
		  accordance with the applicable requirements of that section, as determined by
		  the Secretary, and may use up to 5 percent of such funds for technical
		  assistance and evaluation of the activities carried out under that section: 
		   Provided further, That up to
		  $149,700,000 shall be available for obligation through December 31, 2012 for
		  section 14007 of division A of Public Law 111–5, and up to 5 percent of such
		  funds may be used for technical assistance and the evaluation of activities
		  carried out under such section: 
		   Provided further, That
		  $300,000,000 of the funds for subpart 1 of part D of title V of the ESEA shall
		  be for competitive grants to local educational agencies, including charter
		  schools that are local educational agencies, or States, or partnerships of: (1)
		  a local educational agency, a State, or both; and (2) at least one nonprofit
		  organization to develop and implement performance-based compensation systems
		  for teachers, principals, and other personnel in high-need schools: 
		  Provided further, That such
		  performance-based compensation systems must consider gains in student academic
		  achievement as well as classroom evaluations conducted multiple times during
		  each school year among other factors and provide educators with incentives to
		  take on additional responsibilities and leadership roles: 
		  Provided further, That recipients
		  of such grants shall demonstrate that such performance-based compensation
		  systems are developed with the input of teachers and school leaders in the
		  schools and local educational agencies to be served by the grant: 
		  Provided further, That recipients
		  of such grants may use such funds to develop or improve systems and tools
		  (which may be developed and used for the entire local educational agency or
		  only for schools served under the grant) that would enhance the quality and
		  success of the compensation system, such as high-quality teacher evaluations
		  and tools to measure growth in student achievement: 
		  Provided further, That applications
		  for such grants shall include a plan to sustain financially the activities
		  conducted and systems developed under the grant once the grant period has
		  expired: 
		  Provided further, That up to 5
		  percent of such funds for competitive grants shall be available for technical
		  assistance, training, peer review of applications, program outreach, and
		  evaluation activities: 
		  Provided further, That of the funds
		  available for part B of title V of the ESEA, the Secretary shall use not less
		  than $23,000,000 to carry out activities under section 5205(b) and under
		  subpart 2: 
		  Provided further, That of the funds
		  available for subpart 1 of part B of title V of the ESEA, and notwithstanding
		  section 5205(a), the Secretary may reserve up to $55,000,000 to make multiple
		  awards to non-profit charter management organizations and other entities that
		  are not for-profit entities for the replication and expansion of successful
		  charter school models and shall reserve up to $11,000,000 to carry out the
		  activities described in section 5205(a), including improving quality and
		  oversight of charter schools and providing technical assistance and grants to
		  authorized public chartering agencies in order to increase the number of
		  high-performing charter schools: 
		  Provided further, That each
		  application submitted pursuant to section 5203(a) shall describe a plan to
		  monitor and hold accountable authorized public chartering agencies through such
		  activities as providing technical assistance or establishing a professional
		  development program, which may include evaluation, planning, training, and
		  systems development for staff of authorized public chartering agencies to
		  improve the capacity of such agencies in the State to authorize, monitor, and
		  hold accountable charter schools: 
		  Provided further, That each
		  application submitted pursuant to section 5203(a) shall contain assurances that
		  State law, regulations, or other policies require that: (1) each authorized
		  charter school in the State operate under a legally binding charter or
		  performance contract between itself and the school’s authorized public
		  chartering agency that describes the obligations and responsibilities of the
		  school and the public chartering agency; conduct annual, timely, and
		  independent audits of the school’s financial statements that are filed with the
		  school’s authorized public chartering agency; and demonstrate improved student
		  academic achievement; and (2) authorized public chartering agencies use
		  increases in student academic achievement for all groups of students described
		  in section 1111(b)(2)(C)(v) of the ESEA as the most important factor when
		  determining to renew or revoke a school’s
		  charter.
				Safe schools and citizenship
		  educationFor carrying out
		  activities authorized by part A of title IV and subparts 1, 2, and 10 of part D
		  of title V of the ESEA, $256,237,000: 
		  Provided, That $65,000,000 shall be
		  available for subpart 2 of part A of title IV: 
		  Provided further, That $60,000,000
		  shall be available for Promise Neighborhoods and shall be available through
		  December 31, 2012.
				English language acquisitionFor carrying out part A of title III of the
		  ESEA, $733,530,000, which shall
		  become available on July 1, 2012, and shall remain available through September
		  30, 2013, except that 6.5 percent of such amount shall be available on October
		  1, 2011, and shall remain available through September 30, 2013, to carry out
		  activities under section 3111(c)(1)(C): 
		  Provided, That the Secretary shall
		  use estimates of the American Community Survey child counts for the most recent
		  3-year period available to calculate allocations under such
		  part.
				Special educationFor carrying out the Individuals with
		  Disabilities Education Act (IDEA) and the Special Olympics Sport
		  and Empowerment Act of 2004, $12,647,066,000, of which $3,115,716,000 shall
		  become available on July 1, 2012, and shall remain available through September
		  30, 2013, and of which $9,283,383,000 shall become available on October 1,
		  2012, and shall remain available through September 30, 2013, for academic year
		  2012–2013: 
		  Provided, That the amount for
		  section 611(b)(2) of the IDEA shall be equal to the lesser of the amount
		  available for that activity during fiscal year 2011, increased by the amount of
		  inflation as specified in section 619(d)(2)(B) of the IDEA, or the percent
		  change in the funds appropriated under section 611(i) of the IDEA, but not less
		  than the amount for that activity during fiscal year 2011: 
		  Provided further, That $2,000,000,
		  to remain available for obligation through September 30, 2013, shall be for
		  activities aimed at improving the outcomes of children receiving Supplemental
		  Security Income (SSI) and their families, which may include competitive grants
		  to States to improve the provision and coordination of services for SSI child
		  recipients in order to achieve improved health status, including both physical
		  and emotional health, and education and post-school outcomes, including
		  completion of postsecondary education and employment, and to improve services
		  and supports to the families or households of the SSI child recipient, such as
		  education and job training for the parents: 
		  Provided further, That States may
		  award subgrants for a portion of the funds to other public and private,
		  non-profit entities.
				Rehabilitation services and disability
		  researchFor carrying out, to
		  the extent not otherwise provided, the Rehabilitation Act of 1973, the
		  Assistive Technology Act of 1998, and the Helen Keller National Center Act,
		  $3,512,019,000: 
		  Provided, That the Secretary may
		  use amounts provided in this Act that remain available subsequent to the
		  reallotment of funds to States pursuant to section 110(b) of the Rehabilitation
		  Act for activities aimed at improving the outcomes of children receiving
		  Supplemental Security Income (SSI) and their families, including competitive
		  grants to States to improve the provision and coordination of services for SSI
		  child recipients in order to achieve improved health status, education and
		  post-school outcomes, including completion of postsecondary education and
		  employment, and to improve services and supports to the family or households of
		  the SSI child recipient, such as education and job training for the parents: 
		  Provided further, That States may
		  award subgrants for a portion of the funds to other public and private,
		  non-profit entities: 
		   Provided further, That any funds
		  made available subsequent to reallotment for activities aimed at improving the
		  outcomes of children receiving SSI and their families shall remain available
		  until September 30, 2013: 
		  Provided further, That $2,000,000
		  shall be for competitive grants to support alternative financing programs that
		  provide for the purchase of assistive technology devices, such as a
		  low-interest loan fund; an interest buy-down program; a revolving loan fund; a
		  loan guarantee; or insurance program: 
		  Provided further, That applicants
		  shall provide an assurance that, and information describing the manner in
		  which, the alternative financing program will expand and emphasize consumer
		  choice and control: 
		  Provided further, That State
		  agencies and community-based disability organizations that are directed by and
		  operated for individuals with disabilities shall be eligible to
		  compete.
				Special institutions for persons with
		  disabilities
				American printing house for the
		  blindFor carrying out the Act
		  of March 3, 1879, $24,551,000.
				National technical institute for the
		  deafFor the National
		  Technical Institute for the Deaf under titles I and II of the Education of the
		  Deaf Act of 1986, $65,546,000: 
		  Provided, That from the total
		  amount available, the Institute may at its discretion use funds for the
		  endowment program as authorized under section 207 of such
		  Act.
				Gallaudet universityFor the Kendall Demonstration Elementary
		  School, the Model Secondary School for the Deaf, and the partial support of
		  Gallaudet University under titles I and II of the Education of the Deaf Act of
		  1986, $125,754,000, of which $7,990,000 shall be for construction and shall
		  remain available until expended: 
		  Provided, That from the total
		  amount available, the University may at its discretion use funds for the
		  endowment program as authorized under section 207 of such
		  Act.
				Career, technical, and adult
		  educationFor carrying out, to
		  the extent not otherwise provided, the Carl D. Perkins Career and Technical
		  Education Act of 2006 and the Adult Education and Family Literacy Act (referred
		  to in this Act as the AEFLA), $1,738,946,000, of which
		  $947,946,000 shall become available on July 1, 2012, and shall remain available
		  through September 30, 2013, and of which $791,000,000 shall become available on
		  October 1, 2012, and shall remain available through September 30, 2013: 
		  Provided, That of the amount
		  provided for Adult Education State Grants, $74,850,000 shall be made available
		  for integrated English literacy and civics education services to immigrants and
		  other limited-English-proficient populations: 
		  Provided further, That of the
		  amount reserved for integrated English literacy and civics education,
		  notwithstanding section 211 of the AEFLA, 65 percent shall be allocated to
		  States based on a State's absolute need as determined by calculating each
		  State's share of a 10-year average of the United States Citizenship and
		  Immigration Services data for immigrants admitted for legal permanent residence
		  for the 10 most recent years, and 35 percent allocated to States that
		  experienced growth as measured by the average of the 3 most recent years for
		  which United States Citizenship and Immigration Services data for immigrants
		  admitted for legal permanent residence are available, except that no State
		  shall be allocated an amount less than $60,000: 
		  Provided further, That of the
		  amounts made available for AEFLA, $11,323,000 shall be for national leadership
		  activities under section 243.
				Student financial
		  assistance
				For carrying out subparts 1 and 3 of part A,
		  and part C of title IV of the HEA,
		  $24,538,521,000, which shall remain available through September 30,
		  2013.The maximum Pell Grant for
		  which a student shall be eligible during award year 2012–2013 shall be
		  $4,860.
				Student aid administrationFor Federal administrative expenses to carry
		  out part D of title I, and subparts 1, 3, 4, 9, and 10 of part A, and parts B,
		  C, D, and E of title IV of the HEA,
		  $1,045,363,000, to remain available until September 30,
		  2013.
				Higher educationFor carrying out, to the extent not
		  otherwise provided, titles II, III, IV, V, VI, VII, and VIII of the HEA, the
		  Mutual Educational and Cultural Exchange Act of 1961, and section 117 of the
		  Carl D. Perkins Career and Technical Education Act of 2006, $1,873,196,000: 
		  Provided, That $608,000 shall be
		  for data collection and evaluation activities for programs under the HEA,
		  including such activities needed to comply with the
		  Government Performance and Results Act of
		  1993: 
		  Provided further, That
		  notwithstanding any other provision of law, funds made available in this Act to
		  carry out title VI of the HEA and section 102(b)(6) of the Mutual Educational
		  and Cultural Exchange Act of 1961 may be used to support visits and study in
		  foreign countries by individuals who are participating in advanced foreign
		  language training and international studies in areas that are vital to United
		  States national security and who plan to apply their language skills and
		  knowledge of these countries in the fields of government, the professions, or
		  international development: 
		  Provided further, That of the funds
		  referred to in the preceding proviso up to 1 percent may be used for program
		  evaluation, national outreach, and information dissemination activities: 
		  Provided further, That
		  notwithstanding any other provision of law, a recipient of a multi-year award
		  under section 316 of the HEA, as that section was in effect prior to the date
		  of enactment of the Higher Education Opportunity Act (referred to in this Act
		  as HEOA), that would have otherwise received a continuation
		  award for fiscal year 2012 under that section, shall receive under section 316,
		  as amended by the HEOA, not less than the amount that such recipient would have
		  received under such a continuation award: 
		  Provided further, That the portion
		  of the funds received under section 316 by a recipient described in the
		  preceding proviso that is equal to the amount of such continuation award shall
		  be used in accordance with the terms of such continuation
		  award.
				Howard universityFor partial support of Howard University,
		  $234,507,000, of which not less than $3,600,000 shall be for a matching
		  endowment grant pursuant to the Howard University Endowment Act and shall
		  remain available until expended.
				College housing and academic facilities
		  loans programFor Federal
		  administrative expenses to carry out activities related to existing facility
		  loans pursuant to section 121 of the HEA,
		  $460,000.
				Historically Black College and University
		  Capital Financing Program AccountFor the cost of guaranteed loans,
		  $20,188,000, as authorized pursuant to part D of title III of the HEA: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That these funds
		  are available to subsidize total loan principal, any part of which is to be
		  guaranteed, not to exceed $367,255,000: 
		   Provided further, That these funds
		  may be used to support loans to public and private Historically Black Colleges
		  and Universities without regard to the limitations within section 344(a) of the
		  HEA.
				In addition, for administrative expenses to
		  carry out the Historically Black College and University Capital Financing
		  Program entered into pursuant to part D of title III of the HEA,
		  $353,000.
				Institute of education
		  sciencesFor carrying out
		  activities authorized by the Education Sciences Reform Act of 2002, the
		  National Assessment of Educational Progress Authorization Act, section 208 of
		  the Educational Technical Assistance Act of 2002, and section 664 of the
		  Individuals with Disabilities Education Act, $594,788,000, which shall remain
		  available through September 30, 2013: 
		  Provided, That funds available to
		  carry out section 208 of the Educational Technical Assistance Act may be used
		  to link Statewide elementary and secondary data systems with early childhood,
		  postsecondary, and workforce data systems, or to further develop such systems: 
		  Provided further, That up to
		  $11,000,000 of the funds available to carry out section 208 of the Educational
		  Technical Assistance Act may be used for awards to public or private
		  organizations or agencies to support activities to improve data coordination,
		  quality, and use at the local, State, and national
		  levels.
				Departmental
		  management
				Program administrationFor carrying out, to the extent not
		  otherwise provided, the Department of Education Organization Act, including
		  rental of conference rooms in the District of Columbia and hire of three
		  passenger motor vehicles, $447,104,000.
				Office for civil rightsFor expenses necessary for the Office for
		  Civil Rights, as authorized by section 203 of the Department of Education
		  Organization Act, $102,818,000.
				Office of the inspector
		  generalFor expenses necessary
		  for the Office of the Inspector General, as authorized by section 212 of the
		  Department of Education Organization Act,
		  $59,933,000.
				General
		  provisions
				301.No funds appropriated in this Act may be
			 used for the transportation of students or teachers (or for the purchase of
			 equipment for such transportation) in order to overcome racial imbalance in any
			 school or school system, or for the transportation of students or teachers (or
			 for the purchase of equipment for such transportation) in order to carry out a
			 plan of racial desegregation of any school or school system.
				302.None of the funds contained in this Act
			 shall be used to require, directly or indirectly, the transportation of any
			 student to a school other than the school which is nearest the student's home,
			 except for a student requiring special education, to the school offering such
			 special education, in order to comply with title VI of the Civil Rights Act of
			 1964. For the purpose of this section an indirect requirement of transportation
			 of students includes the transportation of students to carry out a plan
			 involving the reorganization of the grade structure of schools, the pairing of
			 schools, or the clustering of schools, or any combination of grade
			 restructuring, pairing, or clustering. The prohibition described in this
			 section does not include the establishment of magnet schools.
				303.No funds appropriated in this Act may be
			 used to prevent the implementation of programs of voluntary prayer and
			 meditation in the public schools.
					(transfer of
		  funds)
					304.Not to exceed 1 percent of any
			 discretionary funds (pursuant to the Balanced Budget and Emergency Deficit
			 Control Act of 1985) which are appropriated for the Department of Education in
			 this Act may be transferred between appropriations, but no such appropriation
			 shall be increased by more than 3 percent by any such transfer: 
			 Provided, That the transfer
			 authority granted by this section shall not be used to create any new program
			 or to fund any project or activity for which no funds are provided in this Act:
			 
			 Provided further, That the
			 Committees on Appropriations of the House of Representatives and the Senate are
			 notified at least 15 days in advance of any transfer.
				305.The Outlying Areas may consolidate funds
			 received under this Act, pursuant to 48 U.S.C. 1469a, under part A of title V
			 of the ESEA.
				306.Section 105(f)(1)(B)(ix) of the Compact of
			 Free Association Amendments Act of 2003 (48 U.S.C. 1921d(f)(1)(B)(ix)) shall be
			 applied by substituting 2012 for 2009.
				307.(a)Notwithstanding any other provision of law,
			 the Secretary is authorized to modify the terms and conditions of gulf
			 hurricane disaster loans to affected institutions pursuant to section 2601 of
			 Public Law 109–234 using the authority provided herein, on such terms as the
			 Secretary, the Secretary of the Treasury, and the Director of the Office of
			 Management and Budget jointly determine are in the best interests of both the
			 United States and the borrowers, and necessary to mitigate the economic effects
			 of Hurricanes Katrina and Rita. Any modification under this section shall not
			 result in any net cost to the Federal Government, as jointly determined by the
			 Secretary, the Secretary of the Treasury, and the Director of the Office of
			 Management and Budget, beginning on the date on which the Secretary modifies a
			 loan under this section.
					(b) Federal register noticeThe Secretary, the Secretary of the
			 Treasury, and the Director of the Office of Management and Budget, shall
			 jointly publish a notice in the Federal Register prior to any modification of
			 loans under paragraph (a) that—
						(1)establishes the terms and conditions
			 governing the modifications authorized by paragraph (a);
						(2)includes an outline of the methodology and
			 factors that the Secretary, the Secretary of the Treasury, and the Director of
			 the Office of Management and Budget, will jointly consider in evaluating the
			 modification of the loans made under this title; and
						(3)describes how the use of such methodology
			 and consideration of such factors used to determine the modifications will
			 ensure that loan modifications do not result in any net cost to the Federal
			 Government.
						(c)FeesAn affected institution that receives a
			 modification to its disaster loan pursuant to section 2601 of Public Law
			 109–234 shall pay a fee to the Secretary which shall be credited to the HBCU
			 Hurricane Supplemental Loan Program. Such fees shall remain available without
			 fiscal year limitation to pay the modification costs. The amount of the fee
			 paid shall be equal to the modification cost as jointly determined by the
			 Secretary, the Secretary of the Treasury, and the Director of the Office of
			 Management and Budget, calculated in accordance with section 502 of the Federal
			 Credit Reform Act of 1990, as amended, of such loan.
					308.Section 14006(c)(2) of division A of the
			 American Recovery and Reinvestment Act of 2009 (as amended by section 1832(b)
			 of division B of Public Law 112–10) is amended by inserting before the period,
			 except that such a State may use its grant funds to make subgrants to
			 public or private agencies and organizations for activities consistent with the
			 purposes of the grant.
				309.(a)Federal pell grant
			 eligibility
						(1)Minimum
			 levelSection 401(b)(4) of
			 the HEA (20 U.S.C. 1070a(b)(4)) is amended by striking , except
			 that and all that follows and inserting a period.
						(2)Duration of
			 award periodSection
			 401(c)(5) of the HEA (20 U.S.C. 1070a(c)(5)) is amended—
							(A)by striking 18 each place it
			 appears and inserting 12; and
							(B)by striking the last sentence.
							(b)Zero expected
			 family contributionSection
			 479(c) of the HEA (20 U.S.C. 1087ss(c)) is amended—
						(1)in paragraph (1)(B), by striking
			 $30,000 and inserting $23,000; and
						(2)in paragraph (2)(B), by striking
			 $30,000 and inserting $23,000.
						(c)Students who
			 are not high school graduates
						(1)AmendmentSection 484(d) of the HEA (20 U.S.C.
			 1091(d)) is amended—
							(A)in the matter preceding paragraph (1), by
			 striking meet one of the following standards:;
							(B)by striking paragraphs (1), (2), and (4);
			 and
							(C)in paragraph (3), by striking (3)
			 The student has and inserting have; and
							(2)TransitionThe amendment made by paragraph (1) shall
			 apply to students who first enroll in a program of study on or after July 1,
			 2012.
						(3)Conforming
			 ChangeSection 101(a)(1) of the HEA (20 U.S.C. 1001(a)(1) is
			 amended by striking section 484(d)(3) and inserting
			 section 484(d).
						(d)Temporary
			 elimination of interest subsidy during student loan grace period
						(1)Section 428(a)(3)(A)(i)(I) of the HEA (20
			 U.S.C. 1078(a)(3)(A)(i)(I)) is amended to read as follows:
							
								(I)which accrues prior to the date the student
				ceases to carry at least one-half the normal full-time academic workload (as
				determined by the institution),
				or
								.
						(2)The amendment made by paragraph (1) shall
			 apply to new Federal Direct Stafford Loans made on or after July 1, 2012 and
			 before July 1, 2014.
						(e)Revised special
			 allowance calculation
						(1)Revised
			 calculation ruleSection
			 438(b)(2)(I) of the HEA (20 U.S.C. 1087–1(b)(2)(I)) is amended by adding at the
			 end the following:
							
								(vii)Revised
				calculation rule to reflect financial market conditions
									(I)Calculation
				based on liborFor the
				calendar quarter beginning on April 1, 2012 and each subsequent calendar
				quarter, in computing the special allowance paid pursuant to this subsection
				with respect to loans described in subclause (II), clause (i)(I) of this
				subparagraph shall be applied by substituting of the 1-month London
				Inter Bank Offered Rate (LIBOR) for United States dollars in effect for each of
				the days in such quarter as compiled and released by the British Bankers
				Association for of the quotes of the 3-month commercial paper
				(financial) rates in effect for each of the days in such quarter as reported by
				the Federal Reserve in Publication H–15 (or its successor) for such 3-month
				period.
									(II)Loans eligible
				for libor-based calculationThe special allowance paid pursuant to this
				subsection shall be calculated as described in subclause (I) with respect to
				special allowance payments for the 3-month period ending June 30, 2012, and
				each succeeding 3-month period, on loans for which the first disbursement is
				made on or after January 1, 2000, and before July 1, 2010, if, not later than
				April 1, 2012, the holder of the loan (or, if the holder acts as eligible
				lender trustee for the beneficial owner of the loan, the beneficial owner of
				the loan), affirmatively and permanently waives all contractual, statutory, or
				other legal rights to a special allowance paid pursuant to this subsection that
				is calculated using the formula in effect at the time the loans were first
				disbursed.
									(III)Terms of
				waiver
										(aa)In
				generalA waiver pursuant to
				subclause (II) shall be in a form (printed or electronic) prescribed by the
				Secretary, and shall be applicable to—
											(AA)all loans described in such subclause that
				the lender holds solely in its own right under any lender identification number
				associated with the holder (pursuant to section 487B);
											(BB)all loans described in such subclause for
				which the beneficial owner has the authority to make an election of a waiver
				under such subclause, regardless of the lender identification number associated
				with the loan or the lender that holds the loan as eligible lender trustee on
				behalf of such beneficial owner; and
											(CC)all future calculations of the special
				allowance on loans that, on the date of such waiver, are loans described in
				subitem (AA) or (BB), or that, after such date, become loans described in
				subitem (AA) or (BB).
											(bb)ExceptionsAny waiver pursuant to subclause (II) that
				is elected for loans described in subitem (AA) or (BB) of item (aa) shall not
				apply to any loan described in such subitem for which the lender or beneficial
				owner of the loan demonstrates to the satisfaction of the Secretary
				that—
											(AA)in accordance with an agreement entered
				into before the date of enactment of this section by which such lender or owner
				is governed and that applies to such loans, such lender or owner is not legally
				permitted to make an election of such waiver with respect to such loans without
				the approval of one or more third parties with an interest in the loans, and
				that the lender or owner followed all available options under such agreement to
				obtain such approval, and was unable to do so; or
											(BB)such lender or beneficial owner presented
				the proposal of electing such a waiver applicable to such loans associated with
				an obligation rated by a nationally recognized statistical rating organization
				(as defined in section 3(a)(62) of the Securities Exchange Act of 1934), and
				such rating organization provided a written opinion that the agency would
				downgrade the rating applicable to such obligation if the lender or owner
				elected such a
				waiver.
											.
						(2)Conforming
			 amendmentsSection
			 438(b)(2)(I) of the HEA (20 U.S.C. 1087–1(b)(2)(I)) is further amended—
							(A)in clause (i)(II), by striking such
			 average bond equivalent rate and inserting the rate determined
			 under subclause (I) (in accordance with clause (vii)); and
							(B)in clause (v)(III), by striking
			 (iv), and (vi) and inserting (iv), (vi), and
			 (vii).
							(f)Reappropriation
			 of mandatory savingsSection
			 401(b)(7)(A)(iv) of the HEA (20 U.S.C. 1070a(b)(7)(A)(iv)) is amended to read
			 as follows:
						
							(iv)to carry out this section—
								(I)$13,500,000,000 for fiscal year
				2011;
								(II)$13,795,000,000 for fiscal year
				2012;
								(III)$7,587,000,000 for fiscal year 2013;
								(IV)$588,000,000 for fiscal year 2014;
								(V)$0 for fiscal year 2015;
								(VI)$0 for fiscal year 2016;
								(VII)$1,574,000,000 for fiscal year 2017;
								(VIII)$1,382,000,000 for fiscal year 2018;
								(IX)$1,409,000,000 for fiscal year 2019;
								(X)$1,430,000,000 for fiscal year 2020;
				and
								(XI)$1,145,000,000 for fiscal year 2021 and
				each succeeding fiscal
				year.
								.
					(g)Effective
			 DateThe amendments made by subsections (a), (b), and (c) shall
			 take effect on July 1, 2012.
					(h)Inapplicability
			 of negotiated rulemaking and master calendar exceptionSections 482(c) and 492 of the HEA (20
			 U.S.C. 1089(c), 1098a) shall not apply to the amendments made by this section,
			 or to any regulations promulgated under those amendments.
					This title may be cited as the
		  Department of Education Appropriations
		  Act, 2012.
				IVRelated agencies
				Committee for purchase from people who are
		  blind or severely disabled
				Salaries and expensesFor expenses necessary for the Committee for
		  Purchase From People Who Are Blind or Severely Disabled established by Public
		  Law 92–28, $5,385,000.
				Corporation for national and community
		  service
				Operating
		  expenses
				For necessary expenses for the Corporation
		  for National and Community Service (referred to in this title as
		  CNCS) to carry out the Domestic Volunteer Service Act of 1973
		  (referred to in this title as 1973 Act) and the National and
		  Community Service Act of 1990 (referred to in this title as 1990
		  Act), $751,672,000, notwithstanding sections 198B(b)(3), 198S(g),
		  501(a)(4)(C), and 501(a)(4)(F) of the 1990 Act: 
		  Provided, That of the amounts
		  provided under this heading: (1) up to 1 percent of program grant funds may be
		  used to defray the costs of conducting grant application reviews, including the
		  use of outside peer reviewers and electronic management of the grants cycle;
		  (2) $44,900,000 shall be available for expenses authorized under section
		  501(a)(4)(E) of the 1990 Act; (3) $2,000,000 shall be available for expenses to
		  carry out sections 112(e), 179A, and 198O and subtitle J of title I of the 1990
		  Act, notwithstanding section 501(a)(6) of the 1990 Act; (4) $13,466,000 shall
		  be available to provide assistance to State commissions on national and
		  community service, under section 126(a) of the 1990 Act and notwithstanding
		  section 501(a)(5)(B) of the 1990 Act; (5) $31,942,000 shall be available to
		  carry out subtitle E of the 1990 Act; and (6) $3,992,000 shall be available for
		  expenses authorized under section 501(a)(4)(F) of the 1990 Act, which,
		  notwithstanding the provisions of section 198P shall be awarded by CNCS on a
		  competitive basis: 
		  Provided further, That, with
		  respect to amounts provided under this heading for State Service Commissions,
		  section 126 of the 1990 Act shall be applied by substituting “$200,000” for
		  “$250,000” each place that it appears.
				National service
		  trust
				(including transfer of funds)For necessary expenses for the National
		  Service Trust established under subtitle D of title I of the 1990 Act,
		  $212,198,000, to remain available until expended: 
		  Provided, That CNCS may transfer
		  additional funds from the amount provided within Operating
		  Expenses allocated to grants under subtitle C of title I of the 1990
		  Act to the National Service Trust upon determination that such transfer is
		  necessary to support the activities of national service participants and after
		  notice is transmitted to the Committees on Appropriations of the House of
		  Representatives and the Senate: 
		   Provided further, That amounts
		  appropriated for or transferred to the National Service Trust may be invested
		  under section 145(b) of the 1990 Act without regard to the requirement to
		  apportion funds under 31 U.S.C. 1513(b).
				Salaries and expensesFor necessary expenses of administration as
		  provided under section 501(a)(5) of the 1990 Act and under section 504(a) of
		  the 1973 Act, including payment of salaries, authorized travel, hire of
		  passenger motor vehicles, the rental of conference rooms in the District of
		  Columbia, the employment of experts and consultants authorized under 5 U.S.C.
		  3109, and not to exceed $2,500 for official reception and representation
		  expenses, $83,000,000.
				Office of inspector generalFor necessary expenses of the Office of
		  Inspector General in carrying out the Inspector General Act of 1978,
		  $4,000,000.
				Administrative
		  provisions
				401.CNCS shall make any significant changes to
			 program requirements, service delivery or policy only through public notice and
			 comment rulemaking. For fiscal year 2012, during any grant selection process,
			 an officer or employee of CNCS shall not knowingly disclose any covered grant
			 selection information regarding such selection, directly or indirectly, to any
			 person other than an officer or employee of CNCS that is authorized by CNCS to
			 receive such information.
				402.AmeriCorps programs receiving grants under
			 the National Service Trust program shall meet an overall minimum share
			 requirement of 24 percent for the first 3 years that they receive AmeriCorps
			 funding, and thereafter shall meet the overall minimum share requirement as
			 provided in section 2521.60 of title 45, Code of Federal Regulations, without
			 regard to the operating costs match requirement in section 121(e) or the member
			 support Federal share limitations in section 140 of the 1990 Act, and subject
			 to partial waiver consistent with section 2521.70 of title 45, Code of Federal
			 Regulations.
				403.Donations made to CNCS under section 196 of
			 the 1990 Act for the purposes of financing programs and operations under titles
			 I and II of the 1973 Act or subtitle B, C, D, or E of title I of the 1990 Act
			 shall be used to supplement and not supplant current programs and
			 operations.
				404.In addition to the requirements in section
			 146(a) of the 1990 Act, use of an educational award for the purpose described
			 in section 148(a)(4) shall be limited to individuals who are veterans as
			 defined under section 101 of the Act.
					Corporation for public
		  broadcastingFor payment to
		  the Corporation for Public Broadcasting (referred to in this Act as
		  CPB), as authorized by the Communications Act of 1934, an amount which
		  shall be available within limitations specified by that Act, for the fiscal
		  year 2014, $445,000,000: 
		  Provided, That none of the funds
		  made available to CPB by this Act shall be used to pay for receptions, parties,
		  or similar forms of entertainment for Government officials or employees: 
		  Provided further, That none of the
		  funds made available to CPB by this Act shall be available or used to aid or
		  support any program or activity from which any person is excluded, or is denied
		  benefits, or is discriminated against, on the basis of race, color, national
		  origin, religion, or sex: 
		  Provided further, That none of the
		  funds made available to CPB by this Act shall be used to apply any political
		  test or qualification in selecting, appointing, promoting, or taking any other
		  personnel action with respect to officers, agents, and employees of CPB: 
		  Provided further, That none of the
		  funds made available to CPB by this Act shall be used to support the Television
		  Future Fund or any similar purpose.
					Federal mediation and
		  conciliation service
					Salaries and
		  expensesFor expenses
		  necessary for the Federal Mediation and Conciliation Service
		  (Service) to carry out the functions vested in it by the
		  Labor-Management Relations Act, 1947, including hire of passenger motor
		  vehicles; for expenses necessary for the Labor-Management Cooperation Act of
		  1978; and for expenses necessary for the Service to carry out the functions
		  vested in it by the Civil Service Reform Act, $46,250,000: 
		  Provided, That notwithstanding 31
		  U.S.C. 3302, fees charged, up to full-cost recovery, for special training
		  activities and other conflict resolution services and technical assistance,
		  including those provided to foreign governments and international
		  organizations, and for arbitration services shall be credited to and merged
		  with this account, and shall remain available until expended: 
		  Provided further, That fees for
		  arbitration services shall be available only for education, training, and
		  professional development of the agency workforce: 
		  Provided further, That the Director
		  of the Service is authorized to accept and use on behalf of the United States
		  gifts of services and real, personal, or other property in the aid of any
		  projects or functions within the Director's
		  jurisdiction.
					Federal mine safety and health review
		  commission
					Salaries and expensesFor expenses necessary for the Federal Mine
		  Safety and Health Review Commission, $17,637,000.
					Institute of museum and library
		  services
					Office of museum and library services:
		  grants and administrationFor
		  carrying out the Museum and Library Services Act of 1996 and the National
		  Museum of African American History and Culture Act,
		  $232,393,000.
					Medicaid and CHIP payment and
		  access commission
					Salaries and
		  expensesFor expenses
		  necessary to carry out section 1900 of the Social Security Act,
		  $6,000,000.
					Medicare payment advisory
		  commission
					Salaries and expensesFor expenses necessary to carry out section
		  1805 of the Social Security Act,
		  $11,800,000, to be transferred to this appropriation from the Federal Hospital
		  Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust
		  Fund.
					National council on
		  disability
					Salaries and expensesFor expenses necessary for the National
		  Council on Disability as authorized by title IV of the
		  Rehabilitation Act of 1973,
		  $3,264,000.
					National labor relations
		  board
					Salaries and expensesFor expenses necessary for the National
		  Labor Relations Board to carry out the functions vested in it by the
		  Labor-Management Relations Act, 1947, and other laws, $278,833,000: 
		  Provided, That no part of this
		  appropriation shall be available to organize or assist in organizing
		  agricultural laborers or used in connection with investigations, hearings,
		  directives, or orders concerning bargaining units composed of agricultural
		  laborers as referred to in section 2(3) of the Act of July 5, 1935, and as
		  amended by the Labor-Management Relations Act, 1947, and as defined in section
		  3(f) of the Act of June 25, 1938, and including in said definition employees
		  engaged in the maintenance and operation of ditches, canals, reservoirs, and
		  waterways when maintained or operated on a mutual, nonprofit basis and at least
		  95 percent of the water stored or supplied thereby is used for farming
		  purposes.
					Administrative
		  provision
					405.None of the funds provided by this Act or
			 previous Acts making appropriations for the National Labor Relations Board may
			 be used to issue any new administrative directive or regulation that would
			 provide employees any means of voting through any electronic means in an
			 election to determine a representative for the purposes of collective
			 bargaining.
					National mediation
		  board
					Salaries and expensesFor expenses necessary to carry out the
		  provisions of the Railway Labor Act, including emergency boards appointed by
		  the President, $13,436,000.
					Occupational safety and health review
		  commission
					Salaries and expensesFor expenses necessary for the Occupational
		  Safety and Health Review Commission, $11,689,000.
					Railroad retirement
		  board
					Dual benefits payments
		  accountFor payment to the
		  Dual Benefits Payments Account, authorized under section 15(d) of the Railroad
		  Retirement Act of 1974, $51,000,000, which shall include amounts becoming
		  available in fiscal year 2012 pursuant to section 224(c)(1)(B) of Public Law
		  98–76; and in addition, an amount, not to exceed 2 percent of the amount
		  provided herein, shall be available proportional to the amount by which the
		  product of recipients and the average benefit received exceeds the amount
		  available for payment of vested dual benefits: 
		  Provided, That the total amount
		  provided herein shall be credited in 12 approximately equal amounts on the
		  first day of each month in the fiscal year.
					Federal payments to the railroad retirement
		  accountsFor payment to the
		  accounts established in the Treasury for the payment of benefits under the
		  Railroad Retirement Act for interest earned on unnegotiated checks, $150,000,
		  to remain available through September 30, 2013, which shall be the maximum
		  amount available for payment pursuant to section 417 of Public Law
		  98–76.
					Limitation on administrationFor necessary expenses for the Railroad
		  Retirement Board (Board) for administration of the Railroad
		  Retirement Act and the Railroad Unemployment Insurance Act, $108,855,000, to be
		  derived in such amounts as determined by the Board from the railroad retirement
		  accounts and from moneys credited to the railroad unemployment insurance
		  administration fund.
					Limitation on the office of inspector
		  generalFor expenses necessary
		  for the Office of Inspector General for audit, investigatory and review
		  activities, as authorized by the Inspector General Act of 1978, not more than
		  $8,170,000, to be derived from the railroad retirement accounts and railroad
		  unemployment insurance account.
					Social security
		  administration
					Payments to social security trust
		  fundsFor payment to the
		  Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability
		  Insurance Trust Fund, as provided under sections 201(m), 228(g), and 1131(b)(2)
		  of the Social Security Act,
		  $20,404,000.
					Supplemental security income
		  programFor carrying out
		  titles XI and XVI of the Social Security Act, section 401 of Public Law 92–603,
		  section 212 of Public Law 93–66, as amended, and section 405 of Public Law
		  95–216, including payment to the Social Security trust funds for administrative
		  expenses incurred pursuant to section 201(g)(1) of the Social Security Act,
		  $37,582,991,000, to remain available until expended: 
		  Provided, That any portion of the
		  funds provided to a State in the current fiscal year and not obligated by the
		  State during that year shall be returned to the Treasury: 
		  Provided further, That not more
		  than $8,000,000 shall be available for research and demonstrations under
		  sections 1110 and 1144 of the Social Security Act and remain available through
		  September 30, 2013.For making,
		  after June 15 of the current fiscal year, benefit payments to individuals under
		  title XVI of the Social Security Act, for unanticipated costs incurred for the
		  current fiscal year, such sums as may be necessary.For making benefit payments under title XVI
		  of the Social Security Act for the first quarter of fiscal year 2013,
		  $18,200,000,000, to remain available until
		  expended.
					Limitation
		  on administrative expenses
					For necessary expenses, including the hire
		  of two passenger motor vehicles, and not to exceed $20,000 for official
		  reception and representation expenses, not more than $10,555,494,000 may be
		  expended, as authorized by section 201(g)(1) of the Social Security Act, from
		  any one or all of the trust funds referred to in such section: 
		  Provided, That not less than
		  $2,150,000 shall be for the Social Security Advisory Board: 
		  Provided further, That unobligated
		  balances of funds provided under this paragraph at the end of fiscal year 2012
		  not needed for fiscal year 2012 shall remain available until expended to invest
		  in the Social Security Administration information technology and
		  telecommunications hardware and software infrastructure, including related
		  equipment and non-payroll administrative expenses associated solely with this
		  information technology and telecommunications infrastructure: 
		  Provided further, That the
		  Commissioner of Social Security shall notify the Committees on Appropriations
		  of the House of Representatives and the Senate prior to making unobligated
		  balances available under the authority in the previous proviso: 
		  Provided further, That
		  reimbursement to the trust funds under this heading for expenditures for
		  official time for employees of the Social Security Administration pursuant to 5
		  U.S.C. 7131, and for facilities or support services for labor organizations
		  pursuant to policies, regulations, or procedures referred to in section 7135(b)
		  of such title shall be made by the Secretary of the Treasury, with interest,
		  from amounts in the general fund not otherwise appropriated, as soon as
		  possible after such expenditures are made.In addition, for continuing disability
		  reviews under titles II and XVI of the Social Security Act and for the cost
		  associated with conducting redeterminations of eligibility under title XVI of
		  the Social Security Act, not more than $274,000,000 may be expended, as
		  authorized by section 201(g)(1) of the Social Security Act, from any one or all
		  of the trust funds referred to therein: 
		  Provided further, That the
		  Commissioner shall provide to the Congress (at the conclusion of the fiscal
		  year) a report on the obligation and expenditure of these funds, similar to the
		  reports that were required by section 103(d)(2) of Public Law 104–121 for
		  fiscal years 1996 through 2002.
					In addition, $161,000,000 to be derived from
		  administration fees in excess of $5.00 per supplementary payment collected
		  pursuant to section 1616(d) of the Social Security Act or section 212(b)(3) of
		  Public Law 93–66, which shall remain available until expended. To the extent
		  that the amounts collected pursuant to such sections in fiscal year 2012 exceed
		  $161,000,000, the amounts shall be available in fiscal year 2013 only to the
		  extent provided in advance in appropriations
		  Acts.
					In addition, up to $1,000,000 to be derived
		  from fees collected pursuant to section 303(c) of the Social Security
		  Protection Act, which shall remain available until
		  expended.
					Office of inspector
		  general
					(including transfer of funds)For expenses necessary for the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, $28,942,000, together with not to exceed $73,535,000, to be
		  transferred and expended as authorized by section 201(g)(1) of the
		  Social Security Act from the Federal
		  Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance
		  Trust Fund.In addition, an
		  amount not to exceed 3 percent of the total provided in this appropriation may
		  be transferred from the Limitation on Administrative Expenses,
		  Social Security Administration, to be merged with this account, to be available
		  for the time and purposes for which this account is available: 
		  Provided, That notice of such
		  transfers shall be transmitted promptly to the Committees on Appropriations of
		  the House of Representatives and the Senate at least 15 days in advance of any
		  transfer.
					VGeneral provisions
				(transfer of
		  funds)
				501.The Secretaries of Labor, Health and Human
			 Services, and Education are authorized to transfer unexpended balances of prior
			 appropriations to accounts corresponding to current appropriations provided in
			 this Act. Such transferred balances shall be used for the same purpose, and for
			 the same periods of time, for which they were originally appropriated.
				502.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal year
			 unless expressly so provided herein.
				503.(a)No part of any appropriation contained in
			 this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be
			 used, other than for normal and recognized executive-legislative relationships,
			 for publicity or propaganda purposes, for the preparation, distribution, or use
			 of any kit, pamphlet, booklet, publication, electronic communication, radio,
			 television, or video presentation designed to support or defeat the enactment
			 of legislation before the Congress or any State or local legislature or
			 legislative body, except in presentation to the Congress or any State or local
			 legislature itself, or designed to support or defeat any proposed or pending
			 regulation, administrative action, or order issued by the executive branch of
			 any State or local government, except in presentation to the executive branch
			 of any State or local government itself.
					(b)No part of any appropriation contained in
			 this Act or transferred pursuant to section 4002 of Public Law 111–148 shall be
			 used to pay the salary or expenses of any grant or contract recipient, or agent
			 acting for such recipient, related to any activity designed to influence the
			 enactment of legislation, appropriations, regulation, administrative action, or
			 Executive order proposed or pending before the Congress or any State
			 government, State legislature or local legislature or legislative body, other
			 than for normal and recognized executive-legislative relationships or
			 participation by an agency or officer of a State, local or tribal government in
			 policymaking and administrative processes within the executive branch of that
			 government.
					(c)The prohibitions in subsections (a) and (b)
			 shall include any activity to advocate or promote any proposed, pending or
			 future Federal, State or local tax increase, or any proposed, pending, or
			 future requirement or restriction on any legal consumer product, including its
			 sale or marketing, including but not limited to the advocacy or promotion of
			 gun control.
					504.The Secretaries of Labor and Education are
			 authorized to make available not to exceed $28,000 and $20,000, respectively,
			 from funds available for salaries and expenses under titles I and III,
			 respectively, for official reception and representation expenses; the Director
			 of the Federal Mediation and Conciliation Service is authorized to make
			 available for official reception and representation expenses not to exceed
			 $5,000 from the funds available for Federal Mediation and Conciliation
			 Service, Salaries and Expenses; and the Chairman of the National
			 Mediation Board is authorized to make available for official reception and
			 representation expenses not to exceed $5,000 from funds available for
			 National Mediation Board, Salaries and Expenses.
				505.When issuing statements, press releases,
			 requests for proposals, bid solicitations and other documents describing
			 projects or programs funded in whole or in part with Federal money, all
			 grantees receiving Federal funds included in this Act, including but not
			 limited to State and local governments and recipients of Federal research
			 grants, shall clearly state—
					(1)the percentage of the total costs of the
			 program or project which will be financed with Federal money;
					(2)the dollar amount of Federal funds for the
			 project or program; and
					(3)percentage and dollar amount of the total
			 costs of the project or program that will be financed by non-governmental
			 sources.
					506.(a)None of the funds appropriated in this Act,
			 and none of the funds in any trust fund to which funds are appropriated in this
			 Act, shall be expended for any abortion.
					(b)None of the funds appropriated in this Act,
			 and none of the funds in any trust fund to which funds are appropriated in this
			 Act, shall be expended for health benefits coverage that includes coverage of
			 abortion.
					(c)The term health benefits
			 coverage means the package of services covered by a managed care
			 provider or organization pursuant to a contract or other arrangement.
					507.(a)The limitations established in the
			 preceding section shall not apply to an abortion—
						(1)if the pregnancy is the result of an act of
			 rape or incest; or
						(2)in the case where a woman suffers from a
			 physical disorder, physical injury, or physical illness, including a
			 life-endangering physical condition caused by or arising from the pregnancy
			 itself, that would, as certified by a physician, place the woman in danger of
			 death unless an abortion is performed.
						(b)Nothing in the preceding section shall be
			 construed as prohibiting the expenditure by a State, locality, entity, or
			 private person of State, local, or private funds (other than a State's or
			 locality's contribution of Medicaid matching funds).
					(c)Nothing in the preceding section shall be
			 construed as restricting the ability of any managed care provider from offering
			 abortion coverage or the ability of a State or locality to contract separately
			 with such a provider for such coverage with State funds (other than a State's
			 or locality's contribution of Medicaid matching funds).
					(d)(1)None of the funds made available in this
			 Act may be made available to a Federal agency or program, or to a State or
			 local government, if such agency, program, or government subjects any
			 institutional or individual health care entity to discrimination on the basis
			 that the health care entity does not provide, pay for, provide coverage of, or
			 refer for abortions.
						(2)In this subsection, the term health
			 care entity includes an individual physician or other health care
			 professional, a hospital, a provider-sponsored organization, a health
			 maintenance organization, a health insurance plan, or any other kind of health
			 care facility, organization, or plan.
						508.(a)None of the funds made available in this
			 Act may be used for—
						(1)the creation of a human embryo or embryos
			 for research purposes; or
						(2)research in which a human embryo or embryos
			 are destroyed, discarded, or knowingly subjected to risk of injury or death
			 greater than that allowed for research on fetuses in utero under 45 CFR
			 46.204(b) and section 498(b) of the Public
			 Health Service Act (42 U.S.C. 289g(b)).
						(b)For purposes of this section, the term
			 human embryo or embryos includes any organism, not protected as a
			 human subject under 45 CFR 46 as of the date of the enactment of this Act, that
			 is derived by fertilization, parthenogenesis, cloning, or any other means from
			 one or more human gametes or human diploid cells.
					509.(a)None of the funds made available in this
			 Act may be used for any activity that promotes the legalization of any drug or
			 other substance included in schedule I of the schedules of controlled
			 substances established under section 202 of the Controlled Substances Act except for normal and
			 recognized executive-congressional communications.
					(b)The limitation in subsection (a) shall not
			 apply when there is significant medical evidence of a therapeutic advantage to
			 the use of such drug or other substance or that federally sponsored clinical
			 trials are being conducted to determine therapeutic advantage.
					510.None of the funds made available in this
			 Act may be used to promulgate or adopt any final standard under section 1173(b)
			 of the Social Security Act providing
			 for, or providing for the assignment of, a unique health identifier for an
			 individual (except in an individual's capacity as an employer or a health care
			 provider), until legislation is enacted specifically approving the
			 standard.
				511.None of the funds made available in this
			 Act may be obligated or expended to enter into or renew a contract with an
			 entity if—
					(1)such entity is otherwise a contractor with
			 the United States and is subject to the requirement in 38 U.S.C. 4212(d)
			 regarding submission of an annual report to the Secretary of Labor concerning
			 employment of certain veterans; and
					(2)such entity has not submitted a report as
			 required by that section for the most recent year for which such requirement
			 was applicable to such entity.
					512.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of the
			 United States Government, except pursuant to a transfer made by, or transfer
			 authority provided in, this Act or any other appropriation Act.
				513.None of the funds made available by this
			 Act to carry out the Library Services and Technology Act may be made available
			 to any library covered by paragraph (1) of section 224(f) of such Act, as
			 amended by the Children's Internet Protection Act, unless such library has made
			 the certifications required by paragraph (4) of such section.
				514.None of the funds made available by this
			 Act to carry out part D of title II of the Elementary and Secondary Education
			 Act of 1965 may be made available to any elementary or secondary school covered
			 by paragraph (1) of section 2441(a) of such Act, as amended by the Children's
			 Internet Protection Act and the No Child Left Behind Act, unless the local
			 educational agency with responsibility for such covered school has made the
			 certifications required by paragraph (2) of such section.
				515.(a)None of the funds provided under this Act,
			 or provided under previous appropriations Acts to the agencies funded by this
			 Act that remain available for obligation or expenditure in fiscal year 2012, or
			 provided from any accounts in the Treasury of the United States derived by the
			 collection of fees available to the agencies funded by this Act, shall be
			 available for obligation or expenditure through a reprogramming of funds
			 that—
						(1)creates new programs;
						(2)eliminates a program, project, or
			 activity;
						(3)increases funds or personnel by any means
			 for any project or activity for which funds have been denied or
			 restricted;
						(4)relocates an office or employees;
						(5)reorganizes or renames offices;
						(6)reorganizes programs or activities;
			 or
						(7)contracts out or privatizes any functions
			 or activities presently performed by Federal employees;
						unless the Committees on
			 Appropriations of the House of Representatives and the Senate are notified 15
			 days in advance of such reprogramming or of an announcement of intent relating
			 to such reprogramming, whichever occurs earlier.(b)None of the funds provided under this Act,
			 or provided under previous appropriations Acts to the agencies funded by this
			 Act that remain available for obligation or expenditure in fiscal year 2012, or
			 provided from any accounts in the Treasury of the United States derived by the
			 collection of fees available to the agencies funded by this Act, shall be
			 available for obligation or expenditure through a reprogramming of funds in
			 excess of $500,000 or 10 percent, whichever is less, that—
						(1)augments existing programs, projects
			 (including construction projects), or activities;
						(2)reduces by 10 percent funding for any
			 existing program, project, or activity, or numbers of personnel by 10 percent
			 as approved by Congress; or
						(3)results from any general savings from a
			 reduction in personnel which would result in a change in existing programs,
			 activities, or projects as approved by Congress;
						unless the Committees on
			 Appropriations of the House of Representatives and the Senate are notified 15
			 days in advance of such reprogramming or of an announcement of intent relating
			 to such reprogramming, whichever occurs earlier.516.(a)None of the funds made available in this
			 Act may be used to request that a candidate for appointment to a Federal
			 scientific advisory committee disclose the political affiliation or voting
			 history of the candidate or the position that the candidate holds with respect
			 to political issues not directly related to and necessary for the work of the
			 committee involved.
					(b)None of the funds
			 made available in this Act may be used to disseminate information that is
			 deliberately false or misleading.
					517.Within 45 days of enactment of this Act,
			 each department and related agency funded through this Act shall submit an
			 operating plan that details at the program, project, and activity level any
			 funding allocations for fiscal year 2012 that are different than those
			 specified in this Act, the accompanying detailed table in the statement of the
			 managers on the conference report accompanying this Act, or the fiscal year
			 2012 budget request.
				518.The Secretaries of Labor, Health and Human
			 Services, and Education shall each prepare and submit to the Committees on
			 Appropriations of the House of Representatives and the Senate a report on the
			 number and amount of contracts, grants, and cooperative agreements exceeding
			 $500,000 in value and awarded by the Department on a non-competitive basis
			 during each quarter of fiscal year 2012, but not to include grants awarded on a
			 formula basis or directed by law. Such report shall include the name of the
			 contractor or grantee, the amount of funding, the governmental purpose,
			 including a justification for issuing the award on a non-competitive basis.
			 Such report shall be transmitted to the Committees within 30 days after the end
			 of the quarter for which the report is submitted.
				519.None of the funds appropriated or otherwise
			 made available by this Act may be used to enter into a contract in an amount
			 greater than $5,000,000 or to award a grant in excess of such amount unless the
			 prospective contractor or grantee certifies in writing to the agency awarding
			 the contract or grant that, to the best of its knowledge and belief, the
			 contractor or grantee has filed all Federal tax returns required during the 3
			 years preceding the certification, has not been convicted of a criminal offense
			 under the Internal Revenue Code of 1986, and has not, more than 90 days prior
			 to certification, been notified of any unpaid Federal tax assessment for which
			 the liability remains unsatisfied, unless the assessment is the subject of an
			 installment agreement or offer in compromise that has been approved by the
			 Internal Revenue Service and is not in default, or the assessment is the
			 subject of a non-frivolous administrative or judicial proceeding.
				520.None of the funds appropriated in this Act
			 shall be expended or obligated by the Commissioner of Social Security, for
			 purposes of administering Social Security benefit payments under title II of
			 the Social Security Act, to process any claim for credit for a quarter of
			 coverage based on work performed under a social security account number that is
			 not the claimant's number and the performance of such work under such number
			 has formed the basis for a conviction of the claimant of a violation of section
			 208(a)(6) or (7) of the Social Security Act.
				521.None of the funds appropriated by this Act
			 may be used by the Commissioner of Social Security or the Social Security
			 Administration to pay the compensation of employees of the Social Security
			 Administration to administer Social Security benefit payments, under any
			 agreement between the United States and Mexico establishing totalization
			 arrangements between the social security system established by title II of the
			 Social Security Act and the social security system of Mexico, which would not
			 otherwise be payable but for such agreement.
					(rescission)
					522.Of the funds made available for performance
			 bonus payments under section 2105(a)(3)(E) of the Social Security Act,
			 $6,367,964,000 are hereby rescinded.
				523.Notwithstanding any other provision of this
			 Act, no funds appropriated in this Act shall be used to carry out any program
			 of distributing sterile needles or syringes for the hypodermic injection of any
			 illegal drug.
					(rescission)
					524.Of the funds made available under section
			 1322 of Public Law 111–148, $400,000,000 are rescinded.
					(rescission)
					525.Of the funds made available for fiscal year
			 2012 under section 3403 of Public Law 111–148, $10,000,000 are
			 rescinded.
				526.Not later than 30 days after the end of
			 each calendar quarter, beginning with the first quarter of fiscal year 2013,
			 the Departments of Labor, Health and Human Services and Education and the
			 Social Security Administration shall provide the Committees on Appropriations
			 of the House of Representatives and Senate a quarterly report on the status of
			 balances of appropriations: 
			 Provided, That for balances that
			 are unobligated and uncommitted, committed, and obligated but unexpended, the
			 quarterly reports shall separately identify the amounts attributable to each
			 source year of appropriation (beginning with fiscal year 2012, or, to the
			 extent feasible, earlier fiscal years) from which balances were derived.
				527.(a)Across-the-Board
			 RescissionsThere is hereby
			 rescinded an amount equal to 0.189 percent of—
						(1)the budget
			 authority provided for fiscal year 2012 for any discretionary account of this
			 Act; and
						(2)the budget
			 authority provided in any advance appropriation for fiscal year 2012 for any
			 discretionary account in any prior fiscal year appropriation Act.
						(b)Proportionate
			 ApplicationAny rescission made by subsection (a) shall be
			 applied proportionately—
						(1)to each
			 discretionary account and each item of budget authority described in such
			 subsection; and
						(2)within each such
			 account and item, to each program, project, and activity (with programs,
			 projects, and activities as delineated in this Act or in the explanatory
			 statement described in section 4 (in the matter preceding division A of this
			 consolidated Act)).
						(c)ExceptionThis
			 section shall not apply to discretionary authority appropriated for the Federal
			 Pell Grants program under the heading Department of Education, Student
			 Financial Assistance.
					(d)OMB
			 ReportWithin 30 days after the date of the enactment of this
			 section, the Director of the Office of Management and Budget shall submit to
			 the Committees on Appropriations of the House of Representatives and the Senate
			 a report specifying the account and amount of each rescission made pursuant to
			 this section.
					This division may be cited as the
		  Departments of Labor, Health and Human
		  Services, and Education, and Related Agencies Appropriations Act,
		  2012.
				GLEGISLATIVE
			 BRANCH APPROPRIATIONS ACT, 2012
			ILegislative Branch 
				
				SENATE
				Expense allowancesFor expense allowances of the Vice
		  President, $18,760; the President Pro Tempore of the Senate, $37,520; Majority
		  Leader of the Senate, $39,920; Minority Leader of the Senate, $39,920; Majority
		  Whip of the Senate, $9,980; Minority Whip of the Senate, $9,980; Chairmen of
		  the Majority and Minority Conference Committees, $4,690 for each Chairman; and
		  Chairmen of the Majority and Minority Policy Committees, $4,690 for each
		  Chairman; in all,
		  $174,840.
				Representation Allowances for the Majority
		  and Minority LeadersFor
		  representation allowances of the Majority and Minority Leaders of the Senate,
		  $14,070 for each such Leader; in all,
		  $28,140.
				Salaries, officers and
		  employeesFor compensation of
		  officers, employees, and others as authorized by law, including agency
		  contributions, $175,763,738, which shall be paid from this
		  appropriation without regard to the following
		  limitations:
				Office of the Vice PresidentFor the Office of the Vice President,
		  $2,361,248.
				Office of the President Pro
		  TemporeFor the Office of the
		  President Pro Tempore, $705,466.
				Offices of the Majority and Minority
		  LeadersFor Offices of the
		  Majority and Minority Leaders, $5,201,576.
				Offices of the Majority and Minority
		  WhipsFor Offices of the
		  Majority and Minority Whips, $3,281,424.
				Committee on AppropriationsFor salaries of the Committee on
		  Appropriations, $14,863,573.
				Conference CommitteesFor the Conference of the Majority and the
		  Conference of the Minority, at rates of compensation to be fixed by the
		  Chairman of each such committee, $1,619,195 for each such committee; in all,
		  $3,238,390.
				Offices of the Secretaries of the
		  Conference of the Majority and the Conference of the MinorityFor Offices of the Secretaries of the
		  Conference of the Majority and the Conference of the Minority,
		  $797,402.
				Policy CommitteesFor salaries of the Majority Policy
		  Committee and the Minority Policy Committee, $1,653,905 for each such
		  committee; in all, $3,307,810.
				Office of the ChaplainFor Office of the Chaplain,
		  $405,886.
				Office of the SecretaryFor Office of the Secretary,
		  $24,194,115.
				Office of the Sergeant at Arms and
		  DoorkeeperFor Office of the
		  Sergeant at Arms and Doorkeeper,
		  $73,000,000.
				Offices of the Secretaries for the Majority
		  and MinorityFor Offices of
		  the Secretary for the Majority and the Secretary for the Minority,
		  $1,722,388.
				Agency Contributions and Related
		  ExpensesFor agency
		  contributions for employee benefits, as authorized by law, and related
		  expenses, $42,684,460. 
				Office of the Legislative Counsel of the
		  Senate
				For salaries and expenses of the Office of
		  the Legislative Counsel of the Senate,
		  $6,995,300.
				Office of Senate Legal
		  CounselFor salaries and
		  expenses of the Office of Senate Legal Counsel,
		  $1,449,000.
				Expense Allowances of the Secretary of the
		  Senate, Sergeant at Arms and Doorkeeper of the Senate, and Secretaries for the
		  Majority and Minority of the SenateFor expense allowances of the Secretary of
		  the Senate, $7,110; Sergeant at Arms and Doorkeeper of the Senate, $7,110;
		  Secretary for the Majority of the Senate, $7,110; Secretary for the Minority of
		  the Senate, $7,110; in all,
		  $28,440.
				Contingent Expenses of the Senate
		  
				Inquiries and InvestigationsFor expenses of inquiries and investigations
		  ordered by the Senate, or conducted under paragraph 1 of rule XXVI of the
		  Standing Rules of the Senate, section 112 of the Supplemental Appropriations
		  and Rescission Act, 1980 (Public Law 96–304), and Senate Resolution 281, 96th
		  Congress, agreed to March 11, 1980, $131,305,860, of which $26,650,000 shall be
		  available until September 30, 2014.
				Expenses of the United States Senate Caucus
		  on International Narcotics ControlFor expenses of the United States Senate
		  Caucus on International Narcotics Control,
		  $487,822.
				Secretary of the SenateFor expenses of the Office of the Secretary
		  of the Senate $5,816,344 of which $4,200,000 shall remain available until
		  September 30, 2016.
				Sergeant at Arms and Doorkeeper of the
		  SenateFor expenses of the
		  Office of the Sergeant at Arms and Doorkeeper of the Senate,
		  $130,722,080, which shall remain available until September 30,
		  2016.
				Miscellaneous ItemsFor miscellaneous items, $19,360,000, which
		  shall remain available until September 30, 2014.
				Senators' Official Personnel and Office
		  Expense AccountFor Senators'
		  Official Personnel and Office Expense Account, $396,180,000 of
		  which $18,921,206 shall remain available until September 30,
		  2014.
				Official Mail CostsFor expenses necessary for official mail
		  costs of the Senate, $281,436.
				administrative
		  provision
				Payment
		  of certain expenses
				1.(a)In
			 generalSubject to the approval of the Committee on
			 Appropriations of the Senate, if in any fiscal year amounts in any
			 appropriations account under the heading SENATE under the
			 heading LEGISLATIVE BRANCH are available for more than 1 fiscal
			 year, the Secretary of the Senate may establish procedures for the payment of
			 expenses with respect to that account from any amounts available for that
			 fiscal year.
					(b)Effective
			 dateThis section shall apply
			 to fiscal year 2012 and each fiscal year thereafter.
					House of
		  representatives
				Salaries and
		  expensesFor salaries and
		  expenses of the House of Representatives, $1,225,680,000, as
		  follows:
				House
		  leadership officesFor
		  salaries and expenses, as authorized by law, $23,275,773, including: Office of
		  the Speaker, $6,942,770, including $25,000 for official expenses of the
		  Speaker; Office of the Majority Floor Leader, $2,277,595, including $10,000 for
		  official expenses of the Majority Leader; Office of the Minority Floor Leader,
		  $7,432,812, including $10,000 for official expenses of the Minority Leader;
		  Office of the Majority Whip, including the Chief Deputy Majority Whip,
		  $1,971,050, including $5,000 for official expenses of the Majority Whip; Office
		  of the Minority Whip, including the Chief Deputy Minority Whip, $1,524,951,
		  including $5,000 for official expenses of the Minority Whip; Republican
		  Conference, $1,572,788; Democratic Caucus, $1,553,807. In addition to the
		  amounts made available above, for salaries and expenses under this heading, to
		  be available during the period beginning September 30, 2012, and ending
		  December 31, 2013; $5,818,948, including: Office of the Speaker, $1,735,694,
		  including $6,250 for official expenses of the Speaker; Office of the Majority
		  Floor Leader, $569,399, including $2,500 for official expenses of the Majority
		  Leader; Office of the Minority Floor Leader, $1,858,205, including $2,500 for
		  official expenses of the Minority Leader; Office of the Majority Whip,
		  including the Chief Deputy Majority Whip, $492,763, including $1,250 for
		  official expenses of the Majority Whip; Office of the Minority Whip, including
		  the Chief Deputy Minority Whip, $381,238, including $1,250 for official
		  expenses of the Minority Whip; Republican Conference, $393,197; Democratic
		  Caucus, $388,452.
				Members' representational
		  allowances
				Including members' clerk hire,
		  official expenses of members, and official mailFor Members' representational allowances,
		  including Members' clerk hire, official expenses, and official mail,
		  $573,939,282.
				Committee
		  employees
				Standing committees, special and
		  selectFor salaries and
		  expenses of standing committees, special and select, authorized by House
		  resolutions, $125,964,870: 
		  Provided, That such amount shall
		  remain available for such salaries and expenses until December 31,
		  2012.
				Committee on
		  appropriationsFor salaries
		  and expenses of the Committee on Appropriations, $26,665,785, including studies
		  and examinations of executive agencies and temporary personal services for such
		  committee, to be expended in accordance with section 202(b) of the Legislative
		  Reorganization Act of 1946 and to be available for reimbursement to agencies
		  for services performed: 
		  Provided, That such amount shall
		  remain available for such salaries and expenses until December 31,
		  2012.
				Salaries, officers and
		  employeesFor salaries and
		  expenses of officers and employees, as authorized by law, $177,628,400,
		  including: for salaries and expenses of the Office of the Clerk, including not
		  more than $23,000, of which not more than $20,000 is for the Family Room, for
		  official representation and reception expenses, $26,114,400, of which
		  $2,000,000 shall remain available until expended; for salaries and expenses of
		  the Office of the Sergeant at Arms, including the position of Superintendent of
		  Garages and the Office of Emergency Management, and including not more than
		  $3,000 for official representation and reception expenses, $12,585,000 of which
		  $4,445,000 shall remain available until expended; for salaries and expenses of
		  the Office of the Chief Administrative Officer including not more than $3,000
		  for official representation and reception expenses, $116,782,000, of which
		  $3,937,000 shall remain available until expended; for salaries and expenses of
		  the Office of the Inspector General, $5,045,000; for salaries and expenses of
		  the Office of General Counsel, $1,415,000; for the Office of the Chaplain,
		  $179,000; for salaries and expenses of the Office of the Parliamentarian,
		  including the Parliamentarian, $2,000 for preparing the Digest of Rules, and
		  not more than $1,000 for official representation and reception expenses,
		  $2,060,000; for salaries and expenses of the Office of the Law Revision Counsel
		  of the House, $3,258,000; for salaries and expenses of the Office of the
		  Legislative Counsel of the House, $8,814,000; for salaries and expenses of the
		  Office of Interparliamentary Affairs, $859,000; for other authorized employees,
		  $347,000; and for salaries and expenses of the Historian,
		  $170,000.
				Allowances and
		  expensesFor allowances and
		  expenses as authorized by House resolution or law, $292,386,942, including:
		  supplies, materials, administrative costs and Federal tort claims, $3,696,118;
		  official mail for committees, leadership offices, and administrative offices of
		  the House, $201,000; Government contributions for health, retirement, Social
		  Security, and other applicable employee benefits, $264,848,219; Business
		  Continuity and Disaster Recovery, $17,112,072, of which $5,000,000 shall remain
		  available until expended; transition activities for new members and staff,
		  $1,721,533; Wounded Warrior Program $2,500,000, to remain available until
		  expended; Office of Congressional Ethics, $1,548,000; and miscellaneous items
		  including purchase, exchange, maintenance, repair and operation of House motor
		  vehicles, interparliamentary receptions, and gratuities to heirs of deceased
		  employees of the House, $760,000.
				Administrative
		  provisions
				101.(a)Requiring Amounts
			 Remaining in Members' Representational Allowances To Be Used for Deficit
			 Reduction or To Reduce the Federal DebtNotwithstanding any other
			 provision of law, any amounts appropriated under this Act for HOUSE OF
			 REPRESENTATIVES—Salaries and
			 Expenses—Members'
			 Representational Allowances shall be available only
			 for fiscal year 2012. Any amount remaining after all payments are made under
			 such allowances for fiscal year 2012 shall be deposited in the Treasury and
			 used for deficit reduction (or, if there is no Federal budget deficit after all
			 such payments have been made, for reducing the Federal debt, in such manner as
			 the Secretary of the Treasury considers appropriate).
					(b)RegulationsThe
			 Committee on House Administration of the House of Representatives shall have
			 authority to prescribe regulations to carry out this section.
					(c)DefinitionAs
			 used in this section, the term Member of the House of
			 Representatives means a Representative in, or a Delegate or Resident
			 Commissioner to, the Congress.
					Republican Policy
		  committee
				102.(a)Section 109(a) of the Legislative Branch
			 Appropriations Act, 2005 (2 U.S.C. 74a–13(a)) is amended by striking the
			 chair of the Republican Conference and inserting the following:
			 the Speaker of the House of Representatives (or, if the Speaker is not a
			 member of the Republican Party, the Minority Leader of the House of
			 Representatives).
					(b)Section 109(b) of
			 such Act (2 U.S.C. 74a–13(b)) is amended by striking the period at the end and
			 inserting the following: , and which shall be obligated and expended as
			 directed by the Speaker (or, if the Speaker is not a member of the Republican
			 party, the Minority Leader)..
					(c)The amendment made
			 by subsection (a) shall apply with respect to fiscal year 2012 and each
			 succeeding fiscal year.
					Authority of speaker and
		  minority leader to allocate funds among certain house leadership
		  offices
				103.(a)Authority of
			 Speaker
						(1)Authority
			 describedNotwithstanding any
			 other provision of law (including any provision of law that sets forth an
			 allowance for official expenses), the amount appropriated or otherwise made
			 available during a Congress for the salaries and expenses of any office or
			 authority described in paragraph (2) shall be the amount allocated for such
			 office or authority by the Speaker of the House of Representatives from the
			 aggregate amount appropriated or otherwise made available for all such offices
			 and authorities.
						(2)Offices and
			 authorities describedThe
			 offices and authorities described in this paragraph are as follows:
							(A)The Office of the
			 Speaker.
							(B)The Speaker’s
			 Office for Legislative Floor Activities.
							(C)The Republican
			 Steering Committee (if the Speaker is a member of the Republican party) or the
			 Democratic Steering and Policy Committee (if the Speaker is a member of the
			 Democratic party).
							(D)The Republican
			 Policy Committee (if the Speaker is a member of the Republican party).
							(E)Training and program development—majority
			 (as described under the heading House leadership offices in the
			 most recent bill making appropriations for the legislative branch that was
			 enacted prior to the date of the enactment of this Act).
							(F)Cloakroom personnel—majority (as so
			 described).
							(b)Authority of
			 Minority Leader
						(1)Authority
			 describedNotwithstanding any
			 other provision of law (including any provision of law that sets forth an
			 allowance for official expenses), the amount appropriated or otherwise made
			 available during a Congress for the salaries and expenses of any office or
			 authority described in paragraph (2) shall be the amount allocated for such
			 office or authority by the Minority Leader of the House of Representatives from
			 the aggregate amount appropriated or otherwise made available for all such
			 offices and authorities.
						(2)Offices and
			 authorities describedThe
			 offices and authorities described in this paragraph are as follows:
							(A)The Office of the
			 Minority Leader.
							(B)The Democratic
			 Steering and Policy Committee (if the Minority Leader is a member of the
			 Democratic party) or the Republican Steering Committee (if the Minority Leader
			 is a member of the Republican party).
							(C)The Republican
			 Policy Committee (if the Minority Leader is a member of the Republican
			 party).
							(D)Training and program development—minority
			 (as described under the heading House leadership offices in the
			 most recent bill making appropriations for the legislative branch that was
			 enacted prior to the date of the enactment of this Act).
							(E)Cloakroom
			 personnel—minority (as so described).
							(F)Nine minority
			 employees (as so described).
							(c)Effective
			 DateThis section shall apply with respect to any months
			 occurring during the One Hundred Twelfth Congress that begin after the date of
			 the enactment of this Act, and to any succeeding Congress.
					Republican conference and the
		  democratic steering and policy committee
				104.(a)Section 103(b) of the Legislative Branch
			 Appropriations Act, 1999 (2 U.S.C. 74a–8(b)) is amended—
						(1)in the matter preceding paragraph (1), by
			 striking Subject to the allocation described in subsection (c), funds
			  and inserting Funds;
						(2)in paragraph (1), by striking
			 direct; and inserting the following: direct (or, if the
			 Speaker is not a member of the Republican Party, under such terms and
			 conditions as the Minority Leader of the House of Representatives may
			 direct);; and
						(3)in paragraph (2),
			 by striking direct. and inserting the following: direct
			 (or, if the Speaker is a member of the Democratic Party, under such terms and
			 conditions as the Speaker may direct)..
						(b)Section 103 of
			 such Act (2 U.S.C. 74a–8(c)) is amended—
						(1)by striking
			 subsection (c); and
						(2)by redesignating
			 subsection (d) as subsection (c).
						(c)The amendments
			 made by this section shall take effect as if included in the enactment of the
			 Legislative Branch Appropriations Act, 1999.
					Transfer of House Emergency
		  Planning, Preparedness, and Operations functions to Sergeant at
		  Arms
				105.Effective February 1, 2010—
					(1)section 905 of the
			 Emergency Supplemental Act, 2002 (2 U.S.C. 130i) is repealed; and
					(2)the functions and
			 responsibilities of the Office of Emergency Planning, Preparedness and
			 Operations under section 905 of such Act are transferred and assigned to the
			 Sergeant at Arms of the House of Representatives.
					Joint itemsFor Joint Committees, as
		  follows:
				Joint economic
		  committeeFor salaries and
		  expenses of the Joint Economic Committee, $4,203,000, to be disbursed by the
		  Secretary of the Senate.
				Joint congressional committee
		  on inaugural ceremonies of 2013For salaries and expenses associated with
		  conducting the inaugural ceremonies of the President and Vice President of the
		  United States, January 20, 2013, in accordance with such program as may be
		  adopted by the joint congressional committee authorized to conduct the
		  inaugural ceremonies of 2013, $1,237,000 to be disbursed by the Secretary of
		  the Senate and to remain available until September 30, 2013. Funds made
		  available under this heading shall be available for payment, on a direct or
		  reimbursable basis, whether incurred on, before, or after, October 1, 2012: 
		  Provided, That the compensation of
		  any employee of the Committee on Rules and Administration of the Senate who has
		  been designated to perform service with respect to the inaugural ceremonies of
		  2013 shall continue to be paid by the Committee on Rules and Administration,
		  but the account from which such staff member is paid may be reimbursed for the
		  services of the staff member (including agency contributions when appropriate)
		  out of funds made available under this
		  heading.
				Joint committee on
		  taxationFor salaries and
		  expenses of the Joint Committee on Taxation, $10,004,000, to be disbursed by
		  the Chief Administrative Officer of the House of Representatives.For other joint items, as
		  follows:
				Office of the attending
		  physicianFor medical
		  supplies, equipment, and contingent expenses of the emergency rooms, and for
		  the Attending Physician and his assistants, including: (1) an allowance of
		  $2,175 per month to the Attending Physician; (2) an allowance of $1,300 per
		  month to the Senior Medical Officer; (3) an allowance of $725 per month each to
		  three medical officers while on duty in the Office of the Attending Physician;
		  (4) an allowance of $725 per month to 2 assistants and $580 per month each not
		  to exceed 11 assistants on the basis heretofore provided for such assistants;
		  and (5) $2,427,000 for reimbursement to the Department of the Navy for expenses
		  incurred for staff and equipment assigned to the Office of the Attending
		  Physician, which shall be advanced and credited to the applicable appropriation
		  or appropriations from which such salaries, allowances, and other expenses are
		  payable and shall be available for all the purposes thereof, $3,400,000, to be
		  disbursed by the Chief Administrative Officer of the House of
		  Representatives.
				Office of congressional
		  accessibility services
				Salaries and
		  expensesFor salaries and
		  expenses of the Office of Congressional Accessibility Services, $1,363,000, to
		  be disbursed by the Secretary of the
		  Senate.
				Administrative
		  Provision
				1001.(a)In generalSection 102(a) of the Legislative Branch
			 Appropriations Act, 2002 (2 U.S.C. 60c–5(a)) is amended—
						(1)in paragraph (1), by inserting ,
			 except as provided under subsection (b)(3) after means an
			 individual; and
						(2)by striking paragraphs (2) and (3) and
			 inserting the following:
							
								(2)Employee of the SenateThe term employee of the
				Senate—
									(A)has the meaning given the term under
				section 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301);
				and
									(B)includes any employee of the Office of
				Congressional Accessibility Services whose pay is disbursed by the Secretary of
				the Senate.
									(3)Employing officeThe term employing
				office—
									(A)means the employing office, as defined
				under section 101 of the Congressional Accountability Act of 1995 (2 U.S.C.
				1301), of an employee of the Senate; and
									(B)includes the Office of Congressional
				Accessibility Services with respect to employees of that office whose pay is
				disbursed by the Secretary of the
				Senate.
									.
						(b)Exclusion from participation in dual
			 programsSection 102(b) of
			 the Legislative Branch Appropriations Act, 2002 (2 U.S.C. 60c–5(b)) is amended
			 by adding at the end the following:
						
							(3)Exclusion from participation in dual
				programsNotwithstanding
				section 5379 of title 5, United States Code, an employee of the Office of
				Congressional Accessibility Services may not participate in the student loan
				repayment program through an agreement under that section and participate in
				the student loan repayment program through a service agreement under this
				section at the same
				time.
							.
					(c)Effective date and
			 applicationThe amendments
			 made by this section shall take effect on the date of enactment of this Act and
			 apply to service agreements entered into under section 102 of the Legislative
			 Branch Appropriations Act, 2002 (2 U.S.C. 60c–5) or section 5379 of title 5,
			 United States Code, on or after that date.
					CAPITOL
		  POLICE
				SalariesFor salaries of employees of the Capitol
		  Police, including overtime, hazardous duty pay differential, and Government
		  contributions for health, retirement, social security, professional liability
		  insurance, and other applicable employee benefits, $277,133,000, to be
		  disbursed by the Chief of the Capitol Police or his
		  designee.
				General expensesFor necessary expenses of the Capitol
		  Police, including motor vehicles, communications and other equipment, security
		  equipment and installation, uniforms, weapons, supplies, materials, training,
		  medical services, forensic services, stenographic services, personal and
		  professional services, the employee assistance program, the awards program,
		  postage, communication services, travel advances, relocation of instructor and
		  liaison personnel for the Federal Law Enforcement Training Center, and not more
		  than $5,000 to be expended on the certification of the Chief of the Capitol
		  Police in connection with official representation and reception expenses,
		  $63,004,000, of which $2,400,000 shall remain available until September 30,
		  2014, to be disbursed by the Chief of the Capitol Police or his designee: 
		  Provided, That, notwithstanding any
		  other provision of law, the cost of basic training for the Capitol Police at
		  the Federal Law Enforcement Training Center for fiscal year 2012 shall be paid
		  by the Secretary of Homeland Security from funds available to the Department of
		  Homeland Security.
				Administrative
		  Provisions
				(INCLUDING TRANSFER OF
		  FUNDS)
				1101.Amounts appropriated for fiscal year 2012
			 for the Capitol Police may be transferred between the headings
			 Salaries and General expenses upon the approval
			 of the Committees on Appropriations of the House of Representatives and the
			 Senate.
				1102.Waiver by chief of capitol police of claims
		arising out of erroneous payments to officers and employees(a)Waiver of
			 claimSubject to the joint approval of the Chief Administrative
			 Officer of the House of Representatives and the Secretary of the Senate, the
			 Chief of the United States Capitol Police may waive in whole or in part a claim
			 of the United States against a person arising out of an erroneous payment of
			 any pay or allowances, other than travel and transportation expenses and
			 allowances, to an officer, member, or employee of the United States Capitol
			 Police, if the collection of the claim would be against equity and good
			 conscience and not in the best interests of the United States.
					(b)Investigation of
			 application; reportThe Chief
			 shall investigate each application for the waiver of a claim under subsection
			 (a) and shall submit a written report of the investigation, including a
			 description of the facts and circumstances of the claim, to the Chief
			 Administrative Officer of the House of Representatives and the Secretary of the
			 Senate, except that if the aggregate amount of the claim involved exceeds
			 $1,500, the Comptroller General may also investigate the application and submit
			 a written report of the investigation, including a description of the facts and
			 circumstances of the claim, to the Chief Administrative Officer of the House of
			 Representatives and the Secretary of the Senate.
					(c)Prohibition of
			 waiver under certain circumstancesThe Chief may not exercise the
			 authority to waive a claim under subsection (a) if—
						(1)in the Chief’s
			 opinion, there exists in connection with the claim an indication of fraud,
			 misrepresentation, fault, or lack of good faith on the part of the officer,
			 member, or employee involved or of any other person having an interest in
			 obtaining a waiver of the claim; or
						(2)the Chief receives
			 the application for the waiver after the expiration of the 3-year period that
			 begins on the date on which the erroneous payment of pay or allowances was
			 discovered.
						(d)Credit for
			 waiverIn the audit and settlement of accounts of any accountable
			 officer or official, full credit shall be given for any amounts with respect to
			 which collection by the United States is waived under subsection (a).
					(e)Effect of
			 waiverAn erroneous payment, the collection of which is waived
			 under subsection (a), is deemed a valid payment for all purposes.
					(f)Construction
			 with other lawsThis section does not affect any authority under
			 any other law to litigate, settle, compromise, or waive any claim of the United
			 States.
					(g)Rules and
			 regulationsSubject to the approval of the Chief Administrative
			 Officer of the House of Representatives and the Secretary of the Senate, the
			 Chief shall promulgate rules and regulations to carry out this section.
					(h)Effective
			 dateThis section shall apply with respect to payments of pay and
			 allowances made at any time after the Chief became the disbursing officer for
			 the United States Capitol Police pursuant to section 1018(a) of the Legislative
			 Branch Appropriations Act, 2003 (2 U.S.C. 1907(a)).
					Office of
		  compliance
				Salaries and
		  expensesFor salaries and
		  expenses of the Office of Compliance, as authorized by section 305 of the
		  Congressional Accountability Act of 1995 (2 U.S.C. 1385), $3,817,000, of which
		  $700,000 shall remain available until September 30, 2013: 
		  Provided, That not more than $500
		  may be expended on the certification of the Executive Director of the Office of
		  Compliance in connection with official representation and reception
		  expenses.
				Congressional budget
		  office
				Salaries and
		  expensesFor salaries and
		  expenses necessary for operation of the Congressional Budget Office, including
		  not more than $6,000 to be expended on the certification of the Director of the
		  Congressional Budget Office in connection with official representation and
		  reception expenses, $43,787,000.
				Architect
		  of the capitol
				General
		  administrationFor salaries
		  for the Architect of the Capitol, and other personal services, at rates of pay
		  provided by law; for surveys and studies in connection with activities under
		  the care of the Architect of the Capitol; for all necessary expenses for the
		  general and administrative support of the operations under the Architect of the
		  Capitol including the Botanic Garden; electrical substations of the Capitol,
		  Senate and House office buildings, and other facilities under the jurisdiction
		  of the Architect of the Capitol; including furnishings and office equipment;
		  including not more than $5,000 for official reception and representation
		  expenses, to be expended as the Architect of the Capitol may approve; for
		  purchase or exchange, maintenance, and operation of a passenger motor vehicle,
		  $101,340,000, of which $3,749,000 shall remain available until September 30,
		  2016.
				Capitol buildingFor all necessary expenses for the
		  maintenance, care and operation of the Capitol, $36,154,000, of which
		  $11,063,000 shall remain available until September 30,
		  2016.
				Capitol groundsFor all necessary expenses for care and
		  improvement of grounds surrounding the Capitol, the Senate and House office
		  buildings, and the Capitol Power Plant,
		  $9,852,000.
				Senate Office BuildingsFor all necessary expenses for the
		  maintenance, care and operation of Senate office buildings; and furniture and
		  furnishings to be expended under the control and supervision of the Architect
		  of the Capitol, $71,128,000, of which $13,128,000 shall remain available until
		  September 30, 2016.
				House office
		  buildingsFor all necessary
		  expenses for the maintenance, care and operation of the House office buildings,
		  $94,154,000, of which $45,631,000 shall remain available until September 30,
		  2016.
				In addition, for a payment to the House
		  Historic Buildings Revitalization Trust Fund, $30,000,000, shall remain
		  available until expended.
				Capitol power
		  plantFor all necessary
		  expenses for the maintenance, care and operation of the Capitol Power Plant;
		  lighting, heating, power (including the purchase of electrical energy) and
		  water and sewer services for the Capitol, Senate and House office buildings,
		  Library of Congress buildings, and the grounds about the same, Botanic Garden,
		  Senate garage, and air conditioning refrigeration not supplied from plants in
		  any of such buildings; heating the Government Printing Office and Washington
		  City Post Office, and heating and chilled water for air conditioning for the
		  Supreme Court Building, the Union Station complex, the Thurgood Marshall
		  Federal Judiciary Building and the Folger Shakespeare Library, expenses for
		  which shall be advanced or reimbursed upon request of the Architect of the
		  Capitol and amounts so received shall be deposited into the Treasury to the
		  credit of this appropriation, $123,229,000, of which $37,617,000 shall remain
		  available until September 30, 2016: 
		  Provided, That not more than
		  $9,000,000 of the funds credited or to be reimbursed to this appropriation as
		  herein provided shall be available for obligation during fiscal year
		  2012.
				Library buildings and
		  groundsFor all necessary
		  expenses for the mechanical and structural maintenance, care and operation of
		  the Library buildings and grounds, $46,876,000, of which $21,116,000 shall
		  remain available until September 30, 2016.
				Capitol police buildings,
		  grounds and securityFor all
		  necessary expenses for the maintenance, care and operation of buildings,
		  grounds and security enhancements of the United States Capitol Police, wherever
		  located, the Alternate Computer Facility, and AOC security operations,
		  $21,500,000, of which $3,473,000 shall remain available until September 30,
		  2016.
				Botanic
		  GardenFor all necessary
		  expenses for the maintenance, care and operation of the Botanic Garden and the
		  nurseries, buildings, grounds, and collections; and purchase and exchange,
		  maintenance, repair, and operation of a passenger motor vehicle; all under the
		  direction of the Joint Committee on the Library, $12,000,000: 
		  Provided, That of the amount made
		  available under this heading, the Architect of the Capitol may obligate and
		  expend such sums as may be necessary for the maintenance, care and operation of
		  the National Garden established under section 307E of the Legislative Branch
		  Appropriations Act, 1989 (2 U.S.C. 2146), upon vouchers approved by the
		  Architect of the Capitol or a duly authorized
		  designee.
				Capitol visitor
		  centerFor all necessary
		  expenses for the operation of the Capitol Visitor Center,
		  $21,276,000.
				Administrative
		  Provisions
				(Including Transfer of
		  Funds)1201.use of construction
		project funds to reimburse capitol police for related overtime
		costs(a)Payment of overtime
			 costsThe Architect of the Capitol shall transfer amounts made
			 available for construction projects during a fiscal year to the applicable
			 appropriations accounts of the United States Capitol Police in order to
			 reimburse the Capitol Police for overtime costs incurred in connection with
			 such projects.
					(b)Effective
			 dateThis section shall apply with respect to fiscal year 2013
			 and each succeeding fiscal year.
					1202.transfer to architect of the
		capitol(a)TransferTo the extent that the Director of the
			 National Park Service has jurisdiction and control over any portion of the area
			 described in subsection (b) and any monument or other facility which is located
			 within such area, such jurisdiction and control is hereby transferred to the
			 Architect of the Capitol as of the date of the enactment of this Act.
					(b)Area
			 describedThe area described in this subsection is the property
			 which is bounded on the north by Pennsylvania Avenue Northwest, on the east by
			 First Street Northwest and First Street Southwest, on the south by Maryland
			 Avenue Southwest, and on the west by Third Street Southwest and Third Street
			 Northwest.
					LIBRARY OF
		  CONGRESS
				Salaries and ExpensesFor necessary expenses of the Library of
		  Congress not otherwise provided for, including development and maintenance of
		  the Library's catalogs; custody and custodial care of the Library buildings;
		  special clothing; cleaning, laundering and repair of uniforms; preservation of
		  motion pictures in the custody of the Library; operation and maintenance of the
		  American Folklife Center in the Library; activities under the Civil Rights
		  History Project Act of 2009; preparation and distribution of catalog records
		  and other publications of the Library; hire or purchase of one passenger motor
		  vehicle; and expenses of the Library of Congress Trust Fund Board not properly
		  chargeable to the income of any trust fund held by the Board, $420,093,000, of
		  which not more than $6,000,000 shall be derived from collections credited to
		  this appropriation during fiscal year 2012, and shall remain available until
		  expended, under the Act of June 28, 1902 (chapter 1301; 32 Stat. 480; 2 U.S.C.
		  150) and not more than $350,000 shall be derived from collections during fiscal
		  year 2012 and shall remain available until expended for the development and
		  maintenance of an international legal information database and activities
		  related thereto: 
		  Provided, That the Library of
		  Congress may not obligate or expend any funds derived from collections under
		  the Act of June 28, 1902, in excess of the amount authorized for obligation or
		  expenditure in appropriations Acts: 
		   Provided further, That the total
		  amount available for obligation shall be reduced by the amount by which
		  collections are less than $6,350,000: 
		   Provided further, That of the
		  total amount appropriated, not more than $12,000 may be expended, on the
		  certification of the Librarian of Congress, in connection with official
		  representation and reception expenses for the Overseas Field Offices: 
		   Provided further, That of the
		  total amount appropriated, $6,959,000 shall remain available until expended for
		  the digital collections and educational curricula
		  program.
				Copyright
		  office
				Salaries and
		  expensesFor all necessary
		  expenses of the Copyright Office, $51,650,000, of which not more than
		  $28,029,000, to remain available until expended, shall be derived from
		  collections credited to this appropriation during fiscal year 2012 under
		  section 708(d) of title 17, United States Code: 
		  Provided, That not more than
		  $2,000,000 shall be derived from prior year available unobligated balances: 
		  Provided further, That the
		  Copyright Office may not obligate or expend any funds derived from collections
		  under such section, in excess of the amount authorized for obligation or
		  expenditure in appropriations Acts: 
		  Provided further, That not more
		  than $5,484,000 shall be derived from collections during fiscal year 2012 under
		  sections 111(d)(2), 119(b)(2), 803(e), 1005, and 1316 of such title: 
		  Provided further, That the total
		  amount available for obligation shall be reduced by the amount by which
		  collections and prior year available unobligated balances are less than
		  $35,513,000: 
		  Provided further, That not more
		  than $100,000 of the amount appropriated is available for the maintenance of an
		  International Copyright Institute in the Copyright Office of the
		  Library of Congress for the purpose of training nationals of developing
		  countries in intellectual property laws and policies: 
		  Provided further, That not more
		  than $4,250 may be expended, on the certification of the Librarian of Congress,
		  in connection with official representation and reception expenses for
		  activities of the International Copyright Institute and for copyright
		  delegations, visitors, and seminars: 
		  Provided further, That
		  notwithstanding any provision of chapter 8 of title 17, United States Code, any
		  amounts made available under this heading which are attributable to royalty
		  fees and payments received by the Copyright Office pursuant to sections 111,
		  119, and chapter 10 of such title may be used for the costs incurred in the
		  administration of the Copyright Royalty Judges program, with the exception of
		  the costs of salaries and benefits for the Copyright Royalty Judges and staff
		  under section 802(e).
				Congressional research
		  service
				Salaries and
		  expensesFor all necessary
		  expenses to carry out the provisions of section 203 of the Legislative
		  Reorganization Act of 1946 (2 U.S.C. 166) and to revise and extend the
		  Annotated Constitution of the United States of America, $106,790,000: 
		  Provided, That no part of such
		  amount may be used to pay any salary or expense in connection with any
		  publication, or preparation of material therefor (except the Digest of Public
		  General Bills), to be issued by the Library of Congress unless such publication
		  has obtained prior approval of either the Committee on House Administration of
		  the House of Representatives or the Committee on Rules and Administration of
		  the Senate.
				Books for the blind and
		  physically handicapped
				Salaries and
		  expensesFor salaries and
		  expenses to carry out the Act of March 3, 1931 (chapter 400; 46 Stat. 1487; 2
		  U.S.C. 135a), $50,674,000: 
		  Provided, That of the total amount
		  appropriated, $650,000 shall be available to contract to provide newspapers to
		  blind and physically handicapped residents at no cost to the
		  individual.
				Administrative
		  provisions
				Reimbursable and Revolving Fund
		  Activities
				1301.(a)In
			 GeneralFor fiscal year 2012, the obligational authority of the
			 Library of Congress for the activities described in subsection (b) may not
			 exceed $169,725,000.
					(b)ActivitiesThe
			 activities referred to in subsection (a) are reimbursable and revolving fund
			 activities that are funded from sources other than appropriations to the
			 Library in appropriations Acts for the legislative branch.
					(c)Transfer of
			 FundsDuring fiscal year 2012, the Librarian of Congress may
			 temporarily transfer funds appropriated in this Act, under the heading
			 Library of Congress, under the subheading Salaries and
			 Expenses, to the revolving fund for the FEDLINK Program and the Federal
			 Research Program established under section 103 of the Library of Congress
			 Fiscal Operations Improvement Act of 2000 (Public Law 106–481; 2 U.S.C. 182c): 
			 Provided, That the total amount
			 of such transfers may not exceed $1,900,000: 
			 Provided further, That the
			 appropriate revolving fund account shall reimburse the Library for any amounts
			 transferred to it before the period of availability of the Library
			 appropriation expires.
					Transfer
		  authority
				1302.(a)In
			 GeneralAmounts appropriated for fiscal year 2012 for the Library
			 of Congress may be transferred during fiscal year 2012 between any of the
			 headings under the heading Library of Congress upon the approval
			 of the Committees on Appropriations of the House of Representatives and the
			 Senate.
					(b)LimitationNot
			 more than 10 percent of the total amount of funds appropriated to the account
			 under any heading under the heading Library of Congress for
			 fiscal year 2012 may be transferred from that account by all transfers made
			 under subsection (a).
					FUNDS AVAILABLE FOR WORKERS COMPENSATION
		  PAYMENTS
				1303.(a)In generalAvailable balances of expired Library of
			 Congress appropriations shall be available to the Library of Congress to make
			 the deposit to the credit of the Employees' Compensation Fund required by
			 subsection 8147(b) of title 5, United States Code.
					(b)Effective
			 dateThis section shall apply
			 with respect to appropriations for fiscal year 2012 and each fiscal year
			 thereafter.
					1304.Permitting Use of Proceeds from
		Disposition of Surplus or Obsolete Personal Property(a)Disposition of
			 propertyWithin the limits of
			 available appropriations, the Librarian of Congress may dispose of surplus or
			 obsolete personal property of the Library of Congress by interagency transfer,
			 donation, sale, trade-in, or other appropriate method.
					(b)Use of
			 proceedsAny amounts received
			 by the Librarian of Congress from the disposition of property under subsection
			 (a) shall be credited to the funds available for the operations of the Library
			 of Congress, and shall be available to acquire the same or similar property
			 during the fiscal year in which the amounts are received and the following
			 fiscal year.
					(c)Effective
			 dateThis section shall apply
			 with respect to fiscal year 2012 and each succeeding fiscal year.
					GOVERNMENT PRINTING
		  OFFICE
				Congressional Printing and
		  Binding
				(INCLUDING TRANSFER OF FUNDS)For authorized printing and binding for the
		  Congress and the distribution of Congressional information in any format;
		  printing and binding for the Architect of the Capitol; expenses necessary for
		  preparing the semimonthly and session index to the Congressional Record, as
		  authorized by law (section 902 of title 44, United States Code); printing and
		  binding of Government publications authorized by law to be distributed to
		  Members of Congress; and printing, binding, and distribution of Government
		  publications authorized by law to be distributed without charge to the
		  recipient, $90,700,000: 
		  Provided, That this appropriation
		  shall not be available for paper copies of the permanent edition of the
		  Congressional Record for individual Representatives, Resident Commissioners or
		  Delegates authorized under section 906 of title 44, United States Code: 
		   Provided further, That this
		  appropriation shall be available for the payment of obligations incurred under
		  the appropriations for similar purposes for preceding fiscal years: 
		   Provided further, That
		  notwithstanding the 2-year limitation under section 718 of title 44, United
		  States Code, none of the funds appropriated or made available under this Act or
		  any other Act for printing and binding and related services provided to
		  Congress under chapter 7 of title 44, United States Code, may be expended to
		  print a document, report, or publication after the 27-month period beginning on
		  the date that such document, report, or publication is authorized by Congress
		  to be printed, unless Congress reauthorizes such printing in accordance with
		  section 718 of title 44, United States Code: 
		   Provided further, That any
		  unobligated or unexpended balances in this account or accounts for similar
		  purposes for preceding fiscal years may be transferred to the Government
		  Printing Office revolving fund for carrying out the purposes of this heading,
		  subject to the approval of the Committees on Appropriations of the House of
		  Representatives and Senate: 
		  Provided further, That
		  notwithstanding sections 901, 902, and 906 of title 44, United States Code,
		  this appropriation may be used to prepare indexes to the Congressional Record
		  on only a monthly and session basis.
				Office of Superintendent of
		  Documents
				Salaries and
		  Expenses
				(INCLUDING TRANSFER OF FUNDS)For expenses of the Office of Superintendent
		  of Documents necessary to provide for the cataloging and indexing of Government
		  publications and their distribution to the public, Members of Congress, other
		  Government agencies, and designated depository and international exchange
		  libraries as authorized by law, $35,000,000: 
		  Provided, That amounts of not more
		  than $2,000,000 from current year appropriations are authorized for producing
		  and disseminating congressional serial sets and other related publications for
		  fiscal years 2010 and 2011 to depository and other designated libraries: 
		   Provided further, That any
		  unobligated or unexpended balances in this account or accounts for similar
		  purposes for preceding fiscal years may be transferred to the Government
		  Printing Office revolving fund for carrying out the purposes of this heading,
		  subject to the approval of the Committees on Appropriations of the House of
		  Representatives and Senate.
				Government Printing Office Revolving
		  FundFor payment to the
		  Government Printing Office Revolving Fund, $500,000 for information technology
		  development: 
		  Provided, That the Government
		  Printing Office is hereby authorized to make such expenditures, within the
		  limits of funds available and in accordance with law, and to make such
		  contracts and commitments without regard to fiscal year limitations as provided
		  by section 9104 of title 31, United States Code, as may be necessary in
		  carrying out the programs and purposes set forth in the budget for the current
		  fiscal year for the Government Printing Office revolving fund: 
		   Provided further, That not more
		  than $7,500 may be expended on the certification of the Public Printer in
		  connection with official representation and reception expenses: 
		   Provided further, That the
		  revolving fund shall be available for the hire or purchase of not more than 12
		  passenger motor vehicles: 
		   Provided further, That
		  expenditures in connection with travel expenses of the advisory councils to the
		  Public Printer shall be deemed necessary to carry out the provisions of title
		  44, United States Code: 
		   Provided further, That the
		  revolving fund shall be available for temporary or intermittent services under
		  section 3109(b) of title 5, United States Code, but at rates for individuals
		  not more than the daily equivalent of the annual rate of basic pay for level V
		  of the Executive Schedule under section 5316 of such title: 
		   Provided further, That activities
		  financed through the revolving fund may provide information in any format: 
		   Provided further, That the
		  revolving fund and the funds provided under the headings Office of
		  Superintendent of Documents and Salaries and Expenses
		  may not be used for contracted security services at GPO's passport facility in
		  the District of Columbia.
				Government
		  accountability office
				Salaries and
		  expensesFor necessary
		  expenses of the Government Accountability Office, including not more than
		  $12,500 to be expended on the certification of the Comptroller General of the
		  United States in connection with official representation and reception
		  expenses; temporary or intermittent services under section 3109(b) of title 5,
		  United States Code, but at rates for individuals not more than the daily
		  equivalent of the annual rate of basic pay for level IV of the Executive
		  Schedule under section 5315 of such title; hire of one passenger motor vehicle;
		  advance payments in foreign countries in accordance with section 3324 of title
		  31, United States Code; benefits comparable to those payable under sections
		  901(5), (6), and (8) of the Foreign Service Act
		  of 1980 (22 U.S.C. 4081(5), (6), and (8)); and under regulations
		  prescribed by the Comptroller General of the United States, rental of living
		  quarters in foreign countries, $511,296,000: 
		  Provided, That, in addition,
		  $22,304,000 of payments received under sections 782, 3521, and 9105 of title
		  31, United States Code, shall be available without fiscal year limitation: 
		  Provided further, That this
		  appropriation and appropriations for administrative expenses of any other
		  department or agency which is a member of the National Intergovernmental Audit
		  Forum or a Regional Intergovernmental Audit Forum shall be available to finance
		  an appropriate share of either Forum's costs as determined by the respective
		  Forum, including necessary travel expenses of non-Federal participants: 
		  Provided further, That payments
		  hereunder to the Forum may be credited as reimbursements to any appropriation
		  from which costs involved are initially
		  financed.
				Administrative
		  provision
				1401.(a)Section 210 of the Legislative Branch
			 Appropriations Act, 2005 (2 U.S.C. 60q) is amended—
						(1)by striking
			 subsection (d); and
						(2)in subsection
			 (f)(2)(A), by striking United States Code and inserting
			 United States Code, but excluding the Government Accountability
			 Office.
						(b)Section 3521(1) of
			 title 5, United States Code, is amended by striking section 105
			 and inserting section 105 (other than the Government Accountability
			 Office).
					(c)The amendments
			 made by this section shall apply with respect to voluntary separation incentive
			 payments made during fiscal year 2012 or any succeeding fiscal year.
					Open World Leadership Center Trust
		  FundFor a payment to the Open
		  World Leadership Center Trust Fund for financing activities of the Open World
		  Leadership Center under section 313 of the Legislative Branch Appropriations
		  Act, 2001 (2 U.S.C. 1151), $10,000,000.
				John C. Stennis Center for Public Service
		  Training and DevelopmentFor
		  payment to the John C. Stennis Center for Public Service Development Trust Fund
		  established under section 116 of the John C. Stennis Center for Public Service
		  Training and Development Act (2 U.S.C. 1105),
		  $430,000.
				IIGeneral provisions
				
				MAINTENANCE AND CARE OF PRIVATE
		  VEHICLES
				201.No part of the funds appropriated in this
			 Act shall be used for the maintenance or care of private vehicles, except for
			 emergency assistance and cleaning as may be provided under regulations relating
			 to parking facilities for the House of Representatives issued by the Committee
			 on House Administration and for the Senate issued by the Committee on Rules and
			 Administration.
					FISCAL YEAR
		  LIMITATION
					202.No part of the funds appropriated in this
			 Act shall remain available for obligation beyond fiscal year 2012 unless
			 expressly so provided in this Act.
					RATES OF COMPENSATION AND
		  DESIGNATION
					203.Whenever in this Act any office or position
			 not specifically established by the Legislative Pay Act of 1929 (46 Stat. 32 et
			 seq.) is appropriated for or the rate of compensation or designation of any
			 office or position appropriated for is different from that specifically
			 established by such Act, the rate of compensation and the designation in this
			 Act shall be the permanent law with respect thereto: 
			 Provided, That the provisions in
			 this Act for the various items of official expenses of Members, officers, and
			 committees of the Senate and House of Representatives, and clerk hire for
			 Senators and Members of the House of Representatives shall be the permanent law
			 with respect thereto.
					CONSULTING
		  SERVICES
					204.The expenditure of any appropriation under
			 this Act for any consulting service through procurement contract, under section
			 3109 of title 5, United States Code, shall be limited to those contracts where
			 such expenditures are a matter of public record and available for public
			 inspection, except where otherwise provided under existing law, or under
			 existing Executive order issued under existing law.
					AWARDS AND
		  SETTLEMENTS
					205.Such sums as may be necessary are
			 appropriated to the account described in subsection (a) of section 415 of the
			 Congressional Accountability Act of 1995 (2 U.S.C. 1415(a)) to pay awards and
			 settlements as authorized under such subsection.
					 COSTS OF
		  LBFMC
					206.Amounts available for administrative
			 expenses of any legislative branch entity which participates in the Legislative
			 Branch Financial Managers Council (LBFMC) established by charter on March 26,
			 1996, shall be available to finance an appropriate share of LBFMC costs as
			 determined by the LBFMC, except that the total LBFMC costs to be shared among
			 all participating legislative branch entities (in such allocations among the
			 entities as the entities may determine) may not exceed $2,000.
					LANDSCAPE
		  MAINTENANCE
					207.The Architect of the Capitol, in
			 consultation with the District of Columbia, is authorized to maintain and
			 improve the landscape features, excluding streets, in the irregular shaped
			 grassy areas bounded by Washington Avenue, SW, on the northeast, Second Street,
			 SW, on the west, Square 582 on the south, and the beginning of the I–395 tunnel
			 on the southeast.
					LIMITATION ON
		  TRANSFERS
					208.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of the
			 United States Government, except pursuant to a transfer made by, or transfer
			 authority provided in, this Act or any other appropriation Act.
					GUIDED TOURS OF THE
		  CAPITOL
					209.(a)Except as provided in subsection (b), none
			 of the funds made available to the Architect of the Capitol in this Act may be
			 used to eliminate or restrict guided tours of the United States Capitol which
			 are led by employees and interns of offices of Members of Congress and other
			 offices of the House of Representatives and Senate.
					(b)At the direction of the Capitol Police
			 Board, or at the direction of the Architect of the Capitol with the approval of
			 the Capitol Police Board, guided tours of the United States Capitol which are
			 led by employees and interns described in subsection (a) may be suspended
			 temporarily or otherwise subject to restriction for security or related reasons
			 to the same extent as guided tours of the United States Capitol which are led
			 by the Architect of the Capitol.
					210.None of the funds made available in this
			 Act may be used to deliver a printed copy of a bill, joint resolution, or
			 resolution to the office of a Member of the House of Representatives (including
			 a Delegate or Resident Commissioner to the Congress) unless the Member requests
			 a copy.
				211.None of the funds made available by this
			 Act may be used to deliver a printed copy of any version of the Congressional
			 Record to the office of a Member of the House of Representatives (including a
			 Delegate or Resident Commissioner to the Congress).
				212.None of the funds made available in this
			 Act may be used by the Chief Administrative Officer of the House of
			 Representatives to make any payments from any Members’ Representational
			 Allowance for the leasing of a vehicle, excluding mobile district offices, in
			 an aggregate amount that exceeds $1,000 for the vehicle in any month.
					This division may be cited as the
		  Legislative Branch Appropriations Act,
		  2012.
					HMILITARY
			 CONSTRUCTION AND VETERANS AFFAIRS AND RELATED AGENCIES APPROPRIATIONS ACT,
			 2012
			IDepartment of Defense
				Military construction, armyFor acquisition, construction, installation,
		  and equipment of temporary or permanent public works, military installations,
		  facilities, and real property for the Army as currently authorized by law,
		  including personnel in the Army Corps of Engineers and other personal services
		  necessary for the purposes of this appropriation, and for construction and
		  operation of facilities in support of the functions of the Commander in Chief,
		  $3,006,491,000, to remain available until September 30, 2016: 
		  Provided, That of this amount, not
		  to exceed $229,741,000 shall be available for study, planning, design,
		  architect and engineer services, and host nation support, as authorized by law,
		  unless the Secretary of Army determines that additional obligations are
		  necessary for such purposes and notifies the Committees on Appropriations of
		  both Houses of Congress of the determination and the reasons
		  therefor.
				Military construction, navy and marine
		  corpsFor acquisition,
		  construction, installation, and equipment of temporary or permanent public
		  works, naval installations, facilities, and real property for the Navy and
		  Marine Corps as currently authorized by law, including personnel in the Naval
		  Facilities Engineering Command and other personal services necessary for the
		  purposes of this appropriation, $2,112,823,000, to remain available until
		  September 30, 2016: 
		  Provided, That of this amount, not
		  to exceed $84,362,000 shall be available for study, planning, design, and
		  architect and engineer services, as authorized by law, unless the Secretary of
		  Navy determines that additional obligations are necessary for such purposes and
		  notifies the Committees on Appropriations of both Houses of Congress of the
		  determination and the reasons therefor.
				Military construction, air
		  force
				For acquisition, construction, installation,
		  and equipment of temporary or permanent public works, military installations,
		  facilities, and real property for the Air Force as currently authorized by law,
		  $1,227,058,000, to remain available until September 30, 2016: 
		  Provided, That of this amount, not
		  to exceed $81,913,000 shall be available for study, planning, design, and
		  architect and engineer services, as authorized by law, unless the Secretary of
		  Air Force determines that additional obligations are necessary for such
		  purposes and notifies the Committees on Appropriations of both Houses of
		  Congress of the determination and the reasons
		  therefor.
				Military construction,
		  defense-Wide
				(including transfer of funds)For acquisition, construction, installation,
		  and equipment of temporary or permanent public works, installations,
		  facilities, and real property for activities and agencies of the Department of
		  Defense (other than the military departments), as currently authorized by law,
		  $3,431,957,000, to remain available until September 30, 2016: 
		  Provided, That such amounts of this
		  appropriation as may be determined by the Secretary of Defense may be
		  transferred to such appropriations of the Department of Defense available for
		  military construction or family housing as the Secretary may designate, to be
		  merged with and to be available for the same purposes, and for the same time
		  period, as the appropriation or fund to which transferred: 
		  Provided further, That of the
		  amount appropriated, not to exceed $430,602,000 shall be available for study,
		  planning, design, and architect and engineer services, as authorized by law,
		  unless the Secretary of Defense determines that additional obligations are
		  necessary for such purposes and notifies the Committees on Appropriations of
		  both Houses of Congress of the determination and the reasons therefor: 
		  Provided further, That of the
		  amount appropriated, notwithstanding any other provision of law, $24,118,000
		  shall be available for payments to the North Atlantic Treaty Organization for
		  the planning, design, and construction of a new North Atlantic Treaty
		  Organization headquarters: 
		  Provided further, That the
		  Department of Defense shall not award a design contract to exceed the 20
		  percent design level for the Landstuhl Regional Medical Center in Germany until
		  the Secretary of Defense: (1) provides the Committees on Appropriations of the
		  House of Representatives and the Senate a plan for implementing the
		  recommendations of the Government Accountability Office with respect to the
		  plans, baseline data, and estimated cost of the facility; and (2) certifies in
		  writing to the Committees that the facility is properly sized and scoped to
		  meet current and projected healthcare
		  requirements.
				Military construction, army
		  national guardFor
		  construction, acquisition, expansion, rehabilitation, and conversion of
		  facilities for the training and administration of the Army National Guard, and
		  contributions therefor, as authorized by chapter 1803 of title 10, United
		  States Code, and Military Construction Authorization Acts, $773,592,000, to
		  remain available until September 30, 2016: 
		  Provided, That of the amount
		  appropriated, not to exceed $20,671,000 shall be available for study, planning,
		  design, and architect and engineer services, as authorized by law, unless the
		  Director of the Army National Guard determines that additional obligations are
		  necessary for such purposes and notifies the Committees on Appropriations of
		  both Houses of Congress of the determination and the reasons
		  therefor.
				Military construction, air
		  national guardFor
		  construction, acquisition, expansion, rehabilitation, and conversion of
		  facilities for the training and administration of the Air National Guard, and
		  contributions therefor, as authorized by chapter 1803 of title 10, United
		  States Code, and Military Construction Authorization Acts, $116,246,000, to
		  remain available until September 30, 2016: 
		  Provided, That of the amount
		  appropriated, not to exceed $12,225,000 shall be available for study, planning,
		  design, and architect and engineer services, as authorized by law, unless the
		  Director of the Air National Guard determines that additional obligations are
		  necessary for such purposes and notifies the Committees on Appropriations of
		  both Houses of Congress of the determination and the reasons
		  therefor.
				Military construction, army
		  reserveFor construction,
		  acquisition, expansion, rehabilitation, and conversion of facilities for the
		  training and administration of the Army Reserve as authorized by chapter 1803
		  of title 10, United States Code, and Military Construction Authorization Acts,
		  $280,549,000, to remain available until September 30, 2016: 
		  Provided, That of the amount
		  appropriated, not to exceed $28,924,000 shall be available for study, planning,
		  design, and architect and engineer services, as authorized by law, unless the
		  Chief of the Army Reserve determines that additional obligations are necessary
		  for such purposes and notifies the Committees on Appropriations of both Houses
		  of Congress of the determination and the reasons
		  therefor.
				Military construction, navy
		  reserveFor construction,
		  acquisition, expansion, rehabilitation, and conversion of facilities for the
		  training and administration of the reserve components of the Navy and Marine
		  Corps as authorized by chapter 1803 of title 10, United States Code, and
		  Military Construction Authorization Acts, $26,299,000, to remain available
		  until September 30, 2016: 
		  Provided, That of the amount
		  appropriated, not to exceed $2,591,000 shall be available for study, planning,
		  design, and architect and engineer services, as authorized by law, unless the
		  Secretary of the Navy determines that additional obligations are necessary for
		  such purposes and notifies the Committees on Appropriations of both Houses of
		  Congress of the determination and the reasons
		  therefor.
				Military construction, air
		  force reserveFor
		  construction, acquisition, expansion, rehabilitation, and conversion of
		  facilities for the training and administration of the Air Force Reserve as
		  authorized by chapter 1803 of title 10, United States Code, and Military
		  Construction Authorization Acts, $33,620,000, to remain available until
		  September 30, 2016: 
		  Provided, That of the amount
		  appropriated, not to exceed $2,200,000 shall be available for study, planning,
		  design, and architect and engineer services, as authorized by law, unless the
		  Chief of the Air Force Reserve determines that additional obligations are
		  necessary for such purposes and notifies the Committees on Appropriations of
		  both Houses of Congress of the determination and the reasons
		  therefor.
				North atlantic treaty
		  organization
				security investment
		  programFor the United States
		  share of the cost of the North Atlantic Treaty Organization Security Investment
		  Program for the acquisition and construction of military facilities and
		  installations (including international military headquarters) and for related
		  expenses for the collective defense of the North Atlantic Treaty Area as
		  authorized by section 2806 of title 10, United States Code, and Military
		  Construction Authorization Acts, $247,611,000, to remain available until
		  expended.
				Family housing construction,
		  armyFor expenses of family
		  housing for the Army for construction, including acquisition, replacement,
		  addition, expansion, extension, and alteration, as authorized by law,
		  $176,897,000, to remain available until September 30,
		  2016.
				Family housing operation and maintenance,
		  armyFor expenses of family
		  housing for the Army for operation and maintenance, including debt payment,
		  leasing, minor construction, principal and interest charges, and insurance
		  premiums, as authorized by law,
		  $493,458,000.
				Family housing construction, navy and
		  marine corpsFor expenses of
		  family housing for the Navy and Marine Corps for construction, including
		  acquisition, replacement, addition, expansion, extension, and alteration, as
		  authorized by law, $100,972,000, to remain available until September 30,
		  2016.
				Family housing operation and maintenance,
		  navy and marine corpsFor
		  expenses of family housing for the Navy and Marine Corps for operation and
		  maintenance, including debt payment, leasing, minor construction, principal and
		  interest charges, and insurance premiums, as authorized by law,
		  $367,863,000.
				Family housing construction, air
		  forceFor expenses of family
		  housing for the Air Force for construction, including acquisition, replacement,
		  addition, expansion, extension, and alteration, as authorized by law,
		  $60,042,000, to remain available until September 30,
		  2016.
				Family housing operation and maintenance,
		  air forceFor expenses of
		  family housing for the Air Force for operation and maintenance, including debt
		  payment, leasing, minor construction, principal and interest charges, and
		  insurance premiums, as authorized by law,
		  $429,523,000.
				Family housing operation and maintenance,
		  defense-WideFor expenses of
		  family housing for the activities and agencies of the Department of Defense
		  (other than the military departments) for operation and maintenance, leasing,
		  and minor construction, as authorized by law,
		  $50,723,000.
				Department of defense family housing
		  improvement fundFor the
		  Department of Defense Family Housing Improvement Fund,
		  $2,184,000, to remain available until expended, for family
		  housing initiatives undertaken pursuant to section 2883 of title 10, United
		  States Code, providing alternative means of acquiring and improving military
		  family housing and supporting facilities.
				Homeowners assistance fundFor the Homeowners Assistance Fund
		  established by section 1013 of the Demonstration Cities and Metropolitan
		  Development Act of 1966, (42 U.S.C. 3374), as amended by section 1001 of
		  division A of the American Recovery and Reinvestment Act of 2009 (Public Law
		  111–5; 123 Stat. 194), $1,284,000, to remain available until expended: 
		  Provided, That the Secretary of
		  Defense shall not issue any regulation or otherwise take any action to limit
		  the submission prior to September 30, 2012, of applications for benefits,
		  including permanent change of station benefits, as provided under section 1013
		  of the Demonstration Cities and Metropolitan Development Act of 1966, (42
		  U.S.C. 3374), as amended.
				Chemical demilitarization construction,
		  defense-WideFor expenses of
		  construction, not otherwise provided for, necessary for the destruction of the
		  United States stockpile of lethal chemical agents and munitions in accordance
		  with section 1412 of the Department of Defense Authorization Act, 1986 (50
		  U.S.C. 1521), and for the destruction of other chemical warfare materials that
		  are not in the chemical weapon stockpile, as currently authorized by law,
		  $75,312,000, to remain available until September 30, 2016, which shall be only
		  for the Assembled Chemical Weapons Alternatives
		  program.
				Department of defense base closure account
		  1990For deposit into the
		  Department of Defense Base Closure Account 1990, established by section
		  2906(a)(1) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C.
		  2687 note), $323,543,000, to remain available until
		  expended.
				Department of defense base
		  closure account 2005
				For deposit into the Department of Defense
		  Base Closure Account 2005, established by section 2906A(a)(1) of the Defense
		  Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), $258,776,000,
		  to remain available until expended: 
		  Provided, That the Department of
		  Defense shall notify the Committees on Appropriations of both Houses of
		  Congress 14 days prior to obligating an amount for a construction project that
		  exceeds or reduces the amount identified for that project in the most recently
		  submitted budget request for this account by 20 percent or $2,000,000,
		  whichever is less: 
		  Provided further, That the previous
		  proviso shall not apply to projects costing less than $5,000,000, except for
		  those projects not previously identified in any budget submission for this
		  account and exceeding the minor construction threshold under section 2805 of
		  title 10, United States Code.
				Administrative
		  provisions
				101.None of the funds made available in this
			 title shall be expended for payments under a cost-plus-a-fixed-fee contract for
			 construction, where cost estimates exceed $25,000, to be performed within the
			 United States, except Alaska, without the specific approval in writing of the
			 Secretary of Defense setting forth the reasons therefor.
				102.Funds made available in this title for
			 construction shall be available for hire of passenger motor vehicles.
				103.Funds made available in this title for
			 construction may be used for advances to the Federal Highway Administration,
			 Department of Transportation, for the construction of access roads as
			 authorized by section 210 of title 23, United States Code, when projects
			 authorized therein are certified as important to the national defense by the
			 Secretary of Defense.
				104.None of the funds made available in this
			 title may be used to begin construction of new bases in the United States for
			 which specific appropriations have not been made.
				105.None of the
			 funds made available in this title shall be used for purchase of land or land
			 easements in excess of 100 percent of the value as determined by the Army Corps
			 of Engineers or the Naval Facilities Engineering Command, except: (1) where
			 there is a determination of value by a Federal court; (2) purchases negotiated
			 by the Attorney General or the designee of the Attorney General; (3) where the
			 estimated value is less than $25,000; or (4) as otherwise determined by the
			 Secretary of Defense to be in the public interest.
				106.None of the funds made
			 available in this title shall be used to: (1) acquire land; (2) provide for
			 site preparation; or (3) install utilities for any family housing, except
			 housing for which funds have been made available in annual Acts making
			 appropriations for military construction.
				107.None of the funds made available in this
			 title for minor construction may be used to transfer or relocate any activity
			 from one base or installation to another, without prior notification to the
			 Committees on Appropriations of both Houses of Congress.
				108.None of the funds made available in this
			 title may be used for the procurement of steel for any construction project or
			 activity for which American steel producers, fabricators, and manufacturers
			 have been denied the opportunity to compete for such steel procurement.
				109.None of the funds available to the
			 Department of Defense for military construction or family housing during the
			 current fiscal year may be used to pay real property taxes in any foreign
			 nation.
				110.None of the funds made available in this
			 title may be used to initiate a new installation overseas without prior
			 notification to the Committees on Appropriations of both Houses of
			 Congress.
				111.None of the funds made available in this
			 title may be obligated for architect and engineer contracts estimated by the
			 Government to exceed $500,000 for projects to be accomplished in Japan, in any
			 North Atlantic Treaty Organization member country, or in countries bordering
			 the Arabian Sea, unless such contracts are awarded to United States firms or
			 United States firms in joint venture with host nation firms.
				112.None of the funds made available in this
			 title for military construction in the United States territories and
			 possessions in the Pacific and on Kwajalein Atoll, or in countries bordering
			 the Arabian Sea, may be used to award any contract estimated by the Government
			 to exceed $1,000,000 to a foreign contractor: 
			 Provided, That this section shall
			 not be applicable to contract awards for which the lowest responsive and
			 responsible bid of a United States contractor exceeds the lowest responsive and
			 responsible bid of a foreign contractor by greater than 20 percent: 
			 Provided further, That this
			 section shall not apply to contract awards for military construction on
			 Kwajalein Atoll for which the lowest responsive and responsible bid is
			 submitted by a Marshallese contractor.
				113.The Secretary of Defense shall inform the
			 appropriate committees of both Houses of Congress, including the Committees on
			 Appropriations, of plans and scope of any proposed military exercise involving
			 United States personnel 30 days prior to its occurring, if amounts expended for
			 construction, either temporary or permanent, are anticipated to exceed
			 $100,000.
				114.Not more than 20 percent of the funds made
			 available in this title which are limited for obligation during the current
			 fiscal year shall be obligated during the last 2 months of the fiscal
			 year.
				115.Funds appropriated to the Department of
			 Defense for construction in prior years shall be available for construction
			 authorized for each such military department by the authorizations enacted into
			 law during the current session of Congress.
				116.For military construction or family housing
			 projects that are being completed with funds otherwise expired or lapsed for
			 obligation, expired or lapsed funds may be used to pay the cost of associated
			 supervision, inspection, overhead, engineering and design on those projects and
			 on subsequent claims, if any.
				117.Notwithstanding
			 any other provision of law, any funds made available to a military department
			 or defense agency for the construction of military projects may be obligated
			 for a military construction project or contract, or for any portion of such a
			 project or contract, at any time before the end of the fourth fiscal year after
			 the fiscal year for which funds for such project were made available, if the
			 funds obligated for such project: (1) are obligated from funds available for
			 military construction projects; and (2) do not exceed the amount appropriated
			 for such project, plus any amount by which the cost of such project is
			 increased pursuant to law.
					(including transfer of
		  funds)
					118.In addition to any other transfer authority
			 available to the Department of Defense, proceeds deposited to the Department of
			 Defense Base Closure Account established by section 207(a)(1) of the Defense
			 Authorization Amendments and Base Closure and Realignment Act (10 U.S.C. 2687
			 note) pursuant to section 207(a)(2)(C) of such Act, may be transferred to the
			 account established by section 2906(a)(1) of the Defense Base Closure and
			 Realignment Act of 1990 (10 U.S.C. 2687 note), to be merged with, and to be
			 available for the same purposes and the same time period as that
			 account.
					(including transfer of
		  funds)
					119.Subject to 30 days prior notification, or
			 14 days for a notification provided in an electronic medium pursuant to
			 sections 480 and 2883 of title 10, United States Code, to the Committees on
			 Appropriations of both Houses of Congress, such additional amounts as may be
			 determined by the Secretary of Defense may be transferred to: (1) the
			 Department of Defense Family Housing Improvement Fund from amounts appropriated
			 for construction in Family Housing accounts, to be merged with
			 and to be available for the same purposes and for the same period of time as
			 amounts appropriated directly to the Fund; or (2) the Department of Defense
			 Military Unaccompanied Housing Improvement Fund from amounts appropriated for
			 construction of military unaccompanied housing in Military
			 Construction accounts, to be merged with and to be available for the
			 same purposes and for the same period of time as amounts appropriated directly
			 to the Fund: 
			 Provided, That appropriations
			 made available to the Funds shall be available to cover the costs, as defined
			 in section 502(5) of the Congressional Budget Act of 1974, of direct loans or
			 loan guarantees issued by the Department of Defense pursuant to the provisions
			 of subchapter IV of chapter 169 of title 10, United States Code, pertaining to
			 alternative means of acquiring and improving military family housing, military
			 unaccompanied housing, and supporting facilities.
					(including transfer of
		  funds)
					120.In addition to any other transfer authority
			 available to the Department of Defense, amounts may be transferred from the
			 accounts established by sections 2906(a)(1) and 2906A(a)(1) of the Defense Base
			 Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), to the fund
			 established by section 1013(d) of the Demonstration Cities and Metropolitan
			 Development Act of 1966 (42 U.S.C. 3374) to pay for expenses associated with
			 the Homeowners Assistance Program incurred under 42 U.S.C. 3374(a)(1)(A). Any
			 amounts transferred shall be merged with and be available for the same purposes
			 and for the same time period as the fund to which transferred.
				121.Notwithstanding any other provision of law,
			 funds made available in this title for operation and maintenance of family
			 housing shall be the exclusive source of funds for repair and maintenance of
			 all family housing units, including general or flag officer quarters: 
			 Provided, That not more than
			 $35,000 per unit may be spent annually for the maintenance and repair of any
			 general or flag officer quarters without 30 days prior notification, or 14 days
			 for a notification provided in an electronic medium pursuant to sections 480
			 and 2883 of title 10, United States Code, to the Committees on Appropriations
			 of both Houses of Congress, except that an after-the-fact notification shall be
			 submitted if the limitation is exceeded solely due to costs associated with
			 environmental remediation that could not be reasonably anticipated at the time
			 of the budget submission: 
			 Provided further,  That the Under
			 Secretary of Defense (Comptroller) is to report annually to the Committees on
			 Appropriations of both Houses of Congress all operation and maintenance
			 expenditures for each individual general or flag officer quarters for the prior
			 fiscal year.
				122.Amounts contained in the Ford Island
			 Improvement Account established by subsection (h) of section 2814 of title 10,
			 United States Code, are appropriated and shall be available until expended for
			 the purposes specified in subsection (i)(1) of such section or until
			 transferred pursuant to subsection (i)(3) of such section.
				123.None of the funds made available in this
			 title, or in any Act making appropriations for military construction which
			 remain available for obligation, may be obligated or expended to carry out a
			 military construction, land acquisition, or family housing project at or for a
			 military installation approved for closure, or at a military installation for
			 the purposes of supporting a function that has been approved for realignment to
			 another installation, in 2005 under the Defense Base Closure and Realignment
			 Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note),
			 unless such a project at a military installation approved for realignment will
			 support a continuing mission or function at that installation or a new mission
			 or function that is planned for that installation, or unless the Secretary of
			 Defense certifies that the cost to the United States of carrying out such
			 project would be less than the cost to the United States of cancelling such
			 project, or if the project is at an active component base that shall be
			 established as an enclave or in the case of projects having multi-agency use,
			 that another Government agency has indicated it will assume ownership of the
			 completed project. The Secretary of Defense may not transfer funds made
			 available as a result of this limitation from any military construction
			 project, land acquisition, or family housing project to another account or use
			 such funds for another purpose or project without the prior approval of the
			 Committees on Appropriations of both Houses of Congress. This section shall not
			 apply to military construction projects, land acquisition, or family housing
			 projects for which the project is vital to the national security or the
			 protection of health, safety, or environmental quality: 
			 Provided, That the Secretary of
			 Defense shall notify the congressional defense committees within seven days of
			 a decision to carry out such a military construction project.
					(including transfer of
		  funds)
					124.During the 5-year period after
			 appropriations available in this Act to the Department of Defense for military
			 construction and family housing operation and maintenance and construction have
			 expired for obligation, upon a determination that such appropriations will not
			 be necessary for the liquidation of obligations or for making authorized
			 adjustments to such appropriations for obligations incurred during the period
			 of availability of such appropriations, unobligated balances of such
			 appropriations may be transferred into the appropriation Foreign
			 Currency Fluctuations, Construction, Defense, to be merged with and to
			 be available for the same time period and for the same purposes as the
			 appropriation to which transferred.
				125.Amounts appropriated or otherwise made
			 available in an account funded under the headings in this title may be
			 transferred among projects and activities within the account in accordance with
			 the reprogramming guidelines for military construction and family housing
			 construction contained in Department of Defense Financial Management Regulation
			 7000.14–R, Volume 3, Chapter 7, of February 2009, as in effect on the date of
			 enactment of this Act.
				126.(a)Notwithstanding any other provision of law,
			 the Secretary of the Army shall close Umatilla Chemical Depot, Oregon, not
			 later than 1 year after the completion of chemical demilitarization activities
			 required under the Chemical Weapons Convention.
					(b)The closure of the Umatilla Chemical Depot,
			 Oregon, and subsequent management and property disposal shall be carried out in
			 accordance with procedures and authorities contained in the Defense Base
			 Closure and Realignment Act of 1990 (part A of title XXIX of Public Law
			 110–510; 10 U.S.C. 2687 note).
					(c)Nothing in this section shall be construed
			 to affect or limit the application of, or any obligation to comply with, any
			 environmental law, including the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) and the Solid
			 Waste Disposal Act (42 U.S.C. 6901 et seq.).
					(d)The Secretary of the Army may retain
			 minimum essential ranges, facilities, and training areas at Umatilla Chemical
			 Depot, totaling approximately 7,500 acres, as a training enclave for the
			 reserve components of the Armed Forces to permit the conduct of individual and
			 annual training.
					127.None of the funds made available by this
			 Act may be used by the Secretary of Defense to take beneficial occupancy of
			 more than 2,000 parking spaces (other than handicap-reserved spaces) to be
			 provided by the BRAC 133 project: 
			 Provided, That this limitation
			 may be waived in part if: (1) the Secretary of Defense certifies to Congress
			 that levels of service at existing intersections in the vicinity of the project
			 have not experienced failing levels of service as defined by the Transportation
			 Research Board Highway Capacity Manual over a consecutive 90-day period; (2)
			 the Department of Defense and the Virginia Department of Transportation agree
			 on the number of additional parking spaces that may be made available to
			 employees of the facility subject to continued 90-day traffic monitoring; and
			 (3) the Secretary of Defense notifies the congressional defense committees in
			 writing at least 14 days prior to exercising this waiver of the number of
			 additional parking spaces to be made available: 
			 Provided further, That the
			 Secretary of Defense shall implement the Department of Defense Inspector
			 General recommendations outlined in report number DODIG–2012–024, and certify
			 to Congress not later than 180 days after enactment of this Act that the
			 recommendations have been implemented.
				128.None of the funds appropriated or otherwise
			 made available by this title may be obligated or expended for a permanent
			 United States Africa Command headquarters outside of the United States until
			 the Secretary of Defense provides the congressional defense committees an
			 analysis of all military construction costs associated with establishing a
			 permanent location overseas versus in the United States.
				129.None of the funds made available by this
			 Act may be used for any action that relates to or promotes the expansion of the
			 boundaries or size of the Pinon Canyon Maneuver Site, Colorado.
				130.(a)Except as provided in subsection (b), none
			 of the funds made available in this Act may be used by the Secretary of the
			 Army to relocate a unit in the Army that—
						(1)performs a testing mission or function that
			 is not performed by any other unit in the Army and is specifically stipulated
			 in title 10, United States Code; and
						(2)is located at a military installation at
			 which the total number of civilian employees of the Department of the Army and
			 Army contractor personnel employed exceeds 10 percent of the total number of
			 members of the regular and reserve components of the Army assigned to the
			 installation.
						(b)ExceptionSubsection (a) shall not apply if the
			 Secretary of the Army certifies to the congressional defense committees that in
			 proposing the relocation of the unit of the Army, the Secretary complied with
			 Army Regulation 5–10 relating to the policy, procedures, and responsibilities
			 for Army stationing actions.
					(Including Rescissions of
		  Funds)
				131.Of the unobligated balances available under
			 the following headings from prior appropriations Acts (other than
			 appropriations designated by law as being for contingency operations directly
			 related to the global war on terrorism or as an emergency requirement), the
			 following amounts are hereby rescinded: Military Construction,
			 Army, $100,000,000; Military Construction, Navy and Marine
			 Corps, $25,000,000; Military Construction, Air Force,
			 $32,000,000; and Military Construction, Defense-Wide,
			 $131,400,000.
					(Including Rescission of
		  Funds)
					132.Of the unobligated balances available for
			 Department of Defense Base Closure Account 2005, from prior
			 appropriations Acts (other than appropriations designated by law as being for
			 contingency operations directly related to the global war on terrorism or as an
			 emergency requirement), $258,776,000 are hereby rescinded.
				IIDepartment of Veterans Affairs
				Veterans Benefits
		  Administration
				Compensation and
		  pensions
				(including transfer of funds)For the payment of compensation benefits to
		  or on behalf of veterans and a pilot program for disability examinations as
		  authorized by section 107 and chapters 11, 13, 18, 51, 53, 55, and 61 of title
		  38, United States Code; pension benefits to or on behalf of veterans as
		  authorized by chapters 15, 51, 53, 55, and 61 of title 38, United States Code;
		  and burial benefits, the Reinstated Entitlement Program for Survivors,
		  emergency and other officers' retirement pay, adjusted-service credits and
		  certificates, payment of premiums due on commercial life insurance policies
		  guaranteed under the provisions of title IV of the Servicemembers Civil Relief
		  Act (50 U.S.C. App. 541 et seq.) and for other benefits as authorized by
		  sections 107, 1312, 1977, and 2106, and chapters 23, 51, 53, 55, and 61 of
		  title 38, United States Code, $51,237,567,000, to remain available until
		  expended: 
		  Provided, That not to exceed
		  $32,187,000 of the amount appropriated under this heading shall be reimbursed
		  to General operating expenses, Veterans Benefits Administration,
		  Medical support and compliance, and Information
		  technology systems for necessary expenses in implementing the
		  provisions of chapters 51, 53, and 55 of title 38, United States Code, the
		  funding source for which is specifically provided as the Compensation
		  and pensions appropriation: 
		  Provided further, That such sums as
		  may be earned on an actual qualifying patient basis, shall be reimbursed to
		  Medical care collections fund to augment the funding of
		  individual medical facilities for nursing home care provided to pensioners as
		  authorized.
				Readjustment benefitsFor the payment of readjustment and
		  rehabilitation benefits to or on behalf of veterans as authorized by chapters
		  21, 30, 31, 33, 34, 35, 36, 39, 51, 53, 55, and 61 of title 38, United States
		  Code, $12,108,488,000, to remain available until expended: 
		  Provided, That expenses for
		  rehabilitation program services and assistance which the Secretary is
		  authorized to provide under subsection (a) of section 3104 of title 38, United
		  States Code, other than under paragraphs (1), (2), (5), and (11) of that
		  subsection, shall be charged to this account.
				Veterans
		  insurance and indemnitiesFor
		  military and naval insurance, national service life insurance, servicemen's
		  indemnities, service-disabled veterans insurance, and veterans mortgage life
		  insurance as authorized by chapters 19 and 21, title 38, United States Code,
		  $100,252,000, to remain available until expended.
				Veterans housing benefit program
		  fundFor the cost of direct
		  and guaranteed loans, such sums as may be necessary to carry out the program,
		  as authorized by subchapters I through III of chapter 37 of title 38, United
		  States Code: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That during
		  fiscal year 2012, within the resources available, not to exceed $500,000 in
		  gross obligations for direct loans are authorized for specially adapted housing
		  loans.In addition, for
		  administrative expenses to carry out the direct and guaranteed loan programs,
		  $154,698,000.
				Vocational rehabilitation loans program
		  accountFor the cost of direct
		  loans, $19,000, as authorized by chapter 31 of title 38, United States Code: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That funds made
		  available under this heading are available to subsidize gross obligations for
		  the principal amount of direct loans not to exceed $3,019,000.In addition, for administrative expenses
		  necessary to carry out the direct loan program, $343,000, which may be paid to
		  the appropriation for General operating expenses, Veterans Benefits
		  Administration.
				Native american veteran housing loan
		  program accountFor
		  administrative expenses to carry out the direct loan program authorized by
		  subchapter V of chapter 37 of title 38, United States Code,
		  $1,116,000.
				Veterans health
		  administration
				Medical servicesFor necessary expenses for furnishing, as
		  authorized by law, inpatient and outpatient care and treatment to beneficiaries
		  of the Department of Veterans Affairs and veterans described in section 1705(a)
		  of title 38, United States Code, including care and treatment in facilities not
		  under the jurisdiction of the Department, and including medical supplies and
		  equipment, food services, and salaries and expenses of health care employees
		  hired under title 38, United States Code, aid to State homes as authorized by
		  section 1741 of title 38, United States Code, assistance and support services
		  for caregivers as authorized by section 1720G of title 38, United States Code,
		  and loan repayments authorized by section 604 of the Caregivers and Veterans
		  Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1174; 38
		  U.S.C. 7681 note) $41,354,000,000, plus reimbursements, shall become available
		  on October 1, 2012, and shall remain available until September 30, 2013: 
		  Provided, That notwithstanding any
		  other provision of law, the Secretary of Veterans Affairs shall establish a
		  priority for the provision of medical treatment for veterans who have
		  service-connected disabilities, lower income, or have special needs: 
		  Provided further, That
		  notwithstanding any other provision of law, the Secretary of Veterans Affairs
		  shall give priority funding for the provision of basic medical benefits to
		  veterans in enrollment priority groups 1 through 6: 
		  Provided further, That
		  notwithstanding any other provision of law, the Secretary of Veterans Affairs
		  may authorize the dispensing of prescription drugs from Veterans Health
		  Administration facilities to enrolled veterans with privately written
		  prescriptions based on requirements established by the Secretary: 
		  Provided further, That the
		  implementation of the program described in the previous proviso shall incur no
		  additional cost to the Department of Veterans
		  Affairs.
				Medical support and
		  complianceFor necessary
		  expenses in the administration of the medical, hospital, nursing home,
		  domiciliary, construction, supply, and research activities, as authorized by
		  law; administrative expenses in support of capital policy activities; and
		  administrative and legal expenses of the Department for collecting and
		  recovering amounts owed the Department as authorized under chapter 17 of title
		  38, United States Code, and the Federal Medical Care Recovery Act (42 U.S.C.
		  2651 et seq.); $5,746,000,000, plus reimbursements, shall become available on
		  October 1, 2012, and shall remain available until September 30,
		  2013.
				Medical
		  facilitiesFor necessary
		  expenses for the maintenance and operation of hospitals, nursing homes,
		  domiciliary facilities, and other necessary facilities of the Veterans Health
		  Administration; for administrative expenses in support of planning, design,
		  project management, real property acquisition and disposition, construction,
		  and renovation of any facility under the jurisdiction or for the use of the
		  Department; for oversight, engineering, and architectural activities not
		  charged to project costs; for repairing, altering, improving, or providing
		  facilities in the several hospitals and homes under the jurisdiction of the
		  Department, not otherwise provided for, either by contract or by the hire of
		  temporary employees and purchase of materials; for leases of facilities; and
		  for laundry services, $5,441,000,000, plus reimbursements, shall become
		  available on October 1, 2012, and shall remain available until September 30,
		  2013.
				Medical and prosthetic
		  researchFor necessary
		  expenses in carrying out programs of medical and prosthetic research and
		  development as authorized by chapter 73 of title 38, United States Code,
		  $581,000,000, plus reimbursements, shall remain available until September 30,
		  2013.
				National cemetery
		  administrationFor necessary
		  expenses of the National Cemetery Administration for operations and
		  maintenance, not otherwise provided for, including uniforms or allowances
		  therefor; cemeterial expenses as authorized by law; purchase of one passenger
		  motor vehicle for use in cemeterial operations; hire of passenger motor
		  vehicles; and repair, alteration or improvement of facilities under the
		  jurisdiction of the National Cemetery Administration, $250,934,000, of which
		  not to exceed $25,100,000 shall remain available until September 30, 2013: 
		   Provided, That none of the funds
		  under this heading may be used to expand the Urban Initiative project beyond
		  those sites outlined in the fiscal year 2012 or previous budget submissions
		  until the National Cemetery Administration submits to the Committees on
		  Appropriations of both Houses of Congress a detailed strategy to serve the
		  burial needs of veterans residing in rural and highly rural areas: 
		  Provided further, That the report
		  shall include a timeline for implementation of such strategy and cost estimates
		  of establishing new burial sites in at least five rural or highly rural
		  locations.
				Departmental
		  administration
				General
		  administration
				(Including transfer of funds)For necessary operating expenses of the
		  Department of Veterans Affairs, not otherwise provided for, including
		  administrative expenses in support of Department-Wide capital planning,
		  management and policy activities, uniforms, or allowances therefor; not to
		  exceed $25,000 for official reception and representation expenses; hire of
		  passenger motor vehicles; and reimbursement of the General Services
		  Administration for security guard services, $416,737,000, of which not to
		  exceed $20,837,000 shall remain available until September 30, 2013: 
		  Provided, That funds provided under
		  this heading may be transferred to General operating expenses, Veterans
		  Benefits Administration.
				General
		  operating expenses, Veterans Benefits AdministrationFor necessary operating expenses of the
		  Veterans Benefits Administration, not otherwise provided for, including hire of
		  passenger motor vehicles, reimbursement of the General Services Administration
		  for security guard services, and reimbursement of the Department of Defense for
		  the cost of overseas employee mail, $2,018,764,000: 
		  Provided, That expenses for
		  services and assistance authorized under paragraphs (1), (2), (5), and (11) of
		  section 3104(a) of title 38, United States Code, that the Secretary of Veterans
		  Affairs determines are necessary to enable entitled veterans: (1) to the
		  maximum extent feasible, to become employable and to obtain and maintain
		  suitable employment; or (2) to achieve maximum independence in daily living,
		  shall be charged to this account: 
		  Provided further, That of the funds
		  made available under this heading, not to exceed $105,000,000 shall remain
		  available until September 30, 2013: 
		  Provided further, That from the
		  funds made available under this heading, the Veterans Benefits Administration
		  may purchase (on a one-for-one replacement basis only) up to two passenger
		  motor vehicles for use in operations of that Administration in Manila,
		  Philippines.
				Information technology
		  systemsFor necessary expenses
		  for information technology systems and telecommunications support, including
		  developmental information systems and operational information systems; for pay
		  and associated costs; and for the capital asset acquisition of information
		  technology systems, including management and related contractual costs of said
		  acquisitions, including contractual costs associated with operations authorized
		  by section 3109 of title 5, United States Code, $3,111,376,000, plus
		  reimbursements: 
		  Provided, That $915,000,000 shall
		  be for pay and associated costs, of which not to exceed $25,000,000 shall
		  remain available until September 30, 2013: 
		  Provided further, That
		  $1,616,018,000 shall be for operations and maintenance, of which not to exceed
		  $110,000,000 shall remain available until September 30, 2013: 
		  Provided further, That $580,358,000
		  shall be for information technology systems development, modernization, and
		  enhancement, and shall remain available until September 30, 2013: 
		  Provided further, That none of the
		  funds made available under this heading may be obligated until the Department
		  of Veterans Affairs submits to the Committees on Appropriations of both Houses
		  of Congress, and such Committees approve, a plan for expenditure that: (1)
		  meets the capital planning and investment control review requirements
		  established by the Office of Management and Budget; (2) complies with the
		  Department of Veterans Affairs enterprise architecture; (3) conforms with an
		  established enterprise life cycle methodology; and (4) complies with the
		  acquisition rules, requirements, guidelines, and systems acquisition management
		  practices of the Federal Government: 
		  Provided further, That amounts made
		  available for information technology systems development, modernization, and
		  enhancement may not be obligated or expended until the Secretary of Veterans
		  Affairs or the Chief Information Officer of the Department of Veterans Affairs
		  submits to the Committees on Appropriations of both Houses of Congress a
		  certification of the amounts, in parts or in full, to be obligated and expended
		  for each development project: 
		  Provided further, That amounts made
		  available for salaries and expenses, operations and maintenance, and
		  information technology systems development, modernization, and enhancement may
		  be transferred among the three subaccounts after the Secretary of Veterans
		  Affairs requests from the Committees on Appropriations of both Houses of
		  Congress the authority to make the transfer and an approval is issued: 
		  Provided further, That the funds
		  made available under this heading for information technology systems
		  development, modernization, and enhancement, shall be for the projects, and in
		  the amounts, specified under this heading in the explanatory statement
		  described in section 4 (in the matter preceding division A of this consolidated
		  Act).
				Office of
		  inspector generalFor
		  necessary expenses of the Office of Inspector General, to include information
		  technology, in carrying out the provisions of the Inspector General Act of 1978
		  (5 U.S.C. App.), $112,391,000, of which $6,000,000 shall remain available until
		  September 30, 2013.
				Construction, major
		  projectsFor constructing,
		  altering, extending, and improving any of the facilities, including parking
		  projects, under the jurisdiction or for the use of the Department of Veterans
		  Affairs, or for any of the purposes set forth in sections 316, 2404, 2406,
		  8102, 8103, 8106, 8108, 8109, 8110, and 8122 of title 38, United States Code,
		  including planning, architectural and engineering services, construction
		  management services, maintenance or guarantee period services costs associated
		  with equipment guarantees provided under the project, services of claims
		  analysts, offsite utility and storm drainage system construction costs, and
		  site acquisition, where the estimated cost of a project is more than the amount
		  set forth in section 8104(a)(3)(A) of title 38, United States Code, or where
		  funds for a project were made available in a previous major project
		  appropriation, $589,604,000, to remain available until expended, of which
		  $5,000,000 shall be to make reimbursements as provided in section 13 of the
		  Contract Disputes Act of 1978 (41 U.S.C. 612) for claims paid for contract
		  disputes: 
		  Provided, That except for advance
		  planning activities, including needs assessments which may or may not lead to
		  capital investments, and other capital asset management related activities,
		  including portfolio development and management activities, and investment
		  strategy studies funded through the advance planning fund and the planning and
		  design activities funded through the design fund, including needs assessments
		  which may or may not lead to capital investments, and salaries and associated
		  costs of the resident engineers who oversee those capital investments funded
		  through this account, and funds provided for the purchase of land for the
		  National Cemetery Administration through the land acquisition line item, none
		  of the funds made available under this heading shall be used for any project
		  which has not been approved by the Congress in the budgetary process: 
		  Provided further, That funds made
		  available under this heading for fiscal year 2012, for each approved project
		  shall be obligated: (1) by the awarding of a construction documents contract by
		  September 30, 2012; and (2) by the awarding of a construction contract by
		  September 30, 2013: 
		  Provided further, That the
		  Secretary of Veterans Affairs shall promptly submit to the Committees on
		  Appropriations of both Houses of Congress a written report on any approved
		  major construction project for which obligations are not incurred within the
		  time limitations established above.
				Construction, minor
		  projectsFor constructing,
		  altering, extending, and improving any of the facilities, including parking
		  projects, under the jurisdiction or for the use of the Department of Veterans
		  Affairs, including planning and assessments of needs which may lead to capital
		  investments, architectural and engineering services, maintenance or guarantee
		  period services costs associated with equipment guarantees provided under the
		  project, services of claims analysts, offsite utility and storm drainage system
		  construction costs, and site acquisition, or for any of the purposes set forth
		  in sections 316, 2404, 2406, 8102, 8103, 8106, 8108, 8109, 8110, 8122, and 8162
		  of title 38, United States Code, where the estimated cost of a project is equal
		  to or less than the amount set forth in section 8104(a)(3)(A) of title 38,
		  United States Code, $482,386,000, to remain available until expended, along
		  with unobligated balances of previous Construction, minor
		  projects appropriations which are hereby made available for any project
		  where the estimated cost is equal to or less than the amount set forth in such
		  section: 
		  Provided, That funds made available
		  under this heading shall be for: (1) repairs to any of the nonmedical
		  facilities under the jurisdiction or for the use of the Department which are
		  necessary because of loss or damage caused by any natural disaster or
		  catastrophe; and (2) temporary measures necessary to prevent or to minimize
		  further loss by such causes.
				Grants for construction of state extended
		  care facilitiesFor grants to
		  assist States to acquire or construct State nursing home and domiciliary
		  facilities and to remodel, modify, or alter existing hospital, nursing home,
		  and domiciliary facilities in State homes, for furnishing care to veterans as
		  authorized by sections 8131 through 8137 of title 38, United States Code,
		  $85,000,000, to remain available until expended.
				Grants for construction of veterans
		  cemeteriesFor grants to
		  assist States and tribal governments in establishing, expanding, or improving
		  veterans cemeteries as authorized by section 2408 of title 38, United States
		  Code, $46,000,000, to remain available until
		  expended.
				Administrative
		  provisions
				(including transfer of
		  funds)
				201.Any appropriation for fiscal year 2012 for
			 Compensation and pensions, Readjustment benefits,
			 and Veterans insurance and indemnities may be transferred as
			 necessary to any other of the mentioned appropriations: 
			 Provided, That before a transfer
			 may take place, the Secretary of Veterans Affairs shall request from the
			 Committees on Appropriations of both Houses of Congress the authority to make
			 the transfer and such Committees issue an approval, or absent a response, a
			 period of 30 days has elapsed.
					(including transfer of
		  funds)
					202.Amounts made available for the Department
			 of Veterans Affairs for fiscal year 2012, in this Act or any other Act, under
			 the Medical services, Medical support and
			 compliance, and Medical facilities accounts may be
			 transferred among the accounts: 
			 Provided, That any transfers
			 between the Medical services and Medical support and
			 compliance accounts of 1 percent or less of the total amount
			 appropriated to the account in this or any other Act may take place subject to
			 notification from the Secretary of Veterans Affairs to the Committees on
			 Appropriations of both Houses of Congress of the amount and purpose of the
			 transfer: 
			 Provided further, That any
			 transfers between the Medical services and Medical
			 support and compliance accounts in excess of 1 percent, or exceeding
			 the cumulative 1 percent for the fiscal year, may take place only after the
			 Secretary requests from the Committees on Appropriations of both Houses of
			 Congress the authority to make the transfer and an approval is issued: 
			 Provided further, That any
			 transfers to or from the Medical facilities account may take
			 place only after the Secretary requests from the Committees on Appropriations
			 of both Houses of Congress the authority to make the transfer and an approval
			 is issued.
				203.Appropriations available in this title for
			 salaries and expenses shall be available for services authorized by section
			 3109 of title 5, United States Code, hire of passenger motor vehicles; lease of
			 a facility or land or both; and uniforms or allowances therefore, as authorized
			 by sections 5901 through 5902 of title 5, United States Code.
				204.No appropriations in this title (except the
			 appropriations for Construction, major projects, and
			 Construction, minor projects) shall be available for the
			 purchase of any site for or toward the construction of any new hospital or
			 home.
				205.No appropriations in this title shall be
			 available for hospitalization or examination of any persons (except
			 beneficiaries entitled to such hospitalization or examination under the laws
			 providing such benefits to veterans, and persons receiving such treatment under
			 sections 7901 through 7904 of title 5, United States Code, or the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et
			 seq.)), unless reimbursement of the cost of such hospitalization or examination
			 is made to the Medical services account at such rates as may be
			 fixed by the Secretary of Veterans Affairs.
				206.Appropriations available in this title for
			 Compensation and pensions, Readjustment benefits,
			 and Veterans insurance and indemnities shall be available for
			 payment of prior year accrued obligations required to be recorded by law
			 against the corresponding prior year accounts within the last quarter of fiscal
			 year 2011.
				207.Appropriations available in this title
			 shall be available to pay prior year obligations of corresponding prior year
			 appropriations accounts resulting from sections 3328(a), 3334, and 3712(a) of
			 title 31, United States Code, except that if such obligations are from trust
			 fund accounts they shall be payable only from Compensation and
			 pensions.
					(including transfer of
		  funds)
					208.Notwithstanding any other provision of law,
			 during fiscal year 2012, the Secretary of Veterans Affairs shall, from the
			 National Service Life Insurance Fund under section 1920 of title 38, United
			 States Code, the Veterans' Special Life Insurance Fund under section 1923 of
			 title 38, United States Code, and the United States Government Life Insurance
			 Fund under section 1955 of title 38, United States Code, reimburse the
			 General operating expenses, Veterans Benefits Administration and
			 Information technology systems accounts for the cost of
			 administration of the insurance programs financed through those accounts: 
			 Provided, That reimbursement
			 shall be made only from the surplus earnings accumulated in such an insurance
			 program during fiscal year 2012 that are available for dividends in that
			 program after claims have been paid and actuarially determined reserves have
			 been set aside: 
			 Provided further, That if the
			 cost of administration of such an insurance program exceeds the amount of
			 surplus earnings accumulated in that program, reimbursement shall be made only
			 to the extent of such surplus earnings: 
			 Provided further, That the
			 Secretary shall determine the cost of administration for fiscal year 2012 which
			 is properly allocable to the provision of each such insurance program and to
			 the provision of any total disability income insurance included in that
			 insurance program.
				209.Amounts deducted from enhanced-use lease
			 proceeds to reimburse an account for expenses incurred by that account during a
			 prior fiscal year for providing enhanced-use lease services, may be obligated
			 during the fiscal year in which the proceeds are received.
					(including transfer of
		  funds)
					210.Funds available in this title or funds for
			 salaries and other administrative expenses shall also be available to reimburse
			 the Office of Resolution Management of the Department of Veterans Affairs and
			 the Office of Employment Discrimination Complaint Adjudication under section
			 319 of title 38, United States Code, for all services provided at rates which
			 will recover actual costs but not exceed $42,904,000 for the Office of
			 Resolution Management and $3,360,000 for the Office of Employment and
			 Discrimination Complaint Adjudication: 
			 Provided, That payments may be
			 made in advance for services to be furnished based on estimated costs: 
			 Provided further, That amounts
			 received shall be credited to the General administration and
			 Information technology systems accounts for use by the office
			 that provided the service.
				211.No appropriations in this title shall be
			 available to enter into any new lease of real property if the estimated annual
			 rental cost is more than $1,000,000, unless the Secretary submits a report
			 which the Committees on Appropriations of both Houses of Congress approve
			 within 30 days following the date on which the report is received.
				212.No funds of the Department of Veterans
			 Affairs shall be available for hospital care, nursing home care, or medical
			 services provided to any person under chapter 17 of title 38, United States
			 Code, for a non-service-connected disability described in section 1729(a)(2) of
			 such title, unless that person has disclosed to the Secretary of Veterans
			 Affairs, in such form as the Secretary may require, current, accurate
			 third-party reimbursement information for purposes of section 1729 of such
			 title: 
			 Provided, That the Secretary may
			 recover, in the same manner as any other debt due the United States, the
			 reasonable charges for such care or services from any person who does not make
			 such disclosure as required: 
			 Provided further, That any
			 amounts so recovered for care or services provided in a prior fiscal year may
			 be obligated by the Secretary during the fiscal year in which amounts are
			 received.
					(including transfer of
		  funds)
					213.Notwithstanding any other provision of law,
			 proceeds or revenues derived from enhanced-use leasing activities (including
			 disposal) may be deposited into the Construction, major projects
			 and Construction, minor projects accounts and be used for
			 construction (including site acquisition and disposition), alterations, and
			 improvements of any medical facility under the jurisdiction or for the use of
			 the Department of Veterans Affairs. Such sums as realized are in addition to
			 the amount provided for in Construction, major projects and
			 Construction, minor projects.
				214.Amounts made available under Medical
			 services are available—
					(1)for furnishing recreational facilities,
			 supplies, and equipment; and
					(2)for funeral expenses, burial expenses, and
			 other expenses incidental to funerals and burials for beneficiaries receiving
			 care in the Department.
					(including transfer of
		  funds)
				215.Such sums as may be deposited to the
			 Medical Care Collections Fund pursuant to section 1729A of title 38, United
			 States Code, may be transferred to Medical services, to remain
			 available until expended for the purposes of that account.
				216.The Secretary of Veterans Affairs may enter
			 into agreements with Indian tribes and tribal organizations which are party to
			 the Alaska Native Health Compact with the Indian Health Service, and Indian
			 tribes and tribal organizations serving rural Alaska which have entered into
			 contracts with the Indian Health Service under the Indian Self Determination
			 and Educational Assistance Act, to provide healthcare, including behavioral
			 health and dental care. The Secretary shall require participating veterans and
			 facilities to comply with all appropriate rules and regulations, as established
			 by the Secretary. The term rural Alaska shall mean those lands
			 sited within the external boundaries of the Alaska Native regions specified in
			 sections 7(a)(1)–(4) and (7)–(12) of the Alaska Native Claims Settlement Act,
			 as amended (43 U.S.C. 1606), and those lands within the Alaska Native regions
			 specified in sections 7(a)(5) and 7(a)(6) of the Alaska Native Claims
			 Settlement Act, as amended (43 U.S.C. 1606), which are not within the
			 boundaries of the Municipality of Anchorage, the Fairbanks North Star Borough,
			 the Kenai Peninsula Borough or the Matanuska Susitna Borough.
					(including transfer of
		  funds)
					217.Such sums as may be deposited to the
			 Department of Veterans Affairs Capital Asset Fund pursuant to section 8118 of
			 title 38, United States Code, may be transferred to the Construction,
			 major projects and Construction, minor projects
			 accounts, to remain available until expended for the purposes of these
			 accounts.
				218.None of the funds made available in this
			 title may be used to implement any policy prohibiting the Directors of the
			 Veterans Integrated Services Networks from conducting outreach or marketing to
			 enroll new veterans within their respective Networks.
				219.The Secretary of Veterans Affairs shall
			 submit to the Committees on Appropriations of both Houses of Congress a
			 quarterly report on the financial status of the Veterans Health
			 Administration.
					(including transfer of
		  funds)
					220.Amounts made available under the
			 Medical services, Medical support and compliance,
			 Medical facilities, General operating expenses, Veterans
			 Benefits Administration, General administration, and
			 National Cemetery Administration accounts for fiscal year 2012,
			 may be transferred to or from the Information technology systems
			 account: 
			 Provided, That before a transfer
			 may take place, the Secretary of Veterans Affairs shall request from the
			 Committees on Appropriations of both Houses of Congress the authority to make
			 the transfer and an approval is issued.
					(including transfer of
		  funds)
					221.Amounts made available for the
			 Information technology systems account for development,
			 modernization, and enhancement may be transferred between projects or to newly
			 defined projects: 
			 Provided, That no project may be
			 increased or decreased by more than $1,000,000 of cost prior to submitting a
			 request to the Committees on Appropriations of both Houses of Congress to make
			 the transfer and an approval is issued, or absent a response, a period of 30
			 days has elapsed.
				222.None of the funds appropriated or otherwise
			 made available by this Act or any other Act for the Department of Veterans
			 Affairs may be used in a manner that is inconsistent with: (1) section 842 of
			 the Transportation, Treasury, Housing and Urban Development, the Judiciary, the
			 District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public
			 Law 109–115; 119 Stat. 2506); or (2) section 8110(a)(5) of title 38, United
			 States Code.
				223.Of the amounts made available to the
			 Department of Veterans Affairs for fiscal year 2012, in this Act or any other
			 Act, under the Medical facilities account for nonrecurring
			 maintenance, not more than 20 percent of the funds made available shall be
			 obligated during the last 2 months of that fiscal year: 
			 Provided, That the Secretary may
			 waive this requirement after providing written notice to the Committees on
			 Appropriations of both Houses of Congress.
					(including transfer of
		  funds)
					224.Of the amounts appropriated to the
			 Department of Veterans Affairs for fiscal year 2012 for Medical
			 services, Medical support and compliance, Medical
			 facilities, Construction, minor projects, and
			 Information technology systems, up to $241,666,000, plus
			 reimbursements, may be transferred to the Joint Department of
			 Defense—Department of Veterans Affairs Medical Facility Demonstration Fund,
			 established by section 1704 of the National Defense Authorization Act for
			 Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571) and may be used for
			 operation of the facilities designated as combined Federal medical facilities
			 as described by section 706 of the Duncan Hunter National Defense Authorization
			 Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4500): 
			 Provided, That additional funds
			 may be transferred from accounts designated in this section to the Joint
			 Department of Defense—Department of Veterans Affairs Medical Facility
			 Demonstration Fund upon written notification by the Secretary of Veterans
			 Affairs to the Committees on Appropriations of both Houses of Congress.
					(including transfer of
		  funds)
					225.Such sums as may be deposited to the
			 Medical Care Collections Fund pursuant to section 1729A of title 38, United
			 States Code, for health care provided at facilities designated as combined
			 Federal medical facilities as described by section 706 of the Duncan Hunter
			 National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417;
			 122 Stat. 4500) shall also be available: (1) for transfer to the Joint
			 Department of Defense—Department of Veterans Affairs Medical Facility
			 Demonstration Fund, established by section 1704 of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571); and
			 (2) for operations of the facilities designated as combined Federal medical
			 facilities as described by section 706 of the Duncan Hunter National Defense
			 Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat.
			 4500).
					(including transfer of
		  funds)
					226.Of the amounts available in this title for
			 Medical services, Medical support and compliance,
			 and Medical facilities, a minimum of $15,000,000, shall be
			 transferred to the DOD-VA Health Care Sharing Incentive Fund, as authorized by
			 section 8111(d) of title 38, United States Code, to remain available until
			 expended, for any purpose authorized by section 8111 of title 38, United States
			 Code.
					(including rescissions of
		  funds)
					227.(a)Of the funds appropriated in title X of
			 division B of Public Law 112–10, the following amounts which became available
			 on October 1, 2011, are hereby rescinded from the following accounts in the
			 amounts specified:
						(1)Department of Veterans Affairs,
			 Medical services, $1,400,000,000.
						(2)Department of Veterans Affairs,
			 Medical support and compliance, $100,000,000.
						(3)Department of Veterans Affairs,
			 Medical facilities, $250,000,000.
						(b)In addition to amounts provided elsewhere
			 in this Act, an additional amount is appropriated to the following accounts in
			 the amounts specified to remain available until September 30, 2013:
						(1)Department of Veterans Affairs,
			 Medical services, $1,400,000,000.
						(2)Department of Veterans Affairs,
			 Medical support and compliance, $100,000,000.
						(3)Department of Veterans Affairs,
			 Medical facilities, $250,000,000.
						228.The Secretary of the Department of Veterans
			 Affairs shall notify the Committees on Appropriations of both Houses of
			 Congress of all bid savings in major construction projects that total at least
			 $5,000,000, or 5 percent of the programmed amount of the project, whichever is
			 less: 
			 Provided, That such notification
			 shall occur within 14 days of a contract identifying the programmed amount: 
			 Provided further, That the
			 Secretary shall notify the committees 14 days prior to the obligation of such
			 bid savings and shall describe the anticipated use of such savings.
				229.The scope of work for a project included in
			 Construction, major projects may not be increased above the
			 scope specified for that project in the original justification data provided to
			 the Congress as part of the request for appropriations.
				230.(a)Exception With Respect
			 to Confidential Nature of ClaimsSection 5701 of title 38, United States
			 Code, is amended by adding at the end the following new subsection:
						
							(l)Under regulations the Secretary shall
				prescribe, the Secretary may disclose information about a veteran or the
				dependent of a veteran to a State controlled substance monitoring program,
				including a program approved by the Secretary of Health and Human Services
				under section 399O of the Public Health Service Act (42 U.S.C. 280g–3), to the
				extent necessary to prevent misuse and diversion of prescription
				medicines.
							.
					(b)Exception With
			 Respect to Confidentiality of Certain Medical RecordsSection 7332(b)(2) of title 38, United
			 States Code, is amended by adding at the end the following new
			 subparagraph:
						
							(G)To a State controlled substance monitoring
				program, including a program approved by the Secretary of Health and Human
				Services under section 399O of the Public Health Service Act (42 U.S.C.
				280g–3), to the extent necessary to prevent misuse and diversion of
				prescription
				medicines.
							.
					231.The Secretary of Veterans Affairs shall
			 provide on a quarterly basis to the Committees on Appropriations of both Houses
			 of Congress notification of any single national outreach and awareness
			 marketing campaign in which obligations exceed $2,000,000. The first report
			 shall be submitted no later than April 15, 2012.
				232.None of the funds made available by this
			 Act may be used to declare as excess to the needs of the Department of Veterans
			 Affairs or otherwise take any action to exchange, trade, auction, transfer, or
			 otherwise dispose of, or reduce the acreage of, Federal land and improvements
			 at the St. Albans campus, consisting of approximately 55 acres of land, with
			 borders near Linden Boulevard on the northwest, 115th Avenue on the west, the
			 Long Island Railroad on the northeast, and Baisley Boulevard on the
			 southeast.
				233.None of the funds made available in this
			 Act may be used to enter into a contract using procedures that do not give to
			 small business concerns owned and controlled by veterans (as that term is
			 defined in section 3(q)(3) of the Small Business Act (15 U.S.C. 632(q)(3)) that
			 are included in the database under section 8127(f) of title 38, United States
			 Code, any preference available with respect to such contract, except for a
			 preference given to small business concerns owned and controlled by
			 service-disabled veterans (as defined in section 3(q)(2) of the Small Business
			 Act (15 U.S.C. 632(q)(2)).
				234.Section 315(b) of title 38, United States
			 Code, is amended by striking December 31, 2011 and inserting
			 December 31, 2012.
				IIIRelated agencies
				American battle monuments
		  commission
				Salaries and expensesFor necessary expenses, not otherwise
		  provided for, of the American Battle Monuments Commission, including the
		  acquisition of land or interest in land in foreign countries; purchases and
		  repair of uniforms for caretakers of national cemeteries and monuments outside
		  of the United States and its territories and possessions; rent of office and
		  garage space in foreign countries; purchase (one-for-one replacement basis
		  only) and hire of passenger motor vehicles; not to exceed $7,500 for official
		  reception and representation expenses; and insurance of official motor vehicles
		  in foreign countries, when required by law of such countries, $61,100,000, to
		  remain available until expended.
				Foreign currency fluctuations
		  accountFor necessary
		  expenses, not otherwise provided for, of the American Battle Monuments
		  Commission, such sums as may be necessary, to remain available until expended,
		  for purposes authorized by
		  section
		  2109 of title 36, United States
		  Code.
				United states court of appeals for veterans
		  claims
				Salaries and expensesFor necessary expenses for the operation of
		  the United States Court of Appeals for Veterans Claims as authorized by
		  sections 7251 through 7298 of title 38, United States Code, $30,770,000: 
		  Provided, That $2,726,323 shall be
		  available for the purpose of providing financial assistance as described, and
		  in accordance with the process and reporting procedures set forth, under this
		  heading in Public Law
		  102–229.
				Department of
		  defense—Civil
				Cemeterial expenses,
		  Army
				Salaries and
		  expensesFor necessary
		  expenses, as authorized by law, for maintenance, operation, and improvement of
		  Arlington National Cemetery and Soldiers' and Airmen's Home National Cemetery,
		  including the purchase or lease of passenger motor vehicles for replacement on
		  a one-for-one basis only, and not to exceed $1,000 for official reception and
		  representation expenses, $45,800,000, to remain available until expended. In
		  addition, such sums as may be necessary for parking maintenance, repairs and
		  replacement, to be derived from the Lease of Department of Defense Real
		  Property for Defense Agencies account.Funds appropriated under this Act may be
		  provided to Arlington County, Virginia, for the relocation of the federally
		  owned water main at Arlington National Cemetery making additional land
		  available for ground burials.
				Armed forces retirement
		  home
				Trust fundFor expenses necessary for the Armed Forces
		  Retirement Home to operate and maintain the Armed Forces Retirement
		  Home—Washington, District of Columbia, and the Armed Forces Retirement
		  Home—Gulfport, Mississippi, to be paid from funds available in the Armed Forces
		  Retirement Home Trust Fund, $67,700,000, of which $2,000,000 shall remain
		  available until expended for construction and renovation of the physical plants
		  at the Armed Forces Retirement Home—Washington, District of Columbia, and the
		  Armed Forces Retirement Home—Gulfport,
		  Mississippi.
				GENERAL
		  FUND PAYMENT, ARMED FORCES RETIREMENT HOMEFor payment to the Armed Forces
		  Retirement Home, $14,630,000, to remain available until expended, for
		  expenses necessary to mitigate structural damage sustained to buildings on the
		  Armed Forces Retirement Home—Washington, District of Columbia, campus as a
		  result of the August 2011 earthquake.
				IVOverseas
			 contingency operations
				
				DEPARTMENT OF
		  DEFENSE
				Military Construction,
		  ArmyFor an additional amount
		  for Military Construction, Army, $80,000,000, to remain
		  available until September 30, 2012: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
		  Deficit Control Act of 1985.
				Military Construction, Navy and
		  Marine CorpsFor an additional
		  amount for Military Construction, Navy and Marine Corps,
		  $189,703,000, to remain available until September 30, 2012: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
		  Deficit Control Act of 1985.
				Administrative
		  Provisions
				(INCLUDING RESCISSION OF
		  FUNDS)
				401.Of the unobligated balances in title IV,
			 division E of Public Law 111–117, $269,703,000 are hereby rescinded: 
			 Provided, That such amount is
			 designated by the Congress for Overseas Contingency Operations/Global War on
			 Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985.
				VGeneral
			 provisions
				
				501.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal year
			 unless expressly so provided herein.
				502.None of the funds made available in this
			 Act may be used for any program, project, or activity, when it is made known to
			 the Federal entity or official to which the funds are made available that the
			 program, project, or activity is not in compliance with any Federal law
			 relating to risk assessment, the protection of private property rights, or
			 unfunded mandates.
				503.Such sums as may be necessary for fiscal
			 year 2012 for pay raises for programs funded by this Act shall be absorbed
			 within the levels appropriated in this Act.
				504.No part of any funds appropriated in this
			 Act shall be used by an agency of the executive branch, other than for normal
			 and recognized executive-legislative relationships, for publicity or propaganda
			 purposes, and for the preparation, distribution, or use of any kit, pamphlet,
			 booklet, publication, radio, television, or film presentation designed to
			 support or defeat legislation pending before Congress, except in presentation
			 to Congress itself.
				505.All departments and agencies funded under
			 this Act are encouraged, within the limits of the existing statutory
			 authorities and funding, to expand their use of E–Commerce
			 technologies and procedures in the conduct of their business practices and
			 public service activities.
				506.Unless stated otherwise, all reports and
			 notifications required by this Act shall be submitted to the Subcommittee on
			 Military Construction and Veterans Affairs, and Related Agencies of the
			 Committee on Appropriations of the House of Representatives and the
			 Subcommittee on Military Construction and Veterans Affairs, and Related
			 Agencies of the Committee on Appropriations of the Senate.
				507.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of the
			 United States Government except pursuant to a transfer made by, or transfer
			 authority provided in, this or any other appropriations Act.
				508.None of the funds made available in this
			 Act may be used for a project or program named for an individual serving as a
			 Member, Delegate, or Resident Commissioner of the United States House of
			 Representatives.
				509.(a)Any agency receiving funds made available
			 in this Act, shall, subject to subsections (b) and (c), post on the public
			 website of that agency any report required to be submitted by the Congress in
			 this or any other Act, upon the determination by the head of the agency that it
			 shall serve the national interest.
					(b)Subsection (a) shall not apply to a report
			 if—
						(1)the public posting
			 of the report compromises national security; or
						(2)the report
			 contains confidential or proprietary information.
						(c)The head of the
			 agency posting such report shall do so only after such report has been made
			 available to the requesting Committee or Committees of Congress for no less
			 than 45 days.
					510.(a)None of the funds made available in this
			 Act may be used to maintain or establish a computer network unless such network
			 blocks the viewing, downloading, and exchanging of pornography.
					(b)Nothing in subsection (a) shall limit the
			 use of funds necessary for any Federal, State, tribal, or local law enforcement
			 agency or any other entity carrying out criminal investigations, prosecution,
			 or adjudication activities.
					511.(a)In
			 GeneralNone of the funds
			 appropriated or otherwise made available to the Department of Defense in this
			 Act may be used to construct, renovate, or expand any facility in the United
			 States, its territories, or possessions to house any individual detained at
			 United States Naval Station, Guantanamo Bay, Cuba, for the purposes of
			 detention or imprisonment in the custody or under the control of the Department
			 of Defense.
					(b)The prohibition in subsection (a) shall not
			 apply to any modification of facilities at United States Naval Station,
			 Guantanamo Bay, Cuba.
					(c)An individual
			 described in this subsection is any individual who, as of June 24, 2009, is
			 located at United States Naval Station, Guantanamo Bay, Cuba, and who—
						(1)is not a citizen
			 of the United States or a member of the Armed Forces of the United States;
			 and
						(2)is—
							(A)in the custody or
			 under the effective control of the Department of Defense; or
							(B)otherwise under
			 detention at United States Naval Station, Guantanamo Bay, Cuba.
							512.None of the funds appropriated or otherwise
			 made available in this Act may be used by an agency of the executive branch to
			 pay for first-class travel by an employee of the agency in contravention of
			 sections 301–10.122 through 301–10.124 of title 41, Code of Federal
			 Regulations.
				513.None of the funds provided in this Act may
			 be used to execute a contract for goods or services, including construction
			 services, where the contractor has not complied with Executive Order No.
			 12989.
				514.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, or to make a grant to, any corporation that was
			 convicted of a felony criminal violation under any Federal or State law within
			 the preceding 24 months, where the awarding agency is aware of the conviction,
			 unless the agency has considered suspension or debarment of the corporation and
			 made a determination that this further action is not necessary to protect the
			 interests of the Government.
				This division may be cited as the
			 Military Construction and Veterans
			 Affairs, and Related Agencies Appropriations Act,
			 2012.
				IDEPARTMENT OF
			 STATE, FOREIGN OPERATIONS, AND RELATED PROGRAMS APPROPRIATIONS ACT,
			 2012
			IDepartment of State and related
			 agency
				Department of
		  state
				Administration of foreign
		  affairs
				Diplomatic and consular
		  programs
				(including transfer of funds)For necessary expenses of the Department of
		  State and the Foreign Service not otherwise provided for, $6,550,947,000, of
		  which up to $1,355,000,000 is for Worldwide Security Protection (to remain
		  available until expended): 
		  Provided, That funds made available
		  under this heading shall be allocated as follows:
					(1)Human resourcesFor necessary expenses for training, human
			 resources management, and salaries, including employment without regard to
			 civil service and classification laws of persons on a temporary basis (not to
			 exceed $700,000), as authorized by section 801 of the United States Information
			 and Educational Exchange Act of 1948, $2,277,862,000, to remain available until
			 September 30, 2013, of which not less than $121,814,000 shall be available only
			 for public diplomacy American salaries, and up to $203,800,000 is for Worldwide
			 Security Protection and shall remain available until expended.
					(2)Overseas programsFor necessary expenses for the regional
			 bureaus of the Department of State and overseas activities as authorized by
			 law, $2,109,293,000, to remain available until September 30, 2013, of which not
			 less than $347,572,000 shall be available only for public diplomacy
			 international information programs.
					(3)Diplomatic policy and supportFor necessary expenses for the functional
			 bureaus of the Department of State including representation to certain
			 international organizations in which the United States participates pursuant to
			 treaties ratified pursuant to the advice and consent of the Senate or specific
			 Acts of Congress, general administration, and arms control, nonproliferation
			 and disarmament activities as authorized, $822,513,000, to remain available
			 until September 30, 2013.
					(4)Security programsFor necessary expenses for security
			 activities, $1,341,279,000, to remain available until September 30, 2013, of
			 which up to $1,151,200,000 is for Worldwide Security Protection and shall
			 remain available until expended.
					(5)Fees and payments collectedIn addition to amounts otherwise made
			 available under this heading—
						(A)not to exceed $1,753,991 shall be derived
			 from fees collected from other executive agencies for lease or use of
			 facilities located at the International Center in accordance with section 4 of
			 the International Center Act, and, in addition, as authorized by section 5 of
			 such Act, $520,150, to be derived from the reserve authorized by that section,
			 to be used for the purposes set out in that section;
						(B)as authorized by section 810 of the United
			 States Information and Educational Exchange Act, not to exceed $5,000,000, to
			 remain available until expended, may be credited to this appropriation from
			 fees or other payments received from English teaching, library, motion
			 pictures, and publication programs and from fees from educational advising and
			 counseling and exchange visitor programs; and
						(C)not to exceed $15,000, which shall be
			 derived from reimbursements, surcharges and fees for use of Blair House
			 facilities.
						(6)Transfer,
			 reprogramming, and other matters
						(A)Notwithstanding
			 any provision of this Act, funds may be reprogrammed within and between
			 subsections under this heading subject to section 7015 of this Act;
						(B)Of the amount made
			 available under this heading, not to exceed $10,000,000 may be transferred to,
			 and merged with, funds made available by this Act under the heading
			 Emergencies in the Diplomatic and Consular Service, to be
			 available only for emergency evacuations and rewards, as authorized; and
						(C)Funds appropriated
			 under this heading are available for acquisition by exchange or purchase of
			 passenger motor vehicles as authorized by law and, pursuant to 31 U.S.C.
			 1108(g), for the field examination of programs and activities in the United
			 States funded from any account contained in this title.
						(D)Of the amount made available under this
			 heading, up to $6,000,000 may be transferred to, and merged with, funds made
			 available by this Act under the heading Department of State,
			 Administration of Foreign Affairs, Capital Investment Fund: 
			 Provided, That the transfer
			 authority of this subparagraph is in addition to any other transfer authority
			 available to the Secretary of State.
						(E)(i)The headings Civilian Stabilization
			 Initiative in titles I and II of prior acts making appropriations for
			 the Department of State, foreign operations, and related programs shall be
			 renamed Conflict Stabilization Operations.
							(ii)Of the funds appropriated under this
			 heading, up to $35,000,000, to remain available until expended, may be
			 transferred to, and merged with, funds previously made available under the
			 heading Conflict Stabilization Operations in title I of prior
			 acts making appropriations for the Department of State, foreign operations and
			 related programs, as amended by subparagraph (i).
							(F)None of the funds appropriated under this
			 heading may be used for the preservation of religious sites unless the
			 Secretary of State determines and reports to the Committees on Appropriations
			 that such sites are historically, artistically, or culturally significant, that
			 the purpose of the project is neither to advance nor to inhibit the free
			 exercise of religion, and that the project is in the national interest of the
			 United States.
						capital
		  investment fund For necessary
		  expenses of the Capital Investment Fund, $59,380,000, to remain available until
		  expended, as authorized: 
		  Provided, That section 135(e) of
		  Public Law 103–236 shall not apply to funds available under this
		  heading.
				Office of inspector generalFor necessary expenses of the Office of
		  Inspector General, $61,904,000, notwithstanding section 209(a)(1) of the
		  Foreign Service Act of 1980 (Public
		  Law 96–465), as it relates to post inspections.
				Educational and cultural exchange
		  programsFor expenses of
		  educational and cultural exchange programs, as authorized, $583,200,000, to
		  remain available until expended: 
		  Provided, That not to exceed
		  $5,000,000, to remain available until expended, may be credited to this
		  appropriation from fees or other payments received from or in connection with
		  English teaching, educational advising and counseling programs, and exchange
		  visitor programs as authorized.
				Representation allowancesFor representation allowances as authorized,
		  $7,300,000.
				Protection of foreign missions and
		  officialsFor expenses, not
		  otherwise provided, to enable the Secretary of State to provide for
		  extraordinary protective services, as authorized, $27,000,000, to remain
		  available until September 30, 2013.
				Embassy security, construction, and
		  maintenanceFor necessary
		  expenses for carrying out the Foreign Service Buildings Act of 1926 (22 U.S.C.
		  292–303), preserving, maintaining, repairing, and planning for buildings that
		  are owned or directly leased by the Department of State, renovating, in
		  addition to funds otherwise available, the Harry S Truman Building, and
		  carrying out the Diplomatic Security Construction Program as authorized,
		  $762,000,000, to remain available until expended as authorized, of which not to
		  exceed $25,000 may be used for domestic and overseas representation as
		  authorized: 
		  Provided, That none of the funds
		  appropriated in this paragraph shall be available for acquisition of furniture,
		  furnishings, or generators for other departments and agencies.In addition, for the costs of worldwide
		  security upgrades, acquisition, and construction as authorized, $775,000,000,
		  to remain available until expended: 
		  Provided, That not later than 45
		  days after enactment of this Act, the Secretary of State shall submit to the
		  Committees on Appropriations the proposed allocation of funds made available
		  under this heading and the actual and anticipated proceeds of sales for all
		  projects in fiscal year 2012.
				Emergencies in the diplomatic and consular
		  service
				(including transfer of funds)For necessary expenses to enable the
		  Secretary of State to meet unforeseen emergencies arising in the Diplomatic and
		  Consular Service, $9,300,000, to remain available until expended as authorized,
		  of which not to exceed $1,000,000 may be transferred to, and merged with, funds
		  appropriated by this Act under the heading Repatriation Loans Program
		  Account, subject to the same terms and
		  conditions.
				Repatriation loans program
		  account
				(including transfer of funds)For the cost of direct loans, $1,447,000, as
		  authorized, of which $710,000 may be made available for administrative expenses
		  necessary to carry out the direct loan program and may be paid to
		  Diplomatic and Consular Programs: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974.
				payment to the american institute in
		  taiwanFor necessary expenses
		  to carry out the Taiwan Relations Act (Public Law 96–8),
		  $21,108,000.
				Payment to the foreign service retirement
		  and disability fundFor
		  payment to the Foreign Service Retirement and Disability Fund, as authorized,
		  $158,900,000.
				international
		  organizations
				contributions to international
		  organizationsFor necessary
		  expenses, not otherwise provided for, to meet annual obligations of membership
		  in international multilateral organizations, pursuant to treaties ratified
		  pursuant to the advice and consent of the Senate, conventions or specific Acts
		  of Congress, $1,449,700,000: 
		  Provided, That the Secretary of
		  State shall, at the time of the submission of the President's budget to
		  Congress under section 1105(a) of title 31, United States Code, transmit to the
		  Committees on Appropriations the most recent biennial budget prepared by the
		  United Nations for the operations of the United Nations: 
		  Provided further, That the
		  Secretary of State shall notify the Committees on Appropriations at least 15
		  days in advance (or in an emergency, as far in advance as is practicable) of
		  any United Nations action to increase funding for any United Nations program
		  without identifying an offsetting decrease elsewhere in the United Nations
		  budget: 
		  Provided further, That the
		  Secretary of State shall report to the Committees on Appropriations not later
		  than May 1, 2012, on any credits available to the United States from the United
		  Nations Tax Equalization Fund (TEF) and provide updated fiscal year 2013
		  assessment costs including offsets from available TEF credits and updated
		  foreign currency exchange rates: 
		  Provided further, That any such
		  credits shall only be available for United States assessed contributions to the
		  United Nations and shall be subject to the regular notification procedures of
		  the Committees on Appropriations: 
		  Provided further, That any payment
		  of arrearages under this heading shall be directed toward activities that are
		  mutually agreed upon by the United States and the respective international
		  organization: 
		  Provided further, That none of the
		  funds appropriated under this heading shall be available for a United States
		  contribution to an international organization for the United States share of
		  interest costs made known to the United States Government by such organization
		  for loans incurred on or after October 1, 1984, through external
		  borrowings.
				contributions for international
		  peacekeeping activitiesFor
		  necessary expenses to pay assessed and other expenses of international
		  peacekeeping activities directed to the maintenance or restoration of
		  international peace and security, $1,828,182,000, of which 15 percent shall
		  remain available until September 30, 2013: 
		  Provided, That none of the funds
		  made available by this Act shall be obligated or expended for any new or
		  expanded United Nations peacekeeping mission unless, at least 15 days in
		  advance of voting for the new or expanded mission in the United Nations
		  Security Council (or in an emergency as far in advance as is practicable), the
		  Committees on Appropriations are notified: (1) of the estimated cost and
		  duration of the mission, the national interest that will be served, and the
		  exit strategy; (2) that the United Nations has taken necessary measures to
		  prevent United Nations employees, contractor personnel, and peacekeeping troops
		  serving in the mission from trafficking in persons, exploiting victims of
		  trafficking, or committing acts of illegal sexual exploitation or other
		  violations of human rights, and to bring to justice individuals who engage in
		  such acts while participating in the peacekeeping mission, including
		  prosecution in their home countries of such individuals in connection with such
		  acts, and to make information about such cases publicly available in the
		  country where an alleged crime occurs and on the United Nations’ Web site; and
		  (3) pursuant to section 7015 of this Act, and the procedures therein followed,
		  setting forth the source of funds that will be used to pay the cost of the new
		  or expanded mission: 
		  Provided further, That funds shall
		  be available for peacekeeping expenses unless the Secretary of State determines
		  that American manufacturers and suppliers are not being given opportunities to
		  provide equipment, services, and material for United Nations peacekeeping
		  activities equal to those being given to foreign manufacturers and suppliers: 
		  Provided further, That the
		  Secretary of State shall work with the United Nations and governments
		  contributing peacekeeping troops to develop effective vetting procedures to
		  ensure that such troops have not violated human rights: 
		  Provided further, That none of the
		  funds appropriated or otherwise made available under this heading may be used
		  for any United Nations peacekeeping mission that will involve United States
		  Armed Forces under the command or operational control of a foreign national,
		  unless the President’s military advisors have submitted to the President a
		  recommendation that such involvement is in the national interests of the United
		  States and the President has submitted to the Congress such a recommendation: 
		  Provided further, That
		  notwithstanding any other provision of law, funds appropriated or otherwise
		  made available under this heading shall be available for United States assessed
		  contributions up to the amount specified in Annex IV accompanying United
		  Nations General Assembly Resolution 64/220: 
		  Provided further, That such funds
		  may be made available above the amount authorized in section 404(b)(2)(B) of
		  the Foreign Relations Authorization Act, fiscal years 1994 and 1995 (22 U.S.C.
		  287e note) only if the Secretary of State determines and reports to the
		  Committees on Appropriations, the Committee on Foreign Affairs of the House of
		  Representatives, and the Committee on Foreign Relations of the Senate that it
		  is important to the national interest of the United States: 
		  Provided further, That the
		  Secretary of State shall report to the Committees on Appropriations not later
		  than May 1, 2012, of any credits available to the United States resulting from
		  United Nations peacekeeping missions or the United Nations Tax Equalization
		  Fund: 
		  Provided further, That any such
		  credits shall only be available for United States assessed contributions to the
		  United Nations and shall be subject to the regular notification procedures of
		  the Committees on Appropriations.
				International CommissionsFor necessary expenses, not otherwise
		  provided for, to meet obligations of the United States arising under treaties,
		  or specific Acts of Congress, as follows:
				International boundary and water
		  commission, united states and mexicoFor necessary expenses for the United States
		  Section of the International Boundary and Water Commission, United States and
		  Mexico, and to comply with laws applicable to the United States Section,
		  including not to exceed $6,000 for representation; as
		  follows:
				Salaries and expensesFor salaries and expenses, not otherwise
		  provided for, $44,722,000.
				ConstructionFor detailed plan preparation and
		  construction of authorized projects, $31,453,000, to remain available until
		  expended, as authorized.
				American sections, international
		  commissionsFor necessary
		  expenses, not otherwise provided, for the International Joint Commission and
		  the International Boundary Commission, United States and Canada, as authorized
		  by treaties between the United States and Canada or Great Britain, and the
		  Border Environment Cooperation Commission as authorized by Public Law 103–182,
		  $11,687,000: 
		  Provided, That of the amount
		  provided under this heading for the International Joint Commission, $9,000 may
		  be made available for representation expenses.
				International fisheries
		  commissionsFor necessary
		  expenses for international fisheries commissions, not otherwise provided for,
		  as authorized by law, $36,300,000: 
		  Provided, That the United States
		  share of such expenses may be advanced to the respective commissions pursuant
		  to 31 U.S.C. 3324.
				related
		  agency
				Broadcasting board of
		  governors
				International broadcasting
		  operationsFor necessary
		  expenses to enable the Broadcasting Board of Governors (BBG), as authorized, to
		  carry out international communication activities, and to make and supervise
		  grants for radio and television broadcasting to the Middle East, $740,100,000: 
		  Provided, That funds appropriated
		  under this heading shall be made available to expand unrestricted access to
		  information on the Internet through the development and use of circumvention
		  and secure communication technologies: 
		  Provided further, That the
		  circumvention technologies and programs supported by such funds shall undergo a
		  review, to include an assessment of protections against such technologies being
		  used for illicit purposes: 
		  Provided further, That the BBG
		  shall coordinate the development and use of such technologies with the
		  Secretary of State, as appropriate: 
		   Provided further, That of the
		  total amount appropriated under this heading, not to exceed $16,000 may be used
		  for official receptions within the United States as authorized, not to exceed
		  $35,000 may be used for representation abroad as authorized, and not to exceed
		  $39,000 may be used for official reception and representation expenses of Radio
		  Free Europe/Radio Liberty: 
		  Provided further, That the
		  authority provided by section 504(c) of the Foreign Relations Authorization
		  Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 6206 note) shall remain in
		  effect through September 30, 2012: 
		  Provided further, That the BBG
		  shall notify the Committees on Appropriations within 15 days of any
		  determination by the Board that any of its broadcast entities, including its
		  grantee organizations, provides an open platform for international terrorists
		  or those who support international terrorism, or is in violation of the
		  principles and standards set forth in the United States International
		  Broadcasting Act of 1994 (22 U.S.C. 6202(a) and (b)) or the entity’s
		  journalistic code of ethics: 
		  Provided further, That significant
		  modifications to BBG broadcast hours previously justified to Congress,
		  including changes to transmission platforms (shortwave, medium wave, satellite,
		  Internet, and television), for all BBG language services shall be subject to
		  the regular notification procedures of the Committees on Appropriations: 
		  Provided further, That in addition
		  to funds made available under this heading, and notwithstanding any other
		  provision of law, up to $2,000,000 in receipts from advertising and revenue
		  from business ventures, up to $500,000 in receipts from cooperating
		  international organizations, and up to $1,000,000 in receipts from
		  privatization efforts of the Voice of America and the International
		  Broadcasting Bureau, to remain available until expended for carrying out
		  authorized purposes.
				Broadcasting capital
		  improvementsFor the purchase,
		  rent, construction, and improvement of facilities for radio and television
		  transmission and reception, and purchase and installation of necessary
		  equipment for radio and television transmission and reception, including to
		  Cuba, as authorized, $7,030,000, to remain available until expended, as
		  authorized.
				Related
		  programs
				The asia foundationFor a grant to The Asia Foundation, as
		  authorized by The Asia Foundation Act (22 U.S.C. 4402), $17,000,000, to remain
		  available until expended, as authorized.
				United States Institute of
		  PeaceFor necessary expenses
		  of the United States Institute of Peace, as authorized by the United States
		  Institute of Peace Act, $30,589,000, to remain available until September 30,
		  2013, which shall not be used for construction
		  activities.
				Center for Middle Eastern-Western Dialogue
		  Trust FundFor necessary
		  expenses of the Center for Middle Eastern-Western Dialogue Trust Fund, as
		  authorized by section 633 of the Departments of Commerce, Justice, and State,
		  the Judiciary, and Related Agencies Appropriations Act, 2004 (22 U.S.C. 2078),
		  the total amount of the interest and earnings accruing to such Fund on or
		  before September 30, 2012, to remain available until
		  expended.
				Eisenhower exchange fellowship
		  programFor necessary expenses
		  of Eisenhower Exchange Fellowships, Incorporated, as authorized by sections 4
		  and 5 of the Eisenhower Exchange Fellowship Act of 1990 (20 U.S.C. 5204–5205),
		  all interest and earnings accruing to the Eisenhower Exchange Fellowship
		  Program Trust Fund on or before September 30, 2012, to remain available until
		  expended: 
		  Provided, That none of the funds
		  appropriated herein shall be used to pay any salary or other compensation, or
		  to enter into any contract providing for the payment thereof, in excess of the
		  rate authorized by 5 U.S.C. 5376; or for purposes which are not in accordance
		  with OMB Circulars A–110 (Uniform Administrative Requirements) and A–122 (Cost
		  Principles for Non-profit Organizations), including the restrictions on
		  compensation for personal services.
				Israeli arab scholarship
		  programFor necessary expenses
		  of the Israeli Arab Scholarship Program, as authorized by section 214 of the
		  Foreign Relations Authorization Act,
		  Fiscal Years 1992 and 1993 (22 U.S.C. 2452), all interest and earnings accruing
		  to the Israeli Arab Scholarship Fund on or before September 30, 2012, to remain
		  available until expended.
				East-West centerTo enable the Secretary of State to provide
		  for carrying out the provisions of the Center for Cultural and Technical
		  Interchange Between East and West Act of 1960, by grant to the Center for
		  Cultural and Technical Interchange Between East and West in the State of
		  Hawaii, $16,700,000: 
		  Provided, That none of the funds
		  appropriated herein shall be used to pay any salary, or enter into any contract
		  providing for the payment thereof, in excess of the rate authorized by 5 U.S.C.
		  5376.
				national endowment for
		  democracyFor grants made by
		  the Department of State to the National Endowment for Democracy, as authorized
		  by the National Endowment for Democracy Act, $117,764,000, to remain available
		  until expended, of which $100,000,000 shall be allocated in the traditional and
		  customary manner, including for the core institutes, and $17,764,000 shall be
		  for democracy, human rights, and rule of law programs: 
		  Provided, That the President of the
		  National Endowment for Democracy shall submit to the Committees on
		  Appropriations not later than 45 days after the date of enactment of this Act a
		  report on the proposed uses of funds under this heading on a regional and
		  country basis.
				other
		  commissions
				commission for the preservation
		  of america’s heritage abroad
				salaries and
		  expensesFor necessary
		  expenses for the Commission for the Preservation of America’s Heritage Abroad,
		  $634,000, as authorized by section 1303 of Public Law
		  99–83.
				United states commission on international
		  religious freedom
				Salaries and expensesFor necessary expenses for the United States
		  Commission on International Religious Freedom, as authorized by title II of the
		  International Religious Freedom Act of 1998 (Public Law 105–292), $3,000,000,
		  to remain available until September 30, 2013: 
		  Provided, That section 209 of the
		  International Religious Freedom Act of 1998 (22 U.S.C. 6436) shall be applied
		  by substituting September 30, 2012 for September 30,
		  2011: 
		  Provided further, That
		  notwithstanding the expenditure limitation specified in section 208(c)(1) of
		  such Act (22 U.S.C. 6435a(c)(1)), the Commission may expend up to $250,000 of
		  the funds made available under this heading to procure temporary and
		  intermittent services under the authority of section 3109(b) of title 5, United
		  States Code: 
		  Provided further, That travel by
		  members and staff of the Commission shall be arranged and conducted under the
		  rules and procedures applying to travel by members and staff of the House of
		  Representatives: 
		  Provided further, That for the
		  purposes of employment rights, any employee of the Commission shall be
		  considered to be a congressional employee as defined in section 2107 of title
		  5, United States Code and the Commission shall be treated as a congressional
		  employing office.
				Commission on Security and Cooperation in
		  Europe
				Salaries and expensesFor necessary expenses of the Commission on
		  Security and Cooperation in Europe, as authorized by Public Law 94–304,
		  $2,715,000, to remain available until September 30,
		  2013.
				Congressional-Executive Commission on the
		  People's Republic of China
				Salaries and expensesFor necessary expenses of the
		  Congressional-Executive Commission on the People's Republic of China, as
		  authorized by title III of the U.S.-China Relations Act of 2000 (22 U.S.C.
		  6911–6919), $1,996,000, including not more than $3,000 for the purpose of
		  official representation, to remain available until September 30,
		  2013.
				united states-China economic and
		  security review commission
				salaries and
		  expensesFor necessary
		  expenses of the United States-China Economic and Security Review Commission, as
		  authorized by section 1238 of the Floyd D. Spence National Defense
		  Authorization Act for Fiscal Year 2001 (22 U.S.C. 7002), $3,493,000, including
		  not more than $4,000 for the purpose of official representation, to remain
		  available until September 30, 2013: 
		  Provided, That the authorities,
		  requirements, limitations, and conditions contained in the second through sixth
		  provisos under this heading in division F of Public Law 111–117 shall continue
		  in effect during fiscal year 2012 and shall apply to funds appropriated under
		  this heading as if included in this Act.
		  
				IIUnited States Agency for International
			 Development
				Funds appropriated to the
		  president
				Operating
		  expenses
				(including transfer of funds)For necessary expenses to carry out the
		  provisions of section 667 of the Foreign Assistance Act of 1961,
		  $1,092,300,000, to remain available until September 30, 2013, of which not less
		  than $25,000,000 should be for costs associated with procurement reform: 
		  Provided, That none of the funds
		  appropriated under this heading and under the heading Capital Investment
		  Fund in this title may be made available to finance the construction
		  (including architect and engineering services), purchase, or long-term lease of
		  offices for use by the United States Agency for International Development
		  (USAID), unless the USAID Administrator has identified such proposed use of
		  funds in a report submitted to the Committees on Appropriations at least 15
		  days prior to the obligation of funds for such purposes: 
		  Provided further, That contracts or
		  agreements entered into with funds appropriated under this heading during
		  fiscal year 2013 may entail commitments for the expenditure of such funds
		  through the following fiscal year: 
		  Provided further, That any decision
		  to open a new or reorganized USAID mission, bureau, center, or office or,
		  except where there is a substantial security risk to mission personnel, to
		  close or significantly reduce the number of personnel of any such mission or
		  office, shall be subject to the regular notification procedures of the
		  Committees on Appropriations: 
		  Provided further, That the
		  authority of sections 610 and 109 of the Foreign Assistance Act of 1961 may be
		  exercised by the Secretary of State to transfer funds appropriated to carry out
		  chapter 1 of part I of such Act to Operating Expenses in
		  accordance with the provisions of those sections: 
		   Provided further, That any
		  reprogramming of funds in excess of $1,000,000 or 10 percent, whichever is
		  less, to the cost categories in the table included under this heading in the
		  explanatory statement described in section 4 (in the matter preceding division
		  A of this consolidated Act) for funds appropriated under this heading, shall be
		  subject to the regular notification procedures of the Committees on
		  Appropriations: 
		  Provided further, That of the funds
		  appropriated or made available under this heading, not to exceed $250,000 may
		  be available for representation and entertainment allowances, of which not to
		  exceed $5,000 may be available for entertainment allowances, for USAID during
		  the current fiscal year: 
		  Provided further, That no such
		  entertainment funds may be used for the purposes listed in section 7020 of this
		  Act: 
		  Provided further, That appropriate
		  steps shall be taken to assure that, to the maximum extent possible, United
		  States-owned foreign currencies are utilized in lieu of
		  dollars.
				Capital investment fundFor necessary expenses for overseas
		  construction and related costs, and for the procurement and enhancement of
		  information technology and related capital investments, pursuant to section 667
		  of the Foreign Assistance Act of 1961, $129,700,000, to remain available until
		  expended: 
		  Provided, That this amount is in
		  addition to funds otherwise available for such purposes: 
		  Provided further, That funds
		  appropriated under this heading shall be available for obligation only pursuant
		  to the regular notification procedures of the Committees on
		  Appropriations.
				Office of inspector generalFor necessary expenses to carry out the
		  provisions of section 667 of the Foreign
		  Assistance Act of 1961, $46,500,000, to remain available until
		  September 30, 2013, which sum shall be available for the Office of Inspector
		  General of the United States Agency for International
		  Development.
				IIIBilateral economic assistance
				funds appropriated to the
		  presidentFor necessary
		  expenses to enable the President to carry out the provisions of the Foreign
		  Assistance Act of 1961, and for other purposes, as
		  follows:
				Global health
		  programs
				(including transfer of funds)For necessary expenses to carry out the
		  provisions of chapters 1 and 10 of part I of the
		  Foreign Assistance Act of 1961, for
		  global health activities, in addition to funds otherwise available for such
		  purposes, $2,625,000,000, to remain available until September 30, 2013, and
		  which shall be apportioned directly to the United States Agency for
		  International Development (USAID): 
		  Provided, That this amount shall be
		  made available for training, equipment, and technical assistance to build the
		  capacity of public health institutions and organizations in developing
		  countries, and for such activities as: (1) child survival and maternal health
		  programs; (2) immunization and oral rehydration programs; (3) other health,
		  nutrition, water and sanitation programs which directly address the needs of
		  mothers and children, and related education programs; (4) assistance for
		  children displaced or orphaned by causes other than AIDS; (5) programs for the
		  prevention, treatment, control of, and research on HIV/AIDS, tuberculosis,
		  polio, malaria, and other infectious diseases including neglected tropical
		  diseases, and for assistance to communities severely affected by HIV/AIDS,
		  including children infected or affected by AIDS; and (6) family
		  planning/reproductive health: 
		  Provided further, That funds
		  appropriated under this paragraph may be made available for a United States
		  contribution to the GAVI Alliance: 
		   Provided further, That none of the
		  funds made available in this Act nor any unobligated balances from prior
		  appropriations Acts may be made available to any organization or program which,
		  as determined by the President of the United States, supports or participates
		  in the management of a program of coercive abortion or involuntary
		  sterilization: 
		  Provided further, That any
		  determination made under the previous proviso must be made no later than 6
		  months after the date of enactment of this Act, and must be accompanied by the
		  evidence and criteria utilized to make the determination: 
		  Provided further, That none of the
		  funds made available under this Act may be used to pay for the performance of
		  abortion as a method of family planning or to motivate or coerce any person to
		  practice abortions: 
		  Provided further, That nothing in
		  this paragraph shall be construed to alter any existing statutory prohibitions
		  against abortion under section 104 of the Foreign Assistance Act of 1961: 
		  Provided further, That none of the
		  funds made available under this Act may be used to lobby for or against
		  abortion: 
		  Provided further, That in order to
		  reduce reliance on abortion in developing nations, funds shall be available
		  only to voluntary family planning projects which offer, either directly or
		  through referral to, or information about access to, a broad range of family
		  planning methods and services, and that any such voluntary family planning
		  project shall meet the following requirements: (1) service providers or
		  referral agents in the project shall not implement or be subject to quotas, or
		  other numerical targets, of total number of births, number of family planning
		  acceptors, or acceptors of a particular method of family planning (this
		  provision shall not be construed to include the use of quantitative estimates
		  or indicators for budgeting and planning purposes); (2) the project shall not
		  include payment of incentives, bribes, gratuities, or financial reward to: (A)
		  an individual in exchange for becoming a family planning acceptor; or (B)
		  program personnel for achieving a numerical target or quota of total number of
		  births, number of family planning acceptors, or acceptors of a particular
		  method of family planning; (3) the project shall not deny any right or benefit,
		  including the right of access to participate in any program of general welfare
		  or the right of access to health care, as a consequence of any individual’s
		  decision not to accept family planning services; (4) the project shall provide
		  family planning acceptors comprehensible information on the health benefits and
		  risks of the method chosen, including those conditions that might render the
		  use of the method inadvisable and those adverse side effects known to be
		  consequent to the use of the method; and (5) the project shall ensure that
		  experimental contraceptive drugs and devices and medical procedures are
		  provided only in the context of a scientific study in which participants are
		  advised of potential risks and benefits; and, not less than 60 days after the
		  date on which the USAID Administrator determines that there has been a
		  violation of the requirements contained in paragraph (1), (2), (3), or (5) of
		  this proviso, or a pattern or practice of violations of the requirements
		  contained in paragraph (4) of this proviso, the Administrator shall submit to
		  the Committees on Appropriations a report containing a description of such
		  violation and the corrective action taken by the Agency: 
		  Provided further, That in awarding
		  grants for natural family planning under section 104 of the Foreign Assistance
		  Act of 1961 no applicant shall be discriminated against because of such
		  applicant’s religious or conscientious commitment to offer only natural family
		  planning; and, additionally, all such applicants shall comply with the
		  requirements of the previous proviso: 
		  Provided further, That for purposes
		  of this or any other Act authorizing or appropriating funds for the Department
		  of State, foreign operations, and related programs, the term
		  motivate, as it relates to family planning assistance, shall not
		  be construed to prohibit the provision, consistent with local law, of
		  information or counseling about all pregnancy options: 
		  Provided further, That information
		  provided about the use of condoms as part of projects or activities that are
		  funded from amounts appropriated by this Act shall be medically accurate and
		  shall include the public health benefits and failure rates of such
		  use.
				In addition, for necessary expenses to carry
		  out the provisions of the Foreign Assistance Act of 1961 for the prevention,
		  treatment, and control of, and research on, HIV/AIDS, $5,542,860,000, to remain
		  available until September 30, 2016, which shall be apportioned directly to the
		  Department of State: 
		  Provided, That funds appropriated
		  under this paragraph may be made available, notwithstanding any other provision
		  of law, except for the United States Leadership Against HIV/AIDS, Tuberculosis
		  and Malaria Act of 2003 (Public Law 108–25), as amended, for a United States
		  contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global
		  Fund), and shall be expended at the minimum rate necessary to make timely
		  payment for projects and activities: 
		  Provided further, That the amount
		  of such contribution should be $1,050,000,000: 
		  Provided further, That up to 5
		  percent of the aggregate amount of funds made available to the Global Fund in
		  fiscal year 2012 may be made available to USAID for technical assistance
		  related to the activities of the Global Fund: 
		  Provided further, That of the funds
		  appropriated under this paragraph, up to $14,250,000 may be made available, in
		  addition to amounts otherwise available for such purposes, for administrative
		  expenses of the Office of the United States Global AIDS
		  Coordinator.
				Development assistanceFor necessary expenses to carry out the
		  provisions of sections 103, 105, 106, 214, and sections 251 through 255, and
		  chapter 10 of part I of the Foreign Assistance
		  Act of 1961, $2,519,950,000, to remain available until September 30,
		  2013: 
		  Provided, That relevant bureaus and
		  offices of the United States Agency for International Development (USAID) that
		  support cross-cutting development programs shall coordinate such programs on a
		  regular basis: 
		  Provided further, That of the funds
		  appropriated under this heading, not less than $23,000,000 shall be made
		  available for the American Schools and Hospitals Abroad program, and not less
		  than $10,000,000 shall be made available for USAID cooperative development
		  programs within the Office of Private and Voluntary
		  Cooperation.
				International disaster
		  assistanceFor necessary
		  expenses to carry out the provisions of section 491 of the
		  Foreign Assistance Act of 1961 for
		  international disaster relief, rehabilitation, and reconstruction assistance,
		  $825,000,000, to remain available until expended.
				Transition initiativesFor necessary expenses for international
		  disaster rehabilitation and reconstruction assistance pursuant to section 491
		  of the Foreign Assistance Act of 1961, $50,141,000, to remain available until
		  expended, to support transition to democracy and to long-term development of
		  countries in crisis: 
		  Provided, That such support may
		  include assistance to develop, strengthen, or preserve democratic institutions
		  and processes, revitalize basic infrastructure, and foster the peaceful
		  resolution of conflict: 
		  Provided further, That the United
		  States Agency for International Development shall submit a report to the
		  Committees on Appropriations at least 5 days prior to beginning a new program
		  of assistance: 
		  Provided further, That if the
		  Secretary of State determines that it is important to the national interests of
		  the United States to provide transition assistance in excess of the amount
		  appropriated under this heading, up to $15,000,000 of the funds appropriated by
		  this Act to carry out the provisions of part I of the Foreign Assistance Act of
		  1961 may be used for purposes of this heading and under the authorities
		  applicable to funds appropriated under this heading: 
		  Provided further, That funds made
		  available pursuant to the previous proviso shall be made available subject to
		  prior consultation with the Committees on
		  Appropriations.
				complex crises fundFor necessary expenses to carry out the
		  provisions of the Foreign Assistance Act of 1961 to enable the Administrator of
		  the United States Agency for International Development (USAID), in consultation
		  with the Secretary of State, to support programs and activities to prevent or
		  respond to emerging or unforeseen complex crises overseas, $10,000,000, to
		  remain available until expended: 
		  Provided, That funds appropriated
		  under this heading may be made available on such terms and conditions as the
		  USAID Administrator may determine, in consultation with the Committees on
		  Appropriations, for the purposes of preventing or responding to such crises,
		  except that no funds shall be made available to respond to natural disasters: 
		  Provided further, That funds
		  appropriated under this heading may be made available notwithstanding any other
		  provision of law, except sections 7007, 7008, and 7018 of this Act and section
		  620M of the Foreign Assistance Act of 1961, as amended by this Act: 
		  Provided further, That funds
		  appropriated under this heading shall be subject to the regular notification
		  procedures of the Committees on Appropriations, except that such notifications
		  shall be transmitted at least 5 days in advance of the obligation of
		  funds.
				development credit
		  authority
				(including transfer of funds)For the cost of direct loans and loan
		  guarantees provided by the United States Agency for International Development,
		  as authorized by sections 256 and 635 of the Foreign Assistance Act of 1961, up
		  to $40,000,000 may be derived by transfer from funds appropriated by this Act
		  to carry out part I of such Act and under the heading Assistance for
		  Europe, Eurasia and Central Asia: 
		  Provided, That funds provided under
		  this paragraph and funds provided as a gift pursuant to section 635(d) of the
		  Foreign Assistance Act of 1961 shall be made available only for micro and small
		  enterprise programs, urban programs, and other programs which further the
		  purposes of part I of such Act: 
		  Provided further, That such costs,
		  including the cost of modifying such direct and guaranteed loans, shall be as
		  defined in section 502 of the Congressional Budget Act of 1974, as amended: 
		  Provided further, That funds made
		  available by this paragraph may be used for the cost of modifying any such
		  guaranteed loans under this Act or prior Acts, and funds used for such costs
		  shall be subject to the regular notification procedures of the Committees on
		  Appropriations: 
		  Provided further, That the
		  provisions of section 107A(d) (relating to general provisions applicable to the
		  Development Credit Authority) of the Foreign Assistance Act of 1961, as
		  contained in section 306 of H.R. 1486 as reported by the House Committee on
		  International Relations on May 9, 1997, shall be applicable to direct loans and
		  loan guarantees provided under this heading, except that the principal amount
		  of loans made or guaranteed under this heading with respect to any single
		  country shall not exceed $300,000,000: 
		  Provided further, That these funds
		  are available to subsidize total loan principal, any portion of which is to be
		  guaranteed, of up to $750,000,000.
				In addition, for administrative expenses to
		  carry out credit programs administered by the United States Agency for
		  International Development, $8,300,000, which may be transferred to, and merged
		  with, funds made available under the heading Operating Expenses
		  in title II of this Act: 
		  Provided, That funds made available
		  under this heading shall remain available until September 30,
		  2014.
				economic support
		  fund
				(including transfer of funds)For necessary expenses to carry out the
		  provisions of chapter 4 of part II of the Foreign Assistance Act of 1961,
		  $3,001,745,000, to remain available until September 30, 2013: 
		  Provided, That of the funds
		  appropriated under this heading, $250,000,000 shall be available for assistance
		  for Egypt, including not less than $35,000,000 for education programs of which
		  not less than $10,000,000 is for scholarships at not-for-profit institutions
		  for Egyptian students with high financial need, and to implement section
		  7041(a)(3) and (b) of this Act: 
		  Provided further, That funds
		  appropriated under this heading that are made available for assistance for
		  Cyprus shall be used only for scholarships, administrative support of the
		  scholarship program, bicommunal projects, and measures aimed at reunification
		  of the island and designed to reduce tensions and promote peace and cooperation
		  between the two communities on Cyprus: 
		  Provided further, That $12,000,000
		  of the funds made available for assistance for Lebanon under this heading shall
		  be for scholarships at not-for-profit institutions for students in Lebanon with
		  high financial need: 
		  Provided further, That of the funds
		  appropriated under this heading, not less than $360,000,000 shall be available
		  for assistance for Jordan: 
		   Provided further, That up to
		  $30,000,000 of the funds appropriated for fiscal year 2011 under this heading
		  in Public Law 112–10, division B, may be made available for the costs, as
		  defined in section 502 of the Congressional Budget Act of 1974, of loan
		  guarantees for Tunisia, which are authorized to be provided: 
		   Provided further, That amounts
		  that are made available under the previous proviso for the cost of guarantees
		  shall not be considered assistance for the purposes of
		  provisions of law limiting assistance to a country: 
		  Provided further, That of the funds
		  appropriated under this heading, not less than $179,000,000 shall be
		  apportioned directly to the United States Agency for International Development
		  for alternative development/institution building programs in Colombia: 
		  Provided further, That of the funds
		  appropriated under this heading that are available for assistance for Colombia,
		  not less than $7,000,000 shall be transferred to, and merged with, funds
		  appropriated under the heading Migration and Refugee Assistance
		  and shall be made available only for assistance to nongovernmental and
		  international organizations that provide assistance to Colombian refugees in
		  neighboring countries: 
		  Provided further, That in
		  consultation with the Secretary of the Treasury, the Secretary of State may
		  transfer up to $200,000,000 of the funds made available under this heading to
		  funds appropriated in this Act under the headings Multilateral
		  Assistance, Funds Appropriated to the President, International Financial
		  Institutions for additional payments to such institutions, facilities,
		  and funds enumerated under such headings: 
		  Provided further, That prior to
		  exercising the transfer authority under the previous proviso the Secretary of
		  State shall consult with the Committees on
		  Appropriations.
				Democracy
		  fund
					For necessary expenses to carry out the
			 provisions of the Foreign Assistance Act of
			 1961 for the promotion of democracy globally, $114,770,000, to
			 remain available until September 30, 2013, of which $68,000,000 shall be made
			 available for the Human Rights and Democracy Fund of the Bureau of Democracy,
			 Human Rights and Labor, Department of State, and $46,770,000 shall be made
			 available for the Office of Democracy and Governance of the Bureau for
			 Democracy, Conflict, and Humanitarian Assistance, United States Agency for
			 International Development.
					Assistance for Europe, Eurasia and central
		  AsiaFor necessary expenses to
		  carry out the provisions of the Foreign Assistance Act of 1961, the FREEDOM
		  Support Act, and the Support for East European Democracy (SEED) Act of 1989,
		  $626,718,000, to remain available until September 30, 2013, which shall be
		  available, notwithstanding any other provision of law, for assistance and for
		  related programs for countries identified in section 3 of the FREEDOM Support
		  Act and section 3(c) of the SEED Act: 
		  Provided, That funds appropriated
		  under this heading shall be considered to be economic assistance under the
		  Foreign Assistance Act of 1961 for purposes of making available the
		  administrative authorities contained in that Act for the use of economic
		  assistance: 
		  Provided further, That funds made
		  available for the Southern Caucasus region may be used for confidence-building
		  measures and other activities in furtherance of the peaceful resolution of
		  conflicts, including in Nagorno-Karabakh.
				department of
		  state
				Migration and refugee
		  assistanceFor necessary
		  expenses not otherwise provided for, to enable the Secretary of State to carry
		  out the provisions of section 2(a) and (b) of the Migration and Refugee
		  Assistance Act of 1962, and other activities to meet refugee and migration
		  needs; salaries and expenses of personnel and dependents as authorized by the
		  Foreign Service Act of 1980; allowances as authorized by sections 5921 through
		  5925 of title 5, United States Code; purchase and hire of passenger motor
		  vehicles; and services as authorized by section 3109 of title 5, United States
		  Code, $1,639,100,000, to remain available until expended, of which $20,000,000
		  shall be made available for refugees resettling in Israel, and not less than
		  $35,000,000 shall be made available to respond to small-scale emergency
		  humanitarian requirements.
				united
		  states emergency refugee and migration assistance fundFor necessary expenses to carry out the
		  provisions of section 2(c) of the Migration and Refugee Assistance Act of 1962,
		  as amended (22 U.S.C. 2601(c)), $27,200,000, to remain available until
		  expended.
				independent
		  agencies
				Peace corps
				(including transfer of funds)For necessary expenses to carry out the
		  provisions of the Peace Corps Act (22 U.S.C. 2501–2523), including the purchase
		  of not to exceed five passenger motor vehicles for administrative purposes for
		  use outside of the United States, $375,000,000, of which $5,150,000 is for the
		  Office of Inspector General, to remain available until September 30, 2013: 
		  Provided, That the Director of the
		  Peace Corps may transfer to the Foreign Currency Fluctuations Account, as
		  authorized by 22 U.S.C. 2515, an amount not to exceed $5,000,000: 
		  Provided further, That funds
		  transferred pursuant to the previous proviso may not be derived from amounts
		  made available for Peace Corps overseas operations: 
		  Provided further, That of the funds
		  appropriated under this heading, not to exceed $4,000 may be made available for
		  entertainment expenses: 
		  Provided further, That any decision
		  to open, close, significantly reduce, or suspend a domestic or overseas office
		  or country program shall be subject to prior consultation with, and the regular
		  notification procedures of, the Committees on Appropriations, except that prior
		  consultation and regular notification procedures may be waived when there is a
		  substantial security risk to volunteers or other Peace Corps personnel,
		  pursuant to section 7015(e) of this Act: 
		  Provided further, That none of the
		  funds appropriated under this heading shall be used to pay for
		  abortions.
				Millennium challenge
		  corporation
				For necessary expenses to carry out the
		  provisions of the Millennium Challenge Act of 2003, $898,200,000 to remain
		  available until expended: 
		  Provided, That of the funds
		  appropriated under this heading, up to $105,000,000 may be available for
		  administrative expenses of the Millennium Challenge Corporation (the
		  Corporation): 
		  Provided further, That up to 5
		  percent of the funds appropriated under this heading may be made available to
		  carry out the purposes of section 616 of the Millennium Challenge Act of 2003
		  for fiscal year 2012: 
		  Provided further, That section
		  605(e) of the Millennium Challenge Act of 2003 shall apply to funds
		  appropriated under this heading: 
		  Provided further, That funds
		  appropriated under this heading may be made available for a Millennium
		  Challenge Compact entered into pursuant to section 609 of the Millennium
		  Challenge Act of 2003 only if such Compact obligates, or contains a commitment
		  to obligate subject to the availability of funds and the mutual agreement of
		  the parties to the Compact to proceed, the entire amount of the United States
		  Government funding anticipated for the duration of the Compact: 
		  Provided further, That the Chief
		  Executive Officer of the Corporation shall notify the Committees on
		  Appropriations not later than 15 days prior to signing any new country compact
		  or new threshold country program; terminating or suspending any country compact
		  or threshold country program; or commencing negotiations for any new compact or
		  threshold country program: 
		  Provided further, That any funds
		  that are deobligated from a Millennium Challenge Compact shall be subject to
		  the regular notification procedures of the Committees on Appropriations prior
		  to re-obligation: 
		  Provided further, That
		  notwithstanding section 606(a)(2) of the Millennium Challenge Act of 2003, a
		  country shall be a candidate country for purposes of eligibility for assistance
		  for the fiscal year if the country has a per capita income equal to or below
		  the World Bank's lower middle income country threshold for the fiscal year and
		  is among the 75 lowest per capita income countries as identified by the World
		  Bank; and the country meets the requirements of section 606(a)(1)(B) of the
		  Millennium Challenge Act of 2003: 
		  Provided further, That
		  notwithstanding section 606(b)(1) of the Millennium Challenge Act of 2003, in
		  addition to countries described in the preceding proviso, a country shall be a
		  candidate country for purposes of eligibility for assistance for the fiscal
		  year if the country has a per capita income equal to or below the World Bank's
		  lower middle income country threshold for the fiscal year and is not among the
		  75 lowest per capita income countries as identified by the World Bank; and the
		  country meets the requirements of section 606(a)(1)(B) of the Millennium
		  Challenge Act of 2003: 
		  Provided further, That any
		  Millennium Challenge Corporation candidate country under section 606 of the
		  Millennium Challenge Act of 2003 with a per capita income that changes in the
		  fiscal year such that the country would be reclassified from a low income
		  country to a lower middle income country or from a lower middle income country
		  to a low income country shall retain its candidacy status in its former income
		  classification for the fiscal year and the two subsequent fiscal years: 
		  Provided further, That of the funds
		  appropriated under this heading, not to exceed $100,000 may be available for
		  representation and entertainment allowances, of which not to exceed $5,000 may
		  be available for entertainment allowances.
				Inter-american foundationFor necessary expenses to carry out the
		  functions of the Inter-American Foundation in accordance with the provisions of
		  section 401 of the Foreign Assistance Act of 1969, $22,500,000, to remain
		  available until September 30, 2013: 
		  Provided, That of the funds
		  appropriated under this heading, not to exceed $2,000 may be available for
		  entertainment and representation allowances.
				African development
		  foundationFor necessary
		  expenses to carry out title V of the International Security and Development
		  Cooperation Act of 1980 (Public Law 96–533), $30,000,000, to remain available
		  until September 30, 2013: 
		  Provided, That funds made available
		  to grantees may be invested pending expenditure for project purposes when
		  authorized by the Board of Directors of the Foundation: 
		  Provided further, That interest
		  earned shall be used only for the purposes for which the grant was made: 
		  Provided further, That
		  notwithstanding section 505(a)(2) of the African Development Foundation Act, in
		  exceptional circumstances the Board of Directors of the Foundation may waive
		  the $250,000 limitation contained in that section with respect to a project and
		  a project may exceed the limitation by up to 10 percent if the increase is due
		  solely to foreign currency fluctuation: 
		  Provided further, That the
		  Foundation shall provide a report to the Committees on Appropriations after
		  each time such waiver authority is exercised.
				department of the
		  treasury
				international affairs technical
		  assistanceFor necessary
		  expenses to carry out the provisions of section 129 of the Foreign Assistance
		  Act of 1961, $25,448,000, to remain available until September 30, 2014, which
		  shall be available notwithstanding any other provision of
		  law.
				Debt restructuringFor the cost, as defined in section 502 of
		  the Congressional Budget Act of 1974, of modifying loans and loan guarantees,
		  as the President may determine, for which funds have been appropriated or
		  otherwise made available for programs within the International Affairs Budget
		  Function 150, including the cost of selling, reducing, or canceling amounts
		  owed to the United States as a result of concessional loans made to eligible
		  countries, pursuant to part V of the Foreign Assistance Act of 1961,
		  $12,000,000, to remain available until September 30,
		  2013.
				IVInternational security assistance
				Department of
		  State
				International narcotics control and law
		  enforcement
				For necessary expenses to carry out section
		  481 of the Foreign Assistance Act of 1961, $1,061,100,000, to remain available
		  until September 30, 2013: 
		  Provided, That during fiscal year
		  2012, the Department of State may also use the authority of section 608 of the
		  Foreign Assistance Act of 1961, without regard to its restrictions, to receive
		  excess property from an agency of the United States Government for the purpose
		  of providing it to a foreign country or international organization under
		  chapter 8 of part I of that Act subject to the regular notification procedures
		  of the Committees on Appropriations: 
		  Provided further, That the
		  Secretary of State shall provide to the Committees on Appropriations not later
		  than 45 days after the date of enactment of this Act and prior to the initial
		  obligation of funds appropriated under this heading, a report on the proposed
		  uses of all funds under this heading on a country-by-country basis for each
		  proposed program, project, or activity: 
		  Provided further, That section
		  482(b) of the Foreign Assistance Act of 1961 shall not apply to funds
		  appropriated under this heading: 
		  Provided further, That assistance
		  provided with funds appropriated under this heading that is made available
		  notwithstanding section 482(b) of the Foreign Assistance Act of 1961 shall be
		  made available subject to the regular notification procedures of the Committees
		  on Appropriations: 
		  Provided further, That none of the
		  funds appropriated under this heading shall be made available for assistance
		  for the Bolivian military and police unless the Secretary of State determines
		  and reports to the Committees on Appropriations that such funds are in the
		  national security interest of the United States: 
		  Provided further, That,
		  notwithstanding any other provision of law, of the funds appropriated under
		  this heading, $5,000,000 should be made available to combat piracy of United
		  States copyrighted materials, consistent with the requirements of section
		  688(a) and (b) of the Department of State, Foreign Operations, and Related
		  Programs Appropriations Act, 2008 (division J of Public Law 110–161): 
		   Provided further, That the
		  reporting requirements contained in section 1404 of Public Law 110–252 shall
		  apply to funds made available by this Act, including a description of
		  modifications, if any, to the security strategy of the Palestinian Authority: 
		   Provided further, That the
		  provision of assistance which is comparable to assistance made available under
		  this heading but which is provided under any other provision of law, shall be
		  provided in accordance with the provisions of sections 481(b) and 622(c) of the
		  Foreign Assistance Act of 1961.
				Nonproliferation, anti-terrorism, demining
		  and related programsFor
		  necessary expenses for nonproliferation, anti-terrorism, demining and related
		  programs and activities, $590,113,000, to carry out the provisions of chapter 8
		  of part II of the Foreign Assistance Act of 1961 for anti-terrorism assistance,
		  chapter 9 of part II of the Foreign Assistance Act of 1961, section 504 of the
		  FREEDOM Support Act, section 23 of the Arms Export Control Act or the Foreign
		  Assistance Act of 1961 for demining activities, the clearance of unexploded
		  ordnance, the destruction of small arms, and related activities,
		  notwithstanding any other provision of law, including activities implemented
		  through nongovernmental and international organizations, and section 301 of the
		  Foreign Assistance Act of 1961 for a voluntary contribution to the
		  International Atomic Energy Agency (IAEA), and for a United States contribution
		  to the Comprehensive Nuclear Test Ban Treaty Preparatory Commission: 
		  Provided, That the clearance of
		  unexploded ordnance should prioritize areas where such ordnance was caused by
		  the United States: 
		   Provided further, That of the
		  funds made available under this heading, not to exceed $30,000,000, to remain
		  available until expended, may be made available for the Nonproliferation and
		  Disarmament Fund, notwithstanding any other provision of law and subject to
		  prior consultation with, and the regular notification procedures of, the
		  Committees on Appropriations, to promote bilateral and multilateral activities
		  relating to nonproliferation, disarmament and weapons destruction: 
		  Provided further, That such funds
		  may also be used for such countries other than the Independent States of the
		  former Soviet Union and international organizations when it is in the national
		  security interest of the United States to do so: 
		   Provided further, That funds
		  appropriated under this heading may be made available for the IAEA unless the
		  Secretary of State determines that Israel is being denied its right to
		  participate in the activities of that Agency: 
		  Provided further, That funds
		  appropriated under this heading may be made available for public-private
		  partnerships for conventional weapons and mine action by grant, cooperative
		  agreement or contract: 
		  Provided further, That funds made
		  available for demining and related activities, in addition to funds otherwise
		  available for such purposes, may be used for administrative expenses related to
		  the operation and management of the demining program: 
		  Provided further, That funds
		  appropriated under this heading that are available for Anti-terrorism
		  Assistance and Export Control and Border Security shall
		  remain available until September 30, 2013.
				Peacekeeping operationsFor necessary expenses to carry out the
		  provisions of section 551 of the Foreign Assistance Act of 1961, $302,818,000: 
		  Provided, That funds appropriated
		  under this heading may be used, notwithstanding section 660 of such Act, to
		  provide assistance to enhance the capacity of foreign civilian security forces,
		  including gendarmes, to participate in peacekeeping operations: 
		  Provided further, That of the funds
		  appropriated under this heading, not less than $28,000,000 shall be made
		  available for a United States contribution to the Multinational Force and
		  Observers mission in the Sinai: 
		  Provided further, That of the funds
		  appropriated under this heading, up to $91,818,000 may be used to pay assessed
		  expenses of international peacekeeping activities in Somalia and shall be
		  available until September 30, 2013: 
		  Provided further, That funds
		  appropriated under this Act should not be used to support any military training
		  or operations that include child soldiers: 
		  Provided further, That none of the
		  funds appropriated under this heading shall be obligated or expended except as
		  provided through the regular notification procedures of the Committees on
		  Appropriations.
				funds appropriated to the
		  president
				international military education
		  and trainingFor necessary
		  expenses to carry out the provisions of section 541 of the Foreign Assistance
		  Act of 1961, $105,788,000, of which up to $4,000,000 may remain available until
		  September 30, 2013, and may only be provided through the regular notification
		  procedures of the Committees on Appropriations: 
		  Provided, That the civilian
		  personnel for whom military education and training may be provided under this
		  heading may include civilians who are not members of a government whose
		  participation would contribute to improved civil-military relations, civilian
		  control of the military, or respect for human rights: 
		  Provided further, That the
		  Secretary of State shall provide to the Committees on Appropriations, not later
		  than 45 days after enactment of this Act, a report on the proposed uses of all
		  program funds under this heading on a country-by-country basis, including a
		  detailed description of proposed activities: 
		  Provided further, That of the funds
		  appropriated under this heading, not to exceed $55,000 may be available for
		  entertainment allowances.
				Foreign military financing
		  program
				For necessary expenses for grants to enable
		  the President to carry out the provisions of section 23 of the Arms Export
		  Control Act, $5,210,000,000: 
		  Provided, That to expedite the
		  provision of assistance to foreign countries and international organizations,
		  the Secretary of State, following consultation with the Committees on
		  Appropriations and subject to the regular notification procedures of such
		  Committees, may use the funds appropriated under this heading to procure
		  defense articles and services to enhance the capacity of foreign security
		  forces: 
		  Provided further, That of the funds
		  appropriated under this heading, not less than $3,075,000,000 shall be
		  available for grants only for Israel, and $1,300,000,000 shall be made
		  available for grants only for Egypt, including for border security programs and
		  activities in the Sinai: 
		  Provided further, That the funds
		  appropriated under this heading for assistance for Israel shall be disbursed
		  within 30 days of enactment of this Act: 
		  Provided further, That to the
		  extent that the Government of Israel requests that funds be used for such
		  purposes, grants made available for Israel under this heading shall, as agreed
		  by the United States and Israel, be available for advanced weapons systems, of
		  which not less than $808,725,000 shall be available for the procurement in
		  Israel of defense articles and defense services, including research and
		  development: 
		  Provided further, That funds
		  appropriated under this heading estimated to be outlayed for Egypt during
		  fiscal year 2012 may be transferred to an interest bearing account for Egypt in
		  the Federal Reserve Bank of New York: 
		  Provided further, That of the funds
		  appropriated under this heading, $300,000,000 shall be made available for
		  assistance for Jordan: 
		  Provided further, That, not later
		  than 90 days after enactment of this Act and 6 months thereafter, the Secretary
		  of State shall submit a report to the Committees on Appropriations detailing
		  any crowd control items, including tear gas, made available with appropriated
		  funds or through export licenses to foreign security forces that the Secretary
		  of State has credible information have repeatedly used excessive force to
		  repress peaceful, lawful, and organized dissent: 
		  Provided further, That the
		  Secretary of State should consult with the Committees on Appropriations prior
		  to obligating funds for such items to governments of countries undergoing
		  democratic transition in the Middle East and North Africa: 
		  Provided further, That none of the
		  funds made available under this heading shall be made available to support or
		  continue any program initially funded under the authority of section 1206 of
		  the National Defense Authorization Act for Fiscal Year 2006 (Public Law
		  109–163; 119 Stat. 3456) unless the Secretary of State, in coordination with
		  the Secretary of Defense, has justified such program to the Committees on
		  Appropriations: 
		  Provided further, That funds
		  appropriated or otherwise made available under this heading shall be
		  nonrepayable notwithstanding any requirement in section 23 of the Arms Export
		  Control Act: 
		  Provided further, That funds made
		  available under this heading shall be obligated upon apportionment in
		  accordance with paragraph (5)(C) of title 31, United States Code, section
		  1501(a).
				None of the funds made available under this
		  heading shall be available to finance the procurement of defense articles,
		  defense services, or design and construction services that are not sold by the
		  United States Government under the Arms Export Control Act unless the foreign
		  country proposing to make such procurement has first signed an agreement with
		  the United States Government specifying the conditions under which such
		  procurement may be financed with such funds: 
		  Provided, That all country and
		  funding level increases in allocations shall be submitted through the regular
		  notification procedures of section 7015 of this Act: 
		   Provided further, That funds made
		  available under this heading may be used, notwithstanding any other provision
		  of law, for demining, the clearance of unexploded ordnance, and related
		  activities, and may include activities implemented through nongovernmental and
		  international organizations: 
		  Provided further, That only those
		  countries for which assistance was justified for the Foreign Military
		  Sales Financing Program in the fiscal year 1989 congressional
		  presentation for security assistance programs may utilize funds made available
		  under this heading for procurement of defense articles, defense services or
		  design and construction services that are not sold by the United States
		  Government under the Arms Export Control Act: 
		  Provided further, That funds
		  appropriated under this heading shall be expended at the minimum rate necessary
		  to make timely payment for defense articles and services: 
		  Provided further, That not more
		  than $62,800,000 of the funds appropriated under this heading may be obligated
		  for necessary expenses, including the purchase of passenger motor vehicles for
		  replacement only for use outside of the United States, for the general costs of
		  administering military assistance and sales, except that this limitation may be
		  exceeded only through the regular notification procedures of the Committees on
		  Appropriations: 
		  Provided further, That of the funds
		  appropriated under this heading for general costs of administering military
		  assistance and sales, not to exceed $4,000 may be available for entertainment
		  expenses and not to exceed $130,000 may be available for representation
		  allowances: 
		  Provided further, That not more
		  than $836,900,000 of funds realized pursuant to section 21(e)(1)(A) of the Arms
		  Export Control Act may be obligated for expenses incurred by the Department of
		  Defense during fiscal year 2012 pursuant to section 43(b) of the Arms Export
		  Control Act, except that this limitation may be exceeded only through the
		  regular notification procedures of the Committees on Appropriations.
		  
				VMultilateral assistance
				funds appropriated to the
		  president
				international organizations and
		  programsFor necessary
		  expenses to carry out the provisions of section 301 of the Foreign Assistance
		  Act of 1961, and of section 2 of the United Nations Environment Program
		  Participation Act of 1973, $348,705,000, of which up to $10,000,000 may be made
		  available for the Intergovernmental Panel on Climate Change/United Nations
		  Framework Convention on Climate Change: 
		  Provided, That section 307(a) of
		  the Foreign Assistance Act of 1961 shall not apply to contributions to the
		  United Nations Democracy Fund.
				International financial
		  institutions
				Global environment facilityFor payment to the International Bank for
		  Reconstruction and Development as trustee for the Global Environment Facility
		  by the Secretary of the Treasury, $89,820,000, to remain available until
		  expended.
				Contribution to the international
		  development associationFor
		  payment to the International Development Association by the Secretary of the
		  Treasury, $1,325,000,000, to remain available until
		  expended.
				For payment to the International Development
		  Association by the Secretary of the Treasury for costs incurred under the
		  Multilateral Debt Relief Initiative, $167,000,000, to remain available until
		  expended.
				CONTRIBUTION TO THE INTERNATIONAL BANK FOR
		  RECONSTRUCTION AND DEVELOPMENTFor payment to the International Bank for
		  Reconstruction and Development by the Secretary of the Treasury, for the United
		  States share of the paid-in portion of the increases in capital stock,
		  $117,364,344, to remain available until expended.
				LIMITATION ON CALLABLE CAPITAL
		  SUBSCRIPTIONsThe United
		  States Governor of the International Bank for Reconstruction and Development
		  may subscribe without fiscal year limitation to the callable capital portion of
		  the United States share of increases in capital stock in an amount not to
		  exceed $2,928,990,899.
				Contribution to the clean technology
		  fundFor payment to the
		  International Bank for Reconstruction and Development as trustee for the Clean
		  Technology Fund by the Secretary of the Treasury, $184,630,000, to remain
		  available until expended.
				Contribution to the strategic climate
		  fundFor payment to the
		  International Bank for Reconstruction and Development as trustee for the
		  Strategic Climate Fund by the Secretary of the Treasury, $49,900,000, to remain
		  available until expended.
				Global agriculture and food security
		  programFor payment to the
		  Global Agriculture and Food Security Program by the Secretary of the Treasury,
		  $135,000,000, to remain available until expended.
				Contribution to the inter-american
		  development bankFor payment
		  to the Inter-American Development Bank by the Secretary of the Treasury for the
		  United States share of the paid-in portion of the increase in capital stock,
		  $75,000,000, to remain available until expended.
				For payment to the Inter-American Investment
		  Corporation by the Secretary of the Treasury, $4,670,000, to remain available
		  until expended.
				LIMITATION ON CALLABLE CAPITAL
		  SUBSCRIPTIONSThe United
		  States Governor of the Inter-American Development Bank may subscribe without
		  fiscal year limitation to the callable capital portion of the United States
		  share of such capital stock in an amount not to exceed
		  $4,098,794,833.
				contribution to the enterprise for the
		  americas multilateral investment fundFor payment to the Enterprise for the
		  Americas Multilateral Investment Fund by the Secretary of the Treasury,
		  $25,000,000, to remain available until expended.
				Contribution to the asian development
		  bankFor payment to the Asian
		  Development Bank by the Secretary of the Treasury for the United States share
		  of the paid-in portion of increase in capital stock, $106,586,000, to remain
		  available until expended.
				Limitation on callable capital
		  subscriptionsThe United
		  States Governor of the Asian Development Bank may subscribe without fiscal year
		  limitation to the callable capital portion of the United States share of such
		  capital stock in an amount not to exceed
		  $2,558,048,769.
				Contribution to the asian development
		  fundFor payment to the Asian
		  Development Bank’s Asian Development Fund by the Secretary of the Treasury,
		  $100,000,000, to remain available until expended.
				CONTRIBUTION TO THE AFRICAN DEVELOPMENT
		  BANKFor payment to the
		  African Development Bank by the Secretary of the Treasury for the United States
		  share of the paid-in portion of the increase in capital stock, $32,417,720, to
		  remain available until expended.
				LIMITATION ON CALLABLE CAPITAL
		  SUBSCRIPTIONSThe United
		  States Governor of the African Development Bank may subscribe without fiscal
		  year limitation to the callable capital portion of the United States share of
		  such capital stock in an amount not to exceed
		  $507,860,808.
				Contribution to the african development
		  fundFor payment to the
		  African Development Fund by the Secretary of the Treasury, $172,500,000, to
		  remain available until expended.
				For payment to the African Development Fund
		  by the Secretary of the Treasury for costs incurred under the Multilateral Debt
		  Relief Initiative, $7,500,000, to remain available until
		  expended.
				EUROPEAN BANK FOR RECONSTRUCTION AND
		  DEVELOPMENT
				LIMITATION ON CALLABLE CAPITAL
		  SUBSCRIPTIONSThe United
		  States Governor of the European Bank for Reconstruction and Development may
		  subscribe without fiscal year limitation to the callable capital of the United
		  States share of such capital in an amount not to exceed
		  $1,252,331,952.
				Contribution to the international fund for
		  agricultural developmentFor
		  payment to the International Fund for Agricultural Development by the Secretary
		  of the Treasury, $30,000,000, to remain available until
		  expended.
				VIExport and investment assistance
				Export-import bank of the united
		  states
				Inspector generalFor necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, as amended, $4,000,000, to remain available until September 30,
		  2013.
				Program accountThe Export-Import Bank of the United States
		  is authorized to make such expenditures within the limits of funds and
		  borrowing authority available to such corporation, and in accordance with law,
		  and to make such contracts and commitments without regard to fiscal year
		  limitations, as provided by section 104 of the Government Corporation Control
		  Act, as may be necessary in carrying out the program for the current fiscal
		  year for such corporation: 
		  Provided, That none of the funds
		  available during the current fiscal year may be used to make expenditures,
		  contracts, or commitments for the export of nuclear equipment, fuel, or
		  technology to any country, other than a nuclear-weapon state as defined in
		  Article IX of the Treaty on the Non-Proliferation of Nuclear Weapons eligible
		  to receive economic or military assistance under this Act, that has detonated a
		  nuclear explosive after the date of the enactment of this Act: 
		   Provided further, That not less
		  than 10 percent of the aggregate loan, guarantee, and insurance authority
		  available to the Export-Import Bank under this Act should be used for renewable
		  energy technologies or end-use energy efficiency technologies: 
		   Provided further, That
		  notwithstanding section 1(c) of Public Law 103–428, as amended, sections 1(a)
		  and (b) of Public Law 103–428 shall remain in effect through October 1, 2012: 
		  Provided further, That
		  notwithstanding the dates specified in section 7 of the Export-Import Bank Act
		  of 1945 (12 U.S.C. 6350 and section 1(c) of Public Law 103–428), the
		  Export-Import Bank of the United States shall continue to exercise its
		  functions in connection with and in furtherance of its objects and purposes
		  through May 31, 2012.
				Subsidy appropriationFor the cost of direct loans, loan
		  guarantees, insurance, and tied-aid grants as authorized by section 10 of the
		  Export-Import Bank Act of 1945, as
		  amended, not to exceed $58,000,000: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That such funds
		  shall remain available until September 30, 2027, for the disbursement of direct
		  loans, loan guarantees, insurance and tied-aid grants obligated in fiscal years
		  2012, 2013, 2014, and 2015: 
		  Provided further, That none of the
		  funds appropriated by this Act or any prior Acts appropriating funds for the
		  Department of State, foreign operations, and related programs for tied-aid
		  credits or grants may be used for any other purpose except through the regular
		  notification procedures of the Committees on
		  Appropriations.
				administrative
		  expensesFor administrative
		  expenses to carry out the direct and guaranteed loan and insurance programs,
		  including hire of passenger motor vehicles and services as authorized by 5
		  U.S.C. 3109, and not to exceed $30,000 for official reception and
		  representation expenses for members of the Board of Directors, not to exceed
		  $89,900,000: 
		  Provided, That the Export-Import
		  Bank may accept, and use, payment or services provided by transaction
		  participants for legal, financial, or technical services in connection with any
		  transaction for which an application for a loan, guarantee or insurance
		  commitment has been made: 
		  Provided further, That
		  notwithstanding subsection (b) of section 117 of the Export Enhancement Act of
		  1992, subsection (a) thereof shall remain in effect until October 1, 2012: 
		  Provided further, That the
		  Export-Import Bank shall charge fees for necessary expenses (including special
		  services performed on a contract or fee basis, but not including other personal
		  services) in connection with the collection of moneys owed the Export-Import
		  Bank, repossession or sale of pledged collateral or other assets acquired by
		  the Export-Import Bank in satisfaction of moneys owed the Export-Import Bank,
		  or the investigation or appraisal of any property, or the evaluation of the
		  legal, financial, or technical aspects of any transaction for which an
		  application for a loan, guarantee or insurance commitment has been made, or
		  systems infrastructure directly supporting transactions: 
		  Provided further, That, in addition
		  to other funds appropriated for administrative expenses, such fees shall be
		  credited to this account, to remain available until
		  expended.
				Receipts collectedReceipts collected pursuant to the
		  Export-Import Bank Act of 1945, as
		  amended, and the Federal Credit Reform Act of
		  1990, as amended, in an amount not to exceed the amount appropriated
		  herein, shall be credited as offsetting collections to this account: 
		  Provided, That the sums herein
		  appropriated from the General Fund shall be reduced on a dollar-for-dollar
		  basis by such offsetting collections so as to result in a final fiscal year
		  appropriation from the General Fund estimated at $0: 
		  Provided further, That amounts
		  collected in fiscal year 2012 in excess of obligations, up to $50,000,000,
		  shall become available on September 1, 2012 and shall remain available until
		  September 30, 2015.
				Overseas private investment
		  corporation
				Noncredit accountThe Overseas Private Investment Corporation
		  is authorized to make, without regard to fiscal year limitations, as provided
		  by 31 U.S.C. 9104, such expenditures and commitments within the limits of funds
		  available to it and in accordance with law as may be necessary: 
		  Provided, That the amount available
		  for administrative expenses to carry out the credit and insurance programs
		  (including an amount for official reception and representation expenses which
		  shall not exceed $35,000) shall not exceed $54,990,000: 
		  Provided further, That
		  project-specific transaction costs, including direct and indirect costs
		  incurred in claims settlements, and other direct costs associated with services
		  provided to specific investors or potential investors pursuant to section 234
		  of the Foreign Assistance Act of
		  1961, shall not be considered administrative expenses for the
		  purposes of this heading.
				Program accountFor the cost of direct and guaranteed loans,
		  $25,000,000, as authorized by section 234 of the
		  Foreign Assistance Act of 1961, to
		  be derived by transfer from the Overseas Private Investment Corporation
		  Noncredit Account: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That such sums
		  shall be available for direct loan obligations and loan guaranty commitments
		  incurred or made during fiscal years 2012, 2013, and 2014: 
		  Provided further, That funds so
		  obligated in fiscal year 2012 remain available for disbursement through 2020;
		  funds obligated in fiscal year 2013 remain available for disbursement through
		  2021; and funds obligated in fiscal year 2014 remain available for disbursement
		  through 2022: 
		  Provided further, That
		  notwithstanding any other provision of law, the Overseas Private Investment
		  Corporation is authorized to undertake any program authorized by title IV of
		  chapter 2 of part I of the Foreign Assistance
		  Act of 1961 in Iraq: 
		  Provided further, That funds made
		  available pursuant to the authority of the previous proviso shall be subject to
		  the regular notification procedures of the Committees on
		  Appropriations.
				In addition, such sums as may be necessary
		  for administrative expenses to carry out the credit program may be derived from
		  amounts available for administrative expenses to carry out the credit and
		  insurance programs in the Overseas Private Investment Corporation Noncredit
		  Account and merged with said account.
				Trade and development agencyFor necessary expenses to carry out the
		  provisions of section 661 of the Foreign
		  Assistance Act of 1961, $50,000,000, to remain available until
		  September 30, 2013: 
		  Provided, That of the funds
		  appropriated under this heading, not more than $4,000 may be available for
		  representation and entertainment
		  allowances.
				VIIGeneral provisions
				allowances and
		  differentials
				7001.Funds appropriated under title I of this
			 Act shall be available, except as otherwise provided, for allowances and
			 differentials as authorized by subchapter 59 of title 5, United States Code;
			 for services as authorized by 5 U.S.C. 3109; and for hire of passenger
			 transportation pursuant to 31 U.S.C. 1343(b).
					Unobligated balances
		  report
					7002.Any department or agency of the United
			 States Government to which funds are appropriated or otherwise made available
			 by this Act shall provide to the Committees on Appropriations a quarterly
			 accounting of cumulative unobligated balances and obligated, but unexpended,
			 balances by program, project, and activity, and Treasury Account Fund Symbol of
			 all funds received by such department or agency in fiscal year 2012 or any
			 previous fiscal year: 
			 Provided, That the report
			 required by this section should specify by account the amount of funds
			 obligated pursuant to bilateral agreements which have not been further
			 sub-obligated.
					Consulting
		  services
					7003.The expenditure of any appropriation under
			 title I of this Act for any consulting service through procurement contract,
			 pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such
			 expenditures are a matter of public record and available for public inspection,
			 except where otherwise provided under existing law, or under existing Executive
			 order issued pursuant to existing law.
					Embassy
		  construction
					7004.(a)Of funds provided under title I of this
			 Act, except as provided in subsection (b), a project to construct a diplomatic
			 facility of the United States may not include office space or other
			 accommodations for an employee of a Federal agency or department if the
			 Secretary of State determines that such department or agency has not provided
			 to the Department of State the full amount of funding required by subsection
			 (e) of section 604 of the Secure Embassy Construction and Counterterrorism Act
			 of 1999 (as enacted into law by section 1000(a)(7) of Public Law 106–113 and
			 contained in appendix G of that Act; 113 Stat. 1501A–453), as amended by
			 section 629 of the Departments of Commerce, Justice, and State, the Judiciary,
			 and Related Agencies Appropriations Act, 2005.
					(b)Notwithstanding the prohibition in
			 subsection (a), a project to construct a diplomatic facility of the United
			 States may include office space or other accommodations for members of the
			 United States Marine Corps.
					(c)For the purposes of calculating the fiscal
			 year 2012 costs of providing new United States diplomatic facilities in
			 accordance with section 604(e) of the Secure Embassy Construction and
			 Counterterrorism Act of 1999 (22 U.S.C. 4865 note), the Secretary of State, in
			 consultation with the Director of the Office of Management and Budget, shall
			 determine the annual program level and agency shares in a manner that is
			 proportional to the Department of State’s contribution for this purpose.
					(d)Funds appropriated by this Act, and any
			 prior Act making appropriations for the Department of State, foreign
			 operations, and related programs, which may be made available for the
			 acquisition of property for diplomatic facilities in Afghanistan, Pakistan, and
			 Iraq, shall be subject to prior consultation with, and the regular notification
			 procedures of, the Committees on Appropriations.
					(e)Section 604(e)(1) of the Secure Embassy
			 Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 note) is amended
			 by striking providing new, and inserting in its place
			 providing, maintaining, repairing, and renovating.
					(f)(1)None of the funds
			 appropriated under the heading Embassy Security, Construction, and
			 Maintenance in this Act and in prior Acts making appropriations for the
			 Department of State, foreign operations, and related programs, made available
			 through Federal agency Capital Security Cost Sharing contributions and
			 reimbursements, or generated from the proceeds of real property sales, other
			 than from real property sales located in London, United Kingdom, may be made
			 available for site acquisition and mitigation, planning, design or construction
			 of the New London Embassy.
						(2)Within 60 days of enactment of this
			 Act and every 6 months thereafter until completion of the New London Embassy,
			 the Secretary of State shall submit to the Committees on Appropriations a
			 report on the project: 
			 Provided, That such report shall
			 include revenue and cost projections, cost containment efforts, project
			 schedule and actual project status, the impact of currency exchange rate
			 fluctuations on project revenue and costs, and options for modifying the scope
			 of the project in the event that proceeds of real property sales in London fall
			 below the total cost of the project.
						Personnel
		  actions
				7005.Any costs incurred by a department or
			 agency funded under title I of this Act resulting from personnel actions taken
			 in response to funding reductions included in this Act shall be absorbed within
			 the total budgetary resources available under title I to such department or
			 agency: 
			 Provided, That the authority to
			 transfer funds between appropriations accounts as may be necessary to carry out
			 this section is provided in addition to authorities included elsewhere in this
			 Act: 
			 Provided further, That use of
			 funds to carry out this section shall be treated as a reprogramming of funds
			 under section 7015 of this Act and shall not be available for obligation or
			 expenditure except in compliance with the procedures set forth in that
			 section.
					LOCAL GUARD
		  CONTRACTS
					7006.In evaluating proposals for local guard
			 contracts, the Secretary of State shall award contracts in accordance with
			 section 136 of the Foreign Relations Authorization Act, Fiscal Years 1990 and
			 1991 (22 U.S.C. 4864), except that the Secretary may grant authorization to
			 award such contracts on the basis of best value as determined by a
			 cost-technical tradeoff analysis (as described in Federal Acquisition
			 Regulation part 15.101) in Iraq, Afghanistan, and Pakistan, notwithstanding
			 subsection (c)(3) of such section: 
			 Provided, That the authority in
			 this section shall apply to any options for renewal that may be exercised under
			 such contracts that are awarded during the current fiscal year: 
			 Provided further, That prior to
			 issuing a solicitation for a contract to be awarded pursuant to the authority
			 under this section, the Secretary of State shall consult with the Committees on
			 Appropriations and other relevant congressional committees.
					Prohibition against direct funding for
		  certain countries
					7007.None of the funds appropriated or otherwise
			 made available pursuant to titles III through VI of this Act shall be obligated
			 or expended to finance directly any assistance or reparations for the
			 governments of Cuba, North Korea, Iran, or Syria: 
			 Provided, That for purposes of
			 this section, the prohibition on obligations or expenditures shall include
			 direct loans, credits, insurance and guarantees of the Export-Import Bank or
			 its agents.
					coups
		  d'état
					7008.None of the funds appropriated or otherwise
			 made available pursuant to titles III through VI of this Act shall be obligated
			 or expended to finance directly any assistance to the government of any country
			 whose duly elected head of government is deposed by military coup d'état or
			 decree or, after the date of enactment of this Act, a coup d'état or decree in
			 which the military plays a decisive role: 
			 Provided, That assistance may be
			 resumed to such government if the President determines and certifies to the
			 Committees on Appropriations that subsequent to the termination of assistance a
			 democratically elected government has taken office: 
			 Provided further, That the
			 provisions of this section shall not apply to assistance to promote democratic
			 elections or public participation in democratic processes: 
			 Provided further, That funds made
			 available pursuant to the previous provisos shall be subject to the regular
			 notification procedures of the Committees on Appropriations.
					Transfer
		  authority
					7009.(a)Department of state and broadcasting board
			 of governors
						(1)Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Department of
			 State under title I of this Act may be transferred between such appropriations,
			 but no such appropriation, except as otherwise specifically provided, shall be
			 increased by more than 10 percent by any such transfers.
						(2)Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Broadcasting
			 Board of Governors under title I of this Act may be transferred between such
			 appropriations, but no such appropriation, except as otherwise specifically
			 provided, shall be increased by more than 10 percent by any such
			 transfers.
						(3)Any transfer pursuant to this section shall
			 be treated as a reprogramming of funds under section 7015(a) and (b) of this
			 Act and shall not be available for obligation or expenditure except in
			 compliance with the procedures set forth in that section.
						(b)Export financing transfer
			 authoritiesNot to exceed 5
			 percent of any appropriation other than for administrative expenses made
			 available for fiscal year 2012, for programs under title VI of this Act may be
			 transferred between such appropriations for use for any of the purposes,
			 programs, and activities for which the funds in such receiving account may be
			 used, but no such appropriation, except as otherwise specifically provided,
			 shall be increased by more than 25 percent by any such transfer: 
			 Provided, That the exercise of
			 such authority shall be subject to the regular notification procedures of the
			 Committees on Appropriations.
					(c)Limitation on transfers between
			 agencies
						(1)None of the funds made available under
			 titles II through V of this Act may be transferred to any department, agency,
			 or instrumentality of the United States Government, except pursuant to a
			 transfer made by, or transfer authority provided in, this Act or any other
			 appropriation Act.
						(2)Notwithstanding paragraph (1), in addition
			 to transfers made by, or authorized elsewhere in, this Act, funds appropriated
			 by this Act to carry out the purposes of the Foreign Assistance Act of 1961 may be
			 allocated or transferred to agencies of the United States Government pursuant
			 to the provisions of sections 109, 610, and 632 of the
			 Foreign Assistance Act of
			 1961.
						(3)Any agreement entered into by the United
			 States Agency for International Development (USAID) or the Department of State
			 with any department, agency, or instrumentality of the United States Government
			 pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in
			 excess of $1,000,000 and any agreement made pursuant to section 632(a) of such
			 Act, with funds appropriated by this Act and prior Acts making appropriations
			 for the Department of State, foreign operations, and related programs under the
			 headings Global Health Programs, Development
			 Assistance, and Economic Support Fund shall be subject
			 to the regular notification procedures of the Committees on Appropriations: 
			 Provided, That the requirement in
			 the previous sentence shall not apply to agreements entered into between USAID
			 and the Department of State.
						(d)Transfers between accountsNone of the funds made available under
			 titles II through V of this Act may be obligated under an appropriation account
			 to which they were not appropriated, except for transfers specifically provided
			 for in this Act, unless the President, not less than 5 days prior to the
			 exercise of any authority contained in the Foreign Assistance Act of 1961 to
			 transfer funds, consults with and provides a written policy justification to
			 the Committees on Appropriations.
					(e)Audit of inter-agency
			 transfersAny agreement for
			 the transfer or allocation of funds appropriated by this Act, or prior Acts,
			 entered into between the Department of State or USAID and another agency of the
			 United States Government under the authority of section 632(a) of the
			 Foreign Assistance Act of 1961 or
			 any comparable provision of law, shall expressly provide that the Inspector
			 General (IG) for the agency receiving the transfer or allocation of such funds,
			 or other entity with audit responsibility if the receiving agency does not have
			 an IG, shall perform periodic program and financial audits of the use of such
			 funds: 
			 Provided, That such audits shall
			 be transmitted to the Committees on Appropriations: 
			 Provided further, That funds
			 transferred under such authority may be made available for the cost of such
			 audits.
					reporting
		  requirement
				7010.The Secretary of State shall provide the
			 Committees on Appropriations, not later than April 1, 2012, and for each fiscal
			 quarter, a report in writing on the uses of funds made available under the
			 headings Foreign Military Financing Program,
			 International Military Education and Training,
			 Peacekeeping Operations, and Pakistan Counterinsurgency
			 Capability Fund: 
			 Provided, That such report shall
			 include a description of the obligation and expenditure of funds, and the
			 specific country in receipt of, and the use or purpose of the assistance
			 provided by such funds.
					Availability of
		  funds
					7011.No part of any appropriation contained in
			 this Act shall remain available for obligation after the expiration of the
			 current fiscal year unless expressly so provided in this Act: 
			 Provided, That funds appropriated
			 for the purposes of chapters 1 and 8 of part I, section 661, chapters 4, 5, 6,
			 8, and 9 of part II of the Foreign Assistance
			 Act of 1961, section 23 of the Arms
			 Export Control Act, and funds provided under the headings
			 Assistance for Europe, Eurasia and Central Asia and
			 Development Credit Authority, shall remain available for an
			 additional 4 years from the date on which the availability of such funds would
			 otherwise have expired, if such funds are initially obligated before the
			 expiration of their respective periods of availability contained in this Act: 
			 Provided further, That
			 notwithstanding any other provision of this Act, any funds made available for
			 the purposes of chapter 1 of part I and chapter 4 of part II of the
			 Foreign Assistance Act of 1961 which
			 are allocated or obligated for cash disbursements in order to address balance
			 of payments or economic policy reform objectives, shall remain available for an
			 additional 4 years from the date on which the availability of such funds would
			 otherwise have expired, if such funds are initially allocated or obligated
			 before the expiration of their respective periods of availability contained in
			 this Act: 
			  Provided further, That the
			 Secretary of State shall provide a report to the Committees on Appropriations
			 at the beginning of each fiscal year, detailing by account and source year, the
			 use of this authority during the previous fiscal year.
					Limitation on assistance to countries in
		  default
					7012.No part of any appropriation provided under
			 titles III through VI in this Act shall be used to furnish assistance to the
			 government of any country which is in default during a period in excess of one
			 calendar year in payment to the United States of principal or interest on any
			 loan made to the government of such country by the United States pursuant to a
			 program for which funds are appropriated under this Act unless the President
			 determines, following consultations with the Committees on Appropriations, that
			 assistance for such country is in the national interest of the United
			 States.
					prohibition on taxation of
		  united states assistance
					7013.(a)prohibition on
			 taxationNone of the funds
			 appropriated under titles III through VI of this Act may be made available to
			 provide assistance for a foreign country under a new bilateral agreement
			 governing the terms and conditions under which such assistance is to be
			 provided unless such agreement includes a provision stating that assistance
			 provided by the United States shall be exempt from taxation, or reimbursed, by
			 the foreign government, and the Secretary of State shall expeditiously seek to
			 negotiate amendments to existing bilateral agreements, as necessary, to conform
			 with this requirement.
					(b)reimbursement of
			 foreign taxesAn amount
			 equivalent to 200 percent of the total taxes assessed during fiscal year 2012
			 on funds appropriated by this Act by a foreign government or entity against
			 commodities financed under United States assistance programs for which funds
			 are appropriated by this Act, either directly or through grantees, contractors
			 and subcontractors shall be withheld from obligation from funds appropriated
			 for assistance for fiscal year 2013 and allocated for the central government of
			 such country and for the West Bank and Gaza program to the extent that the
			 Secretary of State certifies and reports in writing to the Committees on
			 Appropriations that such taxes have not been reimbursed to the Government of
			 the United States.
					(c)de minimis
			 exceptionForeign taxes of a
			 de minimis nature shall not be subject to the provisions of subsection
			 (b).
					(d)reprogramming of
			 fundsFunds withheld from
			 obligation for each country or entity pursuant to subsection (b) shall be
			 reprogrammed for assistance to countries which do not assess taxes on United
			 States assistance or which have an effective arrangement that is providing
			 substantial reimbursement of such taxes.
					(e)determinations
						(1)The provisions of
			 this section shall not apply to any country or entity the Secretary of State
			 determines—
							(A)does not assess
			 taxes on United States assistance or which has an effective arrangement that is
			 providing substantial reimbursement of such taxes; or
							(B)the foreign policy
			 interests of the United States outweigh the purpose of this section to ensure
			 that United States assistance is not subject to taxation.
							(2)The Secretary of
			 State shall consult with the Committees on Appropriations at least 15 days
			 prior to exercising the authority of this subsection with regard to any country
			 or entity.
						(f)implementationThe Secretary of State shall issue rules,
			 regulations, or policy guidance, as appropriate, to implement the prohibition
			 against the taxation of assistance contained in this section.
					(g)definitionsAs
			 used in this section—
						(1)the terms
			 ‘‘taxes’’ and ‘‘taxation’’ refer to value added taxes and customs duties
			 imposed on commodities financed with United States assistance for programs for
			 which funds are appropriated by this Act; and
						(2)the term
			 ‘‘bilateral agreement’’ refers to a framework bilateral agreement between the
			 Government of the United States and the government of the country receiving
			 assistance that describes the privileges and immunities applicable to United
			 States foreign assistance for such country generally, or an individual
			 agreement between the Government of the United States and such government that
			 describes, among other things, the treatment for tax purposes that will be
			 accorded the United States assistance provided under that agreement.
						(h)reportThe
			 Secretary of State shall submit a report to the Committees on Appropriations
			 not later than 90 days after the enactment of this Act detailing steps taken by
			 the Department of State to comply with the requirements provided in subsections
			 (a) and (f).
					Reservations of
		  funds
				7014.(a)Funds appropriated under titles II through
			 VI of this Act which are specifically designated may be reprogrammed for other
			 programs within the same account notwithstanding the designation if compliance
			 with the designation is made impossible by operation of any provision of this
			 or any other Act: 
			 Provided, That any such
			 reprogramming shall be subject to the regular notification procedures of the
			 Committees on Appropriations: 
			 Provided further, That assistance
			 that is reprogrammed pursuant to this subsection shall be made available under
			 the same terms and conditions as originally provided.
					(b)In addition to the authority contained in
			 subsection (a), the original period of availability of funds appropriated by
			 this Act and administered by the United States Agency for International
			 Development (USAID) that are specifically designated for particular programs or
			 activities by this or any other Act shall be extended for an additional fiscal
			 year if the USAID Administrator determines and reports promptly to the
			 Committees on Appropriations that the termination of assistance to a country or
			 a significant change in circumstances makes it unlikely that such designated
			 funds can be obligated during the original period of availability: 
			 Provided, That such designated
			 funds that continue to be available for an additional fiscal year shall be
			 obligated only for the purpose of such designation.
					(c)Ceilings and specifically designated
			 funding levels contained in this Act shall not be applicable to funds or
			 authorities appropriated or otherwise made available by any subsequent Act
			 unless such Act specifically so directs: 
			 Provided, That specifically
			 designated funding levels or minimum funding requirements contained in any
			 other Act shall not be applicable to funds appropriated by this Act.
					Notification
		  requirements
				7015.(a)None of the funds made available in title I
			 of this Act, or in prior appropriations Acts to the agencies and departments
			 funded by this Act that remain available for obligation or expenditure in
			 fiscal year 2012, or provided from any accounts in the Treasury of the United
			 States derived by the collection of fees or of currency reflows or other
			 offsetting collections, or made available by transfer, to the agencies and
			 departments funded by this Act, shall be available for obligation or
			 expenditure through a reprogramming of funds that:
						(1)creates new programs;
						(2)eliminates a program, project, or
			 activity;
						(3)increases funds or personnel by any means
			 for any project or activity for which funds have been denied or
			 restricted;
						(4)relocates an office or employees;
						(5)closes or opens a mission or post;
						(6)creates, reorganizes, or renames bureaus,
			 centers, or offices;
						(7)reorganizes programs or activities;
			 or
						(8)contracts out or privatizes any functions
			 or activities presently performed by Federal employees;
						unless the
			 Committees on Appropriations are notified 15 days in advance of such
			 reprogramming of funds: 
			 Provided, That unless previously
			 justified to the Committees on Appropriations, the requirements of this
			 subsection shall apply to all obligations of funds appropriated under title I
			 of this Act for items (5) and (6) above.(b)None of the funds provided under title I of
			 this Act, or provided under previous appropriations Acts to the agency or
			 department funded under title I of this Act that remain available for
			 obligation or expenditure in fiscal year 2012, or provided from any accounts in
			 the Treasury of the United States derived by the collection of fees available
			 to the agency or department funded under title I of this Act, shall be
			 available for obligation or expenditure for activities, programs, or projects
			 through a reprogramming of funds in excess of $1,000,000 or 10 percent,
			 whichever is less, that:
						(1)augments existing programs, projects, or
			 activities;
						(2)reduces by 10 percent funding for any
			 existing program, project, or activity, or numbers of personnel by 10 percent
			 as approved by Congress; or
						(3)results from any general savings, including
			 savings from a reduction in personnel, which would result in a change in
			 existing programs, activities, or projects as approved by Congress; unless the
			 Committees on Appropriations are notified 15 days in advance of such
			 reprogramming of funds.
						(c)None of the funds made available under
			 titles II through VI and VIII in this Act under the headings Global
			 Health Programs, Development Assistance,
			 International Organizations and Programs, Trade and
			 Development Agency, International Narcotics Control and Law
			 Enforcement, Assistance for Europe, Eurasia and Central
			 Asia, Economic Support Fund, Democracy
			 Fund, Peacekeeping Operations, Capital Investment
			 Fund, Operating Expenses, Conflict Stabilization
			 Operations, Office of Inspector General,
			 Nonproliferation, Anti-terrorism, Demining and Related Programs,
			 Millennium Challenge Corporation, Foreign Military
			 Financing Program, International Military Education and
			 Training, Pakistan Counterinsurgency Capability Fund,
			 and Peace Corps, shall be available for obligation for
			 activities, programs, projects, type of materiel assistance, countries, or
			 other operations not justified or in excess of the amount justified to the
			 Committees on Appropriations for obligation under any of these specific
			 headings unless the Committees on Appropriations are notified 15 days in
			 advance: 
			 Provided, That the President
			 shall not enter into any commitment of funds appropriated for the purposes of
			 section 23 of the Arms Export Control Act for the provision of major defense
			 equipment, other than conventional ammunition, or other major defense items
			 defined to be aircraft, ships, missiles, or combat vehicles, not previously
			 justified to Congress or 20 percent in excess of the quantities justified to
			 Congress unless the Committees on Appropriations are notified 15 days in
			 advance of such commitment: 
			 Provided further, That
			 requirements of this subsection or any similar provision of any other Act shall
			 not apply to any reprogramming for an activity, program, or project for which
			 funds are appropriated under titles II through IV of this Act of less than 10
			 percent of the amount previously justified to the Congress for obligation for
			 such activity, program, or project for the current fiscal year.
					(d)Notwithstanding any other provision of law,
			 with the exception of funds transferred to, and merged with, funds appropriated
			 under title I of this Act, funds transferred by the Department of Defense to
			 the Department of State and the United States Agency for International
			 Development for assistance for foreign countries and international
			 organizations, and funds made available for programs authorized by section 1206
			 of the National Defense Authorization Act for Fiscal Year 2006 (Public Law
			 109–163), shall be subject to the regular notification procedures of the
			 Committees on Appropriations.
					(e)The requirements of this section or any
			 similar provision of this Act or any other Act, including any prior Act
			 requiring notification in accordance with the regular notification procedures
			 of the Committees on Appropriations, may be waived if failure to do so would
			 pose a substantial risk to human health or welfare: 
			 Provided, That in case of any
			 such waiver, notification to the Committees on Appropriations shall be provided
			 as early as practicable, but in no event later than 3 days after taking the
			 action to which such notification requirement was applicable, in the context of
			 the circumstances necessitating such waiver: 
			 Provided further, That any
			 notification provided pursuant to such a waiver shall contain an explanation of
			 the emergency circumstances.
					(f)None of the funds appropriated under titles
			 III through VI and VIII of this Act shall be obligated or expended for
			 assistance for Serbia, Sudan, South Sudan, Zimbabwe, Afghanistan, Iraq,
			 Pakistan, Cuba, Iran, Haiti, Libya, Ethiopia, Nepal, Colombia, Honduras, Burma,
			 Yemen, Mexico, Kazakhstan, Uzbekistan, the Russian Federation, Somalia, Sri
			 Lanka, or Cambodia except as provided through the regular notification
			 procedures of the Committees on Appropriations.
					notification on excess defense
		  equipment
				7016.Prior to providing excess Department of
			 Defense articles in accordance with section 516(a) of the Foreign Assistance
			 Act of 1961, the Department of Defense shall notify the Committees on
			 Appropriations to the same extent and under the same conditions as other
			 committees pursuant to subsection (f) of that section: 
			 Provided, That before issuing a
			 letter of offer to sell excess defense articles under the Arms Export Control
			 Act, the Department of Defense shall notify the Committees on Appropriations in
			 accordance with the regular notification procedures of such Committees if such
			 defense articles are significant military equipment (as defined in section
			 47(9) of the Arms Export Control Act) or are valued (in terms of original
			 acquisition cost) at $7,000,000 or more, or if notification is required
			 elsewhere in this Act for the use of appropriated funds for specific countries
			 that would receive such excess defense articles: 
			 Provided further, That such
			 Committees shall also be informed of the original acquisition cost of such
			 defense articles.
					Limitation on availability of funds for
		  international organizations and programs
					7017.Subject to the regular notification
			 procedures of the Committees on Appropriations, funds appropriated under titles
			 III through VI of this Act and prior Acts making appropriations for the
			 Department of State, foreign operations, and related programs, which are
			 returned or not made available for organizations and programs because of the
			 implementation of section 307(a) of the Foreign
			 Assistance Act of 1961 or section 7049(a) of this Act, shall remain
			 available for obligation until September 30, 2013.
					Prohibition on funding for
		  abortions and involuntary sterilization
					7018.None of the funds made available to carry
			 out part I of the Foreign Assistance Act of 1961, as amended, may be used to
			 pay for the performance of abortions as a method of family planning or to
			 motivate or coerce any person to practice abortions. None of the funds made
			 available to carry out part I of the Foreign Assistance Act of 1961, as
			 amended, may be used to pay for the performance of involuntary sterilization as
			 a method of family planning or to coerce or provide any financial incentive to
			 any person to undergo sterilizations. None of the funds made available to carry
			 out part I of the Foreign Assistance Act of 1961, as amended, may be used to
			 pay for any biomedical research which relates in whole or in part, to methods
			 of, or the performance of, abortions or involuntary sterilization as a means of
			 family planning. None of the funds made available to carry out part I of the
			 Foreign Assistance Act of 1961, as amended, may be obligated or expended for
			 any country or organization if the President certifies that the use of these
			 funds by any such country or organization would violate any of the above
			 provisions related to abortions and involuntary sterilizations.
					Allocations
					7019.(a)Funds provided in this Act shall be made
			 available for programs and countries in the amounts contained in the respective
			 tables included in the explanatory statement described in section 4 (in the
			 matter preceding division A of this consolidated Act).
					(b)For the purposes of implementing this
			 section and only with respect to the tables included in the explanatory
			 statement described in section 4 (in the matter preceding division A of this
			 consolidated Act), the Secretary of State, the Administrator of the United
			 States Agency for International Development and the Broadcasting Board of
			 Governors, as appropriate, may propose deviations to the amounts referenced in
			 subsection (a), subject to the regular notification procedures of the
			 Committees on Appropriations.
					Prohibition of payment of certain
		  expenses
				7020.None of the funds appropriated or otherwise
			 made available by this Act under the headings International Military
			 Education and Training or Foreign Military Financing
			 Program for Informational Program activities or under the headings
			 Global Health Programs, Development Assistance,
			 and Economic Support Fund may be obligated or expended to pay
			 for—
					(1)alcoholic beverages; or
					(2)entertainment expenses for activities that
			 are substantially of a recreational character, including but not limited to
			 entrance fees at sporting events, theatrical and musical productions, and
			 amusement parks.
					Prohibition on assistance to governments
		  supporting international terrorism
				7021.(a)Lethal military equipment exports
						(1)None of the funds appropriated or otherwise
			 made available by titles III through VI of this Act may be available to any
			 foreign government which provides lethal military equipment to a country the
			 government of which the Secretary of State has determined supports
			 international terrorism for purposes of section 6(j) of the
			 Export Administration Act of 1979: 
			 Provided, That the prohibition
			 under this section with respect to a foreign government shall terminate 12
			 months after that government ceases to provide such military equipment: 
			 Provided further, That this
			 section applies with respect to lethal military equipment provided under a
			 contract entered into after October 1, 1997.
						(2)Assistance restricted by paragraph (1) or
			 any other similar provision of law, may be furnished if the President
			 determines that to do so is important to the national interests of the United
			 States.
						(3)Whenever the President makes a
			 determination pursuant to paragraph (2), the President shall submit to the
			 Committees on Appropriations a report with respect to the furnishing of such
			 assistance, including a detailed explanation of the assistance to be provided,
			 the estimated dollar amount of such assistance, and an explanation of how the
			 assistance furthers United States national interests.
						(b)Bilateral assistance
						(1)Funds appropriated for bilateral assistance
			 in titles III through VI of this Act and funds appropriated under any such
			 title in prior acts making appropriations for the Department of State, foreign
			 operations, and related programs, shall not be made available to any foreign
			 government which the President determines—
							(A)grants sanctuary
			 from prosecution to any individual or group which has committed an act of
			 international terrorism;
							(B)otherwise
			 supports international terrorism; or
							(C)is controlled by
			 an organization designated as a terrorist organization under section 219 of the
			 Immigration and Nationality Act.
							(2)The President may waive the application of
			 paragraph (1) to a government if the President determines that national
			 security or humanitarian reasons justify such waiver: 
			 Provided, That the President
			 shall publish each such waiver in the Federal Register and, at least 15 days
			 before the waiver takes effect, shall notify the Committees on Appropriations
			 of the waiver (including the justification for the waiver) in accordance with
			 the regular notification procedures of the Committees on Appropriations.
						Authorization
		  requirements
				7022.Funds appropriated by this Act, except
			 funds appropriated under the heading Trade and Development
			 Agency, may be obligated and expended notwithstanding section 10 of
			 Public Law 91–672, section 15 of the State
			 Department Basic Authorities Act of 1956, section 313 of the
			 Foreign Relations Authorization Act,
			 Fiscal Years 1994 and 1995 (Public Law 103–236), and section 504(a)(1) of the
			 National Security Act of 1947 (50 U.S.C. 414(a)(1)).
					Definition of program, project, and
		  activity
					7023.For the purpose of titles II through VI of
			 this Act program, project, and activity shall be defined at the
			 appropriations Act account level and shall include all appropriations and
			 authorizations Acts funding directives, ceilings, and limitations with the
			 exception that for the following accounts: Economic Support Fund
			 and Foreign Military Financing Program, program, project,
			 and activity shall also be considered to include country, regional, and
			 central program level funding within each such account; for the development
			 assistance accounts of the United States Agency for International Development
			 program, project, and activity shall also be considered to
			 include central, country, regional, and program level funding, either
			 as:
					(1)justified to the Congress; or
					(2)allocated by the executive branch in
			 accordance with a report, to be provided to the Committees on Appropriations
			 within 30 days of the enactment of this Act, as required by section 653(a) of
			 the Foreign Assistance Act of
			 1961.
					Authorities for the peace corps,
		  inter-american foundation and african development
		  foundation
				7024.Unless expressly provided to the contrary,
			 provisions of this or any other Act, including provisions contained in prior
			 Acts authorizing or making appropriations for the Department of State, foreign
			 operations, and related programs, shall not be construed to prohibit activities
			 authorized by or conducted under the Peace Corps Act, the Inter-American
			 Foundation Act or the African Development Foundation Act: 
			 Provided, That prior to
			 conducting activities in a country for which assistance is prohibited, the
			 agency shall consult with the Committees on Appropriations and report to such
			 Committees within 15 days of taking such action.
					Commerce, trade and surplus
		  commodities
					7025.(a)None of the funds appropriated or made
			 available pursuant to titles III through VI of this Act for direct assistance
			 and none of the funds otherwise made available to the Export-Import Bank and
			 the Overseas Private Investment Corporation shall be obligated or expended to
			 finance any loan, any assistance or any other financial commitments for
			 establishing or expanding production of any commodity for export by any country
			 other than the United States, if the commodity is likely to be in surplus on
			 world markets at the time the resulting productive capacity is expected to
			 become operative and if the assistance will cause substantial injury to United
			 States producers of the same, similar, or competing commodity: 
			 Provided, That such prohibition
			 shall not apply to the Export-Import Bank if in the judgment of its Board of
			 Directors the benefits to industry and employment in the United States are
			 likely to outweigh the injury to United States producers of the same, similar,
			 or competing commodity, and the Chairman of the Board so notifies the
			 Committees on Appropriations: 
			  Provided further, That this
			 subsection shall not prohibit—
						(1)activities in a country that is eligible
			 for assistance from the International Development Association, is not eligible
			 for assistance from the International Bank for Reconstruction and Development,
			 and does not export on a consistent basis the agricultural commodity with
			 respect to which assistance is furnished; or
						(2)activities in a country the President
			 determines is recovering from widespread conflict, a humanitarian crisis, or a
			 complex emergency.
						(b)None of the funds appropriated by this or
			 any other Act to carry out chapter 1 of part I of the
			 Foreign Assistance Act of 1961 shall
			 be available for any testing or breeding feasibility study, variety improvement
			 or introduction, consultancy, publication, conference, or training in
			 connection with the growth or production in a foreign country of an
			 agricultural commodity for export which would compete with a similar commodity
			 grown or produced in the United States: 
			 Provided, That this subsection
			 shall not prohibit—
						(1)activities designed to increase food
			 security in developing countries where such activities will not have a
			 significant impact on the export of agricultural commodities of the United
			 States;
						(2)research activities intended primarily to
			 benefit American producers;
						(3)activities in a country that is eligible
			 for assistance from the International Development Association, is not eligible
			 for assistance from the International Bank for Reconstruction and Development,
			 and does not export on a consistent basis the agricultural commodity with
			 respect to which assistance is furnished; or
						(4)activities in a country the President
			 determines is recovering from widespread conflict, a humanitarian crisis, or a
			 complex emergency.
						(c)The Secretary of
			 the Treasury shall instruct the United States Executive Directors of the
			 International Bank for Reconstruction and Development, the International
			 Development Association, the International Finance Corporation, the
			 Inter-American Development Bank, the International Monetary Fund, the Asian
			 Development Bank, the Inter-American Investment Corporation, the North American
			 Development Bank, the European Bank for Reconstruction and Development, the
			 African Development Bank, and the African Development Fund to use the voice and
			 vote of the United States to oppose any assistance by these institutions, using
			 funds appropriated or made available pursuant to titles III through VI of this
			 Act, for the production or extraction of any commodity or mineral for export,
			 if it is in surplus on world markets and if the assistance will cause
			 substantial injury to United States producers of the same, similar, or
			 competing commodity.
					Separate
		  accounts
				7026.(a)Separate accounts for local
			 currencies
						(1)If assistance is furnished to the
			 government of a foreign country under chapters 1 and 10 of part I or chapter 4
			 of part II of the Foreign Assistance Act of
			 1961 under agreements which result in the generation of local
			 currencies of that country, the Administrator of the United States Agency for
			 International Development (USAID) shall—
							(A)require that local currencies be deposited
			 in a separate account established by that government;
							(B)enter into an agreement with that
			 government which sets forth—
								(i)the amount of the local currencies to be
			 generated; and
								(ii)the terms and conditions under which the
			 currencies so deposited may be utilized, consistent with this section;
			 and
								(C)establish by agreement with that government
			 the responsibilities of USAID and that government to monitor and account for
			 deposits into and disbursements from the separate account.
							(2)Uses of local currenciesAs may be agreed upon with the foreign
			 government, local currencies deposited in a separate account pursuant to
			 subsection (a), or an equivalent amount of local currencies, shall be used
			 only—
							(A)to carry out chapter 1 or 10 of part I or
			 chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may
			 be), for such purposes as—
								(i)project and sector assistance activities;
			 or
								(ii)debt and deficit financing; or
								(B)for the administrative requirements of the
			 United States Government.
							(3)Programming accountabilityUSAID shall take all necessary steps to
			 ensure that the equivalent of the local currencies disbursed pursuant to
			 subsection (a)(2)(A) from the separate account established pursuant to
			 subsection (a)(1) are used for the purposes agreed upon pursuant to subsection
			 (a)(2).
						(4)Termination of assistance
			 programsUpon termination of
			 assistance to a country under chapter 1 or 10 of part I or chapter 4 of part II
			 of the Foreign Assistance Act of 1961 (as the case may be), any unencumbered
			 balances of funds which remain in a separate account established pursuant to
			 subsection (a) shall be disposed of for such purposes as may be agreed to by
			 the government of that country and the United States Government.
						(5)Reporting requirementThe USAID Administrator shall report on an
			 annual basis as part of the justification documents submitted to the Committees
			 on Appropriations on the use of local currencies for the administrative
			 requirements of the United States Government as authorized in subsection
			 (a)(2)(B), and such report shall include the amount of local currency (and
			 United States dollar equivalent) used and/or to be used for such purpose in
			 each applicable country.
						(b)Separate accounts for cash
			 transfers
						(1)If assistance is made available to the
			 government of a foreign country, under chapter 1 or 10 of part I or chapter 4
			 of part II of the Foreign Assistance Act of
			 1961, as cash transfer assistance or as nonproject sector
			 assistance, that country shall be required to maintain such funds in a separate
			 account and not commingle them with any other funds.
						(2)Applicability of other provisions of
			 lawSuch funds may be
			 obligated and expended notwithstanding provisions of law which are inconsistent
			 with the nature of this assistance including provisions which are referenced in
			 the Joint Explanatory Statement of the Committee of Conference accompanying
			 House Joint Resolution 648 (House Report No. 98–1159).
						(3)NotificationAt least 15 days prior to obligating any
			 such cash transfer or nonproject sector assistance, the President shall submit
			 a notification through the regular notification procedures of the Committees on
			 Appropriations, which shall include a detailed description of how the funds
			 proposed to be made available will be used, with a discussion of the United
			 States interests that will be served by the assistance (including, as
			 appropriate, a description of the economic policy reforms that will be promoted
			 by such assistance).
						(4)ExemptionNonproject sector assistance funds may be
			 exempt from the requirements of subsection (b)(1) only through the regular
			 notification procedures of the Committees on Appropriations.
						eligibility for
		  assistance
				7027.(a)Assistance through
			 nongovernmental organizationsRestrictions contained in this or any other
			 Act with respect to assistance for a country shall not be construed to restrict
			 assistance in support of programs of nongovernmental organizations from funds
			 appropriated by this Act to carry out the provisions of chapters 1, 10, 11, and
			 12 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961,
			 and from funds appropriated under the heading ‘‘Assistance for Europe, Eurasia
			 and Central Asia’’: 
			 Provided, That before using the
			 authority of this subsection to furnish assistance in support of programs of
			 nongovernmental organizations, the President shall notify the Committees on
			 Appropriations under the regular notification procedures of those committees,
			 including a description of the program to be assisted, the assistance to be
			 provided, and the reasons for furnishing such assistance: 
			 Provided further, That nothing in
			 this subsection shall be construed to alter any existing statutory prohibitions
			 against abortion or involuntary sterilizations contained in this or any other
			 Act.
					(b)Public law
			 480During fiscal year 2012, restrictions contained in this or
			 any other Act with respect to assistance for a country shall not be construed
			 to restrict assistance under the Agricultural Trade Development and Assistance
			 Act of 1954: 
			 Provided, That none of the funds
			 appropriated to carry out title I of such Act and made available pursuant to
			 this subsection may be obligated or expended except as provided through the
			 regular notification procedures of the Committees on Appropriations.
					(c)ExceptionThis section shall not apply—
						(1)with respect to
			 section 620A of the Foreign Assistance Act of 1961 or any comparable provision
			 of law prohibiting assistance to countries that support international
			 terrorism; or
						(2)with respect to
			 section 116 of the Foreign Assistance Act of 1961 or any comparable provision
			 of law prohibiting assistance to the government of a country that violates
			 internationally recognized human rights.
						Impact on jobs in the united
		  states
				7028.None of the funds appropriated under titles
			 III through VI of this Act may be obligated or expended to provide—
					(1)any financial incentive to a business
			 enterprise currently located in the United States for the purpose of inducing
			 such an enterprise to relocate outside the United States if such incentive or
			 inducement is likely to reduce the number of employees of such business
			 enterprise in the United States because United States production is being
			 replaced by such enterprise outside the United States; or
					(2)assistance for any program, project, or
			 activity that contributes to the violation of internationally recognized
			 workers rights, as defined in section 507(4) of the
			 Trade Act of 1974, of workers in the
			 recipient country, including any designated zone or area in that country: 
			 Provided, That the application of
			 section 507(4)(D) and (E) of such Act should be commensurate with the level of
			 development of the recipient country and sector, and shall not preclude
			 assistance for the informal sector in such country, micro and small-scale
			 enterprise, and smallholder agriculture.
					International financial
		  institutions
				7029.(a)None of the funds appropriated under title
			 V of this Act may be made as payment to any international financial institution
			 while the United States executive director to such institution is compensated
			 by the institution at a rate which, together with whatever compensation such
			 executive director receives from the United States, is in excess of the rate
			 provided for an individual occupying a position at level IV of the Executive
			 Schedule under section 5315 of title 5, United States Code, or while any
			 alternate United States executive director to such institution is compensated
			 by the institution at a rate in excess of the rate provided for an individual
			 occupying a position at level V of the Executive Schedule under section 5316 of
			 title 5, United States Code.
					(b)The Secretary of the Treasury shall
			 instruct the United States executive director of each international financial
			 institution to oppose any loan, grant, strategy or policy of such institution
			 that would require user fees or service charges on poor people for primary
			 education or primary healthcare, including prevention, care and treatment for
			 HIV/AIDS, malaria, tuberculosis, and infant, child, and maternal health, in
			 connection with such institution's financing programs.
					(c)The Secretary of the Treasury shall
			 instruct the United States Executive Director of the International Monetary
			 Fund (the Fund) to use the voice and vote of the United States to oppose any
			 loan, project, agreement, memorandum, instrument, plan, or other program of the
			 Fund to a Heavily Indebted Poor Country that imposes budget caps or restraints
			 that do not allow the maintenance of or an increase in governmental spending on
			 healthcare or education; and to promote government spending on healthcare,
			 education, agriculture and food security, or other critical safety net programs
			 in all of the Fund’s activities with respect to Heavily Indebted Poor
			 Countries.
					(d)For the purposes of this Act
			 international financial institutions shall mean the
			 International Bank for Reconstruction and Development, the International
			 Development Association, the International Finance Corporation, the
			 Inter-American Development Bank, the International Monetary Fund, the Asian
			 Development Bank, the Asian Development Fund, the Inter-American Investment
			 Corporation, the North American Development Bank, the European Bank for
			 Reconstruction and Development, the African Development Bank and the African
			 Development Fund.
					Debt-for-development
				7030.In order to enhance the continued
			 participation of nongovernmental organizations in debt-for-development and
			 debt-for-nature exchanges, a nongovernmental organization which is a grantee or
			 contractor of the United States Agency for International Development may place
			 in interest bearing accounts local currencies which accrue to that organization
			 as a result of economic assistance provided under title III of this Act and,
			 subject to the regular notification procedures of the Committees on
			 Appropriations, any interest earned on such investment shall be used for the
			 purpose for which the assistance was provided to that organization.
					FINANCIAL MANAGEMENT AND BUDGET
		  TRANSPARENCY
					7031.(a)Limitation on direct
			 government-to-Government assistance
						(1)Funds
			 appropriated by this Act may be made available for direct
			 Government-to-Government assistance only if—
							(A)each implementing
			 agency or ministry to receive assistance has been assessed and is considered to
			 have the systems required to manage such assistance and any identified
			 vulnerabilities or weaknesses of such agency or ministry have been addressed;
			 and
								(i)the
			 recipient agency or ministry employs and utilizes staff with the necessary
			 technical, financial, and management capabilities;
								(ii)the recipient
			 agency or ministry has adopted competitive procurement policies and
			 systems;
								(iii)effective
			 monitoring and evaluation systems are in place to ensure that such assistance
			 is used for its intended purposes; and
								(iv)no
			 level of acceptable fraud is assumed.
								(B)the Government of
			 the United States and the government of the recipient country have agreed, in
			 writing—
								(i)on
			 clear and achievable objectives for the use of such assistance; and
								(ii)that such
			 assistance should be made on a cost-reimbursable basis.
								(2)In addition to
			 the requirements in subsection (a), no funds may be made available for such
			 assistance without prior consultation with, and notification to, the Committees
			 on Appropriations: 
			 Provided, That such notification
			 shall contain an explanation of how the proposed activity meets the
			 requirements of paragraph (1): 
			 Provided further, That the
			 requirements of this paragraph shall only apply to direct
			 Government-to-Government assistance in excess of $10,000,000 and all funds
			 available for cash transfer, budget support, and cash payments to
			 individuals.
						(3)The USAID
			 Administrator or the Secretary of State, as appropriate, shall suspend any such
			 assistance if the Administrator or the Secretary has credible information of
			 material misuse of such assistance, unless the Administrator or the Secretary
			 determines and reports to the Committees on Appropriations that it is in the
			 national interest of the United States to continue such assistance.
						(4)Not later than 90
			 days after the enactment of this Act and 6 months thereafter, the USAID
			 Administrator shall submit to the Committees on Appropriations a report
			 that—
							(A)details all
			 assistance described in subsection (a) provided during the previous 6-month
			 period by country, funding amount, source of funds, and type of such
			 assistance; and
							(B)the type of
			 procurement instrument or mechanism utilized and whether the assistance was
			 provided on a cost-reimbursable basis.
							(5)The USAID
			 Administrator shall submit to the Committees on Appropriations, concurrent with
			 the fiscal year 2013 congressional budget justification materials, amounts
			 planned for assistance described in subsection (a) by country, proposed funding
			 amount, source of funds, and type of assistance.
						(b)National budget
			 and contract transparency
						(1)Limitation on
			 FundingNone of the funds
			 appropriated under titles III and IV of this Act may be made available to the
			 central government of any country that does not meet minimum standards of
			 fiscal transparency: 
			 Provided, That the Secretary of
			 State shall develop “minimum standards of fiscal transparency” to be updated
			 and strengthened, as appropriate, to reflect best practices: 
			  Provided further, That the
			 Secretary shall make an annual determination of progress or “no
			 progress” for countries that do not meet minimum standards of fiscal
			 transparency and make those determinations publicly available in an annual
			 “Fiscal Transparency Report”.
						(2)Minimum
			 Standards of Fiscal TransparencyFor purposes of paragraph (1), “minimum
			 standards of fiscal transparency” shall include standards for the public
			 disclosure of budget documentation, including receipts and expenditures by
			 ministry, and government contracts and licenses for natural resource
			 extraction, to include bidding and concession allocation practices.
						(3)WaiverThe Secretary of State may waive the
			 limitation on funding in paragraph (1) on a country-by-country basis if the
			 Secretary reports to the Committees on Appropriations that the waiver is
			 important to the national interest of the United States: 
			 Provided, That such waiver shall
			 identify any steps taken by the government of the country to publicly disclose
			 its national budget and contracts which are additional to those which were
			 undertaken in previous fiscal years, include specific recommendations of short-
			 and long-term steps such government can take to improve budget transparency,
			 and identify benchmarks for measuring progress.
						(4)AssistanceOf the funds appropriated under title III
			 of this Act, not less than $5,000,000 should be made available for programs and
			 activities to assist the central governments of countries named in the list
			 required by paragraph (1) to improve budget transparency or to support civil
			 society organizations in such countries that promote budget transparency: 
			 Provided, That such sums shall be
			 in addition to funds otherwise made available for such purposes.
						(c)Anti-kleptocracy
						(1)Officials of foreign governments and their
			 immediate family members who the Secretary of State has credible information
			 have been involved in significant corruption, including corruption related to
			 the extraction of natural resources, shall be ineligible for entry into the
			 United States.
						(2)Individuals shall not be ineligible if
			 entry into the United States would further important United States law
			 enforcement objectives or is necessary to permit the United States to fulfill
			 its obligations under the United Nations Headquarters Agreement: 
			 Provided, That nothing in this
			 provision shall be construed to derogate from United States Government
			 obligations under applicable international agreements.
						(3)The Secretary may waive the application of
			 paragraph (1) if the Secretary determines that the waiver would serve a
			 compelling national interest or that the circumstances which caused the
			 individual to be ineligible have changed sufficiently.
						(4)Not later than 90 days after enactment of
			 this Act and 180 days thereafter, the Secretary of State shall submit a report,
			 in classified form if necessary, to the Committees on Appropriations describing
			 the information regarding corruption concerning each of the individuals found
			 ineligible pursuant to paragraph (1), a list of any waivers provided under
			 subsection (3), and the justification for each waiver.
						Authority to engage in debt buybacks or
		  sales
				7032.(a)Loans eligible for sale, reduction, or
			 cancellation
						(1)Authority to sell, reduce, or cancel
			 certain loansNotwithstanding
			 any other provision of law, the President may, in accordance with this section,
			 sell to any eligible purchaser any concessional loan or portion thereof made
			 before January 1, 1995, pursuant to the Foreign
			 Assistance Act of 1961, to the government of any eligible country as
			 defined in section 702(6) of that Act or on receipt of payment from an eligible
			 purchaser, reduce or cancel such loan or portion thereof, only for the purpose
			 of facilitating—
							(A)debt-for-equity swaps, debt-for-development
			 swaps, or debt-for-nature swaps; or
							(B)a debt buyback by an eligible country of
			 its own qualified debt, only if the eligible country uses an additional amount
			 of the local currency of the eligible country, equal to not less than 40
			 percent of the price paid for such debt by such eligible country, or the
			 difference between the price paid for such debt and the face value of such
			 debt, to support activities that link conservation and sustainable use of
			 natural resources with local community development, and child survival and
			 other child development, in a manner consistent with sections 707 through 710
			 of the Foreign Assistance Act of
			 1961, if the sale, reduction, or cancellation would not contravene
			 any term or condition of any prior agreement relating to such loan.
							(2)Terms and conditionsNotwithstanding any other provision of law,
			 the President shall, in accordance with this section, establish the terms and
			 conditions under which loans may be sold, reduced, or canceled pursuant to this
			 section.
						(3)AdministrationThe Facility, as defined in section 702(8)
			 of the Foreign Assistance Act of
			 1961, shall notify the administrator of the agency primarily
			 responsible for administering part I of the Foreign Assistance Act of 1961 of purchasers
			 that the President has determined to be eligible, and shall direct such agency
			 to carry out the sale, reduction, or cancellation of a loan pursuant to this
			 section: 
			 Provided, That such agency shall
			 make adjustment in its accounts to reflect the sale, reduction, or
			 cancellation.
						(4)LimitationThe authorities of this subsection shall be
			 available only to the extent that appropriations for the cost of the
			 modification, as defined in section 502 of the Congressional Budget Act of
			 1974, are made in advance.
						(b)Deposit of proceedsThe proceeds from the sale, reduction, or
			 cancellation of any loan sold, reduced, or canceled pursuant to this section
			 shall be deposited in the United States Government account or accounts
			 established for the repayment of such loan.
					(c)Eligible purchasersA loan may be sold pursuant to subsection
			 (a)(1)(A) only to a purchaser who presents plans satisfactory to the President
			 for using the loan for the purpose of engaging in debt-for-equity swaps,
			 debt-for-development swaps, or debt-for-nature swaps.
					(d)Debtor consultationsBefore the sale to any eligible purchaser,
			 or any reduction or cancellation pursuant to this section, of any loan made to
			 an eligible country, the President should consult with the country concerning
			 the amount of loans to be sold, reduced, or canceled and their uses for
			 debt-for-equity swaps, debt-for-development swaps, or debt-for-nature
			 swaps.
					(e)Availability of fundsThe authority provided by subsection (a)
			 may be used only with regard to funds appropriated by this Act under the
			 heading Debt Restructuring.
					Multi-year
		  commitments
				7033.None of the funds appropriated by this Act
			 may be used to make a future year funding pledge for any multilateral or
			 bilateral program funded in titles III through VI of this Act unless such
			 pledge was—
					(1)previously justified in a congressional
			 budget justification;
					(2)included in an Act making appropriations
			 for the Department of State, foreign operations, and related programs or
			 previously authorized by an Act of Congress;
					(3)notified in accordance with the regular
			 notification procedures of the Committees on Appropriations; or
					(4)the subject of prior consultation with the
			 Committees on Appropriations and such consultation was conducted at least 7
			 days in advance of the pledge.
					special
		  provisions
				7034.(a)Victims of war,
			 displaced children, and displaced burmeseFunds appropriated in titles III and VI of
			 this Act that are made available for victims of war, displaced children, and
			 displaced Burmese, and to assist victims of trafficking in persons and, subject
			 to the regular notification procedures of the Committees on Appropriations, to
			 combat such trafficking, may be made available notwithstanding any other
			 provision of law.
					(b)Reconstituting
			 civilian police authorityIn providing assistance with funds
			 appropriated by this Act under section 660(b)(6) of the Foreign Assistance Act
			 of 1961, support for a nation emerging from instability may be deemed to mean
			 support for regional, district, municipal, or other sub-national entity
			 emerging from instability, as well as a nation emerging from
			 instability.
					(c)World food programFunds managed by the Bureau for Democracy,
			 Conflict, and Humanitarian Assistance, United States Agency for International
			 Development (USAID), from this or any other Act, shall be made available as a
			 general contribution to the World Food Program, notwithstanding any other
			 provision of law.
					(d)Disarmament,
			 demobilization and reintegrationNotwithstanding any other
			 provision of law, regulation or Executive order, funds appropriated by this Act
			 and prior Acts making appropriations for the Department of State, foreign
			 operations, and related programs under the headings Economic Support
			 Fund, Peacekeeping Operations, International
			 Disaster Assistance, and Transition Initiatives should
			 be made available to support programs to disarm, demobilize, and reintegrate
			 into civilian society former members of foreign terrorist organizations: 
			 Provided, That the Secretary of
			 State shall consult with the Committees on Appropriations prior to the
			 obligation of funds pursuant to this subsection: 
			 Provided further, That for the
			 purposes of this subsection the term foreign terrorist
			 organization means an organization designated as a terrorist
			 organization under section 219 of the Immigration and Nationality Act.
					(e)Research and
			 trainingFunds appropriated by this Act under the heading
			 Economic Support Fund may be made available to carry out the
			 Program for Research and Training on Eastern Europe and the Independent States
			 of the Former Soviet Union (title VIII) as authorized by the Soviet-Eastern
			 European Research and Training Act of 1983 (22 U.S.C. 4501–4508).
					(f)ContingenciesDuring fiscal year 2012, the President may
			 use up to $50,000,000 under the authority of section 451 of the Foreign
			 Assistance Act of 1961, notwithstanding any other provision of law.
					(g)Consolidation of ReportsThe Secretary of State, in coordination
			 with the USAID Administrator, shall submit to the Committees on Appropriations,
			 and other relevant congressional committees, not later than 90 days after
			 enactment of this Act recommendations for the consolidation or combination of
			 reports (including plans and strategies) that are called for by any provision
			 of law to be submitted to the Congress and that are substantially duplicative
			 of others called for by any other provision of law: 
			 Provided, That reports are
			 considered substantially duplicative if they are required to
			 address at least more than half of the same substantive factors, criteria and
			 issues that are required to be addressed by any other report, and any such
			 consolidated report must address all the substantive factors, criteria and
			 issues required to be addressed in each of the individual reports: 
			  Provided further, That reports
			 affected by this subsection are those within the purview of, or prepared
			 primarily by, the Department of State and USAID and that relate to matters
			 addressed under this Act or any other Act authorizing or appropriating funds
			 for use by, or actions of, the Department of State or USAID.
					(h)Promotion of Democracy
						(1)Funds made available by this Act that are
			 made available for the promotion of democracy may be made available
			 notwithstanding any other provision of law, and with regard to the National
			 Endowment for Democracy, any regulation.
						(2)For the purposes of funds appropriated by
			 this Act, the term promotion of democracy means programs that
			 support good governance, human rights, independent media, and the rule of law,
			 and otherwise strengthen the capacity of democratic political parties,
			 governments, nongovernmental organizations and institutions, and citizens to
			 support the development of democratic states, institutions, and practices that
			 are responsive and accountable to citizens.
						(3)With respect to the provision of assistance
			 for democracy, human rights and governance activities in this Act, the
			 organizations implementing such assistance and the specific nature of that
			 assistance shall not be subject to the prior approval by the government of any
			 foreign country.
						(4)Funds appropriated under the heading
			 Economic Support Fund shall be made available to the Bureau of
			 Democracy, Human Rights and Labor for programs to promote human rights by
			 expanding open and uncensored access to information and communication as
			 identified in the Department of State’s Internet freedom strategy: 
			 Provided, That funds made
			 available by this paragraph should be matched by sources other than the United
			 States Government, as appropriate: 
			  Provided further, That the
			 Secretary of State shall coordinate the development and uses of circumvention
			 and secure communications technologies with the Administrator of the United
			 States Agency for International Development and the Broadcasting Board of
			 Governors, as appropriate: 
			  Provided further, That the
			 circumvention technologies and programs supported by funds made available by
			 this Act, shall undergo a review, to include an assessment of the protection
			 against such technologies being used for illicit purposes.
						(5)Funds appropriated by this Act that are
			 made available to promote democracy and human rights shall also be made
			 available to support freedom of religion, especially in the Middle East and
			 North Africa.
						(i)Partner VettingFunds appropriated in this Act or any prior
			 Acts making appropriations for the Department of State, foreign operations, and
			 related programs shall be used by the Secretary of State and the Administrator
			 of the United States Agency for International Development (USAID), as
			 appropriate, to support the development and implementation of a Partner Vetting
			 System (PVS) pilot program: 
			 Provided, That such pilot program
			 shall be implemented not later than September 30, 2012: 
			  Provided further, That the
			 Secretary of State and the USAID Administrator shall jointly submit a report to
			 the Committees on Appropriations not later than 30 days after completion of the
			 pilot program on the estimated timeline and criteria for evaluating the PVS for
			 expansion.
					(j)Protections and Remedies for Employees of
			 Diplomatic Missions and International OrganizationsThe Secretary of State shall implement
			 section 203(a)(2) of the William Wilberforce Trafficking Victims Protection
			 Reauthorization Act of 2008 (Public Law 110–457): 
			 Provided, That in determining
			 whether to suspend the issuance of A–3 or G–5 visas to applicants seeking to
			 work for officials of a diplomatic mission or international organization, the
			 Secretary shall consider whether a final court judgment has been issued against
			 a current or former employee of such mission or organization (and the time
			 period for a final appeal has expired) or whether the Department of State has
			 requested that immunity of individual diplomats or family members be waived to
			 permit criminal prosecution: 
			 Provided further, That the
			 Secretary should continue to assist in obtaining payment of final court
			 judgments awarded to A–3 and G–5 visa holders, including encouraging the
			 sending states to provide compensation directly to victims: 
			 Provided further, That the
			 Secretary shall include, in a manner the Secretary deems appropriate, all
			 trafficking cases involving A–3 or G–5 visa holders in the Trafficking in
			 Persons annual report for which a final civil judgment has been issued (and the
			 time period for final appeal has expired) or the Department of Justice has
			 determined that the United States Government would seek to indict the diplomat
			 or a family member but for diplomatic immunity.
					(k)Modification of amendmentSection 620J of the
			 Foreign Assistance Act of 1961
			 (Limitation on Assistance to Security Forces) is amended as follows:
						(1)by redesignating the section as section
			 620M;
						(2)in subsection (a), by striking
			 evidence and inserting information and by
			 striking gross violations and inserting a gross
			 violation;
						(3)in subsection (b), by striking
			 measures and inserting steps; and
						(4)by adding the following subsection:
							
								(d)Credible informationThe Secretary shall establish, and
				periodically update, procedures to—
									(1)ensure that for each country the Department
				of State has a current list of all security force units receiving United States
				training, equipment, or other types of assistance;
									(2)facilitate receipt by the Department of
				State and United States embassies of information from individuals and
				organizations outside the United States Government about gross violations of
				human rights by security force units;
									(3)routinely request and obtain such
				information from the Department of Defense, the Central Intelligence Agency,
				and other United States Government sources;
									(4)ensure that such information is evaluated
				and preserved;
									(5)ensure that when vetting an individual for
				eligibility to receive United States training the individual’s unit is also
				vetted;
									(6)seek to identify the unit involved when
				credible information of a gross violation exists but the identity of the unit
				is lacking; and
									(7)make publicly available, to the maximum
				extent practicable, the identity of those units for which no assistance shall
				be furnished pursuant to subsection
				(a).
									
						(l)Sections repealedSections 494, 495, and 495B through 495K of
			 the Foreign Assistance Act of 1961
			 are hereby repealed.
					(m)Extension of
			 authorities
						(1)Section 1(b)(2) of the Passport Act of June
			 4, 1920 (22 U.S.C. 214(b)(2)) shall be applied by substituting September
			 30, 2012 for September 30, 2010.
						(2)The authority provided by section 301(a)(3)
			 of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C.
			 4831(a)(3)) shall remain in effect through September 30, 2012.
						(3)The authority contained in section 1115(d)
			 of Public Law 111–32 shall remain in effect through September 30, 2012.
						(4)Section 824(g) of the Foreign Service Act
			 of 1980 (22 U.S.C. 4064(g)) shall be applied by substituting September
			 30, 2012 for October 1, 2010 in paragraph (2).
						(5)Section 61(a) of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2733(a)) shall be applied by substituting
			 September 30, 2012 for October 1, 2010 in
			 paragraph (2).
						(6)Section 625(j)(1) of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2385(j)(1)) shall be applied by substituting
			 September 30, 2012 for October 1, 2010 in
			 subparagraph (B).
						(7)The authority contained in section
			 1603(a)(2) of Public Law 109–234, as amended, shall remain in effect through
			 September 30, 2012.
						(8)The authority provided by section 1113 of
			 Public Law 111–32 shall remain in effect through September 30, 2012: 
			 Provided, That none of the funds
			 appropriated or otherwise made available by this Act or any other Act making
			 appropriations for the Department of State, foreign operations, and related
			 programs may be used to implement phase 3 of such authority.
						(n)Reports RepealedSection 133(d) of Public Law 87–195;
			 section 807 of Public Law 98–164; section 704(c) of Public Law 101–179; section
			 104 of Public Law 102–511; section 560(g) of Public Law 103–87; section 514(a)
			 of Public Law 103–236; section 605(c) of Appendix G, Public Law 106–113;
			 sections 3203 and 3204(f) of division B of Public Law 106–246; section
			 564(g)(4) of Public Law 106–429; sections 694(a), 694(b), 704 and 1321 of
			 Public Law 107–228; and section 409(c) of Public Law 108–447 are hereby
			 repealed.
					(o)Government ExpendituresFunds appropriated under title III and
			 under the heading International Narcotics Control and Law
			 Enforcement in this Act should not be made available for assistance for
			 any government for programs or activities in fiscal year 2013 if the Secretary
			 of State or the Administrator of the United States Agency for International
			 Development has credible information that such government is reducing its own
			 expenditures for such programs or activities as a result of the assistance
			 provided and for reasons that are inconsistent with the purposes of such
			 assistance.
					(p)International Child
			 AbductionsThe Secretary of
			 State may withhold funds appropriated under title III of this Act for
			 assistance for the central government of any country that the Secretary
			 determines is not taking appropriate steps to comply with the Convention on the
			 Civil Aspects of International Child Abductions, done at the Hague on October
			 25, 1980: 
			 Provided, That the Secretary
			 shall report to the Committees on Appropriations within 15 days of making any
			 such determination.
					(q)redesignations
						(1)The position of Advisor established
			 pursuant to section 699B of division J of Public Law 110–161 shall, within 45
			 days of enactment of this Act and notwithstanding the requirements of such
			 section, be moved to the United States Agency for International Development
			 (USAID): 
			 Provided, That the Advisor shall
			 hereafter be appointed by the USAID Administrator and shall report directly to
			 the Administrator: 
			  Provided further, That the
			 responsibilities of the Advisor enumerated in section 699B(b) shall remain in
			 full force and effect.
						(2)The position of Coordinator established
			 pursuant to section 664 of division J of Public Law 110–161 shall, within 45
			 days of enactment of this Act and notwithstanding the requirements of such
			 section, be moved to the United States Agency for International Development
			 (USAID): 
			 Provided, That the Coordinator
			 shall hereafter be appointed by the USAID Administrator and shall report
			 directly to the Administrator: 
			  Provided further, That the
			 responsibilities of the Coordinator enumerated in the first sentence of section
			 664(c) shall remain in full force and effect: 
			  Provided further, That the
			 limitation in the second sentence of such section shall hereafter no longer
			 apply to the Coordinator.
						(r)Extension of
			 authorityThe Foreign Operations, Export Financing, and Related
			 Programs Appropriations Act, 1990 (Public Law 101–167) is amended—
						(1)in section 599D
			 (8 U.S.C. 1157 note)—
							(A)in subsection
			 (b)(3), by striking and 2011 and inserting 2011, and
			 2012; and
							(B)in subsection
			 (e), by striking June 1, 2011 each place it apperas and
			 inserting October 1, 2012; and
							(2)in section 599E
			 (8 U.S.C. 1255 note) in subsection (b)(2), by striking 2011 and
			 inserting 2012.
						Arab league boycott of
		  israel
				7035.It is the sense of the Congress
			 that—
					(1)the Arab League boycott of Israel, and the
			 secondary boycott of American firms that have commercial ties with Israel, is
			 an impediment to peace in the region and to United States investment and trade
			 in the Middle East and North Africa;
					(2)the Arab League boycott, which was
			 regrettably reinstated in 1997, should be immediately and publicly terminated,
			 and the Central Office for the Boycott of Israel immediately disbanded;
					(3)all Arab League states should normalize
			 relations with their neighbor Israel;
					(4)the President and the Secretary of State
			 should continue to vigorously oppose the Arab League boycott of Israel and find
			 concrete steps to demonstrate that opposition by, for example, taking into
			 consideration the participation of any recipient country in the boycott when
			 determining to sell weapons to said country; and
					(5)the President should report to Congress
			 annually on specific steps being taken by the United States to encourage Arab
			 League states to normalize their relations with Israel to bring about the
			 termination of the Arab League boycott of Israel, including those to encourage
			 allies and trading partners of the United States to enact laws prohibiting
			 businesses from complying with the boycott and penalizing businesses that do
			 comply.
					Palestinian
		  statehood
				7036.(a)Limitation on assistanceNone of the funds appropriated under titles
			 III through VI of this Act may be provided to support a Palestinian state
			 unless the Secretary of State determines and certifies to the appropriate
			 congressional committees that—
						(1)the governing entity of a new Palestinian
			 state—
							(A)has demonstrated a firm commitment to
			 peaceful co-existence with the State of Israel;
							(B)is taking appropriate measures to counter
			 terrorism and terrorist financing in the West Bank and Gaza, including the
			 dismantling of terrorist infrastructures, and is cooperating with appropriate
			 Israeli and other appropriate security organizations; and
							(2)the Palestinian Authority (or the governing
			 entity of a new Palestinian state) is working with other countries in the
			 region to vigorously pursue efforts to establish a just, lasting, and
			 comprehensive peace in the Middle East that will enable Israel and an
			 independent Palestinian state to exist within the context of full and normal
			 relationships, which should include—
							(A)termination of all claims or states of
			 belligerency;
							(B)respect for and acknowledgment of the
			 sovereignty, territorial integrity, and political independence of every state
			 in the area through measures including the establishment of demilitarized
			 zones;
							(C)their right to live in peace within secure
			 and recognized boundaries free from threats or acts of force;
							(D)freedom of navigation through international
			 waterways in the area; and
							(E)a framework for achieving a just settlement
			 of the refugee problem.
							(b)Sense of congressIt is the sense of Congress that the
			 governing entity should enact a constitution assuring the rule of law, an
			 independent judiciary, and respect for human rights for its citizens, and
			 should enact other laws and regulations assuring transparent and accountable
			 governance.
					(c)WaiverThe President may waive subsection (a) if
			 the President determines that it is important to the national security
			 interests of the United States to do so.
					(d)ExemptionThe restriction in subsection (a) shall not
			 apply to assistance intended to help reform the Palestinian Authority and
			 affiliated institutions, or the governing entity, in order to help meet the
			 requirements of subsection (a), consistent with the provisions of section 7040
			 of this Act (Limitation on Assistance for the Palestinian
			 Authority).
					Restrictions concerning the palestinian
		  authority
				7037.None of the funds appropriated under titles
			 II through VI of this Act may be obligated or expended to create in any part of
			 Jerusalem a new office of any department or agency of the United States
			 Government for the purpose of conducting official United States Government
			 business with the Palestinian Authority over Gaza and Jericho or any successor
			 Palestinian governing entity provided for in the Israel-PLO Declaration of
			 Principles: 
			 Provided, That this restriction
			 shall not apply to the acquisition of additional space for the existing
			 Consulate General in Jerusalem: 
			 Provided further, That meetings
			 between officers and employees of the United States and officials of the
			 Palestinian Authority, or any successor Palestinian governing entity provided
			 for in the Israel-PLO Declaration of Principles, for the purpose of conducting
			 official United States Government business with such authority should continue
			 to take place in locations other than Jerusalem: 
			 Provided further, That as has
			 been true in the past, officers and employees of the United States Government
			 may continue to meet in Jerusalem on other subjects with Palestinians
			 (including those who now occupy positions in the Palestinian Authority), have
			 social contacts, and have incidental discussions.
					Prohibition on assistance to the
		  palestinian broadcasting corporation
					7038.None of the funds appropriated or otherwise
			 made available by this Act may be used to provide equipment, technical support,
			 consulting services, or any other form of assistance to the Palestinian
			 Broadcasting Corporation.
					Assistance for the west bank and
		  gaza
					7039.(a)OversightFor fiscal year 2012, 30 days prior to the
			 initial obligation of funds for the bilateral West Bank and Gaza Program, the
			 Secretary of State shall certify to the Committees on Appropriations that
			 procedures have been established to assure the Comptroller General of the
			 United States will have access to appropriate United States financial
			 information in order to review the uses of United States assistance for the
			 Program funded under the heading Economic Support Fund for the
			 West Bank and Gaza.
					(b)VettingPrior to the obligation of funds
			 appropriated by this Act under the heading Economic Support Fund
			 for assistance for the West Bank and Gaza, the Secretary of State shall take
			 all appropriate steps to ensure that such assistance is not provided to or
			 through any individual, private or government entity, or educational
			 institution that the Secretary knows or has reason to believe advocates, plans,
			 sponsors, engages in, or has engaged in, terrorist activity nor, with respect
			 to private entities or educational institutions, those that have as a principal
			 officer of the entity's governing board or governing board of trustees any
			 individual that has been determined to be involved in, or advocating terrorist
			 activity or determined to be a member of a designated foreign terrorist
			 organization: 
			 Provided, That the Secretary of
			 State shall, as appropriate, establish procedures specifying the steps to be
			 taken in carrying out this subsection and shall terminate assistance to any
			 individual, entity, or educational institution which the Secretary has
			 determined to be involved in or advocating terrorist activity.
					(c)Prohibition
						(1)None of the funds appropriated under titles
			 III through VI of this Act for assistance under the West Bank and Gaza Program
			 may be made available for the purpose of recognizing or otherwise honoring
			 individuals who commit, or have committed acts of terrorism.
						(2)Notwithstanding any other provision of law,
			 none of the funds made available by this or prior appropriations Acts,
			 including funds made available by transfer, may be made available for
			 obligation for security assistance for the West Bank and Gaza until the
			 Secretary of State reports to the Committees on Appropriations on the
			 benchmarks that have been established for security assistance for the West Bank
			 and Gaza and reports on the extent of Palestinian compliance with such
			 benchmarks.
						(d)Audits
						(1)The Administrator of the United States
			 Agency for International Development shall ensure that Federal or non-Federal
			 audits of all contractors and grantees, and significant subcontractors and
			 sub-grantees, under the West Bank and Gaza Program, are conducted at least on
			 an annual basis to ensure, among other things, compliance with this
			 section.
						(2)Of the funds appropriated by this Act up to
			 $500,000 may be used by the Office of Inspector General of the United States
			 Agency for International Development for audits, inspections, and other
			 activities in furtherance of the requirements of this subsection: 
			 Provided, That such funds are in
			 addition to funds otherwise available for such purposes.
						(e)Subsequent to the certification specified
			 in subsection (a), the Comptroller General of the United States shall conduct
			 an audit and an investigation of the treatment, handling, and uses of all funds
			 for the bilateral West Bank and Gaza Program, including all funds provided as
			 cash transfer assistance, in fiscal year 2012 under the heading Economic
			 Support Fund, and such audit shall address—
						(1)the extent to which such Program complies
			 with the requirements of subsections (b) and (c); and
						(2)an examination of all programs, projects,
			 and activities carried out under such Program, including both obligations and
			 expenditures.
						(f)Funds made available in this Act for West
			 Bank and Gaza shall be subject to the regular notification procedures of the
			 Committees on Appropriations.
					(g)Not later than 180 days after enactment of
			 this Act, the Secretary of State shall submit a report to the Committees on
			 Appropriations updating the report contained in section 2106 of chapter 2 of
			 title II of Public Law 109–13.
					Limitation on assistance for the
		  palestinian authority
				7040.(a)Prohibition of fundsNone of the funds appropriated by this Act
			 to carry out the provisions of chapter 4 of part II of the Foreign Assistance
			 Act of 1961 may be obligated or expended with respect to providing funds to the
			 Palestinian Authority.
					(b)WaiverThe prohibition included in subsection (a)
			 shall not apply if the President certifies in writing to the Speaker of the
			 House of Representatives, the President pro tempore of the Senate, and the
			 Committees on Appropriations that waiving such prohibition is important to the
			 national security interests of the United States.
					(c)Period of application of
			 waiverAny waiver pursuant to
			 subsection (b) shall be effective for no more than a period of 6 months at a
			 time and shall not apply beyond 12 months after the enactment of this
			 Act.
					(d)ReportWhenever the waiver authority pursuant to
			 subsection (b) is exercised, the President shall submit a report to the
			 Committees on Appropriations detailing the justification for the waiver, the
			 purposes for which the funds will be spent, and the accounting procedures in
			 place to ensure that the funds are properly disbursed: 
			 Provided, That the report shall
			 also detail the steps the Palestinian Authority has taken to arrest terrorists,
			 confiscate weapons and dismantle the terrorist infrastructure.
					(e)CertificationIf the President exercises the waiver
			 authority under subsection (b), the Secretary of State must certify and report
			 to the Committees on Appropriations prior to the obligation of funds that the
			 Palestinian Authority has established a single treasury account for all
			 Palestinian Authority financing and all financing mechanisms flow through this
			 account, no parallel financing mechanisms exist outside of the Palestinian
			 Authority treasury account, and there is a single comprehensive civil service
			 roster and payroll.
					(f)Prohibition to Hamas and the Palestine
			 Liberation Organization
						(1)None of the funds appropriated in titles
			 III through VI of this Act may be obligated for salaries of personnel of the
			 Palestinian Authority located in Gaza or may be obligated or expended for
			 assistance to Hamas or any entity effectively controlled by Hamas, any
			 power-sharing government of which Hamas is a member, or that results from an
			 agreement with Hamas and over which Hamas exercises undue influence.
						(2)Notwithstanding the limitation of
			 subsection (1), assistance may be provided to a power-sharing government only
			 if the President certifies and reports to the Committees on Appropriations that
			 such government, including all of its ministers or such equivalent, has
			 publicly accepted and is complying with the principles contained in section
			 620K(b)(1)(A) and (B) of the Foreign Assistance Act of 1961, as amended.
						(3)The President may exercise the authority in
			 section 620K(e) of the Foreign Assistance Act as added by the Palestinian
			 Anti-Terrorism Act of 2006 (Public Law 109–446) with respect to this
			 subsection.
						(4)Whenever the certification pursuant to
			 paragraph (2) is exercised, the Secretary of State shall submit a report to the
			 Committees on Appropriations within 120 days of the certification and every
			 quarter thereafter on whether such government, including all of its ministers
			 or such equivalent are continuing to comply with the principles contained in
			 section 620K(b)(1)(A) and (B) of the Foreign Assistance Act of 1961, as
			 amended: 
			 Provided, That the report shall
			 also detail the amount, purposes and delivery mechanisms for any assistance
			 provided pursuant to the abovementioned certification and a full accounting of
			 any direct support of such government.
						(5)None of the funds appropriated under titles
			 III through VI of this Act may be obligated for assistance for the Palestine
			 Liberation Organization.
						NEAR EAST
				7041.(a)Egypt
						(1)(A)None of the funds appropriated under titles
			 III and IV of this Act and in prior Acts making appropriations for the
			 Department of State, foreign operations, and related programs may be made
			 available for assistance for the central Government of Egypt unless the
			 Secretary of State certifies to the Committees on Appropriations that such
			 government is meeting its obligations under the 1979 Egypt-Israel Peace
			 Treaty.
							(B)Prior to the obligation of funds
			 appropriated by this Act under the heading “Foreign Military Financing
			 Program”, the Secretary of State shall certify to the Committees on
			 Appropriations that the Government of Egypt is supporting the transition to
			 civilian government including holding free and fair elections; implementing
			 policies to protect freedom of expression, association, and religion, and due
			 process of law.
							(C)The Secretary of State may waive the
			 requirements of paragraphs (A) and (B) if the Secretary determines and reports
			 to the Committees on Appropriations that to do so is in the national security
			 interest of the United States: 
			 Provided, That such determination
			 and report shall include a detailed justification for such waiver.
							(2)The Secretary of State shall consult with
			 the Committees on Appropriations prior to the transfer of funds appropriated by
			 this Act under the heading Foreign Military Financing Program to
			 an interest-bearing account for Egypt.
						(3)Funds appropriated under the heading
			 Economic Support Fund in this Act and prior Acts (including
			 previously obligated funds), may be made available, notwithstanding any other
			 provision of law, for an Egypt initiative, particularly for the specific costs
			 referred to in the authorities referenced herein, for the purpose of improving
			 the lives of the Egyptian people through education, investment in jobs and
			 skills (including secondary and vocational education), and access to finance
			 for small and medium enterprises with emphasis on expanding opportunities for
			 women, as well as other appropriate market-reform and economic growth
			 activities: 
			 Provided, That the provisions of
			 title VI of Public Law 103–306 pertaining to funds for Jordan shall be deemed
			 to apply to any such initiative and to funds available under this section to
			 carry out such an initiative in the same manner as such cited provisions apply
			 to Jordan, subject to the following provisos: 
			  Provided further, That
			 subparagraph (b)(2) shall be deemed not to apply and the amount made available
			 pursuant to this section as set forth in the explanatory statement described in
			 section 4 (in the matter preceding division A of this consolidated Act) and
			 incorporated herein shall be deemed to apply in lieu of the figure in
			 subparagraph (b)(1): 
			  Provided further, That the
			 authority to reduce debt shall include authority to exchange an outstanding
			 obligation for a new obligation and to permit both principal and interest
			 payments on new obligations to be deposited into a fund established for such
			 purpose, to be used in accordance with purposes set forth in an agreement
			 between the United States and Egypt: 
			  Provided further, That the
			 authority of this paragraph shall only be made available after the Secretary of
			 State certifies to the Committees on Appropriations that the Government of
			 Egypt is implementing economic development policies consistent with the
			 objectives of such initiative: 
			  Provided further, That funds
			 made available for such initiative shall be subject to the regular notification
			 procedures of the Committees on Appropriations.
						(b)Enterprise fundsUp to $60,000,000 of funds appropriated
			 under the heading Economic Support Fund in this Act and prior
			 acts making appropriations for the Department of State, foreign operations, and
			 related programs (and including previously obligated funds), that are available
			 for assistance for Egypt, up to $20,000,000 of such funds that are available
			 for assistance for Tunisia, and up to $60,000,000 of such funds that are
			 available for assistance for Jordan, respectively, may be made available
			 notwithstanding any other provision of law, to establish and operate one or
			 more enterprise funds for Egypt, Tunisia, and Jordan, respectively: 
			 Provided, That provisions
			 contained in section 201 of the Support for East European Democracy (SEED) Act
			 of 1989 (excluding the provisions of subsections (b), (c), (d)(3), and (f) of
			 that section), shall be deemed to apply to any such fund or funds, and to funds
			 made available to such fund or funds, in order to enable such fund or funds to
			 provide assistance for purposes of this section: 
			  Provided further, That section
			 7077 of division F of Public Law 111–117 shall apply to any such fund or funds
			 established pursuant to this subsection: 
			  Provided further, That not more
			 than 5 percent of the funds made available pursuant to this subsection should
			 be available for administrative expenses of such fund or funds and not later
			 than 1 year after the date of enactment of this Act, and annually thereafter
			 until each fund is dissolved, each fund shall submit to the Committees on
			 Appropriations a report detailing the administrative expenses of such fund: 
			  Provided further, That each fund
			 shall be governed by a Board of Directors comprised of six private United
			 States citizens and three private citizens of each country, respectively, who
			 have had international business careers and demonstrated expertise in
			 international and emerging markets investment activities: 
			  Provided further, That not later
			 than 1 year after the entry into force of the initial grant agreement under
			 this section and annually thereafter, each fund shall prepare and make
			 available to the public on an Internet Web site administered by the fund a
			 detailed report on the fund’s activities during the previous year: 
			  Provided further, That the
			 authority of any such fund or funds to provide assistance shall cease to be
			 effective on December 31, 2022: 
			  Provided further, That funds
			 made available pursuant to this section shall be subject to prior consultation
			 with the Committees on Appropriations.
					(c)Iran
						(1)It is the policy of the United States to
			 seek to prevent Iran from achieving the capability to produce or otherwise
			 manufacture nuclear weapons, including by supporting international diplomatic
			 efforts to halt Iran's uranium enrichment program, and the President should
			 fully implement and enforce the Iran Sanctions Act of 1996, as amended (Public
			 Law 104–172) as a means of encouraging foreign governments to require
			 state-owned and private entities to cease all investment in, and support of,
			 Iran's energy sector and all exports of refined petroleum products to
			 Iran.
						(2)None of the funds appropriated or otherwise
			 made available in this Act under the heading Export-Import Bank of the
			 United States may be used by the Export-Import Bank of the United
			 States to provide any new financing (including loans, guarantees, other
			 credits, insurance, and reinsurance) to any person that is subject to sanctions
			 under paragraph (2) or (3) of section 5(a) of the Iran Sanctions Act of 1996
			 (Public Law 104–172).
						(3)The reporting requirements in section
			 7043(c) in division F of Public Law 111–117 shall continue in effect during
			 fiscal year 2012 as if part of this Act: 
			 Provided, That the date in
			 subsection (c)(1) shall be deemed to be September 30,
			 2012.
						(d)Iraq
						(1)Funds appropriated or otherwise made
			 available by this Act for assistance for Iraq shall be made available in a
			 manner that utilizes Iraqi entities to the maximum extent practicable, and in
			 accordance with the cost-matching and other requirements in the Department of
			 State’s April 9, 2009 Guidelines for Government of Iraq Financial
			 Participation in United States Government-Funded Civilian Foreign Assistance
			 Programs and Projects.
						(2)None of the funds appropriated or otherwise
			 made available by this Act may be used by the Government of the United States
			 to enter into a permanent basing rights agreement between the United States and
			 Iraq.
						(3)Funds appropriated by this Act under titles
			 III and VI for assistance for Iraq may be made available notwithstanding any
			 other provision of law, except for this subsection and section 620M of the
			 Foreign Assistance Act of 1961, as amended by this Act.
						(4)Funds appropriated by this Act for
			 assistance for Iraq under the heading Economic Support Fund
			 shall be made available for programs and activities for which policy
			 justifications and decisions shall be the responsibility of the United States
			 Chief of Mission in Iraq.
						(5)(A)Of the funds appropriated under the heading
			 Diplomatic and Consular Programs in title VIII of this Act that
			 are made available for security and provincial operations for the Department of
			 State in Iraq, 15 percent shall be withheld from obligation until the Secretary
			 of State submits a report to the Committees on Appropriations detailing—
								(i)an assessment of the security environment
			 in Iraq with respect to facilities and personnel, and the anticipated impact of
			 the withdrawal of United States Armed Forces in Iraq on such environment, on a
			 facility-by-facility basis;
								(ii)an assessment of the security requirements
			 at each facility, and the estimated cost of sustaining such requirements over
			 the next 3 fiscal years;
								(iii)the types of military equipment to be used
			 to meet the security requirements at each facility;
								(iv)the number of United States Government
			 personnel anticipated at each facility, a general description of the duties of
			 such personnel, and the number and cost of contractors anticipated at each
			 facility required for operational and other support; and
								(v)a description of contingency plans,
			 including evacuation, at each facility for United States Government personnel
			 and contractors.
								(B)The report required by this paragraph may
			 be submitted in classified form, if necessary.
							(e)Lebanon
						(1)None of the funds appropriated by this Act
			 may be made available for the Lebanese Armed Forces (LAF) if the LAF is
			 controlled by a foreign terrorist organization, as defined by section 219 of
			 the Immigration and Nationality Act.
						(2)Funds appropriated by this Act under the
			 heading “Foreign Military Financing Program” for assistance for Lebanon may be
			 made available only to professionalize the LAF and to strengthen border
			 security and combat terrorism, including training and equipping the LAF to
			 secure Lebanon's borders, interdicting arms shipments, preventing the use of
			 Lebanon as a safe haven for terrorist groups, and to implement United Nations
			 Security Council Resolution 1701: 
			 Provided, That funds may not be
			 made available for obligation until the Secretary of State submits a detailed
			 spend plan to the Committees on Appropriations, except such plan may not be
			 considered as meeting the notification requirements under section 7015 of this
			 Act or under section 634A of the Foreign Assistance Act of 1961, and shall be
			 submitted not later than September 1, 2012: 
			  Provided further, That the
			 Secretary of State shall regularly consult with the Committees on
			 Appropriations on the activities of the LAF and assistance provided by the
			 United States: 
			  Provided further, That not later
			 than 90 days after enactment of this Act, the Secretary of State shall submit a
			 report to the Committees on Appropriations detailing the actions taken to
			 ensure that equipment provided to the LAF is used for intended purposes.
						(3)Funds appropriated by this Act under titles
			 III and VI for assistance for Lebanon may be made available notwithstanding any
			 other provision of law, except for this subsection and section 620M of the
			 Foreign Assistance Act of 1961, as amended by this Act.
						(f)LibyaOf the funds appropriated by this Act and
			 prior Acts making appropriations for the Department of State, foreign
			 operations, and related programs, up to $20,000,000 should be made available to
			 promote democracy, transparent and accountable governance, human rights,
			 transitional justice, and the rule of law in Libya, and for exchange programs
			 between Libyan and American students and professionals: 
			 Provided, That such funds shall
			 be made available, to the maximum extent practicable, on a cost matching basis:
			 
			  Provided further, That none of
			 the funds appropriated by this Act may be made available for assistance for
			 Libya for infrastructure projects, except on a loan basis with terms favorable
			 to the United States, and only following consultation with the Committees on
			 Appropriations.
					(g)MoroccoPrior to the obligation of funds
			 appropriated by this Act under the heading Foreign Military Financing
			 Program for assistance for Morocco, the Secretary of State shall submit
			 a report to the Committees on Appropriations on steps being taken by the
			 Government of Morocco to—
						(1)respect the right of individuals to
			 peacefully express their opinions regarding the status and future of the
			 Western Sahara and to document violations of human rights; and
						(2)provide unimpeded access to human rights
			 organizations, journalists, and representatives of foreign governments to the
			 Western Sahara.
						(h)SyriaFunds appropriated by this Act shall be
			 made available to promote democracy and protect human rights in Syria, a
			 portion of which should be programmed in consultation with governments in the
			 region, as appropriate.
					(i)YemenNone of the funds appropriated by this Act
			 may be made available for the Armed Forces of Yemen if such forces are
			 controlled by a foreign terrorist organization, as defined by section 219 of
			 the Immigration and Nationality Act.
					Serbia
				7042.(a)Funds appropriated by this Act may be made
			 available for assistance for the central Government of Serbia after May 31,
			 2012, if the Secretary of State has submitted the report required in subsection
			 (c).
					(b)After May 31, 2012, the Secretary of the
			 Treasury should instruct the United States executive directors of the
			 international financial institutions to support loans and assistance to the
			 Government of Serbia subject to the condition in subsection (c).
					(c)The report referred to in subsection (a) is
			 a report by the Secretary of State to the Committees on Appropriations that the
			 Government of Serbia is cooperating with the International Criminal Tribunal
			 for the former Yugoslavia, including apprehending and transferring indictees
			 and providing investigators access to witnesses, documents, and other
			 information.
					(d)This section shall not apply to
			 humanitarian assistance or assistance to promote democracy.
					Africa 
				7043.(a)Conflict minerals
						(1)Funds appropriated by this Act under the
			 heading Foreign Military Financing Program may be made available
			 for assistance for Rwanda or Uganda unless the Secretary of State has credible
			 information that the Government of Rwanda or the Government of Uganda is
			 providing political, military or financial support to armed groups in the
			 Democratic Republic of the Congo (DRC) that are involved in the illegal
			 exportation of minerals out of the DRC or have violated human rights.
						(2)The restriction in paragraph (1) shall not
			 apply to assistance to improve border controls to prevent the illegal
			 exportation of minerals out of the DRC by such groups, to protect humanitarian
			 relief efforts, or to support the training and deployment of members of the
			 Rwandan or Ugandan militaries in international peacekeeping operations or to
			 conduct operations against the Lord's Resistance Army.
						(b)Counterterrorism programsOf
			 the funds appropriated by this Act, not less than $52,800,000 should be made
			 available for the Trans-Sahara Counter-terrorism Partnership program, and not
			 less than $21,300,000 should be made available for the Partnership for Regional
			 East Africa Counterterrorism program.
					(c)Crisis ResponseNotwithstanding any other provision of law,
			 up to $10,000,000 of the funds appropriated by this Act under the heading
			 Global Health Programs for HIV/AIDS activities may be
			 transferred to, and merged with, funds appropriated under the headings
			 Economic Support Fund and Transition Initiatives
			 to respond to unanticipated crises in Africa, except that funds shall not be
			 transferred unless the Secretary of State certifies to the Committees on
			 Appropriations that no individual currently on anti-retroviral therapy
			 supported by such funds shall be negatively impacted by the transfer of such
			 funds: 
			 Provided, That the authority of
			 this subsection shall be subject to prior consultation with the Committees on
			 Appropriations.
					(d)Expanded international military education
			 and training
						(1)Funds appropriated under the heading
			 International Military Education and Training (IMET) in this Act
			 that are made available for assistance for Angola, Cameroon, Central African
			 Republic, Chad, Côte d’Ivoire, Guinea and Zimbabwe may be made available only
			 for training related to international peacekeeping operations and expanded
			 IMET: 
			 Provided, That the limitation
			 included in this paragraph shall not apply to courses that support training in
			 maritime security for Angola and Cameroon.
						(2)None of the funds appropriated under the
			 heading International Military Education and Training in this
			 Act may be made available for assistance for Equatorial Guinea or
			 Somalia.
						(e)Ethiopia
						(1)Funds appropriated by this Act under the
			 heading Foreign Military Financing Program that are available
			 for assistance for Ethiopia shall not be made available unless the Secretary of
			 State—
							(A)certifies to the Committees on
			 Appropriations that the Government of Ethiopia is implementing policies to
			 respect due process and freedoms of expression and association, and is
			 permitting access to human rights and humanitarian organizations to the Somalia
			 region of Ethiopia; and
							(B)submits a report to the Committees on
			 Appropriations on the types and amounts of United States training and equipment
			 proposed to be provided to the Ethiopian military including steps that will be
			 taken to ensure that such assistance is not provided to military units or
			 personnel that have violated human rights, and steps taken by the Government of
			 Ethiopia to investigate and prosecute members of the Ethiopian military who
			 have been credibly alleged to have violated such rights.
							(2)The restriction in paragraph (1) shall not
			 apply to assistance to Ethiopian military efforts in support of international
			 peacekeeping operations, counterterrorism operations along the border with
			 Somalia, and for assistance to the Ethiopian Defense Command and Staff
			 College.
						(f)Sudan
			 limitation on assistance
						(1)Notwithstanding any other provision of law,
			 none of the funds appropriated by this Act may be made available for assistance
			 for the Government of Sudan.
						(2)None of the funds appropriated by this Act
			 may be made available for the cost, as defined in section 502 of the
			 Congressional Budget Act of 1974, of modifying loans and loan guarantees held
			 by the Government of Sudan, including the cost of selling, reducing, or
			 canceling amounts owed to the United States, and modifying concessional loans,
			 guarantees, and credit agreements.
						(3)The limitations of paragraphs (1) and (2)
			 shall not apply to—
							(A)humanitarian assistance;
							(B)assistance for the Darfur region, Southern
			 Kordofan/Nuba Mountains State, Blue Nile State, other marginalized areas and
			 populations in Sudan, and Abyei; and
							(C)assistance to support implementation of the
			 Comprehensive Peace Agreement (CPA), mutual arrangements related to
			 post-referendum issues associated with the CPA, or to promote peace and
			 stability between Sudan and South Sudan, or any other internationally
			 recognized viable peace agreement in Sudan.
							(g)South Sudan
						(1)Funds appropriated by this Act should be
			 made available for assistance for South Sudan including to increase
			 agricultural productivity, expand educational opportunities especially for
			 girls, strengthen democratic institutions and the rule of law, and enhance the
			 capacity of the Federal Legislative Assembly to conduct oversight over
			 government revenues and expenditures.
						(2)Not less than 15 days prior to the
			 obligation of funds appropriated by this Act that are available for assistance
			 for the Government of South Sudan, the Secretary of State shall submit a report
			 to the Committees on Appropriations detailing the extent to which the
			 Government of South Sudan is—
							(A)supporting freedom of expression, the
			 establishment of democratic institutions including an independent judiciary,
			 parliament, and security forces that are accountable to civilian authority;
			 and
							(B)investigating and punishing members of
			 security forces who have violated human rights.
							(3)The Secretary of State shall seek to obtain
			 regular audits of the financial accounts of the Government of South Sudan to
			 ensure transparency and accountability of funds, including revenues from the
			 extraction of oil and gas, and the timely, public disclosure of such audits: 
			 Provided, That the Secretary
			 should assist the Government of South Sudan in conducting such audits, and by
			 providing technical assistance to enhance the capacity of the National Auditor
			 Chamber to carry out its responsibilities, and shall submit a report not later
			 than 90 days after enactment of this Act to the Committees on Appropriations
			 detailing the steps that will be taken by the Government of South Sudan, which
			 are additional to those taken in the previous fiscal year, to improve resource
			 management and ensure transparency and accountability of funds.
						(h)UgandaFunds appropriated by this Act should be
			 made available for programs and activities in areas affected by the Lord’s
			 Resistance Army.
					(i)War crimes in africa
						(1)The Congress reaffirms its support for the
			 efforts of the International Criminal Tribunal for Rwanda (ICTR) and the
			 Special Court for Sierra Leone (SCSL) to bring to justice individuals
			 responsible for war crimes and crimes against humanity in a timely
			 manner.
						(2)Funds appropriated by this Act may be made
			 available for assistance for the central government of a country in which
			 individuals indicted by the ICTR and the SCSL are credibly alleged to be
			 living, if the Secretary of State determines and reports to the Committees on
			 Appropriations that such government is cooperating with the ICTR and the SCSL,
			 including the apprehension, surrender, and transfer of indictees in a timely
			 manner: 
			 Provided, That this subsection
			 shall not apply to assistance provided under section 551 of the Foreign
			 Assistance Act of 1961 or to project assistance under title VI of this Act: 
			 Provided further, That the United
			 States shall use its voice and vote in the United Nations Security Council to
			 fully support efforts by the ICTR and the SCSL to bring to justice individuals
			 indicted by such tribunals in a timely manner.
						(3)The prohibition in paragraph (2) may be
			 waived on a country-by-country basis if the President determines that doing so
			 is in the national security interest of the United States: 
			 Provided, That prior to
			 exercising such waiver authority, the President shall submit a report to the
			 Committees on Appropriations, in classified form if necessary, on—
							(A)the steps being taken to obtain the
			 cooperation of the government in apprehending and surrendering the indictee in
			 question to the court of jurisdiction;
							(B)a strategy, including a timeline, for
			 bringing the indictee before such court; and
							(C)the justification for exercising the waiver
			 authority.
							(j)Zimbabwe
						(1)The Secretary of the Treasury shall
			 instruct the United States executive director of each international financial
			 institution to vote against any extension by the respective institution of any
			 loans or grants to the Government of Zimbabwe, except to meet basic human needs
			 or to promote democracy, unless the Secretary of State determines and reports
			 in writing to the Committees on Appropriations that the rule of law has been
			 restored in Zimbabwe, including respect for ownership and title to property,
			 freedom of speech and association.
						(2)None of the funds appropriated by this Act
			 shall be made available for assistance for the central Government of Zimbabwe,
			 except for health, education, and macroeconomic growth assistance, unless the
			 Secretary of State makes the determination required in paragraph (1).
						Asia
				7044.(a)Tibet
						(1)The Secretary of the Treasury should
			 instruct the United States executive director of each international financial
			 institution to use the voice and vote of the United States to support projects
			 in Tibet if such projects do not provide incentives for the migration and
			 settlement of non-Tibetans into Tibet or facilitate the transfer of ownership
			 of Tibetan land and natural resources to non-Tibetans; are based on a thorough
			 needs-assessment; foster self-sufficiency of the Tibetan people and respect
			 Tibetan culture and traditions; and are subject to effective monitoring.
						(2)Notwithstanding any other provision of law,
			 funds appropriated by this Act under the heading Economic Support
			 Fund shall be made available to nongovernmental organizations to
			 support activities which preserve cultural traditions and promote sustainable
			 development and environmental conservation in Tibetan communities in the
			 Tibetan Autonomous Region and in other Tibetan communities in China.
						(b)Burma
						(1)The Secretary of the Treasury shall
			 instruct the United States executive directors of the appropriate international
			 financial institutions to vote against any loan, agreement, or other financial
			 support for Burma.
						(2)Funds appropriated by this Act under the
			 heading “Economic Support Fund” may be made available for assistance for Burma
			 notwithstanding any other provision of law, except no such funds shall be made
			 available to the State Peace and Development Council, or its successor, and its
			 affiliated organizations: 
			 Provided, That such funds shall
			 be made available for programs along Burma’s borders and for Burmese groups and
			 organizations located outside Burma, and may be made available to support
			 programs in Burma: 
			  Provided further, That in
			 addition to assistance for Burmese refugees appropriated under the heading
			 “Migration and Refugee Assistance” in this Act, funds shall be made available
			 for community-based organizations operating in Thailand to provide food,
			 medical, and other humanitarian assistance to internally displaced persons in
			 eastern Burma: 
			 Provided further, That any new
			 program or activity initiated with funds made available by this Act shall be
			 subject to prior consultation with the Committees on Appropriations, and all
			 such funds shall be subject to the regular notification procedures of the
			 Committees on Appropriations.
						(c)CambodiaFunds made available in this Act for a
			 United States contribution to a Khmer Rouge tribunal may only be made available
			 if the Secretary of State certifies to the Committees on Appropriations that
			 the United Nations and the Government of Cambodia are taking credible steps to
			 address allegations of corruption and mismanagement within the tribunal.
					(d)IndonesiaOf the funds
			 appropriated by this Act under the heading Foreign Military Financing
			 Program that are available for assistance for Indonesia, $2,000,000 may
			 not be obligated until the Secretary of State submits to the Committees on
			 Appropriations the report on Indonesia required under such heading in Senate
			 Report 112–85.
					(e)North
			 KoreaNone of the funds made
			 available by this Act under the heading Economic Support Fund
			 may be made available for energy-related assistance for North Korea.
					(f)People's Republic of China
						(1)None of the funds appropriated under the
			 heading Diplomatic and Consular Programs in this Act may be
			 obligated or expended for processing licenses for the export of satellites of
			 United States origin (including commercial satellites and satellite components)
			 to the People's Republic of China unless, at least 15 days in advance, the
			 Committees on Appropriations are notified of such proposed action.
						(2)The terms and requirements of section
			 620(h) of the Foreign Assistance Act of
			 1961 shall apply to foreign assistance projects or activities of the
			 People's Liberation Army (PLA) of the People's Republic of China, to include
			 such projects or activities by any entity that is owned or controlled by, or an
			 affiliate of, the PLA: 
			 Provided, That none of the funds
			 appropriated or otherwise made available pursuant to this Act may be used to
			 finance any grant, contract, or cooperative agreement with the PLA, or any
			 entity that the Secretary of State has reason to believe is owned or controlled
			 by, or an affiliate of, the PLA.
						(g)PhilippinesOf the funds appropriated by this Act under
			 the heading Foreign Military Financing Program that are
			 available for assistance for the Philippines, $3,000,000 may not be obligated
			 until the Secretary of State submits to the Committees on Appropriations the
			 report on the Philippines required under such heading in Senate Report
			 112–85.
					(h)VietnamFunds appropriated under the heading
			 Economic Support Fund shall be made available for remediation of
			 dioxin contaminated sites in Vietnam and may be made available for assistance
			 for the Government of Vietnam, including the military, for such purposes, and
			 funds under the heading Development Assistance shall be made
			 available for related health/disability activities.
					western
		  hemisphere
				7045.(a)colombia
						(1)Funds appropriated by this Act and made
			 available to the Department of State for assistance to the Government of
			 Colombia may be used to support a unified campaign against narcotics
			 trafficking, illegal armed groups, and organizations designated as Foreign
			 Terrorist Organizations and successor organizations, and to take actions to
			 protect human health and welfare in emergency circumstances, including
			 undertaking rescue operations: 
			 Provided, That no United States
			 Armed Forces personnel or United States civilian contractor employed by the
			 United States will participate in any combat operation in connection with
			 assistance made available by this Act for Colombia: 
			 Provided further, That rotary and
			 fixed wing aircraft supported with funds appropriated under the heading
			 International Narcotics Control and Law Enforcement for
			 assistance for Colombia may be used for aerial or manual drug eradication and
			 interdiction including to transport personnel and supplies and to provide
			 security for such operations: 
			 Provided further, That such
			 aircraft may also be used to provide transport in support of alternative
			 development programs and investigations by civilian judicial authorities: 
			 Provided further, That the
			 President shall ensure that if any helicopter procured with funds in this Act
			 or prior Acts making appropriations for the Department of State, foreign
			 operations, and related programs, is used to aid or abet the operations of any
			 illegal self-defense group, paramilitary organization, or other illegal armed
			 group in Colombia, such helicopter shall be immediately returned to the United
			 States: 
			 Provided further, That none of
			 the funds appropriated by this Act or prior Acts making appropriations for the
			 Department of State, foreign operations, and related programs may be made
			 available for assistance for the Colombian Departamento Administrativo de
			 Seguridad or successor organizations: 
			 Provided further, That none of
			 the funds appropriated by this Act for assistance for Colombia shall be made
			 available for the cultivation or processing of African oil palm, if doing so
			 would contribute to significant loss of native species, disrupt or contaminate
			 natural water sources, reduce local food security, or cause the forced
			 displacement of local people: 
			 Provided further, That any
			 complaints of harm to health or licit crops caused by aerial eradication shall
			 be thoroughly investigated and evaluated, and fair compensation paid in a
			 timely manner for meritorious claims: 
			 Provided further, That funds may
			 not be made available for aerial eradication unless programs are being
			 implemented by the United States Agency for International Development, the
			 Government of Colombia, or other organizations, in consultation and
			 coordination with local communities, to provide alternative sources of income
			 in areas where security permits for small-acreage growers and communities whose
			 illicit crops are targeted for aerial eradication: 
			 Provided further, That funds
			 appropriated by this Act may not be used for aerial eradication in Colombia's
			 national parks or reserves unless the Secretary of State certifies to the
			 Committees on Appropriations that there are no effective alternatives and the
			 eradication is in accordance with Colombian laws.
						(2)Colombian armed
			 forcesOf the funds
			 appropriated by this Act that are available for assistance for the Colombian
			 Armed Forces, 25 percent may be obligated only after the Secretary of State
			 consults with, and subsequently certifies and submits a report to, the
			 Committees on Appropriations that the Government of Colombia and Colombian
			 Armed Forces are meeting the conditions that appear under this section in the
			 explanatory statement described in section 4 (in the matter preceding division
			 A of this consolidated Act): 
			 Provided, That the requirement to
			 withhold funds from obligation shall not apply with respect to funds made
			 available under the heading “International Narcotics Control and Law
			 Enforcement” in this Act for continued support for the Critical Flight Safety
			 Program or for any alternative development programs in Colombia administered by
			 the Bureau of International Narcotics and Law Enforcement Affairs of the
			 Department of State: 
			  Provided further, That not less
			 than 30 days prior to making the certification the Secretary of State shall
			 consult with Colombian and international human rights organizations.
						(3)Illegal armed
			 groups
							(A)Denial of
			 visasSubject to paragraph
			 (B), the Secretary of State shall not issue a visa to any alien who the
			 Secretary determines, based on credible information—
								(i)has willfully provided any support to or
			 benefitted from the Revolutionary Armed Forces of Colombia (FARC), the National
			 Liberation Army (ELN), the United Self-Defense Forces of Colombia (AUC), or
			 other illegal armed groups, including taking actions or failing to take actions
			 which allow, facilitate, or otherwise foster the activities of such groups;
			 or
								(ii)has committed, ordered, incited, assisted,
			 or otherwise participated in the commission of a violation of human rights in
			 Colombia.
								(B)WaiverParagraph (A) shall not apply if the
			 Secretary of State certifies to the Committees on Appropriations, on a
			 case-by-case basis, that the issuance of a visa to the alien is necessary to
			 support the peace process in Colombia or for urgent humanitarian
			 reasons.
							(b)GuatemalaFunds appropriated
			 by this Act under the headings International Military Education and
			 Training (IMET) and “Foreign Military Financing Program” that are
			 available for assistance for Guatemala may be made available only for the
			 Guatemalan Air Force, Navy, and Army Corps of Engineers: 
			 Provided, That expanded IMET may
			 be made available for assistance for the Guatemalan Army.
					(c)HaitiThe Government of Haiti
			 shall be eligible to purchase defense articles and services under the Arms
			 Export Control Act (22 U.S.C. 2751 et seq.) for the Coast Guard.
					(d)HondurasPrior to the obligation of 20 percent of
			 the funds appropriated by this Act that are available for assistance for
			 Honduran military and police forces, the Secretary of State shall report in
			 writing to the Committees on Appropriations that: the Government of Honduras is
			 implementing policies to protect freedom of expression and association, and due
			 process of law; and is investigating and prosecuting in the civilian justice
			 system, in accordance with Honduran and international law, military and police
			 personnel who are credibly alleged to have violated human rights, and the
			 Honduran military and police are cooperating with civilian judicial authorities
			 in such cases: 
			 Provided, That the restriction in
			 this subsection shall not apply to assistance to promote transparency,
			 anti-corruption and the rule of law within the military and police
			 forces.
					(e)mexicoPrior to the obligation of 15 percent of
			 the funds appropriated by this Act that are available for assistance for
			 Mexican military and police forces, the Secretary of State shall report in
			 writing to the Committees on Appropriations that: the Government of Mexico is
			 investigating and prosecuting in the civilian justice system, in accordance
			 with Mexican and international law, military and police personnel who are
			 credibly alleged to have violated human rights; is enforcing prohibitions on
			 the use of testimony obtained through torture; and the Mexican military and
			 police are cooperating with civilian judicial authorities in such cases: 
			 Provided, That the restriction in
			 this subsection shall not apply to assistance to promote transparency,
			 anti-corruption and the rule of law within the military and police
			 forces.
					(f)Trade
			 capacityOf the funds
			 appropriated by this Act, not less than $10,000,000 under the heading
			 Development Assistance and not less than $10,000,000 under the
			 heading Economic Support Fund shall be made available for labor
			 and environmental capacity building activities relating to free trade
			 agreements with countries of Central America, Peru and the Dominican
			 Republic.
					(g)Aircraft
			 operations and maintenanceTo the maximum extent practicable, the
			 costs of operations and maintenance, including fuel, of aircraft funded by this
			 Act should be borne by the recipient country.
					South Asia 
				7046.(a)Afghanistan
						(1)LimitationNone of the funds appropriated or otherwise
			 made available by this Act under the headings Economic Support
			 Fund and International Narcotics Control and Law
			 Enforcement may be obligated for assistance for the Government of
			 Afghanistan until the Secretary of State, in consultation with the
			 Administrator of the United States Agency for International Development
			 (USAID), certifies to the Committees on Appropriations that—
							(A)The funds will be used to design and
			 support programs in accordance with the June 2011 “Administrator’s
			 Sustainability Guidance for USAID in Afghanistan”.
							(B)The Government of Afghanistan is—
								(i)reducing corruption and improving
			 governance, including by investigating, prosecuting, sanctioning or removing
			 corrupt officials from office and implementing financial transparency and
			 accountability measures for government institutions and officials (including
			 the Central Bank) as well as conducting oversight of public resources;
								(ii)taking credible steps to protect the human
			 rights of Afghan women; and
								(iii)taking significant steps to facilitate
			 active public participation in governance and oversight.
								(C)Funds will be used to support and
			 strengthen the capacity of Afghan public and private institutions and entities
			 to reduce corruption and to improve transparency and accountability of
			 national, provincial and local governments.
							(D)Representatives of Afghan national,
			 provincial or local governments, and local communities and civil society
			 organizations, including women-led organizations, will be consulted and
			 participate in the design of programs, projects, and activities, including
			 participation in implementation and oversight, and the development of specific
			 benchmarks to measure progress and outcomes.
							(2)Assistance and operations
							(A)Funds appropriated or otherwise made
			 available by this Act for assistance for Afghanistan may be made available as a
			 United States contribution to the Afghanistan Reconstruction Trust Fund (ARTF)
			 unless the Secretary of State determines and reports to the Committees on
			 Appropriations that the World Bank Monitoring Agent of the ARTF is unable to
			 conduct its financial control and audit responsibilities due to restrictions on
			 security personnel by the Government of Afghanistan.
							(B)Funds appropriated under the headings
			 ‘‘Economic Support Fund’’ and “International Narcotics Control and Law
			 Enforcement” in this Act that are available for assistance for
			 Afghanistan—
								(i)shall be made available, to the maximum
			 extent practicable, in a manner that emphasizes the participation of Afghan
			 women, and directly improves the security, economic and social well-being, and
			 political status, and protects the rights of, Afghan women and girls and
			 complies with sections 7060 and 7061 of this Act, including support for the
			 Afghan Independent Human Rights Commission, the Afghan Ministry of Women’s
			 Affairs, and women-led organizations;
								(ii)may be made available for a United States
			 contribution to an internationally managed fund to support the reconciliation
			 with and disarmament, demobilization and reintegration into Afghan society of
			 former combatants who have renounced violence against the Government of
			 Afghanistan: 
			 Provided, That funds may be made
			 available to support reconciliation and reintegration activities only
			 if:
									(I)Afghan women are participating at national,
			 provincial and local levels of government in the design, policy formulation and
			 implementation of the reconciliation or reintegration process, and such process
			 upholds steps taken by the Government of Afghanistan to protect the human
			 rights of Afghan women; and
									(II)such funds will not be used to support any
			 pardon or immunity from prosecution, or any position in the Government of
			 Afghanistan or security forces, for any leader of an armed group responsible
			 for crimes against humanity, war crimes, or acts of terrorism; and
									(iii)may be made available for a United States
			 contribution to the North Atlantic Treaty Organization/International Security
			 Assistance Force Post-Operations Humanitarian Relief Fund.
								(C)The authority contained in section 1102(c)
			 of Public Law 111–32 shall continue in effect during fiscal year 2012 and shall
			 apply as if part of this Act.
							(D)(i)Of the funds appropriated by this Act that
			 are made available for assistance for Afghanistan, not less than $50,000,000
			 shall be made available for rule of law programs: 
			 Provided, That decisions on the
			 uses of such funds shall be the responsibility of the Coordinator for Rule of
			 Law, in consultation with the Interagency Planning and Implementation Team, at
			 the United States Embassy in Kabul, Afghanistan: 
			  Provided further, That $250,000
			 of such funds shall be transferred to, and merged with, funds appropriated
			 under the heading Office of Inspector General in title I of this
			 Act for oversight of such programs and activities.
								(ii)The Coordinator for Rule of Law at the
			 United States Embassy in Kabul, Afghanistan shall be consulted on the use of
			 all funds appropriated by this Act for rule of law programs in
			 Afghanistan.
								(E)None of the funds made available by this
			 Act may be used by the United States Government to enter into a permanent
			 basing rights agreement between the United States and Afghanistan.
							(F)Any significant modification to the scope,
			 objectives or implementation mechanisms of United States assistance programs in
			 Afghanistan shall be subject to prior consultation with, and the regular
			 notification procedures of, the Committees on Appropriations, except that the
			 prior consultation requirement may be waived in a manner consistent with
			 section 7015(e) of this Act.
							(G)Not later than 90 days after enactment of
			 this Act, the Secretary of State shall report to the Committees on
			 Appropriations on the International Monetary Fund (IMF) country program for
			 Afghanistan including actions requested by the IMF and taken by the Government
			 of Afghanistan to address the Kabul Bank crisis and restore confidence in
			 Afghanistan's banking sector.
							(H)Funds appropriated under titles III through
			 VI of this Act that are made available for assistance for Afghanistan may be
			 made available notwithstanding section 7012 of this Act or any similar
			 provision of law and section 660 of the Foreign Assistance Act of 1961.
							(3)OversightThe Special
			 Inspector General for Afghanistan Reconstruction, the Inspector General of the
			 Department of State and the Inspector General of USAID, shall jointly develop
			 and submit to the Committees on Appropriations within 45 days of enactment of
			 this Act a coordinated audit and inspection plan of United States assistance
			 for, and civilian operations in, Afghanistan.
						(b)Nepal
						(1)Funds appropriated by this Act under the
			 heading Foreign Military Financing Program may be made available
			 for assistance for Nepal only if the Secretary of State certifies to the
			 Committees on Appropriations that the Nepal Army is—
							(A)cooperating fully with investigations and
			 prosecutions of violations of human rights by civilian judicial authorities;
			 and
							(B)working constructively to redefine the
			 Nepal Army's mission and adjust its size accordingly, implement reforms
			 including strengthening the capacity of the civilian ministry of defense to
			 improve budget transparency and accountability, and facilitate the integration
			 of former rebel combatants into the security forces including the Nepal Army,
			 consistent with the goals of reconciliation, peace and stability.
							(2)The conditions in paragraph (1) shall not
			 apply to assistance for humanitarian relief and reconstruction activities in
			 Nepal.
						(c)Pakistan
						(1)Certification
							(A)None of the funds appropriated or otherwise
			 made available by this Act under the headings “Economic Support Fund”,
			 “International Narcotics Control and Law Enforcement”, “Foreign Military
			 Financing Program”, and “Pakistan Counterinsurgency Capability Fund” for
			 assistance for the Government of Pakistan may be made available unless the
			 Secretary of State certifies to the Committees on Appropriations that the
			 Government of Pakistan is—
								(i)cooperating with the United States in
			 counterterrorism efforts against the Haqqani Network, the Quetta Shura Taliban,
			 Lashkar e-Tayyiba, Jaish-e-Mohammed, Al Qaeda and other domestic and foreign
			 terrorist organizations, including taking steps to end support for such groups
			 and prevent them from basing and operating in Pakistan and carrying out cross
			 border attacks into neighboring countries;
								(ii)not supporting terrorist activities against
			 United States or coalition forces in Afghanistan, and Pakistan’s military and
			 intelligence agencies are not intervening extra-judicially into political and
			 judicial processes in Pakistan;
								(iii)dismantling improvised explosive device
			 (IED) networks and interdicting precursor chemicals used in the manufacture of
			 IEDs;
								(iv)preventing the proliferation of
			 nuclear-related material and expertise;
								(v)issuing visas in a timely manner for United
			 States visitors engaged in counterterrorism efforts and assistance programs in
			 Pakistan; and
								(vi)providing humanitarian organizations access
			 to detainees, internally displaced persons, and other Pakistani civilians
			 affected by the conflict.
								(B)The Secretary of State may waive the
			 requirements of paragraph (A) if to do so is in the national security interests
			 of the United States.
							(2)Assistance
							(A)Funds appropriated by this Act under the
			 heading “Foreign Military Financing Program” for assistance for Pakistan may be
			 made available only to support counterterrorism and counterinsurgency
			 capabilities in Pakistan, and are subject to section 620M of the Foreign
			 Assistance Act of 1961, as amended by this Act.
							(B)Funds appropriated by this Act under the
			 heading Economic Support Fund for assistance for Pakistan should
			 be made available to interdict precursor materials from Pakistan to Afghanistan
			 that are used to manufacture improvised explosive devices, including calcium
			 ammonium nitrate; to support programs to train border and customs officials in
			 Pakistan and Afghanistan; and for agricultural extension programs that
			 encourage alternative fertilizer use among Pakistani farmers.
							(C)Of the funds appropriated by this Act under
			 the heading Economic Support Fund for assistance for Pakistan,
			 $10,000,000 shall be made available through the Bureau of Democracy, Human
			 Rights and Labor, Department of State, for human rights and democracy programs
			 in Pakistan, including training of government officials and security forces,
			 and assistance for human rights organizations and the development of democratic
			 political parties.
							(D)Funds appropriated by this Act under the
			 heading Economic Support Fund for assistance for Pakistan may be
			 made available for the Chief of Mission Fund, as authorized by section
			 101(c)(5) of Public Law 111–73.
							(E)Funds appropriated by this Act under the
			 heading “Economic Support Fund” that are made available for assistance for
			 infrastructure projects in Pakistan shall be implemented in a manner consistent
			 with section 507(6) of the Trade Act of 1974 (19 U.S.C. 2467(6)).
							(F)Funds appropriated by this Act under titles
			 III and VI for assistance for Pakistan may be made available notwithstanding
			 any other provision of law, except for this subsection and section 620M of the
			 Foreign Assistance Act of 1961, as amended by this Act.
							(3)Reports
							(A)(i)The spend plan required by section 7078 of
			 this Act for assistance for Pakistan shall include achievable and sustainable
			 goals, benchmarks for measuring progress, and expected results regarding
			 furthering development in Pakistan, countering extremism, and establishing
			 conditions conducive to the rule of law and transparent and accountable
			 governance: 
			 Provided, That such benchmarks
			 may incorporate those required in title III of Public Law 111–73, as
			 appropriate: 
			 Provided further, That not later
			 than 6 months after submission of such spend plan, and each 6 months thereafter
			 until September 30, 2013, the Secretary of State shall submit a report to the
			 Committees on Appropriations on the status of achieving the goals and
			 benchmarks in the spend plan.
								(ii)The Secretary of State should suspend
			 assistance for the Government of Pakistan if any report required by paragraph
			 (A)(i) indicates that Pakistan is failing to make measurable progress in
			 meeting these goals or benchmarks.
								(B)Not later than 90 days after enactment of
			 this Act, the Secretary of State shall submit a report to the Committees on
			 Appropriations detailing the costs and objectives associated with significant
			 infrastructure projects supported by the United States in Pakistan, and an
			 assessment of the extent to which such projects achieve such objectives.
							(d)Sri Lanka
						(1)None of the funds appropriated by this Act
			 under the heading Foreign Military Financing Program may be made
			 available for assistance for Sri Lanka, no defense export license may be
			 issued, and no military equipment or technology shall be sold or transferred to
			 Sri Lanka pursuant to the authorities contained in this Act or any other Act,
			 unless the Secretary of State certifies to the Committees on Appropriations
			 that the Government of Sri Lanka is—
							(A)conducting credible, thorough
			 investigations of alleged war crimes and violations of international
			 humanitarian law by government forces and the Liberation Tigers of Tamil
			 Eelam;
							(B)bringing to justice individuals who have
			 been credibly alleged to have committed such violations;
							(C)supporting and cooperating with any United
			 Nations investigation of alleged war crimes and violations of international
			 humanitarian law;
							(D)respecting due process, the rights of
			 journalists, and the rights of citizens to peaceful expression and association,
			 including ending arrest and detention under emergency regulations;
							(E)providing access to detainees by
			 humanitarian organizations; and
							(F)implementing policies to promote
			 reconciliation and justice including devolution of power.
							(2)Paragraph (1) shall not apply to assistance
			 for humanitarian demining and aerial and maritime surveillance.
						(3)If the Secretary makes the certification
			 required in paragraph (1), funds appropriated under the heading Foreign
			 Military Financing Program that are made available for assistance for
			 Sri Lanka should be used to support the recruitment and training of Tamils into
			 the Sri Lankan military, Tamil language training for Sinhalese military
			 personnel, and human rights training for all military personnel.
						(4)The Secretary of the Treasury shall
			 instruct the United States executive directors of the international financial
			 institutions to vote against any loan, agreement, or other financial support
			 for Sri Lanka except to meet basic human needs, unless the Secretary of State
			 certifies to the Committees on Appropriations that the Government of Sri Lanka
			 is meeting the requirements in paragraph (1)(D), (E), and (F) of this
			 subsection.
						(e)Regional cross
			 border programsFunds
			 appropriated by this Act under the heading Economic Support Fund
			 for assistance for Afghanistan and Pakistan may be provided notwithstanding any
			 other provision of law that restricts assistance to foreign countries for cross
			 border stabilization and development programs between Afghanistan and Pakistan
			 or between either country and the Central Asian republics.
					Prohibition of payments to united nations
		  members
				7047.None of the funds appropriated or made
			 available pursuant to titles III through VI of this Act for carrying out the
			 Foreign Assistance Act of 1961, may
			 be used to pay in whole or in part any assessments, arrearages, or dues of any
			 member of the United Nations or, from funds appropriated by this Act to carry
			 out chapter 1 of part I of the Foreign
			 Assistance Act of 1961, the costs for participation of another
			 country's delegation at international conferences held under the auspices of
			 multilateral or international organizations.
					War crimes tribunals
		  drawdown
					7048.If the President determines that doing so
			 will contribute to a just resolution of charges regarding genocide or other
			 violations of international humanitarian law, the President may direct a
			 drawdown pursuant to section 552(c) of the Foreign Assistance Act of 1961 of up to
			 $30,000,000 of commodities and services for the United Nations War Crimes
			 Tribunal established with regard to the former Yugoslavia by the United Nations
			 Security Council or such other tribunals or commissions as the Council may
			 establish or authorize to deal with such violations, without regard to the
			 ceiling limitation contained in paragraph (2) thereof: 
			 Provided, That the determination
			 required under this section shall be in lieu of any determinations otherwise
			 required under section 552(c): 
			 Provided further, That funds made
			 available pursuant to this section shall be made available subject to the
			 regular notification procedures of the Committees on Appropriations.
					UNITED
		  NATIONS
					7049.(a)Transparency and
			 accountability
						(1)Of the funds
			 appropriated under title I and under the heading “International Organizations
			 and Programs” in title V of this Act that are available for contributions to
			 any United Nations agency or to the Organization of American States, 15 percent
			 shall be withheld from obligation for such agency or organization if the
			 Secretary of State determines and reports to the Committees on Appropriations
			 that the agency or organization is not taking steps to—
							(A)publish on a
			 publicly available Web site, consistent with privacy regulations and due
			 process, regular financial and programmatic audits of the agency or
			 organization, and provide the United States Government with necessary access to
			 such financial and performance audits; and
							(B)implement best
			 practices for the protection of whistleblowers from retaliation, including best
			 practices for legal burdens of proof, access to independent adjudicative
			 bodies, results that eliminate the effects of retaliation, and statutes of
			 limitation for reporting retaliation.
							(2)The Secretary may
			 waive the restriction in this subsection if the Secretary determines and
			 reports that to do so is in the national interest of the United States.
						(b)Restrictions on
			 united nations delegations and organizations
						(1)None of the funds made available under
			 title I of this Act may be used to pay expenses for any United States
			 delegation to any specialized agency, body, or commission of the United Nations
			 if such commission is chaired or presided over by a country, the government of
			 which the Secretary of State has determined, for purposes of section 6(j)(1) of
			 the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)), supports
			 international terrorism.
						(2)None of the funds made available under
			 title I of this Act may be used by the Secretary of State as a contribution to
			 any organization, agency, or program within the United Nations system if such
			 organization, agency, commission, or program is chaired or presided over by a
			 country, the government of which the Secretary of State has determined, for
			 purposes of section 620A of the Foreign Assistance Act of 1961, section 40 of
			 the Arms Export Control Act, section 6(j)(1) of the Export Administration Act
			 of 1979, or any other provision of law, is a government that has repeatedly
			 provided support for acts of international terrorism.
						(3)The Secretary of State may waive the
			 restrictions in this subsection if the Secretary determines and reports to the
			 Committees on Appropriations that to do so is in the national interest of the
			 United States.
						(c)United nations
			 human rights councilFunds
			 appropriated by this Act may be made available for voluntary contributions or
			 payment of United States assessments in support of the United Nations Human
			 Rights Council if the Secretary of State determines and reports to the
			 Committees on Appropriations that participation in the Council is in the
			 national interest of the United States: 
			 Provided, That the Secretary of
			 State shall report to the Committees on Appropriations not later than 30 days
			 after the date of enactment of this Act, and every 180 days thereafter until
			 September 30, 2012, on the resolutions considered in the United Nations Human
			 Rights Council.
					(d)United nations
			 relief and works agencyThe
			 reporting requirements regarding the United Nations Relief and Works Agency
			 contained in the joint explanatory statement accompanying the Supplemental
			 Appropriations Act, 2009 (Public Law 111–32, House Report 111–151) under the
			 heading Migration and Refugee Assistance in title XI shall apply
			 to funds made available by this Act under such heading.
					(e)United nations
			 capital master planNone of
			 the funds made available in this Act for the United Nations Capital Master Plan
			 may be used for the design, renovation, or construction of the United Nations
			 Headquarters in New York in excess of the United States payment for the
			 assessment agreed upon pursuant to paragraph 10 of United Nations General
			 Assembly Resolution 61/251.
					(f)Reporting
			 requirementNot later than 30
			 days after enactment of this Act, the Secretary of State shall submit a report
			 to the Committees on Appropriation detailing the amount of funds available for
			 obligation or expenditure in fiscal year 2012 under the headings “Contributions
			 to International Organizations” and “International Organizations and Programs”
			 that are withheld from obligation or expenditure due to any provision of law: 
			 Provided, That the Secretary of
			 State shall update such report each time additional funds are withheld by
			 operation of any provision of law: 
			  Provided further, That the
			 reprogramming of any withheld funds identified in such report, including
			 updates thereof, shall be subject to prior consultation with, and the regular
			 notification procedures of, the Committees on Appropriations.
					Community-based police
		  assistance
				7050.(a)AuthorityFunds
			 made available by titles III and IV of this Act to carry out the provisions of
			 chapter 1 of part I and chapters 4 and 6 of part II of the Foreign Assistance
			 Act of 1961, may be used, notwithstanding section 660 of that Act, to enhance
			 the effectiveness and accountability of civilian police authority through
			 training and technical assistance in human rights, the rule of law,
			 anti-corruption, strategic planning, and through assistance to foster civilian
			 police roles that support democratic governance including assistance for
			 programs to prevent conflict, respond to disasters, address gender-based
			 violence, and foster improved police relations with the communities they
			 serve.
					(b)NotificationAssistance provided under subsection (a)
			 shall be subject to the regular notification procedures of the Committees on
			 Appropriations.
					Attendance at international
		  conferences
				7051.None of the funds made available in this
			 Act may be used to send or otherwise pay for the attendance of more than 50
			 employees of agencies or departments of the United States Government who are
			 stationed in the United States, at any single international conference
			 occurring outside the United States, unless the Secretary of State reports to
			 the Committees on Appropriations at least 5 days in advance that such
			 attendance is important to the national interest: 
			 Provided, That for purposes of
			 this section the term international conference shall mean a
			 conference attended by representatives of the United States Government and of
			 foreign governments, international organizations, or nongovernmental
			 organizations.
					Aircraft transfer and
		  coordination
					7052.(a)Transfer authorityNotwithstanding any other provision of law
			 or regulation, aircraft procured with funds appropriated by this Act and prior
			 Acts making appropriations for the Department of State, foreign operations, and
			 related programs under the headings Diplomatic and Consular
			 Programs, International Narcotics Control and Law
			 Enforcement, Andean Counterdrug Initiative and
			 Andean Counterdrug Programs may be used for any other program
			 and in any region, including for the transportation of active and standby
			 Civilian Response Corps personnel and equipment during a deployment: 
			 Provided, That the responsibility
			 for policy decisions and justification for the use of such transfer authority
			 shall be the responsibility of the Secretary of State and the Deputy Secretary
			 of State and this responsibility shall not be delegated.
					(b)Property disposalThe authority provided in subsection (a)
			 shall apply only after the Secretary of State determines and reports to the
			 Committees on Appropriations that the equipment is no longer required to meet
			 programmatic purposes in the designated country or region: 
			 Provided, That any such transfer
			 shall be subject to prior consultation with, and the regular notification
			 procedures of, the Committees on Appropriations.
					(c)Aircraft coordination
						(1)The uses of aircraft purchased or leased by
			 the Department of State and the United States Agency for International
			 Development (USAID) with funds made available in this Act or prior Acts making
			 appropriations for the Department of State, foreign operations, and related
			 programs shall be coordinated under the authority of the appropriate Chief of
			 Mission: 
			 Provided, That such aircraft may
			 be used to transport, on a reimbursable or non-reimbursable basis, Federal and
			 non-Federal personnel supporting Department of State and USAID programs and
			 activities: 
			 Provided further, That official
			 travel for other agencies for other purposes may be supported on a reimbursable
			 basis, or without reimbursement when traveling on a space available
			 basis.
						(2)The requirement and authorities of this
			 subsection shall only apply to aircraft, the primary purpose of which is the
			 transportation of personnel.
						Parking fines and real property taxes owed
		  by foreign governments
				7053.The terms and conditions of section 7055 of
			 division F of Public Law 111–117 shall apply to this Act: 
			 Provided, That the date
			 September 30, 2009 in subsection (f)(2)(B) shall be deemed to be
			 September 30, 2011.
					Landmines and cluster
		  munitions
					7054.(a)LandminesNotwithstanding any other provision of law,
			 demining equipment available to the United States Agency for International
			 Development and the Department of State and used in support of the clearance of
			 landmines and unexploded ordnance for humanitarian purposes may be disposed of
			 on a grant basis in foreign countries, subject to such terms and conditions as
			 the Secretary of State may prescribe.
					(b)Cluster munitionsNo military assistance shall be furnished
			 for cluster munitions, no defense export license for cluster munitions may be
			 issued, and no cluster munitions or cluster munitions technology shall be sold
			 or transferred, unless—
						(1)the submunitions of the cluster munitions,
			 after arming, do not result in more than 1 percent unexploded ordnance across
			 the range of intended operational environments; and
						(2)the agreement applicable to the assistance,
			 transfer, or sale of such cluster munitions or cluster munitions technology
			 specifies that the cluster munitions will only be used against clearly defined
			 military targets and will not be used where civilians are known to be present
			 or in areas normally inhabited by civilians.
						Prohibition on publicity or
		  propaganda
				7055.No part of any appropriation contained in
			 this Act shall be used for publicity or propaganda purposes within the United
			 States not authorized before the date of the enactment of this Act by the
			 Congress: 
			 Provided, That not to exceed
			 $25,000 may be made available to carry out the provisions of section 316 of
			 Public Law 96–533.
					Limitation on residence
		  expenses
					7056.Of the funds appropriated or made available
			 pursuant to title II of this Act, not to exceed $100,500 shall be for official
			 residence expenses of the United States Agency for International Development
			 during the current fiscal year: 
			 Provided, That appropriate steps
			 shall be taken to assure that, to the maximum extent possible, United
			 States-owned foreign currencies are utilized in lieu of dollars.
					United states agency for international
		  development management
					(including transfer of
		  funds)
					7057.(a)AuthorityUp to $93,000,000 of the funds made
			 available in title III of this Act to carry out the provisions of part I of the
			 Foreign Assistance Act of 1961,
			 including funds appropriated under the heading Assistance for Europe,
			 Eurasia and Central Asia, may be used by the United States Agency for
			 International Development (USAID) to hire and employ individuals in the United
			 States and overseas on a limited appointment basis pursuant to the authority of
			 sections 308 and 309 of the Foreign Service Act
			 of 1980.
					(b)Restrictions
						(1)The number of individuals hired in any
			 fiscal year pursuant to the authority contained in subsection (a) may not
			 exceed 175.
						(2)The authority to hire individuals contained
			 in subsection (a) shall expire on September 30, 2013.
						(c)ConditionsThe authority of subsection (a) should only
			 be used to the extent that an equivalent number of positions that are filled by
			 personal services contractors or other non-direct hire employees of USAID, who
			 are compensated with funds appropriated to carry out part I of the
			 Foreign Assistance Act of 1961,
			 including funds appropriated under the heading Assistance for Europe,
			 Eurasia and Central Asia, are eliminated.
					(d)Program account chargedThe account charged for the cost of an
			 individual hired and employed under the authority of this section shall be the
			 account to which such individual's responsibilities primarily relate: 
			 Provided, That funds made
			 available to carry out this section may be transferred to, and merged with,
			 funds appropriated by this Act in title II under the heading Operating
			 Expenses.
					(e)Foreign service limited
			 extensionsIndividuals hired
			 and employed by USAID, with funds made available in this Act or prior Acts
			 making appropriations for the Department of State, foreign operations, and
			 related programs, pursuant to the authority of section 309 of the
			 Foreign Service Act of 1980, may be
			 extended for a period of up to 4 years notwithstanding the limitation set forth
			 in such section.
					(f)Disaster surge capacityFunds appropriated under title III of this
			 Act to carry out part I of the Foreign
			 Assistance Act of 1961, including funds appropriated under the
			 heading Assistance for Europe, Eurasia and Central Asia, may be
			 used, in addition to funds otherwise available for such purposes, for the cost
			 (including the support costs) of individuals detailed to or employed by USAID
			 whose primary responsibility is to carry out programs in response to natural
			 disasters, or man-made disasters subject to the regular notification procedures
			 of the Committees on Appropriations.
					(g)Personal services contractorsFunds appropriated by this Act to carry out
			 chapter 1 of part I, chapter 4 of part II, and section 667 of the Foreign
			 Assistance Act of 1961, and title II of the Agricultural Trade Development and
			 Assistance Act of 1954, may be used by USAID to employ up to 40 personal
			 services contractors in the United States, notwithstanding any other provision
			 of law, for the purpose of providing direct, interim support for new or
			 expanded overseas programs and activities managed by the agency until permanent
			 direct hire personnel are hired and trained: 
			 Provided, That not more than 15
			 of such contractors shall be assigned to any bureau or office: 
			 Provided further, That such funds
			 appropriated to carry out title II of the Agricultural Trade Development and
			 Assistance Act of 1954, may be made available only for personal services
			 contractors assigned to the Office of Food for Peace.
					(h)small
			 businessIn entering into multiple award indefinite-quantity
			 contracts with funds appropriated by this Act, USAID may provide an exception
			 to the fair opportunity process for placing task orders under such contracts
			 when the order is placed with any category of small or small disadvantaged
			 business.
					(i)Senior foreign service limited
			 appointmentsIndividuals
			 hired pursuant to the authority provided by section 7059(o) of division F of
			 Public Law 111–117 may be assigned to or support programs in Iraq, Afghanistan,
			 or Pakistan with funds made available in this Act and prior Acts making
			 appropriations for the Department of State, foreign operations, and related
			 programs.
					Global health
		  activities
				7058.(a)In
			 GeneralFunds appropriated by
			 titles III and IV of this Act that are made available for bilateral assistance
			 for child survival activities or disease programs including activities relating
			 to research on, and the prevention, treatment and control of, HIV/AIDS may be
			 made available notwithstanding any other provision of law except for provisions
			 under the heading Global Health Programs and the United States
			 Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (117 Stat.
			 711; 22 U.S.C. 7601 et seq.), as amended: 
			 Provided, That of the funds
			 appropriated under title III of this Act, not less than $575,000,000 should be
			 made available for family planning/reproductive health, including in areas
			 where population growth threatens biodiversity or endangered species.
					(b)Global health
			 management
						(1)Not later than 180 days after enactment of
			 this Act, the Secretary of State, in consultation with the Administrator of the
			 United States Agency for International Development (USAID), shall submit to the
			 Committees on Appropriations an analysis of short and long-term costs, to
			 include potential cost savings or increases, associated with transitioning the
			 function, role, and duties of the Office of the United States Global AIDS
			 Coordinator into USAID: 
			 Provided, That such report shall
			 also assess any programmatic advantages and disadvantages, including the
			 ability to achieve results, of making such a transition.
						(2)(A)Not later than 45 days after enactment of
			 this Act, the Secretary of State, in consultation with the Administrator of the
			 United States Agency for International Development (USAID), shall submit to the
			 Committees on Appropriations a report on the status of the Quadrennial
			 Diplomacy and Development Review (QDDR) decision to transition the leadership
			 of the Global Health Initiative (GHI) to USAID, to include the
			 following—
								(i)the metrics developed to measure progress
			 in meeting each benchmark enumerated in Appendix 2 of the QDDR and the method
			 utilized to develop such metrics; and
									(ii)the status of, and estimated completion
			 date for, meeting each benchmark.
									(B)Within 90 days of submitting the initial
			 report required by subparagraph (A), and each 90 days thereafter until the GHI
			 transition is completed, an update shall be provided to the Committees on
			 Appropriations on the status of meeting each benchmark: 
			 Provided, That if as part of any
			 such update it is determined that the QDDR target date of September 2012 will
			 not be met, the Secretary of State, in consultation with the USAID
			 Administrator, shall submit a detailed explanation of the delay and a revised
			 target date for the transition to be completed.
							(c)Global fund
			 reforms
						(1)Of funds appropriated by this Act that are
			 available for a contribution to the Global Fund to Fight AIDS, Tuberculosis and
			 Malaria (Global Fund), 10 percent should be withheld from obligation until the
			 Secretary of State determines and reports to the Committees on Appropriations
			 that—
							(A)the Global Fund is maintaining and
			 implementing a policy of transparency, including the authority of the Global
			 Fund Office of the Inspector General (OIG) to publish OIG reports on a public
			 Web site;
							(B)the Global Fund is providing sufficient
			 resources to maintain an independent OIG that—
								(i)reports directly to the Board of the Global
			 Fund;
								(ii)maintains a mandate to conduct thorough
			 investigations and programmatic audits, free from undue interference;
			 and
								(iii)compiles regular, publicly published audits
			 and investigations of financial, programmatic, and reporting aspects of the
			 Global Fund, its grantees, recipients, sub-recipients, and Local Fund
			 Agents.
								(C)the Global Fund maintains an effective
			 whistleblower policy to protect whistleblowers from retaliation, including
			 confidential procedures for reporting possible misconduct or
			 irregularities.
							(2)The withholding required by this subsection
			 shall not be in addition to funds that are withheld from the Global Fund in
			 fiscal year 2012 pursuant to the application of any other provision contained
			 in this or any other Act.
						(d)Pandemic
			 responseIf the President
			 determines and reports to the Committees on Appropriations that a pandemic
			 virus is efficient and sustained, severe, and is spreading internationally,
			 funds made available under titles III, IV, and VIII in this Act and prior Acts
			 making appropriations for the Department of State, foreign operations, and
			 related programs may be made available to combat such virus: 
			 Provided, That funds made
			 available pursuant to the authority of this subsection shall be subject to
			 prior consultation with, and the regular notification procedures of, the
			 Committees on Appropriations.
					Prohibition on promotion of
		  tobacco
				7059.None of the funds provided by this Act
			 shall be available to promote the sale or export of tobacco or tobacco
			 products, or to seek the reduction or removal by any foreign country of
			 restrictions on the marketing of tobacco or tobacco products, except for
			 restrictions which are not applied equally to all tobacco or tobacco products
			 of the same type.
					Programs to promote gender
		  equality
					7060.(a)Programs funded under title III of this Act
			 shall include, where appropriate, efforts to improve the status of women,
			 including through gender considerations in the planning, assessment,
			 implementation, monitoring and evaluation of such programs.
					(b)Funds appropriated under title III of this
			 Act shall be made available to support programs to expand economic
			 opportunities for poor women in developing countries, including increasing the
			 number and capacity of women-owned enterprises, improving property rights for
			 women, increasing women's access to financial services and capital, enhancing
			 the role of women in economic decisionmaking at the local, national and
			 international levels, and improving women’s ability to participate in the
			 global economy.
					(c)Funds appropriated under title III of this
			 Act shall be made available to increase political opportunities for women,
			 including strengthening protections for women’s personal status, increasing
			 women’s participation in elections, and enhancing women’s positions in
			 government and role in government decisionmaking.
					(d)Funds appropriated under in title III of
			 this Act for food security and agricultural development shall take into
			 consideration the unique needs of women, and technical assistance for women
			 farmers should be a priority.
					(e)The Secretary of State, in consultation
			 with the heads of other relevant Federal agencies, shall develop a National
			 Action Plan in accordance with United Nations Security Council Resolution 1325
			 (adopted on October 31, 2000) to ensure the United States effectively promotes
			 and supports the rights and roles of women in conflict-affected and
			 post-conflict regions through clear, measurable commitments to—
						(1)promote the active and meaningful
			 participation of women in affected areas in all aspects of conflict prevention,
			 management, and resolution;
						(2)integrate the perspectives and interests of
			 affected women into conflict-prevention activities and strategies;
						(3)promote the physical safety, economic
			 security, and dignity of women and girls;
						(4)support women's equal access to aid
			 distribution mechanisms and services; and
						(5)monitor, analyze and evaluate
			 implementation efforts and their impact.
						(f)The Department of State and the United
			 States Agency for International Development shall fully integrate gender into
			 all diplomatic and development efforts through the inclusion of gender in
			 strategic planning and budget allocations, and the development of indicators
			 and evaluation mechanisms to measure the impact of United States policies and
			 programs on women and girls in foreign countries.
					Gender-based
		  violence
				7061.(a)Funds appropriated under the headings
			 Global Health Programs, Development Assistance,
			 Economic Support Fund, and International Narcotics
			 Control and Law Enforcement in this Act shall be made available for
			 gender-based violence prevention and response efforts, and funds appropriated
			 under the headings International Disaster Assistance,
			 Complex Crises Fund, and Migration and Refugee
			 Assistance should be made available for such efforts.
					(b)Programs and activities funded under titles
			 III and IV of this Act to train foreign police, judicial, and military
			 personnel, including for international peacekeeping operations, shall address,
			 where appropriate, prevention and response to gender-based violence and
			 trafficking in persons.
					SECTOR
		  ALLOCATIONS
				7062.(a)Basic and higher
			 education
						(1)Basic
			 education
							(A)Of the funds appropriated by title III of
			 this Act, not less than $800,000,000 shall be made available for assistance for
			 basic education, of which not less than $288,000,000 should be made available
			 under the heading Development Assistance.
							(B)The United States Agency for International
			 Development shall ensure that programs supported with funds appropriated for
			 basic education in this Act and prior Acts making appropriations for the
			 Department of State, foreign operations, and related programs are integrated,
			 when appropriate, with health, agriculture, governance, and economic
			 development activities to address the economic and social needs of the broader
			 community.
							(C)Funds appropriated by title III of this Act
			 for basic education may be made available for a contribution to the Global
			 Partnership for Education.
							(2)Higher
			 educationOf the funds
			 appropriated by title III of this Act, not less than $200,000,000 shall be made
			 available for assistance for higher education, of which $25,000,000 shall be to
			 support such programs in Africa, including for partnerships between higher
			 education institutions in Africa and the United States.
						(b)Development
			 grants programOf the funds
			 appropriated in title III of this Act, not less than $45,000,000 shall be made
			 available for the Development Grants Program established pursuant to section
			 674 of the Department of State, Foreign Operations, and Related Programs
			 Appropriations Act, 2008 (division J of Public Law 110–161), primarily for
			 unsolicited proposals, to support grants of not more than $2,000,000 to small
			 nongovernmental organizations: 
			 Provided, That funds made
			 available under this subsection are in addition to other funds available for
			 such purposes including funds designated by this Act by subsection (f).
					(c)Environment
			 programs
						(1)In
			 generalOf the funds
			 appropriated by this Act, not less than $1,250,000,000 should be made available
			 for programs and activities to protect the environment.
						(2)Clean energy
			 programsThe limitation in
			 section 7081(b) of division F of Public Law 111–117 shall continue in effect
			 during fiscal year 2012 as if part of this Act: 
			 Provided, That the proviso
			 contained in such section shall not apply.
						(3)Adaptation
			 programsFunds appropriated
			 by this Act may be made available for United States contributions to the Least
			 Developed Countries Fund and the Special Climate Change Fund to support
			 adaptation programs and activities.
						(4)Tropical forest
			 programsFunds appropriated
			 under title III of this Act for tropical forest programs shall be used to
			 protect biodiversity, and shall not be used to support or promote the expansion
			 of industrial scale logging into primary tropical forests: 
			 Provided, That funds that are
			 available for the Central African Regional Program for the Environment and
			 other tropical forest programs in the Congo Basin for the United States Fish
			 and Wildlife Service (USFWS) shall be apportioned directly to the USFWS: 
			  Provided further, That funds
			 made available for the Department of the Interior (DOI) for programs in the
			 Guatemala Mayan Biosphere Reserve shall be apportioned directly to the
			 DOI.
						(5)AuthorityFunds appropriated by this Act to carry out
			 the provisions of sections 103 through 106, and chapter 4 of part II, of the
			 Foreign Assistance Act of 1961 may be used, notwithstanding any other provision
			 of law except for the provisions of this section and subject to the regular
			 notification procedures of the Committees on Appropriations, to support
			 environment programs.
						(6)ConsultationFunds made available pursuant to this
			 subsection are subject to prior consultation with, and the regular notification
			 procedures of, the Committees on Appropriations.
						(7)Extraction of
			 natural resources
							(A)Funds appropriated by this Act shall be
			 made available to promote and support transparency and accountability of
			 expenditures and revenues related to the extraction of natural resources,
			 including by strengthening implementation and monitoring of the Extractive
			 Industries Transparency Initiative, implementing and enforcing section 8204 of
			 Public Law 110–246 and the Kimberley Process Certification Scheme, and
			 providing technical assistance to promote independent audit mechanisms and
			 support civil society participation in natural resource management.
							(B)(i)The Secretary of the Treasury shall inform
			 the managements of the international financial institutions and post on the
			 Department of the Treasury’s Web site that it is the policy of the United
			 States to vote against any assistance by such institutions (including but not
			 limited to any loan, credit, grant, or guarantee) for the extraction and export
			 of a natural resource if the government of the country has in place laws or
			 regulations to prevent or limit the public disclosure of company payments as
			 required by section 1504 of Public Law 111–203, and unless such government has
			 in place functioning systems in the sector in which assistance is being
			 considered for:
									(I)accurately accounting for and public
			 disclosure of payments to the host government by companies involved in the
			 extraction and export of natural resources;
									(II)the
			 independent auditing of accounts receiving such payments and public disclosure
			 of the findings of such audits; and
									(III)public disclosure of such documents as Host
			 Government Agreements, Concession Agreements, and bidding documents, allowing
			 in any such dissemination or disclosure for the redaction of, or exceptions
			 for, information that is commercially proprietary or that would create
			 competitive disadvantage.
									(ii)The requirements of subparagraph (i) shall
			 not apply to assistance for the purpose of building the capacity of such
			 government to meet the requirements of this paragraph.
								(C)The Secretary of the Treasury or the
			 Secretary of State, as appropriate, shall instruct the United States executive
			 director of each international financial institution and the United States
			 representatives to all forest-related multilateral financing mechanisms and
			 processes, that it is the policy of the United States to vote against the
			 expansion of industrial scale logging into primary tropical forests.
							(8)Continuation of
			 prior lawSection 7081(g)(2)
			 and (4) of division F of Public Law 111–117 shall continue in effect during
			 fiscal year 2012 as if part of this Act.
						(d)Food security
			 and agriculture developmentOf the funds appropriated by title III of
			 this Act, $1,170,000,000 should be made available for food security and
			 agriculture development programs, of which $31,500,000 shall be made available
			 for Collaborative Research Support Programs: 
			 Provided, That such funds may be
			 made available notwithstanding any other provision of law to address food
			 shortages, and may be made available for a United States contribution to the
			 endowment of the Global Crop Diversity Trust pursuant to section 3202 of Public
			 Law 110–246.
					(e)Microenterprise
			 and microfinanceOf the funds
			 appropriated by this Act, not less than $265,000,000 should be made available
			 for microenterprise and microfinance development programs for the poor,
			 especially women.
					(f)Reconciliation
			 programs(1)Of the funds appropriated by title III of
			 this Act under the headings Economic Support Fund and
			 Development Assistance, $26,000,000 shall be made available to
			 support people-to-people reconciliation programs which bring together
			 individuals of different ethnic, religious and political backgrounds from areas
			 of civil strife and war, of which $10,000,000 shall be made available for such
			 programs in the Middle East: 
			 Provided, That the Administrator
			 of the United States Agency for International Development shall consult with
			 the Committees on Appropriations, prior to the initial obligation of funds, on
			 the uses of such funds.
						(2)Of the funds appropriated by title III of
			 this Act under the headings Economic Support Fund and
			 Development Assistance, $10,000,000 should be made available for
			 a New Generation in the Middle East initiative to build
			 understanding, tolerance, and mutual respect among the next generation of
			 Israeli and Palestinian leaders.
						(g)Trafficking in
			 personsOf the funds
			 appropriated by this Act under the headings Development
			 Assistance, Economic Support Fund, International
			 Narcotics Control and Law Enforcement, and “Assistance for Europe,
			 Eurasia and Central Asia” not less than $36,000,000 shall be made available for
			 activities to combat trafficking in persons internationally.
					(h)WaterOf the funds appropriated by this Act, not
			 less than $315,000,000 shall be made available for water and sanitation supply
			 projects pursuant to the Senator Paul Simon Water for the Poor Act of 2005
			 (Public Law 109–121).
					(i)Women’s
			 leadership capacityOf the
			 funds appropriated by title III of this Act, not less than $20,000,000 shall be
			 made available for programs to improve women’s leadership capacity in recipient
			 countries.
					(j)Notification
			 requirementsAuthorized
			 deviations from funding levels contained in this section shall be subject to
			 the regular notification procedures of the Committees on Appropriations.
					Central
		  asia
				7063.The terms and conditions of sections
			 7075(a) through (d) and 7076(a) through (e) of the Department of State, Foreign
			 Operations, and Related Programs Appropriations Act, 2009 (division H of Public
			 Law 111–8) shall apply to funds appropriated by this Act, except that the
			 Secretary of State may waive the application of section 7076(a) for a period of
			 not more than 6 months and every 6 months thereafter until September 30, 2013,
			 if the Secretary certifies to the Committees on Appropriations that the waiver
			 is in the national security interest and necessary to obtain access to and from
			 Afghanistan for the United States, and the waiver includes an assessment of
			 progress, if any, by the Government of Uzbekistan in meeting the requirements
			 in section 7076(a): 
			 Provided, That the Secretary of
			 State, in consultation with the Secretary of Defense, shall submit a report to
			 the Committees on Appropriations not later than 180 days after enactment of
			 this Act and 12 months thereafter, on all United States Government assistance
			 provided to the Government of Uzbekistan and expenditures made in support of
			 the Northern Distribution Network in Uzbekistan, including any credible
			 information that such assistance or expenditures are being diverted for corrupt
			 purposes: 
			 Provided further, That
			 information provided in the report required by the previous proviso may be
			 provided in a classified annex and such annex shall indicate the basis for such
			 classification: 
			 Provided further, That for the
			 purposes of the application of section 7075(c) to this Act, the report shall be
			 submitted not later than October 1, 2012 and for the purposes of the
			 application of section 7076(e) to this Act, the term assistance
			 shall not include expanded international military education and
			 training.
					Requests for
		  documents
					7064.None of the funds appropriated or made
			 available pursuant to titles III through VI of this Act shall be available to a
			 nongovernmental organization, including any contractor, which fails to provide
			 upon timely request any document, file, or record necessary to the auditing
			 requirements of the United States Agency for International Development.
					Overseas private investment
		  corporation
					(including transfer of
		  funds)
					7065.(a)Whenever the President determines that it
			 is in furtherance of the purposes of the Foreign Assistance Act of 1961, up to a total
			 of $20,000,000 of the funds appropriated under title III of this Act may be
			 transferred to, and merged with, funds appropriated by this Act for the
			 Overseas Private Investment Corporation Program Account, to be subject to the
			 terms and conditions of that account: 
			 Provided, That such funds shall
			 not be available for administrative expenses of the Overseas Private Investment
			 Corporation: 
			 Provided further, That designated
			 funding levels in this Act shall not be transferred pursuant to this section: 
			 Provided further, That the
			 exercise of such authority shall be subject to the regular notification
			 procedures of the Committees on Appropriations.
					(b)Notwithstanding section 235(a)(2) of the
			 Foreign Assistance Act of 1961, the authority of subsections (a) through (c) of
			 section 234 of such Act shall remain in effect until September 30, 2012.
					INTERNATIONAL PRISON
		  CONDITIONS
				7066.(a)Not later than 180 days after enactment of
			 this Act, the Secretary of State shall submit to the Committees on
			 Appropriations a report, which shall also be made publicly available including
			 on the Department of State’s Web site, describing—
						(1)conditions in prisons and other detention
			 facilities in at least 25 countries whose governments receive United States
			 assistance and which the Secretary determines raise serious human rights or
			 humanitarian concerns; and
						(2)the extent to which such governments are
			 taking steps to eliminate such conditions.
						(b)For purposes of each determination made
			 pursuant to subsection (a), the Secretary shall consider the criteria listed in
			 section 7085(b)(1) through (10) of division F of Public Law 111–117.
					(c)Funds appropriated by this Act to carry out
			 the provisions of chapters 1 and 11 of part I and chapter 4 of part II of the
			 Foreign Assistance Act of 1961, and the Support for East European Democracy
			 (SEED) Act of 1989, shall be made available, notwithstanding section 660 of the
			 Foreign Assistance Act of 1961, for assistance to eliminate inhumane conditions
			 in foreign prisons and other detention facilities.
					Prohibition on use of
		  torture
				7067.(a)None of the funds made available in this
			 Act may be used to support or justify the use of torture, cruel or inhumane
			 treatment by any official or contract employee of the United States
			 Government.
					(b)Funds appropriated by this Act to carry out
			 the provisions of chapters 1, 10, 11, and 12 of part I and chapter 4 of part II
			 of the Foreign Assistance Act of 1961, and the Support for East European
			 Democracy (SEED) Act of 1989, shall be made available, notwithstanding section
			 660 of the Foreign Assistance Act of
			 1961, for assistance to eliminate torture by foreign police,
			 military or other security forces in countries receiving assistance from funds
			 appropriated by this Act that are identified in the Department of State's most
			 recent Country Reports on Human Rights Practices.
					Extradition
				7068.(a)None of the funds appropriated in this Act
			 may be used to provide assistance (other than funds provided under the headings
			 International Narcotics Control and Law Enforcement,
			 Migration and Refugee Assistance, Emergency Migration and
			 Refugee Assistance, and Nonproliferation, Anti-terrorism,
			 Demining and Related Assistance) for the central government of a
			 country which has notified the Department of State of its refusal to extradite
			 to the United States any individual indicted for a criminal offense for which
			 the maximum penalty is life imprisonment without the possibility of parole or
			 for killing a law enforcement officer, as specified in a United States
			 extradition request.
					(b)Subsection (a) shall only apply to the
			 central government of a country with which the United States maintains
			 diplomatic relations and with which the United States has an extradition treaty
			 and the government of that country is in violation of the terms and conditions
			 of the treaty.
					(c)The Secretary of State may waive the
			 restriction in subsection (a) on a case-by-case basis if the Secretary
			 certifies to the Committees on Appropriations that such waiver is important to
			 the national interests of the United States.
					commercial leasing of defense
		  articles
				7069.Notwithstanding any other provision of law,
			 and subject to the regular notification procedures of the Committees on
			 Appropriations, the authority of section 23(a) of the Arms Export Control Act
			 may be used to provide financing to Israel, Egypt and NATO and major non-NATO
			 allies for the procurement by leasing (including leasing with an option to
			 purchase) of defense articles from United States commercial suppliers, not
			 including Major Defense Equipment (other than helicopters and other types of
			 aircraft having possible civilian application), if the President determines
			 that there are compelling foreign policy or national security reasons for those
			 defense articles being provided by commercial lease rather than by
			 government-to-government sale under such Act.
					Independent states of the former
		  soviet union
					7070.(a)None of the funds appropriated under the
			 heading Assistance for Europe, Eurasia and Central Asia shall be
			 made available for assistance for a government of an Independent State of the
			 former Soviet Union if that government directs any action in violation of the
			 territorial integrity or national sovereignty of any other Independent State of
			 the former Soviet Union, such as those violations included in the Helsinki
			 Final Act: 
			 Provided, That such funds may be
			 made available without regard to the restriction in this subsection if the
			 President determines that to do so is in the national security interest of the
			 United States.
					(b)(1)Of the funds
			 appropriated under the heading Assistance for Europe, Eurasia and
			 Central Asia that are allocated for assistance for the Government of
			 the Russian Federation, 60 percent shall be withheld from obligation until the
			 President determines and certifies in writing to the Committees on
			 Appropriations that the Government of the Russian Federation—
							(A)has terminated implementation of
			 arrangements to provide Iran with technical expertise, training, technology, or
			 equipment necessary to develop a nuclear reactor, related nuclear research
			 facilities or programs, or ballistic missile capability; and
							(B)is providing full access to
			 international non-government organizations providing humanitarian relief to
			 refugees and internally displaced persons in Chechnya.
							(2)Paragraph (1)
			 shall not apply to—
							(A)assistance to combat infectious
			 diseases, child survival activities, or assistance for victims of trafficking
			 in persons; and
							(B)activities authorized under title V
			 (Nonproliferation and Disarmament Programs and Activities) of the FREEDOM
			 Support Act.
							(c)Section 907 of the FREEDOM Support Act
			 shall not apply to—
						(1)activities to
			 support democracy or assistance under title V of the FREEDOM Support Act and
			 section 1424 of Public Law 104–201 or non-proliferation assistance;
						(2)any assistance
			 provided by the Trade and Development Agency under section 661 of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2421);
						(3)any activity
			 carried out by a member of the United States and Foreign Commercial Service
			 while acting within his or her official capacity;
						(4)any insurance,
			 reinsurance, guarantee or other assistance provided by the Overseas Private
			 Investment Corporation under title IV of chapter 2 of part I of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2191 et seq.);
						(5)any financing
			 provided under the Export-Import Bank Act of 1945; or
						(6)humanitarian
			 assistance.
						international monetary fund
		  
				7071.(a)The terms and conditions of sections
			 7086(b)(1) and (2) and 7090(a) of division F of Public Law 111–117 shall apply
			 to this Act.
					(b)The Secretary of the Treasury shall
			 instruct the United States Executive Director of the International Monetary
			 Fund (IMF) to seek to ensure that any loan will be repaid to the IMF before
			 other private creditors.
					(c)The Secretary of the Treasury shall seek to
			 ensure that the IMF is implementing best practices for the protection of
			 whistleblowers from retaliation, including best practices for legal burdens of
			 proof, access to independent adjudicative bodies, results that eliminate the
			 effects of retaliation, and statutes of limitation for reporting
			 retaliation.
					Repression in the russian
		  federation
				7072.(a)None of the funds appropriated under the
			 heading Assistance for Europe, Eurasia and Central Asia in this
			 Act may be made available for the Government of the Russian Federation, after
			 180 days from the date of the enactment of this Act, unless the Secretary of
			 State certifies to the Committees on Appropriations that the Government of the
			 Russian Federation:
						(1)has implemented no
			 statute, Executive order, regulation or similar government action that would
			 discriminate, or which has as its principal effect discrimination, against
			 religious groups or religious communities in the Russian Federation in
			 violation of accepted international agreements on human rights and religious
			 freedoms to which the Russian Federation is a party;
						(2)is honoring its
			 international obligations regarding freedom of expression, assembly, and press,
			 as well as due process;
						(3)is investigating
			 and prosecuting law enforcement personnel credibly alleged to have committed
			 human rights abuses against political leaders, activists and journalists;
			 and
						(4)is immediately
			 releasing political leaders, activists and journalists who remain in
			 detention.
						(b)The Secretary of State may waive the
			 requirements of subsection (a) if the Secretary determines that to do so is
			 important to the national interests of the United States.
					prohibition on first-class
		  travel
				7073.None of the funds made available in this
			 Act may be used for first-class travel by employees of agencies funded by this
			 Act in contravention of sections 301–10.122 through 301–10.124 of title 41,
			 Code of Federal Regulations.
					Disability
		  programs
					7074.Funds appropriated by this Act under the
			 heading Economic Support Fund shall be made available for
			 programs and activities administered by the United States Agency for
			 International Development to address the needs and protect and promote the
			 rights of people with disabilities in developing countries, including
			 initiatives that focus on independent living, economic self-sufficiency,
			 advocacy, education, employment, transportation, sports, and integration of
			 individuals with disabilities, including for the cost of translation, and shall
			 also be made available to support disability advocacy organizations to provide
			 training and technical assistance for disabled persons organizations in such
			 countries: 
			 Provided, That of the funds made
			 available by this section, up to 7 percent may be for management, oversight,
			 and technical support.
					Enterprise
		  funds
					7075.(a)Prior to the distribution of any assets
			 resulting from any liquidation, dissolution, or winding up of an Enterprise
			 Fund, in whole or in part, the President shall submit to the Committees on
			 Appropriations, in accordance with the regular notification procedures of the
			 Committees on Appropriations, a plan for the distribution of the assets of the
			 Enterprise Fund.
					(b)Funds made available under titles III
			 through VI of this Act for Enterprise Funds shall be expended at the minimum
			 rate necessary to make timely payment for projects and activities and no such
			 funds may be available except through the regular notification procedures of
			 the Committees on Appropriations.
					CONSULAR
		  AFFAIRS
				7076.(a)The Secretary of State shall implement the
			 necessary steps, including hiring a sufficient number of consular officers to
			 include limited non-career appointment officers, in the People's Republic of
			 China, Brazil, and India to reduce the wait time to interview visa applicants
			 who have submitted applications.
					(b)The Secretary of State shall conduct a risk
			 and benefit analysis regarding the extension of the expiration period for B–1
			 or B–2 visas for visa applicants before requiring a consular officer interview
			 and, unless such analysis finds that risks outweigh benefits, develop a plan to
			 extend such expiration period in a manner consistent with maintaining security
			 controls.
					(c)The Secretary of State may develop and
			 conduct a pilot program for the processing of B–1 and B–2 visas using secure
			 remote videoconferencing technology as a method for conducting visa interviews
			 of applicants: 
			 Provided, That any such pilot
			 should be developed in consultation with other Federal agencies that use such
			 secure communications to help ensure security of the videoconferencing
			 transmission and encryption: 
			  Provided further, That no pilot
			 program should be conducted if the Secretary determines and reports to the
			 Committees on Appropriations that such program poses an undue security risk and
			 that it cannot be conducted in a manner consistent with maintaining security
			 controls.
					PROCUREMENT
		  REFORM
				7077.(a)Local competitionNotwithstanding any other provision of law,
			 the Administrator of the United States Agency for International Development
			 (USAID) may, with funds made available in this Act and prior Acts making
			 appropriations for the Department of State, foreign operations, and related
			 programs, award contracts and other acquisition instruments in which
			 competition is limited to local entities if doing so would result in cost
			 savings, develop local capacity, or enable the USAID Administrator to initiate
			 a program or activity in appreciably less time than if competition were not so
			 limited: 
			 Provided, That the authority
			 provided in this section may not be used to make awards in excess of $5,000,000
			 and shall not exceed more than 10 percent of the funds made available to USAID
			 under this Act for assistance programs: 
			 Provided further, That such
			 authority shall be available to support a pilot program with such funds: 
			 Provided further, That the USAID
			 Administrator shall consult with the Committees on Appropriations and relevant
			 congressional committees on the results of such pilot program.
					(b)For the purposes
			 of this section, local entity means an individual, a corporation, a nonprofit
			 organization, or another body of persons that—
						(1)is legally
			 organized under the laws of;
						(2)has as its
			 principal place of business or operations in; and
						(3)either is—
							(A)majority owned by
			 individuals who are citizens or lawful permanent residents of; or
							(B)managed by a
			 governing body the majority of whom are citizens or lawful permanent residents
			 of;
							a country
			 receiving assistance from funds appropriated under title III of this
			 Act.(c)For purposes of
			 this section, majority owned and managed by
			 include, without limitation, beneficiary interests and the power, either
			 directly or indirectly, whether exercised or exercisable, to control the
			 election, appointment, or tenure of the organization’s managers or a majority
			 of the organization’s governing body by any means.
					Operating and spend
		  plans
				7078.(a)Operating plansNot later than 30 days after the date of
			 enactment of this Act, each department, agency or organization funded in titles
			 I and II, and the Department of the Treasury and Independent Agencies funded in
			 title III of this Act shall submit to the Committees on Appropriations an
			 operating plan for funds appropriated to such department, agency, or
			 organization in such titles of this Act, or funds otherwise available for
			 obligation in fiscal year 2012, that provides details of the use of such funds
			 at the program, project, and activity level.
					(b)Spend plansPrior to the initial obligation of funds,
			 the Secretary of State, in consultation with the Administrator of the United
			 States Agency for International Development, shall submit to the Committees on
			 Appropriations a detailed spend plan for the following—
						(1)funds appropriated under the heading
			 Democracy Fund;
						(2)funds made
			 available in titles III and IV of this Act for assistance for Iraq, Haiti,
			 Colombia, and Mexico, for the Caribbean Basin Security Initiative, and for the
			 Central American Regional Security Initiative;
						(3)funds made
			 available for assistance for countries or programs and activities referenced
			 in—
							(A)section
			 7040;
							(B)section 7041(a),
			 (e), (f), and (i);
							(C)section
			 7043(b);
							(D)section 7046(a)
			 and (c); and
							(4)funds appropriated
			 in title III for food security and agriculture development programs and for
			 environment programs.
						(c)NotificationsThe
			 spend plans referenced in subsection (b) shall not be considered as meeting the
			 notification requirements under section 7015 of this Act or under section 634A
			 of the Foreign Assistance Act of 1961.
					RESCISSIONS
				7079.(a)Of the funds appropriated in prior Acts
			 making appropriations for the Department of State, foreign operations, and
			 related programs under the heading “Diplomatic and Consular Programs”,
			 $13,700,000 are rescinded, of which $8,000,000 shall be from funds for
			 Worldwide Security Protection: 
			 Provided, That no amounts may be
			 rescinded from amounts that were designated by Congress as an emergency
			 requirement pursuant to a concurrent resolution on the budget or the Balanced
			 Budget and Emergency Deficit Control Act of 1985.
					(b)Of the unexpended balances available under
			 the heading “Export and Investment Assistance, Export-Import Bank of the United
			 States, Subsidy Appropriation” from prior Acts making appropriations for the
			 Department of State, foreign operations, and related programs, $400,000,000 are
			 rescinded.
					(c)Of the unexpended balances available to the
			 President for bilateral economic assistance under the heading “Economic Support
			 Fund” from prior Acts making appropriations for the Department of State,
			 foreign operations, and related programs, $100,000,000 are rescinded: 
			 Provided, That no amounts may be
			 rescinded from amounts that were designated by Congress as an emergency
			 requirement pursuant to a concurrent resolution on the budget or the Balanced
			 Budget and Emergency Deficit Control Act of 1985.
					(d)The Secretary of State, as appropriate,
			 shall consult with the Committees on Appropriations at least 15 days prior to
			 implementing the rescissions made in this section.
					special defense acquisition
		  fund
				(including
		  limitation on obligations)
				7080.(a)TransferOf the funds made available pursuant to the
			 last proviso in the second paragraph under the heading Foreign Military
			 Financing Program in this Act, up to $100,000,000 of such funds may be
			 transferred to the Special Defense Acquisition Fund pursuant to section 51 of
			 the Arms Export Control Act.
					(b)Limitation on
			 obligationsNot to exceed $100,000,000 may be obligated pursuant
			 to section 51(c)(2) of the Arms Export Control Act for the purposes of the
			 Special Defense Acquisition Fund (Fund), to remain available for obligation
			 until September 30, 2015: 
			 Provided, That the provision of
			 defense articles and defense services to foreign countries or international
			 organizations from the Fund shall be subject to the concurrence of the
			 Secretary of State.
					AUTHORITY FOR CAPITAL INCREASES
		  
				7081.(a)International Bank for Reconstruction and
			 DevelopmentThe Bretton Woods
			 Agreements Act, as amended (22 U.S.C. 286 et seq.), is further amended by
			 adding at the end thereof the following new sections:
						
							69.ACCEPTANCE OF AN AMENDMENT TO THE ARTICLES
				OF AGREEMENT OF THE BANK TO INCREASE BASIC VOTESThe United States Governor of the Bank may
				accept on behalf of the United States the amendment to the Articles of
				Agreement of the Bank as proposed in resolution No. 596, entitled
				Enhancing Voice and Participation of Developing and Transition
				Countries, of the Board of Governors of the Bank that was approved by
				such Board on January 30, 2009.
							70.CAPITAL STOCK INCREASES
								(a)Increases AuthorizedThe United States Governor of the Bank is
				authorized—
									(1)(A)to vote in favor of a resolution to
				increase the capital stock of the Bank on a selective basis by 230,374 shares;
				and
										(B)to
				subscribe on behalf of the United States to 38,459 additional shares of the
				capital stock of the Bank, as part of the selective increase in the capital
				stock of the Bank, except that any subscription to such additional shares shall
				be effective only to such extent or in such amounts as are provided in advance
				in appropriations Acts;
										(2)(A)to vote in favor of a resolution to
				increase the capital stock of the Bank on a general basis by 484,102 shares;
				and
										(B)to
				subscribe on behalf of the United States to 81,074 additional shares of the
				capital stock of the Bank, as part of the general increase in the capital stock
				of the Bank, except that any subscription to such additional shares shall be
				effective only to such extent or in such amounts as are provided in advance in
				appropriations Acts.
										(b)Limitations on Authorization of
				Appropriations
									(1)In order to pay for the increase in the
				United States subscription to the Bank under subsection (a)(2)(B), there are
				authorized to be appropriated, without fiscal year limitation, $9,780,361,991
				for payment by the Secretary of the Treasury.
									(2)Of the amount authorized to be appropriated
				under paragraph (2)(A)—
										(A)$586,821,720 shall be for paid in shares of
				the Bank; and
										(B)$9,193,540,271 shall be for callable shares
				of the
				Bank.
										.
					(b)International Finance
			 CorporationThe International
			 Finance Corporation Act, Public Law 84–350, as amended (22 U.S.C. 282 et seq.),
			 is further amended by adding at the end thereof the following new
			 section:
						
							17.SELECTIVE CAPITAL INCREASE AND AMENDMENT OF
				THE ARTICLES OF AGREEMENT
								(a)Vote AuthorizedThe United States Governor of the
				Corporation is authorized to vote in favor of a resolution to increase the
				capital stock of the Corporation by $130,000,000.
								(b)Amendment of the Articles of
				AgreementThe United States
				Governor of the Corporation is authorized to agree to and accept an amendment
				to Article IV, Section 3(a) of the Articles of Agreement of the Corporation
				that achieves an increase in basic votes to 5.55 percent of total
				votes.
								.
					(c)Inter-American Development
			 BankThe Inter-American
			 Development Bank Act, Public Law 86–147, as amended (22 U.S.C. 283 et seq.), is
			 further amended by adding at the end thereof the following new section:
						
							41.NINTH CAPITAL INCREASE
								(a)Vote AuthorizedThe United States Governor of the Bank is
				authorized to vote in favor of a resolution to increase the capital stock of
				the Bank by $70,000,000,000 as described in Resolution AG–7/10, Report
				on the Ninth General Capital Increase in the resources of the Inter-American
				Development Bank as approved by Governors on July 21, 2010.
								(b)Subscription Authorized
									(1)The United States Governor of the Bank may
				subscribe on behalf of the United States to 1,741,135 additional shares of the
				capital stock of the Bank.
									(2)Any subscription by the United States to
				the capital stock of the Bank shall be effective only to such extent and in
				such amounts as are provided in advance in appropriations Acts.
									(c)Limitations on Authorization of
				Appropriations
									(1)In order to pay for the increase in the
				United States subscription to the Bank under subsection (b), there are
				authorized to be appropriated, without fiscal year limitation, $21,004,064,337
				for payment by the Secretary of the Treasury.
									(2)Of the amount authorized to be appropriated
				under paragraph (1)—
										(A)$510,090,175 shall be for paid in shares of
				the Bank; and
										(B)$20,493,974,162 shall be for callable
				shares of the
				Bank.
										.
					(d)African Development BankThe African Development Bank Act, Public
			 Law 97–35, as amended (22 U.S.C. 290i et seq.), is further amended by adding at
			 the end thereof the following new section:
						
							1344.SIXTH CAPITAL INCREASE
								(a)Subscription Authorized
									(1)The United States Governor of the Bank may
				subscribe on behalf of the United States to 289,391 additional shares of the
				capital stock of the Bank.
									(2)Any subscription by the United States to
				the capital stock of the Bank shall be effective only to such extent and in
				such amounts as are provided in advance in appropriations Acts.
									(b)Limitations on Authorization of
				Appropriations
									(1)In order to pay for the increase in the
				United States subscription to the Bank under subsection (a), there are
				authorized to be appropriated, without fiscal year limitation, $4,322,228,221
				for payment by the Secretary of the Treasury.
									(2)Of the amount authorized to be appropriated
				under paragraph (1)—
										(A)$259,341,759 shall be for paid in shares of
				the Bank; and
										(B)$4,062,886,462 shall be for callable shares
				of the
				Bank.
										.
					(e)European Bank for Reconstruction and
			 DevelopmentThe European Bank
			 for Reconstruction and Development Act, Section 562(c) of Public Law 101–513,
			 as amended (22 U.S.C. 290l et seq.), is further amended by adding at the end
			 thereof the following new paragraph:
						
							(12)Capital Increase
								(A)Subscription Authorized
									(i)The United States Governor of the Bank may
				subscribe on behalf of the United States up to 90,044 additional callable
				shares of the capital stock of the Bank in accordance with Resolution No. 128
				as adopted by the Board of Governors of the Bank on May 14, 2010.
									(ii)Any subscription by the United States to
				additional capital stock of the Bank shall be effective only to such extent and
				in such amounts as are provided in advance in appropriations Acts.
									(B)Limitations on Authorization of
				AppropriationsIn order to
				pay for the increase in the United States subscription to the Bank under
				subsection (A), there are authorized to be appropriated, without fiscal year
				limitation, up to $1,252,331,952 for payment by the Secretary of the
				Treasury.
								.
					reforms
		  related to GENERAL CAPITAL INCREASES
				7082.(a)ReformsFunds appropriated by this Act may not be
			 disbursed for a United States contribution to the general capital increases of
			 the International Bank for Reconstruction and Development (World Bank), the
			 African Development Bank (AfDB), or the Inter-American Development Bank (IDB)
			 until the Secretary of the Treasury reports to the Committees on Appropriations
			 that such institution, as appropriate, is making substantial progress toward
			 the following—
						(1)implementing specific reform commitments
			 agreed to by the World Bank and the AfDB as described in the Pittsburgh
			 Leaders’ Statement issued at the Pittsburgh G20 Summit in September 2009
			 concerning sound finances, effective management and governance, transparency
			 and accountability, focus on core mission, and results;
						(2)implementing specific reform commitments
			 agreed to by the IDB in Resolution AG–7/10 Report on the Ninth General
			 Capital Increase in the resources of the Inter-American Development
			 Bank as approved by the Governors on July 12, 2010, including transfers
			 of at least $200,000,000 annually to a grant facility for Haiti;
						(3)implementing procurement guidelines that
			 maximize international competitive bidding in accordance with sound procurement
			 practices, including transparency, competition, and cost-effective results for
			 borrowers;
						(4)implementing best practices for the
			 protection of whistleblowers from retaliation, including best practices for
			 legal burdens of proof, access to independent adjudicative bodies, results that
			 eliminate the effects of retaliation, and statutes of limitation for reporting
			 retaliation;
						(5)requiring that each candidate for budget
			 support or development policy loans provide an assessment of reforms needed to
			 budgetary and procurement processes to encourage transparency, including budget
			 publication and public scrutiny, prior to loan approval;
						(6)making publicly available external and
			 internal performance and financial audits of such institution’s projects on the
			 institution’s Web site;
						(7)adopting policies concerning the World
			 Bank’s proposed Program for Results (P4R) to: limit P4R to no more than 5
			 percent of annual World Bank lending as a pilot for a period of not less than
			 two years; require that projects with potentially significant adverse social or
			 environmental impacts and projects that affect indigenous peoples are either
			 excluded from P4R or subject to the World Bank’s own policies; require that at
			 the close of the pilot there will be a thorough, independent evaluation, with
			 input from civil society and the private sector, to provide guidance concerning
			 next steps for the pilot; and fully staff the World Bank Group’s Integrity Vice
			 Presidency, with agreement from Borrowers on the World Bank’s jurisdiction and
			 authority to investigate allegations of fraud and corruption in any of the
			 World Bank’s lending programs including P4R; and
						(8)concerning the World Bank, strengthening
			 the public availability of information regarding International Finance
			 Corporation (IFC) subprojects when the IFC is funding a financial intermediary,
			 including—
							(A)requiring that higher-risk subprojects
			 comply with the relevant Performance Standard requirements; and
							(B)agreeing to periodically disclose on the
			 IFC Web site a listing of the name, location, and sector of high-risk
			 subprojects supported by IFC investments through private equity funds.
							(b)ReportNot later than 180 days after enactment of
			 this Act and every 6 months thereafter until September 30, 2013, the Secretary
			 of the Treasury shall submit to the Committees on Appropriations a report
			 detailing the extent to which each institution has continued to make progress
			 on each policy goal listed in subsection (a).
					AUTHORITY FOR
		  REPLENISHMENTS
				7083.(a)International Development
			 AssociationThe International
			 Development Association Act, Public Law 86–565, as amended (22 U.S.C. 284 et
			 seq.), is further amended by adding at the end thereof the following new
			 sections:
						
							26.SIXTEENTH REPLENISHMENT
								(a)The United States Governor of the
				International Development Association is authorized to contribute on behalf of
				the United States $4,075,500,000 to the sixteenth replenishment of the
				resources of the Association, subject to obtaining the necessary
				appropriations.
								(b)In order to pay for the United States
				contribution provided for in subsection (a), there are authorized to be
				appropriated, without fiscal year limitation, $4,075,500,000 for payment by the
				Secretary of the Treasury.
								27.Multilateral Debt Relief
								(a)The Secretary of the Treasury is authorized
				to contribute, on behalf of the United States, not more than $474,000,000 to
				the International Development Association for the purpose of funding debt
				relief cost under the Multilateral Debt Relief Initiative incurred in the
				period governed by the sixteenth replenishment of resources of the
				International Development Association, subject to obtaining the necessary
				appropriations and without prejudice to any funding arrangements in existence
				on the date of the enactment of this section.
								(b)In order to pay for the United States
				contribution provided for in subsection (a), there are authorized to be
				appropriated, without fiscal year limitation, not more than $474,000,000 for
				payment by the Secretary of the Treasury.
								(c)In this section, the term
				Multilateral Debt Relief Initiative means the proposal set out in
				the G8 Finance Ministers' Communiqué entitled Conclusions on
				Development, done at London, June 11, 2005, and reaffirmed by G8 Heads
				of State at the Gleneagles Summit on July 8,
				2005.
								.
					(b)African Development BankThe African Development Fund Act, Public
			 Law 94–302, as amended (22 U.S.C. 290g et seq.), is further amended by adding
			 at the end thereof the following new sections:
						
							221.Twelfth Replenishment
								(a)The United States Governor of the Fund is
				authorized to contribute on behalf of the United States $585,000,000 to the
				twelfth replenishment of the resources of the Fund, subject to obtaining the
				necessary appropriations.
								(b)In order to pay for the United States
				contribution provided for in subsection (a), there are authorized to be
				appropriated, without fiscal year limitation, $585,000,000 for payment by the
				Secretary of the Treasury.
								222.Multilateral Debt Relief
								(a)The Secretary of the Treasury is authorized
				to contribute, on behalf of the United States, not more than $60,000,000 to the
				African Development Fund for the purpose of funding debt relief costs under the
				Multilateral Debt Relief Initiative incurred in the period governed by the
				twelfth replenishment of resources of the African Development Fund, subject to
				obtaining the necessary appropriations and without prejudice to any funding
				arrangements in existence on the date of the enactment of this section.
								(b)In order to pay for the United States
				contribution provided for in subsection (a), there are authorized to be
				appropriated, without fiscal year limitation, not more than $60,000,000 for
				payment by the Secretary of the Treasury.
								(c)In this section, the term
				Multilateral Debt Relief Initiative means the proposal set out in
				the G8 Finance Ministers' Communiqué entitled Conclusions on
				Development, done at London, June 11, 2005, and reaffirmed by G8 Heads
				of State at the Gleneagles Summit on July 8,
				2005.
								.
					AUTHORITY FOR THE FUND FOR SPECIAL
		  OPERATIONS
				7084.Up to $36,000,000 of funds appropriated for
			 the account Department of the Treasury, Debt Restructuring by
			 the Full-Year Continuing Appropriations Act, 2011 (Public Law 112–10, Division
			 B) may be made available for the United States share of an increase in the
			 resources of the Fund for Special Operations of the Inter-American Development
			 Bank in furtherance of debt relief provided to Haiti in view of the Cancun
			 Declaration of March 21, 2010.
					UNITED NATIONS POPULATION
		  FUND
					7085.(a)ContributionOf
			 the funds made available under the heading International Organizations
			 and Programs in this Act for fiscal year 2012, $35,000,000 shall be
			 made available for the United Nations Population Fund (UNFPA).
					(b)Availability of
			 fundsFunds appropriated by
			 this Act for UNFPA, that are not made available for UNFPA because of the
			 operation of any provision of law, shall be transferred to the ‘‘Global Health
			 Programs’’ account and shall be made available for family planning, maternal,
			 and reproductive health activities, subject to the regular notification
			 procedures of the Committees on Appropriations.
					(c)Prohibition on
			 use of funds in ChinaNone of
			 the funds made available by this Act may be used by UNFPA for a country program
			 in the People’s Republic of China.
					(d)Conditions on
			 availability of fundsFunds
			 made available by this Act for UNFPA may not be made available unless—
						(1)UNFPA maintains funds made available by
			 this Act in an account separate from other accounts of UNFPA and does not
			 commingle such funds with other sums; and
						(2)UNFPA does not fund abortions.
						(e)Report to
			 Congress and Dollar-for-Dollar Withholding of Funds
						(1)Not later than 4 months after the date of
			 enactment of this Act, the Secretary of State shall submit a report to the
			 Committees on Appropriations indicating the amount of funds that the UNFPA is
			 budgeting for the year in which the report is submitted for a country program
			 in the People’s Republic of China.
						(2)If a report under paragraph (1) indicates
			 that the UNFPA plans to spend funds for a country program in the People’s
			 Republic of China in the year covered by the report, then the amount of such
			 funds the UNFPA plans to spend in the People’s Republic of China shall be
			 deducted from the funds made available to the UNFPA after March 1 for
			 obligation for the remainder of the fiscal year in which the report is
			 submitted.
						limitations
				7086.(a)(1)None of the funds appropriated under the
			 heading Economic Support Fund in this Act may be made available
			 for assistance for the Palestinian Authority if the Palestinians obtain, after
			 the date of enactment of this Act, the same standing as member states or full
			 membership as a state in the United Nations or any specialized agency thereof
			 outside an agreement negotiated between Israel and the Palestinians.
						(2)The Secretary of State may waive the
			 restriction in paragraph (1) if the Secretary certifies to the Committees on
			 Appropriations that to do so is in the national security interest of the United
			 States, and submits a report to such Committees detailing how the waiver and
			 the continuation of assistance would assist in furthering Middle East
			 peace.
						(b)(1)The President may waive the provisions of
			 section 1003 of Public Law 100–204 if the President determines and certifies in
			 writing to the Speaker of the House of Representatives, the President pro
			 tempore of the Senate, and the Committees on Appropriations that the
			 Palestinians have not, after the date of enactment of this Act, obtained in the
			 United Nations or any specialized agency thereof the same standing as member
			 states or full membership as a state outside an agreement negotiated between
			 Israel and the Palestinians.
						(2)Not less than 90 days after the President
			 is unable to make the certification pursuant to subsection (b)(1), the
			 President may waive section 1003 of Public Law 100–204 if the President
			 determines and certifies in writing to the Speaker of the House of
			 Representatives, the President pro tempore of the Senate, and the Committees on
			 Appropriations that the Palestinians have entered into direct and meaningful
			 negotiations with Israel: Provided, That any waiver of the
			 provisions of section 1003 of Public Law 100–204 under paragraph (1) of this
			 subsection or under previous provisions of law must expire before the waiver
			 under the preceding sentence may be exercised.
						(3)Any waiver pursuant to this subsection
			 shall be effective for no more than a period of 6 months at a time and shall
			 not apply beyond 12 months after the enactment of this Act.
						 Use of funds in contravention
		  of this act
				7087.If the Executive Branch makes a
			 determination not to comply with any provision of this Act on constitutional
			 grounds, the head of the relevant Federal agency shall notify the Committees on
			 Appropriations in writing within 5 days of such determination, the basis for
			 such determination and any resulting changes to program and
			 policy.
				VIIIOverseas contingency operations
				GLOBAL WAR ON
		  TERRORISM
				DEPARTMENT OF
		  STATE
				Administration of foreign affairs
		  
				DIPLOMATIC AND CONSULAR
		  PROGRAMS
				(including transfer of
		  funds)
				For an additional amount for
		  Diplomatic and Consular Programs, $4,389,064,000, to remain
		  available until September 30, 2013, of which $236,201,000 is for Worldwide
		  Security Protection and shall remain available until expended: 
		  Provided, That the Secretary of
		  State may transfer up to $230,000,000 of the total funds made available under
		  this heading to any other appropriation of any department or agency of the
		  United States, upon the concurrence of the head of such department or agency,
		  to support operations in and assistance for Afghanistan and to carry out the
		  provisions of the Foreign Assistance Act of 1961: 
		   Provided further, That such amount
		  is designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
		  Deficit Control Act of 1985.
				CONFLICT
		  STABILIZATION OPERATIONS
				For an additional amount for “Conflict
		  Stabilization Operations”, $8,500,000, to remain available until expended: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
		  Deficit Control Act of 1985.
				OFFICE OF INSPECTOR GENERALFor an additional amount for Office
		  of Inspector General, $67,182,000, to remain available until September
		  30, 2013, of which $19,545,000 shall be for the Special Inspector General for
		  Iraq Reconstruction for reconstruction oversight, and $44,387,000 shall be for
		  the Special Inspector General for Afghanistan Reconstruction for reconstruction
		  oversight: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
		  Deficit Control Act of 1985.
				EDUCATIONAL AND CULTURAL
		  EXCHANGE PROGRAMSFor an
		  additional amount for Educational and Cultural Exchange
		  Programs, as authorized, $15,600,000, to remain available until
		  expended: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
		  Deficit Control Act of 1985.
				EMBASSY
		  SECURITY, CONSTRUCTION, AND MAINTENANCEFor an additional amount for “Embassy
		  Security, Construction, and Maintenance”, $33,000,000, to remain available
		  until expended: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
		  Deficit Control Act of 1985.
				International Organizations
		  
				CONTRIBUTIONS TO INTERNATIONAL
		  ORGANIZATIONSFor an
		  additional amount for Contributions to International
		  Organizations, $101,300,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
		  Deficit Control Act of 1985.
				RELATED
		  AGENCY
				Broadcasting Board of
		  Governors
				INTERNATIONAL BROADCASTING
		  OPERATIONSFor an additional
		  amount for International Broadcasting Operations, $4,400,000: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
		  Deficit Control Act of 1985.
				Related
		  Programs
				UNITED STATES INSTITUTE OF
		  PEACEFor an additional amount
		  for United States Institute of Peace, $8,411,000, to remain
		  available until September 30, 2013: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
		  Deficit Control Act of 1985.
				UNITED STATES AGENCY FOR INTERNATIONAL
		  DEVELOPMENT 
				Funds appropriated to the
		  President
				OPERATING EXPENSESFor an additional amount for
		  Operating Expenses, $255,000,000, to remain available until
		  September 30, 2013: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
		  Deficit Control Act of 1985.
				OFFICE OF INSPECTOR GENERALFor an additional amount for Office
		  of Inspector General, $4,500,000, to remain available until September
		  30, 2013: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
		  Deficit Control Act of 1985.
				BILATERAL ECONOMIC
		  ASSISTANCE
				Funds appropriated to the
		  President
				INTERNATIONAL DISASTER
		  ASSISTANCEFor an additional
		  amount for International Disaster Assistance, $150,000,000, to
		  remain available until September 30, 2013: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
		  Deficit Control Act of 1985.
				TRANSITION INITIATIVESFor an additional amount for
		  Transition Initiatives, $6,554,000, to remain available until
		  September 30, 2013: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
		  Deficit Control Act of 1985.
				COMPLEX CRISES FUNDFor an additional amount for Complex
		  Crises Fund, $30,000,000, to remain available until September 30, 2013:
		  
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
		  Deficit Control Act of 1985.
				ECONOMIC SUPPORT FUNDFor an additional amount for Economic
		  Support Fund, $2,761,462,000, to remain available until September 30,
		  2013: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
		  Deficit Control Act of 1985.
				Department of
		  State
				MIGRATION AND REFUGEE assistance
		  For an additional amount for
		  Migration and Refugee Assistance, $229,000,000, to remain
		  available until September 30, 2013: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
		  Deficit Control Act of 1985.
				Department of the
		  Treasury
				International Affairs Technical
		  AssistanceFor an additional
		  amount for International Affairs Technical Assistance,
		  $1,552,000, to remain available until September 30, 2013, which shall be
		  available notwithstanding any other provision of law: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
		  Deficit Control Act of 1985.
				INTERNATIONAL SECURITY
		  ASSISTANCE
				Department of
		  State
				INTERNATIONAL NARCOTICS CONTROL AND LAW
		  ENFORCEMENTFor an additional
		  amount for International Narcotics Control and Law Enforcement,
		  $983,605,000, to remain available until September 30, 2013: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
		  Deficit Control Act of 1985.
				NONPROLIFERATION, ANTI-TERRORISM, DEMINING
		  AND RELATED PROGRAMSFor an
		  additional amount for Nonproliferation, Anti-terrorism, Demining and
		  Related Programs, $120,657,000, to remain available until September 30,
		  2013: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
		  Deficit Control Act of 1985.
				PEACEKEEPING OPERATIONSFor an additional amount for
		  Peacekeeping Operations, $81,000,000, to remain available until
		  September 30, 2013: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
		  Deficit Control Act of 1985.
				Funds Appropriated to the
		  President
				FOREIGN MILITARY FINANCING
		  PROGRAMFor an additional
		  amount for Foreign Military Financing Program, $1,102,000,000,
		  to remain available until September 30, 2013: 
		  Provided, That such amount is
		  designated by the Congress for Overseas Contingency Operations/Global War on
		  Terrorism pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency
		  Deficit Control Act of 1985.
				PAKISTAN COUNTERINSURGENCY CAPABILITY
		  FUND
				(including transfer of
		  funds)
				For necessary expenses to carry out the
		  provisions of chapter 8 of part I and chapters 2, 5, 6, and 8 of part II of the
		  Foreign Assistance Act of 1961 and section 23 of the Arms Export Control Act,
		  $850,000,000, to remain available until September 30, 2013, for the purpose of
		  providing assistance for Pakistan to build and maintain the counterinsurgency
		  capability of Pakistani security forces (including the Frontier Corps), to
		  include program management, training in civil-military humanitarian assistance,
		  human rights training, and the provision of equipment, supplies, services,
		  training, and facility and infrastructure repair, renovation, and construction:
		  
		  Provided, That notwithstanding any
		  other provision of law except section 620M of the Foreign Assistance Act of
		  1961, as amended by this Act, such funds shall be available to the Secretary of
		  State, with the concurrence of the Secretary of Defense: 
		   Provided further, That such funds
		  may be transferred by the Secretary of State to the Department of Defense or
		  other Federal departments or agencies to support counterinsurgency operations
		  and may be merged with, and be available, for the same purposes and for the
		  same time period as the appropriation or fund to which transferred or may be
		  transferred pursuant to the authorities contained in the Foreign Assistance Act
		  of 1961: 
		  Provided further, That the
		  Secretary of State shall, not fewer than 15 days prior to making transfers from
		  this appropriation, notify the Committees on Appropriations, in writing, of the
		  details of any such transfer: 
		  Provided further, That the
		  Secretary of State shall submit not later than 30 days after the end of each
		  fiscal quarter to the Committees on Appropriations a report in writing
		  summarizing, on a project-by-project basis, the uses of funds under this
		  heading: 
		  Provided further, That upon
		  determination by the Secretary of State, with the concurrence of the Secretary
		  of Defense, that all or part of the funds so transferred from this
		  appropriation are not necessary for the purposes herein, such amounts may be
		  transferred by the head of the relevant Federal department or agency back to
		  this appropriation and shall be available for the same purposes and for the
		  same time period as originally appropriated: 
		  Provided further, That any required
		  notification or report may be submitted in classified form: 
		   Provided further, That the amount
		  in this paragraph is designated by the Congress for Overseas Contingency
		  Operations/Global War on Terrorism pursuant to section 251(b)(2)(A) of the
		  Balanced Budget and Emergency Deficit Control Act of
		  1985.
				GENERAL
		  PROVISIONS
				8001.Notwithstanding any other provision of law,
			 funds appropriated in this title are in addition to amounts appropriated or
			 otherwise made available in this Act for fiscal year 2012.
				8002.Unless otherwise provided for in this Act,
			 the additional amounts appropriated by this title to appropriations accounts in
			 this Act shall be available under the authorities and conditions applicable to
			 such appropriations accounts.
				8003.Funds appropriated by this title under the
			 headings “International Disaster Assistance”, “Transition Initiatives”,
			 “Complex Crises Fund”, “Economic Support Fund”, Migration and Refugee
			 Assistance, “International Narcotics Control and Law Enforcement”,
			 Nonproliferation, Anti-terrorism, Demining, and Related
			 Programs, “Peacekeeping Operations”, “Foreign Military Financing
			 Program”, and “Pakistan Counterinsurgency Capability Fund”, may be transferred
			 to, and merged with, funds appropriated by this title under such headings: 
			 Provided, That such transfers
			 shall be subject to the regular notification procedures of the Committees on
			 Appropriations: 
			  Provided further, That the
			 transfer authority in this section is in addition to any transfer authority
			 otherwise available under any other provision of law, including section 610 of
			 the Foreign Assistance Act which may be exercised by the Secretary of State for
			 the purposes of this title.
				8004.If authorized during fiscal year 2012,
			 there shall be established in the Treasury of the United States the
			 Global Security Contingency Fund (the Fund): 
			 Provided, That notwithstanding
			 any provision of law, during the current fiscal year, not to exceed $50,000,000
			 from funds appropriated under the headings “International Narcotics Control and
			 Law Enforcement”, “Foreign Military Financing Program”, and “Pakistan
			 Counterinsurgency Capability Fund” under title VIII of this Act may be
			 transferred to the Fund: 
			  Provided further, That this
			 transfer authority is in addition to any other transfer authority available to
			 the Department of State, and shall be subject to prior consultation with the
			 Committees on Appropriations: 
			  Provided further, That the
			 Secretary of State shall, not later than 15 days prior to making any such
			 transfer, notify the Committees on Appropriations in accordance with the
			 regular notification procedures of the Committees on Appropriations, including
			 the source of funds and a detailed justification, implementation plan, and
			 timeline for each proposed project: 
			  Provided further, That,
			 notwithstanding any provision of law, the requirements of this section,
			 including the amount and source of transferred funds, shall apply to any
			 transfer or other authority relating to the Fund enacted subsequent to the
			 enactment of this Act unless such subsequently enacted provision of law
			 specifically references this section.
				This division may be cited as the
			 Department of State, Foreign
			 Operations, and Related Programs Appropriations Act,
			 2012.
				
